             1       ARMAND J. KORNFELD (WSBA #17214)                                        HON. WHITMAN L. HOLT
                     THOMAS A. BUFORD (WSBA #52969)
             2       RICHARD B. KEETON (WSBA #51537)
             3
                     BUSH KORNFELD LLP
                     601 Union Street, Suite 5000
             4       Seattle, WA 98101
                     Tel.: (206) 292-2110
             5       Facsimile: (206) 292-2104
                     Emails: jkornfeld@bskd.com, tbuford@bskd.com,
             6       and rkeeton@bskd.com
             7
                     RICHARD M. PACHULSKI (admitted pro hac vice)
             8       IRA D. KHARASCH (admitted pro hac vice)
                     JEFFREY W. DULBERG (admitted pro hac vice)
             9       JASON H. ROSELL (admitted pro hac vice)
                     PACHULSKI STANG ZIEHL & JONES LLP
         10          10100 Santa Monica Blvd., 13th Floor
         11
                     Los Angeles, CA 90067-4003
                     Tel: (310) 277-6910
         12          Facsimile: (310) 201-0760
                     Emails: rpachulski@pszjlaw.com,
         13          ikharasch@pszjlaw.com, jdulberg@pszjlaw.com,
                     and jrosell@pszjlaw.com
         14

         15          Attorneys for the Chapter 11 Debtors
                     and Debtors in Possession
         16

         17                             UNITED STATES BANKRUPTCY COURT
                                        EASTERN DISTRICT OF WASHINGTON
         18

         19      In re                                          Chapter 11
         20
                 EASTERDAY RANCHES, INC., et al.                Lead Case No. 21-00141-WLH11
         21                                                     Jointly Administered
                                                 Debtors. 1
         22
                                                                NOTICE OF AUCTION RESULTS
         23

         24

         25      1
                       The Debtors along with their case numbers are as follows: Easterday Ranches, Inc.
                       (21-00141) and Easterday Farms, a Washington general partnership (21-00176).
         26
                                                                  P ACHULSKI S TANG                   B USH K ORNFELD           L LP
         27          NOTICE OF AUCTION RESULTS                    Z IEHL & J ONES L LP                        LAW OFFICES

                     Page 1                                     10100 Santa Monica Blvd., 13th Flr.
                                                                  Los Angeles, CA 90067-4003
                                                                                                         601 Union St., Suite 5000
                                                                                                      Seattle, Washington 98101-2373
         28                                                         Telephone (310) 277-6910             Telephone (206) 292-2110
                                                                    Facsimile (310) 201-0760             Facsimile (206) 292-2104



ef21n001m0
             21-00141-WLH11        Doc 830    Filed 06/21/21   Entered 06/21/21 17:28:37                 Pg 1 of 379
             1           PLEASE TAKE NOTICE that, on March 26, 2021, the above-captioned
             2   debtors and debtors in possession (collectively, the “Debtors”) filed a motion [Docket
             3   No. 486] in the United States Bankruptcy Court for the Eastern District of Washington,
             4   seeking entry of (i) an order (the “Bidding Procedures Order”) approving Bidding
             5   Procedures for the sale (the “Sale”) of certain real property interests (collectively, the
             6   “Assets”), 2 (b) approving procedures for the assumption and assignment of designated
             7   executory contracts and unexpired leases (the “Transferred Contracts”), (c) scheduling
             8   the Auction and Sale Hearing, and (d) granting related relief, and (ii) an order (the “Sale
             9   Order”) (a) authorizing the Sale(s) of the Assets free and clear of all liens claims,
         10      interests, and other encumbrances, other than assumed liabilities (if any), to the
         11      Successful Bidder(s) submitting the highest or otherwise best bid, (b) authorizing the
         12      assumption and assignment of the Transferred Contracts to the Successful Bidder(s) and
         13      authorizing the sale and transfer of other designated contracts, and (c) granting certain
         14      related relief.
         15              PLEASE TAKE FURTHER NOTICE that, on April 29, 2021, the court
         16      entered the Bidding Procedures Order [Docket No. 664].
         17              PLEASE TAKE FURTHER NOTICE that, on May 19, 2021, the Debtors filed
         18      the Supplemental Motion for Approval of (A) Designation of Stalking Horse Bidder and
         19      Related Bid Protections in Connection With Auction for Sale of Assets; and (B)
         20      Granting Related Relief [Docket No. 724].
         21              PLEASE TAKE FURTHER NOTICE that, on May 20, 2021, in accordance
         22      with the Bidding Procedures and Bidding Procedures Order, and in consultation with
         23      the Consultation Parties, the Debtors extended the Bid Deadline for the Assets from
         24      May 31, 2021 at 4:00 p.m. (Pacific Time) to June 4, 2021 at 4:00 p.m. (Pacific Time).
         25      2
                      A capitalized term used but not defined herein shall have the meaning ascribed to it
         26
                      in the Bidding Procedures or Bidding Procedures Order, as applicable.
                                                                 P ACHULSKI S TANG                   B USH K ORNFELD           L LP
         27          NOTICE OF AUCTION RESULTS                   Z IEHL & J ONES L LP                        LAW OFFICES

                     Page 2                                    10100 Santa Monica Blvd., 13th Flr.
                                                                 Los Angeles, CA 90067-4003
                                                                                                        601 Union St., Suite 5000
                                                                                                     Seattle, Washington 98101-2373
         28                                                        Telephone (310) 277-6910             Telephone (206) 292-2110
                                                                   Facsimile (310) 201-0760             Facsimile (206) 292-2104



ef21n001m0
             21-00141-WLH11        Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37                 Pg 2 of 379
             1         PLEASE TAKE FURTHER NOTICE that, on May 25, 2021, the Debtors filed
             2   the Notice of Revised (A) Stalking Horse APA; (B) Form of Sale Order; (C) Sale Notice;
             3   and (D) Publication Notice [Docket No. 737].
             4         PLEASE TAKE FURTHER NOTICE that, on May 28, 2021, the court entered
             5   the Supplemental Order (A) Approving Designation of Stalking Horse Bidder and
             6   Related Bid Protections in Connection with Auction for Sale of Assets; and (B) Granting
             7   Related Relief [Docket No. 749], which approved of, inter alia, the Debtors’ designation
             8   of Farmland Reserve, Inc. (the “Farmland Reserve”) as the stalking horse bidder in
             9   connection with the Sale of Assets, the Debtors providing certain bid protections in
         10      connection therewith, and the Debtors’ entry into the Purchase and Sale Agreement
         11      attached as Exhibit A (the “Farmland Reserve PSA”) to the Notice of Revised (A)
         12      Stalking Horse APA; (B) Form of Sale Order; (C) Sale Notice; and (D) Publication
         13      Notice [Docket No. 737].
         14            PLEASE TAKE FURTHER NOTICE that, on June 8, 2021, the Debtors, in
         15      accordance with the Bidding Procedures and Bidding Procedures Order, and upon
         16      notice to the Consultation Parties and any Qualified Bidders, rescheduled the Auction
         17      from June 14, 2021 at 10:00 a.m. (Pacific Time) to June 16, 2021 at 10:00 a.m. (Pacific
         18      Time).
         19            PLEASE TAKE FURTHER NOTICE that, on June 15, 2021, the Debtors filed
         20      the Notice of Rescheduled Auction Date [Docket No. 815], rescheduling the Auction to
         21      begin June 17, 2021 at 10:00 a.m. (Pacific Time).
         22            PLEASE TAKE FURTHER NOTICE that, on June 17, 2021, the Debtors
         23      conducted the Auction virtually via videoconference with the participation of five (5)
         24      Qualified Bidders.
         25

         26
                                                                P ACHULSKI S TANG                   B USH K ORNFELD           L LP
         27      NOTICE OF AUCTION RESULTS                      Z IEHL & J ONES L LP                        LAW OFFICES

                 Page 3                                       10100 Santa Monica Blvd., 13th Flr.
                                                                Los Angeles, CA 90067-4003
                                                                                                       601 Union St., Suite 5000
                                                                                                    Seattle, Washington 98101-2373
         28                                                       Telephone (310) 277-6910             Telephone (206) 292-2110
                                                                  Facsimile (310) 201-0760             Facsimile (206) 292-2104



ef21n001m0
             21-00141-WLH11     Doc 830     Filed 06/21/21   Entered 06/21/21 17:28:37                 Pg 3 of 379
             1         PLEASE TAKE FURTHER NOTICE that, at the conclusion of the Auction,
             2   the Debtors declared Farmland Reserve as the Successful Bidder for the Assets (the
             3   “Successful Bidder”), with the highest and otherwise best bid of $209 million. In
             4   addition, at the conclusion of the Auction, the Debtors declared 100C, LLC as the
             5   Backup Bidder for the Assets (the “Backup Bidder”) with a bid of $208 million.
             6         PLEASE TAKE FURTHER NOTICE that a copy of the Farmland Reserve
             7   PSA is attached hereto as Exhibit A. The First Amendment to Purchase and Sale
             8   Agreement, which modifies the Farmland Reserve PSA to reflect the outcome of the
             9   Auction, is attached hereto as Exhibit B.
         10            PLEASE TAKE FURTHER NOTICE that a copy of the Purchase and Sale
         11      Agreement by and between the Backup Bidder and the Sellers is attached hereto as
         12      Exhibit C.
         13            PLEASE TAKE FURTHER NOTICE that the Debtors will seek approval of
         14      the Sale of the Assets to the Successful Bidder or Backup Bidder (if the Sale with the
         15      Successful Bidder does not close) at the Sale Hearing scheduled to commence on July
         16      14, 2021 at 11:00 a.m. (Pacific Time) before the Honorable Whitman L. Holt in the
         17      United States Bankruptcy Court for the Eastern District of Washington, 402 E. Yakima
         18      Avenue, Second Floor Courtroom, Yakima, WA 98901. The Sale Hearing may be
         19      adjourned or rescheduled with prior notice filed on the docket of these Chapter 11 Cases
         20      or without prior notice by an announcement to the adjourned date at the Sale Hearing.
         21            THE DEADLINE TO OBJECT TO THE DEBTORS’ REQUEST TO
         22      APPROVE THE SALE OF THE ASSETS TO THE SUCCESSFUL BIDDER OR
         23      BACKUP BIDDER, AS APPLICABLE, IS JUNE 30, 2021 AT 4:00 P.M.
         24      (PACIFIC TIME).
         25

         26
                                                                P ACHULSKI S TANG                   B USH K ORNFELD           L LP
         27      NOTICE OF AUCTION RESULTS                      Z IEHL & J ONES L LP                        LAW OFFICES

                 Page 4                                       10100 Santa Monica Blvd., 13th Flr.
                                                                Los Angeles, CA 90067-4003
                                                                                                       601 Union St., Suite 5000
                                                                                                    Seattle, Washington 98101-2373
         28                                                       Telephone (310) 277-6910             Telephone (206) 292-2110
                                                                  Facsimile (310) 201-0760             Facsimile (206) 292-2104



ef21n001m0
             21-00141-WLH11     Doc 830    Filed 06/21/21    Entered 06/21/21 17:28:37                 Pg 4 of 379
             1         To the extent any Contract Counterparty objects to adequate assurance of future
             2   performance provided by the Successful Bidder or Backup Bidder, any such objection
             3   must be filed no later than June 30, 2021 at 4:00 p.m. (Pacific Time).
             4
                 Dated: June 21, 2021            BUSH KORNFELD LLP
             5
                                                 /s/ Thomas A. Buford, III
             6                                   THOMAS A. BUFORD, III (WSBA 52969)
                                                 BUSH KORNFELD LLP
             7
                                                 RICHARD M. PACHULSKI (admitted pro hac vice)
             8                                   IRA D. KHARASCH (admitted pro hac vice)
             9                                   JEFFREY W. DULBERG (admitted pro hac vice)
                                                 JASON H. ROSELL (admitted pro hac vice)
         10                                      PACHULSKI STANG ZIEHL & JONES LLP
         11                                      Attorneys for Debtors and Debtors in Possession
         12

         13

         14

         15

         16

         17

         18

         19

         20

         21

         22

         23

         24

         25

         26
                                                               P ACHULSKI S TANG                   B USH K ORNFELD           L LP
         27      NOTICE OF AUCTION RESULTS                     Z IEHL & J ONES L LP                        LAW OFFICES

                 Page 5                                      10100 Santa Monica Blvd., 13th Flr.
                                                               Los Angeles, CA 90067-4003
                                                                                                      601 Union St., Suite 5000
                                                                                                   Seattle, Washington 98101-2373
         28                                                      Telephone (310) 277-6910             Telephone (206) 292-2110
                                                                 Facsimile (310) 201-0760             Facsimile (206) 292-2104



ef21n001m0
             21-00141-WLH11     Doc 830    Filed 06/21/21   Entered 06/21/21 17:28:37                 Pg 5 of 379
             1                                     EXHIBIT A
             2
                                              Successful Bidder PSA
             3

             4

             5

             6

             7

             8

             9

         10

         11

         12

         13

         14

         15

         16

         17

         18

         19

         20

         21

         22

         23

         24

         25

         26

         27

         28


ef21n001m0
             21-00141-WLH11   Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37   Pg 6 of 379
                                    PURCHASE AND SALE AGREEMENT

                                            BY AND AMONG

  FARMLAND RESERVE, INC. A UTAH NONPROFIT CORPORATION, AS BUYER

                                                  AND

           EASTERDAY RANCHES, INC., A WASHINGTON CORPORATION
        AND EASTERDAY FARMS, A WASHINGTON GENERAL PARTNERSHIP,
         CODY EASTERDAY, DEBBY EASTERDAY AND KAREN EASTERDAY,
                       COLLECTIVELY AS SELLERS




4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830      Filed 06/21/21   Entered 06/21/21 17:28:37   Pg 7 of 379
                                                  TABLE OF CONTENTS

                                                                                                                                        Page

1.       Sale by the Easterdays ....................................................................................................... 3
2.       Purchase and Sale of the Property ..................................................................................... 5
3.       Excluded Property.............................................................................................................. 7
4.       Excluded Liabilities ........................................................................................................... 8
5.       Consideration ..................................................................................................................... 8
         5.1        Purchase Price ........................................................................................................ 8
         5.2        Assumed Liabilities; Environmental Release ........................................................ 9
6.       Performance ..................................................................................................................... 10
         6.2        Purchase Price Allocation .................................................................................... 10
         6.3        Closing Date......................................................................................................... 11
         6.4        Easterdays Deliveries at Closing ......................................................................... 11
         6.6        Buyer’s Deliveries to Sellers at Closing .............................................................. 14
         6.7        Pre-Closing Covenants......................................................................................... 15
                    6.7.1      Notice to Sellers’ Creditors and Counterparties ...................................... 15
                    6.7.2      HSR Act ................................................................................................... 15
                    6.7.3      WARN Act............................................................................................... 16
                    6.7.4      COBRA .................................................................................................... 16
                    6.7.5      Operation and Maintenance ..................................................................... 16
                    6.7.6      Compliance .............................................................................................. 16
         6.8        Transfer Taxes; Certain Prorations; Title Insurance; Etc. ................................... 17
         6.9        Possession. ........................................................................................................... 18
         7.1        Conditions to Sellers’ Obligations. ...................................................................... 19
         7.2        Conditions to Buyer’s Obligations....................................................................... 20
         7.3        Termination .......................................................................................................... 22
8.       Sellers’ Representations and Warranties ......................................................................... 22
         8.1        Power of Sellers ................................................................................................... 22
                    8.1.1      Easterdays ................................................................................................ 22
                    8.1.2      Debtors ..................................................................................................... 22

                                                                      i

4831-5589-2454v.18 0117168-000002


21-00141-WLH11                Doc 830           Filed 06/21/21              Entered 06/21/21 17:28:37                         Pg 8 of 379
         8.2        Authorization of Sellers ....................................................................................... 22
         8.3        Real Property ....................................................................................................... 23
         8.4        Environmental Condition ..................................................................................... 23
         8.5        Compliance with Laws ........................................................................................ 23
         8.6        Water Rights ........................................................................................................ 23
         8.7        Assigned and Assumed Leases and Contracts ..................................................... 24
         8.8        OFAC ................................................................................................................... 24
9.       Buyer’s Representations and Warranties ......................................................................... 24
         9.1        Power of Buyer .................................................................................................... 24
         9.2        Authorization of Buyer ........................................................................................ 24
         9.3        OFAC ................................................................................................................... 25
10.      AS-IS................................................................................................................................ 25
11.      Bankruptcy Court Approvals ........................................................................................... 26
         11.1       Supplemental Bidding Procedures Motion .......................................................... 26
         11.2       Stalking Horse Bidder Approval Order ............................................................... 26
         11.3       Sale Order ............................................................................................................ 26
         11.4       Debtor Assigned and Assumed Leases and Contracts ......................................... 27
12.      Post-Closing Covenants ................................................................................................... 27
         12.1       Plan Sponsor Contribution ................................................................................... 27
         12.2       Consent to Assignment ........................................................................................ 28
13.      Miscellaneous .................................................................................................................. 28
         13.1       Damage and Destruction; Condemnation ............................................................ 28
         13.2       Seller Default ....................................................................................................... 29
         13.3       Buyer Default ....................................................................................................... 29
         13.4       Attorneys’ Fees .................................................................................................... 29
         13.5       Notices ................................................................................................................. 29
         13.6       Entire Agreement; No Third Party Beneficiaries................................................. 31
         13.7       Modification ......................................................................................................... 31
         13.8       Closing Date......................................................................................................... 31
         13.9       Reporting Requirements ...................................................................................... 32
         13.10 Cooperation Agreement ....................................................................................... 32

                                                                       ii

4831-5589-2454v.18 0117168-000002


21-00141-WLH11                Doc 830            Filed 06/21/21              Entered 06/21/21 17:28:37                          Pg 9 of 379
          13.11 Severability .......................................................................................................... 32
          13.12 Captions ............................................................................................................... 32
          13.13 Further Assurances............................................................................................... 32
          13.14 Waiver .................................................................................................................. 32
          13.15 Brokerage Obligations ......................................................................................... 32
          13.16 Payment of Fees and Expenses ............................................................................ 33
          13.17 Survival ................................................................................................................ 33
          13.18 Assignments ......................................................................................................... 33
          13.19 Binding Effect ...................................................................................................... 33
          13.20 Applicable Law .................................................................................................... 33
          13.21 Good Faith ........................................................................................................... 33
          13.22 Construction ......................................................................................................... 33
          13.23 Counterparts; Electronic Signatures .................................................................... 34
          13.24 Time is of the Essence ......................................................................................... 34
          13.25 Bankruptcy Court Jurisdiction ............................................................................. 34
          13.26 Interpretation and Rules of Construction ............................................................. 34




                                                                    iii

 4831-5589-2454v.18 0117168-000002


21-00141-WLH11               Doc 830           Filed 06/21/21             Entered 06/21/21 17:28:37                       Pg 10 of 379
                                                                                                      .

                                                                                Execution Version

                                     PURCHASE AND SALE AGREEMENT

        THIS PURCHASE AND SALE AGREEMENT (the “Agreement”) is made and
 entered into as of the date of the last Party’s signature hereto as set forth below (“Effective
 Date”), by and among Farmland Reserve, Inc. a Utah nonprofit corporation (“Buyer”), and
 Easterday Ranches, Inc., a Washington corporation (“Ranches”) and Easterday Farms, a
 Washington general partnership (“Farms” and, together with Ranches, “Debtors”), each a
 debtor and debtor in possession under Lead Case No. 21-00141-11 (the “Cases”) (Jointly
 Administered) in the United States Bankruptcy Court for the Eastern District of Washington,
 Yakima Division (the “Bankruptcy Court”), and by and among Buyer, Debtors, and Cody
 Easterday (“CE”) and Debby Easterday (“DE”), husband and wife, and Karen Easterday, in her
 individual capacity, and as the personal representative in In the Matter of the Estate of Gale A.
 Easterday currently pending in the Franklin County Superior Court, case no. 21-450004-11
 (“KE,” and together with CE and DE, “Easterdays,” and, together with Debtors, “Sellers”).
 Collectively, Buyer and Sellers are referred to herein as the “Parties.”

                                                RECITALS

         A.      Buyer wishes to acquire from Debtors, and Debtors wish to sell to Buyer, all of
 Debtors’ right, title, and interest in and to that property described in Section 1 and Section 2
 (collectively, the “Property”) on the terms and conditions set forth herein.

         B.      In the Debtors’ business judgment, any sale of the portion of the Property that
 currently constitutes property of the Debtors’ bankruptcy estates (collectively, “Debtor
 Property”) can best be maximized for the benefit of Debtors’ creditors and parties-in-interest in
 the Cases if the Debtor Property is marketed for sale with the portion of the Property that is
 currently owned and/or leased by the Easterdays as described in Section 1 (collectively,
 “Easterday Property”).

        C.      In Easterdays’ business judgment, any sale of the Easterday Property can best be
 maximized for the benefit of the Easterdays’ creditors and their respective parties-in-interest if
 the Easterday Property is marketed for sale with the Debtor Property.

         D.      In furtherance of Sellers’ desire to maximize the value of the Property, Debtors
 filed their Motion for an Order Authorizing and Approving Cooperation Agreement in the Cases
 on March 26, 2021 [Dkt. No. 487, as revised by Dkt. Nos. 493, 576, and 640] (the “Cooperation
 Agreement Motion”). On April 28, 2021, the Bankruptcy Court entered an order approving the
 Cooperation Agreement Motion [Dkt. No. 655] (the “Cooperation Agreement Order”).

         E.      In furtherance of the Sellers’ desire to maximize the value of the Property,
 Debtors filed their Notice and Motion for (I) an Order (A) Approving Bid Procedures for the
 Sale of Assets; (B) Approving Procedures for the Assumption and Assignment of Executory
 Contracts and Unexpired Leases; (C) Scheduling the Auction and Sale Hearing; and (D)
                                                     1

 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830      Filed 06/21/21   Entered 06/21/21 17:28:37     Pg 11 of 379
                                                                                                           .

 Granting Related Relief; and (II) an Order (A) Approving the Sale Free and Clear of All Claims,
 Liens, and Encumbrances; and (B) Approving the Assumption and Assignment or Rejection of
 Executory Contracts and Unexpired Leases; Memorandum of Points and Authorities in the Cases
 on March 26, 2021 [Dkt. No. 486] (“Bidding Procedures and Sale Motion”). On April 29,
 2021, the Bankruptcy Court entered an order approving the Bidding Procedures (as defined in
 the Bidding Procedures and Sale Motion) (the “Bidding Procedures Order”).

        F.      Cody Easterday entered into a Plea Agreement on March 31, 2021 in Case No.
 4:21-CR-06012-SAB-1 (the “Plea Agreement”) in the United States District Court for the
 Eastern District of Washington.

         G.       On the terms and conditions set forth in this Agreement, and subject to higher and
 better offers in accordance with the Bidding Procedures Order, Buyer wishes to acquire from
 Debtors all of Debtors’ right, title, and interest in and to the Property, free and clear of all liens,
 claims, rights, encumbrances and interests pursuant to and in accordance with sections 105, 363
 and 365 of title 11 of the United States Code (the “Bankruptcy Code”) and Rules 4001, 6004,
 and 6006 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), all as more
 fully set forth in this Agreement.

         H.       The consummation of the transactions described in this Agreement, including,
 upon Closing, Buyer’s lease of the Property to Debtors in order to enable Debtors to complete
 the current-year wheat crop harvest and to market and sell certain tangible personal property and
 equipment (“Equipment”) will maximize the value of the Property and Equipment for the
 benefit of the Sellers and their creditors and parties-in-interest.

         I.      In Debtors’ business judgment, consummation of the transaction described in this
 Agreement, subject to higher and better offers in accordance with the Bidding Procedures Order,
 is a necessary condition to Debtors’ ability to propose and confirm a joint Chapter 11 plan of
 liquidation in form and content reasonably acceptable to the Sellers (the “Joint Plan”) that
 enables Debtors or their designee to complete the current-year wheat crop harvest and to sell the
 Equipment in order to best maximize recoveries for all holders of rights and claims against the
 Sellers and in and to the Property.

         J.      Sellers acknowledge and agree that Buyer’s obligation to consummate the
 transactions described in this Agreement on the terms and conditions set forth in the Agreement
 requires the Easterdays to sell, assign, transfer, convey and deliver to Debtors all right, title and
 interest in and to the Easterday Property, upon which transfer all of the Easterday Property shall
 constitute property of Debtors’ bankruptcy estates and for which the Easterdays shall receive, in
 accordance with the Cooperation Agreement and subject to the approval of the Bankruptcy
 Court, an allocable interest in the Net Sale Proceeds, as such term is defined in the Cooperation
 Agreement (the “Proceeds Allocation”).

        K.      Debtors acknowledge and agree that the Bidding Procedures Order authorizes
 Debtors to enter into a Stalking Horse APA (as defined in the Bidding Procedures Order), and,

                                                    2

 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21     Entered 06/21/21 17:28:37          Pg 12 of 379
                                                                                                          .

 subject to approval by the Bankruptcy Court, this Agreement constitutes the Stalking Horse APA
 for the Property.

        L.      Buyer acknowledges and agrees that upon the execution of the Agreement by the
 Easterdays, Debtors and Buyer, the Agreement shall constitute Buyer’s irrevocable offer to
 purchase the Property on the terms and conditions set forth herein.

         M.      The Parties acknowledge and agree that this Agreement was negotiated at arm’s
 length and in good faith, and that the transactions evidenced in this Agreement, and any actions
 that the Parties deem necessary to comply with and perform under the Agreement and to
 consummate the transactions set forth herein, are not intended to hinder, delay or defraud
 creditors of any of the Sellers.

                                           AGREEMENT

 NOW, THEREFORE, in consideration of the foregoing Recitals, which are incorporated into
 the agreements of the Parties herein, and for other good and valuable consideration, the receipt
 and sufficiency of which is hereby acknowledged, the Parties agree as follows:

        1.       Sale by the Easterdays. On the Closing Date, as hereinafter defined, in
 consideration of the covenants and obligations of the Parties hereunder, and subject to the
 conditions set forth herein, in consideration of and in exchange for the Proceeds Allocation, the
 Easterdays shall sell, assign, transfer, convey and deliver to Debtors, and Debtors shall acquire
 and accept, all of Easterdays’ rights, title, and interest in and to the Easterday Property, as
 follows:

                1.1    All of Easterdays’ rights, title and interest in and to the real property
 located in Benton County, Washington commonly known as Goose Gap Farm, River Farm, Cox
 Farm, and Farm Manager House, which are legally described on Schedule 1.1 attached hereto
 and incorporated by reference (the “Easterday Land”), together with all rights, privileges,
 easements and appurtenances to the Easterday Land (collectively, the “Easterday
 Appurtenances”)

                1.2    Any transferrable or assignable rights, title and interest in and to any oil,
 gas, minerals, hydrocarbons, geothermal, sand, rock, or gravel resources on, of, or relating to, the
 Easterday Land (the “Easterday Mineral Rights”).

                  1.3    All of Easterdays’ rights, title and interest in and to buildings and related
 improvements and all fixtures now or hereafter located on the Easterday Land, including (i) all
 storage facilities and all houses, sheds, warehouses, mobile homes, and other buildings, (ii) all
 irrigation and drainage equipment located on, within, and serving the Easterday Land, Easterday
 Appurtenances, or Easterday Water Rights (as defined in Section 1.5), including, without
 limitation, wells, well casings, pumps, booster pumps, pump station equipment, pipelines, pump
 houses, motors, meters, engines, electrical panels, gearheads, sand filters and pressure systems
 pumps, irrigation pivots, sprinklers, drip irrigation systems, tow lines, hand lines, irrigation pipe,
                                                   3

 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21    Entered 06/21/21 17:28:37          Pg 13 of 379
                                                                                                           .

 drainage pipe and culverts, (iii) all enclosures of the Easterday Land or any part thereof,
 including, without limitation, fences, gates, shuts, posts, poles, barbed wire and electric wire, (iv)
 any crop protection equipment and apparatus located on the Easterday Land, including, without
 limitation, any frost protection equipment and wind machines, (v) all electric, gas and water lines
 and equipment located on the Easterday Land, including, without limitation, transformers, circuit
 breakers, switch boxes, fuse and breaker panels, regulators, cut on/off valves, wiring and pipe,
 and (vi) all trees, vines and other permanent plantings, whether mature or immature, now or
 hereafter growing on the Easterday Land, together with all trellises, wires, end posts, and stakes
 relating thereto (collectively, the “Easterday Improvements”).

                 1.4     All of Easterdays’ transferrable or assignable rights, title and interest in
 and to any and all (a) land surveys obtained prior to Closing; (b) water sharing agreements and
 water delivery agreements set forth on Schedule 1.4 attached hereto and incorporated herein
 (“Easterday Water Agreements”); (c) approvals and permits, including, all permits and related
 easements with respect to the irrigation water pumping plants, pipelines and related facilities,
 including those set forth on Schedule 1.4 attached hereto and incorporated herein (the
 “Easterday Irrigation System Permits”); (d) engineering drawings (including CAD files
 associated with such engineering drawings) to the extent in Easterdays’ possession, custody or
 control concerning any infrastructure on or serving the Easterday Land, Easterday
 Appurtenances, or Easterday Improvements, including, without limitation, irrigation systems,
 wastewater and drainage systems, reservoirs, frost control systems, roads, electrical systems and
 grading; (e) to the extent in Easterdays’ possession, custody or control, manuals, warranties, and
 service and maintenance records and agreements; (f) to the extent in Easterdays’ possession,
 custody or control, soil analyses, and irrigation and wastewater studies; (g) to the extent in
 Easterdays’ possession, custody or control, records of applications of chemicals, fertilizers, and
 any other applications on the Easterday Land whatsoever pertaining to the ownership or
 operation of the Easterday Land, Easterday Appurtenances, Easterday Mineral Rights, Easterday
 Water Rights (as defined below in Section 1.5) and/or the Easterday Improvements.

                   1.5    All of Easterdays’ transferable or assignable water rights appurtenant to
 the Easterday Land and all rights to receive or store water that serve the Easterday Land,
 including, without limitation, to the extent transferable or assignable (i) all appurtenant rights to
 withdraw groundwater and to divert surface water including by prior appropriation or by or
 under any certificates, permits, rights or licenses granted by any governmental authority or
 agency including, without limitation, ground and surface water right certificates and permits
 listed on Schedule 1.5 attached to this Agreement and incorporated herein by reference, (ii) any
 rights to withdraw, divert or use water granted or created by lease, contract or agreement with
 any government agency, person or entity; (iii) any water, water right, water allocation,
 distribution right, delivery right, water storage right, or other water-related entitlement
 appurtenant or otherwise applicable to the Easterday Land by virtue of the Easterday Land being
 situated within the boundaries of any district, agency or other governmental entity or within the
 boundaries of any private water company, mutual water company or other non-governmental
 entity; (iv) all easements or other rights, including contractual rights, to transport, carry, allocate
 or otherwise deliver water or any of the foregoing rights from or to the Easterday Land by any
 means, wherever located; and (v) any shares (or any rights under such shares) of any private
                                                    4

 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21     Entered 06/21/21 17:28:37          Pg 14 of 379
                                                                                                      .

 water company, mutual water company or other non-governmental entity pursuant to which
 Easterdays or the Easterday Land may receive and use water (collectively, the “Easterday
 Water Rights”).

                  1.6     All of Easterdays’ transferrable or assignable rights, title and interest in
 and to the contracts and leases listed on Schedule 1.6 attached hereto and incorporated herein
 (the “Easterday Assigned and Assumed Leases and Contracts”). For clarification purposes,
 effective as of the Closing, the current oral farming leases with respect to the Easterday Land
 between the Easterdays and the Debtors shall be deemed terminated as of the Closing and are not
 being assigned. By executing this Agreement, the Easterdays are not waiving any rights to assert
 claims against the Debtors for unpaid amounts due under such leases. Buyer shall have no
 liability with respect to such leases.

                 1.7     To the extent transferable or assignable, all of Easterdays’ rights, title and
 interest in and to other intangible property and rights pertaining to any of the Easterday Property
 or its operation or used in connection with the Easterday Property, including, but not limited to,
 to the extent transferable and assignable, all agreements, licenses, governmental authorizations or
 permits pertaining thereto or to the use, development, ownership, management, possession,
 occupancy, or operation thereof (the “Easterday Intangible Property”).

        2.       Purchase and Sale of the Property. On the Closing Date, as hereinafter defined, in
 consideration of the covenants and obligations of the Parties hereunder, and subject to the
 conditions set forth herein, Debtors shall sell, assign, transfer, convey and deliver to Buyer and
 Buyer shall acquire and accept from Debtors, free and clear of liens, claims, rights,
 encumbrances, and interests pursuant to and in accordance with sections 363 and 365 of the
 Bankruptcy Code, except for the Permitted Exceptions (as defined in Section 7.2.11 below), all
 of Debtors’ rights, title and interest in and to the Property as follows:

                 2.1     All of Debtors’ rights, title and interest in and to the real property located
 in Benton County, Washington commonly known as the Cox Farm, Farm Manager House, River
 Farm, Nine Canyon Farm, Goose Gap Farm and Storage Complex, which are legally described
 on Schedule 2.1 attached hereto and incorporated by reference (the “Land”), together with all
 rights, privileges, easements and appurtenances to the Land (collectively, the “Appurtenances”).

                2.2    Any transferrable or assignable rights, title and interest in and to any oil,
 gas, minerals, hydrocarbons, geothermal, sand, rock, or gravel resources on, of, or relating to, the
 Land (the “Mineral Rights”).

                  2.3    All of Debtors’ rights, title and interest in and to buildings and related
 improvements and all fixtures now or hereafter located on the Land, including (i) all storage
 facilities and all houses, sheds, warehouses, mobile homes, and other buildings, (ii) all irrigation
 and drainage equipment located on, within, and serving the Land, Appurtenances, or Water
 Rights (as defined in Section 2.6), including, without limitation, wells, well casings, pumps,
 booster pumps, pump station equipment (including, specifically the “Berian”, “Irrigro” and River
 Farm pumping equipment, pipelines, and related facilities), pump houses, motors, meters,
                                                   5

 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21    Entered 06/21/21 17:28:37         Pg 15 of 379
                                                                                                          .

 engines, electrical panels, gearheads, sand filters and pressure systems pumps, irrigation pivots,
 sprinklers, drip irrigation systems, tow lines, hand lines, irrigation pipe, drainage pipe and
 culverts, (iii) all enclosures of the Land or any part thereof, including, without limitation, fences,
 gates, shuts, posts, poles, barbed wire and electric wire, (iv) any crop protection equipment and
 apparatus located on the Land, including, without limitation, any frost protection equipment and
 wind machines, (v) all electric, gas and water lines and equipment located on the Land,
 including, without limitation, transformers, circuit breakers, switch boxes, fuse and breaker
 panels, regulators, cut on/off valves, wiring and pipe, and (vi) all trees, vines and other
 permanent plantings, whether mature or immature, now or hereafter growing on the Land,
 together with all trellises, wires, end posts, and stakes relating thereto (collectively, the
 “Improvements”).

                  2.4    All of Debtors’ transferrable or assignable rights, title and interest in and
 to any and all (a) land surveys obtained prior to Closing; (b) water sharing agreements and water
 delivery agreements set forth on Schedule 2.4 attached hereto and incorporated herein (“Water
 Agreements”); (c) approvals and permits, including, all permits and related easements with
 respect to the irrigation water pumping plants, pipelines and related facilities, including those set
 forth on Schedule 2.4 attached hereto and incorporated herein (the “Irrigation System
 Permits”); (d) engineering drawings (including CAD files associated with such engineering
 drawings) to the extent in Debtors’ possession and control concerning any infrastructure on or
 serving the Land, Appurtenances, or Improvements, including, without limitation, irrigation
 systems, wastewater and drainage systems, reservoirs, frost control systems, roads, electrical
 systems and grading; (e) to the extent in Debtors’ possession, custody, or control, manuals,
 warranties, and service and maintenance records and agreements; (f) to the extent in Debtors’
 possession, custody, or control, soil analyses, and irrigation and wastewater studies; (g) to the
 extent in Debtors’ possession, custody or control, records of applications of chemicals,
 fertilizers, and any other applications on the Land whatsoever pertaining to the ownership or
 operation of the Land, Appurtenances, Mineral Rights, Water Rights (as defined below in
 Section 2.6) and/or the Improvements.

                 2.5     All of Debtors’ transferrable or assignable rights, title and interest in and
 to the contracts and leases listed on Schedule 2.5 attached hereto and incorporated herein (the
 “Debtor Assigned and Assumed Leases and Contracts,” and together with the Easterday
 Assigned and Assumed Leases and Contracts, the “Assigned and Assumed Leases and
 Contracts”).

                 2.6     All of Debtors’ transferable or assignable water rights appurtenant to the
 Land and all rights to receive or store water that serve the Land, including, without limitation, to
 the extent transferable or assignable, (i) all appurtenant rights to withdraw groundwater and to
 divert surface water including by prior appropriation or by or under any certificates, permits,
 rights or licenses granted by any governmental authority or agency including, without limitation,
 ground and surface water right certificates and permits listed on Schedule 2.6 attached to this
 Agreement and incorporated herein by reference, (ii) any rights to withdraw, divert or use water
 granted or created by lease, contract or agreement with any government agency, person or entity;
 (iii) any water, water right, water allocation, distribution right, delivery right, water storage right,
                                                    6

 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21     Entered 06/21/21 17:28:37          Pg 16 of 379
                                                                                                        .

 or other water-related entitlement appurtenant or otherwise applicable to the Land by virtue of
 the Land being situated within the boundaries of any district, agency or other governmental
 entity or within the boundaries of any private water company, mutual water company or other
 non-governmental entity; (iv) all easements or other rights, including contractual rights, to
 transport, carry, allocate or otherwise deliver water or any of the foregoing rights from or to the
 Land by any means, wherever located; and (v) any shares (or any rights under such shares) of
 any private water company, mutual water company or other non-governmental entity pursuant to
 which Sellers or the Land may receive and use water (collectively, the “Water Rights”).

                 2.7     To the extent transferable or assignable, all of Debtors’ rights, title and
 interest in and to other intangible property and rights pertaining to any of the Property or its
 operation or used in connection with the Land, including, but not limited to, to the extent
 transferable and assignable, all agreements, licenses, governmental authorizations or permits
 pertaining thereto or to the use, development, ownership, management, possession, occupancy,
 or operation thereof (the “Debtor Intangible Property”, together with the Easterday Intangible
 Property, collectively, the “Intangible Property”).

          3. Excluded Property. Notwithstanding anything to the contrary contained herein,
 Buyer expressly understands and agrees that Buyer is not purchasing or acquiring and no Seller
 is selling or assigning any asset or property of any of the Sellers other than the Property, and all
 such other assets and properties of the Sellers shall be excluded from the Property (the
 “Excluded Property”). The Excluded Property includes, but is not limited to: (i) Equipment,
 including without limitation all machinery, tools, equipment, furniture, movable trade fixtures,
 office furnishings, spare parts, vehicles, containers, and other tangible personal property of any
 Seller that is not part of the Property; (ii) any payments received or sums or credits owed to any
 Seller for or on account of any crop growing on the Property at Closing (it being expressly
 agreed that Sellers shall be entitled to all such payments, sums and credits); or (iii) any of the
 Property that, (xx) to the extent constituting Assigned and Assumed Leases and Contracts, are
 not approved for assumption and assignment by Debtors to Buyer pursuant to section 365 of the
 Bankruptcy Code, or are not approved for sale by Debtors to Buyer pursuant to section 363 of
 the Bankruptcy Code upon entry of the Sale Order (as defined in Section 11.3 hereof), or (yy) to
 the extent constituting Assigned and Assumed Leases and Contracts, require approval or consent
 of a counterparty or other third party prior to any assignment or sale where such consent is not
 obtained prior to or after the Closing (as defined in Section 6.1 hereof), except where the need
 for such consent or approval described in this clause (yy) is obviated by the effect of the Sale
 Order. Notwithstanding the foregoing or anything to the contrary in the Agreement, Sellers and
 Buyer shall cooperate with each other in commercially reasonable respects to obtain any such
 required consents and/or approvals with respect to the Assigned and Assumed Leases and
 Contracts as further set forth in Section 12.2 such that those contracts, agreements or leases that
 constitute Assigned and Assumed Leases and Contracts are not Excluded Property and are
 conveyed to Buyer at Closing or as soon as possible thereafter; provided that nothing in this
 Agreement requires or obligates either Buyer or Sellers to (i) pay any fee or other amount or
 compensation to any party for its consent or approval, or (ii) initiate or pursue any litigation or
 other enforcement action against any party to obtain any such consent or approval; provided
 further that, to the extent necessary and at Buyer’s sole cost and expense, Sellers shall cooperate
                                                  7

 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37         Pg 17 of 379
                                                                                                          .

 in a commercially reasonable manner with Buyer, for a period of six (6) months after Closing, in
 the event Buyer determines that litigation or other enforcement action of any kind or nature is
 necessary to cause the transfer of any rights, title or interest in and to the Property from Sellers to
 Buyer. Buyer agrees to defend (in coordination with Sellers’ counsel), indemnify and hold
 Sellers harmless from and against costs (including reasonable attorney fees), claims or liabilities
 arising from or in connection with Sellers’ cooperation with Buyer pursuant to the preceding
 sentence.

          4. Excluded Liabilities. Notwithstanding anything herein to the contrary, Buyer is not
 assuming, nor will Buyer be obligated to assume or be obliged to pay, perform or otherwise
 discharge or in any other way be liable or responsible for any liability whatsoever of Sellers or
 any of their affiliates, whether existing on the Closing Date or arising thereafter, other than the
 Assumed Liabilities and, for the avoidance of doubt, all cure amounts for which Buyer is
 responsible pursuant to Section 11.4 hereof (collectively, the “Excluded Liabilities”). Without
 limiting the foregoing, Buyer shall not be obligated to assume, and does not assume, and hereby
 disclaims all the Excluded Liabilities, which for the avoidance of doubt, include (a) all liabilities
 arising, whether prior to, at or after the Closing, under (i) Title IV of ERISA, including with
 respect to a multi-employer plan (within the meaning of Section 3(37) or 4001(a)(3) of ERISA)
 or a defined benefit pension plan maintained at any time by any of the Sellers or any of their
 affiliates, (ii) all Seller benefit plans (including any COBRA obligations), (iii) any collective
 bargaining agreement, or (iv) any liabilities associated with any claims for wages or other
 benefits, bonuses, accrued vacation, workers’ compensation, severance, retention, retaliation,
 discrimination, termination or other payments or payment obligations; (b) any and all liabilities
 for taxes of or imposed on Sellers or any of its affiliates or related or attributable to the Property
 for any pre-Closing tax period other than real estate and personal property taxes expressly
 assumed by Buyer under this Agreement; (c) all liabilities relating to the Excluded Property; and
 (d) all cure costs or damages arising under or relating to any of the Assigned and Assumed
 Leases and Contracts that are ultimately not assumed and assigned to Buyer for any reason.

          5.        Consideration.

                    5.1      Purchase Price.

                              5.1.1 The cash consideration to be paid by Buyer to Debtors for the
        Property shall be $188,000,000.00, plus any transfer taxes or the like as provided in Section
        6.8 herein (the “Purchase Price”).

                                     5.1.2     The Purchase Price shall be paid as follows:

                       (a)     Within two (2) business days after the Effective Date, Buyer shall
 deposit into an escrow (the “Escrow”) with Chicago Title Insurance Company (“CTIC”) (the
 “Escrow Holder” or “Title Company”) an amount equal to $18,800,000.00 (the “Deposit”) in
 immediately available, good funds (funds delivered in this manner are referred to herein as
 “Good Funds”), pursuant to escrow instructions in substantially the form of Exhibit A attached
 hereto and incorporated herein by this reference (the “Escrow Instructions”). In turn, the
                                                           8

 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830           Filed 06/21/21    Entered 06/21/21 17:28:37      Pg 18 of 379
                                                                                                      .

 Escrow Holder shall immediately deposit the Deposit into a segregated, interest-bearing account.
 At the Closing, the Deposit shall be credited and applied toward payment of the Purchase Price.
 If the transactions described in this Agreement terminate (A) by reason of Sellers’ material
 default under this Agreement, it being agreed that Buyer shall not have the right to so terminate
 this Agreement unless Sellers have failed to cure the applicable default within three (3) business
 days following receipt of written notice thereof from Buyer, or (B) by reason of the failure of a
 condition to Buyer’s obligations hereunder (the failure of which is not itself the result of a
 material default by Buyer hereunder), or (C) pursuant to Section 6.3 or Section 7.3 in
 circumstances where such termination was not itself the result of a material default by Buyer
 hereunder, the Escrow Holder shall return to Buyer the Deposit (together with all interest
 accrued thereon), but less an amount equal to 1/2 of the Escrow Holder’s escrow fees and
 charges. For clarity, if this Agreement is terminated for any reason other than a Buyer Default,
 the Deposit shall be returned to Buyer, and further, upon any termination of this Agreement,
 none of the Parties shall have any further obligations other than as expressly set forth in this
 Agreement.

                        (b)     On the Closing Date, (A) Buyer shall deliver into Escrow with the
 Escrow Holder, Good Funds in the amount of the balance of the Purchase Price, plus any other
 amounts payable by Buyer hereunder and (B) the Escrow Holder shall release and disburse the
 Purchase Price proceeds and the Deposit into an escrow in accordance with the Escrow
 Instructions, this Agreement, the Cooperation Agreement and the mutually approved closing
 settlement statements delivered at Closing.

                    5.2      Assumed Liabilities; Environmental Release

                          (a)     Other than the liabilities and obligations of Sellers expressly
 assumed by Buyer hereunder or as set forth on Schedule 5.2 (“Assumed Liabilities”), if any, any
 liabilities or obligations that existed, accrued or were incurred prior to the Closing Date
 constitute Excluded Liabilities.

                          (b)     Buyer and anyone claiming by, through or under Buyer hereby
 waives any right to recover from and fully and irrevocably releases Sellers and Sellers’
 employees, officers, directors, members, partners, principals, representatives, agents, servants,
 attorneys, affiliates, parent, subsidiaries, bankruptcy estates, successors and assigns, and all
 persons, firms, corporations and organizations in its behalf (collectively, “Released Parties”) of
 and from any and all claims, responsibility and/or liability that it may now have or hereafter
 acquire against any of the Released Parties for any costs, loss, liability, damage, expenses,
 demand, action or cause of action arising from or related to the environmental condition or any
 environmental matters affecting the Property, including, without limitation, geologic conditions
 and subsurface soil and water conditions. This release includes claims of which Buyer is
 presently unaware or which Buyer does not presently suspect to exist which, if known by Buyer,
 would materially affect Buyer’s release to Sellers. In this connection and to the extent permitted
 by law, Buyer hereby agrees, represents and warrants that Buyer realizes and acknowledges that
 factual matters now unknown to it may have given or may hereafter give rise to causes of action,
 claims, demands, debts, controversies, damages, costs, losses and expenses relating to the
                                                     9

 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830     Filed 06/21/21    Entered 06/21/21 17:28:37    Pg 19 of 379
                                                                                                      .

 environmental condition of or environmental matters affecting the Property, including, without
 limitation, geologic conditions and subsurface soil and water conditions, which are presently
 unknown, unanticipated and unsuspected, and Buyer further agrees, represents and warrants that
 the releases herein have been negotiated and agreed upon in light of that realization and that
 Buyer nevertheless hereby intends to release, discharge and acquit the Released Parties from any
 such unknown causes of action, claims, demands, debts, controversies, damages, costs, losses
 and expenses relating to or arising in connection with the environmental condition of or
 environmental matters affecting the Property (including, without limitation, geologic conditions
 and subsurface soil and water conditions). Notwithstanding any other provision of this
 Agreement, Buyer’s release of any Released Party shall not apply to any actual and intentional
 fraud committed by such Released Party.

          6.        Performance.

                6.1     Closing. The Closing of the transactions described in this Agreement, in
 accordance with the terms and conditions of this Agreement (the “Closing”), shall take place in
 escrow with the Escrow Holder or at such other place or in such other manner as the Parties may
 mutually agree upon in writing. Buyer and Seller acknowledge and agree that upon the
 occurrence of the Closing, the purchase and sale of the Property shall conclusively be deemed
 final and complete and, except only for such rights and obligations as expressly survive the
 Closing hereunder, neither Buyer nor Sellers shall have any right upon any default by the
 other(s) occurring after the Closing to seek any recourse or remedy in the nature of rescission or
 which would otherwise have the effect of materially altering the previously consummated
 purchase and sale of the Property in any way, all of which rights and remedies Buyer and Sellers
 hereby expressly waive.

                 6.2     Purchase Price Allocation. No later than the earlier of: (a) 150 days
 following the Closing and (b) December 31, 2021, Sellers and Buyer shall agree to an allocation
 of the Purchase Price (“Purchase Price Allocation”). In the event the Parties cannot agree on a
 Purchase Price Allocation, then the Purchase Price Allocation shall be decided by the
 Bankruptcy Court pursuant to Section 13.25. The Purchase Price Allocation shall be used for
 purposes of establishing statements of consideration for any county or state transfer tax purposes
 in connection with recording of the Deeds conveying the Property from Debtors to Buyer. The
 Parties shall also use the Purchase Price Allocation for accounting and tax purposes in
 connection with preparing and filing IRS FORM 8594, ASSET ACQUISITION STATEMENT
 UNDER INTERNAL REVENUE CODE SECTION 1060, which each of the Parties hereto
 agrees that it or they will file with its or their federal income tax returns consistent with the
 Purchase Price Allocation and that it or they will also file such further information or take such
 further actions as may be necessary to comply with the Treasury Regulations that have been
 promulgated pursuant to Section 1060 of the Internal Revenue Code of 1986, as amended.
 Neither Buyer nor any Seller shall take any position in connection with the preparation or filing
 of IRS Form 8594 that is inconsistent with the Purchase Price Allocation unless required to do so
 by applicable law. Notwithstanding anything herein to the contrary, the Parties agree that the
 Purchase Price Allocation is separate from and unrelated to the Proceeds Allocation and that the
 Purchase Price Allocation shall not be binding upon Sellers or used as evidence or otherwise be
                                                 10

 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37        Pg 20 of 379
                                                                                                      .

 taken into account in connection with the determinations to be made in connection with the
 Proceeds Allocation under the Cooperation Agreement. Section 6.2 shall survive the Closing
 Date.

                 6.3     Closing Date. The Closing shall be held on or before the date which is
 three (3) business days following the satisfaction or waiver of the last of Sellers’ and Buyer’s
 respective conditions precedent to Closing (as expressly set forth in this Agreement) (the
 “Closing Date”); provided that in no event shall the Closing occur later than August 31, 2021
 (the “Outside Date”); provided, however, in the event the conditions to Closing have not been
 satisfied or waived by the Outside Date, then any Party whose default hereunder is not the reason
 such condition has not been satisfied may terminate this Agreement upon written notice to the
 other(s) given prior to the satisfaction or waiver of such condition(s). Alternatively, the Parties
 may mutually agree in writing to an extended Closing Date. Until this Agreement is either
 terminated or the Parties have agreed in writing upon an extended Closing Date, the Parties shall
 diligently continue to work to satisfy all conditions to Closing and the transactions described in
 this Agreement shall close as soon as such conditions are satisfied or waived in writing.

               6.4    Easterdays Deliveries at Closing. On the Closing Date, Easterdays shall
 make the following deliveries in Escrow for delivery to Debtors or Buyer, as applicable:

                              6.4.1 Quitclaim Deeds (the “Easterday Deeds”), in the form
        attached hereto as Exhibit B, duly executed and acknowledged by Easterdays, pursuant to
        which Easterdays convey to Debtors jointly all of Easterdays’ rights, title and interest in
        and to the Easterday Land, Easterday Appurtenances, Easterday Mineral Rights, Easterday
        Improvements and Easterday Water Rights.

                                6.4.2 A Real Estate Excise Tax Affidavit (the “Easterday
        REETA”), duly executed by Easterdays, as grantor, and Debtors, as grantee. Easterdays
        and Debtors agree that the gross selling price to be inserted in the Easterday REETA is the
        market value assessment for the property maintained by the Benton County tax rolls at the
        Closing Date, or such other value as approved by the county assessor. The Parties agree
        that the Easterday REETA is separate from and unrelated to the Proceeds Allocation and
        that nothing set forth in the Easterday REETA shall be binding upon Sellers in connection
        with the determinations to be made in connection with the Proceeds Allocation under the
        Cooperation Agreement.

                              6.4.3 A Mobile Home Real Estate Excise Tax Affidavit (the
        “Easterday Mobile Home REETA”), duly executed by Easterdays, as grantor, and
        Debtors, as grantee. Easterdays and Debtors agree that the gross selling price to be inserted
        in the Easterday Mobile Home REETA is the market value assessment for the property
        maintained by the Benton County tax rolls at the Closing Date, or such other value as
        approved by the county assessor. The Parties agree that the Easterday Mobile Home
        REETA is separate from and unrelated to the Proceeds Allocation and that nothing set forth
        in the Easterday Mobile Home REETA shall be binding upon Sellers in connection with

                                                  11

 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21    Entered 06/21/21 17:28:37        Pg 21 of 379
                                                                                                      .

        the determinations to be made in connection with the Proceeds Allocation under the
        Cooperation Agreement.

                               6.4.4 A Bill of Sale and Assignment (the “Easterday Bill of Sale”)
        from Easterdays to Debtors, in the form attached hereto as Exhibit C for any tangible and
        intangible personal property included in the Easterday Property, including without
        limitation the Property described in Sections 1.3, 1.4, and 1.7.

                             6.4.5 An Assignment and Assumption of Contracts and Leases (the
        “Easterday Contract/Lease Assignment”), in the form attached hereto as Exhibit D
        executed by Easterdays with respect to the Easterday Assigned and Assumed Leases and
        Contracts.

                              6.4.6 Washington State Department of Licensing Vehicle/Vessel
        Bill of Sale (“Easterday Vehicle Bill of Sale”), duly executed by Easterdays; provided,
        however, Easterdays shall not be required to provide the Easterday Vehicle Bill of Sale for
        the mobile and manufactured homes located on River Farm.

                              6.4.7 Washington Statement Department of Licensing Affidavit of
        Loss/Release of Interest (“Easterday Affidavit of Loss”), duly executed by Easterdays;
        provided, however, Easterdays shall not be required to provide the Easterday Affidavit of
        Loss for the mobile and manufactured homes located on River Farm.

                              6.4.8 A statement under Section 1445 of the Internal Revenue
        Code with respect to the Easterday Property (the “Easterday FIRPTA Statement”).

                             6.4.9 A preliminary closing statement approved by the Parties and
        duly executed by Easterdays.

                                6.4.10 Easterdays’ title affidavit (“Easterday Title Affidavit”),
        substantially in Title Company’s standard form, and such other documents customarily
        required by Title Company in order to issue the Title Policy (as defined in Section 7.2.11
        below).

                               6.4.11 Reliance letter or letters in ASTM-compliant form for
        purposes of satisfying “all appropriate inquiries” under the Comprehensive Environmental
        Response, Compensation and Liability Act of 1980 (42 U.S.C. Section 6901 et seq.), as
        amended (“CERCLA”), with respect to the Phase I Environmental Site Assessments listed
        on Schedule 6.4.11 (the “Phase I’s”), duly executed by the consultants who performed
        such assessments, entitling Debtors and Buyer to rely on such assessments. Debtors’
        Deliveries to Buyer at Closing.

               6.5     On the Closing Date, Debtors shall make the following deliveries into
 Escrow for delivery to Buyer:


                                                  12

 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21    Entered 06/21/21 17:28:37        Pg 22 of 379
                                                                                                              .

                              6.5.1 Quitclaim Deeds (the “Deeds”), in the form attached hereto
        as Exhibit B, duly executed and acknowledged by Debtors, pursuant to which Debtors
        convey to Buyer Debtors’ rights, title and interest in and to the Land, Appurtenances,
        Mineral Rights, Improvements and Water Rights.

                                     6.5.2     A duly executed counterpart of the Easterday REETA.

                                     6.5.3     A Real Estate Excise Tax Affidavit (the “REETA”), duly
        executed by Debtors.

                             6.5.4 A duly-executed counterpart of the Current Use Application
        Farm and Agricultural Land Classification Parcels with Same Ownership (the “Current
        Use Application”).

                                     6.5.5     A duly executed counterpart of the Easterday Mobile Home
        REETA.

                         6.5.6 A Mobile Home Real Estate Excise Tax Affidavit (the
        “Mobile Home REETA”), duly executed by Debtors.

                               6.5.7 A Bill of Sale and Assignment (the “Bill of Sale”) from
        Debtors, in the form attached hereto as Exhibit C for any all tangible and intangible
        personal property included in the Property, including without limitation the Property
        described in Sections 2.3, 2.4, and 2.7.

                             6.5.8 An Assignment and Assumption of Contracts and Leases (the
        “ Debtor Contract/Lease Assignment”), in the form attached hereto as Exhibit D
        executed by Debtors with respect to the Debtor Assigned and Assumed Leases and
        Contracts.

                                     6.5.9     A duly executed counterpart of the Easterday Vehicle Bill of
        Sale.

                               6.5.10 Washington State Department of Licensing Vehicle/Vessel
        Bill of Sale (“Vehicle Bill of Sale”), duly executed by Debtors; provided, however,
        Debtors shall not be required to provide the Vehicle Bill of Sale for the mobile and
        manufactured homes located on Nine Canyon Farm or River Farm.

                              6.5.11 Washington Statement Department of Licensing Affidavit of
        Loss/Release of Interest (the “Affidavit of Loss”), duly executed by Debtors; provided,
        however, Debtors shall not be required to provide the Affidavit of Loss for the mobile and
        manufactured homes located on Nine Canyon Farm or River Farm.

                              6.5.12 A statement under Section 1445 of the Internal Revenue
        Code with respect to the Property (the “FIRPTA Statement”).

                                                          13

 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830           Filed 06/21/21    Entered 06/21/21 17:28:37       Pg 23 of 379
                                                                                                      .

                             6.5.13 A preliminary closing statement approved by the Parties and
        duly executed by Debtors.

                                6.5.14 Debtors’ title affidavit (“Title Affidavit”), in the form
        attached as Exhibit G and such other documents customarily required by Title Company of
        debtors in bankruptcy whose affairs are being conducted by restructuring officers in order
        to issue the Title Policy (as defined in Section 7.2.11 below).

                               6.5.15 Reliance letter or letters in ASTM-compliant form for
        purposes of satisfying “all appropriate inquiries” under CERCLA, with respect to the Phase
        I’s, duly executed by the consultants who performed such assessments, entitling Buyer to
        rely on such assessments.

                               6.5.16 A short-term lease between Buyer, as landlord, and Debtors,
        as lessees of the Land (the “Temporary Lease Agreement ”), in the form attached as
        Exhibit E incorporated herein, pursuant to which Debtors have the right to continue to farm
        the Land through the end of the current growing season and to harvest and dispose of,
        solely for Debtors’ account, those crops and other farm products described therein which
        are planted and growing on the Land as of the Closing .

                                     6.5.17 A certified copy of the Sale Order from the Bankruptcy
        Court.

                             6.5.18 Permit Assignments for Water Rights permits S4-28998P and
        G4-30584P on Washington State Department of Ecology standard form ECY 040-1-61
        (Rev 09-2015) duly executed by Debtors (“Water Rights Permit Assignments”).

                6.6    Buyer’s Deliveries to Sellers at Closing. On the Closing Date, Buyer shall
 make the following deliveries into Escrow for delivery to Debtors and Easterdays, as applicable,
 and take the following actions:

                                6.6.1 cause Escrow Holder to release and apply the Deposit
        (together with all interest accrued thereon) to the Purchase Price.

                              6.6.2 deliver the balance of the Purchase Price in Good Funds as
        required pursuant to Section 5.1.2(a) and cause to be paid and satisfied all such other
        amounts to be paid by Buyer at the Closing under the terms and provisions of this
        Agreement, including that up to $500,000.00 (in the aggregate) of such Good Funds shall
        be disbursed to Tonkon Torp LLP or Sussman Shank LLP (as directed by the Easterdays)
        for payment of Easterdays' professionals (including but not limited to attorneys,
        accountants, consultants and other Easterday professionals) for services provided to the
        Easterdays in connection with or related to this Agreement or the sale of the Property (as
        indicated by reasonable supporting documentation of such professional fees and expenses,
        including invoices).


                                                       14

 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830       Filed 06/21/21     Entered 06/21/21 17:28:37      Pg 24 of 379
                                                                                                            .

                             6.6.3 deliver to Escrow Holder a preliminary closing settlement
        statement approved and duly executed by Buyer.

                                     6.6.4     deliver a duly-executed counterpart of the REETA.

                                     6.6.5     deliver a duly-executed counterpart of the Mobile Home
        REETA.

                                     6.6.6     deliver a duly-executed counterpart of the Vehicle Bill of
        Sale.

                                     6.6.7     deliver a duly-executed counterpart of the Current Use
        Application.

                             6.6.8 deliver a duly-executed counterpart of the Debtor
        Contract/Lease Assignment.

                                     6.6.9     deliver a duly-executed counterpart of the Temporary Lease
        Agreement.

                                     6.6.10 Water Rights Permit Assignments duly executed by Buyer.

                    6.7      Pre-Closing Covenants.

                                     6.7.1     Notice to Sellers’ Creditors and Counterparties.

                                (a)      Prior to the filing of the Stalking Horse Bidder Motion (as
 defined in the Bidding Procedures), Easterdays shall deliver to Debtors a list of all known
 creditors and contract or lease counterparties of each of the Easterdays (collectively, “Easterday
 Creditors”), and shall update the list of Easterday Creditors from time to time as necessary, and
 Debtors shall add the Easterday Creditors to all the creditor matrixes for the Cases, such that the
 Easterday Creditors receive notice of all motions, pleadings, notices, hearings and deadlines
 relating to the Agreement and the transactions contemplated herein.

                                        (b)       Debtors shall request through the Stalking Horse
        Bidder Motion a revised Sale Notice in a form reasonably acceptable to the Buyer, which
        notice shall be served on all creditors, counterparties, and parties-in-interest of Sellers.

                                      (c)       Within two (2) business days of entry of an order
        approving the Stalking Horse Bidder Motion, Sellers shall cause notice of the transactions
        contemplated in this Agreement, as approved by the Bankruptcy Court and in a form
        reasonably acceptable to the Buyer, to be published once a week through July 14, 2021 in
        Capital Press, Tri-City Herald, and East Oregonian.

                              6.7.2 HSR Act. Sellers and Buyer agree to cooperate with one
        another and provide each other with such information as may be required in order to
                                                           15

 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830           Filed 06/21/21     Entered 06/21/21 17:28:37         Pg 25 of 379
                                                                                                         .

        determine whether the transactions described in this Agreement evidenced by the
        Agreement is subject to the notification requirements of the Hart-Scott-Rodino Antitrust
        Improvements Act of 1976, 15 U.S.C.A. § 18(a), as amended. If a filing with the Federal
        Trade Commission (“FTC”) and U.S. Department of Justice (“DOJ”) (collectively, the
        “Agencies”) is required under the HSR Act, Buyer and Sellers will use commercially
        reasonable efforts to file notification under the HSR Act within twenty (20) days after entry
        of the Supplemental Bidding Procedures Order, and Buyer shall pay all filing fees payable
        in connection therewith. Buyer and Sellers shall use their respective reasonable best efforts
        to respond to any request for additional information made by any agencies and to cause the
        waiting periods or other requirements under the HSR Act to terminate or expire at the
        earliest possible date and to resist in good faith, at each of their respective cost and expense
        (including the institution or defense of legal proceedings), any assertion that the
        transactions contemplated by this Agreement constitutes a violation of the antitrust laws, all
        to the end of expediting consummation of the transactions contemplated by this Agreement.
        Each of Buyer and Sellers shall consult with the other prior to any meetings, by telephone
        or in person, with the staff of the Agencies, and each of Buyers and Sellers shall have the
        right to have a representative present at any such meeting to the extent permitted by the
        Agencies.

                                6.7.3 WARN Act. Sellers shall comply in all material respects with
        the WARN Act, which, as used herein, means the federal Worker Adjustment and
        Retraining Notification Act of 1988, and similar state, local and foreign laws related to
        plant closings, relocations, mass layoffs and employment losses.

                              6.7.4 COBRA. Sellers shall comply in all material respects with
        COBRA, which, as used herein, means the federal Consolidated Omnibus Budget
        Reconciliation Act of 1985, as amended, and similar state, local and foreign laws related to
        group health coverage continuation.

                               6.7.5 Operation and Maintenance. Prior to Closing, Sellers shall
        use commercially reasonable efforts to maintain and operate the Property in a manner
        consistent with the condition in which it is required to be delivered pursuant to Section 6.9
        below.

                                6.7.6 Compliance. Sellers shall remain in material compliance with
        all orders entered by the Bankruptcy Court or by any other court of competent jurisdiction.

                                6.7.7 No Non-Ordinary Course Transactions. Prior to Closing,
        Easterdays shall not, except as permitted by the Cooperation Agreement, (i) enter into any
        non-ordinary course transaction, nor transfer assets or incur obligations outside of the
        ordinary course, (ii) transfer, or cause the transfer of, any assets, or incur or cause the
        incurrence of any obligations, with the intent to delay, hinder or defraud creditors, or
        otherwise for less than reasonably equivalent value, (iii) transfer, or cause the transfer of,
        any assets, or incur or cause the incurrence of any obligations or debts which they are
        unable to pay as such debts are matured or that leave the Easterdays or their insiders with
                                                    16

 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21      Entered 06/21/21 17:28:37        Pg 26 of 379
                                                                                                         .

        unreasonably small capital; or (iv) transfer any assets to or for the benefit of, or incur any
        obligations on account of or for the benefit of, an insider of the Easterdays prior to the
        Closing Date; provided that, nothing herein shall prohibit the Easterdays from taking any
        actions in furtherance of performance under this Agreement and consummation of the
        transactions described in this Agreement, including executing any agreement, deed,
        document or other writing that conveys to Debtors all right, title and interest in and to the
        Easterday Property for the purpose of consummating the transactions in accordance with
        and pursuant to the requirements of this Agreement and the Sale Order.

                                   6.7.8 No Transfers. Sellers shall not transfer or agree to transfer
        (other than the transactions contemplated by this Agreement) all or any portion of their
        right, title or interest in and to any of the Property to any third party.

                                6.7.9 Necessary Approvals. Prior to Closing, Debtors shall use
        commercially reasonable efforts to obtain the Bankruptcy Court Approvals listed in Section
        11 by the dates set forth in Section 11.

                 6.8     Transfer Taxes; Certain Prorations; Title Insurance; Etc. Any sales,
 excise, purchase, transfer, stamp, documentary stamp, recording, use or similar taxes under the
 laws of the State of Washington, or any subdivision of such state (collectively, “Taxes”), which
 may be payable by reason of the Easterday Property being conveyed to Debtors and Debtors’
 sale of the Property to Buyer and/or the recordation of the Easterday Deeds and Deeds under this
 Agreement shall be borne and timely paid by Buyer. Real estate and any personal property taxes
 and assessments and utilities shall be prorated between Sellers and Buyer as of the Closing Date,
 with Sellers bearing all amounts attributable to the period up to the Closing Date and Buyer
 bearing all amounts attributable to the period from and after the Closing Date; for clarity, the
 personal property taxes subject to proration shall be those taxes billable in the year in which the
 Closing Date occurs based on the levy of taxes in the prior year and not those taxes levied in the
 year in which the Closing Date occurs, which shall be the responsibility of Buyer. Some or all of
 the Property may be classified as farm and agricultural land under RCW 84.34 for real property
 tax purposes. Buyer will accept and continue said classifications of all portions of the Property
 classified as such and will be solely responsible for paying any penalties or additional taxes that
 result from removing any portion of the Property from said tax classification. Sellers shall not be
 responsible to bear or pay any portion of (i) any title insurance premiums, endorsements, or
 similar fees with respect to any title insurance Buyer may elect to obtain in connection with
 Buyer’s acquisition of the Property, (ii) any cure amounts payable pursuant to the Sale Order in
 connection with the assumption and assignment, or the sale, of Debtor Assigned and Assumed
 Contracts and Leases, (iii) any escrow fees and charges (except as provided in Section 5.1.2(a);
 or (iv) any recording fees and costs. Buyer shall defend and indemnify Seller for any and all
 costs, expenses, penalties, obligations, and liabilities suffered, sustained or incurred by Seller
 with respect to, arising from, by reason of, or in connection with any Taxes (as defined above),
 including in connection with an audit by the governmental authority having jurisdiction with
 respect to Taxes, which are due, or which will become due, by reason of the Easterday Property
 being conveyed to Debtors and Debtors’ sale of the Property to Buyer. This Section 6.8 shall
 survive Closing.
                                                    17

 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21      Entered 06/21/21 17:28:37          Pg 27 of 379
                                                                                                        .

                    6.9      Possession.

                                6.9.1 Subject to Permitted Exceptions and the Temporary Lease
        Agreement, on the Closing Date, Easterdays shall deliver to Debtors, and Debtors shall
        deliver to Buyer, free and clear of all liens, claims, rights, encumbrances and interests,
        exclusive possession and custody of the Property, in no worse condition than existed as of
        the Effective Date of this Agreement (ordinary wear and tear and the effects of other
        actions taken by Sellers consistent with the terms and provisions of this Agreement
        excepted), and with all Excluded Property removed, including, without limitation, all cattle,
        all crops in storage, and any equipment not included in the Property, except for any
        Excluded Property required by Debtors to complete its farming operations under the
        Temporary Lease Agreement, which shall be removed within the time period identified in
        the Temporary Lease Agreement. Sellers shall transfer and deliver to Buyer on the Closing
        Date such keys and other similar items as Buyer may reasonably require to obtain
        occupancy and control of the Property at Closing.

                                6.9.2 If the Closing has not occurred by July 31, 2021, and this
        Agreement has not terminated, Buyer may enter upon the Property for the limited purposes
        of planning and assessment with respect to Buyer’s farm plans to be implemented after
        Closing (“Permitted Use”); provided, however, that (i) Buyer gives Sellers at least 72 hour
        prior notice of entering onto the Property; (ii) Buyer maintains and provides Sellers
        certificates of insurance evidencing that Buyer has Commercial General Liability insuring
        Buyer’s interests against claims for personal injury, bodily injury, death and property
        damage occurring on, in or about the Property, with a “Combined Single Limit” (covering
        personal injury liability, bodily injury liability and property damage liability) of not less
        than $2,000,000 per occurrence and $2,000,000 aggregate, (iii) Buyer will use and cause
        Buyer’s agents, employees, consultants and contractors (“Buyer’s Agents”) to use best
        efforts to minimize any disruption or interference on the Property; and (iv) Buyer promptly
        pays for and repairs any damage to the Property caused by Buyer’s entry onto the Property
        pursuant to this Section. Buyer and Buyer’s Agents expressly assume all risks when
        entering or performing work on the Property. Buyer shall indemnify, defend, and hold
        harmless Seller and the Property from any and all claims, causes of action, damages
        (including, without limitation, all foreseeable and unforeseeable consequential damages,
        injunction and other relief), fines, judgments, penalties, costs, liabilities, losses or expenses
        (including, without limitation, engineers’ and consultants’ costs, attorneys’ fees and
        reasonable investigative and discovery costs) arising on account of or in connection with,
        or directly or indirectly related to: (w) the acts or omissions of Buyer and Buyer’s Agents;
        (x) Buyer’s use of the Property, or any work or activity allowed or suffered by Buyer to be
        done in, on or about the Property; (y) the violation of any laws by Buyer or Buyer’s
        Agents; and (z) the presence, use, generation, storage, or release of hazardous materials in,
        on, under, or above the Property or adjoining property caused by Buyer’s or Buyer’s
        Agents. Buyer’s repair and indemnification obligations with respect to this Section 6.9.2
        shall remain effective, notwithstanding the termination of this Agreement, as to claims
        arising or accruing prior to the termination of this Agreement; provided that Buyer is not
        indemnifying Sellers for any injury, loss of life, or damage which is caused by the sole
                                                    18

 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830     Filed 06/21/21    Entered 06/21/21 17:28:37         Pg 28 of 379
                                                                                                        .

        negligence or willful misconduct of any Seller. In the event of Buyer Default, then any
        improvements performed by Buyer to the Property shall become the property of Debtors.

          7.        Conditions Precedent to Closing.

                 7.1     Conditions to Sellers’ Obligations. Sellers’ obligation to make the
 deliveries required of Sellers on the Closing Date and to otherwise consummate the transactions
 described in this Agreement shall be subject to the satisfaction or waiver in writing by Sellers of
 each of the following conditions on or before the date set forth in such condition, or if no date is
 set forth, then by the Closing Date; provided, however, in no event shall approval or consent of a
 counterparty or other third party to the Assigned and Assumed Leases and Contracts be a
 condition to Closing:

                               7.1.1 All of the representations and warranties of Buyer contained
        herein shall continue to be true and correct at the Closing in all material respects.

                                7.1.2 Buyer shall have delivered, or shall be prepared to deliver to
        Debtors at the Closing, the Purchase Price and other amounts payable hereunder to Debtors
        in all cash, and the documents required of Buyer to be delivered at the Closing pursuant to
        Section 6.6 of this Agreement.

                                7.1.3 With respect to Debtors, Easterdays shall have delivered, or
        shall be prepared to deliver to Debtors at the Closing, all documents required of Easterdays
        to be delivered at the Closing pursuant to Section 6.4 of this Agreement.

                                7.1.4 With respect to Easterdays, Debtors shall have delivered, or
        shall be prepared to deliver to Easterdays at the Closing, all documents required of Debtors
        to be delivered at the Closing pursuant to Section 6.5 of this Agreement.

                                7.1.5 No action, suit or other proceedings shall have been filed or
        be pending before any court, tribunal or governmental authority seeking or threatening to
        restrain or prohibit the consummation of the transactions described in this Agreement, or
        seeking to obtain substantial damages in respect thereof, or involving a claim that
        consummation thereof would result in the violation of any law, decree or regulation of any
        governmental authority having appropriate jurisdiction.

                               7.1.6 The filings of Buyer and Sellers pursuant to the HSR Act, if
        any, shall have been made and the applicable waiting period and any extensions thereof
        shall have expired or been terminated.

                                7.1.7 Buyer shall have performed in all material respects the
        covenants on Buyer’s part to be performed which, by their terms, are required to be
        performed at or before the Closing; provided that, with respect to payment of cure
        amounts payable to the counterparties to the Assigned and Assumed Contracts and Leases
        being assumed or purchased by the Buyer pursuant to the Sale Order or otherwise, Buyer
        shall satisfy any cure amounts owed to counterparties at Closing or otherwise provide to
                                                   19

 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21     Entered 06/21/21 17:28:37       Pg 29 of 379
                                                                                                        .

        the satisfaction of the Bankruptcy Court adequate assurance of its ability to pay such cure
        amounts at or before the Closing and shall promptly satisfy any cure amounts following the
        Closing.

                                7.1.8 With respect to Debtors, Easterdays shall have performed in
        all material respects the covenants on Easterdays’ part to be performed which, by its terms,
        are required to be performed at or before the Closing.

                                7.1.9 With respect to Easterdays, Debtors shall have performed in
        all material respects the covenants on Debtors’ part to be performed which, by its terms, are
        required to be performed at or before the Closing.

                              7.1.10 The Bankruptcy Court shall have entered the Sale Order in
        accordance with Section 11.3 below that is substantially in the form and content of Exhibit
        F, and otherwise reasonably acceptable to the Buyer and Sellers, and the Sale Order shall
        not have been reversed or stayed or modified in any material respect.

                  7.2    Conditions to Buyer’s Obligations. Buyer’s obligation to make the
 deliveries required of Buyer at the Closing, and to otherwise close the transactions described in
 this Agreement, shall be subject to the satisfaction or waiver by Buyer of each of the following
 conditions on or before the date set forth in such condition, or if no date is set forth, then by the
 Closing Date; provided, however, in no event shall approval or consent of a counterparty or other
 third party to the Assigned and Assumed Leases and Contracts be a condition to Closing:

                               7.2.1 Debtors shall have filed the Stalking Horse Bidder Motion
        (as defined in Section 11.1 below) no later than May 19, 2021.

                            7.2.2 The Bankruptcy Court shall have entered the Supplemental
        Bidding Procedures Order in form and content reasonably acceptable to Buyer and Sellers.

                               7.2.3 Debtors shall have obtained authority from the Bankruptcy
        Court pursuant to the Sale Order to acquire all rights, title and interest in and to the
        Easterday Property from the Easterdays, and shall immediately prior to Closing have
        acquired all of Easterdays’ rights, title and interest in and to the Easterday Property.

                              7.2.4 Sellers shall have performed in all material respects the
        covenants on Sellers’ part to be performed which, by their terms, are required to be
        performed before the Closing.

                               7.2.5 Sellers shall have executed and shall be prepared to deliver to
        each other and Buyer, respectively, the documents required of Sellers pursuant to Sections
        6.4 and 6.4.11 of this Agreement.

                               7.2.6 Sellers shall have delivered or shall be prepared to deliver to
        Buyer at the Closing, all other documents required of Sellers to be delivered at the Closing.

                                                  20

 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21    Entered 06/21/21 17:28:37         Pg 30 of 379
                                                                                                         .

                                7.2.7 No action, suit or other proceedings shall have been filed or
        be pending before any court, tribunal or governmental authority seeking or threatening to
        restrain or prohibit the consummation of the transactions described in this Agreement, or
        seeking to obtain substantial damages in respect thereof, or involving a claim that
        consummation thereof would result in the violation of any law, decree or regulation of any
        governmental authority having appropriate jurisdiction.

                               7.2.8 The filings of Buyer and Seller pursuant to the HSR Act, if
        any, shall have been made and the applicable waiting period and any extensions thereof
        shall have expired or been terminated.

                             7.2.9 The Bankruptcy Court shall have entered the Sale Order in
        accordance with Section 11.3 below.

                               7.2.10 Debtors shall have provided Buyer and Title Company with a
        certified copy of the Sale Order.

                                 7.2.11 Upon payment of the applicable premium by Buyer and
        satisfaction of all “Requirements” set forth in the Title Commitments No. 62242100670
        (dated April 20, 2021), No. 62242100669 (dated February 26, 2021), No. 62242100667
        (dated April 20, 2021), No. 62242100664 (dated April 20, 2021), No. 62242100666 (dated
        April 20, 2021), No. 62242100668 (dated February 26, 2021) each as uploaded to the
        virtual data room provided by Sellers prior to execution of this Agreement and as may be
        further updated by the Title Company (collectively, the “Title Commitments”), Title
        Company shall issue an ALTA 2006 form of owners title insurance policy insuring fee
        simple title, or a leasehold, as applicable, to the Land vested in Buyer (or its designee) in
        the amount of the Purchase Price in the form of approved Pro Forma Policies for file
        numbers 62242100670, 62242100669, 62242100667, 62242100664, 62242100666, and
        62242100668 attached to the Escrow Instructions in Exhibit A (the “Title Policy”). As
        used in this Agreement, “Permitted Exceptions” means any Assumed Liabilities, if any,
        and the title exceptions listed as “Special Exceptions” in Schedule B – Part II of each of the
        Title Commitments, including exceptions based on Title Company’s review of the
        ALTA/NSPS land title surveys of the Land posted to the virtual data room provided by
        Sellers, and any additional title exceptions (which do not result from the breach by any
        Seller of any obligation or covenant under this Agreement) added to the Title
        Commitments that do not materially affect value, ownership or operations on the Property,
        but excluding any judgements, monetary liens, or security interests (not caused by Buyer)
        and those exceptions identified as “Excluded Exceptions” listed on Schedule 7.2.11 to this
        Agreement.

                                 7.2.12 Sellers shall have obtained from the U.S. Department of
        Justice and the Federal Commodities Futures Trading Commission a written and duly
        executed statement or statements in form and content satisfactory to the Title Company
        (sufficient to issue the Title Policy, as defined above) stating that each agency has received
        actual notice of the transactions contemplated by this Agreement and that such agency has
                                                   21

 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21     Entered 06/21/21 17:28:37        Pg 31 of 379
                                                                                                          .

        no objection to such transactions, unless Title Company agrees to accept lesser assurances
        from the U.S. Department of Justice and the Federal Commodities Futures Trading
        Commission.


                 7.3      Termination. If any of the above conditions is neither satisfied nor waived
 by the Party or Parties beneficiary to such condition on or before the date by which the condition
 is required to be satisfied, the Party beneficiary to such condition, whose default hereunder is not
 the reason such condition is unsatisfied, may terminate this Agreement by delivering to the other
 written notice of termination, and the Deposit shall be promptly refunded to Buyer except as
 otherwise expressly set forth in this Agreement. Any waiver of a condition shall be effective
 only if such waiver is stated in writing and signed by the waiving Party who is the beneficiary of
 the condition; provided, however, that the consent of a Party to the Closing notwithstanding that
 such condition was unsatisfied shall conclusively be deemed a waiver by such Party of any
 conditions to Closing not satisfied or waived as of the Closing Date.

         8.      Sellers’ Representations and Warranties. Sellers hereby make, each as to
 themselves only, the following representations and warranties to Buyer, both as of the Effective
 Date of this Agreement and as of the Closing. For the purposes of this Section 8, Sellers and
 Buyer understand and agree that Sellers’ representations and warranties in Sections 8.3, 8.4, 8.5,
 8.6.2, 8.6.3, and 8.7 made below are based upon Sellers’ actual knowledge of the matters
 represented, without any duty of inquiry, do not include any knowledge imputed to Sellers by
 constructive notice, and are made solely for the purpose of assuring disclosure of matters known
 to Sellers that might constitute material defects or material liabilities related to the Property, and
 that none of the representation and warranties shall survive Closing.

                    8.1      Power of Sellers.

                               8.1.1 Easterdays. Easterdays have the power and authority to
        execute and deliver this Agreement.

                                     8.1.2     Debtors.

                      (a)    Debtors have the power and authority to execute and deliver this
 Agreement pursuant to the Bidding Procedures Order.

                        (b)     Upon entry of the Sale Order, Debtors will have the power and
 authority to perform this Agreement and all writings relating hereto, and to consummate the
 transactions described in this Agreement.

                8.2     Authorization of Sellers. This Agreement has been duly executed and
 delivered by the Sellers to the Buyer, and subject to the entry of a Sale Order in the Bankruptcy
 Court in accordance with Section 11.3 below, the consummation of the transactions described in
 this Agreement, and the performance of, fulfillment of and compliance with the terms and
 conditions hereof by Sellers and assuming due and valid authorization, execution and delivery of

                                                          22

 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830           Filed 06/21/21    Entered 06/21/21 17:28:37   Pg 32 of 379
                                                                                                        .

 this Agreement by Buyer, this Agreement will constitute a valid and binding obligation of
 Sellers, enforceable against Sellers in accordance with its terms, and does not and will not: (i) to
 Sellers’ knowledge, violate any statute, law, rule or regulation, or any order, writ, injunction or
 decree of any court or governmental authority; or (ii) violate or conflict with or constitute a
 default under any agreement, instrument or writing of any nature to which Sellers are a Party or
 by which Sellers or their respective assets or properties may be bound.

                 8.3    Real Property. With respect to Property owned or leased by the Sellers as
 of the Effective Date, (a) Sellers have valid leasehold interests under the leases included in the
 Assigned and Assumed Leases and Contracts, and are the sole lessees thereunder with respect to
 each such leasehold and have not assigned or transferred, or agreed to assign or transfer, any
 such leasehold to a third party (other than mortgages shown in the Title Commitments, which
 will be discharged at or prior to Closing); and (b) except as shown in the Title Commitments, are
 the sole owners of the Land other than those portions of the Land which are leased by Sellers.

                 8.4     Environmental Condition. Other than as expressly disclosed in any of the
 Phase I’s, Sellers have (a) no actual knowledge of the presence or release of any Hazardous
 Substances on or from the Property in material violation of Environmental Laws and (b) have
 received no notice from any governmental authority of any material violation of Environmental
 Laws with respect to the presence or release of Hazardous Substances on or from the Property.
 For purposes of this Agreement, (i) “Hazardous Substances” means any hazardous, toxic or
 dangerous waste, substance or material, pollutant or contaminant, as defined for purposes of
 CERCLA, or the Resource Conservation and Recovery Act (42 U.S.C. Sections 6901 et seq.), as
 amended (“RCRA”), or other Environmental Laws, or any substance which contains gasoline,
 diesel fuel or other petroleum hydrocarbons, or polychlorinated biphenyls, and (ii) “Actual
 knowledge” of or as to Sellers means and refers only to the current, actual knowledge, without
 inquiry of the Easterdays, Lance Miller, Peter Richter, or Scott Avila. As used herein,
 “Environmental Laws” means CERCLA, RCRA or other similar federal, state or local laws
 pertaining to protection of the environment or health and human safety.

                8.5      Compliance with Laws. To Sellers’ actual knowledge, the Property,
 including specifically, but without limitation, the feedlot, drainage lagoons and systems, and
 irrigation ponds, is in material compliance with applicable laws and related permits or
 governmental approvals.

                    8.6      Water Rights.

                              8.6.1 Sellers have not transferred or agreed (other than the
        transactions contemplated by this Agreement) to transfer the Water Rights to any third
        party.

                                8.6.2 Sellers have no actual knowledge of any existing, pending, or
        threatened actions or claims for cancellation, relinquishment, forfeiture, or abandonment of
        all or any portion of the Water Rights.

                                                  23

 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830    Filed 06/21/21   Entered 06/21/21 17:28:37        Pg 33 of 379
                                                                                                          .

                               8.6.3 Sellers have no actual knowledge of any existing, pending, or
        threatened claims, suits, proceedings, investigations, or actions against any Seller which, if
        successful, would result in any legal or equitable monetary lien upon any of the Water
        Rights.

                  8.7   Assigned and Assumed Leases and Contracts. All of the Assigned and
 Assumed Leases and Contracts are in full force and effect and constitute the entire agreement
 between the applicable Sellers and the counterparties thereto. Except to the extent that the
 existence of the Cases may be a default under any Assigned and Assumed Leases and Contracts,
 or as set forth on Schedule 8.7 attached hereto and incorporated herein, neither the applicable
 Sellers nor the other party to any Assigned and Assumed Leases and Contracts is in material
 default of such Assigned and Assumed Leases and Contracts, nor, to Sellers’ actual knowledge,
 have any events or conditions occurred, which upon the giving of notice or passage of time or
 both, would constitute a material default by the applicable Sellers or the other party to any such
 Assigned and Assumed Leases and Contracts.

                 8.8     OFAC. Sellers (which, for the purposes of this Section 8.8, shall include
 their partners, members, principal stockholders and any other constituent entities) (i) have not
 been designated as a “specifically designated national and blocked person” on the most current
 list published by OFAC at its official website (http://www.treas.gov/ofac/t11sdn.pdf) or at any
 replacement website or other replacement official publication of such list; (ii) are currently in
 compliance with and will at all times during the term of this Agreement (including any extension
 thereof) remain in compliance with the regulations of OFAC and any statute, executive order
 (including the September 24, 2001 Executive Order Blocking Property and Prohibiting
 Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism), or other
 governmental action relating thereto; and (iii) will not transfer or permit the transfer of any
 controlling interest in any Seller to any person or entity who is, or any of whose beneficial
 owners are, listed on the list.

        9.      Buyer’s Representations and Warranties. In addition to the representations and
 warranties contained elsewhere in this Agreement, Buyer hereby makes the following
 representations and warranties to Sellers:

               9.1   Power of Buyer. Buyer has all requisite power to execute, deliver and
 perform this Agreement and all writings relating hereto.

                 9.2    Authorization of Buyer. This Agreement has been duly executed and
 delivered by Buyer to the Sellers, and subject to the entry of a Sale Order in the Bankruptcy
 Court that has not been stayed, reversed or modified in any material respect, the consummation
 of the transactions described in this Agreement, and the performance of, fulfillment of and
 compliance with the terms and conditions hereof by Buyer and assuming due and valid
 authorization, execution and delivery of this Agreement by Sellers, this Agreement will
 constitute a valid and binding obligation of Buyer, enforceable against Buyer in accordance with
 its terms does not and will not: (i) violate any statute, law, rule or regulation, or any order, writ,
 injunction or decree of any court or governmental authority; or (ii) violate or conflict with or
                                                   24

 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21     Entered 06/21/21 17:28:37         Pg 34 of 379
                                                                                                      .

 constitute a default under any agreement, instrument or writing of any nature to which Buyer is a
 Party or by which Buyer or their assets or properties may be bound.

                  9.3     OFAC. Buyer (which, for the purposes of this Section 9.3, shall include
 its partners, members, principal stockholders and any other constituent entities) (i) has not been
 designated as a “specifically designated national and blocked person” on the most current list
 published by OFAC at its official website (http://www.treas.gov/ofac/t11sdn.pdf) or at any
 replacement website or other replacement official publication of such list; (ii) is currently in
 compliance with and will at all times during the term of this Agreement (including any extension
 thereof) remain in compliance with the regulations of OFAC and any statute, executive order
 (including the September 24, 2001 Executive Order Blocking Property and Prohibiting
 Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism), or other
 governmental action relating thereto; and (iii) will not transfer or permit the transfer of any
 controlling interest in Buyer to any person or entity who is, or any of whose beneficial owners
 are, listed on the list.

        10.      AS-IS. BUYER IS A KNOWLEDGEABLE, SOPHISTICATED BUYER WHO
 IS FAMILIAR AND VERY EXPERIENCED WITH THE ACQUISITION, OWNERSHIP,
 OPERATION AND DEVELOPMENT OF COMMERCIAL REAL ESTATE, INCLUDING
 AGRICULTURAL PROPERTIES SIMILAR TO THE PROPERTY. BUYER SPECIFICALLY
 ACKNOWLEDGES AND AGREES THAT BUYER HAS PERFORMED AND CONDUCTED
 ALL SUCH INSPECTIONS AND INVESTIGATIONS OF THE PROPERTY AS BUYER
 DETERMINED WERE NECESSARY OR APPROPRIATE IN CONNECTION WITH ITS
 ACQUISITION OF THE PROPERTY AND THAT BUYER WAS SATISFIED WITH THE
 RESULTS OF SUCH INSPECTIONS AND INVESTIGATION. ACCORDINGLY, BUYER
 FURTHER ACKNOWLEDGES AND AGREES THAT SELLERS ARE SELLING AND
 BUYER IS PURCHASING THE PROPERTY ON AN “AS IS AND WITH ALL FAULTS”
 BASIS AND THAT, EXCEPT WITH RESPECT TO THE EXPRESS REPRESENTATIONS
 AND WARRANTIES SET FORTH IN SECTION 8, SUBJECT TO AND WITHOUT
 LIMITATION OF SECTION 13.16 (SURVIVAL), BUYER IS NOT RELYING ON ANY
 REPRESENTATIONS OR WARRANTIES OF ANY KIND WHATSOEVER, EXPRESS OR
 IMPLIED, FROM ANY SELLER OR ANY SELLER’S REPRESENTATIVES AS TO ANY
 MATTERS CONCERNING THE PROPERTY (OR ANY PORTION OR ELEMENT
 THEREOF), INCLUDING, WITHOUT LIMITATION: (i) the quality, nature, adequacy and
 physical condition of the Property, including, but not limited to, the structural elements,
 foundation, roof, appurtenances, access, landscaping, parking facilities and the electrical,
 mechanical, HVAC, plumbing, sewage, and utility systems, irrigation systems and equipment,
 and other facilities and appliances comprising part of the Improvements, (ii) the quality, nature,
 adequacy, and physical condition of soils, geology and any groundwater of, at, on, or under the
 Land, (iii) the existence, quality, nature, adequacy and physical condition of utilities serving the
 Land and/or Improvements, (iv) the development potential of the Land and the use, habitability,
 merchantability, or fitness, suitability, value or adequacy of the Property (or any portion or
 element thereof) for any particular purpose, (v) the zoning or other legal status of the Land and
 Improvements or any other public or private restrictions on the use of the Land and/or
 Improvements, (vi) the compliance of the Land, Improvements or other elements of the Property
                                                 25

 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37         Pg 35 of 379
                                                                                                     .

 with any applicable codes, laws, regulations, statutes, ordinances, covenants, conditions and
 restrictions of any governmental or quasi-governmental entity or of any other person or entity,
 (vii) the presence of Hazardous Materials on, in, under, at or about the Land and/or the
 Improvements or any adjoining or neighboring property, (viii) the quality of any labor and
 materials used in any Improvements, (ix) the condition of the Land and/or Improvements (or any
 portion or element thereof), (x) the quality, nature, adequacy, or extent of the Water Rights, and
 (xi) the economics of the operation of the Land and Improvements.

          11.       Bankruptcy Court Approvals.

                11.1 Supplemental Bidding Procedures Motion. No later than May 19, 2021,
 Debtors shall file a motion approving this Agreement as the Stalking Horse APA and Buyer as
 the Stalking Horse Bidder (as defined in the Bidding Procedures) for all the Property in form and
 content reasonably acceptable to Buyer (“Supplemental Bidding Procedures Motion”);
 provided that Debtors’ obligation to file the Supplemental Bidding Procedures Motion is
 conditioned on the occurrence of the Effective Date.

                11.2 Stalking Horse Bidder Approval Order. No later than May 28, 2021, an
 order granting the Supplemental Bidding Procedures Motion (“Supplemental Bidding
 Procedures Order””) shall have been entered by the Bankruptcy Court in form and content
 reasonably acceptable to Buyer and Sellers; provided, however, that the Supplemental Bidding
 Procedures Order shall not be in form and content reasonably acceptable to Buyer unless the
 Supplemental Bidding Procedures Order authorizes and directs Debtors to pay Buyer an amount
 equal to 2.75% of the Purchase Price (“Breakup Fee”), and approves an expense reimbursement
 in an amount not to exceed $1,500,000, subject to Buyer’s submission, and the Bankruptcy
 Court’s approval, of the reasonableness of the expenses incurred by Buyer in connection with the
 transactions described in this Agreement(“Expense Reimbursement,” and together with the
 Breakup Fee, the “Stalking Horse Bidder Allowed Administrative Expense Claim”), from
 sale proceeds relating to an alternate transaction. The Stalking Horse Bidder Allowed
 Administrative Expense Claim shall be senior to any other administrative expense claim allowed
 against the Debtors and their respective estates.

                 11.3 Sale Order. Buyer’s and Sellers’ obligations to consummate the
 transactions described in this Agreement shall be conditioned upon the Bankruptcy Court’s entry
 of an order approving this Agreement and the transactions contemplated herein substantially in
 form and content as attached hereto as Exhibit F and otherwise reasonably acceptable to Buyer
 and Sellers, and which order shall be effective immediately upon its entry (the “Sale Order”),
 and which Sale Order shall not have been stayed, reversed or modified in any material respect. If
 the Bankruptcy Court denies the entry of the Sale Order or approves the sale of the Property to
 one or more alternate third party purchasers at the Sale Hearing, then the transactions described
 in this Agreement shall automatically terminate and Buyer shall be entitled to payment, as
 further set forth in the Supplemental Bidding Procedures Order, of the Stalking Horse Bidder
 Allowed Administrative Expense Claim and to the return of the Deposit within three (3) business
 days following the closing of an alternate transaction; provided that in the event that a third party
 (an “Upset Purchaser” and the underlying agreement between the Upset Purchaser and Sellers,
                                                  26

 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21    Entered 06/21/21 17:28:37         Pg 36 of 379
                                                                                                    .

 the “Upset Agreement”) is approved by the Bankruptcy Court as the purchaser of the Property
 at the Sale Hearing, notwithstanding anything to the contrary contained in this Agreement, this
 Agreement shall not terminate, but rather shall become a “back-up bid” which shall remain open
 for acceptance by Sellers for a period of thirty days following such hearing, but subject and
 subordinate in all respects to the rights of the Upset Purchaser under the Upset Agreement;
 further provided, however, this Agreement shall automatically terminate if the Sale Order is for
 any reason not entered by the Bankruptcy Court on or before July 31, 2021 or if the Closing does
 not occur by the Outside Date.

                 11.4 Debtor Assigned and Assumed Leases and Contracts. In accordance with
 the Bid Procedures Order, Buyer shall in all events be required to (i) provide such adequate
 assurance of future performance as the Bankruptcy Court may require in connection with its
 approval of Debtors’ assumption and assignment to Buyer, and Buyer’s assumption, of the
 Debtor Assigned and Assumed Leases and Contracts, and (ii) bear and pay at Closing or when
 otherwise required by the Sale Order all cure amounts payable in connection with Debtors’
 assumption and assignment to Buyer, and Buyer’s assumption, of any Debtor Assigned and
 Assumed Leases and Contracts. Buyer shall have up until fourteen (14) days prior to the Closing
 in which to notify Debtors which executory contracts and leases identified in Schedule 2.5 that
 Buyer wishes to, or elects not to, take assignment of and assume, or purchase, at Closing, or to
 notify Debtors which executory contracts and/or leases Buyer wishes to add to Schedule 2.5 as
 appropriate, and to take assignment of and assume or purchase at Closing. To the extent
 applicable, any contracts and leases that Buyer elects not to take an assignment of at Closing
 shall not be transferred from Easterdays to Debtors and, to the extent applicable, any contracts
 and leases that Buyer elects to take an assignment of at Closing shall be transferred from
 Easterdays to Debtors. Notwithstanding anything to the contrary in this Agreement, Buyer
 acknowledges and agrees that if Debtors are unable to assume and assign to Buyer any Debtor
 Assigned and Assumed Leases and Contracts by reason of Buyer’s failure to provide adequate
 assurance of future performance as a result of a default under section 365(b)(1) of the
 Bankruptcy Code, the applicable Debtor Assigned and Assumed Leases and Contracts shall be
 deemed to be Excluded Property for all purposes of this Agreement unless the objecting
 counterparty to the applicable contract or lease withdraws its objection or its objection is
 resolved in a manner not adverse to Debtors in connection with the Closing.

          12. Post-Closing Covenants

                  12.1 Plan Sponsor Contribution. Upon the occurrence of: (i) the Closing and
 (ii) the entry of an order of the Bankruptcy Court confirming the Joint Plan (the “Confirmation
 Order”), which Joint Plan and Confirmation Order shall be in form and content consistent with
 the Sale Order, and the Confirmation Order has not been stayed, reversed or modified in any
 material respect, Buyer shall deposit $5,000,000 (“Plan Sponsor Contribution”) in a deposit
 account at Debtors’ direction, which funds shall be segregated and used on account of and in
 satisfaction for the administrative expenses incurred by Debtors’ estates in connection with and
 relating to the preparation and confirmation of the Joint Plan and the substantial consummation
 of the Joint Plan and closing of the Cases. The Plan Sponsor Contribution is in addition to and
 unrelated to the Purchase Price.
                                                 27

 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37      Pg 37 of 379
                                                                                                      .

                  12.2 Consent to Assignment. To the extent any Assigned and Assumed Leases
 and Contracts may not be assigned to Buyer under applicable law without the consent of the
 other party, and either (a) the consent of the other party has not been obtained or (b) the
 Bankruptcy Court has not entered an order approving the assignment or sale of any applicable
 Assigned and Assumed Leases and Contracts, then this Agreement shall not constitute an
 agreement to assign the same if an attempted assignment would constitute a breach thereof or be
 unlawful, and Sellers and Buyer shall use commercially reasonable efforts to obtain any such
 required consent(s) promptly after Closing. If any such consent shall not be obtained by the
 Closing Date or if any attempted assignment would be ineffective or unlawful or would impair
 Buyer’s rights under the Property in question such that Buyer would not in effect acquire the
 benefit of all such rights, Sellers and Buyer shall use commercially reasonable efforts after the
 Closing, for a period of six months, to obtain for Buyer the benefits thereunder and Sellers shall
 cooperate with Buyer in any other reasonable arrangement designed to provide such benefits to
 Buyer. Notwithstanding anything herein to the contrary, in no event shall Sellers have any
 obligation to incur material cost or expense, initiate litigation or other proceedings, or pay any
 fees or other consideration to the counterparty to obtain their consent.

          13. Miscellaneous.

                 13.1 Damage and Destruction; Condemnation. Sellers shall promptly notify
 Buyer of the occurrence of any material damage to or destruction of the Property that occurs
 prior to the Closing Date. In the event of any damage to or destruction of the Property prior to
 the Closing Date the cost of which to repair would total $4,000,000.00 (the “Threshold”) or
 less, then such damage or destruction shall have no effect whatsoever on the Purchase Price or
 Buyer’s or Sellers’ obligation to close. In the event of any damage to or destruction of the
 Property prior to the Closing Date the cost of which to repair would equal or exceed the
 Threshold, then unless Sellers cause the same to be repaired and restored in all material respects
 prior to the Closing Date (in which case the Purchase Price shall be unaffected and the Parties
 shall proceed with the Closing as though such damage, destruction or proceedings had never
 occurred or been initiated), Buyer shall receive, as its sole and exclusive remedy by reason of
 such damage or destruction, a Purchase Price reduction in the amount of the uninsured
 replacement value of such damage and consummate the transactions as though the damage or
 destruction had never occurred or been initiated; provided, however, in no event shall Sellers be
 obligated to close if the amount of the reduction of the Purchase Price pursuant to this sentence
 would exceed $7,000,000.00. In all other events, (i) all insurance or condemnation proceeds
 collected by or paid to Sellers prior to the Closing Date, shall be credited against the Purchase
 Price on Buyer’s account or the Purchase Price shall be adjusted by an amount agreed between
 Buyer and Sellers, and (ii) all entitlement to all other insurance or condemnation proceeds arising
 out of such damage or destruction or proceedings and not collected prior to the Closing Date
 shall be assigned to Buyer at the Closing. Notwithstanding anything to the contrary in this
 Agreement, the risk of loss or damage to the Property shall unconditionally shift to the Buyer on
 the Closing Date effective as of the Closing. For avoidance of doubt, Buyer and Sellers intend
 that the provisions of this Section 13.1 shall control over any right or remedy to which the Buyer
 may otherwise be entitled under this Agreement by reason of the occurrence of any event subject
 to this Section 13.1 .
                                                 28

 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37        Pg 38 of 379
                                                                                                       .

                 13.2 Seller Default. If Sellers default in their obligation to close the transactions
 contemplated by this Agreement, and such default is not cured within three (3) business days
 (i.e., excluding Saturdays, Sundays, and national holidays) following receipt of written notice
 thereof from Buyer, then Buyer’s exclusive remedy is to terminate this Agreement and receive
 the Deposit from Escrow Holder and payment of the Stalking Horse Bidder Allowed
 Administrative Expense Claim if, as and when provided in the Bid Procedures Order.

                  13.3 Buyer Default. If Buyer fails without legal excuse to purchase the
 Property when required to do so hereunder, and such failure continues for more than three (3)
 business days (i.e., excluding Saturdays, Sundays, and national holidays), following receipt of
 written notice from Sellers, then Buyer shall be in default hereunder (“Buyer Default”) and this
 Agreement shall automatically terminate and the Deposit shall thereupon become nonrefundable
 and shall be disbursed by Escrow Holder to Sellers. The Deposit shall serve as liquidated
 damages to Sellers in the event of a Buyer Default, and Sellers shall be entitled to receive and
 retain the full amount of the Deposit as Sellers’ sole and exclusive right and remedy and in lieu
 of any other relief. Regarding the Deposit serving as liquidated damages and being Sellers’ sole
 and exclusive remedy for a Buyer Default, the Parties agree and acknowledge that (i) Sellers
 would suffer damages by reason of a failure of these transactions to close, (ii) the exact amount
 of such damages would be difficult to ascertain and to prove with certainty, (iii) the Deposit
 constitutes a fair and reasonable estimate of the actual damages Sellers would suffer, (iv) the
 Parties (and/or their representatives) have negotiated and attempted, in good faith, to estimate the
 amount of such damages and to compensate Seller therefore as set forth herein, and (v) any
 indemnification obligations of Buyer under Section 6.9.2 of this Agreement and Sellers’ rights
 and remedies with respect thereto shall survive the termination of this Agreement and are
 unaffected by the agreement that the Deposit shall serve as Sellers’ sole and exclusive remedy in
 the event of a Buyer Default. Except as provided above, Sellers hereby release and waive all
 other rights and remedies, including, without limitation, any right to specifically enforce
 performance of this Agreement or to recover any damages incurred as a result of a Buyer
 Default.

                13.4 Attorneys’ Fees. In the event that either Party hereto brings an action or
 other proceeding to enforce or interpret the terms and provisions of this Agreement, the
 prevailing Party in that action or proceeding (as determined by the applicable tribunal of
 competent jurisdiction in such action or proceeding) shall be entitled to have and recover from
 the non-prevailing Party all such fees, costs and expenses (including, without limitation, all court
 costs and reasonable attorneys’ fees) as the prevailing Party may suffer or incur in the pursuit or
 defense of such action or proceeding.

                 13.5 Notices. Unless otherwise provided herein, any notice, tender, or delivery
 to be given hereunder by any Party to the other may be effected by personal delivery in writing,
 by overnight delivery by a nationally recognized express courier service or by registered; or
 certified mail, postage prepaid, return receipt requested; or via electronic mail transmission. Any
 notice delivered in accordance with this paragraph shall be deemed given (a) in the case of any
 notice transmitted by e-mail, on the date on which the transmitting party receives
 acknowledgement of receipt in writing, including via electronic media, (b) in the case of any
                                                  29

 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21    Entered 06/21/21 17:28:37        Pg 39 of 379
                                                                                                   .

 notice delivered by a recognized national overnight delivery service, on the day of delivery to the
 service, or (c) in the case of any notice mailed by certified U.S. mail, three (3) business days
 after deposit therein. Mailed notices shall be addressed as set forth below, but each Party may
 change its address by written notice in accordance with this Section 13.5.

 Debtors:                               Easterday Farms
                                        Easterday Ranches, Inc.
                                        5235 N Industrial Way
                                        Pasco, WA 99301
                                        Attn: Messrs. Peter Richter and Scott Avila,
                                               Co-Chief Restructuring Officers
                                        Email: savila@paladinmgmt.com
                                               prichter@paladinmgmt.com


 With a copy to:                        Pachulski Stang Ziehl & Jones LLP
                                        10100 Santa Monica Blvd., 13th Floor
                                        Los Angeles, CA 90067
                                        Attn: Richard Pachulski
                                               Jason Rosell
                                        Email: rpachulski@pszjlaw.com
                                               jrosell@pszjlaw.com

                                                AND
                                        Davis Wright Tremaine LLP
                                        920 Fifth Avenue, Suite 3300
                                        Seattle, WA 98104
                                        Attn: Bill Weigand
                                               Lauren Johnson
                                        Email: BillWeigand@dwt.com
                                                laurenjohnson@dwt.com


 Easterdays:                            Cody and Debby Easterday
                                        830 Bellflower Road
                                        Mesa, WA 99343
                                        Email: cody@easterdayfarms.com

                                               AND
                                        Karen Easterday
                                        631 Bellflower Road
                                        Mesa, WA 99343



                                                  30

 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21    Entered 06/21/21 17:28:37       Pg 40 of 379
                                                                                                      .

 With a copy to:                        Sussman Shank LLP
                                        1000 SW Broadway, Suite 1400
                                        Portland, OR 97205
                                        Attn: Jeffrey Misley
                                        Email: jmisley@sussmanshank.com

                                        Tonkon Torp LLP
                                        888 SW 5th Avenue, Suite 1600
                                        Portland, OR 97204
                                        Attn: Timothy Conway
                                        Email: tim.conway@tonkon.com


 Buyer:                                 Farmland Reserve, Inc.
                                        Attn: Doug Rose
                                        79 S. Main St, Suite 500
                                        Salt Lake City, UT 84111
                                        Email: drose@agreserves.com

 With a copy to:                        Stoel Rives LLP
                                        760 SW 9th Ave., Suite 3000
                                        Portland, OR 9720
                                        Attn: Oren B. Haker
                                               Chris Criglow
                                        Email: oren.haker@stoel.com
                                               chris.criglow@stoel.com

                 13.6 Entire Agreement; No Third Party Beneficiaries. This Agreement,
 Schedules, and the Exhibits hereto constitute the entire agreement and supersede all prior
 agreements and understandings, both written and oral, among the Parties with respect to the
 subject matter hereof and thereof and supersede and cancel all prior agreements, negotiations,
 correspondence, undertakings, understandings and communications of the Parties, oral and
 written, with respect to the subject matter hereof, and are not intended to confer upon any person
 or entity other than the Parties hereto and thereto and those Released Parties who are not
 signatories of this Agreement any rights or remedies hereunder. Any oral representations or
 modifications concerning this Agreement or any such other document shall be of no force and
 effect excepting a subsequent modification in writing, signed by the Party to be charged.

              13.7 Modification. This Agreement may be modified, amended or
 supplemented only by a written instrument duly executed by all the Parties hereto.

                13.8 Closing Date. All actions to be taken on the Closing pursuant to this
 Agreement shall be deemed to have occurred simultaneously, and no act, document or
 transaction shall be deemed to have been taken, delivered or effected until all such actions,
 documents and transactions have been taken, delivered or effected.
                                                 31

 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37        Pg 41 of 379
                                                                                                      .

                 13.9 Reporting Requirements. The Parties hereto acknowledge that the
 transfers of the Easterday Property and the Property must be reported to the Internal Revenue
 Service as required by Section 6045(e) of the Internal Revenue Code of 1986, as amended (the
 Code), unless Section 6045(e) provides an exemption to such reporting requirement.
 Accordingly, on or before the Closing Date, Sellers, Buyer and the Escrow Holder shall enter
 into a written "designation agreement" as defined in and in accordance with Regulation Section
 1.6045-4 of the Code, which designation agreement shall designate the Escrow Holder as the
 "real estate reporting person" responsible for reporting the respective transfers to the Internal
 Revenue Service.

                 13.10 Cooperation Agreement. As a matter solely between Debtors and
 Easterdays, if there is any conflict whatsoever between any of the provisions in this Agreement
 and those in the Cooperation Agreement with respect to the rights of the Easterdays vis a vis the
 rights of the Debtors, the terms of the Cooperation Agreement will control. For example, any
 reference to the “Sellers” in this Agreement, as opposed to using the reference to “Debtors”, that
 might result in a conflict with the Cooperation Agreement, the Cooperation Agreement controls.

               13.11 Severability. Should any term, provision or paragraph of this Agreement
 be determined to be illegal or void or of no force and effect, the balance of the Agreement shall
 survive.

                13.12 Captions. All captions and headings contained in this Agreement are for
 convenience of reference only and shall not be construed to limit or extend the terms or
 conditions of this Agreement.

                 13.13 Further Assurances. Each Party hereto will execute, acknowledge and
 deliver any further assurance, documents and instruments reasonably requested by any other
 Party for the purpose of giving effect to the transactions contemplated herein or the intentions of
 the Parties with respect thereto; provided that nothing herein shall be deemed to require any
 Party to execute or deliver any such further assurance, document or instrument to the extent that
 the same could in any material way increase the burdens, obligations or liabilities otherwise
 imposed upon such Party by this Agreement. Without limiting the foregoing, Sellers shall
 cooperate with Buyer in executing and delivering such affidavits, certificates and other
 documents as may be reasonably required (taking into account the status of Debtors as chapter
 11 debtors whose affairs are being conducted by restructuring officers and the effect of the Sale
 Order) in connection with the issuance of the Title Policy or Policies to Buyer in accordance with
 this Agreement.

                13.14 Waiver. No waiver of any of the provisions of this Agreement shall be
 deemed, or shall constitute, a waiver of other provisions, whether or not similar, nor shall any
 waiver constitute a continuing waiver. No waiver shall be binding unless executed in writing by
 the Party making the waiver.

               13.15 Brokerage Obligations. Except for Root Realty (the “Broker”), which
 Broker Debtors have engaged in connection with the transactions, Sellers and Buyer each
                                                 32

 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37        Pg 42 of 379
                                                                                                        .

 represent and warrant to the other that, such Party has incurred no liability to any real estate
 broker or other broker or agent with respect to the payment of any commission regarding the
 consummation of the transactions. It is agreed that other than the fee or commission payable to
 Broker (which shall be paid by Debtors), if any claims for commissions, fees or other
 compensation, including, without limitation, brokerage fees, finder’s fees, or commissions are
 ever asserted against Buyer or the Sellers in connection with the transactions contemplated by
 this Agreement, all such claims shall be handled and paid by the Party whose actions form the
 basis of such claim and such Party shall indemnify, defend (with counsel reasonably satisfactory
 to the Party entitled to indemnification), protect and save and hold the other harmless from and
 against any and all such claims or demands asserted by any person, firm or corporation in
 connection with the transactions.

                13.16 Payment of Fees and Expenses. Except as provided in Section 13.4 above
 and Section 11.1, each Party shall be responsible for, and shall pay, all of its own fees and
 expenses, including those of its counsel, incurred in the negotiation, preparation and
 consummation of the Agreement and the transactions described in this Agreement.

                 13.17 Survival. The respective representations, warranties, covenants and
 agreements of Sellers and Buyer herein, or in any certificates or other documents delivered prior
 to or at the Closing, shall not survive Closing, unless otherwise provided in this Agreement.

                 13.18 Assignments. This Agreement shall not be assigned by any Party hereto
 without the prior written consent of the other Party hereto, which consent the Parties may grant
 or withhold in their sole and absolute discretion; provided, however, without in any way
 releasing or relieving Buyer of any obligation or liability under this Agreement, Buyer shall have
 the right to designate, in whole or in part, an affiliate (i.e., an entity controlled by, controlling or
 under common control with Buyer) to take title to all or a portion of the Property at the Closing.

                 13.19 Binding Effect. Subject to the provisions of Section 13.18 above, this
 Agreement shall bind and inure to the benefit of the respective heirs, personal representatives,
 successors, and assigns of the Parties hereto. In addition, the provisions of Section 5.2 shall
 inure to the benefit of and be enforceable by each of the Released Parties, whether or not such
 Released Parties are signatories to this Agreement.

               13.20 Applicable Law. This Agreement shall be governed by and construed in
 accordance with the laws of the State of Washington.

                13.21 Good Faith. All Parties hereto agree to do all acts and execute all
 documents required to carry out the terms of this Agreement and to act in good faith with respect
 to the terms and conditions contained herein before and after Closing.

                13.22 Construction. In the interpretation and construction of this Agreement, the
 Parties acknowledge that the terms hereof reflect extensive negotiations between the Parties and
 that this Agreement shall not be deemed, for the purpose of construction and interpretation,
 drafted by either Party hereto.
                                                    33

 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21      Entered 06/21/21 17:28:37         Pg 43 of 379
                                                                                                        .

                 13.23 Counterparts; Electronic Signatures. This Agreement may be signed in
 counterparts. The Parties further agree that this Agreement may be executed by the exchange of
 emailed signature pages provided that by doing so the Parties agree to undertake to provide
 original signatures as soon as reasonable following request from the other Parties. In agreeing to
 permit the use, from time to time where appropriate, of signatures transmitted by e-mail in order
 to expedite the transactions evidenced by this Agreement, the Parties hereby acknowledge,
 confirm and agree that (a) they intend to be bound by their respective signatures even though
 transmitted by e-mail, (b) they are aware that the other(s) will rely upon the signatures of the
 others which have been transmitted by e-mail, and (c) they waive any defense to the enforcement
 of the documents affecting the transactions based on the fact that a signature was transmitted by
 e-mail only.

                 13.24 Time is of the Essence. Time is of the essence in this Agreement, and
 with respect to all of the terms, covenants and conditions hereof.

            13.25 Bankruptcy Court Jurisdiction. THE PARTIES AGREE THAT IF ANY
 DISPUTE ARISES OUT OF OR IN CONNECTION WITH THIS AGREEMENT, THE
 TRANSACTIONS CONTEMPLATED HEREIN, OR ANY OF THE DOCUMENTS
 EXECUTED HEREUNDER OR IN CONNECTION HEREWITH, THE BANKRUPTCY
 COURT SHALL HAVE EXCLUSIVE PERSONAL AND SUBJECT MATTER
 JURISDICTION AND SHALL BE THE EXCLUSIVE VENUE TO RESOLVE ANY AND
 ALL DISPUTES RELATING TO THIS AGREEMENT, THE TRANSACTIONS
 CONTEMPLATED HEREIN, AND ANY DOCUMENTS EXECUTED HEREUNDER OR IN
 CONNECTION HEREWITH. THE BANKRUPTCY COURT SHALL HAVE ORIGINAL
 AND EXCLUSIVE JURISDICTION OVER SUCH MATTERS AND THE PARTIES
 AFFECTED THEREBY AND BUYER AND SELLERS EACH HEREBY CONSENT AND
 SUBMIT TO SUCH JURISDICTION.

                 13.26 Interpretation and Rules of Construction. In this Agreement, except to the
 extent that the context otherwise requires:

                               13.26.1 when a reference is made in this Agreement to an Article,
        Section, Exhibit or Schedule, such reference is to an Article or Section of, or an Exhibit or
        a Schedule to, this Agreement unless otherwise indicated;

                              13.26.2 the headings and captions used in this Agreement are for
        reference purposes only and do not affect in any way the meaning or interpretation of this
        Agreement;

                             13.26.3 whenever the words “include,” “includes” or “including” are
        used in this Agreement, they are deemed to be followed by the words “without limitation”;

                               13.26.4 the words “hereof,” “herein” and “hereunder” and works of
        similar import, when used in this Agreement, refer to this Agreement as a whole and not to
        any particular provision of this Agreement;
                                                   34

 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21     Entered 06/21/21 17:28:37        Pg 44 of 379
                                                                                                           .

                               13.26.5 all terms defined in this Agreement have the defined
        meanings when used in any certificate or other document made or delivered pursuant
        hereto, unless otherwise defined therein;

                                13.26.6 the definitions contained in this Agreement are applicable to
        the singular as well as the plural forms of such terms;

                                13.26.7 any law defined or referred to herein or in any agreement or
        instrument that is referred to herein means such law or statute as from time to time
        amended, modified or supplemented, including by succession of comparable successor
        laws;

                                     13.26.8 references to a person are also to its permitted successors
        and assigns; and

                               13.26.9 the use of “or” is not intended to be exclusive unless
        expressly indicated otherwise.

                       [SIGNATURES, EXHIBITS AND SCHEDULES FOLLOW]




                                                         35

 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830        Filed 06/21/21      Entered 06/21/21 17:28:37        Pg 45 of 379
21-00141-WLH11   Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37   Pg 46 of 379
         19




21-00141-WLH11   Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37   Pg 47 of 379
21-00141-WLH11   Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37   Pg 48 of 379
21-00141-WLH11   Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37   Pg 49 of 379
21-00141-WLH11   Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37   Pg 50 of 379
        19




         19




21-00141-WLH11   Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37   Pg 51 of 379
                                                                                                   .


                                 TABLE OF EXHIBITS AND SCHEDULES


 Exhibit A                  --       Escrow Instructions
 Exhibit B                  --       Deeds
 Exhibit C                  --       Bills of Sale
 Exhibit D                  --       Contract/Lease Assignments
 Exhibit E                  --       Temporary Lease Agreement
 Exhibit F                  --       Form of Sale Order
 Exhibit G                  --       Title Affidavit


 Schedule 1.1               --       Easterday Land
 Schedule 1.4               --       Easterday Water Agreements/Irrigation System Permits
 Schedule 1. 5              --       Easterday Water Certificates and Permits
 Schedule 1.6               --       Easterday Assigned and Assumed Leases and Contracts
 Schedule 2.1               --       Land
 Schedule 2.4               --       Water Agreements/Irrigation System Permits
 Schedule 2.5               --       Debtor Assigned and Assumed Leases and Contracts
 Schedule 2.6               --       Water Certificates and Permits
 Schedule 5.2               --       Assumed Liabilities
 Schedule 6.4.11            --       Phase I’s
 Schedule 7.2.10            --       Excluded Exceptions
 Schedule 8.7               --       Assumed and Assigned Contracts and Leases/Cure Amounts




                                                        38

 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830         Filed 06/21/21    Entered 06/21/21 17:28:37   Pg 52 of 379
                                                                                                .

                                              Exhibit A
                                         Escrow Instructions

                                         Escrow Agreement

         This Escrow Agreement (this “Agreement”) is made as of May 19, 2021 (the “Effective
 Date”), by and among (i) Easterday Ranches, Inc., a Washington corporation (“Ranches”),
 Easterday Farms, a Washington general partnership (“Farms” and, together with Ranches, the
 “Debtors”), each a debtor and debtor in possession under Lead Case No. 21-00141011 (the
 “Cases”) (Jointly Administered) in the United States Bankruptcy Court for the Eastern District
 of Washington, Yakima Division (the “Bankruptcy Court”) and Cody Easterday and Debby
 Easterday, husband and wife, and Karen Easterday, in her individual capacity and as the
 representative of in In the Matter of Estate of Gale A. Easterday currently pending in the
 Franklin County Superior Court, case no. 21-450004-11 (the “Easterdays” and, together with
 the Debtors, the “Sellers”), (ii) Farmland Reserve, Inc., a Utah non-profit corporation (“Buyer”
 and together with Seller, each an “Escrow Party” and collectively, the “Escrow Parties”), and
 (iii) Chicago Title Insurance Company (“Escrow Agent”).
                                             RECITALS

        A.     Sellers and Buyer have entered into that certain Purchase and Sale Agreement
 dated May 19, 2021 (as it may have been amended, the “Purchase Agreement”), in connection
 with the sale and purchase of certain assets and real property of Sellers located in Benton
 County, Washington.
        B.     Pursuant to Section 5.1.2 of the Purchase Agreement, the Escrow Parties have
 requested Escrow Agent to receive a portion of the Purchase Price as a deposit to be held in
 escrow and applied in accordance with the terms and conditions of this Agreement.
         NOW THEREFORE, in consideration of the above recitals, the mutual promises set forth
 herein and other good and valuable consideration, the parties agree as follows:
                                           AGREEMENT
        1.     DEFINED TERMS. All capitalized terms used in this Agreement but not
 otherwise defined herein shall have the meanings set forth for such terms in the Purchase
 Agreement.

         2.     APPOINTMENT OF ESCROW AGENT. The Escrow Parties hereby designate
 and appoint Escrow Agent, as escrow agent for the purposes set forth in this Agreement and
 Escrow Agent hereby agrees to act as escrow agent hereunder, subject to and in accordance with
 the terms and conditions hereof.

          3.        DEPOSIT/PURPOSE.

              (a)    Pursuant to Section 5.1.2(a) of the Purchase Agreement, concurrently with
 the mutual execution and delivery of the Purchase Agreement, Buyer shall deposit into an
 Escrow with Escrow Agent an amount equal to $18,800,000.00 (the “Deposit”) in immediately
                                                  1

 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37     Pg 53 of 379
                                                                                                    .

 available, good funds. In turn, the Escrow Agent shall immediately deposit the Deposit into a
 segregated, interest-bearing account.

                (b)    The Deposit shall become nonrefundable and shall be disbursed by
 Escrow Agent to Sellers only upon the termination of the transactions contemplated by the
 Purchase Agreement by reason of a Buyer Default Termination. Sellers shall not have the right
 to terminate the Purchase Agreement and receive a disbursement of the Deposit unless Buyer has
 failed to cure the applicable default within three (3) business days (i.e., excluding Saturdays,
 Sundays and national holidays) following receipt of written notice thereof from Sellers, in
 accordance with the terms of the Purchase Agreement.

                 (c)     If the transactions contemplated by the Purchase Agreement terminates
 (A) by reason of Sellers’ material default under the Purchase Agreement, or (B) by reason of the
 failure of a condition to Buyer’s obligations under the Purchase Agreement (the failure of which
 is not itself the result of a material default by Buyer under the Purchase Agreement), or (C)
 pursuant to Section 6.3 or Section 7.3 of the Purchase Agreement in circumstances where such
 termination was not itself the result of a material default by Buyer hereunder, the Escrow Holder
 shall return to Buyer the Deposit (together with all interest accrued thereon), but less an amount
 equal to 1/2 of the Escrow Holder’s escrow fees and charges. Sellers shall be responsible for
 paying the remaining 1/2 of the Escrow Agent’s escrow fees and charges.

          4.     DEPOSIT AND INVESTMENT OF ESCROW FUNDS. All checks, money
 orders or drafts will be processed for collection in the normal course of business. Escrow Agent
 may initially deposit the Deposit in its custodial clearing accounts or escrow accounts which may
 result in the funds being commingled with escrow funds of others for a short period of time;
 however, as soon as the Deposit has been credited as collected funds to Escrow Agent’s
 applicable account, then Escrow Agent shall immediately deposit the Deposit into one or more
 separate interest-bearing uninvested demand deposit accounts in the name of Escrow Agent, in
 its capacity as escrow agent for Sellers and Buyer hereunder, maintained with any reputable
 national trust company, bank, savings bank, or savings association, to be held in escrow for the
 benefit of the Escrow Parties until such funds are to be released as provided in this Agreement.
 The Deposit shall be subject to the provisions of applicable state statutes governing unclaimed
 property. The Escrow Parties will execute IRS Forms W-9 and other appropriate Internal
 Revenue Service documentation for the giving of taxpayer identification information relating to
 this account. The Escrow Parties acknowledge that each is aware of the Federal Deposit
 Insurance Corporation coverages applicable to deposits with a Depository Institution. Further,
 the Escrow Parties understand that Escrow Agent assumes no responsibility for, and no Escrow
 Party shall hold Escrow Agent liable for, any loss of the Deposit occurring at any Depository
 Institution at which the Deposit is deposited on account of a situation or event giving rise to a
 right to recover insured amounts under applicable Federal Deposit Insurance Corporation
 coverages.

        Escrow Agent shall not be responsible for any penalties, or loss of principal or interest, or
 any delays in the withdrawal of the funds which may be imposed by the Depository Institution as
 a result of the making or redeeming of the investment pursuant to the Escrow Parties’
                                                  2

 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37         Pg 54 of 379
                                                                                                   .

 instructions.

        Escrow Agent hereby waives any and all rights to offset that it may have against the
 Deposit, including, without limitation, claims arising out of any claims, amounts, liabilities,
 costs, expenses, damages, or other losses that the Escrow Agent may be otherwise entitled to
 collect from any party hereto.

          5.        RELEASE AND DISBURSEMENT OF ESCROW FUND.

                (a)     Following receipt of written determination(s) signed by both Buyer and
 Sellers acknowledging that the transaction contemplated by the Purchase Agreement has been
 terminated by reason of a Buyer Default Termination, the Escrow Agent will disburse the
 Deposit to Sellers (together with all interest accrued thereon).

               (b)     Following receipt of written determination(s) signed by both Buyer and
 Sellers acknowledging that the transaction contemplated by the Purchase Agreement has been
 terminated by a reason described in Section 3(c) above, the Escrow Agent will disburse the
 Deposit to Buyer (together with all interest accrued thereon), but less an amount equal to 1/2 of
 the Escrow Agent’s escrow fees and charges. Sellers shall be responsible for paying the
 remaining 1/2 of the Escrow Agent’s escrow fees and charges.

                 (c)     On the Closing Date, Buyer shall deliver to the Escrow Agent, Good
 Funds in the amount of the balance of the Purchase Price and any other amounts payable by
 Buyer under the Purchase Agreement. Upon receipt by Escrow Agent of (i) the balance of the
 Purchase Price, (ii) all fully executed documents contemplated by the Purchase Agreement, and
 (iii) written authorization from Buyer and Sellers to close, the Escrow Agent shall release the
 Deposit to be credited and applied toward payment of the Purchase Price, and disburse the
 Purchase Price proceeds in accordance with this Escrow Agreement, the Purchase Agreement,
 the Sale Order, the Cooperation Agreement Order, and the approved closing settlement
 statements delivered at Closing pursuant to the Purchase Agreement.

        6.      INTERPLEADER. Escrow Agent is authorized to file an action for interpleader
 and to deposit the Deposit into any court of competent jurisdiction for a determination as to the
 proper disposition of any funds held under this Agreement. In the event that the funds are
 deposited in court, Escrow Agent shall be entitled to file a claim in the proceeding for its costs
 and counsel fees, if any.

         7.     PERFORMANCE OF DUTIES. In performing any of its duties under this
 Agreement, or upon the claimed failure to perform its duties hereunder, Escrow Agent shall not
 be liable to anyone for any damages, losses or expenses which may occur as a result of any
 action taken, suffered or omitted to be taken by it in good faith; provided, however, Escrow
 Agent shall be liable for damages, losses or expenses arising out of its negligence or willful
 misconduct. Accordingly, Escrow Agent shall not incur any liability with respect to: (i) any
 good faith, commercially reasonable act or omission upon advice of counsel given with respect
 to any questions relating to the duties and responsibilities of Escrow Agent hereunder, or (ii) any
                                                  3

 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37        Pg 55 of 379
                                                                                                        .

 good faith, commercially reasonable act or omission in reliance upon any document, including
 any written notice or instructions provided by all Escrow Parties pursuant to this Agreement, not
 only as to its due execution and to the validity and effectiveness of its provisions but also as to
 the truth and accuracy of any information contained therein, which Escrow Agent shall in good
 faith believe to be genuine, to have been signed or presented by the proper person or persons and
 to conform with the provisions of this Agreement.

       8.      LIMITATIONS OF LIABILITY. Escrow Agent shall not be liable for any loss or
 damage resulting from the following:

                (a)     The financial status or insolvency of any Escrow Party, and/or any
 misrepresentation of fact made by any Escrow Party;

                    (b)      The default, error, act or failure to act by any Escrow Party;

                (c)    Any loss, loss of value or impairment of funds which have been deposited
 in escrow while those funds are in the course of collection or while those funds are on deposit in
 the Depository Institution if such loss or loss of value or impairment results from the failure,
 insolvency or suspension of such depository institution; and/or

                (d)     Escrow Agent’s compliance with any legal process, including but not
 limited to, subpoena, writs, orders, judgments and decrees of any court whether issued with or
 without jurisdiction and whether or not subsequently vacated, modified, set aside or reversed.

         9.    HOLD HARMLESS. The Escrow Parties, and each of them, shall indemnify
 Escrow Agent and hold Escrow Agent harmless from all damage, costs, claims and expenses
 arising from performance of its duties as Escrow Agent including reasonable attorneys’ fees,
 except for those damages, costs, claims and expenses resulting from the negligence or willful
 misconduct of Escrow Agent. The Escrow Parties shall each bear one half of any amounts paid
 to indemnify Escrow Agent pursuant to this Section.

         10.     TERMINATION. This Agreement shall terminate upon the first to occur of
 (a) the disbursement by Escrow Agent of all of the Deposit in accordance with this Agreement;
 (b) the joint written instructions of the Escrow Parties; or (c) the resignation of Escrow Agent
 upon reasonable notice to the Escrow Parties; provided, that termination under this clause (c)
 shall not be effective until the transfer and confirmed receipt of the Deposit to the Escrow
 Parties’ designated replacement escrow agent.

         11.     RELEASE OF PAYMENT. Payment of funds held in escrow by Escrow Agent,
 provided such payment is made in accordance with the terms, conditions and provisions of this
 Agreement, shall fully and completely discharge and exonerate Escrow Agent from any and all
 future liability or obligations of any nature or character at law or equity to the Escrow Parties
 with respect and only to the extent of the funds paid.

        12.     NOTICES. All notices under this Agreement shall be in writing and signed by a
 party or its counsel. Notices may be (i) delivered personally, (ii) delivered by a recognized
                                                       4

 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830      Filed 06/21/21     Entered 06/21/21 17:28:37          Pg 56 of 379
                                                                                                     .

 national overnight delivery service, (iii) mailed by certified United States mail, postage prepaid
 and return receipt requested or (iv) sent by e-mail to the address below. Notices to any party
 shall be directed to the address set forth below, or to such other or additional address as any party
 may specify by notice to the other parties. Any notice delivered in accordance with this
 paragraph shall be deemed given (a) in the case of any notice transmitted by e-mail, on the date
 on which the transmitting party receives acknowledgement of receipt by the receiving party by
 telephone, computer or otherwise, (b) in the case of any notice delivered by a recognized
 national overnight delivery service, on the day of delivery to the service, or (c) in the case of any
 notice mailed by certified U.S. mail, three (3) business days after deposit therein.

                  DEBTOR:               Easterday Ranches, Inc.
                                        Easterday Farms
                                        5235 N Industrial Way
                                        Pasco, WA 99301
                                        Attn: Messrs. Peter Richter and Scott Avila,
                                              Co-Chief Restructuring Officers
                                        Email: savila@paladinmgmt.com
                                               prichter@paladinmgmt.com

                                        With a Copy to:

                                        Pachulski Stang Ziehl & Jones LLP
                                        10100 Santa Monica Blvd, 13th Floor
                                        Los Angeles, CA 90067
                                        Attn: Richard M. Pachulski, Esq.
                                               Jason Rosell, Esq.
                                        Email: rpachulski@pszjlaw.com
                                               jrosell@pszjlaw.com


                                        Davis Wright Tremaine LLP
                                        920 Fifth Avenue, Suite 3300
                                        Seattle, WA 98104
                                        Attn: Bill Weigand
                                               Lauren Johnson
                                        Email: BillWeigand@dwt.com
                                                laurenjohnson@dwt.com




                                                  5

 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37         Pg 57 of 379
                                                                                            .

                  EASTERDAYS:           Cody and Debby Easterday
                                        830 Bellflower Road
                                        Mesa, WA 99343
                                        Email: cody@easterdayfarms.com

                                        AND

                                        Karen Easterday
                                        631 Bellflower Road
                                        Mesa, WA 99343


                                        With a Copy to:

                                        Sussman Shank LLP
                                        1000 SW Broadway, Suite 1400
                                        Portland, OR 97205
                                        Attn: Jeffrey Misley
                                        Email: jmisley@sussmanshank.com

                                        Tonkon Torp LLP
                                        888 SW 5th Avenue, Suite 1600
                                        Portland, OR 97204
                                        Attn: Timothy Conway
                                        Email: tim.conway@tonkon.com


                  BUYER:                Farmland Reserve, Inc.
                                        Attn: Doug Rose
                                        79 S. Main St, Suite 500
                                        Salt Lake City, UT 84111
                                        Email: drose@agreserves.com

                                        With a copy to:

                                        Stoel Rives LLP
                                        760 SW 9th Ave., Suite 3000
                                        Portland, OR 9720
                                        Attn: Oren B. Haker
                                               Chris Criglow
                                        Email: oren.haker@stoel.com
                                               chris.criglow@stoel.com



                                                  6

 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37   Pg 58 of 379
                                                                                                   .

                  ESCROW AGENT:         Chicago Title Company of Washington
                                        9001 W. Tucannon, Suite 220
                                        Kennewick, WA 99336
                                        Attn: Nancy Hirai
                                        Email: Nancy.hirai@ctt.com


         13.     TAXES. The Escrow Parties agree that, for purposes of United States federal and
 other taxes based on income, Buyer shall be treated as the owner of the Deposit until such time
 as the Deposit has been disbursed to Sellers or Buyer, and that Buyer shall be entitled to receive
 and shall report the income, if any, that is earned on, or derived from, the Deposit as its income,
 in the taxable year or years in which such income is properly includible and pay any taxes
 attributable thereto. The Escrow Agent shall be entitled to deduct and withhold from any amount
 distributed or released from the Deposit all taxes which may be required to be deducted or
 withheld under any provision of applicable tax law. All such withheld amounts shall be treated as
 having been delivered to the party entitled to the amount distributed or released in respect of
 which such tax has been deducted or withheld.

      14.   Bankruptcy Court Jurisdiction. THE ESCROW PARTIES AGREE THAT IF
 ANY DISPUTE ARISES OUT OF OR IN CONNECTION WITH THIS AGREEMENT, THE
 BANKRUPTCY COURT SHALL HAVE EXCLUSIVE PERSONAL AND SUBJECT
 MATTER JURISDICTION AND SHALL BE THE EXCLUSIVE VENUE TO RESOLVE ANY
 AND ALL DISPUTES RELATING TO THIS AGREEMENT. THE BANKRUPTCY COURT
 SHALL HAVE ORIGINAL AND EXCLUSIVE JURISDICTION OVER SUCH MATTERS
 AND THE PARTIES AFFECTED THEREBY AND ESCROW AGENT, BUYER, AND
 SELLER EACH HEREBY CONSENT AND SUBMIT TO SUCH JURISDICTION

          15.       MISCELLANEOUS.

                 (a)    If any date on which the Escrow Agent is required to make an investment
 or a delivery pursuant to the provisions hereof is not a day on which the Escrow Agent is open
 for business (a day on which the Escrow Agent is open for business, a “Business Day”), then the
 Escrow Agent shall make such investment or delivery on the next succeeding Business Day.

                (b)    Except as provided in Section 3(c), Buyer shall pay all of the fees and
 charges of the Escrow Agent for the services to be rendered by the Escrow Agent pursuant to this
 Agreement. The escrow fee of $18,000.00 shall be deposited with Escrow Agent at the time of
 establishing the escrow under this Agreement and shall be disbursed at the time the Deposit is
 released and disbursed in accordance with this Agreement.

                 (c)    This Agreement shall be binding upon and inure to the benefit of the
 parties’ respective successors and assigns.

                 (d)    This Agreement shall be governed by and construed in accordance with
 the laws of the State of Washington.
                                                  7

 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37        Pg 59 of 379
                                                                                                .

                (e)     This Agreement may be executed in any number of counterparts, each of
 which shall be deemed to be an original, but all of which, when taken together, shall constitute
 but one and the same instrument. Delivery of an executed facsimile or email “pdf” hereof by a
 party shall constitute delivery of an executed counterpart original hereof by such party. This
 Agreement shall become effective and in full force only when duly and properly executed,
 authorized, and delivered by the parties hereto.

                (f)    Time shall be of the essence of this Agreement and each and every term
 and condition hereof.

                (g)     No modification or amendment to this Agreement shall be effective unless
 in writing and signed by the Escrow Parties and the Escrow Agent.

                (h)   As between Sellers and Buyer, in the event of any conflict between the
 terms of this Agreement and the Purchase Agreement, the Purchase Agreement shall control.


                                     SIGNATURES ON NEXT PAGE




                                                  8

 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37     Pg 60 of 379
                                                                                                       .


 IN WITNESS WHEREOF, the undersigned have caused this Escrow Agreement to be duly
 executed on the dates set forth below with the intent that it be effective as of the Effective Date
 first stated above.




                                                   9

 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21    Entered 06/21/21 17:28:37         Pg 61 of 379
                                                                                                  .

 SELLERS:                                             BUYER:


 Easterday Ranches, Inc. a Washington                 Farmland Reserve, Inc.
 corporation, Debtor and Debtor in Possession

                                                      By:
 By:____________________________
                                                      Name:
 Name:__________________________
                                                      Title:
 Title:___________________________
                                                      ESCROW AGENT:

 Easterday Farms, a Washington general                Chicago Title Insurance Company
 partnership, Debtor and Debtor in Possession
                                                      By:

 By:____________________________                      Name:

 Name:__________________________                      Title:
 Title:___________________________


 _____________________________________
 Cody Easterday


 _____________________________________
 Debbie Easterday


 _____________________________________
 Karen Easterday, in her individual capacity


 ______________________________________
 Karen Easterday as personal representative of
 the Estate of Gale Easterday




                                                 10

 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21     Entered 06/21/21 17:28:37       Pg 62 of 379
                                                Exhibit B
                                                 Deeds

 AFTER RECORDING, RETURN TO:

 ________________________
 ________________________
 ________________________
 ________________________




 _____________________________________________________________________________________

                                        QUIT CLAIM DEED

 GRANTOR:                            __________________________________

 GRANTEE:                            __________________________________________

 ABBREV. LEGAL
 DESCRIPTION:                        ___________________________________________

                                     (Full legal description on Exhibit A)

 TAX ACCOUNT NUMBER(S):              ___________________________________________

 REFERENCE NUMBERS OF
 DOCUMENTS ASSIGNED OR
 RELEASED (IF
 APPLICABLE):                        ___________________________________________




                                                   - 11 -

 4831-5589-2454v.18 0117168-000002




21-00141-WLH11             Doc 830   Filed 06/21/21         Entered 06/21/21 17:28:37   Pg 63 of 379
                                         QUIT CLAIM DEED

         The Grantor, __________________, a _______________, for and in consideration of
 Ten Dollars ($10.00) conveys and quitclaims to ___________________, a _________________,
 all of Grantor’s interest in the real estate described on Exhibit A (the “Real Estate”) attached
 hereto and incorporated herein, situated in the County of ___________, State of Washington,
 together with all after-acquired title of the Grantor therein.

         The Grantor further conveys and quit claims to Grantee all of Grantor’s interest in and to
 all privileges, appurtenances and hereditaments related to the Real Estate, including but not
 limited to appurtenant water, water rights, and matters appertaining thereto. For purposes of this
 Deed, water rights include all appurtenant rights under certificates; adjudicated certificates; court
 decrees; appurtenant and perfected water rights documented by claims registered with the State
 of Washington under Claims Registration Act, Revised Code of Washington Chapter 90.14;
 appurtenant rights for water and conveyance of water associated with any federal or state water
 project, irrigation district water, association, or private company; and water rights under all
 permits for water right, which are either wholly or partially appurtenant to, or otherwise pursuant
 to which water is or may be delivered to or used on the Real Estate; or other appurtenant water
 right identifying information; including, without limitation, all of Grantor’s rights, title, and
 interests in each of the following: Certificate No. S4-23978C, Certificate No. S3-00285C,
 Certificate No. S3-00284C, Certificate No. S3-22075C, and Certificate No. 3399; Superseding
 Permit No. S4-28998P and Superseding Permit No. G4-30584P; Certificate No. S3-00591C; and
 Yakima Adjudication Conditional Final Order Certificate No. S4-83818-J.



          DATED this ______ day of ________________________, 2021.

                               [SIGNATURE & ACKNOWLEDGMENT PAGE FOLLOW]




                                                  - 12 -

 4831-5589-2454v.18 0117168-000002




21-00141-WLH11             Doc 830    Filed 06/21/21       Entered 06/21/21 17:28:37    Pg 64 of 379
                      [SIGNATURE & ACKNOWLEDGEMENT PAGE TO QUIT CLAIM DEED]



                                               GRANTOR:

                                               _______________________________
                                               a ______________________________


                                               By:
                                               Name:
                                               Its:



 STATE OF WASHINGTON

 COUNTY OF _______________


         I certify that I know or have satisfactory evidence that _________________________ is
 the person who appeared before me, and said person acknowledged that (he/she) signed this
 instrument, on oath stated that (he/she) was authorized to execute the instrument and
 acknowledged it as the _______________ of __________________, a _________________, to
 be the free and voluntary act of such party for the uses and purposes mentioned in the instrument.




                                               NOTARY PUBLIC for the State of Washington
                                               My Commission Expires:




                                                - 13 -
 4831-5589-2454v.18 0117168-000002




21-00141-WLH11             Doc 830   Filed 06/21/21      Entered 06/21/21 17:28:37    Pg 65 of 379
                                            EXHIBIT A

                                      LEGAL DESCRIPTION




                                                 -1-
 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21    Entered 06/21/21 17:28:37   Pg 66 of 379
                                              Exhibit C
                                             Bills of Sale

                         BILL OF SALE AND ASSIGNMENT OF PROPERTY

                                            (Easterdays)

         THIS BILL OF SALE AND ASSIGNMENT OF PROPERTY (this “Assignment”) is
 made as of ____________, 2021 (“Effective Date”) by and between ________________
 (“Assignor”), and __________________ (“Assignee”). Assignor and Assignee are sometimes
 referred to individually as “Party” and collectively as the “Parties”.
                                             RECITALS
             A. This Assignment is given pursuant to that certain Purchase and Sale Agreement
 dated ____________, 2021 (the “Purchase Agreement”) to which Assignee and Assignor are
 party. Capitalized terms not otherwise defined in this Assignment have the meanings given in
 the Purchase Agreement.


             B. In connection with the conveyance of the Property to Assignee, Assignor has
agreed to convey to Assignee and Assignee has agreed to accept from Assignor certain tangible
and intangible personal property, including without limitation the Property described in Sections
1.3, 1.4, and 1.7 of the Purchase Agreement (the “Assigned Property”) .

                                             AGREEMENT
         FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of
 which are hereby acknowledged, the Parties agree as follows:
            1. Assignment of the Assigned Property: Effective as of the Closing, on the terms
 and subject to the conditions set forth in the Purchase Agreement, Assignor grants, sells,
 bargains, conveys, transfers and assigns unto Assignee all of Assignor’s right, title and interest in
 and to the Assigned Property as described in the Purchase Agreement, all solely to the extent that
 any such right, title, or interest is assignable to Assignee.

            2. Assumption of Assigned Property: Effective as of the Closing, on the terms and
 subject to the conditions set forth in the Purchase Agreement, Assignee hereby assumes and
 agrees to pay, discharge and perform in accordance with their terms, all of the Assigned
 Property.

             3. Binding Assignment. This Assignment shall be binding upon and inure to the
 benefit of the Parties and their respective permitted successors and assigns.

             4. Conflict. Notwithstanding anything to the contrary herein, Assignor is executing
 and delivering this Assignment in accordance with and subject to all of the terms and provisions
 of the Purchase Agreement (including, without limitation, the acknowledgement and disclaimer
 set forth in Section 10 of the Purchase Agreement). To the extent of any inconsistency between
 the terms and provisions of the Purchase Agreement and those of this Assignment, the terms and
 provisions of the Purchase Agreement shall govern and control.



 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37         Pg 67 of 379
             5. Sole Remedy. The sole and exclusive remedy of the Assignee and Assignor with
 respect to any breach of this Assignment shall be as set forth in the Purchase Agreement.


           6. Severability. Should any term, provision or paragraph of this Assignment be
 determined to be illegal or void or of no force and effect, the balance of the Assignment shall
 survive.

             7. Entire Agreement. This Assignment and the Purchase Agreement (and all exhibits
 and schedules hereto and thereto) collectively constitute and contain the entire agreement and
 understanding of the Parties with respect to the subject matter hereof and thereof and supersede
 all prior negotiations, correspondence, understandings, agreements and contracts, whether
 written or oral, among the Parties respecting the subject matter hereof and thereof.

           8. Governing Law. This Assignment shall be governed by and construed in
 accordance with the laws of the State of Washington.

        9. Bankruptcy Court Jurisdiction. THE PARTIES AGREE THAT IF ANY
DISPUTE ARISES OUT OF OR IN CONNECTION WITH THIS ASSIGNMENT, THE
BANKRUPTCY COURT SHALL HAVE EXCLUSIVE PERSONAL AND SUBJECT
MATTER JURISDICTION AND SHALL BE THE EXCLUSIVE VENUE TO RESOLVE ANY
AND ALL DISPUTES RELATING TO THIS ASSIGNMENT. THE BANKRUPTCY COURT
SHALL HAVE ORIGINAL AND EXCLUSIVE JURISDICTION OVER SUCH MATTERS
AND THE PARTIES AFFECTED THEREBY AND ASSIGNOR AND ASSIGNEE EACH
HEREBY CONSENT AND SUBMIT TO SUCH JURISDICTION.

             10. Counterparts; Electronic Signatures. This Assignment may be signed in
 counterparts. The Parties further agree that this Assignment may be executed by the exchange of
 emailed signature pages provided that by doing so the Parties agree to undertake to provide
 original signatures as soon as reasonable following request from the other Parties. In agreeing to
 permit the use, from time to time where appropriate, of signatures transmitted by e-mail in order
 to expedite the transactions evidenced by this Assignment, the Parties hereby acknowledge,
 confirm and agree that (a) they intend to be bound by their respective signatures even though
 transmitted by e-mail, (b) they are aware that the other(s) will rely upon the signatures of the
 others which have been transmitted by e-mail, and (c) they waive any defense to the enforcement
 of the documents affecting the transactions based on the fact that a signature was transmitted by
 e-mail only..

           11. Amendments. This Assignment may be amended, restated, supplemented or
 otherwise modified, only by written agreement duly executed by each Party.

                                       [Signature Page Follows]




 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37       Pg 68 of 379
        IN WITNESS WHEREOF, Assignor and Assignee have caused their duly authorized
 representatives to execute this Assignment as of the Effective Date.
 ASSIGNEE:

 EASTERDAY RANCHES, INC.,
 a Washington corporation and Debtor and Debtor in Possession

 By:    ________________________________
        Name: _________________________
        Title: __________________________
 Date:____________________________

 EASTERDAY FARMS, Washington general partnership
 and Debtor and Debtor in Possession

 By:    ________________________________
        Name: _________________________
        Title: __________________________
 Date: _________________________________

 ASSIGNOR:

 _____________________________________
 Cody Easterday

 Date:___________________________

 _____________________________________
 Debbie Easterday
 Date:_____________________________


 _____________________________________
 Karen Easterday, in her individual capacity
 Date: _________________________________

 ______________________________________
 _____________________________________
 Karen Easterday as personal representative of the
 Estate of Gale Easterday
 Date:_ ________________________________




 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37   Pg 69 of 379
                         BILL OF SALE AND ASSIGNMENT OF PROPERTY

                                              (Debtors)

         THIS BILL OF SALE AND ASSIGNMENT OF PROPERTY (this “Assignment”) is
 made as of ____________, 2021 (“Effective Date”) by and between ________________
 (“Assignor”), and __________________ (“Assignee”). Assignor and Assignee are sometimes
 referred to individually as “Party” and collectively as the “Parties”.
                                             RECITALS
             C. This Assignment is given pursuant to that certain Purchase and Sale Agreement
 dated ____________, 2021 (the “Purchase Agreement”) to which Assignee and Assignor are
 party. Capitalized terms not otherwise defined in this Assignment have the meanings given in
 the Purchase Agreement.


             D. In connection with the conveyance of the Property to Assignee, Assignor has
agreed to convey to Assignee and Assignee has agreed to accept from Assignor certain tangible
and intangible personal property, including without limitation the Property described in Sections
2.3, 2.4, and 2.7 of the Purchase Agreement (the “Assigned Property”) .

                                             AGREEMENT
         FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of
 which are hereby acknowledged, the Parties agree as follows:
            12. Assignment of the Assigned Property: Effective as of the Closing, on the terms
 and subject to the conditions set forth in the Purchase Agreement, Assignor grants, sells,
 bargains, conveys, transfers and assigns unto Assignee all of Assignor’s right, title and interest in
 and to the Assigned Property as described in the Purchase Agreement, all solely to the extent that
 any such right, title, or interest is assignable to Assignee.

            13. Assumption of Assigned Property: Effective as of the Closing, on the terms and
 subject to the conditions set forth in the Purchase Agreement, Assignee hereby assumes and
 agrees to pay, discharge and perform in accordance with their terms, all of the Assigned
 Property.

             14. Binding Assignment. This Assignment shall be binding upon and inure to the
 benefit of the Parties and their respective permitted successors and assigns.

             15. Conflict. Notwithstanding anything to the contrary herein, Assignor is executing
 and delivering this Assignment in accordance with and subject to all of the terms and provisions
 of the Purchase Agreement (including, without limitation, the acknowledgement and disclaimer
 set forth in Section 10 of the Purchase Agreement). To the extent of any inconsistency between
 the terms and provisions of the Purchase Agreement and those of this Assignment, the terms and
 provisions of the Purchase Agreement shall govern and control.

             16. Sole Remedy. The sole and exclusive remedy of the Assignee and Assignor with
 respect to any breach of this Assignment shall be as set forth in the Purchase Agreement.




 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37         Pg 70 of 379
           17. Severability. Should any term, provision or paragraph of this Assignment be
 determined to be illegal or void or of no force and effect, the balance of the Assignment shall
 survive.

             18. Entire Agreement. This Assignment and the Purchase Agreement (and all exhibits
 and schedules hereto and thereto) collectively constitute and contain the entire agreement and
 understanding of the Parties with respect to the subject matter hereof and thereof and supersede
 all prior negotiations, correspondence, understandings, agreements and contracts, whether
 written or oral, among the Parties respecting the subject matter hereof and thereof.

           19. Governing Law. This Assignment shall be governed by and construed in
 accordance with the laws of the State of Washington.

        20. Bankruptcy Court Jurisdiction. THE PARTIES AGREE THAT IF ANY
DISPUTE ARISES OUT OF OR IN CONNECTION WITH THIS ASSIGNMENT, THE
BANKRUPTCY COURT SHALL HAVE EXCLUSIVE PERSONAL AND SUBJECT
MATTER JURISDICTION AND SHALL BE THE EXCLUSIVE VENUE TO RESOLVE ANY
AND ALL DISPUTES RELATING TO THIS ASSIGNMENT. THE BANKRUPTCY COURT
SHALL HAVE ORIGINAL AND EXCLUSIVE JURISDICTION OVER SUCH MATTERS
AND THE PARTIES AFFECTED THEREBY AND ASSIGNOR AND ASSIGNEE EACH
HEREBY CONSENT AND SUBMIT TO SUCH JURISDICTION.

             21. Counterparts; Electronic Signatures. This Assignment may be signed in
 counterparts. The Parties further agree that this Assignment may be executed by the exchange of
 emailed signature pages provided that by doing so the Parties agree to undertake to provide
 original signatures as soon as reasonable following request from the other Parties. In agreeing to
 permit the use, from time to time where appropriate, of signatures transmitted by e-mail in order
 to expedite the transactions evidenced by this Assignment, the Parties hereby acknowledge,
 confirm and agree that (a) they intend to be bound by their respective signatures even though
 transmitted by e-mail, (b) they are aware that the other(s) will rely upon the signatures of the
 others which have been transmitted by e-mail, and (c) they waive any defense to the enforcement
 of the documents affecting the transactions based on the fact that a signature was transmitted by
 e-mail only..

           22. Amendments. This Assignment may be amended, restated, supplemented or
 otherwise modified, only by written agreement duly executed by each Party.

                                       [Signature Page Follows]




 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37       Pg 71 of 379
        IN WITNESS WHEREOF, Assignor and Assignee have caused their duly authorized
 representatives to execute this Assignment as of the Effective Date.
 ASSIGNEE:

 FARMLAND RESERVE, INC.,
 a Utah nonprofit corporation

 By:      ________________________________
          Doug Rose, President and Chief Executive Officer

 Date:___________________________

 ASSIGNOR:

 EASTERDAY RANCHES, INC.,
 a Washington corporation and Debtor and Debtor in Possession

 By:    ________________________________
        Name: _________________________
        Title: __________________________
 Date:____________________________

 EASTERDAY FARMS, Washington general partnership
 and Debtor and Debtor in Possession

 By:    ________________________________
        Name: _________________________
        Title: __________________________
 Date: _________________________________


 By:      ________________________________
          Name: _________________________
          Title: __________________________




 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37   Pg 72 of 379
                                               Exhibit D
                                      Contract/Lease Assignments

              ASSIGNMENT AND ASSUMPTION OF CONTRACTS AND LEASES

                                            (Easterdays)

        THIS ASSIGNMENT AND ASSUMPTION OF CONTRACTS AND LEASES (this
 “Assignment”) is made as of ____________, 2021 (“Effective Date”) by and between
 ________________ (“Assignor”), and __________________ (“Assignee”). Assignor and
 Assignee are sometimes referred to individually as “Party” and collectively as the “Parties”.
                                           RECITALS
            E. This Assignment is given pursuant to that certain Purchase and Sale Agreement
 dated ____________, 2021 (the “Purchase Agreement”) to which Assignee and Assignor are
 party. Capitalized terms not otherwise defined in this Assignment have the meanings given in
 the Purchase Agreement.


            F. In connection with the conveyance of the Property to Assignee, Assignor has
agreed to convey to Assignee and Assignee has agreed to accept from Assignor certain Easterday
Assumed and Assigned Leases and Contracts (as defined in the Purchase Agreement).

                                            AGREEMENT
          FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of
 which are hereby acknowledged, the Parties agree as follows:
               23. Assignment of Assigned Leases and Contracts: Effective as of the Closing, on the
 terms and subject to the conditions set forth in the Purchase Agreement, Assignor, transfers and
 assigns unto Assignee all of Assignor’s right, title and interest in and to the Assigned Leases and
 Contracts as described in the Purchase Agreement, all solely to the extent that any such right,
 title, or interest is assignable to Assignee.

            24. Assumption of Assigned Leases and Contracts: Effective as of the Closing, on the
 terms and subject to the conditions set forth in the Purchase Agreement, Assignee hereby
 assumes all of Assignor’s rights, title, and interest in, to and under the Assigned Leases and
 Contracts and shall pay, discharge and perform all obligations, liabilities, and covenants arising
 under the Assigned Leases and Contracts in accordance with their terms.

           25. Indemnification. Assignee hereby agrees to indemnify, save, and hold harmless
 Assignor against any claims, liabilities or damages arising out of any actions or inactions of
 Assignee with respect to the Assigned Leases and Contracts from and after the Effective Date.

             26. Binding Assignment. This Assignment shall be binding upon and inure to the
 benefit of the Parties and their respective permitted successors and assigns.

            27. Conflict. Notwithstanding anything to the contrary herein, Assignor is executing
 and delivering this Assignment in accordance with and subject to all of the terms and provisions
 of the Purchase Agreement (including, without limitation, the acknowledgement and disclaimer


 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37        Pg 73 of 379
 set forth in Section 10 of the Purchase Agreement). To the extent of any inconsistency between
 the terms and provisions of the Purchase Agreement and those of this Assignment, the terms and
 provisions of the Purchase Agreement shall govern and control.

             28. Sole Remedy. The sole and exclusive remedy of the Assignee and Assignor with
 respect to any breach of this Assignment shall be as set forth in the Purchase Agreement.

           29. Severability. Should any term, provision or paragraph of this Assignment be
 determined to be illegal or void or of no force and effect, the balance of the Assignment shall
 survive.

             30. Entire Agreement. This Assignment and the Purchase Agreement (and all exhibits
 and schedules hereto and thereto) collectively constitute and contain the entire agreement and
 understanding of the Parties with respect to the subject matter hereof and thereof and supersede
 all prior negotiations, correspondence, understandings, agreements and contracts, whether
 written or oral, among the Parties respecting the subject matter hereof and thereof.

           31. Governing Law. This Assignment shall be governed by and construed in
 accordance with the laws of the State of Washington.

        32. Bankruptcy Court Jurisdiction. THE PARTIES AGREE THAT IF ANY
DISPUTE ARISES OUT OF OR IN CONNECTION WITH THIS ASSIGNMENT, THE
BANKRUPTCY COURT SHALL HAVE EXCLUSIVE PERSONAL AND SUBJECT
MATTER JURISDICTION AND SHALL BE THE EXCLUSIVE VENUE TO RESOLVE ANY
AND ALL DISPUTES RELATING TO THIS ASSIGNMENT. THE BANKRUPTCY COURT
SHALL HAVE ORIGINAL AND EXCLUSIVE JURISDICTION OVER SUCH MATTERS
AND THE PARTIES AFFECTED THEREBY AND ASSIGNOR AND ASSIGNEE EACH
HEREBY CONSENT AND SUBMIT TO SUCH JURISDICTION.

             33. Counterparts; Electronic Signatures. This Assignment may be signed in
 counterparts. The Parties further agree that this Assignment may be executed by the exchange of
 emailed signature pages provided that by doing so the Parties agree to undertake to provide
 original signatures as soon as reasonable following request from the other Parties. In agreeing to
 permit the use, from time to time where appropriate, of signatures transmitted by e-mail in order
 to expedite the transactions evidenced by this Assignment, the Parties hereby acknowledge,
 confirm and agree that (a) they intend to be bound by their respective signatures even though
 transmitted by e-mail, (b) they are aware that the other(s) will rely upon the signatures of the
 others which have been transmitted by e-mail, and (c) they waive any defense to the enforcement
 of the documents affecting the transactions based on the fact that a signature was transmitted by
 e-mail only..

           34. Amendments. This Assignment may be amended, restated, supplemented or
 otherwise modified, only by written agreement duly executed by each Party.

                                       [Signature Page Follows]




 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37       Pg 74 of 379
        IN WITNESS WHEREOF, Assignor and Assignee have caused their duly authorized
 representatives to execute this Assignment as of the Effective Date.
 ASSIGNEE:

 EASTERDAY RANCHES, INC.,
 a Washington corporation and Debtor and Debtor in Possession

 By:    ________________________________
        Name: _________________________
        Title: __________________________
 Date:____________________________

 EASTERDAY FARMS, Washington general partnership
 and Debtor and Debtor in Possession

 By:    ________________________________
        Name: _________________________
        Title: __________________________
 Date: _________________________________

 ASSIGNOR:

 _____________________________________
 Cody Easterday

 Date:___________________________

 _____________________________________
 Debbie Easterday
 Date:_____________________________


 _____________________________________
 Karen Easterday, in her individual capacity
 Date: _________________________________

 ______________________________________
 _____________________________________
 Karen Easterday as personal representative of the
 Estate of Gale Easterday
 Date:_ ________________________________




 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37   Pg 75 of 379
              ASSIGNMENT AND ASSUMPTION OF CONTRACTS AND LEASES

                                              (Debtors)

        THIS ASSIGNMENT AND ASSUMPTION OF CONTRACTS AND LEASES (this
 “Assignment”) is made as of ____________, 2021 (“Effective Date”) by and between
 ________________ (“Assignor”), and __________________ (“Assignee”). Assignor and
 Assignee are sometimes referred to individually as “Party” and collectively as the “Parties”.
                                           RECITALS
            G. This Assignment is given pursuant to that certain Purchase and Sale Agreement
 dated ____________, 2021 (the “Purchase Agreement”) to which Assignee and Assignor are
 party. Capitalized terms not otherwise defined in this Assignment have the meanings given in
 the Purchase Agreement.


            H. In connection with the conveyance of the Property to Assignee, Assignor has
agreed to convey to Assignee and Assignee has agreed to accept from Assignor certain Assumed
and Assigned Leases and Contracts (as defined in the Purchase Agreement).

                                            AGREEMENT
          FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of
 which are hereby acknowledged, the Parties agree as follows:
               35. Assignment of Assigned Leases and Contracts: Effective as of the Closing, on the
 terms and subject to the conditions set forth in the Purchase Agreement, Assignor, transfers and
 assigns unto Assignee all of Assignor’s right, title and interest in and to the Assigned Leases and
 Contracts as described in the Purchase Agreement, all solely to the extent that any such right,
 title, or interest is assignable to Assignee.

            36. Assumption of Assigned Leases and Contracts: Effective as of the Closing, on the
 terms and subject to the conditions set forth in the Purchase Agreement, Assignee hereby
 assumes all of Assignor’s rights, title, and interest in, to and under the Assigned Leases and
 Contracts and shall pay, discharge and perform all obligations, liabilities, and covenants arising
 under the Assigned Leases and Contracts in accordance with their terms.

           37. Indemnification. Assignee hereby agrees to indemnify, save, and hold harmless
 Assignor against any claims, liabilities or damages arising out of any actions or inactions of
 Assignee with respect to the Assigned Leases and Contracts from and after the Effective Date.

             38. Binding Assignment. This Assignment shall be binding upon and inure to the
 benefit of the Parties and their respective permitted successors and assigns.

             39. Conflict. Notwithstanding anything to the contrary herein, Assignor is executing
 and delivering this Assignment in accordance with and subject to all of the terms and provisions
 of the Purchase Agreement (including, without limitation, the acknowledgement and disclaimer
 set forth in Section 10 of the Purchase Agreement). To the extent of any inconsistency between
 the terms and provisions of the Purchase Agreement and those of this Assignment, the terms and
 provisions of the Purchase Agreement shall govern and control.



 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37        Pg 76 of 379
             40. Sole Remedy. The sole and exclusive remedy of the Assignee and Assignor with
 respect to any breach of this Assignment shall be as set forth in the Purchase Agreement.

           41. Severability. Should any term, provision or paragraph of this Assignment be
 determined to be illegal or void or of no force and effect, the balance of the Assignment shall
 survive.

             42. Entire Agreement. This Assignment and the Purchase Agreement (and all exhibits
 and schedules hereto and thereto) collectively constitute and contain the entire agreement and
 understanding of the Parties with respect to the subject matter hereof and thereof and supersede
 all prior negotiations, correspondence, understandings, agreements and contracts, whether
 written or oral, among the Parties respecting the subject matter hereof and thereof.

           43. Governing Law. This Assignment shall be governed by and construed in
 accordance with the laws of the State of Washington.

        44. Bankruptcy Court Jurisdiction. THE PARTIES AGREE THAT IF ANY
DISPUTE ARISES OUT OF OR IN CONNECTION WITH THIS ASSIGNMENT, THE
BANKRUPTCY COURT SHALL HAVE EXCLUSIVE PERSONAL AND SUBJECT
MATTER JURISDICTION AND SHALL BE THE EXCLUSIVE VENUE TO RESOLVE ANY
AND ALL DISPUTES RELATING TO THIS ASSIGNMENT. THE BANKRUPTCY COURT
SHALL HAVE ORIGINAL AND EXCLUSIVE JURISDICTION OVER SUCH MATTERS
AND THE PARTIES AFFECTED THEREBY AND ASSIGNOR AND ASSIGNEE EACH
HEREBY CONSENT AND SUBMIT TO SUCH JURISDICTION.

             45. Counterparts; Electronic Signatures. This Assignment may be signed in
 counterparts. The Parties further agree that this Assignment may be executed by the exchange of
 emailed signature pages provided that by doing so the Parties agree to undertake to provide
 original signatures as soon as reasonable following request from the other Parties. In agreeing to
 permit the use, from time to time where appropriate, of signatures transmitted by e-mail in order
 to expedite the transactions evidenced by this Assignment, the Parties hereby acknowledge,
 confirm and agree that (a) they intend to be bound by their respective signatures even though
 transmitted by e-mail, (b) they are aware that the other(s) will rely upon the signatures of the
 others which have been transmitted by e-mail, and (c) they waive any defense to the enforcement
 of the documents affecting the transactions based on the fact that a signature was transmitted by
 e-mail only..

           46. Amendments. This Assignment may be amended, restated, supplemented or
 otherwise modified, only by written agreement duly executed by each Party.

                                       [Signature Page Follows]




 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37       Pg 77 of 379
        IN WITNESS WHEREOF, Assignor and Assignee have caused their duly authorized
 representatives to execute this Assignment as of the Effective Date.
 ASSIGNEE:

 FARMLAND RESERVE, INC.,
 a Utah nonprofit corporation

 By:      ________________________________
          Doug Rose, President and Chief Executive Officer

 Date:___________________________

 ASSIGNOR:

 EASTERDAY RANCHES, INC.,
 a Washington corporation and Debtor and Debtor in Possession

 By:    ________________________________
        Name: _________________________
        Title: __________________________
 Date:____________________________

 EASTERDAY FARMS, Washington general partnership
 and Debtor and Debtor in Possession

 By:    ________________________________
        Name: _________________________
        Title: __________________________
 Date: _________________________________


 By:      ________________________________
          Name: _________________________
          Title: __________________________
 Date:_




 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37   Pg 78 of 379
                                                Exhibit E
                                        Temporary Lease Agreement

                                   TEMPORARY LEASE AGREEMENT

          THIS TEMPORARY LEASE AGREEMENT (this “Agreement”) is entered into this ____ day of
 _____________, 2021 (the “Effective Date”), by and between FARMLAND RESERVE, INC., a Utah
 nonprofit corporation (“Lessor”), and EASTERDAY RANCHES, INC., a Washington corporation
 (“Ranches”) and EASTERDAY FARMS, a Washington general partnership (“Farms” and, together with
 Ranches, “Lessee”) each a debtor and debtor-in-possession, whose estates are being jointly administered in
 case number 21-00141 pending in the United States Bankruptcy Court for the Eastern District of Washington
 (“Chapter 11 Cases”). Lessor and Lessee are sometimes referred to individually as “Party” and collectively as
 the “Parties.”

                                                RECITALS

         A.       Lessor, concurrent with execution of this Agreement, has acquired from Lessee certain real
 property located in Benton County, State of Washington (the “State”) described on the attached “Exhibit A”
 (“Lessor Property”) pursuant to that certain Purchase and Sale Agreement dated May [18], 2021 (the
 “Purchase Agreement”).

          B.     Farms desires time to harvest wheat crops and complete its related current-year operations on
 the Lessor Property and Lessee desires to market and sell certain Excluded Property (as defined in the
 Purchase Agreement) consisting of certain tangible personal property and equipment, and thus each desires to
 obtain a temporary, non-exclusive lease (the “Lease”) on, over, and across the Lessor Property. Lessor is
 willing to convey the Lease to Lessee over the Lessor Property for the foregoing purposes subject to and in
 conformance with the terms and conditions set forth in this Agreement.

                                   TERMS AND CONDITIONS

         NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are
 hereby acknowledged, the Parties agree as follows:

          1.      Grant of Lease; Costs. Lessor hereby conveys to Ranches and Farms, respectively as
 provided below, and their designated agents, tenants, employees, contractors and representatives (“Agents”),
 without warranty, a temporary, non-exclusive lease on, over, and across the Lessor Property for the purpose of
 (a) as to Farms, completing Lessee’s current-year wheat crop harvest operations on the Lessor Property (the
 “Farming Purpose”) and (b) as to Lessee, preparing to market and sell certain Excluded Property (as defined in
 the Purchase Agreement) and marketing and selling certain Excluded Property (as defined in the Purchase
 Agreement) consisting of certain tangible personal property and equipment (the “Equipment Sale Purpose”,
 together with the Farming Purpose, the “Lease Purposes”). Lessee shall be responsible for any and all costs of
 completing the Lease Purposes (e.g. without limitation, power charges). Lessee shall use and maintain the
 Lessor Property consistent with Lessee’s prior practice and in accordance with customary good practices of the
 farming industry where the Lessor Property is located, subject to the terms and conditions of this Agreement.

         2.       Access. Lessee and its Agents will enter upon the Lessor Property at their sole risk and hazard
 and shall have the right to use all appurtenances, ingress and egress to and from the Lessor Property over the
 routes and easements historically used by Lessee for the Farming Purpose. Lessee’s access to and use of the




21-00141-WLH11           Doc 830       Filed 06/21/21       Entered 06/21/21 17:28:37             Pg 79 of 379
 Lessor Property for purposes of the Equipment Sale Purpose shall be limited to designated areas on Lessor’s
 Property approved by Lessor, which approval shall not be unreasonably withheld, conditioned, or delayed.

         3.        Term. This Agreement and the Lease granted hereunder shall commence on the Effective
 Date and shall automatically terminate, as to the Farming Purpose, on the earlier of completion of harvest or
 September 30, 2021, and as to the Equipment Sale Purpose, on the earlier of completion of the sale and
 removal of all of the Excluded Property or October 31, 2021 (collectively, the “Term”).

          4.        Reservation by Lessor. Lessor hereby reserves the right to use the Lessor Property for any
 use not inconsistent with Lessee’s Lease Purposes of the Lessor Property; provided, however, that Lessor shall
 use best efforts to not interfere with Lessee’s Lease Purposes.

          5.       Condition of the Lessor Property. Lessee acknowledges that it has previously possessed
 and maintained and will continue to possess and maintain the Lessor Property through the Term of this
 Agreement and accepts the Lessor Property and all aspects thereof in “AS IS”, “WHERE IS” condition,
 without warranties, either express or implied, “with all faults”, including but not limited to both latent and
 patent defects, and the existence of hazardous materials, if any.

          6.       Alterations. Lessee shall not make any additions, alterations or improvements, or erect any
 structures, buildings, fences, or other improvements, permanent or temporary (collectively, “Alterations”) on
 or to the Lessor Property without obtaining the prior written consent of Lessor, which may be granted or
 withheld in Lessor’s sole and absolute discretion, except that Lessee may erect temporary, movable shelters or
 structures, and set up temporary signage or other similar temporary and movable items as reasonably
 appropriate in connection with completion of the Equipment Sale Purpose. Lessee shall expeditiously
 complete all work with respect to any approved Alterations in a good and workmanlike manner, and the work
 shall be expeditiously completed in compliance with all applicable Laws. On or before the expiration or earlier
 termination of the Lease, Lessee, at its sole cost and expense, shall remove all Alterations from the Lessor
 Property and restore the Lessor Property to the conditions that existed on the Effective Date, unless otherwise
 directed by Lessor. If Lessor directs that any Alterations remain on the Lessor Property, such Alterations shall
 be deemed part of the Lessor Property and shall (without any charge to Lessor) become the property of Lessor.

           7.       Damage. Lessee shall be responsible for any material damage done to the Lessor Property by
 Lessee or its Agents. To the extent Lessor Property is materially damaged by Lessee or its Agents, then Lessee
 shall, at its sole cost and expense, promptly repair any such damage and restore the Lessor Property to the
 same condition that existed before such damage. This provision shall survive termination of this Agreement.

          8.       Compliance with Laws. To the extent Lessee uses farm labor contractors for the Lessee’s
 Lease Purpose, then Lessee shall obtain and maintain any required Washington farm labor contractor license
 and, if applicable, shall require the same of any contractors engaged by Lessee. Without limitation, Lessee and
 Lessee’s Agents and contractors shall comply with any and all Laws during the Term. “Laws” means all
 laws, statutes, codes, acts, ordinances, orders, judgments, decrees, injunctions, rules, regulations, permits,
 Leases, authorizations, directions and requirements of and agreements with all governments, departments,
 commissions, boards, courts, authorities, agencies, officials and officers, including, without limitation, the
 Occupational Safety and Health Act, the Fair Labor Standards Act, the Federal Migrant and Seasonal
 Agricultural Worker Protection Act, the Americans’ with Disabilities Act, any wage and hour laws (and
 any analogous acts of the State), any and all rules and regulations of the United States Department of
 Agriculture and of the Department of Agriculture of the State, and/or any Environmental Laws, which
 now or at any time hereafter may be applicable to Lessor Property or any part thereof. Lessee shall
 promptly submit to Lessor copies of all documents, including reports, submissions, notices, orders,




21-00141-WLH11           Doc 830       Filed 06/21/21       Entered 06/21/21 17:28:37             Pg 80 of 379
 directives, findings and correspondence made by Lessee during the Term to any person or governmental
 authority, or given by any governmental authority or person to Lessee during the Term pursuant to any
 Laws.

         9.       Insurance. As a condition to the grant of the Lease, Lessee shall obtain and maintain during
 the Term the following insurance.

                    9.1.    Commercial General Liability Insurance. Lessee shall obtain and thereafter
 maintain during the Term, at its sole cost and expense, a policy of Commercial General Liability
 (including pollution legal liability for sudden and accidental spills or releases (“PLL Coverage”), subject
 to the last sentence of this Section 9.1) insuring Lessee’s interests against claims for personal injury,
 bodily injury, death and property damage occurring on, in or about the Lessor Property, with a
 “Combined Single Limit” (covering personal injury liability, bodily injury liability and property damage
 liability) of not less than $2,000,000 per occurance and $2,000,000 aggregate. Notwithstanding the foregoing
 in this Section 9.1, Lessee shall only be responsible for payment of $5,000.00 of any incremental increase in
 the premium cost of PLL Coverage over and above the basic commercial general liability coverage. If such
 incremental cost exceeds $5,000.00, Lessee shall inform Lessor, and Lessor may elect either to pay the excess
 over $5,000.00, find other more affordable coverage, or waive the requirement of PLL Coverage .

                 9.2.    Commercial Automobile Liability Insurance. Lessee shall obtain and thereafter
 maintain during the Term, at its sole cost and expense, a policy of Commercial Automobile Liability on
 any and all owned, leased, hired, or non-owned vehicles used by or for Lessee with a “Combined Single
 Limit” (covering personal injury liability, bodily injury liability, and property damage liability) of not less
 than $1,000,000 “Any Auto Basis.”

                  9.3.    Workers’ Compensation and Employer’s Liability Insurance. If Lessee is subject
 to Workers’ Compensation and Employer’s Liability under State Laws, Lessee agrees to maintain and
 keep in force during the Term: (a) Workers’ Compensation Insurance and (b) Employer’s Liability
 Insurance of not less than those required by Laws. Lessee agrees to indemnify and hold Lessor harmless
 from all liability and costs including attorney’s and court costs relating to any workers’ compensation
 claim.

                  9.4.    Waiver of Certain Rights. With respect to any loss or damage that may occur to
 the Lessor Property during the Term or Lessee’s crops thereon, arising from any peril customarily insured
 under an all risk insurance policy, regardless of the cause or origin including Workers’ Compensation
 matters, excluding willful acts of Lessor, Lessor’s Affiliates and Lessor’s Parties, Lessee hereby releases
 Lessor’s Parties from all claims with respect to such loss; and Lessee agrees that its insurance company
 shall have no right of subrogation against Lessor’s Parties on account of any such loss, and Lessee shall
 procure from its respective insurers under all such policies a waiver of all rights of subrogation against
 Lessor’s Parties which the insurers might otherwise have under such policies.

                  9.5.    Policy Requirements. Lessor shall be endorsed as an additional insured on the
 policy of Commercial General Liability Insurance required to be maintained by Lessee. The insurance
 policies and certificates required by this Section 9 shall require the insurance company to furnish the
 Lessor at least ten (10) days prior written notice of any cancellation or lapse, or the effective date of any
 reduction in the amounts or scope of coverage. The insurance which Lessee is required to carry under this
 Lease shall be with companies satisfactory to Lessor. All policies to be maintained by Lessee shall be
 primary policies and not contributing with or as excess coverage for any insurance carried by Lessor.




21-00141-WLH11          Doc 830       Filed 06/21/21       Entered 06/21/21 17:28:37             Pg 81 of 379
 Lessor and Lessee shall fully cooperate in making claims and furnishing information to the insurer or
 insurers, and obtaining settlements and payments from the insurer or insurers.

         10.      Indemnification and Release.

                     10.1. Indemnification. Except to the extent resulting from the negligence or willful
 misconduct of Lessor or Lessor’s Parties, Lessee shall defend, indemnify and save and hold harmless Lessor
 and the officers, directors, shareholders, employees, representatives, servants, agents, contractors, invitees,
 successors and assigns of Lessor (collectively, “Lessor’s Parties”) from and against any and all liabilities,
 obligations, losses, damages (but excluding any lost profits or consequential damages), including reasonable
 attorneys’ fees and court costs, incurred by Lessor, arising from: (a) third party claims for injury or death of
 any person or persons, or property damage, on the Lessor Property during the Term; and/or (b) the use or
 occupancy of the Lessor Property by Lessee or any Lessee’s Agents (defined below) or contractors during the
 Term. Except to the extent resulting from the negligence or willful misconduct of Lessee or Lessee’s Agents,
 Lessor shall defend, indemnify and save and hold harmless Lessee and the officers, directors, shareholders,
 employees, representatives, servants, and agents (collectively, “Lessee’s Agents”) from and against any and
 all liabilities, obligations, losses, damages (but excluding any lost profits or consequential damages), including
 reasonable attorneys’ fees and court costs, incurred by Lessee, arising from the use or occupancy of the Lessor
 Property by Lessor or Lessor’s Parties.

                   10.2. Release. Except to the extent resulting from the negligence or willful misconduct of
 Lessor, Lessor’s Parties, or Lessor’s contractors or invitees, Lessee hereby assumes all risk of damage or injury
 to any person or property in, on or about the Lessor Property from any cause whatsoever, and hereby releases,
 remises, acquits and discharges Lessor, and Lessor’s Parties from any such damage or injury on behalf of
 Lessee, and Lessee’s Agents. In addition Lessor, and Lessor’s Parties shall not be liable for any loss, injury,
 death, or damage (including any consequential damage) to persons, property, or Lessee’s business resulting
 from any theft, act of God, public enemy, injunction, riot, strike, insurrection, war, court order, requisition,
 order of governmental body or authority, fire, explosion, collapse of a structure, falling object, steam, water,
 rain, snow, ice, breakage, leakage, obstruction, or other defects in, on or about the Lessor Property excepting
 any injury, loss of life, or damage which is caused by the gross negligence or willful misconduct of Lessor and
 Lessor’s Agents. This Section shall survive termination of this Agreement.

          11.      Liens. Lessee shall not do any act or make any contract so as to encumber or affect in any
 manner the title or rights of Lessor in the Lessor Property. Lessee shall keep the Lessor Property free from and
 shall promptly discharge any liens arising out of any failure by Lessee to pay any taxes, charges or levies upon
 the Excluded Property or any of Lessee’s personal property or liens arising out of any work performed,
 materials furnished, or obligations incurred by or for Lessee, and in any event no later than five (5) business
 days after delivery of written demand by Lessor. Lessee indemnifies, holds harmless and agrees to defend
 Lessor from and against any and all liability, loss, damage, costs, attorneys’ fees and all other expenses on
 account of claims by any taxing authority or claims of lien of laborers or materialmen or others for work
 performed or materials or supplies furnished to or for Lessee or persons claiming under Lessee. If Lessee shall
 be in default in paying any charge for which a bond or other lien claim has been filed and shall not have given
 Lessor security to protect the Lessor Property and Lessor, then Lessor may, but shall not be obligated to, pay
 the claim. The total amount of the claim together with any costs and attorneys’ fees incurred by Lessor in
 connection therewith, shall be immediately due and owing from Lessee to Lessor.

         12.      Surrender. Lessee shall, upon the expiration of the Term or earlier termination of this
 Agreement, according to the termination dates set forth above with respect to the Farming Purpose and/or the
 Equipment Sale Purpose, peacefully surrender the Lessor Property to Lessor in substantially the same
 condition as it was received by Lessee, ordinary wear and tear, casualty, and cultivation of any crops excepted,




21-00141-WLH11           Doc 830       Filed 06/21/21        Entered 06/21/21 17:28:37              Pg 82 of 379
 and deliver to Lessor all keys associated with the Lessor Property. Without limitation, Lessee shall surrender
 the Lessor Property vacant and free and clear of any individual occupancies, including of manufactured homes
 conveyed to Lessor as part of the Property pursuant to the Purchase Agreement, and shall defend, indemnify
 and save and hold harmless Lessor and Lessor’s Parties from and against any and all liabilities, obligations,
 losses, damages (but excluding any lost profits or consequential damages), including reasonable attorneys’ fees
 and court costs, incurred by Lessor, arising from any such occupancies. Lessee acknowledges the fixed nature
 of the Term, and agrees that any crops and Lessee’s Property remaining on the Lessor Property after the
 expiration of ten (10) days after the expiration of the Term or the earlier termination of the Agreement shall, at
 the election of Lessor, become the property of Lessor and shall be deemed abandoned in accordance with
 applicable laws. Lessee hereby waives any and all rights in such crops and the right to compensation for any
 work or soil preparation performed by Lessee, including, without limitation, any rights arising under any laws
 and the doctrine of emblements with respect to any such crops. Lessor shall have the right to remove, store,
 sell and dispose of such crops and Lessee’s Property and retain any proceeds derived therefrom pursuant to any
 and all applicable laws.

          13.      Assignment. Lessee may not (a) assign or transfer this Agreement or any interest therein, in
 whole or in part, or (b) sublet or grant any other right to use all or any portion of the Lessor Property, in either
 case, without the prior express written consent of Lessor, and further provided that no assignment or sublease
 shall be permitted with respect to the Equipment Sale Purpose, and any proposed assignee or sublessee with
 respect to the Farming Purpose must, as a condition precedent to the effectiveness of any such assignment or
 sublease in addition to Lessor’s written consent, (i) agree in writing to be bound by all of the terms and
 conditions of this Agreement with respect to the Farming Purpose, (ii) be a reputable operator in the Columbia
 River basin region with respect to wheat farming operations of this size and scale with an established history of
 utilizing best farming practices as generally acknowledged in the Columbia River basin region, (iii) provide
 evidence satisfactory to Lessor of all of the insurance required to be maintained by Lessee under this
 Agreement, and (iv) under no circumstances shall Lessee be released or deemed released from its obligations
 under this Agreement, but rather shall be a joint and several obligor with any such assignee or sublessee.
 Notwithstanding anything herein to the contrary, Farms shall be permitted to enter into any farm labor
 contracts necessary for the Farming Purpose without obtaining Lessor’s prior consent, and Lessee shall be
 permitted to enter into any contracts or agreements necessary for the Equipment Sale Purpose without
 obtaining Lessor’s prior consent, providing, however, that, Lessee shall be entirely responsible for such
 contracts and contractors, and such contracts and contractors shall not violate or be violative any of the terms
 and conditions of this Agreement.

       14.   Bankruptcy Court Jurisdiction. LESSOR AND LESSEE AGREE THAT IF ANY
 DISPUTE ARISES OUT OF OR IN CONNECTION WITH THIS AGREEMENT, THE BANKRUPTCY
 COURT SHALL HAVE EXCLUSIVE PERSONAL AND SUBJECT MATTER JURISDICTION AND
 SHALL BE THE EXCLUSIVE VENUE TO RESOLVE ANY AND ALL DISPUTES RELATING TO THIS
 AGREEMENT.    THE BANKRUPTCY COURT SHALL HAVE ORIGINAL AND EXCLUSIVE
 JURISDICTION OVER SUCH MATTERS AND THE PARTIES AFFECTED THEREBY AND LESSOR
 AND LESSEE EACH HEREBY CONSENT AND SUBMIT TO SUCH JURISDICTION.

          15.      Taxes. Lessor shall pay all taxes, assessments, fees and other similar governmental charges
 levied against or with respect to the Lessor Property.

          16.     Independent Contractors; No Third Party Beneficiaries; No Shared Employees or
 Contractors. The Parties are independent contractors and not partners or joint venturers and neither is agent of
 or has the power or authority to bind the other. There are no designated or intended third party beneficiaries to
 this Agreement. The employees or contractors of Lessee are not employees or contractors of Lessor in any




21-00141-WLH11            Doc 830       Filed 06/21/21        Entered 06/21/21 17:28:37              Pg 83 of 379
 respect, shared or otherwise, and Lessee shall be solely responsible for all matters concerning its employees or
 contractors.

          17.       Attorney Fees. In the event that either Party hereto brings an action or other proceeding to
 enforce or interpret the terms and provisions of this Agreement, the prevailing Party in that action or
 proceeding (as determined by the applicable tribunal of competent jurisdiction in such action or proceeding)
 shall be entitled to have and recover from the non-prevailing Party all such fees, costs and expenses (including,
 without limitation, all court costs and reasonable attorneys’ fees) as the prevailing Party may suffer or incur in
 the pursuit or defense of such action or proceeding.

          18.     Miscellaneous. This Agreement was entered into upon Closing, as that term is defined in the
 Purchase Agreement, of the Purchase Agreement. In the event of any conflict between the terms of this
 Agreement and the Purchase Agreement, the Purchase Agreement shall control, except that, for clarity, nothing
 in this Agreement is intended to conflict with agreements of the Parties in the Purchase Agreement with
 respect conditions or occurrences existing prior to the Closing under the Purchase Agreement; and further, the
 express terms and conditions of this Agreement with respect to the period commencing with the Effective Date
 hereof and following are intended to be controlled by this Agreement. No supplement, modification or
 amendment of this Agreement shall be binding unless in writing and executed by the Parties hereto. This
 Agreement shall be construed in accordance with and governed by the laws of the State of Washington. No
 waiver of any of the provisions of this Agreement shall be deemed or shall constitute a waiver of any other
 provisions, whether or not similar, nor shall any waiver be a continuing waiver. No waiver shall be binding
 unless executed in writing by the Party making the waiver. The headings of this Agreement are for purposes of
 reference only and shall not limit or define the meaning of the provisions hereof. The Recitals set forth above
 are incorporated into this Agreement by reference. If any provision of this Agreement or the application
 thereof to any person, place, or circumstance, shall be held by the Bankruptcy Court to be invalid,
 unenforceable, or void, the remainder of this Agreement and such provisions as applied to other persons,
 places, and circumstances shall remain in full force and effect; provided, however, the invalid provision does
 not have a materially adverse effect on Lessor. This Agreement may be executed in one or more counterparts,
 each of which shall be deemed an original, but all of which together shall constitute but one and the same
 instrument. Neither this Agreement, nor any memorandum or other written evidence of same shall be recorded
 in any public records


                                        SIGNATURES ON NEXT PAGE




21-00141-WLH11           Doc 830       Filed 06/21/21        Entered 06/21/21 17:28:37              Pg 84 of 379
      IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective Date.



             LESSOR:                         FARMLAND RESERVE, INC.,
                                             a Utah nonprofit corporation


                                             By: _____________________________

                                             Name (Print): __________________________

                                             Its: __________________________________




             LESSEE:                         EASTERDAY FARMS, a Washington general partnership


                                             By: _____________________________

                                             Name (Print): __________________________

                                             Its: __________________________________


                                             By: _____________________________

                                             Name (Print): __________________________

                                             Its: __________________________________


                                             EASTERDAY       RANCHES,       INC.,   a    Washington
                                             corporation


                                             By: _____________________________

                                             Name (Print): __________________________

                                             Its: __________________________________




21-00141-WLH11      Doc 830     Filed 06/21/21      Entered 06/21/21 17:28:37           Pg 85 of 379
                                      EXHIBIT A

                           (Description of the Lessor Property)




21-00141-WLH11   Doc 830   Filed 06/21/21       Entered 06/21/21 17:28:37   Pg 86 of 379
                                    Exhibit F
                                Form of Sale Order


                                 [Attached on Next Page]




21-00141-WLH11   Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37   Pg 87 of 379
             1
                 The Sale Order shall be in the following form, subject to changes to reflect the filing of
             2   additional pleadings and entry of additional orders relating to the Sale since the date on which
                 the following form was prepared, and any such other changes to the following form of order as
             3   may be necessary to reflect the Purchase and Sale Agreement or as may reasonably be
                 requested by Buyer and approved by Sellers, with such approval not to be unreasonably
             4   withheld or delayed.
             5

             6                          UNITED STATES BANKRUPTCY COURT
                                        EASTERN DISTRICT OF WASHINGTON
             7
                 In re                                          Chapter 11
             8
                 EASTERDAY RANCHES, INC., et al.                Lead Case No. 21-00141-WLH11
             9                                                  Jointly Administered
         10                                      Debtors.1
                                                                FORM OF ORDER (A) AUTHORIZING
                                                                THE DEBTORS TO ACQUIRE
         11                                                     CERTAIN ASSETS OWNED BY THE
                                                                EASTERDAYS; (B) AUTHORIZING
         12                                                     THE SALE OF PROPERTY FREE AND
                                                                CLEAR OF INTERESTS, INCLUDING
         13                                                     LIENS, CLAIMS, LIABILITIES AND
                                                                ENCUMBRANCES; (C) GRANTING
         14                                                     THE BUYER THE PROTECTIONS
                                                                AFFORDED TO A GOOD
         15                                                     FAITH PURCHASER; (D) APPROVING
                                                                THE ASSUMPTION AND ASSIGNMENT
         16                                                     OF EXECUTORY CONTRACTS AND
                                                                UNEXPIRED LEASES; AND
         17                                                     (E) GRANTING RELATED RELIEF
         18

         19              Upon the motion filed on March 26, 2021 [Docket No. 486] (“Motion”) 2 by
         20 above-captioned debtors and debtors in possession (collectively, the “Debtors”), as

         21

         22      1
                     The Debtors along with their case numbers are as follows: Easterday Ranches, Inc.,
         23          (21-00141) and Easterday Farms, a Washington general partnership (21-00176).
                 2
         24          Unless stated otherwise, all capitalized terms not defined herein shall have the
                     same meaning as set forth in the Motion or the Purchase and Sale Agreement. To
         25
                     the extent of any inconsistency between the Motion and the Purchase and Sale
         26          Agreement, the Purchase and Sale Agreement shall control.
                 DOCS_SF:105437.3
         27      FORM OF SALE ORDER – Page 1                          P ACHULSKI S TANG                   B USH K ORNFELD           LLP
                                                                      Z IEHL & J ONES L L P                       LAW OFFICES
         28                                                         10100 Santa Monica Blvd., 13th Flr.      601 Union St., Suite 5000
                                                                                                          Seattle, Washington 98101-2373
                                                                      Los Angeles, CA 90067-4003
                                                                        Telephone (310) 277-6910             Telephone (206) 292-2110
                                                                        Facsimile (310) 201-0760             Facsimile (206) 292-2104

ec01cx01m7
             21-00141-WLH11         Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37                   Pg 88 of 379
             1 supplemented by the Debtors’ Supplemental Motion for Approval of (A) Designation of

             2 Stalking Horse Bidder and Related Bid Protections in Connection with Auction for Sale

             3 of Assets; and (B) Granting Related Relief (“Supplemental Bidding Procedures

             4 Motion”) [Docket No. [●]] and Order Approving (A) Designation of Stalking Horse

             5 Bidder and Related Bid Protections in Connection with Auction for Sale of Assets; and

             6 (B) Granting Related Relief (“Supplemental Bidding Procedures Order”) [Docket No.

             7 [●]], for entry of an order (this “Order”), among other things:

             8           (i) authorizing the Debtors to acquire certain assets (the “Easterday Property”),
             9 including Land, Appurtenances, Mineral Rights, Improvements, Irrigation System

         10 Permits, Water Rights, and Intangible Property (as defined herein), owned by Cody

         11 Easterday (“CE”) and Debby Easterday (“DE”), as husband and wife, and Karen

         12 Easterday (in her individual capacity and as the personal representative in In the Matter

         13 of the Estate of Gale A. Easterday currently pending in the Franklin County Superior

         14 Court, case no. 21-450004-11 (“KE,” and together with CE and DE, the “Easterdays”

         15 and, together with the Debtors, the “Sellers”);

         16              (ii) approving the sale of the Easterday Property and certain property owned
         17 and/or leased by the Debtors, including Land, Appurtenances, Mineral Rights,

         18 Improvements, Irrigation System Permits, Water Rights and Intangible Property, and

         19 the Assigned and Assumed Leases and Contracts (together with (i), (ii), and (iii), the

         20 “Property,” as further described in the Purchase and Sale Agreement, dated as of May

         21 19, 2021, attached hereto as Exhibit 1 (together with documents referred, necessary or

         22 ancillary thereto, the “Purchase and Sale Agreement”)) to Farmland Reserve, Inc. or to

         23 any affiliate thereof designated in accordance with the Purchase and Sale Agreement, as

         24 defined below (the “Buyer”), free and clear of all interests (as such term is used in

         25 section 363(f) of the Bankruptcy Code), including without limitation liens, claims,

         26 liabilities and encumbrances;
                 DOCS_SF:105437.3
         27      FORM OF SALE ORDER – Page 2                          P ACHULSKI S TANG                   B USH K ORNFELD           LLP
                                                                      Z IEHL & J ONES L L P                       LAW OFFICES
         28                                                         10100 Santa Monica Blvd., 13th Flr.      601 Union St., Suite 5000
                                                                                                          Seattle, Washington 98101-2373
                                                                      Los Angeles, CA 90067-4003
                                                                        Telephone (310) 277-6910             Telephone (206) 292-2110
                                                                        Facsimile (310) 201-0760             Facsimile (206) 292-2104

ec01cx01m7
             21-00141-WLH11         Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37                   Pg 89 of 379
             1           (iii) granting the Buyer the protections afforded to a good faith purchaser
             2 pursuant to section 363(m) of the Bankruptcy Code;

             3           (iv) approving the assumption and assignment by the Debtors to the Buyer of
             4 the Assigned and Assumed Leases and Contracts pursuant to section 365 of the

             5 Bankruptcy Code; and

             6           (v) granting certain related relief pursuant to the Bankruptcy Code and/or
             7 applicable law (with the foregoing (i) through (v) collectively referred to as the “Sale”);

             8 and it appearing that the relief requested is in the best interests of the Debtors’ estates,

             9 their creditors and other parties-in-interest, as well as in the best interests of the

         10 Easterdays’ creditors; and this United States Bankruptcy Court for the Eastern District

         11 of Washington (this “Court”) having jurisdiction to consider the Motion and the relief

         12 requested therein pursuant to 28 U.S.C. § 1334; and venue being proper before this

         13 Court pursuant to 28 U.S.C. §§ 1408 and 1409; and notice of the Motion and

         14 opportunity for objections or requests for hearing having been filed; and notice of the

         15 Sale, including by publication, having been filed; and good and sufficient opportunity

         16 for objections or requests for hearing having been afforded parties-in-interest; and based

         17 on the statements of counsel and the evidence presented in support of the relief

         18 requested by the Debtors in the Motion at a hearing before this Court conducted on July

         19 14, 2021 (the “Sale Hearing”); and it appearing that no other notice need be given; and

         20 it further appearing that the legal and factual bases set forth in the Motion and at the

         21 Sale Hearing establish just cause for the relief granted herein; and after due deliberation

         22 and sufficient cause appearing therefor:

         23              THE COURT HEREBY FINDS THAT:
         24              A.         This Court has jurisdiction to hear and determine the Motion pursuant to
         25      28 U.S.C. § 1334(a). Venue is proper in this District and in this Court pursuant to 28
         26
                 DOCS_SF:105437.3
         27      FORM OF SALE ORDER – Page 3                            P ACHULSKI S TANG                   B USH K ORNFELD           LLP
                                                                        Z IEHL & J ONES L L P                       LAW OFFICES
         28                                                           10100 Santa Monica Blvd., 13th Flr.      601 Union St., Suite 5000
                                                                                                            Seattle, Washington 98101-2373
                                                                        Los Angeles, CA 90067-4003
                                                                          Telephone (310) 277-6910             Telephone (206) 292-2110
                                                                          Facsimile (310) 201-0760             Facsimile (206) 292-2104

ec01cx01m7
             21-00141-WLH11          Doc 830    Filed 06/21/21   Entered 06/21/21 17:28:37                   Pg 90 of 379
             1   U.S.C. §§ 1408 and 1409. The Motion is a “core” proceeding pursuant to 28 U.S.C.
             2   § 157(b)(1) and (b)(2).
             3           B.         This Order constitutes a final and appealable decision within the meaning
             4   of 28 U.S.C. § 1291. Notwithstanding Bankruptcy Rule 6006(d), and to any extent
             5   necessary under Bankruptcy Rule 9014, this Court expressly finds that there is no just
             6   reason for the delay in the effectiveness of this Order, nor any just reason to delay its
             7   effect on all holders of rights in and to, and against the Property and the Parties to the
             8   Purchase and Sale Agreement, and expressly directs the entry of judgment as set forth
             9   herein.
         10              C.         The statutory predicates for the relief requested in the Motion are (i)
         11      sections 105(a), 363(b), 363(f), 363(k), 363(m), 365(a), 365(b), 365(e), and 365(f) of
         12      the Bankruptcy Code, Bankruptcy Rules 2002(a)(2), 2002(c)(1), 6004(a), 6004(c),
         13      6004(f), 6004(h), 6006(a), 6006(c), 6006(f), 6006(g) and Local Rules 6004-1 and
         14      6006-1.
         15                                 Notice of the Sale, Auction, and Cure Amounts
         16              D.         Actual written notice of the Sale Hearing, the Auction, the Motion, the
         17      Sale, the assumption and assignment of the Assigned and Assumed Contracts and
         18      Leases, and all notices and deadlines with respect to the foregoing, and a reasonable
         19      opportunity to object or be heard with respect to the foregoing and the relief requested
         20      therein has been afforded to all known interested persons and entities (together, the
         21      “Parties-in-Interest”), including, but not limited to the following parties:
         22                         a.      the United States Trustee;
         23                         b.      any party asserting security interests, encumbrances, mortgages,
         24                                 interests (including all “interests” as such term is used in section
         25                                 363(f) of the Bankruptcy Code), liens, leases, options, rights of
         26                                 first refusal or first offer, rights of redemption, pledges, charges,
                 DOCS_SF:105437.3
         27      FORM OF SALE ORDER – Page 4                               P ACHULSKI S TANG                   B USH K ORNFELD           LLP
                                                                           Z IEHL & J ONES L L P                       LAW OFFICES
         28                                                              10100 Santa Monica Blvd., 13th Flr.      601 Union St., Suite 5000
                                                                                                               Seattle, Washington 98101-2373
                                                                           Los Angeles, CA 90067-4003
                                                                             Telephone (310) 277-6910             Telephone (206) 292-2110
                                                                             Facsimile (310) 201-0760             Facsimile (206) 292-2104

ec01cx01m7
             21-00141-WLH11              Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37                   Pg 91 of 379
             1                              claims, or licenses to use or exploit the Property, or other rights
             2                              arising by contract, law or equity;
             3                      c.      all taxing authorities having jurisdiction over any of the Property,
             4                              including the Internal Revenue Service and the Washington
             5                              Department of Revenue;
             6                      d.      all persons known or reasonably believed to have asserted liens on
             7                              any of the Property;
             8                      e.      the non-debtor counterparties to the Assigned and Assumed
             9                              Contracts and Leases;
         10                         f.      all persons known or reasonably believed to have expressed an
         11                                 interest in purchasing the Property;
         12                         g.      the Office of the Attorney General in the State of Washington;
         13                         h.      the Office of the Secretary of the State of Washington;
         14                         i.      all environmental authorities having jurisdiction over any of the
         15                                 Property, including the Environmental Protection Agency;
         16                         j.      the United States Attorney General/Department of Justice;
         17                         k.      the Commodity Futures Trading Commission;
         18                         l.      all of the Debtors’ known creditors;
         19                         m.      all of the Easterdays’ known creditors;
         20                         n.      all of the Sellers’ unknown creditors through publication
         21                                 (“Publication Notice”); and
         22                         o.      all other parties that have filed a notice of appearance and demand
         23                                 for service of papers in these chapter 11 cases under Bankruptcy
         24                                 Rule 9010(b) and in any limited or ancillary proceeding in
         25                                 connection with these chapter 11 cases.
         26
                 DOCS_SF:105437.3
         27      FORM OF SALE ORDER – Page 5                               P ACHULSKI S TANG                   B USH K ORNFELD           LLP
                                                                           Z IEHL & J ONES L L P                       LAW OFFICES
         28                                                              10100 Santa Monica Blvd., 13th Flr.      601 Union St., Suite 5000
                                                                                                               Seattle, Washington 98101-2373
                                                                           Los Angeles, CA 90067-4003
                                                                             Telephone (310) 277-6910             Telephone (206) 292-2110
                                                                             Facsimile (310) 201-0760             Facsimile (206) 292-2104

ec01cx01m7
             21-00141-WLH11              Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37                   Pg 92 of 379
             1           E.         In accordance with the provisions of the Bid Procedures Order, the
             2   Supplemental Bidding Procedures Order, and the Purchase and Sale Agreement, the
             3   Sellers have served notice of the following upon the counterparties to the Sellers’
             4   executory contracts and unexpired leases: (i) that the Sellers may seek to assume and
             5   assign certain executory contracts and unexpired leases (the “Assigned and Assumed
             6   Leases and Contracts”) on the Closing Date; (ii) the title of the Assigned and
             7   Assumed Contracts and Leases, (iii) the name of the counterparty to the Assigned and
             8   Assumed Contracts and Leases, (iv) the Sellers’ good faith estimates of the cure
             9   amounts required in connection with such Assigned and Assumed Contracts and
         10      Leases, (v) the identity of the Buyer, (vi) the deadline by which any such Assigned
         11      and Assumed Contracts and Leases counterparty may file an objection to the proposed
         12      assumption and assignment and/or cure, and the procedures relating thereto, and (vii)
         13      that such Assigned and Assumed Contracts and Leases counterparty’s failure to object
         14      timely to the proposed assumption or cure amount will be deemed to be consent to
         15      such assumption and cure amount. The service of such notice was good, sufficient and
         16      appropriate under the circumstances and no further notice need be given in respect of
         17      the assumption and assignment of or establishment of a cure amount for the Assigned
         18      and Assumed Leases and Contracts. Each of the counterparties to the Assigned and
         19      Assumed Leases and Contracts has had an opportunity to object to the assumption and
         20      assignment of its applicable Assigned and Assumed Leases and Contracts and the cure
         21      amounts set forth in such notice.
         22              F.         The Sellers have articulated good and sufficient reasons for this Court to
         23      grant the relief requested in the Motion, including, without limitation, determination
         24      of the final cure amounts.
         25              G.         The notice of the Bid Procedures, Sale Notice, and Publication Notice
         26      provided all Parties-in-Interest with timely and proper notice of the proposed Sale of
                 DOCS_SF:105437.3
         27      FORM OF SALE ORDER – Page 6                            P ACHULSKI S TANG                   B USH K ORNFELD           LLP
                                                                        Z IEHL & J ONES L L P                       LAW OFFICES
         28                                                           10100 Santa Monica Blvd., 13th Flr.      601 Union St., Suite 5000
                                                                                                            Seattle, Washington 98101-2373
                                                                        Los Angeles, CA 90067-4003
                                                                          Telephone (310) 277-6910             Telephone (206) 292-2110
                                                                          Facsimile (310) 201-0760             Facsimile (206) 292-2104

ec01cx01m7
             21-00141-WLH11          Doc 830    Filed 06/21/21   Entered 06/21/21 17:28:37                   Pg 93 of 379
             1   the Property to the Buyer, the Auction, and the Sale Hearing, and any deadlines to
             2   object to the Sale of the Property to the Buyer.
             3           H.         As evidenced by the affidavits of service previously filed with this Court,
             4   proper, timely, adequate, and sufficient notice of the Motion, Auction, Sale Hearing,
             5   and Sale has been provided in accordance with sections 105(a), 363 and 365 of the
             6   Bankruptcy Code, and Bankruptcy Rules 2002, 6004, 6006 and 9014 to all Parties-in-
             7   Interest. The Debtors have also complied with all obligations to provide notice of the
             8   Motion, Auction, Sale Hearing, and Sale required by the Bid Procedures Order and
             9   Supplemental Bidding Procedures Order, including notice by publication of the
         10      designation of the Buyer as the Stalking Horse Bidder and the deadline to object to the
         11      Sale of the Property to the Stalking Horse Bidder or Successful Purchaser. The notices
         12      described above were good, sufficient, and appropriate under the circumstances, and
         13      no further or other notice of the Motion, Supplemental Bidding Procedures Motion,
         14      Auction, Sale Hearing, Sale, or assumption and assignment of the Assigned and
         15      Assumed Contracts and Leases is required.
         16              I.         Disclosures of the Purchase and Sale Agreement, Auction, Sale, Sale
         17      Hearing, and the assumption and assignment of the Assigned and Assumed Leases
         18      and Contracts were good, complete, and adequate, and reasonable opportunity to
         19      object or to be heard regarding the Sale was afforded to all Parties-in-Interest.
         20                                          Good Faith of the Buyer
         21              J.         The Buyer is not an “insider” or otherwise an “affiliate” of any of the
         22      Sellers, as those terms are defined in section 101(31) of the Bankruptcy Code.
         23              K.         The Buyer is purchasing the Property in good faith and is a good faith
         24      buyer within the meaning of section 363(m) of the Bankruptcy Code, and is therefore
         25      entitled to the full protection of those provisions, and otherwise has proceeded in good
         26      faith in all respects in connection with the Sale in that, inter alia: (i) the Sellers were
                 DOCS_SF:105437.3
         27      FORM OF SALE ORDER – Page 7                            P ACHULSKI S TANG                   B USH K ORNFELD           LLP
                                                                        Z IEHL & J ONES L L P                       LAW OFFICES
         28                                                           10100 Santa Monica Blvd., 13th Flr.      601 Union St., Suite 5000
                                                                                                            Seattle, Washington 98101-2373
                                                                        Los Angeles, CA 90067-4003
                                                                          Telephone (310) 277-6910             Telephone (206) 292-2110
                                                                          Facsimile (310) 201-0760             Facsimile (206) 292-2104

ec01cx01m7
             21-00141-WLH11           Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37                   Pg 94 of 379
             1   free to deal with any other party interested in acquiring the Property in accordance
             2   with the Bid Procedures; (ii) the Buyer complied with the provisions of the Bid
             3   Procedures Order; (iii) the Buyer agreed to submit its bid, in the form of the Purchase
             4   and Sale Agreement, to the competitive Bid Procedures set forth in the Bid Procedures
             5   Order; (iv) all payments and other consideration to be provided by the Buyer and other
             6   agreements or arrangements entered into by the Buyer in connection with the Sale
             7   have been disclosed; (v) the Buyer has not engaged in any action or inaction that
             8   would cause or permit the Purchase and Sale Agreement or the Sale to be avoided or
             9   would impose any costs or damages under section 363(n) of the Bankruptcy Code;
         10      (vi) no common identity of directors or controlling stockholders exists between the
         11      Buyer and the Sellers; (vii) the negotiation and execution of the Purchase and Sale
         12      Agreement was at arms’ length and in good faith at all times; and (viii) the Purchase
         13      and Sale Agreement was not entered into for the purpose of hindering, delaying, or
         14      defrauding present or future creditors of the Sellers, and neither the Sellers nor the
         15      Buyer is entering into the Purchase and Sale Agreement, or proposing to consummate
         16      the Sale, fraudulently, for the purpose of statutory and common law fraudulent
         17      conveyance, fraudulent transfer, or voidable transfer claims whether under the
         18      Bankruptcy Code or under the laws of the United States, any state, territory,
         19      possession thereof, or the District of Columbia, or any other applicable jurisdiction
         20      with laws substantially similar to the foregoing.
         21              L.         In the absence of a stay pending appeal, the Buyer is authorized to rely
         22      on this Order in closing the Sale on the terms and conditions set forth in the Purchase
         23      and Sale Agreement and this Order.
         24                                           Highest and Best Offer
         25              M.         With the full cooperation of the Easterdays, the Debtors conducted an
         26      extensive marketing and sale process in accordance with, and have otherwise
                 DOCS_SF:105437.3
         27      FORM OF SALE ORDER – Page 8                            P ACHULSKI S TANG                   B USH K ORNFELD           LLP
                                                                        Z IEHL & J ONES L L P                       LAW OFFICES
         28                                                           10100 Santa Monica Blvd., 13th Flr.      601 Union St., Suite 5000
                                                                                                            Seattle, Washington 98101-2373
                                                                        Los Angeles, CA 90067-4003
                                                                          Telephone (310) 277-6910             Telephone (206) 292-2110
                                                                          Facsimile (310) 201-0760             Facsimile (206) 292-2104

ec01cx01m7
             21-00141-WLH11          Doc 830    Filed 06/21/21   Entered 06/21/21 17:28:37                   Pg 95 of 379
             1   complied in all material respects with, the Bid Procedures Order. The sale process set
             2   forth in the Bid Procedures Order afforded a full, fair, and reasonable opportunity for
             3   any person or entity to make a higher or otherwise better offer to purchase the
             4   Property.
             5           N.         Based upon the Bid Procedures approved pursuant to the Bid Procedures
             6   Order, the Debtors determined that the bid evidenced by the Purchase and Sale
             7   Agreement is the highest and best offer for the Property.
             8           O.         The Sale memorialized in the Purchase and Sale Agreement constitutes
             9   the highest and best offer for the Property and will provide a greater recovery for the
         10      Debtors, the Debtors’ estates, and the Easterdays’ creditors than would be provided by
         11      any other available alternative. The Debtors’ determination that the Purchase and Sale
         12      Agreement constitutes the highest and best offer constitutes a valid and sound exercise
         13      of business judgment by the respective Sellers.
         14              P.         The Property was adequately marketed by the Sellers and their advisors,
         15      and the consideration provided by the Buyer under the Purchase and Sale Agreement
         16      constitutes the highest and best offer for the Property and will provide greater
         17      recoveries for the Sellers’ creditors than would be provided by any other available
         18      alternative.
         19              Q.         The Purchase and Sale Agreement represents a fair and reasonable offer
         20      to purchase the Property under the circumstances of the Chapter 11 Cases. No other
         21      person or entity or group of entities has offered to purchase the Property for greater
         22      economic value to the Debtors’ estates, including to creditors of the Easterdays who
         23      are not parties-in-interest in the Debtors’ cases, than the Buyer.
         24              R.         Approval of the Motion and the Purchase and Sale Agreement and the
         25      consummation of the Sale are in the best interests of the Debtors, their creditors, their
         26      estates, and the creditors of each of the Easterdays and other parties-in-interest.
                 DOCS_SF:105437.3
         27      FORM OF SALE ORDER – Page 9                           P ACHULSKI S TANG                   B USH K ORNFELD           LLP
                                                                       Z IEHL & J ONES L L P                       LAW OFFICES
         28                                                          10100 Santa Monica Blvd., 13th Flr.      601 Union St., Suite 5000
                                                                                                           Seattle, Washington 98101-2373
                                                                       Los Angeles, CA 90067-4003
                                                                         Telephone (310) 277-6910             Telephone (206) 292-2110
                                                                         Facsimile (310) 201-0760             Facsimile (206) 292-2104

ec01cx01m7
             21-00141-WLH11          Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37                   Pg 96 of 379
             1           S.         The Debtors have demonstrated compelling circumstances and a good,
             2   sufficient and sound business purpose and justification for the Sale.
             3                                       No Fraudulent Transfer
             4           T.         The consideration provided by the Buyer to the Sellers, and received by
             5   the Sellers, is fair and adequate and constitutes reasonably equivalent value and fair
             6   consideration under the Bankruptcy Code and under the laws of the United States, any
             7   state, territory, possession, or the District of Columbia, or any other applicable
             8   jurisdiction with laws substantially similar to the foregoing.
             9           U.         The Buyer is not a successor to the Sellers by reason of any theory of law
         10      or equity, and the Buyer shall not assume or in any way be responsible for any
         11      liability or obligation of any of the Sellers or their respective estates by reason thereof.
         12      The Buyer is not a mere continuation of the Debtors or their estates or the Easterdays
         13      or their respective estates, as applicable, and there is no continuity between the Buyer
         14      and any of the Sellers. The Buyer is not holding itself out to the public as a
         15      continuation of the Sellers. The Buyer is not a successor to the Debtors or their estates
         16      or the Easterdays or their respective estates, as applicable, and the Sale does not
         17      amount to a consolidation, merger, or de facto merger of the Buyer and any of the
         18      Sellers.
         19                                            Validity of Transfer
         20              V.         The Sellers have full corporate power and authority to execute and
         21      deliver the Purchase and Sale Agreement and all other documents contemplated
         22      thereby and to perform their obligations thereunder, and no further consents or
         23      approvals are required for the Sellers to consummate the Sale, except as otherwise set
         24      forth in the Purchase and Sale Agreement.
         25              W.         The transfer of the Property and the assumption and assignment of the
         26      Assigned and Assumed Leases and Contracts to the Buyer will be as of the Closing
                 DOCS_SF:105437.3
         27      FORM OF SALE ORDER – Page 10                           P ACHULSKI S TANG                   B USH K ORNFELD           LLP
                                                                        Z IEHL & J ONES L L P                       LAW OFFICES
         28                                                           10100 Santa Monica Blvd., 13th Flr.      601 Union St., Suite 5000
                                                                                                            Seattle, Washington 98101-2373
                                                                        Los Angeles, CA 90067-4003
                                                                          Telephone (310) 277-6910             Telephone (206) 292-2110
                                                                          Facsimile (310) 201-0760             Facsimile (206) 292-2104

ec01cx01m7
             21-00141-WLH11          Doc 830    Filed 06/21/21   Entered 06/21/21 17:28:37                   Pg 97 of 379
             1   Date a legal, valid, and effective transfer of such Property and the Assigned and
             2   Assumed Leases and Contracts, and vests or will vest the Buyer with all rights, title,
             3   and interest of the Sellers to the Property free and clear of all Claims, Rights and
             4   Encumbrances accruing, arising or relating thereto any time prior to or on the Closing
             5   Date, except as set forth in the Purchase and Sale Agreement.
             6                                 Section 363(f) of the Bankruptcy Code
             7           X.         The Purchase Agreement is conditioned upon the sale of the Property to
             8   the Buyer, and the assumption, assignment and/or sale of the Assigned and Assumed
             9   Leases and Contracts to the Buyer, free and clear of all Claims, Rights and
         10      Encumbrances.
         11              Y.         The Sellers may sell the Property free and clear of all Claims, Rights and
         12      Encumbrances because, in each case, one or more of the standards set forth in section
         13      363(f)(1)–(5) of the Bankruptcy Code has been satisfied. Those holders of Claims,
         14      Rights and Encumbrances who did not object, or who withdrew their objections, to the
         15      Sale or the Motion are deemed to have consented thereto pursuant to section 363(f)(2)
         16      of the Bankruptcy Code.               As to any other holders of Claims, Rights and
         17      Encumbrances who filed objections to the Motion not otherwise withdrawn at the Sale
         18      Hearing, such Claims, Rights and Encumbrances fall within one or more of the other
         19      subsections of section 363(f) and are adequately protected by having their Claims,
         20      Rights and Encumbrances either paid in full or assumed by the Buyer upon the
         21      Closing Date, or attach to the cash proceeds of the Sale ultimately attributable to the
         22      Property in which such creditor alleges an interest, in the same order of priority, with
         23      the same validity, force and effect that such creditor had prior to the Sale, subject to
         24      any and all claims and defenses the Sellers may possess with respect thereto.
         25              Z.         The Buyer shall have no obligations with respect to any liabilities of the
         26      Sellers except as specifically set forth in, and solely to the extent provided pursuant to,
                 DOCS_SF:105437.3
         27      FORM OF SALE ORDER – Page 11                            P ACHULSKI S TANG                   B USH K ORNFELD           LLP
                                                                         Z IEHL & J ONES L L P                       LAW OFFICES
         28                                                            10100 Santa Monica Blvd., 13th Flr.      601 Union St., Suite 5000
                                                                                                             Seattle, Washington 98101-2373
                                                                         Los Angeles, CA 90067-4003
                                                                           Telephone (310) 277-6910             Telephone (206) 292-2110
                                                                           Facsimile (310) 201-0760             Facsimile (206) 292-2104

ec01cx01m7
             21-00141-WLH11          Doc 830     Filed 06/21/21   Entered 06/21/21 17:28:37                   Pg 98 of 379
             1   the Purchase and Sale Agreement, and the Sale will not subject the Buyer or any of
             2   the Buyer’s assets to any liability for any Claims, Rights, and Encumbrances
             3   whatsoever (including, without limitation, under any theory of equitable law, antitrust,
             4   setoff, or successor or transferee liability).
             5           AA. The Buyer would not enter into the Purchase and Sale Agreement and
             6   would not consummate the Sale, thus adversely affecting the Debtors, their estates,
             7   creditors, employees, the Easterdays and their creditors, and other parties in interest, if
             8   the sale of the Property was not free and clear of all Claims, Rights, and
             9   Encumbrances or if the Buyer would, or in the future could, be liable for any Claims,
         10      Rights, and Encumbrances. The Buyer would not consummate the Sale unless the
         11      Purchase and Sale Agreement specifically provides, and this Court specifically orders,
         12      that none of the Buyer, its assets, and the Property will have any liability whatsoever
         13      with respect to, or be required to satisfy in any manner, whether at law or in equity,
         14      whether by payment, setoff or otherwise, directly or indirectly, any Claims, Rights,
         15      and Encumbrances, or any successor or transferee liability for any of the Sellers.
         16                            Assigned and Assumed Leases and Contracts
         17              BB. The assumption and assignment of the Assigned and Assumed Leases
         18      and Contracts pursuant to the terms of this Order is integral to the Purchase and Sale
         19      Agreement and is in the best interests of the Sellers and their parties-in-interest, and
         20      represents the reasonable exercise of sound and prudent business judgment by the
         21      Debtors.
         22              CC. The respective amounts set forth on Exhibit 2 attached hereto are the
         23      sole amounts necessary under sections 365(b)(1)(A) and (B) and 365(f)(2)(A) of the
         24      Bankruptcy Code to cure all monetary defaults and pay all actual pecuniary losses
         25      under the Assigned and Assumed Contracts and Leases (the “Cure Amounts”).
         26
                 DOCS_SF:105437.3
         27      FORM OF SALE ORDER – Page 12                         P ACHULSKI S TANG                   B USH K ORNFELD           LLP
                                                                      Z IEHL & J ONES L L P                       LAW OFFICES
         28                                                         10100 Santa Monica Blvd., 13th Flr.      601 Union St., Suite 5000
                                                                                                          Seattle, Washington 98101-2373
                                                                      Los Angeles, CA 90067-4003
                                                                        Telephone (310) 277-6910             Telephone (206) 292-2110
                                                                        Facsimile (310) 201-0760             Facsimile (206) 292-2104

ec01cx01m7
             21-00141-WLH11         Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37                   Pg 99 of 379
             1           DD. Adequate assurance exists that the Cure Amounts required to be paid
             2   under the Purchase and Sale Agreement will be paid and the Buyer will fully perform
             3   all future obligations under the Assigned and Assumed Leases and Contracts assumed
             4   and assigned to the Buyer under the Purchase and Sale Agreement within the meaning
             5   of sections 365(b)(1)(C), 365(b)(3) (to the extent applicable) and 365(f)(2)(B) of the
             6   Bankruptcy Code.
             7                         Compelling Circumstances for an Immediate Sale
             8           EE.        To maximize the value of the Property, it is essential that the Sale occur
             9   within the time constraints set forth in the Purchase and Sale Agreement. Time is of
         10      the essence in consummating the Sale.
         11              FF.        Given all of the circumstances of these chapter 11 cases and the adequacy
         12      and fair value of the purchase price under the Purchase and Sale Agreement, the
         13      proposed Sale to the Buyer on the terms set forth in the Purchase and Sale Agreement
         14      constitutes a reasonable and sound exercise of the Sellers’ business judgment and
         15      should be approved.
         16              GG. The consummation of the Sale is legal, valid and properly authorized
         17      under all applicable provisions of the Bankruptcy Code, including, without limitation,
         18      sections 105(a), 363(b), 363(f), 363(m), 365(b) and 365(f) and all applicable
         19      requirements of such sections have been complied with in respect of the transaction.
         20      NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND
         21      DECREED THAT:
         22                                             General Provisions
         23              1.         The relief request in the Motion is granted and approved, and the Sale
         24      contemplated thereby and by the Purchase and Sale Agreement is approved as set
         25      forth in this Order.
         26
                 DOCS_SF:105437.3
         27      FORM OF SALE ORDER – Page 13                          P ACHULSKI S TANG                   B USH K ORNFELD           LLP
                                                                       Z IEHL & J ONES L L P                       LAW OFFICES
         28                                                          10100 Santa Monica Blvd., 13th Flr.      601 Union St., Suite 5000
                                                                                                           Seattle, Washington 98101-2373
                                                                       Los Angeles, CA 90067-4003
                                                                         Telephone (310) 277-6910             Telephone (206) 292-2110
                                                                         Facsimile (310) 201-0760             Facsimile (206) 292-2104

ec01cx01m7
         21-00141-WLH11              Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37                  Pg 100 of 379
             1           2.         All objections to the Motion or the relief requested therein that have not
             2   been withdrawn, waived, or settled as announced to this Court or by stipulation filed
             3   with this Court, and all reservations of rights included therein, are hereby overruled on
             4   the merits or the interests of such objections have been otherwise satisfied or
             5   adequately provided for.
             6                           Approval of the Purchase and Sale Agreement
             7           3.         The Purchase and Sale Agreement, and all the terms and conditions
             8   thereof, are hereby approved.
             9           4.         Pursuant to section 363(b) of the Bankruptcy Code, the Debtors are
         10      authorized and empowered to take any and all actions necessary or appropriate to (a)
         11      consummate the Sale of the Property to the Buyer pursuant to and in accordance with
         12      the terms of the Purchase and Sale Agreement, (b) close the Sale as contemplated by
         13      the Purchase and Sale Agreement and this Order, and (c) execute and deliver, perform
         14      under, consummate, implement and close fully the Purchase and Sale Agreement,
         15      together with all additional instruments and documents that may be reasonably
         16      necessary or appropriate to the performance of the obligations as contemplated by the
         17      Purchase and Sale Agreement and such other ancillary documents.
         18              5.         This Order shall be binding in all respects upon the Sellers, all creditors
         19      of any Seller, all holders of equity interests in any Seller, all holders of any interests,
         20      liens, claims, liabilities and encumbrances (whether known or unknown) against any
         21      Seller or on all or any portion of the Property, all counterparties to the Assigned and
         22      Assumed Leases and Contracts, the Buyer and all successors and assigns of the Buyer,
         23      and any trustees, if any, subsequently appointed in any of the Debtors’ chapter 11
         24      cases or upon a conversion to chapter 7 of the Bankruptcy Code of any of the Debtors’
         25      cases. This Order and the Purchase and Sale Agreement shall inure to the benefit of
         26      the Debtors, their estates, and the Easterdays’ creditors, their estates, as applicable, the
                 DOCS_SF:105437.3
         27      FORM OF SALE ORDER – Page 14                           P ACHULSKI S TANG                   B USH K ORNFELD           LLP
                                                                        Z IEHL & J ONES L L P                       LAW OFFICES
         28                                                           10100 Santa Monica Blvd., 13th Flr.      601 Union St., Suite 5000
                                                                                                            Seattle, Washington 98101-2373
                                                                        Los Angeles, CA 90067-4003
                                                                          Telephone (310) 277-6910             Telephone (206) 292-2110
                                                                          Facsimile (310) 201-0760             Facsimile (206) 292-2104

ec01cx01m7
         21-00141-WLH11              Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37                   Pg 101 of 379
             1   Buyer, and any of the successors and assigns of the foregoing. In the event the
             2   Debtors’ Cases are dismissed, this Order shall remain enforceable by the Buyer in any
             3   court of competent jurisdiction notwithstanding any order dismissing the Debtors’
             4   Cases.
             5                                        Transfer of the Assets
             6           6.         Pursuant to sections 105(a), 363(b), 363(f), 365(b) and 365(f) of the
             7   Bankruptcy Code, the Sellers are authorized to consummate the Sale as set forth in the
             8   Purchase and Sale Agreement and transfer the Property on the Closing Date. Such
             9   Property shall be transferred to the Buyer “as is where is” with all faults subject to and
         10      in accordance with the Purchase and Sale Agreement upon and as of the Closing Date,
         11      and upon Buyer’s payment in full of the Purchase Price, such transfer shall constitute
         12      a legal, valid, binding, and effective transfer of the Property free and clear of all
         13      Claims, Rights and Encumbrances. Pursuant to section 363(f) of the Bankruptcy
         14      Code, the transfer of title to the Property, including but not limited to the Assigned
         15      and Assumed Leases and Contracts shall be free and clear of any and all interests,
         16      liens, claims, liabilities and encumbrances (including, without limitation, any and all
         17      claims pursuant to any successor-in-interest or fraudulent transfer liability theory). To
         18      the extent such interests, liens, claims, liabilities and encumbrances are not paid in full
         19      or assumed by Buyer upon the Closing Date, all interests, liens, claims, liabilities and
         20      encumbrances on the Property shall attach solely to the proceeds of the Sale with the
         21      same validity, priority, force, and effect that they now have as against the Property,
         22      subject to any and all claims and defenses the Sellers and their estates may possess
         23      with respect thereto.
         24              7.         Except as expressly permitted or otherwise specifically provided in the
         25      Purchase and Sale Agreement or this Order, all persons or entities holding interests,
         26      liens, claims, liabilities and encumbrances in all or any portion of the Property arising
                 DOCS_SF:105437.3
         27      FORM OF SALE ORDER – Page 15                          P ACHULSKI S TANG                   B USH K ORNFELD           LLP
                                                                       Z IEHL & J ONES L L P                       LAW OFFICES
         28                                                          10100 Santa Monica Blvd., 13th Flr.      601 Union St., Suite 5000
                                                                                                           Seattle, Washington 98101-2373
                                                                       Los Angeles, CA 90067-4003
                                                                         Telephone (310) 277-6910             Telephone (206) 292-2110
                                                                         Facsimile (310) 201-0760             Facsimile (206) 292-2104

ec01cx01m7
         21-00141-WLH11              Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37                  Pg 102 of 379
             1   under or out of, in connection with, or in any way relating to the Sellers, the Property,
             2   the operation of the Sellers’ business prior to the Closing Date, the consummation of
             3   the Sale and transfer of the Property to the Buyer, hereby are forever barred, estopped
             4   and permanently enjoined from asserting against the Buyer, or its successors or
             5   assigns, and the Property, such persons’ or entities’ interests, liens, claims, liabilities
             6   and encumbrances in and to the Property and/or against the Buyer. On the Closing
             7   Date, each creditor is authorized to execute such documents and take all other actions
             8   as may be necessary to release interests, liens, claims, liabilities and encumbrances on
             9   the Property, if any, as provided herein, as such interests, liens, claims, liabilities and
         10      encumbrances may have been recorded or may otherwise exist. The Sale authorized
         11      herein shall be of full force and effect, regardless of any Sellers’ lack of good standing
         12      in any jurisdiction in which such Seller is formed or authorized to transact business.
         13      Upon consummation of the Sale set forth in the Purchase and Sale Agreement, the
         14      Buyer shall be authorized to file termination statements or lien terminations in any
         15      required jurisdiction to remove any record, notice filing, or financing statement
         16      recorded to attach, perfect or otherwise notice any lien or encumbrance with respect to
         17      the Property (but not the proceeds thereof) that is extinguished or otherwise released
         18      pursuant to this Order under section 363 and the related provisions of the Bankruptcy
         19      Code.
         20              8.         All persons and entities are hereby forever prohibited and enjoined from
         21      taking any action that would adversely affect or interfere with the ability of the Sellers
         22      to sell and transfer the Property to the Buyer in accordance with the terms of the
         23      Purchase and Sale Agreement and this Order.
         24              9.         All persons and entities that are in possession of some or all of the
         25      Property on the Closing Date are directed to surrender possession of such Property to
         26      the Buyer or its assignee at Closing.
                 DOCS_SF:105437.3
         27      FORM OF SALE ORDER – Page 16                          P ACHULSKI S TANG                   B USH K ORNFELD           LLP
                                                                       Z IEHL & J ONES L L P                       LAW OFFICES
         28                                                          10100 Santa Monica Blvd., 13th Flr.      601 Union St., Suite 5000
                                                                                                           Seattle, Washington 98101-2373
                                                                       Los Angeles, CA 90067-4003
                                                                         Telephone (310) 277-6910             Telephone (206) 292-2110
                                                                         Facsimile (310) 201-0760             Facsimile (206) 292-2104

ec01cx01m7
         21-00141-WLH11              Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37                  Pg 103 of 379
             1           10.        The provisions of this Order authorizing the Sale of the Property by the
             2   Sellers free and clear of interests, liens, claims, liabilities and encumbrances shall be
             3   self-executing, and none of the Sellers, the Buyer, or any other party shall be required
             4   to execute or file releases, termination statements, assignments, cancellations,
             5   consents, or other instruments to effectuate, consummate, and/or implement the
             6   provisions hereof with respect to the Sale; provided, however, that this paragraph shall
             7   not excuse such parties from performing any and all of their respective obligations
             8   under the Purchase and Sale Agreement.
             9           11.        Without limiting the foregoing, a certified copy of this Order may be
         10      filed with the appropriate clerk and/or recorded to act to cancel any of the Claims,
         11      Rights and Encumbrances on the Property of record.
         12              12.        If any person or entity that has filed statements or other documents or
         13      agreements evidencing interests, liens, claims, liabilities and encumbrances on all or a
         14      portion of the Property shall not have delivered to the Debtors prior to the Closing, in
         15      proper form for filing and executed by appropriate parties, termination statements,
         16      instruments of satisfaction, releases of liens and easements, and any other documents
         17      necessary or desirable to the Buyer for the purpose of documenting the release of all
         18      interests, liens, claims, liabilities and encumbrances on the Property, which the Person
         19      or entity has or may assert with respect to all or any portion of the Property, the
         20      Sellers are hereby authorized, and the Buyer is hereby authorized, to execute and file
         21      such statements, instruments, releases, and other documents on behalf of such person
         22      or entity with respect to the Property.
         23              13.        This Order is and shall be binding upon and govern the acts of all persons
         24      and entities, including, without limitation, all filing agents, filing officers, title agents,
         25      title companies, recorders of mortgages, recorders of deeds, registrars of deeds,
         26      administrative agencies, governmental departments, secretaries of state, federal and
                 DOCS_SF:105437.3
         27      FORM OF SALE ORDER – Page 17                          P ACHULSKI S TANG                   B USH K ORNFELD           LLP
                                                                       Z IEHL & J ONES L L P                       LAW OFFICES
         28                                                          10100 Santa Monica Blvd., 13th Flr.      601 Union St., Suite 5000
                                                                                                           Seattle, Washington 98101-2373
                                                                       Los Angeles, CA 90067-4003
                                                                         Telephone (310) 277-6910             Telephone (206) 292-2110
                                                                         Facsimile (310) 201-0760             Facsimile (206) 292-2104

ec01cx01m7
         21-00141-WLH11              Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37                  Pg 104 of 379
             1   local officials and all other persons or entities who may be required by operation of
             2   law, the duties of their office, or contract, to accept, file, register or otherwise record
             3   or release any documents or instruments, or who may be required to report or insure
             4   any title or state of title in or to any agreement or lease; and each of the foregoing
             5   persons and entities is hereby directed to accept for filing any and all of the documents
             6   and instruments necessary and appropriate to consummate the transactions
             7   contemplated by the Purchase and Sale Agreement.
             8           14.        Any and all governmental recording offices and all other parties, persons
             9   or entities are authorized to accept this Order for recordation on or after the Closing as
         10      conclusive evidence of the free and clear, and unencumbered, transfer of all rights,
         11      title, interest in, and ownership of and to the Property conveyed to the Buyer at
         12      Closing.
         13                               Assigned and Assumed Leases and Contracts
         14              15.        The Debtors are authorized to assume and assign each contract or lease
         15      that becomes an Assigned and Assumed Lease and Contracts to the Buyer free and
         16      clear of all interests, liens, claims, liabilities and encumbrances as described herein
         17      and in the Purchase and Sale Agreement. The payment of the applicable Cure
         18      Amounts (if any) in accordance with the Purchase and Sale Agreement shall (a) effect
         19      a cure of all defaults existing thereunder as of the Closing Date and (b) compensate
         20      for any actual pecuniary loss to such non-Debtor party resulting from such default.
         21      The Buyer shall then have assumed the Assigned and Assumed Lease and Contract
         22      and, pursuant to section 365(f) of the Bankruptcy Code, the assignment by the Debtors
         23      of such Assigned and Assumed Lease and Contract shall not be a default thereunder.
         24      After the Closing Date, the Sellers shall not have any further liabilities to the
         25      counterparties to the Assigned and Assumed Lease and Contract.
         26
                 DOCS_SF:105437.3
         27      FORM OF SALE ORDER – Page 18                          P ACHULSKI S TANG                   B USH K ORNFELD           LLP
                                                                       Z IEHL & J ONES L L P                       LAW OFFICES
         28                                                          10100 Santa Monica Blvd., 13th Flr.      601 Union St., Suite 5000
                                                                                                           Seattle, Washington 98101-2373
                                                                       Los Angeles, CA 90067-4003
                                                                         Telephone (310) 277-6910             Telephone (206) 292-2110
                                                                         Facsimile (310) 201-0760             Facsimile (206) 292-2104

ec01cx01m7
         21-00141-WLH11              Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37                  Pg 105 of 379
             1           16.        Any provisions in any Assigned and Assumed Lease and Contract that
             2   prohibit or condition the assignment of such Assigned and Assumed Lease and
             3   Contract or allow the counterparty to such Assigned and Assumed Lease and Contract
             4   to terminate, recapture, impose any penalty, condition a renewal or extension or
             5   modify any term or condition upon the assignment of such Assigned and Assumed
             6   Lease and Contract, constitute unenforceable anti-assignment provisions that are void
             7   and of no force and effect. All other requirements and conditions under sections 363
             8   and 365 of the Bankruptcy Code for the assumption by the Debtors and assignment to
             9   the Buyer of any of the Assigned and Assumed Leases and Contracts have been
         10      satisfied.     Upon the Closing, in accordance with sections 363 and 365 of the
         11      Bankruptcy Code, the Buyer shall be fully and irrevocably vested with all rights, title,
         12      and interest of the Sellers under the Assigned and Assumed Contract or Lease.
         13              17.        Upon the assumption of any of the Assigned and Assumed Leases and
         14      Contracts and the payment of the relevant Cure Amounts, if any, in accordance with
         15      the Purchase and Sale Agreement, the Buyer shall be deemed to be substituted for the
         16      Sellers as a party to the applicable Assigned and Assumed Leases and Contracts, and
         17      the Sellers shall be relieved, pursuant to section 365(k) of the Bankruptcy Code, of
         18      any further liability under those Assigned and Assumed Leases and Contracts.
         19              18.        Upon the payment of the applicable Cure Amount, if any, the Assigned
         20      and Assumed Leases and Contracts will remain in full force and effect, and no default
         21      shall exist under any of the Assigned and Assumed Leases and Contracts nor shall
         22      there exist any event or condition which, with the passage of time or giving of notice,
         23      or both, would constitute such a default.
         24              19.        The Buyer has provided adequate assurance of future performance under
         25      the relevant Assigned and Assumed Leases and Contracts within the meaning of
         26
                 DOCS_SF:105437.3
         27      FORM OF SALE ORDER – Page 19                          P ACHULSKI S TANG                   B USH K ORNFELD           LLP
                                                                       Z IEHL & J ONES L L P                       LAW OFFICES
         28                                                          10100 Santa Monica Blvd., 13th Flr.      601 Union St., Suite 5000
                                                                                                           Seattle, Washington 98101-2373
                                                                       Los Angeles, CA 90067-4003
                                                                         Telephone (310) 277-6910             Telephone (206) 292-2110
                                                                         Facsimile (310) 201-0760             Facsimile (206) 292-2104

ec01cx01m7
         21-00141-WLH11              Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37                  Pg 106 of 379
             1   sections 365(b)(1)(C), 365(b)(3) (to the extent applicable) and 365(f)(2)(B) of the
             2   Bankruptcy Code.
             3           20.        There shall be no rent accelerations, assignment fees, increases or any
             4   other fees charged to the Buyer or the Sellers as a result of the assumption and
             5   assignment of the Assigned and Assumed Leases or Contracts.
             6           21.        Pursuant to sections 105(a), 363 and 365 of the Bankruptcy Code, all
             7   counterparties to the Assigned and Assumed Leases and Contracts are forever barred
             8   and permanently enjoined from raising or asserting against the Debtors or the Buyer
             9   any assignment fee, default, breach or claim of pecuniary loss, or condition to
         10      assignment, arising under or related to the applicable Assigned and Assumed Leases
         11      and Contracts existing as of the Closing Date or arising by reason of the Closing.
         12                                              Other Provisions
         13              22.        Effective upon the Closing Date, all persons and entities are forever
         14      prohibited and permanently enjoined from commencing or continuing in any manner
         15      any action or other proceeding, whether in law or equity, in any judicial,
         16      administrative, arbitral or other proceeding against the Buyer, its successors and
         17      assigns, its property, or the Property, with respect to any (a) interest arising under, out
         18      of, in connection with or in any way relating to the Sellers, the Buyer, the Property or
         19      the operation of the businesses to which the Property relates prior to or in connection
         20      with or relating to the Closing of the Sale, or (b) successor liability or liability under
         21      any other theory at law or in equity, including, without limitation, the following
         22      actions: (i) commencing or continuing in any manner any action or other proceeding
         23      against the Buyer, its successors or assigns, assets or properties; (ii) enforcing,
         24      attaching, collecting or recovering in any manner any judgment, award, decree or
         25      order against the Buyer, its successors or assigns, assets or properties; (iii) creating,
         26      perfecting, or enforcing any interest against the Buyer, its successors or assigns, assets
                 DOCS_SF:105437.3
         27      FORM OF SALE ORDER – Page 20                          P ACHULSKI S TANG                   B USH K ORNFELD           LLP
                                                                       Z IEHL & J ONES L L P                       LAW OFFICES
         28                                                          10100 Santa Monica Blvd., 13th Flr.      601 Union St., Suite 5000
                                                                                                           Seattle, Washington 98101-2373
                                                                       Los Angeles, CA 90067-4003
                                                                         Telephone (310) 277-6910             Telephone (206) 292-2110
                                                                         Facsimile (310) 201-0760             Facsimile (206) 292-2104

ec01cx01m7
         21-00141-WLH11              Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37                  Pg 107 of 379
             1   or properties; (iv) asserting any setoff, right or subrogation, or recoupment of any kind
             2   against any obligation due the Buyer or its successors or assigns; (v) commencing or
             3   continuing any action, in any manner or place, that does not comply or is inconsistent
             4   with the provisions of this Order or other orders of this Court, or the agreements or
             5   actions contemplated or taken in respect thereof; (vi) revoking, terminating or failing
             6   or refusing to issue or renew any licenses, permits or authorizations to operate any of
             7   the Property or conduct any of the businesses operated with the Property or (vii)
             8   commencing any action, in any manner or place, arising from, out of, or in connection
             9   with the negotiation and formulation of the Purchase and Sale Agreement, and the
         10      consummation of the Sale, including any actions necessary in aid thereof.
         11              23.        Except for the Assigned and Assumed Leases and Contracts, or as
         12      otherwise expressly set forth in this Order or the Purchase and Sale Agreement, the
         13      Buyer shall not have any liability or other obligation of the Sellers arising under or
         14      related to any of the Property. Without limiting the generality of the foregoing, and
         15      except as otherwise specifically provided herein or in the Purchase and Sale
         16      Agreement, the Buyer shall not be liable for any claims against the Sellers or any of
         17      their predecessors or affiliates, and the Buyer shall have no successor or vicarious
         18      liabilities of any kind or character, including, but not limited to, any theory of
         19      antitrust, environmental, successor or transferee liability, labor law, de facto merger or
         20      substantial continuity, whether known or unknown as of the Closing Date, now
         21      existing or hereafter arising, whether asserted or unasserted, fixed or contingent,
         22      liquidated or unliquidated with respect to the Sellers or any obligations of the Sellers
         23      arising prior to the Closing Date, including, but not limited to, liabilities on account of
         24      any taxes arising, accruing or payable under, out of, in connection with, or in any way
         25      relating to the operation of any of the Property prior to the Closing. The Buyer has
         26      given substantial, fair and reasonably equivalent consideration under the Purchase and
                 DOCS_SF:105437.3
         27      FORM OF SALE ORDER – Page 21                          P ACHULSKI S TANG                   B USH K ORNFELD           LLP
                                                                       Z IEHL & J ONES L L P                       LAW OFFICES
         28                                                          10100 Santa Monica Blvd., 13th Flr.      601 Union St., Suite 5000
                                                                                                           Seattle, Washington 98101-2373
                                                                       Los Angeles, CA 90067-4003
                                                                         Telephone (310) 277-6910             Telephone (206) 292-2110
                                                                         Facsimile (310) 201-0760             Facsimile (206) 292-2104

ec01cx01m7
         21-00141-WLH11              Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37                  Pg 108 of 379
             1   Sale Agreement for the benefit of the holders of any interests, liens, claims, liabilities
             2   and encumbrances. The consideration given by the Buyer shall constitute valid and
             3   valuable consideration for the releases of any potential claims of successor or
             4   transferee liability of the Buyer, which releases shall be deemed to have been given in
             5   favor of the Buyer by all holders of interests, liens, claims, liabilities and
             6   encumbrances against any of the Sellers or in any of the Property.
             7           24.        The Sale contemplated by the Purchase and Sale Agreement is
             8   undertaken by the Buyer without collusion and in good faith, as that term is defined in
             9   section 363(m) of the Bankruptcy Code and applicable law, and accordingly, the
         10      reversal or modification on appeal of the authorization provided herein to consummate
         11      the Sale shall not affect the validity of the Sale (including the assumption and
         12      assignment of the Assigned and Assumed Leases or Contracts), unless such
         13      authorization and consummation of the Sale are duly stayed pending such appeal. The
         14      Buyer is a good faith buyer within the meaning of section 363(m) of the Bankruptcy
         15      Code and as such, is entitled to the full protections of section 363(m) of the
         16      Bankruptcy Code.
         17              25.        The Sale contemplated in the Purchase and Sale Agreement may not be
         18      avoided, and no damages may be assessed against the Buyer under section 363(n) of
         19      the Bankruptcy Code.
         20              26.        This Order and the Purchase and Sale Agreement shall be binding in all
         21      respects upon all creditors (whether known or unknown), counterparties, and Parties-
         22      in-Interest, the Debtors, and their affiliates, the Buyer, and any subsequent trustees
         23      appointed in the Chapter 11 Cases or upon a conversion to Chapter 7 under the
         24      Bankruptcy Code, and shall not be subject to rejection. Nothing contained in any plan
         25      of reorganization or liquidation, or order of any type or kind (including any order
         26      dismissing the Debtors’ bankruptcy cases) entered in (a) these chapter 11 cases, (b)
                 DOCS_SF:105437.3
         27      FORM OF SALE ORDER – Page 22                          P ACHULSKI S TANG                   B USH K ORNFELD           LLP
                                                                       Z IEHL & J ONES L L P                       LAW OFFICES
         28                                                          10100 Santa Monica Blvd., 13th Flr.      601 Union St., Suite 5000
                                                                                                           Seattle, Washington 98101-2373
                                                                       Los Angeles, CA 90067-4003
                                                                         Telephone (310) 277-6910             Telephone (206) 292-2110
                                                                         Facsimile (310) 201-0760             Facsimile (206) 292-2104

ec01cx01m7
         21-00141-WLH11              Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37                  Pg 109 of 379
             1   any subsequent chapter 7 case into which any such chapter 11 case may be converted,
             2   or (c) any related proceeding subsequent to the entry of this Order, shall conflict with
             3   or derogate from the provisions of the Purchase and Sale Agreement or the terms of
             4   this Order.
             5           27.        Pursuant to Bankruptcy Rules 7062, 9014, 6004(h) and 6006(d), this
             6   Order shall be effective immediately upon entry and the Sellers and the Buyer are
             7   authorized to close the Sale immediately upon entry of this Order. The Buyer shall not
             8   be required to seek or obtain relief from the automatic stay under section 362 of the
             9   Bankruptcy Code to enforce any of its remedies under the Purchase and Sale
         10      Agreement or any other sale-related document. The automatic stay imposed by section
         11      362 of the Bankruptcy Code is modified solely to the extent necessary to implement
         12      the preceding sentence; provided however, that this Court shall retain exclusive
         13      jurisdiction over any and all disputes and matters arising from or related to the
         14      Purchase and Sale Agreement, the Sale and the implementation, interpretation, and
         15      enforcement of this Order.
         16              28.        No bulk sales or any similar law of any state or jurisdiction applies in any
         17      way to the Sale.
         18              29.        Except for Root Realty, there are no other brokers involved in
         19      consummating the Sale for the Sellers and no other brokers’ commissions are due and
         20      owed by the Sellers.
         21              30.        The failure to specifically include any particular provision of the
         22      Purchase and Sale Agreement in this Order shall not diminish or impair the
         23      effectiveness of such provision, it being the intent of this Court that the Purchase and
         24      Sale Agreement be authorized and approved in its entirety.
         25              31.        The Purchase and Sale Agreement and any related agreements,
         26      documents or other instruments (other than this Order) may be modified, amended or
                 DOCS_SF:105437.3
         27      FORM OF SALE ORDER – Page 23                           P ACHULSKI S TANG                   B USH K ORNFELD           LLP
                                                                        Z IEHL & J ONES L L P                       LAW OFFICES
         28                                                           10100 Santa Monica Blvd., 13th Flr.      601 Union St., Suite 5000
                                                                                                            Seattle, Washington 98101-2373
                                                                        Los Angeles, CA 90067-4003
                                                                          Telephone (310) 277-6910             Telephone (206) 292-2110
                                                                          Facsimile (310) 201-0760             Facsimile (206) 292-2104

ec01cx01m7
         21-00141-WLH11              Doc 830    Filed 06/21/21   Entered 06/21/21 17:28:37                  Pg 110 of 379
             1   supplemented by the parties thereto and in accordance with the terms thereof, without
             2   further order of this Court, provided that any such modification, amendment or
             3   supplement does not have a material adverse effect on the Debtors’ estates, the Sellers
             4   and any estate of any of the Sellers, if applicable, or any Parties-in-Interest to any of
             5   the foregoing.
             6           32.        To the extent there are any inconsistencies between the terms of this
             7   Order and the Purchase and Sale Agreement (including any ancillary documents
             8   executed in connection therewith), the terms of this Order shall govern.
             9           33.        All time periods set forth in this Order shall be calculated in accordance
         10      with Bankruptcy Rule 9006(a).
         11              34.        To the extent that this Order is inconsistent with any prior order or
         12      pleading with respect to the Motion in these chapter 11 cases, the terms of this Order
         13      shall govern.
         14              35.        This Court shall retain jurisdiction to, among other things, interpret,
         15      implement and enforce the terms of the Order and the Purchase and Sale Agreement,
         16      all amendments thereto and any waivers and consents thereunder and each of the
         17      agreements executed in connection therewith to which the Sellers and/or Debtors are a
         18      party or which had been assigned by the Sellers and/or Debtors to the Buyer, to
         19      protect the Buyer and its assets, including the Property, against any Claims, Rights,
         20      and Encumbrances and to adjudicate, if necessary, any and all disputes relating in any
         21      way to the Sale.
         22

         23                                           /// END OF ORDER ///
         24

         25

         26
                 DOCS_SF:105437.3
         27      FORM OF SALE ORDER – Page 24                          P ACHULSKI S TANG                   B USH K ORNFELD           LLP
                                                                       Z IEHL & J ONES L L P                       LAW OFFICES
         28                                                          10100 Santa Monica Blvd., 13th Flr.      601 Union St., Suite 5000
                                                                                                           Seattle, Washington 98101-2373
                                                                       Los Angeles, CA 90067-4003
                                                                         Telephone (310) 277-6910             Telephone (206) 292-2110
                                                                         Facsimile (310) 201-0760             Facsimile (206) 292-2104

ec01cx01m7
         21-00141-WLH11              Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37                  Pg 111 of 379
             1   Presented by:
             2   /s/ Draft
                 THOMAS A. BUFORD, III (WSBA 52969)
             3   BUSH KORNFELD LLP
             4
                 RICHARD M. PACHULSKI (admitted pro hac vice)
             5   JEFFREY W. DULBERG (admitted pro hac vice)
                 MAXIM B. LITVAK (admitted pro hac vice)
             6
                 PACHULSKI STANG ZIEHL & JONES LLP
             7   Attorneys for Debtors and Debtors in Possession
             8

             9

         10

         11

         12

         13

         14

         15

         16

         17

         18

         19

         20

         21

         22

         23

         24

         25

         26
                 DOCS_SF:105437.3
         27      FORM OF SALE ORDER – Page 25                         P ACHULSKI S TANG                   B USH K ORNFELD           LLP
                                                                      Z IEHL & J ONES L L P                       LAW OFFICES
         28                                                         10100 Santa Monica Blvd., 13th Flr.      601 Union St., Suite 5000
                                                                                                          Seattle, Washington 98101-2373
                                                                      Los Angeles, CA 90067-4003
                                                                        Telephone (310) 277-6910             Telephone (206) 292-2110
                                                                        Facsimile (310) 201-0760             Facsimile (206) 292-2104

ec01cx01m7
         21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37                  Pg 112 of 379
                                                Exhibit G
                                              Title Affidavit

                               AFFIDAVIT AND INDEMNITY BY OWNER
                                     EXTENDED COVERAGE POLICIES
 WHEREAS the undersigned Affiant (if more than one, herein collectively called the Affiant) is the owner
 of the land (the Land) described in that certain Commitment for Title Insurance issued by CHICAGO TITLE
 INSURANCE COMPANY (the Company) under No. _________________ (the Commitment), for an ALTA
 Owner’s and/or Loan Policy of title insurance (the Policy or Policies),
 AND WHEREAS, the Proposed Insured(s) under said Commitment is/are requesting the Company to
 issue its Policy or Policies with Extended Coverage, and to delete therefrom the General Exceptions
 relating to rights or claims of parties in possession, survey matters, unrecorded easements and statutory
 lien rights for labor or materials, or other matters determinable only by survey, inspection or inquiry,
 AND WHEREAS the Affiant acknowledges that the Company would refrain from issuing said Policy or
 Policies without showing said General Exceptions in the absence of the representations, agreements and
 undertakings contained herein.
 Nothing contained herein shall be construed so as to obligate the Company to issue said Policy or Policies
 without showing said General Exceptions. However, should the Company do so, it will do so in part in
 reliance upon the undertakings of the undersigned Affiant. The issuance of the Policy or Policies shall be
 the consideration for the undertakings contained herein.
 The Company reserves the right to require additional indemnification and/or a survey in connection with
 analyzing its risk in deleting said General Exceptions, and to take special exception for any adverse
 matters disclosed by this affidavit, a survey or an inspection of the Land.
                                               AFFIDAVIT
 The Affiant, being first duly sworn, deposes and says that:
 1. Said Land has been owned and occupied by the Affiant for _______ years and the Affiant’s
    enjoyment thereof has been peaceable and undisturbed. There are no other persons (including trusts,
    corporations, partnerships or limited liability companies) which assert an interest in the property,
    except (if none, state “None”):


 2. The Land at present is in use as: ___________________________________________________.
 3. There are no oral or written leases, tenancies or other occupancies, nor any rights of first refusal or
    options to purchase said land, except (attach list, if necessary, and attach copies of any written
    agreements or rent rolls, if any; if none, state “None”):


 4. There are no contracts for the making of repairs or for new construction on said Land or for the
    services of architects, engineers or surveyors, nor are there any unpaid bills or claims for labor or
    services performed or material furnished or delivered during the last twelve (12) months for
    alterations, repair work or new construction on said Land, including site preparation, soil tests, site
    surveys, demolition, etc., except (if none, state “None”):




21-00141-WLH11         Doc 830      Filed 06/21/21       Entered 06/21/21 17:28:37          Pg 113 of 379
 5. Neither the Affiant nor any principal of the Affiant has filed a petition for bankruptcy, which action is
    pending, nor is Affiant a party to any pending action, nor has Affiant been served with a summons
    and complaint nor received any notice of any action which is pending against Affiant, except (if none,
    state “None”):


 6. There are no unpaid or unsatisfied (1) mortgages, deeds of trust, contracts, security agreements,
    claims of lien, or judgments, (2) special assessments for sewer, water, road or other local
    improvement districts, or taxes, including taxes or special assessments which are not yet payable or
    which are not shown as existing liens by the public records, or (3) service, installation, connection,
    tap, capacity or construction charges for sewer, water, electricity, natural gas or other utilities, or
    garbage collection and disposal, which are not shown in the referenced commitment, except (if none,
    state “None”):


 7. There are no unpaid amounts of public funds advanced under the provisions of one or more various
    federal acts relating to heath care (including, but not limited to, the Hill-Burton Act (Title 42 USCA,
    §291, et seq.) or under any state statutes enacted pursuant thereto, which would constitute a lien
    against the Land.
                                                  INDEMNITY
 The Affiant hereby agrees (1) to indemnify, protect, defend and save harmless the Company from and
 against any and all loss, costs, damages, and attorney’s fees it may suffer, expend or incur under or by
 reason, or in consequence of or growing out of any such matters not identified in the above affidavit, and
 (2) to defend at the Affiant’s own costs and charges in behalf of and for the protection of the Company
 and of any parties insured or who may be insured against loss by it under said Policy or Policies (but
 without prejudice to the right of the Company to defend at the expense of the Affiant if it so elects) any
 every suit, action or proceeding in which any such matters may be asserted or attempted to be asserted,
 established or enforced with respect to said Land.
 IN WITNESS WHEREOF, the undersigned has/have executed this agreement this ______ day of
 ________________________, 20______.
                                                                    Affiant/Indemnitor Name [Please type or print]:

 ________________________________________________ Address:

 ________________________________________________
                                                                    Telephone:

     [Individual Acknowledgment. Attach appropriate form if corporation, partnership or limited liability company]

 STATE OF                           )
                                    ) SS.:
 COUNTY OF                          )

 On this day personally appeared before me ____________________ and ___________________, to me
 known to be the individual(s) described in and who executed the within and foregoing instrument and




21-00141-WLH11           Doc 830       Filed 06/21/21         Entered 06/21/21 17:28:37               Pg 114 of 379
 acknowledged to me that he/she/they signed the same as his/her/their free and voluntary act and deed for
 the purposes therein mentioned.

 Given under my hand and official seal this ________ day of ______________, 20_____.

 _____________________________________________________
 Notary Public in and for the State of          , residing at ___________
 My Commission expires: _______________________




21-00141-WLH11        Doc 830      Filed 06/21/21      Entered 06/21/21 17:28:37          Pg 115 of 379
                              AFFIDAVIT AND INDEMNITY BY OWNER
                                     EXTENDED COVERAGE POLICIES
 WHEREAS, I, [___________], am a Co-Chief Restructuring Officer (a “CRO”) of
 [___________________] Easterday Ranches, Inc., a Washington corporation (“Ranches”), Easterday
 Farms, a Washington general partnership (“Farms” and, collectively with Ranches, “Affiants”), each a
 debtor and debtor in possession in the United States Bankruptcy Court for the Eastern District of
 Washington, Yakima Division (the “Bankruptcy Court”), Ranches in Case No. 21-0041-WLH11 and
 Farms in Case No. 21-00176-WLH11) (such cases are collectively referred to herein as the “Cases”).


 WHEREAS,to CRO’s knowledge (which, for purposes of this Affidavit, means my actual, current
 knowledge, without inquiry) the undersigned Affiants are the owners of the land (the Land) described in
 those certain Commitments for Title Insurance issued by CHICAGO TITLE INSURANCE COMPANY (the
 Company) under Nos. _________________ (collectively, the “Commitment”), for an ALTA Owner’s
 Policy of title insurance (the “Policy” or “Policies”),
 AND WHEREAS, the Proposed Insured(s) under said Commitment is/are requesting the Company to
 issue its Policy or Policies with Extended Coverage, and to delete therefrom the General Exceptions
 relating to rights or claims of parties in possession, survey matters, unrecorded easements and statutory
 lien rights for labor or materials, or other matters determinable only by survey, inspection or inquiry,
 AND WHEREAS the undersigned Affiants acknowledge that the Company would refrain from issuing
 said Policy or Policies without showing said General Exceptions in the absence of the representations,
 agreements and undertakings contained herein.
 Nothing contained herein shall be construed so as to obligate the Company to issue said Policy or Policies
 without showing said General Exceptions. However, should the Company do so, it will do so in part in
 reliance upon the undertakings of the undersigned Affiant. The issuance of the Policy or Policies shall be
 the consideration for the undertakings contained herein.
 The Company reserves the right to require additional indemnification and/or a survey in connection with
 analyzing its risk in deleting said General Exceptions, and to take special exception for any adverse
 matters disclosed by this Affidavit, a survey or an inspection of the Land; provided, however, nothing in
 this Affidavit shall be deemed to obligate Affiants to provide any such additional indemnification or other
 assurances the Company may request.
                                              AFFIDAVIT
 The Affiant, being first duly sworn, deposes and says that, to CRO’s knowledge:
 8. Said Land has since CRO became Co-Chief Restructuring Officer on [_________], 2021(the period
    since such date, the “Relevant Period”) been owned and occupied by the Affiants and the Affiants’
    enjoyment thereof has been peaceable and undisturbed. There are no other persons (including trusts,
    corporations, partnerships or limited liability companies) which assert an interest in the property,
    except (if none, state “None”):


 9. During the Relevant Period, the Land has been and                      at   present   is   in   use   as:
    ___________________________________________________.




21-00141-WLH11         Doc 830      Filed 06/21/21       Entered 06/21/21 17:28:37             Pg 116 of 379
 10. During the Relevant Period, the CRO has not authorized or approved Affiants’ entering into any oral
     or written leases, tenancies or other occupancies, nor any rights of first refusal or options to purchase
     said land, except (attach list, if necessary, and attach copies of any written agreements or rent rolls, if
     any; if none, state “None”):


 11. During the Relevant Period, CRO has not authorized or approved Affiants’ execution of any contracts
     for the making of repairs or for new construction on said Land or for the services of architects,
     engineers or surveyors, nor, to CRO’s knowledge, are there any unpaid bills or claims for labor or
     services performed or material furnished or delivered during the last twelve (12) months for
     alterations, repair work or new construction on said Land, including site preparation, soil tests, site
     surveys, demolition, etc., except (if none, state “None”):




 12. Except as may be set forth in the in the schedules filed by Affiants in connection with the Cases (or
     either of them), there are no unpaid or unsatisfied (1) mortgages, deeds of trust, contracts, security
     agreements, claims of lien, or judgments, (2) special assessments for sewer, water, road or other local
     improvement districts, or taxes, including taxes or special assessments which are not yet payable or
     which are not shown as existing liens by the public records, or (3) service, installation, connection,
     tap, capacity or construction charges for sewer, water, electricity, natural gas or other utilities, or
     garbage collection and disposal, which are not shown in the referenced Commitment, except (if none,
     state “None”):


 13. There are no unpaid amounts of public funds advanced during the Relevant Period under the
     provisions of one or more various federal acts relating to heath care (including, but not limited to, the
     Hill-Burton Act (Title 42 USCA, §291, et seq.) or under any state statutes enacted pursuant thereto,
     which would constitute a lien against the Land, except (if none, state “None”):
                                                INDEMNITY
 The Affiant hereby agrees (1) to indemnify, protect, defend and save harmless the Company from and
 against any and all loss, costs, damages, and attorney’s fees it may suffer, expend or incur to the extent
 arising under or by reason, or in consequence of or growing out of any breach or violation of the
 statements made in the above affidavit, and (2) to defend at the Affiant’s own costs and charges on behalf
 of and for the protection of the Company and of any parties insured or who may be insured against loss by
 it under said Policy or Policies (but without prejudice to the right of the Company to defend at the
 expense of the Affiant if it so elects) any and every suit, action or proceeding in which any matters the
 existence of which constitute a breach or violation of the statements made by Affiant herein may be
 asserted or attempted to be asserted, established or enforced with respect to said Land.
 IN WITNESS WHEREOF, the undersigned has/have executed this agreement this ______ day of
 ________________________, 20______.
                                                                Affiant/Indemnitor Name [Please type or print]:

 ________________________________________________ Address:

 ________________________________________________
                                                                Telephone:




21-00141-WLH11          Doc 830      Filed 06/21/21        Entered 06/21/21 17:28:37              Pg 117 of 379
    [Individual Acknowledgment. Attach appropriate form if corporation, partnership or limited liability company]

 STATE OF                          )
                                   ) SS.:
 COUNTY OF                         )

 On this day personally appeared before me ____________________ and ___________________, to me
 known to be the individual(s) described in and who executed the within and foregoing instrument and
 acknowledged to me that he/she/they signed the same as his/her/their free and voluntary act and deed for
 the purposes therein mentioned.

 Given under my hand and official seal this ________ day of ______________, 20_____.

 _____________________________________________________
 Notary Public in and for the State of          , residing at ___________
 My Commission expires: _______________________




21-00141-WLH11          Doc 830       Filed 06/21/21         Entered 06/21/21 17:28:37               Pg 118 of 379
                                             Schedule 1.1
                                            Easterday Land


                                           COX FARM
                                       LEGAL DESCRIPTION


         Cody Allen Easterday and Debby Easterday, husband and wife; and The Heirs and
          Devisees of Gale A. Easterday; and Karen L. Easterday, as her separate estate.

 PARCEL A: (119602000001000 and 119602000002001)

 That portion of Section 19, Township 6 North, Range 30 East, W.M., Benton County,
 Washington, described as follows:

 Beginning at the Northwest corner of said Section 19;
 Thence South along the West line of said Section 19, a distance of 925.00 feet at the True Point
 of Beginning;
 Thence South 62°15'12" East a distance of 881.00 feet;
 Thence South parallel to the said West line a distance of 1,390.00 feet;
 Thence North 62°15'12" West a distance of 881.00 feet to a point on the West line of said
 Section 19;
 Thence North along said West line a distance of 1,390.00 feet to the True Point of Beginning.



         The Heirs and Devisees of Gale A. Easterday, deceased and Karen L. Easterday, as
          her separate estate, as to an undivided half interest; and Cody A. Easterday and
          Debby Easterday, husband and wife, as to an undivided half interest, as tenants in
          common.

 PARCEL L: (113690000000000)

 Section 13, Township 6 North, Range 29 East, W.M., Benton County, Washington, EXCEPT the
 East 30 feet thereof conveyed to Benton County for road purposes by Deeds recorded under
 Auditor's File Nos. 624663 and 624765.

 PARCEL M: (114690000000000)

 Section 14, Township 6 North, Range 29 East, W.M., Benton County, Washington

 PARCEL N: (112693000000000)

 The South half of the Southwest quarter and the Southeast quarter of Section 12, Township 6
 North, Range 29 East, W.M., Benton County, Washington, less portions described as follows:


                                               1
 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37      Pg 119 of 379
 (Parcel 1) Measured along the West section line from the Southwest corner of the North half of
 the Southwest quarter South 298.00 feet;
 thence in an Easterly direction to a point 269.00 feet South of the Southeast corner of the North
 half of the Southwest quarter;
 thence North to the Southeast corner of the North half of the Southwest quarter;
 thence West to Point of Beginning.

 (Parcel 2) From the Northeast corner of the North half of the Southwest quarter South along the
 East line of said North half of the Southwest quarter to a point 269.00 feet South of the Southeast
 corner of the North half;
 thence East 27.00 feet;
 thence North in a straight line to a point 10.00 feet East of the Northeast corner of the North half
 of the Southwest quarter.

 (Parcel 3) From the Northeast corner of the North half of the Southwest quarter South 136.00
 feet; thence in an Easterly direction to a point 52.00 feet South of the Southeast corner of the
 North half of Section 12;
 thence North along said Section line to the Southeast corner of the North half of Section 12;
 thence West along the South line of the North half of Section 12 to Point of Beginning. (These 3
 parcels taken from judgment filed in Benton County Cause No. 18881);
 EXCEPT ALSO portion conveyed to Benton County for road purposes by Deed recorded Under
 Auditors File No. 624764

 PARCEL O: (111690000000000)

 Section 11, Township 6 North, Range 29 East, W.M., Benton County, Washington,

 EXCEPT portions conveyed to Benton County for road purposes by Deeds recorded under
 Auditor's File Nos. 466635, 624663, 624763, 633680 and 633861.



         Leasehold Parcel E: Irrigated Cash Lease commencing January 1, 2017, by the
          State of Washington, Department of Natural Resources (Lessor) and Cody
          Easterday, Debby Easterday, Gale Easterday, and Karen Easterday (Lessee).

 PARCEL E: (836690000000000)

 All of Section 36, Township 6 North, Range 29 East, W.M., Benton County, Washington.




                                               2
 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37        Pg 120 of 379
                                          RIVER FARM
                                       LEGAL DESCRIPTION


         The Heirs and Devisees of Gale A. Easterday, deceased, and Karen L. Easterday, as
          her separate estate, as to an undivided half interest; and Cody A. Easterday and
          Debby Easterday, husband and wife, as to an undivided half interest.

 PARCEL 34: (122602000000000 and 127602000000000)

 Section 22, Township 6 North, Range 30 East, W.M., Benton County, Washington, and the
 North 1/2 of Section 27, Township 6 North, Range 30 East, W.M., Benton County, Washington,
 EXCEPT the Southeast quarter of the Northeast quarter of said Section 27; AND ALSO
 EXCEPT that portion of said Section 22 and Section 27 lying Easterly of the following described
 centerline:

 Commencing at the West quarter corner of said Section 27;
 thence North 88°25'05" East 830.79 feet along the South line of the North half thereof to the
 centerline of the existing river access road and the True Point of Beginning;
 thence along said centerline the following bearings and distances;
 thence North 13°32'32" East 413.89 feet;
 thence North 33°24'40" East 417.71 feet;
 thence North 24°32'16" East 125.14 feet;
 thence North 32°34'43" East 390.24 feet;
 thence North 42°10'26" East 267.96 feet;
 thence North 30°03'57" East 148.51 feet;
 thence North 12°20'25" East 264.13 feet;
 thence North 04°21'08" East 341.89 feet;
 thence North 16°48'23" West 63.54 feet;
 thence North 45°28'04" West 46.91 feet to the intersection of an existing farm road;
 thence along said centerline the following bearings and distances;
 thence North 03°09'03" East 177.44 feet;
 thence North 00°09'56" East 465.38 feet;
 thence North 05°41'43" East 103.99 feet;
 thence North 10°39'15" East 121.08 feet;
 thence North 15°25'36" East 111.98 feet;
 thence North 17°08'00" East 1725.87 feet;
 thence North 17°26'47" East 128.61 feet;
 thence North 16°34'51" East 129.88 feet;
 thence North 16°24'25" East 131.77 feet;
 thence North 16°08'19" East 115.56 feet;
 thence North 17°04'45" East 121.58 feet;
 thence North 18°06'12" East 137.21 feet;
 thence North 19°19'27" East 372.24 feet;
 thence North 19°55'22" East 278.61 feet;
 thence North 24°45'34" East 104.38 feet;

                                               1
 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37      Pg 121 of 379
 thence North 28°19'28" East 117.96 feet;
 thence North 28°51'35" East 114.65 feet;
 thence North 36°43'00" East 131.30 feet;
 thence North 47°28'16" East 133.05 feet;
 thence North 41°49'59" East 130.92 feet;
 thence North 36°06'09" East 111.02 feet;
 thence North 31°58'37" East 151.23 feet;
 thence North 38°07'28" East 105.75 feet;
 thence North 44°54'02" East 109.65 feet;
 thence North 43°17'45" East 106.90 feet;
 thence North 41°00'56" East 119.24 feet;
 thence North 36°32'59" East 103.29 feet;
 thence North 29°26'26" East 106.12 feet;
 thence North 22°29'40" East 115.80 feet;
 thence North 21°31'04" East 103.79 feet;
 thence North 32°47'25" East 119.34 feet;
 thence North 54°53'36" East 109.28 feet;
 thence North 70°15'49" East 109.49 feet;
 thence North 78°46'19" East 112.28 feet;
 thence North 80°32'41" East 123.19 feet;
 thence North 80°55'28" East 111.19 feet;
 thence North 79°31'08" East 100.13 feet;
 thence North 73°27'59" East 133.21 feet;
 thence North 68°04'32" East 122.55 feet; to a point on the North line of said Section 22, lying
 South 88°53'05" West 623.99 feet from the Northeast corner thereof and the terminus of this
 centerline.

 PARCEL 35: (121600000000000, 128601000000000, 128602000001000 and
 120601000000000)

 All of Section 21; the East half of the East half of Section 20; the North half and the Southwest
 quarter and the Northwest quarter of the Southeast quarter of Section 28, EXCEPT a parcel of
 land situated in the Southwest quarter of the Southwest quarter of Section 28, described as
 follows:

 The Southwest corner of said Section 28, being the True Point of Beginning;
 thence North 01°05'50" West along the West line of said Section 28 a distance of 349.60 feet;
 thence South 85°15'42" East a distance of 1,337.74 feet; thence South 00°00' East a distance of
 221.87 feet to a point on the Southerly line of said Section 28;
 thence South 89°15'32" West along said South line a distance of 1,326.59 feet to the Southwest
 corner of said Section 28 and the True Point of Beginning, all in Township 6 North, Range 30
 East, W.M., Benton County, Washington.

 PARCEL 36: (115604000001000)



                                               2
 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37       Pg 122 of 379
 That portion of the South half of Section 15, Township 6 North, Range 30 East, W.M., Benton
 County, Washington, described as follows:

 The Southeast corner of said Section 15 being the True Point of Beginning;
 thence South 88°53'07" West along the Southerly line of said Section 15, a distance of 4,159.72
 feet thence North 48°58'02" East a distance of 3,270.68 feet; thence South 89°58'08" East a
 distance of 1,653.99 feet to the Easterly line of said Section 15;
 thence South 01°02'51" East along said East line a distance of 2,065.70 feet to the Southeast
 corner of said Section 15 and the True Point of Beginning.

 PARCEL 37: (127603000002000)

 An undivided one-half interest in and to:

 A strip of land situate in Government Lot 4, Section 27, Township 6 North, Range 30 East,
 W.M., Benton County, Washington, being 60 feet in width 30 feet lying on each side of the
 following described centerline:

 Beginning at the West quarter corner of said Section 27; thence North 88°35'17" East along the
 North line of said Government Lot 4, 168.86 feet to the True Point of Beginning of said
 centerline and right of way; thence South 15°38'26" East 405.51 feet; thence South 51°50'44"
 East 629.30 feet;
 thence South 10°34'03" West 666.48 feet to the terminus of said centerline.

 PARCEL 38: (127603000003000)

 An undivided one-half interest in and to:

 A strip of land 200 feet in width situated in Government Lot 4, Section 27, township 6 North,
 Range 30 East, W.M., Benton County, Washington, with 100.00 feet of said width lying in each
 side of the following described centerline:

 Beginning at the West quarter corner of said Section 27; thence South 01°03'24" East along the
 West line of said Section 27 a distance of 1,616.27 feet;
 thence along a line perpendicular to said West line North 88°56'36" East a distance of 556.17
 feet to a point on the Northwesterly right of way line of the Spokane, Portland & Seattle Railway
 Company, said point being the True Point of Beginning and lying Northwesterly 100.00 feet
 when measured perpendicular to railroad centerline station 6456+45.3 and railroad mile 207.83;
 thence North 21°36'15" West perpendicular to said railroad right of way a distance of 150.00 feet
 to the terminus of said centerline.



 PARCEL 44: (107602000001001)




                                               3
 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37     Pg 123 of 379
 Section 7, Township 6 North, Range 30 East, W.M., Benton County, Washington, EXCEPT the
 North half of the North half thereof; AND EXCEPT portions conveyed to Benton County for
 road purposes by Deeds recorded under Recording Nos. 624663 and 624762.

 And Also Except that portion of said Section described as follows:

 Beginning at the Southwest corner of said Section 7; thence North 00°13'16" East, 1019.91 feet
 along the West line of said Section 7; thence South 89°44'41" East, 30.00 feet to the East line of
 Nine Canyon Road and the True Point of Beginning.; thence South 89°44'41" East 988.81 feet;
 thence South 00°13'16" West, 979.91 feet to a point 40.00 feet Northerly of the South line of said
 Section 7; thence North 89°44'41" West, 988.81 feet parallel with and 40.00 feet Northerly of
 said South line to a point on the East line of said Nine Canyon road; thence North 00°13'16"
 East, 979.91 feet along said East line to the True Point of Beginning.

 AND ALSO EXCEPT that portion of said Section described as follows:

 Beginning at the West Quarter corner of said Section 7; thence North 00°13'16" East 850.00 feet
 along the West line of said Section 7; thence South 89°46'44" East 60.00 to the East line of Nine
 Canyon Road and to the True Point of Beginning;

 Thence Continuing South 89°46'44" East 950.00 feet; thence South 00°13'16" West 950.00 feet;
 thence North 89°46'44" West 950.37 feet to the East line of Nine Canyon Road, said point being
 on the arc of a 3530.00 feet Radius curve (radius point bears North 88°57'04" West); thence
 Northerly, 51.00 feet along said East line and along the arc of said curve through a central angle
 of 00°49'40"; thence North 00°13'16" East 899.01 feet along said East line to the True Point of
 Beginning.

 PARCEL 45: (108601000000000)

 Section 8, Township 6 North, Range 30 East, W.M., Benton County, Washington, EXCEPT the
 North half of the Northwest quarter thereof.

 PARCEL 50: (127603000001001)

 Those portions of the following described property lying Northerly of the Northerly right of way
 line of existing Burlington Northern Santa Fe Railroad ( formerly Spokane, Portland and Seattle
 Railway).

 Government Lot 4, Section 27, Township 6 North, Range 30 East of the Willamette Meridian,
 Benton County, Washington, Together with that portion of Government Lot 3 of said Section 27
 lying Westerly of the following described line:

 Beginning at the Northwest corner of said Section 27; thence South 1°03'20" East, 2639.97 feet
 along the West line of said Section 27 to the West quarter corner of said Section 27; thence
 North 89°12'10" East, 1783.01 feet along the North line of said Government Lots 4 and 3 to the
 True Point of Beginning; thence South 0°48'00" East, 1156.00 feet to the North line of the
 Burlington Northern Santa Fe Railroad right of way and the terminus of said line.

                                               4
 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37       Pg 124 of 379
 PARCEL 51: (128604000002001)

 Those portions of the following described property lying Northerly of the Northerly right of way
 line of the existing Burlington Northern Santa Fe Railroad (formerly Spokane, Portland and
 Seattle Railway)

 Government Lot 1, and the East 780 feet of the Southwest quarter of the Southeast quarter of
 Section 28, Township 6 North, Range 30 East Willamette Meridian, Benton County,
 Washington,

 Except right of way for roads, and Except any portion thereof of the above described property
 lying below 347 feet above mean sea level, United States Coast and Geodetic Survey Datum.

 PARCEL 52: (128604000002002)

 The Southwest quarter of the Southeast quarter of Section 28, Township 6 North, Range 30 East
 Willamette Meridian, Benton County, Washington lying Northwesterly of the existing
 Burlington Northern Santa Fe Railroad (formerly Spokane, Portland and Seattle Railway) right
 of way.

 Except the East 780 feet thereof

 PARCEL 54: (133601000001000)

 Those portions of the following described property lying Northerly of the Northerly right of way
 line of the existing Burlington Northern Santa Fe Railroad ( formerly Spokane, Portland and
 Seattle Railway);

 The East 780 feet of Government Lot 1, Section 33, Township 6 North, Range 30 East
 Willamette Meridian, Benton County, Washington.

 Except right of way for roads, and Except any portion thereof of the above described property
 lying below 347 feet above mean sea level, United States Coast and Geodetic Survey Datum.



         The Heirs and Devisees of Gale A. Easterday, deceased, and Karen L. Easterday, as
          her separate estate, as to an undivided half interest; and Cody A. Easterday, as to
          his separate estate.

 PARCEL 39: (110603000000000 and 115602000000000)

 That portion of Sections 10 and 15, Township 6 North, Range 30 East, W.M., Benton County,
 lying North and West of the following described line:

 Beginning at the Southwest corner of said Section 15;
 thence North 1°27'28" West along the West line of said Section 15, 1,060.00 feet;


                                               5
 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37      Pg 125 of 379
 thence North 88°33'31" East 1,304.20 feet;
 thence North 49°26'57" East 780.68 feet;
 thence North 1°26'29" West 1,920.00 feet;
 thence North 39°43'36" East 1,162.50 feet;
 thence North 60°39'13" East 2,060.55 feet to the North line of said Section 15, said point being
 South 89°03'16" West 847.82 feet from the Northeast corner of said Section 15;
 thence continuing North 60°39'13" East 522.64 feet;
 thence North 0°13'17" West 1,085.00 feet to a point on the North line of the South half of the
 South half of said Section 10, said point being South 89°06'19" West 400 feet from the Northeast
 corner of said South half of the South half and the terminus of said line.

 PARCEL 40: (103600000000000, 104603000000000, 109601000000000, 110601000000000,
 110602000000000)

 Section 3; South half of Section 4; North half of Section 9; North half of Section 10; North half
 of South half of Section 10; EXCEPT the South 200 feet of the East 200 feet of said Section 10;
 all in Township 6 North, Range 30 East, W.M., Benton County, Washington; EXCEPT Finley
 Road; AND EXCEPT Brown Road.

 PARCEL 41: (127603000002000)

 An undivided one-half interest in and to:

 A strip of land situated in Government Lot 4, Section 27, Township 6 North, Range 30 East,
 W.M., Benton County, Washington, being 60.00 feet in width with 30.00 feet lying on each side
 of the following described centerline:

 Beginning at the West quarter corner of said Section 27; thence North 88°35'17" East along the
 North line of said Government Lot 4, 168.86 feet to the True Point of Beginning of said
 centerline and right of way;
 thence South 15°38'26" East 405.51 feet;
 thence South 51°50'44" East 629.30 feet;
 thence South 10°34'03" West 666.48 feet to the terminus of said centerline.

 PARCEL 42: (127603000003000)

 An undivided one-half interest in and to:

 A strip of land 200 feet in width situated in Government Lot 4, Section 27, Township 6 North,
 Range 30 East, W.M., Benton County, Washington, with 100.00 feet of said width lying on each
 side of the following described centerline:

 Beginning at the West quarter corner of said Section 27; thence South 01°03'24" East along the
 West line of said Section 27 a distance of 1,616.27 feet;
 thence along a line perpendicular to said West line North 88°56'36" East a distance of 556.17
 feet to a point on the Northwesterly right of way line of the Spokane, Portland & Seattle Railway


                                               6
 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37       Pg 126 of 379
 Company, said point being the True Point of Beginning and lying Northwesterly 100.00 feet
 when measured perpendicular to railroad centerline station 6456+45.3 and railroad mile 207.83;
 thence North 21°36'15" West perpendicular to said railroad right of way a distance of 150.00 feet
 to the terminus of said centerline.

 PARCEL 43: (109603000000000)

 The South half of Section 9, Township 6 North, Range 30 East, W.M., Benton County,
 Washington.



         Cody Easterday and Debby Easterday, husband and wife.

 PARCEL 56: (104601000000000)

 The North half of Section 4, Township 6 North, Range 30 E.W.M., Benton County, Washington



         The Heirs and Devisees of Gale A. Easterday, deceased, and Karen L. Easterday, as
          her separate estate, as to an undivided half interest; and Cody A. Easterday AND
          Debby Easterday, husband and wife, as to an undivided half interest.

 EASEMENT PARCEL 46:

 An Easement for subsurface irrigation line being the West 60 feet of the South 1,060 feet of the
 Southwest quarter of Section 15, Township 6 North, Range 30 East, W.M., being a portion of the
 Easement created by instrument recorded August 9, 1978, under Recording No. 766691.

 EASEMENT PARCEL 47:

 A roadway easement 30 feet in width the centerline of which is the Easterly boundary of Parcel
 A described in Statutory Warranty Deed recorded July 25, 1997, under Auditor's File No. 97-
 17672.

 EASEMENT PARCEL 48:

 Together with rights described in the following easements, agreements and permits as follows:

 Revocable Permit for pipeline right-of-way and for pump plant site granted by the Department of
 the Army Permits, recorded June 9, 1978, under Recording No. 761253, records of Benton
 County, Washington.

 Burlington Northern, Inc., Revocable Permit, recorded June 9, 1978, under Recording
 No. 761251, authorizing the construction, operation and maintenance of a 36 inch water pipeline
 at Survey Station 6455, plus 91.9-mile post 207 plus 4,435.2 feet, in Benton County, Washington


                                               7
 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37     Pg 127 of 379
 EASEMENT PARCEL 49:

 An easement for ingress and egress purpose situated in Section 15, Township 6 North, Range 30,
 East, W.M., being 40 feet in width with 20 feet lying on either side of the following described
 centerline:

 Beginning at the Southeast corner of said Section 15;
 thence North 01°02'51" West along the East line of said Section 15, a distance of 2,681.27 feet to
 the true point of beginning;
 thence South 89°26'31" West a distance of 352.48 feet; thence South 01°21'21" East a distance
 of 612.02 feet to the terminus of said line.




                                               8
 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37      Pg 128 of 379
                                     FARM MANAGER HOUSE
                                      LEGAL DESCRIPTION


         Cody Easterday and Debby Easterday, husband and wife

 That portion of Section 7. Township 6 North, Range 30 East, W.M., Benton County,
 Washington, described as follows:

 Beginning at the West Quarter corner of said Section 7; thence North 00°13'16" East 850.00 feet
 along the West line of said Section 7; thence South 89°46'44" East 60.00 feet to the East line of
 Nine Canyon Road and to the True Point of Beginning;

 thence continuing South 89°46'44" East 950.00 feet; thence South 00°13'16" West 950.00 feet;
 thence North 89°46'44" West 950.37 feet to the East line on Nine Canyon Road, said point being
 on the arc of a 3530.00 feet radius curve (Radius point bears North 88°57'04" West); thence
 Northerly, 51.00 feet along said East line and along the arc of said curve through a central angle
 of 00°49'40"; thence North 00°13'16" East 899.01 feet along said East line to the True Point of
 Beginning.




                                               9
 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37       Pg 129 of 379
                                        Farm Manager House
                                          Legal Description


                                        GOOSE GAP FARM
                                       LEGAL DESCRIPTION


         The Heirs and Devisees of Gale A. Easterday, deceased, Karen L. Easterday,
          Cody A. Easterday, Debby Easterday dba Easterday Farms, a Partnership.

 PARCEL A: ( 101703000001000 )

 THAT PORTION OF THE SOUTHWEST QUARTER OF SECTION 1, TOWNSHIP 7
 NORTH, RANGE 30 EAST, W.M., BENTON COUNTY, WASHINGTON LYING
 SOUTHWESTERLY OF THE KENNEWICK IRRIGATION DISTRICT MAIN CANAL,
 EXCEPT THE WEST 30 FEET AND THE SOUTH 30 FEET FOR ROADS.

 PARCEL B: ( 111701000000000 )

 THE NORTHEAST QUARTER AND THE SOUTHEAST QUARTER OF SECTION 11,
 TOWNSHIP 7 NORTH, RANGE 30 EAST, W.M., BENTON COUNTY, WASHINGTON.

 PARCEL C: ( 1127020000000000 )

 THAT PORTION OF SECTION 12 TOWNSHIP 7 NORTH, RANGE 30 EAST, W.M.,
 BENTON COUNTY, WASHINGTON, LYING SOUTHERLY OF THE KENNEWICK
 IRRIGATION DISTRICT MAIN CANAL

 PARCEL E: (108713000000000)

 THAT PORTION OF SECTION 8, TOWNSHIP 7 NORTH, RANGE 31 EAST, W.M.,
 BENTON COUNTY, WASHINGTON, DESCRIBED AS FOLLOWS:

 BEGINNING AT THE SOUTHWEST CORNER OF SAID SECTION; THENCE EAST
 ALONG THE SOUTH LINE OF SAID SECTION TO THE WEST LINE OF THE
 NORTHERN PACIFIC IRRIGATION COMPANY'S CANAL RIGHT OF WAY (NOW
 COLUMBIA IRRIGATION DISTRICT); THENCE NORTHWESTERLY ALONG SAID
 CANAL, RIGHT OF WAY TO THE WEST LINE OF SECTION 8; THENCE SOUTH ALONG
 THE WEST LINE OF SAID SECTION 8 TO THE POINT OF BEGINNING.

 PARCEL F: (117712000002001)

 THAT PORTION OF THE WEST HALF OF THE NORTHWEST QUARTER OF SECTION
 17, TOWNSHIP 7 NORTH, RANGE 31 EAST, WILLAMETTE MERIDIAN, BENTON
 COUNTY, WASHINGTON LYING WESTERLY OF THE NORTHERN PACIFIC
 IRRIGATION COMPANY'S CANAL RIGHT OF WAY (NOW COLUMBIA IRRIGATION
 DISTRICT).


                                               1
 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37   Pg 130 of 379
                                        Farm Manager House
                                          Legal Description


 PARCEL G: ( 11871000000000 )

 ALL OF SECTION 18, TOWNSHIP 7 NORTH, RANGE 31 EAST, W.M., BENTON
 COUNTY, WASHINGTON

 PARCEL H: ( 113702000000000 )

 THE WEST HALF OF SECTION 13, TOWNSHIP 7 NORTH, RANGE 30 EAST, W.M.,
 BENTON COUNTY, WASHINGTON.

 PARCEL I: ( 114703000000000 )

 THAT PORTION OF SECTION 14, TOWNSHIP 7 NORTH, RANGE 30 EAST,W.M.,
 BENTON COUNTY, WASHINGTON, DESCRIBED AS FOLLOWS:

 THE SOUTH HALF AND THE SOUTH HALF OF THE NORTHEAST QUARTER. PARCEL
 J: ( 123700000000000 )

 ALL OF SECTION 23, TOWNSHIP 7 NORTH, RANGE 30 EAST, W.M., BENTON
 COUNTY, WASHINGTON

 PARCEL K: ( 124701000000000 )

 THAT PORTION OF SECTION 24, TOWNSHIP 7 NORTH, RANGE 30 EAST, W.M.,
 BENTON COUNTY, WASHINGTON, DESCRIBED AS FOLLOWS:

 THE NORTH HALF AND THE SOUTHWEST QUARTER

 LESS THAT PORTION CONVEYED TO BENTON COUNTY FOR ROAD BY QUIT CLAIM
 DEED RECORDED UNDER AUDITOR'S FILE NO. 136125

 PARCEL L: ( 11971000000000 )

 ALL OF SECTION 19, TOWNSHIP 7 NORTH, RANGE 31 EAST, W.M., BENTON
 COUNTY, WASHINGTON

 LESS THAT PORTION DEEDED TO BENTON COUNTY FOR ROAD BY QUIT CLAIM
 DEED RECORDED UNDER AUDITOR'S FILE NO. 269989.

 PARCEL M: (120713000001000)

 THAT PORTION OF SECTION 20, TOWNSHIP 7 NORTH, RANGE 31 EAST, W.M.,
 BENTON COUNTY, WASHINGTON, DESCRIBED AS FOLLOWS:



                                               2
 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37   Pg 131 of 379
                                        Farm Manager House
                                          Legal Description


 THE NORTHWEST QUARTER AND THE NORTH HALF OF THE SOUTHWEST
 QUARTER.

 EXCEPT THAT PORTION OF THE NORTH HALF OF THE NORTHWEST QUARTER
 LYING NORTHEASTERLY OF AYERS ROAD.

 PARCEL N: (120714000001000)

 THAT PORTION OF SECTION 20, TOWNSHIP 7 NORTH, RANGE 31 EAST, W.M.
 BENTON COUNTY, WASHINGTON, DESCRIBED AS FOLLOWS:

 THE WEST HALF OF THE EAST HALF, TOGETHER WITH THE SOUTHWEST
 QUARTER OF THE SOUTHEAST QUARTER OF THE NORTHEAST QUARTER,
 TOGETHER WITH THE WEST HALF OF THE THE EAST HALF OF THE SOUTHEAST
 QUARTER, TOGETHER WITH THE SOUTH HALF OF THE SOUTHWEST QUARTER,
 LESS THAT PORTION DEEDED TO BENTON COUNTY FOR ROAD UNDER AUDITOR'S
 FILE NO. 269989.

 EXCEPT THE NORTHWEST QUARTER OF THE NORTHEAST QUARTER.
 PARCEL O: ( 12570000000000 )

 ALL OF SECTION 25, TOWNSHIP 7 NORTH, RANGE 30 EAST, W.M., BENTON
 COUNTY, WASHINGTON, LESS THAT PORTION CONVEYED TO BENTON COUNTY
 FOR ROAD BY QUIT CLAIM DEED RECORDED UNDER AUDITOR'S FILE NO. 136209.

 PARCEL P: ( 126701000000000 )

 THAT PORTION OF SECTION 26, TOWNSHIP 7 NORTH, RANGE 30 EAST, W.M.,
 BENTON COUNTY, WASHINGTON, DESCRIBED AS FOLLOWS:

 THE NORTH HALF, THE NORTH HALF OF THE SOUTHWEST QUARTER, AND THE
 SOUTHWEST QUARTER OF THE SOUTHWEST QUARTER, AND THE NORTHWEST
 QUARTER OF THE SOUTHEAST QUARTER.




                                               3
 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37   Pg 132 of 379
                                              Schedule 1.4
                           Easterday Water Agreements/Irrigation System Permits


     1. Department of Army Permit dated August 27, 1976 (River Farm Pump Station).
     2. Permit from Burlington Northern Railroad (BNSF) dated February 16, 1978 (River Farm
        pipeline crossing).
     3. Department of the Army Easement for Pipeline Right of Way recorded April 25, 1994 as
        Recording No. 94-14256. (Nine Canyon Farms pumping plant and improvements –
        Section 6, Township 5 North, Range 30 East).
     4. Department of the Army Easement for Pipeline Right of Way recorded April 25, 1994 as
        Recording No. 94-14257. (Nine Canyon Farms pumping plant and improvements –
        Section 6, Township 5 North, Range 30 East).
     5. Revocable Permit granted by Burlington Northern, Inc., recorded June 9, 1978 under
        Recording No. 761251. (River Farm Parcel 48).
     6. Department of Army Easement dated February 10, 1972 (record No. 647551) (Cox Farm
        “Irrigro” pumping plant).
     7. Department of the Army permit NPW 71-026-72-5 (Cox Farm “Irrigro” pumping plant).
        (the preceding Items 1-7, the “Easterday Irrigation System Permits”)
     8. Primary Irrigation System Agreement between Crawford & Sons, Inc., and Barbarosa
         Farms dated June 5, 1978, including the Modification of Agreement, and Assignment of
         Agreement to Easterday, and any supplements, amendments or modifications thereof.
     9. Water and Irrigation System Sharing Agreement between Holtzinger Management and
         Prudential Insurance and any supplements, amendments or modifications thereof.
     10. Water and Irrigation System Sharing Agreement by and among Holtzinger Management,
         Kwong Chung and Christine Lai, and Craig and Sharon Campbell and any supplements,
         amendments or modifications thereof.
     11. Water and Irrigation System Sharing Agreement between Holtzinger Management and
         Holtzinger Fruit and any supplements, amendments or modifications thereof.
     12. Well Agreement between Holtzinger Management and Holtzinger Fruit and any
         supplements, amendments or modifications thereof.
     13. Irrigation System Sharing Agreement between Benton Ranch and Easterday Farms and
         any supplements, amendments or modifications thereof.
     14. Easterday Columbia River Primary Water Delivery Agreement between Easterday
         Ranches and Easterday Farms dated September 19, 2011, and First Amendment dated
         August 2012 and any supplements, amendments or modifications thereof.
     15. Irrigation Water Agreement between Holtzinger Management and Charlie Cox Farms and
         any supplements, amendments or modifications thereof.

 (the preceding Items 8 -15 , the “Easterday Water Agreements”).



                                                 1
 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21    Entered 06/21/21 17:28:37   Pg 133 of 379
                                                 Schedule 1. 5
                                     Easterday Water Certificates and Permits


     1. Owned Water Rights

               A. Washington Department of Ecology Water Right Certificates

                         i. Certificate No. S4-23978C

                        ii. Certificate No. S3-00285C

                       iii. Certificate No. S3-00284C

                        iv. Certificate No. S3-22075C

                        v. Certificate No. 3399

               B. Washington Department of Ecology Water Right Permits

                         i. Superseding Permit No. S4-28998P

                        ii. Superseding Permit No. G4-30584P

     2. Leased Water Rights

               A. Washington Department of Ecology Water Right Certificates

                         i. Certificate No. S3-00591C, pursuant to Washington Department of
                            Natural Resources Lease 12-D57294, effective January 1, 2017.

                        ii. Yakima Adjudication Conditional Final Order Certificate No. S4-83818-J,
                            pursuant to The Barker Ranch, Ltd. and Shaw Vineyards, Inc. Water Right
                            Lease Agreement (Feb. 26, 2013), as amended; The Barker Ranch’s
                            Consent to Shaw Vineyards, Inc.’s Partial Assignment and Sublease to
                            Easterday Farms, Partnership of a Portion of the Water Rights Leased to
                            Shaw Vineyards, Inc. Under the Barker Ranch/ Shaw Vineyards, Inc.
                            Water Rights Lease Agreement of February 26, 2013 (April 29, 2013);
                            and Order Pendente Lite Re Temporary Change, Barker Ranch, Claim
                            Nos. 01858, 01859, Yakima County Superior Court No. 77-2-01484 5
                            (Dec. 12, 2013).




                                                    1
 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830       Filed 06/21/21    Entered 06/21/21 17:28:37   Pg 134 of 379
                                               Schedule 1.6
                           Easterday Assigned and Assumed Leases and Contracts


     1. Irrigated Cash Lease No. 12-D57294 commencing January 1, 2017, by the State of
        Washington, Department of Natural Resources (Lessor) and Cody Easterday, Debby
        Easterday, Gale Easterday, and Karen Easterday (Lessee).
     2. Farm Lease commencing June 1, 2013, by Wake Family Properties, L.L.C., dba Brad
        Wake and Brian Wake dba B&B Farms (Lessor) and Cody A. Easterday, Debby
        Easterday, Gale A. Easterday, and Karen L. Easterday dba Easterday Farms (Lessee).
     3. Farm Lease dated November 12, 2014, by Brad Wake and Brian Wake (Lessor) and
        Cody A. Easterday, Debby Easterday, Gale A. Easterday, and Karen L. Easterday dba
        Easterday Farms (Lessee).




                                                1
 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37   Pg 135 of 379
                                             Schedule 2.1
                                                Land

                                           COX FARM
                                       LEGAL DESCRIPTION


 PARCEL A: (119602000001000 and 119602000002001)

 That portion of Section 19, Township 6 North, Range 30 East, W.M., Benton County,
 Washington, described as follows:

 Beginning at the Northwest corner of said Section 19;
 Thence South along the West line of said Section 19, a distance of 925.00 feet at the True Point
 of Beginning;
 Thence South 62°15'12" East a distance of 881.00 feet;
 Thence South parallel to the said West line a distance of 1,390.00 feet;
 Thence North 62°15'12" West a distance of 881.00 feet to a point on the West line of said
 Section 19;
 Thence North along said West line a distance of 1,390.00 feet to the True Point of Beginning.

 PARCEL B: (119602000003001)

 That portion of Section 19, Township 6 North, Range 30 East, W.M. Benton County,
 Washington, described as follows:

 The South half of Government Lot 2 EXCEPT for the West 779.70 feet of said South half of
 Government Lot 2; the West half of the Northeast quarter of Government Lot 2, EXCEPT for the
 West 119.7 feet of said West half of the Northeast quarter of Government Lot 2; the South half
 of the Southeast quarter of the Northeast quarter of Government Lot 2; the South half of the
 Southwest quarter of the Northwest quarter of the Southeast quarter of the Northwest quarter; the
 South half of the Southeast quarter of the Northwest quarter; the East half of the East half of the
 Southwest quarter; the South 30 feet of the Southwest quarter of the Southeast quarter of the
 Southwest quarter; the South 30 feet of the Southeast quarter of the Southwest quarter of the
 Southwest quarter; the South 30 feet of the East half of the Southwest quarter of the Southwest
 quarter of the Southwest quarter; the South-west quarter of the Southwest quarter of the
 Southwest quarter of the Southwest quarter; and the South half of the Northwest quarter of the
 Southwest quarter of the Southwest quarter of the Southwest quarter.

 TOGETHER WITH a parcel of land located in Government Lot 4 of Section 19, Township 6
 North, Range 30 East, W.M., Benton County, Washington, more particularly described as
 follows:
 Beginning at the Southwest corner of said Section 19;
 thence along the South line of said Section 19, South 89°31'53" East, 1173.99 feet;
 thence North 00°28'07" East 30.00 feet to the True Point of Beginning;


                                               1
 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37       Pg 136 of 379
                                              Cox Farm
                                           Legal Description


 thence North 89°31'53" West and parallel to the South line of Section 19, 850.56 feet to the East
 line of the Southwest quarter of the Southwest quarter of Government Lot 4;
 thence North 01°02'49" West along the East line of said subdivision 305.43 feet to the Southeast
 corner of the South half of the Northwest quarter of the Southwest quarter of Government Lot 4;
 thence continuing North 01°02'49" West along the East line of said subdivision 22.27 feet to a
 point on a 923.06 feet radius curve whose center bears South 08°32'10" East;
 thence along said curve to the right an arc length of 962.59 feet through an included angle of
 59°44'57" around a long chord measuring 919.56 feet, bearing South 68°39"41" East to the True
 Point of Beginning (also known as Parcel 1, Survey No. 3346, recorded July 21, 2004, under
 Auditor's File No. 2004-025861).

 PARCEL C: (101591000000000)

 The North half and the North half of the Northwest quarter of the Southwest quarter of Section 1,
 Township 5, North, Range 29 East W.M., Benton County, Washington.

 PARCEL D: (125690000000000)

 All of Section 25, Township 6 North, Range 29 East, W.M., Benton County, Washington.

 PARCEL E: (836690000000000)

 All of Section 36, Township 6 North, Range 29 East, W.M., Benton County, Washington.

 PARCEL F: (101593000000000)

 The South half of the Northwest Quarter of the Southwest quarter and that portion of
 Government Lot 5, Section 1, Township 5 North, Range 29 East, W.M., Benton County,
 Washington, lying Northerly of the Spokane, Portland and Seattle Railway Company's right-of-
 way.

 PARCEL G: (102591000000000)

 All of that portion of Section 2, Township 5 North, Range 29 East, W.M., Benton County,
 Washington, lying Northerly of the Spokane, Portland and Seattle Railway Company's right-of-
 way. EXCEPT that portion thereof described as follows:

 Beginning at the Southwest corner of said Section 2;
 Thence North along the West line of said Section 2 a distance of 208.23 feet;
 Thence North 61°38'49" East a distance of 114.91 feet;
 Thence North 74°33'05" East a distance of 1700 feet;
 Thence South 62°02'17" East a distance of 646.58 feet;
 Thence South 84°36'38" East a distance of 260.42 feet to the True Point of Beginning;
 Thence North 05°23'22" East a distance of 31 feet;

                                               2
 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37      Pg 137 of 379
                                              Cox Farm
                                           Legal Description


 Thence South 84°36'38" East a distance of 82 feet;
 Thence South 05°23'22" West a distance of 62 feet;
 Thence North 84°36'38" West a distance of 82 feet;
 Thence North 05°23'22" East a distance of 31 feet to the True Point of Beginning.

 PARCEL H: (111592000001000)

 All of that portion of Government Lots 1 and 2, Section 11, Township 5 North, Range 29 East,
 W.M., Benton County, Washington lying Northerly of the Spokane, Portland and Seattle
 Railway Company's right of way

 PARCEL I: (123691000000000)

 All of Section 23, Township 6 North, Range 29 East, W.M., Benton County, Washington,
 EXCEPT the Northwest quarter of the Northwest quarter thereof.

 PARCEL J: (135690000000000, 126690000000000, 124690000000000)

 All of Sections 24, 26, and 35, Township 6 North, Range 29 East, W.M., Benton County,
 Washington, EXCEPT the East 30.0 feet of the North 60.0 feet of the Northeast quarter of the
 Northeast quarter of Section 24, Township 6 North, Range 29 East, W.M., conveyed to Benton
 County for road purposes by Deed recorded under Auditor's File No. 622670.

 PARCEL K:

 TOGETHER WITH rights described in the following easements, agreements and permits as
 follows:

 A non-exclusive easement for ingress and egress to Sections 25 and 36, Township 6 North,
 Range 29 East, W.M., and Section 1, Township 5 North, Range 29 East, W.M., and to the
 existing river pumping station located at Spukshowski Bay, Lake Wallula on the Columbia River
 over and across the following described property lying within Township 6 North, Range 30 East,
 W.M: (1) The West 40 feet of the North 2,351.38 feet of Section 19; (2) the West 20 feet of the
 South 3,018.62 feet of Section 19; (3) the West 20 feet of Section 30; (4) the West 20 feet of
 Section 31, Except the South 565.24 feet thereof; and (5) a strip of land being 20.00 feet in width
 situated in the Southwest quarter of Section 31 with 10.00 feet lying on each side of the
 following described centerline:

 Beginning at the Southwest corner of said Southwest quarter of Section 31;
 thence North 01°12'54" West a distance of 565.24 feet to a point on curve and being the True
 Point of Beginning;
 thence 47.32 feet along a curve to the left having a radius 350.00 feet, a central angle of
 07°44'46", whose radius point bears North 48°16'45" East to a point of tangent;
 thence South 49°28'01" East a distance 75.94 feet;

                                               3
 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37       Pg 138 of 379
                                              Cox Farm
                                           Legal Description


 thence South 37°09'22" East a distance of 116.08 feet to a point of curve;
 thence 106.47 feet along a curve to the left having a radius 272.00 feet, a central angle of
 22°25'39",
 whose radius point bears North 52°50'38" East to a point of tangent;
 thence South 59°35'01" East a distance of 169.74 feet to a point of curve
 thence 96.69 feet along a curve to the left having a radius 141.00 feet a central angle of
 39°17'26", whose
 radius point bears North 30°24'59" East to a point of tangent;
 thence North 81°07'33" East a distance of 360.19 feet;
 thence North 76°25'45" East a distance of 221.99 feet;
 thence North 73°19'59" East a distance of 213.13 feet;
 thence North 66°29'39" East a distance of 151.05 feet;
 thence North 70°25'28" East a distance of 118.26 feet to a point of curve;
 thence 476.40 feet along a curve to the right having a radius 302.00 feet, a central angle of
 90°22'57",
 whose radius point bears South 19°34'32" East to a point of tangent;
 thence South 19°11'35" East a distance of 145.90 feet to a point of curve;
 thence 140.82 feet along a curve to the left having a radius 667.00 feet, a central angle of
 12°05'48", whose radius point bears North 70°48'25" East to a point on the Northerly line of
 Government Lot 3, Section 6, Township 5 North, Range 30 East, W.M. (as reserved by Grantor,
 Charlie Cox Farms, Inc., in deed recorded June 21, 1993, under Auditor's File No. 93-20941)

 AND an undivided forty percent (40%) interest in the river pumping station platform located on
 the following described real property:

 A parcel of land lying in Government Lots 7 and 8, Section 6, Township 5 North, Range 30 East,
 W.M., described as follows:

 Beginning at a point lying North 75°30'03" East a distance of 2,662 feet from the quarter section
 corner lying on the West line of said Section 6;
 thence North 56°00' West 15 feet;
 thence North 34°00' East 120 feet;
 thence South 56°00' East 120 feet
 thence South 34°00' West 120 feet;
 thence North 56°00' West a distance of 105 feet to the Point of Beginning; EXCEPTING
 THEREFROM (1) all that portion lying above the 347.0 foot contour line near where the same
 crosses the Northwest boundary of subject parcel; (2) all that portion lying within the right-of-
 way of the Spokane, Portland and Seattle Railway Company (now Burlington Northern Railway
 Company).

 ALSO EXCEPT right to use pump stations 1 through 6 and the pumps now located in said pump
 stations 1 through 6, and all pipes, switching gear and other equipment used in connection
 therewith.

                                               4
 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37      Pg 139 of 379
                                              Cox Farm
                                           Legal Description


 AND Department of the Army Easement for Right-of-Way (Pipeline) DACW68-2-73-64, dated
 February 10, 1972, in favor of Irrigro Limited Partnership for an irrigation pumping plant on the
 following described real property, recorded April 6, 1973, under Auditor's File No. 647551,
 records of Benton County, Washington, together with the related, unrecorded Department of the
 Army permit NPW 71-026-72-5, dated January 24, 1972, for the construction of pumping facility
 on said following described real property:

 A parcel of land lying in Government Lots 7 and 8, Section 6, Township 5 North, Range 30 East,
 W.M., described as follows:

 Beginning at a point lying North 75°30'03" East a distance of 2,662 feet from the quarter section
 corner lying on the West line of said Section 6;
 thence North 56°00' West 15 feet;
 thence North 34°00' East 120 feet;
 thence South 56°00' East 120 feet;
 thence South 34°00' West 120 feet;
 thence North 56°00' West a distance of 105 feet to the Point of Beginning;
 EXCEPTING THEREFROM (1) all that portion lying above the 347.0 foot contour line near
 where the same crosses the Northwest boundary of subject parcel; (2) all that portion lying
 within the right-of-way of the Spokane, Portland and Seattle Railway Company (now Burlington
 Northern Railway Company).

 AND an easement for irrigation pipeline described as follows: A strip of land located in
 Government Lot 7 and Government Lot 8, Section 6, Township 5 North, Range 30 East, W.M.,
 being 30.00 feet in width and having 15.00 feet on each side of the following described
 centerline:

 Beginning at the West quarter corner of said Section 6;
 thence North 01°13'54" West along the West line of said Section 6 a distance of 1,343.05 feet;
 thence North 89°00'00" East a distance of 2,400.41 feet to a point on the North line of
 Government Lot 7 and the True Point of Beginning;
 thence South 19°10'40" East a distance of 740.13 feet to terminus of this easement.

 Upon the terms and conditions of the following instruments: (1) Instrument dated December 22,
 1972, between Jack Hsieh, et ux, et al. and Irrigro Limited Partnership, and recorded January 18,
 1973, under Auditor's File Nos. 644246 and 644247; (2) Instrument dated August 18, 1972,
 between Sherwood and Roberts Tri-Cities, Inc. and Irrigro Limited Partnership, and recorded
 January 18, 1973, under Auditor's File No. 644248; and (3) Instrument dated December 21,
 1972, between Landsco Limited, a Washington Corporation (and Irrigro Limited Partnership),
 and recorded January 18, 1973, under Auditor's File No. 644249.




                                               5
 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37      Pg 140 of 379
                                              Cox Farm
                                           Legal Description


 AND Easement for irrigation pipeline described as follows: A strip of land 50 feet wide located
 in Government Lot 3, Section 6, Township 5 North, Range 30 East, W.M., having 25 feet of said
 width on either side of the following described centerline:

 Beginning at the West quarter corner of said Section 6;
 thence North 59°43'03" East a distance of 2,745.85 feet to a point on the South line of said
 Government Lot 3, being the True Point of Beginning;
 thence North 19°10'40" West a distance of 1,413.59 feet to a point on the North line of said
 Government Lot 3 and terminus of this easement.

 Upon the terms and conditions of that certain Grant of Right-of-Way, Serial No. Or. 9596
 (Wash.), granted to Irrigro Limited Partnership by the Department of the Interior, Bureau of
 Land Management, Oregon State Office, by Decision dated August 9, 1972, and recorded
 August 31, 1972, under Auditor's File No. 639233.

 AND right-of-way over a strip of land located in Section 6, Township 5 North, Range 30 East,
 W.M., for irrigation pipeline, Serial No. Or. 9655 (Wash.) granted to State of Washington, by
 and through the Department of Natural Resources, by the Department of the Interior, Bureau of
 Land Management, Oregon State Office, by Decision dated September 29, 1972, and recorded
 October 11, 1972, under Auditor's File No. 640715, and amended by instrument recorded June 1,
 1977, under Auditor's File No. 729002.

 AND an easement for irrigation pipeline described as follows: A strip of land 50 feet wide
 located in Government Lot 2, Section 6, Township 5 North, Range 30 East, W.M., having 25 feet
 of said width on either side of the following described centerline:

 Beginning at the West quarter corner of said Section 6;
 thence North 01°13'54" West along the West line of said Section 6 a distance of 1,343.05 feet;
 thence North 89°00'00" East a distance of 3,001.29 feet to a point on the South line of said
 Government Lot 2 and the True Point of Beginning;
 thence North 04°26'05" East a distance of 262.92 feet;
 thence North 25°55'29" East a distance of 1,212.76 feet to a point on the North line of Section 6,
 said point being North 89°00'00 East of the Northwest corner of said Section 6, a distance of
 3,580.77 feet and terminus of this easement.

 Upon the terms and conditions of that certain Grant of Right-of-way Serial No. Or. 11338
 (Wash.), granted to Irrigro Limited Partnership by the Department of the Interior, Bureau of
 Land Management, Oregon State Office, by Decision dated March 6, 1974, and recorded
 December 13, 1974, under Auditor's File No. 673742.

 AND an easement for irrigation pipeline described as follows: A strip of land located in
 Government Lot 7 and Government Lot 8, Section 6, Township 5 North, Range 30 East, W.M.,
 being 30.00 feet in width and having 15.00 feet on each side of the following described
 centerline:

                                               6
 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37       Pg 141 of 379
                                              Cox Farm
                                           Legal Description


 Beginning at the West quarter corner of said Section 6;
 thence North 01°13'54" West along the West line of said Section 6 a distance of 1,343.05 feet;
 thence North 89°00'00" East a distance of 3,001.29 feet to a point on the North line of
 Government Lot 8 and the True Point of Beginning;
 thence South 26°45'00" West a distance of 794.60 feet to terminus of this easement.

 Upon the terms and conditions of the following instruments: (1) Instrument dated December 22,
 1972, between Jack Hsieh, et ux, et al. and Irrigro Limited Partnership, and recorded January 18,
 1973, under Auditor's File Nos. 644246 and 644247; (2) Instrument dated August 18, 1972,
 between Sherwood and Roberts Tri-Cities, Inc. and Irrigro Limited Partnership, and recorded
 January 18, 1973, under Auditor's File No. 644248; and (3) Instrument dated December 21,
 1972, between Landsco Limited, a Washington Corporation (and Irrigro Limited Partnership),
 and recorded January 18, 1973, under Auditor's File No. 644249.

 PARCEL L: (113690000000000)

 Section 13, Township 6 North, Range 29 East, W.M., Benton County, Washington, EXCEPT the
 East 30 feet thereof conveyed to Benton County for road purposes by Deeds recorded under
 Auditor's File Nos. 624663 and 624765.

 PARCEL M: (114690000000000)

 Section 14, Township 6 North, Range 29 East, W.M., Benton County, Washington

 PARCEL N: (112693000000000)

 The South half of the Southwest quarter and the Southeast quarter of Section 12, Township 6
 North, Range 29 East, W.M., Benton County, Washington, less portions described as follows:

 (Parcel 1) Measured along the West section line from the Southwest corner of the North half of
 the Southwest quarter South 298.00 feet;
 thence in an Easterly direction to a point 269.00 feet South of the Southeast corner of the North
 half of the Southwest quarter;
 thence North to the Southeast corner of the North half of the Southwest quarter;
 thence West to Point of Beginning.

 (Parcel 2) From the Northeast corner of the North half of the Southwest quarter South along the
 East line of said North half of the Southwest quarter to a point 269.00 feet South of the Southeast
 corner of the North half;
 thence East 27.00 feet;
 thence North in a straight line to a point 10.00 feet East of the Northeast corner of the North half
 of the Southwest quarter.



                                               7
 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37        Pg 142 of 379
                                              Cox Farm
                                           Legal Description


 (Parcel 3) From the Northeast corner of the North half of the Southwest quarter South 136.00
 feet; thence in an Easterly direction to a point 52.00 feet South of the Southeast corner of the
 North half of Section 12;
 thence North along said Section line to the Southeast corner of the North half of Section 12;
 thence West along the South line of the North half of Section 12 to Point of Beginning. (These 3
 parcels taken from judgment filed in Benton County Cause No. 18881);
 EXCEPT ALSO portion conveyed to Benton County for road purposes by Deed recorded Under
 Auditors File No. 624764

 PARCEL O: (111690000000000)

 Section 11, Township 6 North, Range 29 East, W.M., Benton County, Washington,

 EXCEPT portions conveyed to Benton County for road purposes by Deeds recorded under
 Auditor's File Nos. 466635, 624663, 624763, 633680 and 633861.

 PARCEL P: (130602000001000)

 A parcel of land located in Section 30, Township 6 North, Range 30 East, W.M., Benton County,
 Washington, lying Westerly of the following described line;

 Beginning at the Southwest corner of said Section 30;
 thence along the South line of said Section 30, North 89°35'15" East, 2,134.18 feet to the True
 Point of Beginning, said point being on the arc of a 1,294.09 feet radius curve (radius point bears
 South 69°19'15" West);
 thence along said curve to the left an arc length of 1,108.30 feet through an included angle of
 49°04'11" around a long chord measuring 1,074.73 feet, bearing North 45°12'51" West;
 thence North 12°32'01" East, 20.73 feet to a point on a 1,184.08 foot radius curve whose center
 bears North 20°07'47" East;
 thence along said curve to the left an arc length of 4,584.61 feet through an included angle of
 221°50'31" around a long chord measuring 2,212.04 feet, bearing North 00°47'28" West;
 thence North 65°01'13" West, 236.15 feet;
 thence North 17°27'50" West, 944.61 feet to a point on a 953.06 feet radius curve whose center
 bears North 32°01'02" West;
 thence along said curve to the left an arc length of 1,548.00 feet through an included angle of
 93°03'43" around a long chord measuring 1,383.37 feet, bearing North 11°27'06" East to a point
 on the North line of Section 30 and the terminus of the described line. Said terminus point bears
 South 89°31'53" East, 1,234.68 feet from the Northwest corner of said Section 30.

 PARCEL Q: (131602000001000)

 A parcel of land located in the West half of Section 31, Township 6 North, Range 30 East, W.M.,
 Benton County, Washington lying Westerly of the following described line:


                                               8
 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37       Pg 143 of 379
                                              Cox Farm
                                           Legal Description


 Beginning at the Southwest corner of said Section 31;
 thence along the South line of said Section 31, North 88°59'38" East, 1,917.03 feet to the True
 Point of Beginning;
 thence North 20°29'35" West, 310.16 feet;
 thence North 16°19'09" West, 127.49 feet;
 thence North 05°31'51" West, 559.30 feet;
 thence North 00°19'28" East, 152.44 feet;
 thence North 06°36'17" East, 228.33 feet;
 thence North 10°31'48" West, 115.80 feet to a point on a 1,209.08 foot radius curve whose center
 bears North 74°14'04" West;
 thence along said curve to the left an arc length of 820.72 feet through an included angle of
 38°53'32" around a long chord measuring 805.06 feet and bearing North 03°40'50" West;
 thence North 01°14'16" West, 813.07 feet;
 thence North 14°03'09" East, 472.97 feet;
 thence North 10°01'13" East, 640.41 feet to a point on a 1,294.09 foot radius curve whose center
 bears North 55°47'34" West;
 thence along said curve to the left an arc length of 1,239.67 feet through an included angle of
 54°53'11" around a long chord measuring 1,192.81 feet and bearing North 06°45'50" East to a
 point on the North line of Section 31 and the terminus of the described line. Said terminus point
 bears North 89°35'15" East, 2,134.18 feet from the Northwest corner of said Section 31.




                                               9
 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37     Pg 144 of 379
                                     FARM MANAGER HOUSE
                                      LEGAL DESCRIPTION


 That portion of Section 7. Township 6 North, Range 30 East, W.M., Benton County,
 Washington, described as follows:

 Beginning at the West Quarter corner of said Section 7; thence North 00°13'16" East 850.00 feet
 along the West line of said Section 7; thence South 89°46'44" East 60.00 feet to the East line of
 Nine Canyon Road and to the True Point of Beginning;

 thence continuing South 89°46'44" East 950.00 feet; thence South 00°13'16" West 950.00 feet;
 thence North 89°46'44" West 950.37 feet to the East line on Nine Canyon Road, said point being
 on the arc of a 3530.00 feet radius curve (Radius point bears North 88°57'04" West); thence
 Northerly, 51.00 feet along said East line and along the arc of said curve through a central angle
 of 00°49'40"; thence North 00°13'16" East 899.01 feet along said East line to the True Point of
 Beginning.




                                               10
 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37       Pg 145 of 379
                                        GOOSE GAP FARM
                                       LEGAL DESCRIPTION


 PARCEL A: ( 101703000001000 )

 THAT PORTION OF THE SOUTHWEST QUARTER OF SECTION 1, TOWNSHIP 7
 NORTH, RANGE 30 EAST, W.M., BENTON COUNTY, WASHINGTON LYING
 SOUTHWESTERLY OF THE KENNEWICK IRRIGATION DISTRICT MAIN CANAL,
 EXCEPT THE WEST 30 FEET AND THE SOUTH 30 FEET FOR ROADS.

 PARCEL B: ( 111701000000000 )

 THE NORTHEAST QUARTER AND THE SOUTHEAST QUARTER OF SECTION 11,
 TOWNSHIP 7 NORTH, RANGE 30 EAST, W.M., BENTON COUNTY, WASHINGTON.

 PARCEL C: ( 1127020000000000 )

 THAT PORTION OF SECTION 12 TOWNSHIP 7 NORTH, RANGE 30 EAST, W.M.,
 BENTON COUNTY, WASHINGTON, LYING SOUTHERLY OF THE KENNEWICK
 IRRIGATION DISTRICT MAIN CANAL

 PARCEL D: (Leasehold interest in 113704000000000)

 The Southeast quarter of Section 13, Township 7 North, Range 30 E.W.M., records of Benton
 County, Washington.

 PARCEL E: (108713000000000)

 THAT PORTION OF SECTION 8, TOWNSHIP 7 NORTH, RANGE 31 EAST, W.M.,
 BENTON COUNTY, WASHINGTON, DESCRIBED AS FOLLOWS:

 BEGINNING AT THE SOUTHWEST CORNER OF SAID SECTION; THENCE EAST
 ALONG THE SOUTH LINE OF SAID SECTION TO THE WEST LINE OF THE
 NORTHERN PACIFIC IRRIGATION COMPANY'S CANAL RIGHT OF WAY (NOW
 COLUMBIA IRRIGATION DISTRICT); THENCE NORTHWESTERLY ALONG SAID
 CANAL, RIGHT OF WAY TO THE WEST LINE OF SECTION 8; THENCE SOUTH ALONG
 THE WEST LINE OF SAID SECTION 8 TO THE POINT OF BEGINNING.

 PARCEL F: (117712000002001)

 THAT PORTION OF THE WEST HALF OF THE NORTHWEST QUARTER OF SECTION
 17, TOWNSHIP 7 NORTH, RANGE 31 EAST, WILLAMETTE MERIDIAN, BENTON
 COUNTY, WASHINGTON LYING WESTERLY OF THE NORTHERN PACIFIC
 IRRIGATION COMPANY'S CANAL RIGHT OF WAY (NOW COLUMBIA IRRIGATION
 DISTRICT).



                                               11
 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37   Pg 146 of 379
                                           Goose Gap Farm
                                           Legal Description


 PARCEL G: ( 11871000000000 )

 ALL OF SECTION 18, TOWNSHIP 7 NORTH, RANGE 31 EAST, W.M., BENTON
 COUNTY, WASHINGTON

 PARCEL H: ( 113702000000000 )

 THE WEST HALF OF SECTION 13, TOWNSHIP 7 NORTH, RANGE 30 EAST, W.M.,
 BENTON COUNTY, WASHINGTON.

 PARCEL I: ( 114703000000000 )

 THAT PORTION OF SECTION 14, TOWNSHIP 7 NORTH, RANGE 30 EAST,W.M.,
 BENTON COUNTY, WASHINGTON, DESCRIBED AS FOLLOWS:

 THE SOUTH HALF AND THE SOUTH HALF OF THE NORTHEAST QUARTER. PARCEL
 J: ( 123700000000000 )

 ALL OF SECTION 23, TOWNSHIP 7 NORTH, RANGE 30 EAST, W.M., BENTON
 COUNTY, WASHINGTON

 PARCEL K: ( 124701000000000 )

 THAT PORTION OF SECTION 24, TOWNSHIP 7 NORTH, RANGE 30 EAST, W.M.,
 BENTON COUNTY, WASHINGTON, DESCRIBED AS FOLLOWS:

 THE NORTH HALF AND THE SOUTHWEST QUARTER

 LESS THAT PORTION CONVEYED TO BENTON COUNTY FOR ROAD BY QUIT CLAIM
 DEED RECORDED UNDER AUDITOR'S FILE NO. 136125

 PARCEL L: ( 11971000000000 )

 ALL OF SECTION 19, TOWNSHIP 7 NORTH, RANGE 31 EAST, W.M., BENTON
 COUNTY, WASHINGTON

 LESS THAT PORTION DEEDED TO BENTON COUNTY FOR ROAD BY QUIT CLAIM
 DEED RECORDED UNDER AUDITOR'S FILE NO. 269989.

 PARCEL M: (120713000001000)

 THAT PORTION OF SECTION 20, TOWNSHIP 7 NORTH, RANGE 31 EAST, W.M.,
 BENTON COUNTY, WASHINGTON, DESCRIBED AS FOLLOWS:



                                               12
 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37   Pg 147 of 379
                                           Goose Gap Farm
                                           Legal Description


 THE NORTHWEST QUARTER AND THE NORTH HALF OF THE SOUTHWEST
 QUARTER.

 EXCEPT THAT PORTION OF THE NORTH HALF OF THE NORTHWEST QUARTER
 LYING NORTHEASTERLY OF AYERS ROAD.

 PARCEL N: (120714000001000)

 THAT PORTION OF SECTION 20, TOWNSHIP 7 NORTH, RANGE 31 EAST, W.M.
 BENTON COUNTY, WASHINGTON, DESCRIBED AS FOLLOWS:

 THE WEST HALF OF THE EAST HALF, TOGETHER WITH THE SOUTHWEST
 QUARTER OF THE SOUTHEAST QUARTER OF THE NORTHEAST QUARTER,
 TOGETHER WITH THE WEST HALF OF THE THE EAST HALF OF THE SOUTHEAST
 QUARTER, TOGETHER WITH THE SOUTH HALF OF THE SOUTHWEST QUARTER,
 LESS THAT PORTION DEEDED TO BENTON COUNTY FOR ROAD UNDER AUDITOR'S
 FILE NO. 269989.

 EXCEPT THE NORTHWEST QUARTER OF THE NORTHEAST QUARTER.
 PARCEL O: ( 12570000000000 )

 ALL OF SECTION 25, TOWNSHIP 7 NORTH, RANGE 30 EAST, W.M., BENTON
 COUNTY, WASHINGTON, LESS THAT PORTION CONVEYED TO BENTON COUNTY
 FOR ROAD BY QUIT CLAIM DEED RECORDED UNDER AUDITOR'S FILE NO. 136209.

 PARCEL P: ( 126701000000000 )

 THAT PORTION OF SECTION 26, TOWNSHIP 7 NORTH, RANGE 30 EAST, W.M.,
 BENTON COUNTY, WASHINGTON, DESCRIBED AS FOLLOWS:

 THE NORTH HALF, THE NORTH HALF OF THE SOUTHWEST QUARTER, AND THE
 SOUTHWEST QUARTER OF THE SOUTHWEST QUARTER, AND THE NORTHWEST
 QUARTER OF THE SOUTHEAST QUARTER.

 PARCEL Q: (Leasehold interest in 114701000000000 and 11170200001000)

 REAL PROPERTY LOCATED IN THE WEST HALF OF SECTION 11 AND THE NORTH
 HALF OF SECTION 14, TOWNSHIP 7 NORTH, RANGE 30 EAST, WILLAMETTE
 MERIDIAN, BENTON COUNTY, WASHINGTON BEING MORE PARTICULARLY
 DESCRIBED AS FOLLOWS:

 BEGINNING AT THE NORTHEAST CORNER OF SAID SECTION 11; THENCE SOUTH
 00°57'36" WEST, 5278.69 FEET ALONG THE EAST LINE OF SAID SECTION TO THE
 SOUTHEAST CORNER OF SAID SECTION 11; THENCE SOUTH 89°40'57" WEST, 150.90

                                               13
 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37   Pg 148 of 379
                                           Goose Gap Farm
                                           Legal Description


 FEET ALONG THE LINE COMMON TO SAID SECTIONS 11 AND 14 TO A POINT ON
 THE ARC OF NON-TANGENT CURVE (RADIUS POINT BEARS NORTH 59°23'10"
 WEST, 1354.85 FEET) AND TO THE TRUE POINT OF BEGINNING;

 THENCE SOUTHWESTERLY, WESTERLY AND NORTHWESTERLY, 2756.71 FEET
 ALONG THE ARC OF SAID CURVE THROUGH A CENTRAL ANGLE OF 116°34'45" TO
 A POINT ON A NON-TANGENT CURVE (RADIUS POINT BEARS SOUTH 77°40'55"
 WEST, 1357.58 FEET); THENCE SOUTHWESTERLY, WESTERLY, NORTHWESTERLY,
 NORTHERLY AND NORTHEASTERLY 6514.76 FEET ALONG THE ARC OF SAID CURE
 THROUGH A CENTRAL ANGLE OF 274°57'09" TO A POINT ON A NON-TANGENT
 CURVE (RADIUS POINT BEARS NORTH 09?25'03" EAST, 1190.74 FEET); THENCE
 NORTHWESTERLY, NORTHERLY, NORTHEASTERLY, EASTERLY AND
 SOUTHEASTERLY, 4699.87 FEET ALONG THE ARC OF SAID CURE THROUGH A
 CENTRAL ANGLE OF 226°08'54" TO A POINT ON A NON-TANGENT CURVE (RADIUS
 POINT BEARS NORTH 74°02'50" EAST, 1354.27 FEET); THENCE NORTHERLY, 1202.48
 FEET ALONG THE ARC OF SAID CURVE THROUGH A CENTRAL ANGLE OF 50°52'26"
 TO A PONT ON THE EAST LINE OF SAID WEST HALF OF SECTION 11; THENCE
 SOUTH 00°12'43" WEST, 4021.71 FEET ALONG SAID EAST LINE TO THE LINE
 COMMON TO SAID SECTIONS 11 AND 14; THENCE NORTH 89°40'57" EAST, 2451.43
 FEET ALONG SAID COMMON LINE TO THE TRUE POINT OF BEGINNING.




                                               14
 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37   Pg 149 of 379
                                       NINE CANYON FARM
                                       LEGAL DESCRIPTION


 PARCEL 1: (117602000001000)

 All of Section 17, Township 6 North, Range 30, East, .W.M., Benton County, Washington;
 EXCEPT the East 1/2 of the East 1/2;
 ALSO EXCEPTING the following described parcel:

 Beginning at the Northwest corner of Section 18;
 thence South 89°44'56" East, along the North line thereof, 4477 feet to the true point of
 beginning;
 thence South 0°15'04" West, 1433.00 feet;
 thence South 89°35'56" East, 1356.00 feet;
 thence North 0°24'04" East, 1430.90 feet, more or less, to the North line of said Section 17;
 thence North 89°09'11" West, along said North line, 543.22 feet to the section corner common to
 said Sections 17 and 18;
 thence North 89°44'56" West along the North line of said Section 18, 816.55 feet to the true
 point of beginning.
 PARCEL 2: (117602000002000)

 That portion of the Northwest 1/4 of Section 17, Township 6 North, Range 30, East, W.M.,
 Benton County, Washington, lying within the described line as follows:

 Beginning at the Northwest corner of Section 18;
 thence South 89°44'56" East, along the North line thereof 4,477 feet to the true point of
 beginning;
 thence South 0°15'04" West 1,433.00 feet;
 thence South 89°35'56" East 1,356.00 feet;
 thence North 0°24'04" East 1430.90 feet, more or less, to the North line of said Section 17;
 thence North 89°09'11" West along said North line 543.22 feet to the Section corner common to
 said Sections 17 and 18;
 thence North 89°44'56" West along the North line of said Section 18, 816.55 feet to the true
 point of beginning.

 PARCEL 3: (118601000002000)

 The East 1/2 of Section 18, Township 6 North, Range 30, East, W.M., Benton County,
 Washington; EXCEPT the following described parcel:

 Beginning at the Northwest corner of said Section 18;
 thence South 89°44'56" East, along the North line thereof, 4477.00 feet to the true point of
 beginning; thence South 0°15'04" West, 1433.00 feet; thence South 89°35'56" East, 1356.00 feet;
 thence North 0°24'04" East, 1430.90 feet, more or less, to the North line of Section 17; thence
 North 89°09'11" West, along said North line, 543.22 feet to the section corner common to said


                                               15
 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37    Pg 150 of 379
                                          Nine Canyon Farm
                                          Legal Description


 Sections 17 and 18; thence North 89°44'56" West, along the North line of said Section 18,
 816.55 feet to the true point of beginning.

 PARCEL 4: (118601000001000)

 Portion of the Northeast 1/4 of Section 18, Township 6 North, Range 30, East, W.M., Benton
 County, Washington, lying within the following described parcel:

 Beginning at the Northwest corner of said Section 18; thence South 89°44'56" East, along the
 North line thereof, 4477.00 feet to the true point of beginning; thence South 0°15'04" West,
 1433.00 feet; thence South 89°35'56" East, 1356.00 feet; thence North 0°24'04" East, 1430.00
 feet, more or less, to the North line of Section 17; thence North 89°09'11" West, along said North
 line, 543.22 feet to the section corner common to said Sections 17 and 18; thence North
 89°44'56" West, along the North line of said Section 18, 816.55 feet to the true point of
 beginning.

 PARCEL 5: (118602000001000)

 The West 1/2 of Section 18, Township 6 North, Range 30, East, W.M., Benton County,
 Washington; EXCEPT the West 460 feet of the South 1895.00 feet;

 ALSO EXCEPT the West 30 feet to County for road right of way.
 PARCEL 6: (118602000002000)

 The West 460.00 feet of the South 1895.00 feet of the Southwest 1/4 of Section 18, Township 6
 North, Range 30, East, W.M., Benton County, Washington;

 EXCEPT the West 30 feet to County for road right of way.

 PARCEL 7: (119601000001000)

 All of Section 19, Township 6 North, Range 30, East, W.M., Benton County, Washington;

 EXCEPT that portion described as follows:

 Beginning at the Northwest corner of said Section 19; thence South along the West line of said
 section a distance of 925 feet to the true point of beginning; thence South 62°15'12" East a
 distance of 881 feet; thence South parallel to said West line a distance of 1390 feet; thence North
 62°15'12" West a distance of 881 feet to a point on the West line of said Section 19; thence
 North along said West line a distance of 1390 feet to the true point of beginning;

 ALSO EXCEPT the West 30 feet of the North 60 feet for road right of way conveyed to Benton
 County by Quit Claim Deed recorded under Recording No. 623211;



                                               16
 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37       Pg 151 of 379
                                          Nine Canyon Farm
                                          Legal Description


 ALSO EXCEPT that portion of said Section 19 defined as follows:
 The South 1/2 of Government Lot 2, EXCEPT for the West 779.70 feet of said South 1/2 of
 Government Lot 2; the West 1/2 of the Northeast 1/4 of Government Lot 2, EXCEPT for the
 West 119.7 feet of said West 1/2 of the Northeast 1/4 of Government Lot 2; the South 1/2 of the
 Southeast 1/4 of the Northeast 1/4 of Government Lot 2; the South 1/2 of the Southwest 1/4 of
 the Northwest 1/4 of the Southeast 1/4 of the Northwest 1/4; the South 1/2 of the Southeast 1/4
 of the Northwest 1/4; the East 1/2 of the East 1/2 of the Southwest 1/4; the South 30 feet of the
 Southwest 1/4 of the Southeast 1/4 of the Southwest 1/4; the South 30 feet of the Southeast 1/4
 of the Southwest 1/4 of the Southwest 1/4; the South 30 feet of the East 1/2 of the Southwest 1/4
 of the Southwest 1/4 of the Southwest 1/4; the Southwest 1/4 of the Southwest 1/4 of the
 Southwest 1/4 of the Southwest 1/4; And the South 1/2 of the Northwest 1/4 of the Southwest
 1/4 of the Southwest 1/4 of the Southwest 1/4;

 ALSO EXCEPT any portion lying in the Southwest 1/4 and less any portion lying in the
 Southwest 1/4 of the Southwest 1/4 of the Northwest 1/4.

 PARCEL 8: (119603000001001)

 The Southwest Quarter and the Southwest Quarter of the Southwest Quarter of the Northwest
 Quarter of Section 19, Township 6 North, Range 30 East, W.M. EXCEPT Parcels 1, 2, and 3
 described below:

 Parcel 1: Beginning at the Northwest corner of said Section 19; Thence South along the West
 line of said Section 19, a distance of 925.00 feet to the True Point of Beginning; Thence South
 62°15'12" East a distance of 881.00 feet; Thence South parallel to the said West line a distance
 of 1,390.00 feet; Thence North 62°15'12" West a distance of 881.00 feet to a point of the West
 line of said Section 19; Thence North along said West line a distance of 1,390.00 feet to the true
 point of Beginning.

 Parcel 2: A parcel of ground situated in Section 19, Township 6 North, Range 30 East, W.M.
 consisting of the South half of Government Lot 2, Except for the West 779.70 feet of said South
 half of Government Lot 2; The West half of the Northeast quarter of Government Lot 2, Except
 for the West 119.7 feet of said West half of the Northeast quarter of Government Lot 2; The
 South half of the Southeast quarter of the Northeast quarter of Government Lot 2; The South half
 of the Southwest quarter of the Northwest quarter of the Southeast quarter of the Northwest
 quarter; The South half of the Southeast quarter of the Northwest quarter; The East half of the
 East half of the Southwest quarter; the South 30 feet of the Southwest quarter of the Southeast
 quarter of the Southwest quarter; The South 30 feet of the Southeast quarter of the Southwest
 quarter of the Southwest quarter; The South 30 feet of the East half of the Southwest quarter of
 the Southwest quarter of the Southwest quarter; The Southwest quarter of the Southwest quarter
 of the Southwest quarter of the Southwest quarter; and the South half of the Northwest quarter of
 the Southwest quarter of the Southwest quarter of the Southwest quarter.



                                               17
 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37       Pg 152 of 379
                                          Nine Canyon Farm
                                          Legal Description


 Parcel 3: A parcel of land located in Government Lot 4 of Section 19 Township 6 North, Range
 30 East Willamette Meridian, Benton County, Washington, more particularly described as
 follows: Beginning at the Southwest corner of said Section 19; thence along the South line of
 said Section 19, South 89°31'53" East, 1173.99 feet; thence North 00°28'07" East 30.00 feet to
 the True Point of Beginning; Thence North 89°31'53" West and parallel to the South line of
 Section 19, 850.56 feet to the East line of the Southwest quarter of the Southwest quarter of the
 Southwest quarter of Government Lot 4; Thence North 01°02'49" West along the East line of
 said subdivision 305.43 feet to the Southeast corner of the South half of the Northwest quarter of
 the Southwest quarter of the Southwest quarter of Government Lot 4; Thence continuing North
 01°02'49" West along the East line of said subdivision 22.27 feet to a point on a 923.06 feet
 radius curve whose center bears South 08°32'10" East; Thence along said curve to the right an
 arc length of 962.59 feet through an included angle of 59°44'57" around a long chord measuring
 919.56 feet, bearing South 68°39'41" East to the True Point of Beginning.

 PARCEL 9: (120602000001000)

 The West one half and the West one half of the East one half of Section 20, Township 6 North,
 Range 30, East, W.M., Benton County, Washington;

 EXCEPT that portion of the West 1/2 of the East 1/2 of said Section 20, described as follows:
 Beginning at the Southwest corner of said subdivision; thence North 89°34'18" East, along the
 South line thereof, 1328.83 feet to the Southeast corner of said subdivision; thence North
 00°07'23" East, along the East line thereof 1690.00 feet; thence South 58°11'02" West 461.95
 feet; thence South 32°50'05" West 1733.36 feet to the point of beginning.

 PARCEL 10: (129602000000000)

 That portion of the West 1/2 of Section 29, Township 6 North, Range 30, East, W.M., Benton
 County, Washington, defined as follows:

 Beginning at the Northwest corner of said Section 29; thence North 89°34'18" East along the
 North line thereof 2657.66 feet to the Northeast corner of the Northwest 1/4 of the said
 Section 29; thence South 0°41'57" West 2288.34 feet; thence South 55°04'01" West 1850.63
 feet; thence South 61°07'10" West 1164.11 feet to the point on the West line of said Section 29,
 bearing North 01°22'17" West 1400 feet from the Southwest corner of said Section 29; thence
 North 01°22'17" West along said West line 3891.36 feet to the point of beginning.

 PARCEL 11: (130601000001001)

 All of Section 30, Township 6 North, Range 30 East, W.M.; EXCEPT Parcels 1 and 2 described
 as follows:

 Parcel 1: Beginning at the Southeast corner of said Section 30; thence North 1°22'17" West
 1,400.00 feet; thence South 44°07'45" West 1,962.53 feet to a point on the South line of said

                                               18
 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37       Pg 153 of 379
                                          Nine Canyon Farm
                                          Legal Description


 Section 30, South 89°37'47" West 1,400.00 feet from the Southeast corner thereof; thence North
 89°37'47" East 1,400.00 feet to the Point of Beginning.

 Parcel 2: A parcel of land located in Section 30 Township 6 North, Range 30 East Willamette
 Meridian, Benton County, Washington lying Westerly of the following described line: Beginning
 at the Southwest corner of said Section 30; thence along the South line of said Section 30, North
 89°35'15" East, 2134.18 feet to the True Point of Beginning, said point being on the arc of a
 1294.09 feet radius curve (radius point bears South 69°19'15" West); Thence along said curve to
 the left an arc length of 1108.30 feet through an included angle of 49°04'11" around a long chord
 measuring 1074.73 feet, bearing North 45°12'51" West; thence North 12°32'01" East, 20.73 feet
 to a point on a 1184.08 feet radius curve whose center bears North 20°07'47" East; thence along
 said curve to the left an arc length of 4584.61 feet through an included angle of 221°50'31"
 around a long chord measuring 2212.04 feet, bearing North 00°47'28" West; thence North
 65°01'13" West, 236.15 feet; thence North 17°27'50" West, 944.61 feet to a point on a 953.06
 feet radius curve whose center bears North 32°01'02" West; thence along said curve to the left an
 arc length of 1548.00 feet through an included angle of 93°03'43" around a long chord measuring
 1383.37 feet, bearing North 11°27'06" East to a point on the North line of Section 30 and the
 terminus of the described line. Said terminus point bears South 89°31'53" East, 1234.68 feet
 from the Northwest corner of said Section 30.

 PARCEL 12: (131601000001001)

 All of Section 31, Township 6 North, Range 30 East, W.M.; EXCEPT Parcels 1 and 2 described
 as follows:

 Parcel 1: That portion of said Section 31 lying Easterly of the following described line:
 Beginning at the Northeast corner of said Section 31; thence South 89°37'47" West along the
 North line thereof 1,400.00 feet to the True Point of Beginning; thence South 16°06'28" West
 1,666.28 feet; thence South 0°10'42" East 3,740.49 feet to the South line of said Section 31 and
 the terminus point of the line herein described.

 Parcel 2: A parcel of land located in the West half of Section 31 Township 6 North, Range 30
 East Willamette Meridian, Benton County, Washington lying Westerly of the following
 described line: Beginning at the Southwest corner of said Section 31; thence along the South line
 of said Section 31, North 88°59'38" East, 1917.03 feet to the True Point of Beginning; thence
 North 20°29'35" West, 310.16 feet; thence North 16°19'09" West, 127.49 feet; thence North
 05°31'51" West, 559.30 feet; thence North 00°19'28" East, 152.44 feet; thence North 06°36'17"
 East, 228.33 feet; thence North 10°31'48" West, 115.80 feet to a point on a 1209.08 feet radius
 curve whose center bears North 74°14'04" West; thence along said curve to the left an arc length
 of 820.72 feet through an included angle of 38°53'32" around a long chord measuring 805.06
 feet and bearing North 03°40'50" West; thence North 01°14'16" West, 813.07 feet; thence North
 14°03'09" East, 472.97 feet; thence North 10°01'13" East, 640.41 feet to a point on a 1294.09
 feet radius curve whose center bears North 55°47'34" West; thence along said curve to the left an


                                               19
 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37      Pg 154 of 379
                                          Nine Canyon Farm
                                          Legal Description


 arc length of 1239.67 feet through an included angle of 54°53'11" around a long chord measuring
 1192.81 feet and Bearing North 06°45'50" East to a point on the North line of Section 31 and the
 terminus of the described line. Said terminus point bears North 89°35'15" East, 2134.18 feet
 from the Northwest corner of said Section 31.

 PARCEL 13: (133602000001002 and 133602000001003)

 Government Lots 1, 2, and 3, Section 33, Township 6 North, Range 30 East, W.M., records of
 Benton County, Washington, lying Northerly of the existing Northerly right of way line of the
 Spokane, Portland and Seattle Railway; EXCEPT therefrom any portion of said premises lying
 below elevation 347 above Mean Sea Level, United States Coast and Geodetic Survey Datum;
 and EXCEPT the East 780 feet of said Government Lot 1.

 AND the Northwest Quarter of the Northwest Quarter of Section 33, Township 6 North, Range
 30 East, W.M., Benton County, Washington, EXCEPT that portion thereof described as follows:

 Beginning at the Northwest corner of said Section 33; thence along the North line of said
 Section 33, South 88°31'46" East, 1137.40 feet to a point on a 1064.58 feet radius curve whose
 center bears South 89°27'20" East; thence along said curve to the right an arc length of 1715.72
 feet through an included angle of 92°20'25" around a long chord measuring 1535.97 feet, bearing
 South 46°42'52" West to a point on the West line of the Northwest quarter of the Northwest
 quarter of Section 33; thence along said West line North 01°00'05" West, 1082.47 feet to the
 Point of Beginning.

 PARCEL 14: (106501000000000)

 Government Lots 1, 5, 6, 7 and 8, of Section 6, Township 5 North, Range 30 East, W.M., Benton
 County, Washington, lying Northerly of the Spokane, Portland and Seattle Railway Company
 right of way; EXCEPT therefrom any portion of the above described tract of land lying below
 elevation 347 above mean sea level, U.S. Coast and Geodetic Survey Datum;

 AND EXCEPT that portion thereof conveyed to Public Utility District No. 1, Benton County,
 Washington by Instruments recorded January 18, 1973, under Auditor's File Numbers 644246,
 644247 and 644248.

 PARCEL 15:

 An easement for ingress and egress over and across a strip of land being 20 feet in width
 commencing at the point where that certain easement reserved in the Easement Agreement
 recorded under Auditor's File No. 93-23911, as modified by document recorded under Auditor's
 File No. 95-9435, as further modified by document recorded under Auditor's File No. 95-9437,
 intersects the West border of Section 29, Township 6 North, Range 30, E.W.M.; thence South
 along the West border of Section 29, to the Southwest corner of said Section; thence East along
 the South border of Section 29 to the East border of Section 29 and the terminus of the easement.

                                               20
 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37      Pg 155 of 379
                                          Nine Canyon Farm
                                          Legal Description


 PARCEL 16:

 An easement for road purposes, being a strip of land located in Government Lot 3, Section 6,
 Township 5 North, Range 30, East, W.M., Benton County, Washington, being 20.00 feet in
 width and having 10.00 feet on each side of the following described centerline lying in said
 Government Lot 3:

 Beginning at the Northwest corner of said Section 6; thence North 89°00'01" East along the
 North line of said Section 6 a distance of 1988.61 feet to a point on a curve and being the true
 point of beginning; thence 139.21 feet along a curve to the left having a radius of 667.00 feet, a
 central angle of 11°57'31", whose radius point bears North 58°42'37" East to a point of tangent;
 thence South 43°14'54" East a distance of 32.37 feet to a point of curve; thence 123.91 feet along
 a curve to the right having a radius 314.00 feet, a central angle of 22°36'33", whose radius point
 bears South 46°45'06" West to a point of tangent; thence South 19°51'36" East a distance of
 289.99 feet; thence South 14°27'11" East a distance of 264.36 feet to a point of curve; thence
 148.26 feet along a curve to the left having a radius of 400.00 feet, a central angle of 21°14'14",
 whose radius point bears North 75°32'49" East to a point of tangent; thence South 35°41'25" East
 a distance of 73.27 feet to a point of curve; thence 92.09 feet along a curve to the right having a
 radius of 340.00 feet, a central angle of 15°31'05", whose radius point bears South 54°18'35"
 West to a point of tangent; thence South 20°30'09" East a distance of 52.45 feet to a point of
 curve; thence 127.51 feet along a curve to the right having a radius of 985.00 feet, a central angle
 of 7°25'02", whose radius point bears South 69°49'41" West to a point of reverse curve; thence
 127.97 feet along a curve to the left having a radius 535.00 feet, a central angle of 13°42'18",
 whose radius point bears North 77°14'42" East to a point on the South line of said Government
 Lot 3 and terminus of said centerline.

 PARCEL 17:

 A strip of land for a permanent right-of-way for the construction, operation, use and maintenance
 of a buried pipeline being 15.00 feet in width situated in Government Lot 2 of Section 6,
 Township 5 North, Range 30, East, W.M., Benton County, Washington with 7.5 feet lying on
 each side of the following described centerline:

 Beginning at the Northwest corner of said Section 6; thence North 89°00'00" East along the
 North line of said Section 6 a distance of 3638.29 feet to the true point of beginning; thence
 South 28°44'03" West a distance of 693.15 feet to a point on the Easterly margin of an existing
 pipeline easement and terminus of said centerline. The sidelines of said 15.00 foot strip of land to
 be lengthened and or shortened to terminate at the North line of said section and the Easterly
 margin of the easement described as Parcel B-1 below.

 PARCEL 18:

 An easement for irrigation pipeline over a strip of land located in Government Lot 7 and
 Government Lot 8, Section 6, Township 5 North, Range 30, East, W.M., Benton County,

                                               21
 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37        Pg 156 of 379
                                          Nine Canyon Farm
                                          Legal Description


 Washington, being 30.00 feet in width and having 15.00 feet on each side of the following
 described centerline:

 Beginning at the West 1/4 corner of said Section 6; thence North 01°13'43" West along the West
 line of said Section 6 a distance of 1343.05 feet; thence North 89°00'00" East a distance of
 2400.41 feet to a point on the North line of Government Lot 7 and the true point of beginning;
 thence South 19°10'40" East a distance of 740.13 feet to terminus of this easement.

 PARCEL 19:

 An easement for irrigation pipeline over a strip of land 50 feet wide located in Government Lot
 3, Section 6, Township 5 North, Range 30, East, W.M., Benton County, Washington, having 25
 feet of said width on either side of the following described centerline:

 Beginning at the West 1/4 corner of said Section 6; thence North 59°43'03" East a distance of
 2745.85 feet to a point on the South line of said Government Lot 3, being the true point of
 beginning; thence North 19°10'40" West a distance of 1413.59 feet to a point on the North line of
 said Government Lot 3 and terminus of this easement.

 PARCEL 20:

 An easement for pumping plant over a parcel of land lying in Government Lots 7 and 8,
 Section 6, Township 5 North, Range 30, East, W.M., Benton County, Washington, described as
 follows:

 Beginning at a point lying North 75°30'03" East a distance of 2,662 feet from the 1/4 section
 corner lying on the West line of said Section 6; thence North 56°00' West 15 feet; thence North
 34°00' East 120 feet; thence South 56°00' East 120 feet; thence South 34°00' West 120 feet;
 thence North 56°00' West a distance of 105 feet to the point of beginning EXCEPTING
 THEREFROM (1) all that portion lying above the 347.0 foot contour line near where the same
 crosses the Northwest boundary of subject parcel; (2) all that portion lying within the right of
 way of Spokane, Portland and Seattle Railway Company (Now Burlington Northern Railway
 Company).

 PARCEL 21:

 A 40 foot wide easement for ingress and egress over and across the West 40 feet of Section 19,
 Township 6 North, Range 30, East, W.M., Benton County, Washington, lying within the
 following described parcel of land:

 Beginning at the Northwest corner of said Section 19; thence South along the West line thereof a
 distance of 925.00 feet to the true point of beginning; thence South 62°15'12" East a distance of
 881.00 feet; thence South parallel to the said West line a distance of 1,390.00 feet; thence North


                                               22
 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37       Pg 157 of 379
                                          Nine Canyon Farm
                                          Legal Description


 62°15'12" West a distance of 881.00 feet to a point on the West line of said Section 19; thence
 North along said West line a distance of 1,390.00 feet to the true point of beginning.

 PARCEL 22:

 A 50 foot wide easement for ingress and egress over and across that portion of Section 19,
 Township 6 North, Range 30, East, W.M., Benton County, Washington, described as follows:

 Beginning at the Northwest corner of Section 19; thence South along the West line thereof a
 distance of 925.00 feet to the true point of beginning; thence South 62°15'12" East a distance of
 881.00 feet; thence South parallel to the said West line a distance of 1,390.00 feet; thence North
 62°15'12" West a distance of 881.00 feet to a point on the West line of said Section 19; thence
 North along said West line a distance of 1,390.00 feet to the true point of beginning where the
 same is crossed by a 50 foot wide strip of land, the centerline of which is described as follows:

 Beginning at the Northwest corner of Section 19, Township 6, North, Range 30, E.W.M., Benton
 County, Washington; thence South 1°10'52" East, along the West line thereof a distance of
 2,351.38 feet to the true point of beginning; thence South 65°06'00" East a distance of 1,554.75
 feet.

 PARCEL 23:

 A 50 foot wide easement for ingress and egress over a portion of Sections 19 and 30, Township 6
 North, Range 30 East, W.M., Benton County, Washington, the centerline of which is described
 as follows:

 Beginning at the Northwest corner of said Section 19; thence South 1°10'52" East, along the
 West line thereof a distance of 2,351.38 feet to the true point of beginning; thence South
 65°06'00" East, a distance of 1,554.75 feet; thence South 68°07'00" East, a distance of 356.56
 feet; thence along a curve in a clockwise direction having a delta angle of 51°53'30", an arc
 distance of 398.50 feet, a radius of 440.00 feet, and a chord of South 42°10'15" East, a distance
 of 385.02 feet; thence along a curve in a clockwise direction having a delta angle of 27°22'40",
 an arc distance of 477.84 feet, a radius of 1000.00 feet, and a chord of South 29°54'50" East, a
 distance of 473.30 feet; thence along a curve in a clockwise direction having a delta angle of
 62°44'10", an arc distance of 667.92 feet, a radius of 610.00 feet, and a chord of 12°14'05" East,
 a distance of 635.05 feet; thence South 19°08'00" West, a distance of 267.25 feet; thence along a
 curve in a counter clockwise direction having a delta angle of 28°32'00", an arc distance of
 298.80 feet, a radius of 600.00 feet, and a chord of South 4°52'00" West, a distance of 295.72
 feet; thence South 9°24'00" East, a distance of 276.54 feet; thence along a curve in a clockwise
 direction, having a delta angle of 42°20'00", an arc distance of 221.66 feet, a radius of 300.00
 feet, and a chord of South 11°46'00" West, a distance of 216.65 feet; thence South 32°56'00"
 West, a distance of 602.87 feet; thence along a curve in a counter clockwise direction having a
 delta angle of 45°39'00", an arc distance of 478.04 feet a radius of 600.00 feet, and a chord of
 South 10°06'20" West, a distance of 465.50 feet; thence South 12°43'00" East, a distance of

                                               23
 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37       Pg 158 of 379
                                          Nine Canyon Farm
                                          Legal Description


 95.13 feet; thence along a curve in a counter clockwise direction having a delta angle of
 51°00'00" an arc distance of 311.54 feet, a radius of 350.00 feet, and a chord of South 38°13'00"
 East, a distance of 301.36 feet; thence South 63°43'00" East, a distance of 177.12 feet; thence
 South 70°46'00" East, a distance of 394.15 feet; thence South 62°06'00" East, a distance of
 309.36 feet; thence South 56°07'00" East, a distance of 467.56 feet; thence South 42°47'00" East,
 a distance of 691.39 feet; thence along a curve in a clockwise direction having a delta angle of
 22°14'00", an arc distance of 252.23 feet, a radius of 650.00 feet, and a chord of South 31°40'00"
 East, a distance of 250.65 feet; thence South 20°33'00" East, a distance of 199.11 feet; thence
 along a curve in a clockwise direction having a delta angle of 32°22'00", an arc distance of
 310.40 feet, a radius of 550.00 feet, and a chord of South 4°22'00" East, a distance of 306.58
 feet; thence South 11°49'00" West, a distance of 194.44 feet; thence South 2°53'00" East, a
 distance of 298.02 feet; thence along a curve in a counter clockwise direction having a delta
 angle of 40°45'00", an arc distance of 355.61 feet, a radius of 500.00 feet, and a chord of South
 23°15'30" East, a distance of 348.16 feet; thence South 43°38'00" East a distance of 153.02 feet;
 thence along a curve in a counter clockwise direction having a delta angle of 65°34'00", an arc
 distance of 343.31 feet, a radius of 300.00 feet, and a chord of South 76°25'00" East, a distance
 of 324.88 feet; thence North 70°48'00" East, a distance of 230.63 feet; thence along a curve in a
 counter clockwise direction having a delta angle of 35°53'00" an arc distance of 187.89 feet, a
 radius of 300.00 feet, and a chord of North 52°51'30" East, a distance of 184.83 feet; thence
 North 34°55'00" East, a distance of 172.28 feet; thence North 42°30'00" East, a distance of
 272.61 feet; thence along a curve in a clockwise direction having a delta angle of 157°55'00", an
 arc distance of 206.71 feet, a radius of 75.00 feet, and a chord of South 58°32'30" East a distance
 of 147.22 feet; thence South 20°25'00" West, a distance of 182.67 feet; thence South 7°58'00"
 West, a distance of 277.49 feet; thence along a curve in a clockwise direction having a delta
 angle of 45°58'00" and arc distance of 240.68 feet, a radius of 300.00 feet, and a chord of South
 30°57'00" West, a distance of 234.28 feet; thence South 53°56'00" West, a distance of 353.75
 feet; thence along a curve in a counter clockwise direction having a delta angle of 30°36'46", an
 arc distance of 170.97 feet, a radius of 320.00 feet, and a chord of South 38°37'37" West, a
 distance of 168.95 feet to the terminus point of the centerline herein described.

 PARCEL 24:

 A 20 foot wide easement for ingress and egress over and across the West 20 feet of the following
 two parcels: (1) the Southwest 1/4 of the Southwest 1/4 of the Southwest 1/4 of the Southwest
 1/4 of Section 19, Township 6 North, Range 30, East, W.M., Benton County, Washington and
 (2) the South 1/2 of the Northwest 1/4 of the Southwest 1/4 of the Southwest 1/4 of the
 Southwest 1/4 of said Section 19.

 PARCEL 25:

 An easement for an irrigation pipeline described as follows: A strip of land 50 feet wide located
 in Government Lot 2, of Section 6, Township 5 North, Range 30, East, W.M., Benton County,
 Washington, having 25 feet of said width on either side of the following described centerline:

                                               24
 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37       Pg 159 of 379
                                          Nine Canyon Farm
                                          Legal Description


 Beginning at the West 1/4 corner of said Section 6; thence North 01°13'54" West along the West
 line of said Section 6, a distance of 1343.05 feet; thence North 89°00'00" East a distance of
 3001.29 feet to a point on the South line of said Government Lot 2 and the true point of
 beginning; thence North 04°26'05" East a distance of 262.92 feet; thence North 25°55'29" East a
 distance of 1212.76 feet to a point on the North line of Section 6, said point being North
 89°00'00" East of the Northwest corner of said Section 6 a distance of 3580.77 feet and terminus
 of this easement.

 PARCEL 26:

 An easement for ingress and egress reserved in paragraph 2 of that certain Easement Agreement
 recorded under Auditor's File No. 93-23911, as modified by document recorded under Auditor's
 File No. 95-9435, as further modified by document recorded under Auditor's File No. 95-9437

 PARCEL 27:

 Easements for ingress, egress, and utilities, over, under, and across the following described real
 property:

 STRIPS OF LAND located in Sections 19, 28, 30, 31 and 33 Township 6 North, Range 30 East
 Willamette Meridian and in Sections 24 and 25 Township 6 North, Range 29 East Willamette
 Meridian all in Benton County, Washington. Said strips of land being described as follows:

 Strips of land located in Sections 30 and 31, Township 6 North, Range 30 East Willamette
 Meridian, and in Sections 24 and 25 Township 6 North, Range 29 East Willamette Meridian,
 Benton County, Washington, said strips being 60.00 feet in width with 30.00 feet of said width
 lying on each side of the following described centerlines:

 Beginning at the Southeast corner of said Section 24; thence along the East line of said
 Section 24 North 01°11'49" West, 232.99 feet to the true point of beginning; thence South
 54°18'10" West, 28.25 feet; thence South 58°43'11" West, 72.29 feet; thence South 38°19'15"
 West, 51.82 feet; thence South 47°15'00" West, 170.38 feet to the beginning of 650.00 feet
 radius curve to the left,; thence along said curve an arc length of 283.23 feet, through an included
 angle of 24°57'57" to a point of compound curvature of a 900.00 feet radius to the left; thence
 along said curve an arc length of 540.37 feet, through an included angle of 34°24'05"; thence
 South 12°07'02" East, 60.58 feet, to the beginning of 900.00 feet radius curve to the left; thence
 along said curve an arc length of 421.59 feet through an included angle of 26°50'22"; thence
 South 38°57'24" East, 226.78 feet; thence South 32°22'23" East, 613.56 feet; thence South
 41°54'55" East, 450.34 feet to the beginning of 1000.00 feet radius curve to the right; thence
 along said curve an arc length of 382.26 feet through an included angle of 21°54'07"; thence
 South 20°00'48" East, 74.62 feet to the beginning of 1000.00 feet radius curve to the right;
 thence along said curve an arc length of 500.61 feet through an included angle of 28°40'59";
 thence South 08°40'11" West, 150.54 feet; thence South 12°52'27" West, 160.19 feet; thence
 South 16°58'30" West, 75.61 feet to a point hereinafter referred to as Point "A;" thence

                                               25
 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37        Pg 160 of 379
                                          Nine Canyon Farm
                                          Legal Description


 continuing South 16°58'30" West, 123.39 feet; thence South 21°18'49" West, 246.24 feet; thence
 South 24°35'21" West, 159.72 feet; thence South 27°44'03" West, 326.43 feet; thence South
 30°40'00" West, 236.90 feet; thence South 34°28'08" West, 388.85 feet; thence South 28°20'26"
 West, 223.44 feet; thence South 23°58'48" West, 118.04 feet; thence South 18°09'34" West,
 97.99 feet; thence South 13°38'46" West, 81.28 feet; thence South 07°35'47" West, 66.97 feet to
 a point hereinafter referred to as Point "B;" thence continuing South 07°35'47" West, 53.81 feet
 to a point on the South line of Section 25 Township 6 North, Range 29 East Willamette Meridian
 and the terminus of the centerline. Said terminus point bears South 89°44'32" West, 316.71 feet
 from the Southeast corner of said Section 25. The side lines of the easement to be shortened or
 lengthened to meet the said South line of Section 25 and the said East line of Section 24.

 A strip of land located in Section 30 Township 6 North, Range 30 East Willamette Meridian,
 Benton County, Washington said strip being 60.00 feet in width with 30.00 feet of said width
 lying on each side of the following described centerline:
 Beginning at the aforementioned Point "A"; thence South 01°36'16" West, 66.84 feet to the
 beginning of a 750.00 feet radius curve; thence along said curve to the left an arc length of
 131.15 feet through an included angle of 10°01'07" to a point of compound curvature of a
 1066.00 feet radius curve; thence along said curve to the left an arc length of 772.09 feet through
 an included angle of 41°29'55" to a point of compound curvature of a 2000.00 feet radius curve;
 thence along said curve to the left an arc length of 200.65 feet through an included angle of
 5°44'53"; thence South 55°39'39" East, 158.20 feet to a point hereinafter referred to as Point "C";
 thence continuing South 55°39'39" East, 18.27 feet to the beginning of a 354.55 feet radius
 curve; thence along said curve to the left an arc length of 151.24 feet through an included angle
 of 24°26'25" to a point herein after referred to as Point "D"; thence continuing along said curve
 to the left an arc length of 106.37 feet through an included angle of 17°11'24"; thence North
 82°42'32" East, 64.59 feet to the beginning of a 2276.42 feet radius curve; thence along said
 curve to the left an arc length of 252.03 feet through an included angle of 6°20'36" to a point of
 compound curvature of a 1060.00 feet radius curve; thence along said curve to the left an arc
 length of 315.74 feet through an included angle of 17°03'59"; thence North 71°59'10" East, 46.48
 feet to the beginning of a 850.00 feet radius curve; thence along said curve to the left an arc
 length of 354.97 feet through an included angle of 23°55'39"; thence North 48°03'31" East, 38.08
 feet to the beginning of a 1348.84 feet radius curve; thence along said curve to the left an arc
 length of 474.19 feet through an included angle of 20°08'32" to the terminus of the centerline.

 A strip of land being 60.00 feet in width with 30.00 feet of said width lying on each side of the
 following described centerline:
 Beginning at the aforementioned Point "B"; thence North 41°00'03" East, 197.91 feet; thence
 North 30°30'20" East, 25.66 feet to the beginning of a 1200 feet radius curve; thence along said
 curve to the right an arc length of 1003.97 feet through an included angle of 47°56'10"; thence
 North 78°26'29" East, 149.57 feet to the beginning of a 1350.00 feet radius curve; thence along
 said curve to the right an arc length of 454.93 feet through an included angle of 19°18'28";
 thence South 82°15'03" East, 26.48 feet to the aforementioned Point "C" and the terminus of the
 described centerline.

                                               26
 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37       Pg 161 of 379
                                          Nine Canyon Farm
                                          Legal Description


 A strip of land being 60.00 feet in width with 30.00 feet of said width lying on each side of the
 following described centerline:
 Beginning at the aforementioned Point "D"; thence South 59°57'03" East, 64.02 feet to the
 beginning of a 1500.00 feet radius curve; thence along said curve to the right an arc length of
 163.06 feet through an included angle of 6°13'42"; thence South 53°43'21" East, 156.61 feet to
 the beginning of a 700.00 feet radius curve; thence along said curve to the right an arc length of
 258.78 feet through an included angle of 21°10'52"; thence South 32°32'29" East, 90.93 feet to
 the beginning of 900.00 feet radius curve; thence along said curve to the right an arc length of
 334.11 feet through an included angle of 21°16'13"; thence South 11°16'16" East, 190.18 feet;
 thence South 03°39'07" East, 171.87 feet to the terminus of the centerline.

 A strip of land located in Section 31 Township 6 North, Range 30 East Willamette Meridian,
 Benton County, Washington said strip being 60.00 feet in width with 30.00 feet of said width
 lying on each side of the following described centerline:
 Beginning at the Northwest corner of said Section 31; thence along the West line of said
 Section 31 South 01°11'49" East, 1399.02 feet to a point on a 910.00 feet radius curve whose
 center bears South 53°18'41" West and the true point of beginning; thence along said curve to the
 right an arc length 1041.79 feet through an included angle of 65°35'37" around a long chord
 measuring 985.82 feet, bearing South 03°53'30" East; thence South 28°54'18" West, 92.42 feet to
 a point on the West line of Section 31 and the terminus of the described centerline. The side lines
 of the easement to be lengthened or shortened to meet the West line of Section 31.

 A strip of land located in Section 31 Township 6 North, Range 30 East Willamette Meridian,
 Benton County, Washington said strip being 60.00 feet in width with 30.00 feet of said width
 lying on each side of the following described centerline:
 Beginning at the Southwest corner of said Section 31; thence along the West line of said
 Section 31, North 01°11'49" West, 571.04 feet and the true point of beginning; thence South
 43°46'37" East, 151.96 feet; thence South 40°24'30" East, 170.36 feet; thence South 60°35'21"
 East, 181.61 feet to the beginning of a 200 feet radius curve to the left; thence along said curve
 an arc length of 133.78 feet through an included angle of 38°19'35"; thence North 81°05'04"
 East, 299.49 feet to the beginning of a 1000 feet radius curve to the left; thence along said curve
 an arc length of 105.80 feet through an included angle of 6°03'42"; thence North 75°01'22" East,
 231.49 feet to a point hereafter designated Point "E"; thence continuing North 75°01'22" East,
 8.72 feet to the beginning of a 1000 feet radius curve to the left; thence along said curve an arc
 length of 116.63 feet through an included angle of 6°40'56"; thence North 68°20'26" East;
 144.03 feet to the beginning of a 1000 feet radius curve to the right; thence along said curve an
 arc length of 130.49 feet through an included angle of 7°28'36"; thence North 75°49'02" East;
 76.50 feet to the beginning of a 200 feet radius curve to the right; thence along said curve an arc
 length of 118.61 feet through an included angle of 33°58'47"; thence South 70°12'11" East, 79.32
 feet; thence South 51°42'16" East, 19.24 feet to a point on the East line of Parcel 3 (defined
 below) and the terminus of the described centerline. The side lines of the easement to be
 lengthened or shortened to meet the West line of Section 31 and the East line of Parcel 3.


                                               27
 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37        Pg 162 of 379
                                          Nine Canyon Farm
                                          Legal Description


 A strip of land located in Section 31 Township 6 North, Range 30 East Willamette Meridian,
 Benton County, Washington said strip being 60.00 feet in width with 30.00 feet of said width
 lying on each side of the following described centerline:
 Beginning at the afore designated Point "E"; thence North 16°33'34" East, 173.90 feet; thence
 North 41°26'26" East, 283.03 feet; thence North 49°23'21" East, 217.03 feet; thence North
 38°58'41" East, 197.62 feet; thence North 31°07'39" East, 153.43 feet to the East line of Parcel 3
 and the terminus of the described centerline. The sidelines of the easement to be lengthened or
 shortened to meet the East line of said Parcel 3.

 A strip of land located in Section 31 Township 6 North, Range 30 East Willamette Meridian,
 Benton County, Washington said strip being 60.00 feet in width with 30.00 feet of said width
 lying on each side of the following described centerline:
 Beginning at the Northwest corner of said Section 31; thence South 1°11'49" East, 1376.95 feet
 along the West line of said Section 31 to a point on the arc of a 1294.09 feet radius curve (radius
 point bears North 43°44'09" East) and the true point of beginning; thence Easterly 2178.82 feet
 along the arc of said curve through a central angle of 96°28'02"; thence leaving said curve South
 79°58'47" East, 30.00 feet to the terminus of said centerline.

 A strip of land located in Section 31 Township 6 North, Range 30 East Willamette Meridian,
 Benton County, Washington said strip being 60.00 feet in width with 30.00 feet of said width
 lying on each side of the following described centerline:
 Beginning at the Northwest corner of said Section 31; thence South 1°11'49" East, 2509.26 feet
 along the West line of said Section 31 to a point on the arc of a 1209.08 feet radius curve (radius
 point bears South 30°52'56" East) and the true point of beginning; thence Easterly 1988.12 feet
 along the arc of said curve through a central angle of 94°12'45"; thence leaving said curve North
 88°45'44" East, 30.00 feet to the terminus of said centerline.

 A strip of land located in the Northwest quarter of The Northwest quarter of Section 33,
 Township 6 North, Range 30 East Willamette Meridian and more particularly described as
 follows: The North sixty feet and the West sixty feet of the Northwest quarter of the Northwest
 quarter of Section 33.

 A strip of land located in the West half of the Southwest quarter of Government Lot 4 Section 19
 Township 6 North, Range 30 East Willamette Meridian, Benton County, Washington said strip
 being 60.00 feet in width with 30.00 feet of said width lying on each side of the following
 described centerline:
 Beginning at the Southwest corner of said Section 19; thence along the West line of said
 Section 19, North 01°11'49" West, 232.99 feet to the true point of beginning; thence North
 54°18'10" East, 35.48 feet to the beginning of a 600 feet radius curve; thence along said curve an
 arc length of 232.45 feet through an included angle of 22°11'49"; thence North 76°29'59" East,
 85.80 feet to the West line of the East half of the Southwest quarter of Government Lot 4 and the
 terminus of the centerline. The side lines of the easement to be lengthened or shortened to meet



                                               28
 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37        Pg 163 of 379
                                          Nine Canyon Farm
                                          Legal Description


 the West line of Section 19 and the West line of the East half of the Southwest quarter of
 Government Lot 4.

 A strip of land located in Section 28 Township 6 North, Range 30 East Willamette Meridian,
 Benton County, Washington more particularly described as follows:
 Beginning at the Southwest corner of said Section 28; thence along the West line of said
 Section 28, North 01°02'15" West, 46.05 feet; thence North 84°06'41" East, 23.59 feet to the
 beginning of an 690.00 feet radius curve to the right; thence along said curve an arc length of
 144.27 feet, through an included angle of 11°58'47"; thence South 83°54'32" East, 651.41 feet, to
 a point on the South line of said Section 28; thence along said South line North 88°31'46" West,
 814.84 feet to the Southwest corner of said Section 28 and the point of beginning.

 As used herein, the term "Parcel 3" shall mean the following described real property:
 A parcel of land located in the West half of Section 31 Township 6 North, Range 30 East
 Willamette Meridian, Benton County, Washington lying Westerly of the following described
 line: Beginning at the Southwest corner of said Section 31; thence along the South line of said
 Section 31, North 88°59'38" East, 1917.03 feet to the True Point of Beginning; thence North
 20°29'35" West, 310.16 feet; thence North 16°19'09" West, 127.49 feet; thence North 05°31'51"
 West, 559.30 feet; thence North 00°19'28" East, 152.44 feet; thence North 06°36'17" East,
 228.33 feet; thence North 10°31'48" West, 115.80 feet to a point on a 1209.08 feet radius curve
 whose center bears North 74°14'04" West; thence along said curve to the left an arc length of
 820.72 feet through an included angle of 38°53'32" around a long chord measuring 805.06 feet
 and bearing North 03°40'50" West; thence North 01°14'16" West, 813.07 feet; thence North
 14°03'09" East, 472.97 feet; thence North 10°01'13" East, 640.41 feet to a point on a 1294.09
 feet radius curve whose center bears North 55°47'34" West; thence along said curve to the left an
 arc length of 1239.67 feet through an included angle of 54°53'11" around a long chord measuring
 1192.81 feet and Bearing North 06°45'50" East to a point on the North line of Section 31 and the
 terminus of the described line. Said terminus point bears North 89°35'15" East, 2134.18 feet
 from the Northwest corner of said Section 31.

 PARCEL 28:

 Easements for the location, maintenance, repair, and operation of buried irrigation pipelines
 described as follows:

 A strip of land located in Government Lot 4 of Section 19 Township 6 North, Range 30 East
 Willamette Meridian, Benton County, Washington, 100 feet in width with 50 feet of width lying
 on each side of the following described centerline:
 Beginning at the Southwest corner of said Section 19; thence along the South line of said
 Section 19, South 89°31'53" East, 573.68 feet to the true point of beginning; thence north
 17°27'50" west, 387.79 feet to the terminus of the centerline on a 923.06 feet radius curve whose
 center bears South 00°11'26" West. The sidelines of the easement to be lengthened or shortened
 to meet said curve and the South line of said Section 19.


                                               29
 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37       Pg 164 of 379
                                          Nine Canyon Farm
                                          Legal Description


 A parcel of land located in the Northwest quarter of Section 30 Township 6 North, Range 30
 East Willamette Meridian, Benton County, Washington and more particularly described as
 follows:
 Beginning at the Northwest corner of said Section 30; thence along the North line of said
 Section 30, South 89°31'53" East, 521.13 feet to the True Point of Beginning; thence South
 17°27'50" East, 1430.61 feet; thence North 72°32'10" East, 10.00 feet to a point on a 953.06 feet
 radius curve, whose center bears North 32°01'02" West; thence along said curve an arc length of
 94.35 feet through an included angle of 05°40'19", around a long chord measuring 94.31 feet,
 bearing North 55°08'48" East; thence North 17°27'50" West, 1370.06 feet to a point on the North
 line of Section 30; thence North 89°31'53" West along the North line of Section 30, 105.11 feet
 to the True Point of Beginning.

 A parcel of land located in Section 30 Township 6 North, Range 30 East Willamette Meridian,
 Benton County, Washington and more particularly described as follows:
 Beginning at the Southwest corner of said Section 30; thence along the South line of said
 Section 30, North 89°35'15" East, 2259.71 feet; thence North 17°14'03" East, 924.27 feet; thence
 North 14°39'41" East, 118.56 feet to a point on a 1184.08 feet radius curve whose center bears
 North 41°12'50" West and the True Point of Beginning; thence along said curve to the left an arc
 length of 205.54 feet through an included angle of 9°56'44" around a long chord measuring
 205.29 feet, bearing North 43°48'47" East; thence North 14°39'41" East, 969.97 feet to a point on
 a 1184.08 feet radius curve whose center bears South 80°28'57" West; thence along said curve to
 the left an arc length of 286.46 feet through an included angle of 13°51'41" around a long chord
 measuring 285.76 feet, bearing North 16°26'54" West; thence North 63°35'00" West, 689.86
 feet; thence North 65°01'13" West, 864.02 feet to a point on a 1184.08 feet radius curve whose
 center bears south 15°23'08" east; thence along said curve to the left an arc length of 130.74 feet
 through an included angle of 6°19'35" around a long chord measuring 130.68 feet, bearing South
 71°27'04" West; thence South 24°58'47" West, 10.00 feet; thence South 65°01'13" East, 957.51
 feet; thence South 63°35'00" East, 758.08 feet; thence South 14°39'41" West, 1281.86 feet to the
 True Point of Beginning.

 A parcel of land located in the Southwest quarter of Section 31, Township 6 North, Range 30
 East, Willamette Meridian, Benton County, Washington, and more particularly described as
 follows:
 Beginning at the Southwest corner of said Section 31; thence along the South line of said
 Section 31, North 88°59'36" East, 1917.03 feet; thence North 20°29'35" West, 310.16 feet;
 thence North 16°19'09" West, 127.49 feet; Thence North 05°31'51" West, 559.30 feet; thence
 North 00°19'28" East, 152.44 feet; thence North 06°36'17" East, 228.33 feet; thence North
 10°31'48" West, 115.80 feet to a point on a 1209.08 feet radius curve whose center bears North
 74°14'04" West and the True Point of Beginning; thence along said curve to the left an arc length
 of 820.72 feet through an included angle of 38°53'32" around a long chord measuring 805.06
 feet and bearing North 03°40'50" West; thence South 01°14'16" East, 200.14 feet; thence South
 03°25'17" West, 149.43 feet; thence South 03°33'41" East, 228.02 feet; thence South 10°31'48"
 East, 230.43 feet to the True Point of Beginning.

                                               30
 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37       Pg 165 of 379
                                          Nine Canyon Farm
                                          Legal Description


 A parcel of land located in the West half of Section 31 Township 6 North, Range 30 East
 Willamette Meridian, Benton County, Washington and more particularly described as follows:
 Beginning at the Southwest corner of said Section 31; thence along the South line of said
 Section 31, North 88°59'36" East, 1917.03 feet; thence North 20°29'35" West, 310.16 feet;
 thence North 16°19'09" West, 127.49 feet; thence North 05°31'51" West, 559.30 feet; thence
 North 00°19'28" East, 152.44 feet; thence North 06°36'17" East, 228.33 feet; thence North
 10°31'48" West, 115.80 feet to a point on a 1209.08 feet radius curve whose center bears North
 74°14'04" West; thence along said curve to the left an arc length of 820.72 feet through an
 included angle of 38°53'32" around a long chord measuring 805.06 feet and bearing North
 03°40'50" West; thence North 01°14'16" West, 813.07 feet; thence North 14°03'09" East, 472.97
 feet; thence North 10°01'13" East, 640.41 feet to a point on a 1294.09 feet radius curve whose
 center bears North 55°47'34" West and to the True Point of Beginning; thence along said curve
 to the left an arc length of 998.58 feet through an included angle of 44°12'44" around a long
 chord measuring 973.99 feet and bearing North 12°06'04" East; thence South 17°14'03" West,
 281.64 feet; thence South 10°01'13" West, 693.93 feet to the True Point of Beginning.

 PARCEL 29:

 An easement in, on, and across the following described real property for work area, which
 easement shall include, but not be limited to, the right to move, store (on a non-permanent basis),
 and remove, bins, vehicles, equipment, and supplies:

 A parcel of land located in Government Lot 4 of Section 30 Township 6 North, Range 30 East
 Willamette Meridian, Benton County, Washington and more particularly described as follows:
 Beginning at the Southwest corner of said Section 30; thence along the West line of said
 Section 30 North 01°11'49" West, 1030.39 feet; thence North 88°48'11" East, 947.56 feet to the
 True Point of Beginning; thence South 49°13'56" East, 287.00 feet; thence South 89°58'28"
 West, 263.00 feet; thence North 13°40'40" East, 193.00 feet to the True Point of Beginning.

 PARCEL 30:

 An easements over and across the following described real property for utility purposes:

 (a)A strip of land located in Section 30 Township 6 North, Range 30 East Willamette Meridian,
 Benton County, Washington, said strip being 50.00 feet in width with 20.00 feet of said width
 lying on the left and 30.00 feet of said width lying on the right side the following described
 centerline:
 Beginning at the Northwest corner of said Section 30; thence along the West line of said
 Section 30 South 01°11'49" East, 2388.82 feet; thence North 88°48'11" East, 676.58 feet to the
 True Point of Beginning; thence continuing North 88°48'11" East, 50.00 feet to the terminus of
 the described centerline.




                                               31
 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37       Pg 166 of 379
                                          Nine Canyon Farm
                                          Legal Description


 (b)A strip of land located in Section 30 Township 6 North, Range 30 East Willamette Meridian,
 Benton County, Washington said strip being 20.00 feet in width with 10.00 feet of said width
 lying on each side of the following described centerline:
 Beginning at the Northwest corner of said Section 30; thence along the West line of said
 Section 30 South 01°11'49" East, 2388.82 feet; thence North 88°48'11" East, 676.58 feet; thence
 continuing North 88°48'11" East, 50.00 feet to the True Point of Beginning; thence continuing
 North 88°48'11" East, 729.53 feet; thence North 79°27'29" East, 432.46 feet; thence South
 73°32'42" East, 270.98 feet; thence North 27°29'02" East, 659.37 feet; thence South 65°19'47"
 East, 70.00 feet to the terminus of the described centerline.

 PARCEL 31:

 Easements for ingress, egress, and utilities, over, under, and across the following described real
 property: A strip of land located in Section 19, Township 6 North, Range 30 East Willamette
 Meridian in Benton County, Washington. Said strip of land being described as follows:
 A strip of land located in the West half of the Southwest quarter of Government Lot 4 Section 19
 Township 6 North, Range 30 East Willamette Meridian, Benton County, Washington said strip
 being 60.00 feet in width with 30.00 feet of said width lying on each side of the following
 described centerline:
 Beginning at the Southwest corner of said Section 19; thence along the West line of said
 Section 19, North 01°11'49" West, 232.99 feet to the true point of beginning; thence North
 54°18'10" East, 35.48 feet to the beginning of a 600 feet radius curve; thence along said curve an
 arc length of 232.45 feet through an included angle of 22°11'49"; thence North 76°29'59" East,
 85.80 feet to the West line of the East half of the Southwest quarter of Government Lot 4 and the
 terminus of the centerline. The side lines of the easement to be lengthened or shortened to meet
 the West line of Section 19 and the West line of the East half of the Southwest quarter of
 Government Lot 4.

 PARCEL 32:

 An easement for the location, maintenance, repair, and operation of a buried irrigation pipeline
 described as follows:
 A strip of land located in Government Lot 4 of Section 19 Township 6 North, Range 30 East
 Willamette Meridian, Benton County, Washington, 100 feet in width with 50 feet of width lying
 on each side of the following described centerline:
 Beginning at the Southwest corner of said Section 19; thence along the South line of said
 Section 19, South 89°31'53" East, 573.68 feet to the true point of beginning; thence north
 17°27'50" west, 387.79 feet to the terminus of the centerline on a 923.06 feet radius curve whose
 center bears South 00°11'26" West. The sidelines of the easement to be lengthened or shortened
 to meet said curve and the South line of said Section 19.




                                               32
 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37       Pg 167 of 379
                                          Nine Canyon Farm
                                          Legal Description


 PARCEL 33:

 A 20-foot wide non-exclusive easement for ingress and egress over and across that portion of the
 West 20 feet of Sections 30 and 31, Township 6 North, Range 30 East, W.M., lying within the
 real property conveyed under that certain Statutory Warranty Deed recorded under Benton
 County Auditor's File No. 2005-011453.




                                               33
 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37     Pg 168 of 379
                                          RIVER FARM
                                       LEGAL DESCRIPTION


 PARCEL 34: (122602000000000 and 127602000000000)

 Section 22, Township 6 North, Range 30 East, W.M., Benton County, Washington, and the
 North 1/2 of Section 27, Township 6 North, Range 30 East, W.M., Benton County, Washington,
 EXCEPT the Southeast quarter of the Northeast quarter of said Section 27; AND ALSO
 EXCEPT that portion of said Section 22 and Section 27 lying Easterly of the following described
 centerline:

 Commencing at the West quarter corner of said Section 27;
 thence North 88°25'05" East 830.79 feet along the South line of the North half thereof to the
 centerline of the existing river access road and the True Point of Beginning;
 thence along said centerline the following bearings and distances;
 thence North 13°32'32" East 413.89 feet;
 thence North 33°24'40" East 417.71 feet;
 thence North 24°32'16" East 125.14 feet;
 thence North 32°34'43" East 390.24 feet;
 thence North 42°10'26" East 267.96 feet;
 thence North 30°03'57" East 148.51 feet;
 thence North 12°20'25" East 264.13 feet;
 thence North 04°21'08" East 341.89 feet;
 thence North 16°48'23" West 63.54 feet;
 thence North 45°28'04" West 46.91 feet to the intersection of an existing farm road;
 thence along said centerline the following bearings and distances;
 thence North 03°09'03" East 177.44 feet;
 thence North 00°09'56" East 465.38 feet;
 thence North 05°41'43" East 103.99 feet;
 thence North 10°39'15" East 121.08 feet;
 thence North 15°25'36" East 111.98 feet;
 thence North 17°08'00" East 1725.87 feet;
 thence North 17°26'47" East 128.61 feet;
 thence North 16°34'51" East 129.88 feet;
 thence North 16°24'25" East 131.77 feet;
 thence North 16°08'19" East 115.56 feet;
 thence North 17°04'45" East 121.58 feet;
 thence North 18°06'12" East 137.21 feet;
 thence North 19°19'27" East 372.24 feet;
 thence North 19°55'22" East 278.61 feet;
 thence North 24°45'34" East 104.38 feet;
 thence North 28°19'28" East 117.96 feet;
 thence North 28°51'35" East 114.65 feet;
 thence North 36°43'00" East 131.30 feet;
 thence North 47°28'16" East 133.05 feet;

                                               34
 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37      Pg 169 of 379
                                             River Farm
                                           Legal Description


 thence North 41°49'59" East 130.92 feet;
 thence North 36°06'09" East 111.02 feet;
 thence North 31°58'37" East 151.23 feet;
 thence North 38°07'28" East 105.75 feet;
 thence North 44°54'02" East 109.65 feet;
 thence North 43°17'45" East 106.90 feet;
 thence North 41°00'56" East 119.24 feet;
 thence North 36°32'59" East 103.29 feet;
 thence North 29°26'26" East 106.12 feet;
 thence North 22°29'40" East 115.80 feet;
 thence North 21°31'04" East 103.79 feet;
 thence North 32°47'25" East 119.34 feet;
 thence North 54°53'36" East 109.28 feet;
 thence North 70°15'49" East 109.49 feet;
 thence North 78°46'19" East 112.28 feet;
 thence North 80°32'41" East 123.19 feet;
 thence North 80°55'28" East 111.19 feet;
 thence North 79°31'08" East 100.13 feet;
 thence North 73°27'59" East 133.21 feet;
 thence North 68°04'32" East 122.55 feet; to a point on the North line of said Section 22, lying
 South 88°53'05" West 623.99 feet from the Northeast corner thereof and the terminus of this
 centerline.

 PARCEL 35: (121600000000000, 128601000000000, 128602000001000 and
 120601000000000)

 All of Section 21; the East half of the East half of Section 20; the North half and the Southwest
 quarter and the Northwest quarter of the Southeast quarter of Section 28, EXCEPT a parcel of
 land situated in the Southwest quarter of the Southwest quarter of Section 28, described as
 follows:

 The Southwest corner of said Section 28, being the True Point of Beginning;
 thence North 01°05'50" West along the West line of said Section 28 a distance of 349.60 feet;
 thence South 85°15'42" East a distance of 1,337.74 feet; thence South 00°00' East a distance of
 221.87 feet to a point on the Southerly line of said Section 28;
 thence South 89°15'32" West along said South line a distance of 1,326.59 feet to the Southwest
 corner of said Section 28 and the True Point of Beginning, all in Township 6 North, Range 30
 East, W.M., Benton County, Washington.

 PARCEL 36: (115604000001000)

 That portion of the South half of Section 15, Township 6 North, Range 30 East, W.M., Benton
 County, Washington, described as follows:


                                               35
 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37       Pg 170 of 379
                                             River Farm
                                           Legal Description


 The Southeast corner of said Section 15 being the True Point of Beginning;
 thence South 88°53'07" West along the Southerly line of said Section 15, a distance of 4,159.72
 feet thence North 48°58'02" East a distance of 3,270.68 feet; thence South 89°58'08" East a
 distance of 1,653.99 feet to the Easterly line of said Section 15;
 thence South 01°02'51" East along said East line a distance of 2,065.70 feet to the Southeast
 corner of said Section 15 and the True Point of Beginning.

 PARCEL 37: (127603000002000)

 An undivided one-half interest in and to:

 A strip of land situate in Government Lot 4, Section 27, Township 6 North, Range 30 East,
 W.M., Benton County, Washington, being 60 feet in width 30 feet lying on each side of the
 following described centerline:

 Beginning at the West quarter corner of said Section 27; thence North 88°35'17" East along the
 North line of said Government Lot 4, 168.86 feet to the True Point of Beginning of said
 centerline and right of way; thence South 15°38'26" East 405.51 feet; thence South 51°50'44"
 East 629.30 feet;
 thence South 10°34'03" West 666.48 feet to the terminus of said centerline.

 PARCEL 38: (127603000003000)

 An undivided one-half interest in and to:

 A strip of land 200 feet in width situated in Government Lot 4, Section 27, township 6 North,
 Range 30 East, W.M., Benton County, Washington, with 100.00 feet of said width lying in each
 side of the following described centerline:

 Beginning at the West quarter corner of said Section 27; thence South 01°03'24" East along the
 West line of said Section 27 a distance of 1,616.27 feet;
 thence along a line perpendicular to said West line North 88°56'36" East a distance of 556.17
 feet to a point on the Northwesterly right of way line of the Spokane, Portland & Seattle Railway
 Company, said point being the True Point of Beginning and lying Northwesterly 100.00 feet
 when measured perpendicular to railroad centerline station 6456+45.3 and railroad mile 207.83;
 thence North 21°36'15" West perpendicular to said railroad right of way a distance of 150.00 feet
 to the terminus of said centerline.

 PARCEL 39: (110603000000000 and 115602000000000)

 That portion of Sections 10 and 15, Township 6 North, Range 30 East, W.M., Benton County,
 lying North and West of the following described line:

 Beginning at the Southwest corner of said Section 15;

                                               36
 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37     Pg 171 of 379
                                             River Farm
                                           Legal Description


 thence North 1°27'28" West along the West line of said Section 15, 1,060.00 feet;
 thence North 88°33'31" East 1,304.20 feet;
 thence North 49°26'57" East 780.68 feet;
 thence North 1°26'29" West 1,920.00 feet;
 thence North 39°43'36" East 1,162.50 feet;
 thence North 60°39'13" East 2,060.55 feet to the North line of said Section 15, said point being
 South 89°03'16" West 847.82 feet from the Northeast corner of said Section 15;
 thence continuing North 60°39'13" East 522.64 feet;
 thence North 0°13'17" West 1,085.00 feet to a point on the North line of the South half of the
 South half of said Section 10, said point being South 89°06'19" West 400 feet from the Northeast
 corner of said South half of the South half and the terminus of said line.

 PARCEL 40: (103600000000000, 104603000000000, 109601000000000, 110601000000000,
 110602000000000)

 Section 3; South half of Section 4; North half of Section 9; North half of Section 10; North half
 of South half of Section 10; EXCEPT the South 200 feet of the East 200 feet of said Section 10;
 all in Township 6 North, Range 30 East, W.M., Benton County, Washington; EXCEPT Finley
 Road; AND EXCEPT Brown Road.

 PARCEL 41: (127603000002000)

 An undivided one-half interest in and to:

 A strip of land situated in Government Lot 4, Section 27, Township 6 North, Range 30 East,
 W.M., Benton County, Washington, being 60.00 feet in width with 30.00 feet lying on each side
 of the following described centerline:

 Beginning at the West quarter corner of said Section 27; thence North 88°35'17" East along the
 North line of said Government Lot 4, 168.86 feet to the True Point of Beginning of said
 centerline and right of way;
 thence South 15°38'26" East 405.51 feet;
 thence South 51°50'44" East 629.30 feet;
 thence South 10°34'03" West 666.48 feet to the terminus of said centerline.

 PARCEL 42: (127603000003000)

 An undivided one-half interest in and to:

 A strip of land 200 feet in width situated in Government Lot 4, Section 27, Township 6 North,
 Range 30 East, W.M., Benton County, Washington, with 100.00 feet of said width lying on each
 side of the following described centerline:



                                               37
 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37       Pg 172 of 379
                                             River Farm
                                           Legal Description


 Beginning at the West quarter corner of said Section 27; thence South 01°03'24" East along the
 West line of said Section 27 a distance of 1,616.27 feet;
 thence along a line perpendicular to said West line North 88°56'36" East a distance of 556.17
 feet to a point on the Northwesterly right of way line of the Spokane, Portland & Seattle Railway
 Company, said point being the True Point of Beginning and lying Northwesterly 100.00 feet
 when measured perpendicular to railroad centerline station 6456+45.3 and railroad mile 207.83;
 thence North 21°36'15" West perpendicular to said railroad right of way a distance of 150.00 feet
 to the terminus of said centerline.

 PARCEL 43: (109603000000000)

 The South half of Section 9, Township 6 North, Range 30 East, W.M., Benton County,
 Washington.

 PARCEL 44: (107602000001001)

 Section 7, Township 6 North, Range 30 East, W.M., Benton County, Washington, EXCEPT the
 North half of the North half thereof; AND EXCEPT portions conveyed to Benton County for
 road purposes by Deeds recorded under Recording Nos. 624663 and 624762.

 And Also Except that portion of said Section described as follows:

 Beginning at the Southwest corner of said Section 7; thence North 00°13'16" East, 1019.91 feet
 along the West line of said Section 7; thence South 89°44'41" East, 30.00 feet to the East line of
 Nine Canyon Road and the True Point of Beginning.; thence South 89°44'41" East 988.81 feet;
 thence South 00°13'16" West, 979.91 feet to a point 40.00 feet Northerly of the South line of said
 Section 7; thence North 89°44'41" West, 988.81 feet parallel with and 40.00 feet Northerly of
 said South line to a point on the East line of said Nine Canyon road; thence North 00°13'16"
 East, 979.91 feet along said East line to the True Point of Beginning.

 AND ALSO EXCEPT that portion of said Section described as follows:

 Beginning at the West Quarter corner of said Section 7; thence North 00°13'16" East 850.00 feet
 along the West line of said Section 7; thence South 89°46'44" East 60.00 to the East line of Nine
 Canyon Road and to the True Point of Beginning;

 Thence Continuing South 89°46'44" East 950.00 feet; thence South 00°13'16" West 950.00 feet;
 thence North 89°46'44" West 950.37 feet to the East line of Nine Canyon Road, said point being
 on the arc of a 3530.00 feet Radius curve (radius point bears North 88°57'04" West); thence
 Northerly, 51.00 feet along said East line and along the arc of said curve through a central angle
 of 00°49'40"; thence North 00°13'16" East 899.01 feet along said East line to the True Point of
 Beginning.



                                               38
 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37       Pg 173 of 379
                                             River Farm
                                           Legal Description


 PARCEL 45: (108601000000000)

 Section 8, Township 6 North, Range 30 East, W.M., Benton County, Washington, EXCEPT the
 North half of the Northwest quarter thereof.

 PARCEL 46:

 An Easement for subsurface irrigation line being the West 60 feet of the South 1,060 feet of the
 Southwest quarter of Section 15, Township 6 North, Range 30 East, W.M., being a portion of the
 Easement created by instrument recorded August 9, 1978, under Recording No. 766691.

 PARCEL 47:

 A roadway easement 30 feet in width the centerline of which is the Easterly boundary of Parcel
 A described in Statutory Warranty Deed recorded July 25, 1997, under Auditor's File No. 97-
 17672.

 PARCEL 48:

 Together with rights described in the following easements, agreements and permits as follows:

 Revocable Permit for pipeline right-of-way and for pump plant site granted by the Department of
 the Army Permits, recorded June 9, 1978, under Recording No. 761253, records of Benton
 County, Washington.

 Burlington Northern, Inc., Revocable Permit, recorded June 9, 1978, under Recording
 No. 761251, authorizing the construction, operation and maintenance of a 36 inch water pipeline
 at Survey Station 6455, plus 91.9-mile post 207 plus 4,435.2 feet, in Benton County, Washington

 PARCEL 49:

 An easement for ingress and egress purpose situated in Section 15, Township 6 North, Range 30,
 East, W.M., being 40 feet in width with 20 feet lying on either side of the following described
 centerline:

 Beginning at the Southeast corner of said Section 15;
 thence North 01°02'51" West along the East line of said Section 15, a distance of 2,681.27 feet to
 the true point of beginning;
 thence South 89°26'31" West a distance of 352.48 feet; thence South 01°21'21" East a distance
 of 612.02 feet to the terminus of said line.




                                               39
 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37      Pg 174 of 379
                                             River Farm
                                           Legal Description


 PARCEL 50: (127603000001001)

 Those portions of the following described property lying Northerly of the Northerly right of way
 line of existing Burlington Northern Santa Fe Railroad ( formerly Spokane, Portland and Seattle
 Railway).

 Government Lot 4, Section 27, Township 6 North, Range 30 East of the Willamette Meridian,
 Benton County, Washington, Together with that portion of Government Lot 3 of said Section 27
 lying Westerly of the following described line:

 Beginning at the Northwest corner of said Section 27; thence South 1°03'20" East, 2639.97 feet
 along the West line of said Section 27 to the West quarter corner of said Section 27; thence
 North 89°12'10" East, 1783.01 feet along the North line of said Government Lots 4 and 3 to the
 True Point of Beginning; thence South 0°48'00" East, 1156.00 feet to the North line of the
 Burlington Northern Santa Fe Railroad right of way and the terminus of said line.

 PARCEL 51: (128604000002001)

 Those portions of the following described property lying Northerly of the Northerly right of way
 line of the existing Burlington Northern Santa Fe Railroad (formerly Spokane, Portland and
 Seattle Railway)

 Government Lot 1, and the East 780 feet of the Southwest quarter of the Southeast quarter of
 Section 28, Township 6 North, Range 30 East Willamette Meridian, Benton County,
 Washington,

 Except right of way for roads, and Except any portion thereof of the above described property
 lying below 347 feet above mean sea level, United States Coast and Geodetic Survey Datum.

 PARCEL 52: (128604000002002)

 The Southwest quarter of the Southeast quarter of Section 28, Township 6 North, Range 30 East
 Willamette Meridian, Benton County, Washington lying Northwesterly of the existing
 Burlington Northern Santa Fe Railroad (formerly Spokane, Portland and Seattle Railway) right
 of way.

 Except the East 780 feet thereof

 PARCEL 53: (128603000001000)

 That portion of the Southwest quarter of the Southwest quarter of Section 28, Township 6 North,
 Range 30, E.W.M., Benton County, Washington, described as follows:




                                               40
 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37     Pg 175 of 379
                                             River Farm
                                           Legal Description


 The Southwest corner of said Section 28 being the True Point of Beginning; thence North
 01°05'50" West along the West line of said Section 28, a distance of 349.60 feet; thence South
 85°15'42" East, a distance of 1337.74 feet; thence South 00°00' East a distance of 221.87 feet to
 a point on the Southerly line of said Section 28; thence South 89°15'32" West along said South
 line a distance of 1326.59 feet to the Southwest corner of said Section 28 and the True Point of
 Beginning.

 PARCEL 54: (133601000001000)

 Those portions of the following described property lying Northerly of the Northerly right of way
 line of the existing Burlington Northern Santa Fe Railroad ( formerly Spokane, Portland and
 Seattle Railway);

 The East 780 feet of Government Lot 1, Section 33, Township 6 North, Range 30 East
 Willamette Meridian, Benton County, Washington.

 Except right of way for roads, and Except any portion thereof of the above described property
 lying below 347 feet above mean sea level, United States Coast and Geodetic Survey Datum.

 PARCEL 55: (133602000002001)

 A parcel of land located in the Northwest quarter of the Northwest quarter of Section 33,
 Township 6 North, Range 30 East Willamette Meridian, Benton County, Washington more
 particularly described as follows:

 Beginning at the Northwest corner of said Section 33; thence Along the North line of said
 Section 33, South 88°31'46" East, 1137.40 feet to a point on a 1064.58 feet radius curve whose
 center bears South 89°27'20" East; thence along said curve to the right an arc length of 1715.72
 feet through an included angle of 92°20'25" around a long chard measuring 1535.97 feet, bearing
 South 46°42'52" West to a point on the West line of the Northwest quarter of the Northwest
 quarter of Section 33; thence along said West line North 01°00' 05" West, 1082.47 feet to the
 Point of Beginning.

 PARCEL 56: (104601000000000)

 The North half of Section 4, Township 6 North, Range 30 E.W.M., Benton County, Washington.




                                               41
 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37       Pg 176 of 379
                                       STORAGE COMPLEX
                                       LEGAL DESCRIPTION


 That portion of the Southwest quarter of Section 7, Township 6 North, Range 30 East, W.M.,
 Benton County, Washington, described as follows:

 Beginning at the Southwest corner of said Section 7;
 Thence North 00°13'16" East 1,019.91 feet along the West line of said Section 7;
 Thence South 89°44'41" East, 30.00 feet to the East line of Nine Canyon Road and the True
 Point of Beginning;
 Thence South 89°44'41" East, 988.81 feet;
 Thence South 00°13'16" West, 979.91 feet to a point 40.00 feet Northerly of the South line of
 said Section 7;
 Thence North 89°44'41" West, 988.81 feet parallel with and 40.00 feet Northerly of said South
 line to a point on the East line of said Nine Canyon Road;
 Thence North 00°13'16" East, 979.91 feet along said East line to the True Point of Beginning.




                                               1
 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37    Pg 177 of 379
                                                  Schedule 2.4
                                     Water Agreements/Irrigation System Permits

     1. Department of Army Permit dated August 27, 1976 (River Farm Pump Station).
     2. Permit from Burlington Northern Railroad (BNSF) dated February 16, 1978 (River Farm
         pipeline crossing).
     3. Department of the Army Easement for Pipeline Right of Way recorded April 25, 1994 as
         Recording No. 94-14256. (Nine Canyon Farms pumping plant and improvements –
         Section 6, Township 5 North, Rane 30 East).
     4. Department of the Army Easement for Pipeline Right of Way recorded April 25, 1994 as
         Recording No. 94-14257. (Nine Canyon Farms pumping plant and improvements –
         Section 6, Township 5 North, Rane 30 East).
     5. Revocable Permit granted by Burlington Northern, Inc., recorded June 9, 1978 under
         Recording No. 761251. (River Farm Parcel 48).
     6. Department of Army Easement dated February 10, 1972 (record No. 647551) (Cox Farm
         “Irrigro” pumping plant).
     7. Department of the Army permit NPW 71-026-72-5 (Cox Farm “Irrigro” pumping plant).
         (the preceding Items 1-7, the “Irrigation System Permits”)
     8. Primary Irrigation System Agreement between Crawford & Sons, Inc., and Barbarosa
         Farms dated June 5, 1978, including the Modification of Agreement, and Assignment of
         Agreement to Easterday, and any supplements, amendments or modifications thereof.
     9. Water and Irrigation System Sharing Agreement between Holtzinger Management and
         Prudential Insurance and any supplements, amendments or modifications thereof.
     10. Water and Irrigation System Sharing Agreement by and among Holtzinger Management,
         Kwong Chung and Christine Lai, and Craig and Sharon Campbell and any supplements,
         amendments or modifications thereof.
     11. Water and Irrigation System Sharing Agreement between Holtzinger Management and
         Holtzinger Fruit and any supplements, amendments or modifications thereof.
     12. Well Agreement between Holtzinger Management and Holtzinger Fruit and any
         supplements, amendments or modifications thereof.
     13. Irrigation System Sharing Agreement between Benton Ranch and Easterday Farms and
         any supplements, amendments or modifications thereof.
     14. Easterday Columbia River Primary Water Delivery Agreement between Easterday
         Ranches and Easterday Farms dated September 19, 2011, and First Amendment dated
         August 2012 and any supplements, amendments or modifications thereof.
     15. Irrigation Water Agreement between Holtzinger Management and Charlie Cox Farms and
         any supplements, amendments or modifications thereof.
     16. Indefinite Term Lease from BNSF to Easterday Farms dated January 1, 1997.
     17. Agreement for Private Crossing from BNSF to Easterday Farms dated June 21, 2017.
 (the preceding Items 8 -17, the “Water Agreements”).



                                                      1
 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830        Filed 06/21/21    Entered 06/21/21 17:28:37   Pg 178 of 379
                                               Schedule 2.5
                             Debtor Assigned and Assumed Leases and Contracts


     1. Irrigated Cash Lease No. 12-D57294 commencing January 1, 2017, by the State of
        Washington, Department of Natural Resources (Lessor) and Cody Easterday, Debby
        Easterday, Gale Easterday, and Karen Easterday (Lessee).
     2. Sublease of Dryland Cash Lease No. 12-D53908 commencing October 1, 2017, by the
        State of Washington, Department of Natural Resources (Lessor) and Brian Wake and
        Brad Wake (Lessee).
     3. Farm Lease commencing June 1, 2013, by Wake Family Properties, L.L.C., dba Brad
        Wake and Brian Wake dba B&B Farms (Lessor) and Cody A. Easterday, Debby
        Easterday, Gale A. Easterday, and Karen L. Easterday dba Easterday Farms (Lessee).
     4. Farm Lease dated November 12, 2014, by Brad Wake and Brian Wake (Lessor) and
        Cody A. Easterday, Debby Easterday, Gale A. Easterday, and Karen L. Easterday dba
        Easterday Farms (Lessee).
     5. The Barker Ranch’s Consent to Shaw Vineyards, Inc.’s Partial Assignment and Sublease
        to Easterday Farms, Partnership of a Portion of the Water Rights Leased to Shaw
        Vineyards, Inc. Under The Barker Ranch/Shaw Vineyards, Inc. Water Rights Lease
        Agreement of February 26, 2013, dated April 29th, 2013 between Barker Ranch, Ltd
        (Lessor) and Shaw Vineyards, Inc. (Lessee 1) and Easterday Farms (Lessee 2).
     6. Yakima Adjudication Conditional Final Order Certificate No. S4-83818-J, pursuant to
        The Barker Ranch, Ltd. and Shaw Vineyards, Inc. Water Right Lease Agreement (Feb.
        26, 2013), as amended; The Barker Ranch’s Consent to Shaw Vineyards, Inc.’s Partial
        Assignment and Sublease to Easterday Farms, Partnership of a Portion of the Water
        Rights Leased to Shaw Vineyards, Inc. Under the Barker Ranch/ Shaw Vineyards, Inc.
        Water Rights Lease Agreement of February 26, 2013 (April 29, 2013); and Order
        Pendente Lite Re Temporary Change, Barker Ranch, Claim Nos. 01858, 01859, Yakima
        County Superior Court No. 77-2-01484 5 (Dec. 12, 2013).




                                                 1
 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830    Filed 06/21/21   Entered 06/21/21 17:28:37   Pg 179 of 379
                                             Schedule 2.6
                                      Water Certificates and Permits


     3. Owned Water Rights

               A. Washington Department of Ecology Water Right Certificates

                         i. Certificate No. S4-23978C

                        ii. Certificate No. S3-00285C

                       iii. Certificate No. S3-00284C

                        iv. Certificate No. S3-22075C

                        v. Certificate No. 3399

               B. Washington Department of Ecology Water Right Permits

                         i. Superseding Permit No. S4-28998P

                        ii. Superseding Permit No. G4-30584P

     4. Leased Water Rights

               A. Washington Department of Ecology Water Right Certificates

                         i. Certificate No. S3-00591C, pursuant to Washington Department of
                            Natural Resources Lease 12-D57294, effective January 1, 2017.

                        ii. Yakima Adjudication Conditional Final Order Certificate No. S4-83818-J,
                            pursuant to The Barker Ranch, Ltd. and Shaw Vineyards, Inc. Water Right
                            Lease Agreement (Feb. 26, 2013), as amended; The Barker Ranch’s
                            Consent to Shaw Vineyards, Inc.’s Partial Assignment and Sublease to
                            Easterday Farms, Partnership of a Portion of the Water Rights Leased to
                            Shaw Vineyards, Inc. Under the Barker Ranch/ Shaw Vineyards, Inc.
                            Water Rights Lease Agreement of February 26, 2013 (April 29, 2013);
                            and Order Pendente Lite Re Temporary Change, Barker Ranch, Claim
                            Nos. 01858, 01859, Yakima County Superior Court No. 77-2-01484 5
                            (Dec. 12, 2013).




                                                  1
 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21     Entered 06/21/21 17:28:37     Pg 180 of 379
                                             Schedule 5.2

                                          Assumed Liabilities



                                                NONE




                                               1
 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37   Pg 181 of 379
                                            Schedule 6.4.11
                                               Phase I’s


 Phase 1 Environmental Site Assessments performed by AECOM dated April 2021 with respect
 to Cox Farm, River Farm, Nine Canyon Farm, Goose Gap Farm, and the Storage Complex, as
 posted to Seller’s virtual data room prior to the Effective Date of this Agreement.




                                               1
 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37   Pg 182 of 379
                                            Schedule 7.2.10
                                          Excluded Exceptions

 General:

                        The lien of any state or federal estate tax by reason of the death of Gale
          Easterday.
         Any unrecorded leaseholds, right of vendors and holders of security interests on personal
          property installed upon the Land and rights of tenants to remove trade fixtures at the
          expiration of the terms.
         Any matters arising out of or by virtue of that certain bankruptcy case:

          Name of Debtor: Easterday Ranches Inc., and Easterday Farms
          Date of Filing: February 1, 2021
          U. S. District Court: Eastern District
          State: Washington
          Case No.: 21-00141-WLH11
          Chapter: 11

         Pending probate proceedings in the estate of Name of decedent:
          Gale A. Easterday
          Date Filed: January 14, 2021
          County: Franklin
          Court: Superior
          Case No.: 21-4-50004-11
          Personal Representative(s): Karen Easterday

 Cox Farm:

         A mortgage, security agreement, assignment of rents and fixture filing to secure an
          indebtedness as shown below

          Amount: $27,000,000.00
          Dated: June 4, 2015
          Mortgagor: Easterday Ranches, Inc., a Washington corporation, Cody A. Easterday and
          Debby Easterday, husband and wife; and Gale A. Easterday and Karen L. Easterday,
          husband as wife, and Easterday Farms, a Washington general partnership
          Mortgagee: AXA Equitable Life Insurance Company, a New York corporation
          Loan No.: 60715200
          Recording Date: June 4, 2015
          Recording No: 2015-015800

         A financing statement as follows:


                                               1
 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37       Pg 183 of 379
          Debtor: Easterday Ranches, Inc.
          Secured Party: AXA Equitable Life Insurance Company
          Recording Date: June 4, 2015
          Recording No: 2015-015801

         A mortgage, security agreement, assignment of rents and fixture filing to secure an
          indebtedness as shown below Amount: $3,100,000.00

          Dated: June 16, 2020
          Mortgagor: Easterday Ranches, Inc., a Washington corporation, Cody A. Easterday and
          Debby Easterday, husband and wife; and Gale A. Easterday and Karen L. Easterday,
          husband as wife, and Easterday Farms, a Washington general partnership
          Mortgagee: AXA Equitable Life Insurance Company, a New York corporation
          Recording Date: June 16, 2020
          Recording No: 2020-20391

         As to Parcel J:
          Claim of Lien
          Claimant: Pegram Construction Inc.
          Against: Easterday Ranches Inc.
          Amount: $123,984.00
          Recorded: February 4, 2021
          Recording No: 2021-5522

         Claim of Lien by Copenhaver Construction, Inc. in the amount of $75,625.00 filed on
          April 9, 2021.

 River Farm:

         A Mortgage, Security Agreement, and Fixture Filing, with Assignment of Rents and
          Proceeds, Leases and Agreements to secure an indebtedness as shown below

          Amount: $50,000,000.00
          Dated: February 12, 2020
          Mortgagor: EASTERDAY RANCHES, INC., a Washington corporation, EASTERDAY
          FARMS, a Washington general partnership among Cody A Easterday, Debby Easterday,
          Gale A. Easterday, and Karen L. Easterday, GALE A. EASTERDAY and KAREN L.
          EASTERDAY, husband and wife, and CODY A. EASTERDAY and DEBBY
          EASTERDAY
          Mortgagee: The Prudential Insurance Company of America, a New Jersey Corporation
          Recording Date: February 18, 2020
          Recording No: 2020-005577

 Nine Canyon Farm:


                                               2
 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37       Pg 184 of 379
         A Mortgage, Security Agreement, and Fixture Filing, with Assignment of Rents and
          Proceeds, Leases and Agreements to secure an indebtedness as shown below

          Amount: $50,000,000.00
          Dated: February 12, 2020
          Mortgagor: EASTERDAY RANCHES, INC., a Washington corporation, EASTERDAY
          FARMS, a Washington general partnership among Cody A Easterday, Debby Easterday,
          Gale A. Easterday, and Karen L. Easterday, GALE A. EASTERDAY and KAREN L.
          EASTERDAY, husband and wife, and CODY A. EASTERDAY and DEBBY
          EASTERDAY
          Mortgagee: The Prudential Insurance Company of America, a New Jersey Corporation
          Recording Date: February 18, 2020
          Recording No: 2020-005577

         As to Parcel 6: Claim of Lien

          Claimant: AAA Concrete Inc., a Washington Corporation
          Against: Easterday Farms
          Amount: $51,329.00
          Recorded: December 29, 2020
          Recording No: 2020-53403

 Goose Gap Farm:

         A Mortgage, Security Agreement, and Fixture Filing, with Assignment of Rents and
          Proceeds, Leases and Agreements to secure an indebtedness as shown below
          Amount: $50,000,000.00
          Dated: February 12, 2020
          Mortgagor: EASTERDAY RANCHES, INC., a Washington corporation, EASTERDAY
          FARMS, a Washington general partnership among Cody A Easterday, Debby Easterday,
          Gale A. Easterday, and Karen L. Easterday, GALE A. EASTERDAY and KAREN L.
          EASTERDAY, husband and wife, and CODY A. EASTERDAY and DEBBY
          EASTERDAY
          Mortgagee: The Prudential Insurance Company of America, a New Jersey Corporation
          Recording Date: February 18, 2020
          Recording No: 2020-005577

 Storage Complex:

         A mortgage to secure an indebtedness as shown below

          Amount: $6,000,000.00
          Dated: April 7, 2011
          Mortgagor: Easterday Farms, a Washington general partnership
          Mortgagee: LTM Investments LLC, a Washington limited liability company

                                               3
 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37   Pg 185 of 379
          Recording Date: April 8, 2011
          Recording No.: 2011-10312
          First amendment to Mortgage recorded July 10, 2014 under Auditor’s File No. 2014-
          16432




                                               4
 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37   Pg 186 of 379
                                            Schedule 8.7
                       Assumed and Assigned Contracts and Leases / Cure Amounts

 Contract or Lease                                    Cure Amount
 1. Irrigated Cash Lease 12-D57294                    $
    commencing January 1, 2017, by the State
    of Washington, Department of Natural
    Resources (Lessor) and Cody Easterday,
    Debby Easterday, Gale Easterday, and
    Karen Easterday (Lessee).

 2.          Sublease of Dryland Cash Lease    $
      commencing October 1, 2017, by the State
      of Washington, Department of Natural
      Resources (Lessor) and Brian Wake and
      Brad Wake (Lessee).

 3.          Farm Lease commencing June 1,            $21,962.50 + 12% interest
      2013, by Wake Family Properties, L.L.C.,
      dba Brad Wake and Brian Wake dba B&B
      Farms (Lessor) and Cody A. Easterday,
      Debby Easterday, Gale A. Easterday, and
      Karen L. Easterday dba Easterday Farms
      (Lessee).

 4.           Farm Lease dated November 12,           $9,640.00 + 12%
      2014, by Brad Wake and Brian Wake
      (Lessor) and Cody A. Easterday, Debby
      Easterday, Gale A. Easterday, and Karen
      L. Easterday dba Easterday Farms
      (Lessee).

 5.          The Barker Ranch’s Consent to            $1,800.00 late fee
      Shaw Vineyards, Inc.’s Partial
      Assignment and Sublease to Easterday
      Farms, Partnership of a Portion of the
      Water Rights Leased to Shaw Vineyards,
      Inc. Under The Barker Ranch/Shaw
      Vineyards, Inc. Water Rights Lease
      Agreement of February 26, 2013, dated
      April 29th, 2013 between Barker Ranch,
      Ltd (Lessor) and Shaw Vineyards, Inc.
      (Lessee 1) and Easterday Farms (Lessee
      2).


                                                1
 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21     Entered 06/21/21 17:28:37   Pg 187 of 379
 Contract or Lease                                    Cure Amount
 6.         Yakima Adjudication Conditional           $
    Final Order Certificate No. S4-83818-J,
    pursuant to The Barker Ranch, Ltd. and
    Shaw Vineyards, Inc. Water Right Lease
    Agreement (Feb. 26, 2013), as amended;
    The Barker Ranch’s Consent to Shaw
    Vineyards, Inc.’s Partial Assignment and
    Sublease to Easterday Farms, Partnership
    of a Portion of the Water Rights Leased to
    Shaw Vineyards, Inc. Under the Barker
    Ranch/ Shaw Vineyards, Inc. Water
    Rights Lease Agreement of February 26,
    2013 (April 29, 2013); and Order
    Pendente Lite Re Temporary Change,
    Barker Ranch, Claim Nos. 01858, 01859,
    Yakima County Superior Court No. 77-2-
    01484 5 (Dec. 12, 2013).




                                               2
 4831-5589-2454v.18 0117168-000002


21-00141-WLH11             Doc 830   Filed 06/21/21    Entered 06/21/21 17:28:37   Pg 188 of 379
             1                                  EXHIBIT B
             2
                                First Amendment to Successful Bidder PSA
             3

             4

             5

             6

             7

             8

             9

         10

         11

         12

         13

         14

         15

         16

         17

         18

         19

         20

         21

         22

         23

         24

         25

         26

         27

         28


ef21n001m0
         21-00141-WLH11   Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37   Pg 189 of 379
             FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT

         THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (this
 “Amendment”) is made and entered into as of the date of the last Party’s signature hereto as set
 forth below (“Effective Date”), by and among Farmland Reserve, Inc. a Utah nonprofit
 corporation (“Buyer”), and Easterday Ranches, Inc., a Washington corporation (“Ranches”) and
 Easterday Farms, a Washington general partnership (“Farms” and, together with Ranches, and
 their respective estates, the “Debtors”), each a debtor and debtor in possession under Lead Case
 No. 21-00141-11 (the “Cases”) (Jointly Administered) in the United States Bankruptcy Court for
 the Eastern District of Washington, Yakima Division (the “Bankruptcy Court”), and by and
 among Buyer, Debtors, and Cody Easterday (“CE”) and Debbie Easterday (“DE”), husband and
 wife, and Karen Easterday, in her individual capacity, and as the personal representative in In the
 Matter of the Estate of Gale A. Easterday currently pending in the Franklin County Superior
 Court, case no. 21-450004-11 (“KE,” and together with CE and DE, “Easterdays,” and,
 together with Debtors, “Sellers”), with respect to that certain Purchase and Sale Agreement by
 and between the Parties dated May 19, 2021 (the “Purchase Agreement”). Collectively, Buyer
 and Sellers are referred to herein as the “Parties.” Capitalized terms defined in the Purchase
 Agreement and used in this Amendment have the same meaning as given in the Purchase
 Agreement.

        The Parties hereby agree as follows:

         1.      The Purchase Price set forth in Section 5.1.1 is hereby amended to be TWO
 HUNDRED AND FOUR MILLION AND NO/100 ($204,000,000.00) Dollars, less the stalking
 horse bidder credit in the amount of $3,400,000.00, plus the $5,000,000.00 Plan Sponsor
 Contribution set forth in Section 12.1, subject to the terms of Section 12.1, plus any transfer
 taxes or the like as provided in Section 6.8 of the Purchase Agreement.

       2.     The definition of “Debtors” is amended to be “Easterday Ranches, Inc., a
 Washington corporation (“Ranches”) and Easterday Farms, a Washington general partnership
 (“Farms” and, together with Ranches, and their respective estates, the “Debtors”).”

        3.    Except as expressly provided in this Amendment, the Purchase Agreement
 remains unchanged.

         4.      This Amendment may be executed in counterparts, each of which will be deemed
 an original, and taken together, will constitute one and the same agreement.



       [NOTHING FURTHER – SIGNATURES BEGIN ON THE FOLLOWING PAGE.]




21-00141-WLH11       Doc 830     Filed 06/21/21     Entered 06/21/21 17:28:37         Pg 190 of 379
21-00141-WLH11   Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37   Pg 191 of 379
21-00141-WLH11   Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37   Pg 192 of 379
 SELLERS:

 EASTERDAY RANCHES, INC.,
 a Washington corporation and Debtor and Debtor in Possession

 By:
        Name : Scott Avila
        Title: Co-Chief Restructuring Officer
 Date: June 18, 2021

 By:
        Name: Peter Richter
        Title: Co-Chi ef Restructuring Officer
 Date: June 18, 2021

 EASTERDAY FARMS, a Washington general partnership
 and Debtor and Debtor in Possession

 By:
        Name: Scott Avila
        Titl e: Co-Chief Restructuring Officer
 Date: June 18, 2021

 By:
       Name: Peter Richter
   d   Title : o-Chief Re structuring Officer
    e:Jup
   ,       �

 C y Easterday
 D te :Jyne 21,         �

 Debby Easterday
 Date: June 21 , 20


 Kare Easterday, in her in      1 •    ual capacity
 Date: June 2.f , 2021


 Ka en Easterday as pers nal representative
 of he Estate of Gale Easterday
   ate : June -:2-( , 2021




                First Amendment to Purchase and Sale Agreement Signature Page
                                                                         DOCS_LA:338491.2 20375/001
21-00141-WLH11        Doc 830         Filed 06/21/21   Entered 06/21/21 17:28:37     Pg 193 of 379
             1                                  EXHIBIT C
             2
                                             Backup Bidder PSA
             3

             4

             5

             6

             7

             8

             9

         10

         11

         12

         13

         14

         15

         16

         17

         18

         19

         20

         21

         22

         23

         24

         25

         26

         27

         28


ef21n001m0
         21-00141-WLH11   Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37   Pg 194 of 379
                      PURCHASE AND SALE AGREEMENT

                                 BY AND AMONG

         100C, LLC, A DELAWARE LIMITED LIABILITY COMPANY, AS BUYER

                                        AND

           EASTERDAY RANCHES, INC., A WASHINGTON CORPORATION
        AND EASTERDAY FARMS, A WASHINGTON GENERAL PARTNERSHIP,
         CODY EASTERDAY, DEBBY EASTERDAY AND KAREN EASTERDAY,
                       COLLECTIVELY AS SELLERS




 1006813688v11


21-00141-WLH11    Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37   Pg 195 of 379
                                                  TABLE OF CONTENTS

                                                                                                                                       Page

 1.      Sale by the Easterdays ....................................................................................................... 3
 2.      Purchase and Sale of the Property ..................................................................................... 5
 3.      Excluded Property.............................................................................................................. 7
 4.      Excluded Liabilities ........................................................................................................... 8
 5.      Consideration ..................................................................................................................... 8
         5.1        Purchase Price........................................................................................................ 8
         5.2        Assumed Liabilities; Environmental Release ........................................................ 9
 6.      Performance ..................................................................................................................... 10
         6.2        Purchase Price Allocation .................................................................................... 10
         6.3        Closing Date......................................................................................................... 11
         6.4        Easterdays Deliveries at Closing ......................................................................... 11
         6.6        Buyer’s Deliveries to Sellers at Closing .............................................................. 15
         6.7        Pre-Closing Covenants......................................................................................... 15
                    6.7.1      Intentionally Omitted ............................................................................... 15
                    6.7.2      HSR Act ................................................................................................... 16
                    6.7.3      WARN Act............................................................................................... 16
                    6.7.4      COBRA.................................................................................................... 16
                    6.7.5      Operation and Maintenance ..................................................................... 16
                    6.7.6      Compliance .............................................................................................. 16
         6.8        Transfer Taxes; Certain Prorations; Title Insurance; Etc .................................... 17
         6.9        Possession. ........................................................................................................... 18
         7.1        Conditions to Sellers’ Obligations. ...................................................................... 19
         7.2        Conditions to Buyer’s Obligations....................................................................... 20
         7.3        Termination.......................................................................................................... 22
 8.      Sellers’ Representations and Warranties ......................................................................... 22
         8.1        Power of Sellers ................................................................................................... 22
                    8.1.1      Easterdays ................................................................................................ 22
                    8.1.2      Debtors..................................................................................................... 22
         8.2        Authorization of Sellers ....................................................................................... 23
                                                                      i

 1006813688v11


21-00141-WLH11              Doc 830           Filed 06/21/21              Entered 06/21/21 17:28:37                        Pg 196 of 379
         8.3        Real Property ....................................................................................................... 23
         8.4        Environmental Condition..................................................................................... 23
         8.5        Compliance with Laws ........................................................................................ 23
         8.6        Water Rights ........................................................................................................ 23
         8.7        Assigned and Assumed Leases and Contracts ..................................................... 24
         8.8        OFAC................................................................................................................... 24
         8.9        Existing Leases and Contracts. ............................................................................ 24
 9.      Buyer’s Representations and Warranties ......................................................................... 24
         9.1        Power of Buyer .................................................................................................... 25
         9.2        Authorization of Buyer ........................................................................................ 25
         9.3        OFAC................................................................................................................... 25
 10.     AS-IS................................................................................................................................ 25
 11.     Bankruptcy Court Approvals ........................................................................................... 26
         11.1       Intentionally Omitted ........................................................................................... 26
         11.2       Intentionally Omitted ........................................................................................... 26
         11.3       Sale Order ............................................................................................................ 26
         11.4       Debtor Assigned and Assumed Leases and Contracts......................................... 27
 12.     Post-Closing Covenants ................................................................................................... 27
         12.1       Plan Sponsor Contribution................................................................................... 27
         12.2       Consent to Assignment ........................................................................................ 27
         12.3       Water Matters....................................................................................................... 28
 13.     Miscellaneous .................................................................................................................. 28
         13.1       Damage and Destruction; Condemnation ............................................................ 28
         13.2       Seller Default ....................................................................................................... 29
         13.3       Buyer Default....................................................................................................... 29
         13.4       Attorneys’ Fees .................................................................................................... 30
         13.5       Notices ................................................................................................................. 30
         13.6       Entire Agreement; No Third Party Beneficiaries................................................. 32
         13.7       Modification......................................................................................................... 32
         13.8       Closing Date......................................................................................................... 32
         13.9       Reporting Requirements ...................................................................................... 32
         13.10 Cooperation Agreement ....................................................................................... 32
                                                                      ii

 1006813688v11


21-00141-WLH11              Doc 830           Filed 06/21/21               Entered 06/21/21 17:28:37                         Pg 197 of 379
         13.11 Severability .......................................................................................................... 32
         13.12 Captions ............................................................................................................... 32
         13.13 Further Assurances............................................................................................... 33
         13.14 Waiver.................................................................................................................. 33
         13.15 Brokerage Obligations ......................................................................................... 33
         13.16 Payment of Fees and Expenses ............................................................................ 33
         13.17 Survival ................................................................................................................ 33
         13.18 Assignments......................................................................................................... 33
         13.19 Binding Effect...................................................................................................... 34
         13.20 Applicable Law.................................................................................................... 34
         13.21 Good Faith ........................................................................................................... 34
         13.22 Construction......................................................................................................... 34
         13.23 Counterparts; Electronic Signatures .................................................................... 34
         13.24 Time is of the Essence ......................................................................................... 34
         13.25 Bankruptcy Court Jurisdiction ............................................................................. 34
         13.26 Interpretation and Rules of Construction............................................................. 35
         13.27 Confidentiality ..................................................................................................... 35




                                                                   iii

 1006813688v11


21-00141-WLH11             Doc 830           Filed 06/21/21              Entered 06/21/21 17:28:37                      Pg 198 of 379
                            PURCHASE AND SALE AGREEMENT

        THIS PURCHASE AND SALE AGREEMENT (the “Agreement”) is made and
 entered into as of the date of the last Party’s signature hereto as set forth below (“Effective
 Date”), by and among 100C, LLC, a Delaware limited liability company (“Buyer”), and
 Easterday Ranches, Inc., a Washington corporation (“Ranches”), and Easterday Farms, a
 Washington general partnership (“Farms” and, together with Ranches, “Debtors”), each a
 debtor and debtor in possession under Lead Case No. 21-00141-11 (the “Cases”) (Jointly
 Administered) in the United States Bankruptcy Court for the Eastern District of Washington,
 Yakima Division (the “Bankruptcy Court”), and by and among Buyer, Debtors, and Cody
 Easterday (“CE”) and Debby Easterday (“DE”), husband and wife, and Karen Easterday, in her
 individual capacity, and as the personal representative in In the Matter of the Estate of Gale A.
 Easterday currently pending in the Franklin County Superior Court, case no. 21-450004-11
 (“KE,” and together with CE and DE, “Easterdays,” and, together with Debtors, “Sellers”).
 Collectively, Buyer and Sellers are referred to herein as the “Parties.”

                                            RECITALS

         A.      Buyer wishes to acquire from Debtors, and Debtors wish to sell to Buyer, all of
 Debtors’ right, title, and interest in and to that property described in Section 1 and Section 2
 (collectively, the “Property”) on the terms and conditions set forth herein.

         B.      In the Debtors’ business judgment, any sale of the portion of the Property that
 currently constitutes property of the Debtors’ bankruptcy estates (collectively, “Debtor
 Property”) can best be maximized for the benefit of Debtors’ creditors and parties-in-interest in
 the Cases if the Debtor Property is marketed for sale with the portion of the Property that is
 currently owned and/or leased by the Easterdays as described in Section 1 (collectively,
 “Easterday Property”).

        C.      In Easterdays’ business judgment, any sale of the Easterday Property can best be
 maximized for the benefit of the Easterdays’ creditors and their respective parties-in-interest if
 the Easterday Property is marketed for sale with the Debtor Property.

         D.      In furtherance of Sellers’ desire to maximize the value of the Property, Debtors
 filed their Motion for an Order Authorizing and Approving Cooperation Agreement in the Cases
 on March 26, 2021 [Dkt. No. 487, as revised by Dkt. Nos. 493, 576, and 640] (the “Cooperation
 Agreement Motion”). On April 28, 2021, the Bankruptcy Court entered an order approving the
 Cooperation Agreement Motion [Dkt. No. 655] (the “Cooperation Agreement Order”).

         E.      In furtherance of the Sellers’ desire to maximize the value of the Property,
 Debtors filed their Notice and Motion for (I) an Order (A) Approving Bid Procedures for the
 Sale of Assets; (B) Approving Procedures for the Assumption and Assignment of Executory
 Contracts and Unexpired Leases; (C) Scheduling the Auction and Sale Hearing; and (D)
 Granting Related Relief; and (II) an Order (A) Approving the Sale Free and Clear of All Claims,
 Liens, and Encumbrances; and (B) Approving the Assumption and Assignment or Rejection of
                                                  1

 1006813688v11


21-00141-WLH11       Doc 830      Filed 06/21/21      Entered 06/21/21 17:28:37        Pg 199 of 379
 Executory Contracts and Unexpired Leases; Memorandum of Points and Authorities in the Cases
 on March 26, 2021 [Dkt. No. 486] (“Bidding Procedures and Sale Motion”). On April 29,
 2021, the Bankruptcy Court entered an order approving the Bidding Procedures (as defined in
 the Bidding Procedures and Sale Motion) (the “Bidding Procedures Order”).

        F.      Cody Easterday entered into a Plea Agreement on March 31, 2021 in Case No.
 4:21-CR-06012-SAB-1 (the “Plea Agreement”) in the United States District Court for the
 Eastern District of Washington.

         G.       On the terms and conditions set forth in this Agreement, and subject to higher and
 better offers in accordance with the Bidding Procedures Order, Buyer wishes to acquire from
 Debtors all of Debtors’ right, title, and interest in and to the Property, free and clear of all liens,
 claims, rights, encumbrances and interests pursuant to and in accordance with sections 105, 363
 and 365 of title 11 of the United States Code (the “Bankruptcy Code”) and Rules 4001, 6004,
 and 6006 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), all as more
 fully set forth in this Agreement.

         H.       The consummation of the transactions described in this Agreement, including,
 upon Closing, Buyer’s lease of the Property to Debtors in order to enable Debtors to complete
 the current-year wheat crop harvest and to market and sell certain tangible personal property and
 equipment (“Equipment”), will maximize the value of the Property and Equipment for the
 benefit of the Sellers and their creditors and parties-in-interest.

         I.      In Debtors’ business judgment, consummation of the transaction described in this
 Agreement, subject to higher and better offers in accordance with the Bidding Procedures Order,
 is a necessary condition to Debtors’ ability to propose and confirm a joint Chapter 11 plan of
 liquidation in form and content reasonably acceptable to the Sellers (the “Joint Plan”) that
 enables Debtors or their designee to complete the current-year wheat crop harvest and to sell the
 Equipment in order to best maximize recoveries for all holders of rights and claims against the
 Sellers and in and to the Property.

         J.      Sellers acknowledge and agree that Buyer’s obligation to consummate the
 transactions described in this Agreement on the terms and conditions set forth in the Agreement
 requires the Easterdays to sell, assign, transfer, convey and deliver to Debtors all right, title and
 interest in and to the Easterday Property, upon which transfer all of the Easterday Property shall
 constitute property of Debtors’ bankruptcy estates and for which the Easterdays shall receive, in
 accordance with the Cooperation Agreement and subject to the approval of the Bankruptcy
 Court, an allocable interest in the Net Sale Proceeds, as such term is defined in the Cooperation
 Agreement (the “Proceeds Allocation”).

        K.      Buyer acknowledges and agrees that upon the execution of the Agreement by the
 Easterdays, Debtors and Buyer, the Agreement shall constitute Buyer’s irrevocable offer to
 purchase the Property on the terms and conditions set forth herein.

        L.      The Parties acknowledge and agree that the Debtors’ will be acting as agent for
 Buyer for the sole purpose of effecting the purchase of the Easterday Property in accordance

                                                    2

 1006813688v11


21-00141-WLH11        Doc 830      Filed 06/21/21       Entered 06/21/21 17:28:37         Pg 200 of 379
 with WAC 458-61A-214 and that Debtors’ shall have no fiduciary or other obligations to
 Buyer except as expressly set forth in this Agreement. All funds paid to Easterdays pursuant to
 the Cooperation Agreement in acquiring the Easterday Property will be provided by Buyer.
 Debtors’ conveyance of the Easterday Property to Buyer under this Agreement is for the same
 consideration paid pursuant to the Cooperation Agreement to Easterdays for the Easterday
 Property. Notwithstanding anything herein to the contrary, the Parties agree that this Recital L is
 separate from and unrelated to the Proceeds Allocation and that this Recital L shall not be
 binding upon Sellers or used as evidence or otherwise be taken into account in connection with
 the determinations to be made in connection with the Proceeds Allocation under the Cooperation
 Agreement.

         M.      The Parties acknowledge and agree that this Agreement was negotiated at arm’s
 length and in good faith, and that the transactions evidenced in this Agreement, and any actions
 that the Parties deem necessary to comply with and perform under the Agreement and to
 consummate the transactions set forth herein, are not intended to hinder, delay or defraud
 creditors of any of the Sellers.

                                           AGREEMENT

 NOW, THEREFORE, in consideration of the foregoing Recitals, which are incorporated into
 the agreements of the Parties herein, and for other good and valuable consideration, the receipt
 and sufficiency of which is hereby acknowledged, the Parties agree as follows:

        1.       Sale by the Easterdays. On the Closing Date, as hereinafter defined, in
 consideration of the covenants and obligations of the Parties hereunder, and subject to the
 conditions set forth herein, in consideration of and in exchange for the Proceeds Allocation, the
 Easterdays shall sell, assign, transfer, convey and deliver to Debtors, and Debtors shall acquire
 and accept, all of Easterdays’ rights, title, and interest in and to the Easterday Property, as
 follows:

                1.1    All of Easterdays’ rights, title and interest in and to the real property
 located in Benton County, Washington commonly known as Goose Gap Farm, River Farm, Cox
 Farm, and Farm Manager House, which are legally described on Schedule 1.1 attached hereto
 and incorporated by reference (the “Easterday Land”), together with all rights, privileges,
 easements and appurtenances to the Easterday Land (collectively, the “Easterday
 Appurtenances”)

                1.2    Any transferrable or assignable rights, title and interest in and to any oil,
 gas, minerals, hydrocarbons, geothermal, sand, rock, or gravel resources on, of, or relating to, the
 Easterday Land (the “Easterday Mineral Rights”).

                  1.3    All of Easterdays’ rights, title and interest in and to buildings and related
 improvements and all fixtures now or hereafter located on the Easterday Land, including (i) all
 storage facilities and all houses, sheds, warehouses, mobile homes, and other buildings, (ii) all
 irrigation and drainage equipment located on, within, and serving the Easterday Land, Easterday
 Appurtenances, or Easterday Water Rights (as defined in Section 1.5), including, without

                                                   3

 1006813688v11


21-00141-WLH11        Doc 830     Filed 06/21/21       Entered 06/21/21 17:28:37         Pg 201 of 379
 limitation, wells, well casings, pumps, booster pumps, pump station equipment, pipelines, pump
 houses, motors, meters, engines, electrical panels, gearheads, sand filters and pressure systems
 pumps, irrigation pivots, sprinklers, drip irrigation systems, tow lines, hand lines, irrigation pipe,
 drainage pipe and culverts, (iii) all enclosures of the Easterday Land or any part thereof,
 including, without limitation, fences, gates, shuts, posts, poles, barbed wire and electric wire, (iv)
 any crop protection equipment and apparatus located on the Easterday Land, including, without
 limitation, any frost protection equipment and wind machines, (v) all electric, gas and water lines
 and equipment located on the Easterday Land, including, without limitation, transformers, circuit
 breakers, switch boxes, fuse and breaker panels, regulators, cut on/off valves, wiring and pipe,
 and (vi) all trees, vines and other permanent plantings, whether mature or immature, now or
 hereafter growing on the Easterday Land, together with all trellises, wires, end posts, and stakes
 relating thereto (collectively, the “Easterday Improvements”).

                 1.4     All of Easterdays’ transferrable or assignable rights, title and interest in
 and to any and all (a) land surveys obtained prior to Closing; (b) water sharing agreements and
 water delivery agreements set forth on Schedule 1.4 attached hereto and incorporated herein
 (“Easterday Water Agreements”); (c) approvals and permits, including, all permits and related
 easements with respect to the irrigation water pumping plants, pipelines and related facilities,
 including those set forth on Schedule 1.4 attached hereto and incorporated herein (the
 “Easterday Irrigation System Permits”); (d) engineering drawings (including CAD files
 associated with such engineering drawings) to the extent in Easterdays’ possession, custody or
 control concerning any infrastructure on or serving the Easterday Land, Easterday
 Appurtenances, or Easterday Improvements, including, without limitation, irrigation systems,
 wastewater and drainage systems, reservoirs, frost control systems, roads, electrical systems and
 grading; (e) to the extent in Easterdays’ possession, custody or control, manuals, warranties, and
 service and maintenance records and agreements; (f) to the extent in Easterdays’ possession,
 custody or control, soil analyses, and irrigation and wastewater studies; (g) to the extent in
 Easterdays’ possession, custody or control, records of applications of chemicals, fertilizers, and
 any other applications on the Easterday Land whatsoever pertaining to the ownership or
 operation of the Easterday Land, Easterday Appurtenances, Easterday Mineral Rights, Easterday
 Water Rights (as defined below in Section 1.5) and/or the Easterday Improvements.

                   1.5   All of Easterdays’ transferable or assignable water rights appurtenant to
 the Easterday Land and all rights to receive or store water that serve the Easterday Land,
 including, without limitation, to the extent transferable or assignable (i) all appurtenant rights to
 withdraw groundwater and to divert surface water including by prior appropriation or by or
 under any certificates, permits, rights or licenses granted by any governmental authority or
 agency including, without limitation, ground and surface water right certificates and permits
 listed on Schedule 1.5 attached to this Agreement and incorporated herein by reference, (ii) any
 rights to withdraw, divert or use water granted or created by lease, contract or agreement with
 any government agency, person or entity; (iii) any water, water right, water allocation,
 distribution right, delivery right, water storage right, or other water-related entitlement
 appurtenant or otherwise applicable to the Easterday Land by virtue of the Easterday Land being
 situated within the boundaries of any district, agency or other governmental entity or within the
 boundaries of any private water company, mutual water company or other non-governmental
 entity; (iv) all easements or other rights, including contractual rights, to transport, carry, allocate
                                                    4

 1006813688v11


21-00141-WLH11        Doc 830      Filed 06/21/21       Entered 06/21/21 17:28:37         Pg 202 of 379
 or otherwise deliver water or any of the foregoing rights from or to the Easterday Land by any
 means, wherever located; and (v) any shares (or any rights under such shares) of any private
 water company, mutual water company or other non-governmental entity pursuant to which
 Easterdays or the Easterday Land may receive and use water (collectively, the “Easterday
 Water Rights”).

                  1.6     All of Easterdays’ transferrable or assignable rights, title and interest in
 and to the contracts and leases listed on Schedule 1.6 attached hereto and incorporated herein
 (the “Easterday Assigned and Assumed Leases and Contracts”). For clarification purposes,
 effective as of the Closing, the current oral farming leases with respect to the Easterday Land
 between the Easterdays and the Debtors shall be deemed terminated as of the Closing and are not
 being assigned. By executing this Agreement, the Easterdays are not waiving any rights to assert
 claims against the Debtors for unpaid amounts due under such leases. Buyer shall have no
 liability with respect to such leases.

                 1.7     To the extent transferable or assignable, all of Easterdays’ rights, title and
 interest in and to other intangible property and rights pertaining to any of the Easterday Property
 or its operation or used in connection with the Easterday Property, including, but not limited to,
 to the extent transferable and assignable, all agreements, licenses, governmental authorizations or
 permits pertaining thereto or to the use, development, ownership, management, possession,
 occupancy, or operation thereof (the “Easterday Intangible Property”).

         2.      Purchase and Sale of the Property . On the Closing Date, as hereinafter defined,
 in consideration of the covenants and obligations of the Parties hereunder, and subject to the
 conditions set forth herein, Debtors shall sell, assign, transfer, convey and deliver to Buyer and
 Buyer shall acquire and accept from Debtors, free and clear of liens, claims, rights,
 encumbrances, and interests pursuant to and in accordance with sections 363 and 365 of the
 Bankruptcy Code, except for the Permitted Exceptions (as defined in Section 7.2.11 below), all
 of Debtors’ rights, title and interest in and to the Property as follows:

                 2.1     All of Debtors’ rights, title and interest in and to the real property located
 in Benton County, Washington commonly known as the Cox Farm, Farm Manager House, River
 Farm, Nine Canyon Farm, Goose Gap Farm and Storage Complex, which are legally described
 on Schedule 2.1 attached hereto and incorporated by reference (the “Land”), together with all
 rights, privileges, easements and appurtenances to the Land (collectively, the “Appurtenances”).

                2.2    Any transferrable or assignable rights, title and interest in and to any oil,
 gas, minerals, hydrocarbons, geothermal, sand, rock, or gravel resources on, of, or relating to, the
 Land (the “Mineral Rights”).

                  2.3    All of Debtors’ rights, title and interest in and to buildings and related
 improvements and all fixtures now or hereafter located on the Land, including (i) all storage
 facilities and all houses, sheds, warehouses, mobile homes, and other buildings, (ii) all irrigation
 and drainage equipment located on, within, and serving the Land, Appurtenances, or Water
 Rights (as defined in Section 2.6), including, without limitation, wells, well casings, pumps,
 booster pumps, pump station equipment (including, specifically the “Berian”, “Irrigro” and River
                                                   5

 1006813688v11


21-00141-WLH11        Doc 830     Filed 06/21/21       Entered 06/21/21 17:28:37         Pg 203 of 379
 Farm pumping equipment, pipelines, and related facilities), pump houses, motors, meters,
 engines, electrical panels, gearheads, sand filters and pressure systems pumps, irrigation pivots,
 sprinklers, drip irrigation systems, tow lines, hand lines, irrigation pipe, drainage pipe and
 culverts, (iii) all enclosures of the Land or any part thereof, including, without limitation, fences,
 gates, shuts, posts, poles, barbed wire and electric wire, (iv) any crop protection equipment and
 apparatus located on the Land, including, without limitation, any frost protection equipment and
 wind machines, (v) all electric, gas and water lines and equipment located on the Land,
 including, without limitation, transformers, circuit breakers, switch boxes, fuse and breaker
 panels, regulators, cut on/off valves, wiring and pipe, and (vi) all trees, vines and other
 permanent plantings, whether mature or immature, now or hereafter growing on the Land,
 together with all trellises, wires, end posts, and stakes relating thereto (collectively, the
 “Improvements”).

                  2.4    All of Debtors’ transferrable or assignable rights, title and interest in and
 to any and all (a) land surveys obtained prior to Closing; (b) water sharing agreements and water
 delivery agreements set forth on Schedule 2.4 attached hereto and incorporated herein (“Water
 Agreements”); (c) approvals and permits, including, all permits and related easements with
 respect to the irrigation water pumping plants, pipelines and related facilities, including those set
 forth on Schedule 2.4 attached hereto and incorporated herein (the “Irrigation System
 Permits”); (d) engineering drawings (including CAD files associated with such engineering
 drawings) to the extent in Debtors’ possession and control concerning any infrastructure on or
 serving the Land, Appurtenances, or Improvements, including, without limitation, irrigation
 systems, wastewater and drainage systems, reservoirs, frost control systems, roads, electrical
 systems and grading; (e) to the extent in Debtors’ possession, custody, or control, manuals,
 warranties, and service and maintenance records and agreements; (f) to the extent in Debtors’
 possession, custody, or control, soil analyses, and irrigation and wastewater studies; (g) to the
 extent in Debtors’ possession, custody or control, records of applications of chemicals,
 fertilizers, and any other applications on the Land whatsoever pertaining to the ownership or
 operation of the Land, Appurtenances, Mineral Rights, Water Rights (as defined below in
 Section 2.6) and/or the Improvements.

                 2.5     All of Debtors’ transferrable or assignable rights, title and interest in and
 to the contracts and leases listed on Schedule 2.5 attached hereto and incorporated herein (the
 “Debtor Assigned and Assumed Leases and Contracts,” and together with the Easterday
 Assigned and Assumed Leases and Contracts, the “Assigned and Assumed Leases and
 Contracts”).

                 2.6     All of Debtors’ transferable or assignable water rights appurtenant to the
 Land and all rights to receive or store water that serve the Land, including, without limitation, to
 the extent transferable or assignable, (i) all appurtenant rights to withdraw groundwater and to
 divert surface water including by prior appropriation or by or under any certificates, permits,
 rights or licenses granted by any governmental authority or agency including, without limitation,
 ground and surface water right certificates and permits listed on Schedule 2.6 attached to this
 Agreement and incorporated herein by reference, (ii) any rights to withdraw, divert or use water
 granted or created by lease, contract or agreement with any government agency, person or entity;
 (iii) any water, water right, water allocation, distribution right, delivery right, water storage right,
                                                    6

 1006813688v11


21-00141-WLH11        Doc 830      Filed 06/21/21       Entered 06/21/21 17:28:37          Pg 204 of 379
 or other water-related entitlement appurtenant or otherwise applicable to the Land by virtue of
 the Land being situated within the boundaries of any district, agency or other governmental
 entity or within the boundaries of any private water company, mutual water company or other
 non-governmental entity; (iv) all easements or other rights, including contractual rights, to
 transport, carry, allocate or otherwise deliver water or any of the foregoing rights from or to the
 Land by any means, wherever located; and (v) any shares (or any rights under such shares) of
 any private water company, mutual water company or other non-governmental entity pursuant to
 which Sellers or the Land may receive and use water (collectively, the “Water Rights”).

                 2.7     To the extent transferable or assignable, all of Debtors’ rights, title and
 interest in and to other intangible property and rights pertaining to any of the Property or its
 operation or used in connection with the Land, including, but not limited to, to the extent
 transferable and assignable, all agreements, licenses, governmental authorizations or permits
 pertaining thereto or to the use, development, ownership, management, possession, occupancy,
 or operation thereof (the “Debtor Intangible Property”, together with the Easterday Intangible
 Property, collectively, the “Intangible Property”).

          3.      Excluded Property. Notwithstanding anything to the contrary contained herein,
 Buyer expressly understands and agrees that Buyer is not purchasing or acquiring and no Seller
 is selling or assigning any asset or property of any of the Sellers other than the Property, and all
 such other assets and properties of the Sellers shall be excluded from the Property (the
 “Excluded Property”). The Excluded Property includes, but is not limited to: (i) Equipment,
 including without limitation all machinery, tools, equipment, furniture, movable trade fixtures,
 office furnishings, spare parts, vehicles, containers, and other tangible personal property of any
 Seller that is not part of the Property; (ii) any payments received or sums or credits owed to any
 Seller for or on account of any crop growing on the Property at Closing (it being expressly
 agreed that Sellers shall be entitled to all such payments, sums and credits); or (iii) any of the
 Property that, (xx) to the extent constituting Assigned and Assumed Leases and Contracts, are
 not approved for assumption and assignment by Debtors to Buyer pursuant to section 365 of the
 Bankruptcy Code, or are not approved for sale by Debtors to Buyer pursuant to section 363 of
 the Bankruptcy Code upon entry of the Sale Order (as defined in Section 11.3 hereof), or (yy) to
 the extent constituting Assigned and Assumed Leases and Contracts, require approval or consent
 of a counterparty or other third party prior to any assignment or sale where such consent is not
 obtained prior to or after the Closing (as defined in Section 6.1 hereof), except where the need
 for such consent or approval described in this clause (yy) is obviated by the effect of the Sale
 Order. Notwithstanding the foregoing or anything to the contrary in the Agreement, Sellers and
 Buyer shall cooperate with each other and use commercially reasonable efforts prior to Closing
 to obtain any required consents and/or approvals with respect to (1) the Assigned and Assumed
 Leases and Contracts (including, without limitation, any leases, contracts or agreements with
 Shaw Vineyards, Inc. or the Department of Natural Resources), (2) any agreements, permits
 and/or easements with the United States Army and (3) the Easterday Water Agreements,
 Easterday Irrigation System Permits, Water Agreements and Irrigation System Permits, such that
 those leases, contracts, agreements, permits and/or easements are not Excluded Property and are
 conveyed to Buyer at Closing or as soon as possible thereafter; provided that nothing in this
 Agreement requires or obligates either Buyer or Sellers to (i) pay any fee or other amount or
 compensation to any party for its consent or approval, or (ii) initiate or pursue any litigation or
                                                  7

 1006813688v11


21-00141-WLH11        Doc 830     Filed 06/21/21      Entered 06/21/21 17:28:37        Pg 205 of 379
 other enforcement action against any party to obtain any such consent or approval; provided
 further that, to the extent necessary and at Buyer’s sole cost and expense, Sellers shall cooperate
 with Buyer and use commercially reasonable efforts, for a period of six (6) months after Closing,
 in the event Buyer determines that litigation or other enforcement action of any kind or nature is
 necessary to cause the transfer of any rights, title or interest in and to the Property from Sellers to
 Buyer. Buyer agrees to defend (in coordination with Sellers’ counsel), indemnify and hold
 Sellers harmless from and against costs (including reasonable attorney fees), claims or liabilities
 arising from or in connection with Sellers’ cooperation with Buyer pursuant to the preceding
 sentence. The provisions of this Section 3 shall survive Closing.

          4.       Excluded Liabilities. Notwithstanding anything herein to the contrary, Buyer is
 not assuming, nor will Buyer be obligated to assume or be obliged to pay, perform or otherwise
 discharge or in any other way be liable or responsible for any liability whatsoever of Sellers or
 any of their affiliates, whether existing on the Closing Date or arising thereafter, other than the
 Assumed Liabilities and, for the avoidance of doubt, all cure amounts for which Buyer is
 responsible pursuant to Section 11.4 hereof (collectively, the “Excluded Liabilities”). Without
 limiting the foregoing, Buyer shall not be obligated to assume, and does not assume, and hereby
 disclaims all the Excluded Liabilities, which for the avoidance of doubt, include (a) all liabilities
 arising, whether prior to, at or after the Closing, under (i) Title IV of ERISA, including with
 respect to a multi-employer plan (within the meaning of Section 3(37) or 4001(a)(3) of ERISA)
 or a defined benefit pension plan maintained at any time by any of the Sellers or any of their
 affiliates, (ii) all Seller benefit plans (including any COBRA obligations), (iii) any collective
 bargaining agreement, or (iv) any liabilities associated with any claims for wages or other
 benefits, bonuses, accrued vacation, workers’ compensation, severance, retention, retaliation,
 discrimination, termination or other payments or payment obligations; (b) any and all liabilities
 for taxes of or imposed on Sellers or any of its affiliates or related or attributable to the Property
 for any pre-Closing tax period other than real estate and personal property taxes expressly
 assumed by Buyer under this Agreement; (c) all liabilities relating to the Excluded Property; and
 (d) all cure costs or damages arising under or relating to any of the Assigned and Assumed
 Leases and Contracts that are ultimately not assumed and assigned to Buyer for any reason.

         Notwithstanding anything to the contrary contained herein, (i) Buyer is not a successor to
 the Sellers or their respective estates by reason of any theory of law or equity, and Buyer shall
 not assume or in any way be responsible for any liability or obligation of any of Sellers or their
 respective estates by reason thereof, (ii) Buyer is not a mere continuation of the Debtors or their
 estates or Easterdays or their respective estates, as applicable, and there is no continuity between
 Buyer and any of Sellers, (iii) Buyer is not holding itself out to the public as a continuation of
 Sellers and (iv) the transactions contemplated by this Agreement do not amount to a
 consolidation, merger, or de facto merger of Buyer and any of Sellers.

         5.      Consideration.

                 5.1    Purchase Price.




                                                    8

 1006813688v11


21-00141-WLH11         Doc 830     Filed 06/21/21       Entered 06/21/21 17:28:37         Pg 206 of 379
                             5.1.1 The cash consideration to be paid by Buyer to Debtors for the
       Property shall be $207,000,000, plus any transfer taxes or the like as provided in Section
       6.8 herein (the “Purchase Price”).

                              5.1.2   The Purchase Price shall be paid as follows:

                           (a)    On June 4, 2021, Buyer (and a third party designee of Buyer)
 deposited into a trust account with Debtors’ counsel an aggregate amount equal to $20,080,750
 (the “Deposit”) in immediately available, good funds (funds delivered in this manner are referred
 to herein as “Good Funds”), to be held pursuant to the Bidding Procedures (as defined in the
 Bidding Procedures and Sale Motion). On the date hereof, Sellers shall direct the Deposit to be
 transferred into escrow (the “Escrow”) with Chicago Title Insurance Company (“CTIC”) (the
 “Escrow Holder” or “Title Company”) to be held pursuant to escrow instructions in
 substantially the form of Exhibit A attached hereto and incorporated herein by this reference (the
 “Escrow Instructions”). In turn, the Escrow Holder shall immediately deposit the Deposit into
 a segregated, interest-bearing account. At the Closing, the Deposit shall be credited and applied
 toward payment of the Purchase Price. If the transactions described in this Agreement terminate
 (A) by reason of Sellers’ material default under this Agreement, it being agreed that Buyer shall
 not have the right to so terminate this Agreement unless Sellers have failed to cure the applicable
 default within three (3) business days following receipt of written notice thereof from Buyer, or
 (B) by reason of the failure of a condition to Buyer’s obligations hereunder (the failure of which
 is not itself the result of a material default by Buyer hereunder), or (C) pursuant to Section 6.3 or
 Section 7.3 in circumstances where such termination was not itself the result of a material default
 by Buyer hereunder, the Escrow Holder shall return to Buyer the Deposit (together with all
 interest accrued thereon), but less an amount equal to 1/2 of the Escrow Holder’s escrow fees
 and charges. For clarity, if this Agreement is terminated for any reason other than a Buyer
 Default, the Deposit shall be returned to Buyer, and further, upon any termination of this
 Agreement, none of the Parties shall have any further obligations other than as expressly set forth
 in this Agreement.

                        (b)    On the Closing Date, (A) Buyer shall deliver into Escrow with the
 Escrow Holder, Good Funds in the amount of the balance of the Purchase Price, plus any other
 amounts payable by Buyer hereunder and (B) the Escrow Holder shall release and disburse the
 Purchase Price proceeds and the Deposit into an escrow in accordance with the Escrow
 Instructions, this Agreement, the Cooperation Agreement and the mutually approved closing
 settlement statements delivered at Closing.

                 5.2    Assumed Liabilities; Environmental Release.

                          (a)     Other than the liabilities and obligations of Sellers expressly
 assumed by Buyer hereunder or as set forth on Schedule 5.2 (“Assumed Liabilities”), if any, any
 liabilities or obligations that existed, accrued or were incurred prior to the Closing Date
 constitute Excluded Liabilities.

                        (b)    Buyer and anyone claiming by, through or under Buyer hereby
 waives any right to recover from and fully and irrevocably releases Sellers and Sellers’
                                                  9

 1006813688v11


21-00141-WLH11         Doc 830    Filed 06/21/21      Entered 06/21/21 17:28:37         Pg 207 of 379
 employees, officers, directors, members, partners, principals, representatives, agents, servants,
 attorneys, affiliates, parent, subsidiaries, bankruptcy estates, successors and assigns, and all
 persons, firms, corporations and organizations in its behalf (collectively, “Released Parties”) of
 and from any and all claims, responsibility and/or liability that it may now have or hereafter
 acquire against any of the Released Parties for any costs, loss, liability, damage, expenses,
 demand, action or cause of action arising from or related to the environmental condition or any
 environmental matters affecting the Property, including, without limitation, geologic conditions
 and subsurface soil and water conditions. This release includes claims of which Buyer is
 presently unaware or which Buyer does not presently suspect to exist which, if known by Buyer,
 would materially affect Buyer’s release to Sellers. In this connection and to the extent permitted
 by law, Buyer hereby agrees, represents and warrants that Buyer realizes and acknowledges that
 factual matters now unknown to it may have given or may hereafter give rise to causes of action,
 claims, demands, debts, controversies, damages, costs, losses and expenses relating to the
 environmental condition of or environmental matters affecting the Property, including, without
 limitation, geologic conditions and subsurface soil and water conditions, which are presently
 unknown, unanticipated and unsuspected, and Buyer further agrees, represents and warrants that
 the releases herein have been negotiated and agreed upon in light of that realization and that
 Buyer nevertheless hereby intends to release, discharge and acquit the Released Parties from any
 such unknown causes of action, claims, demands, debts, controversies, damages, costs, losses
 and expenses relating to or arising in connection with the environmental condition of or
 environmental matters affecting the Property (including, without limitation, geologic conditions
 and subsurface soil and water conditions). Notwithstanding any other provision of this
 Agreement, Buyer’s release of any Released Party shall not apply to any actual and intentional
 fraud committed by such Released Party.

         6.      Performance.

                6.1     Closing. The Closing of the transactions described in this Agreement, in
 accordance with the terms and conditions of this Agreement (the “Closing”), shall take place in
 escrow with the Escrow Holder or at such other place or in such other manner as the Parties may
 mutually agree upon in writing. Buyer and Seller acknowledge and agree that upon the
 occurrence of the Closing, the purchase and sale of the Property shall conclusively be deemed
 final and complete and, except only for such rights and obligations as expressly survive the
 Closing hereunder, neither Buyer nor Sellers shall have any right upon any default by the
 other(s) occurring after the Closing to seek any recourse or remedy in the nature of rescission or
 which would otherwise have the effect of materially altering the previously consummated
 purchase and sale of the Property in any way, all of which rights and remedies Buyer and Sellers
 hereby expressly waive. Upon Closing, the closing documents delivered into Escrow pursuant
 this Agreement shall be delivered to the applicable parties as set forth herein, and the Deeds and
 any other documents that Seller or Buyer desires to record shall be recorded with the appropriate
 county recorder and, after recording, returned to Buyer.

                6.2     Purchase Price Allocation. No later than the earlier of: (a) 150 days
 following the Closing and (b) December 31, 2021, Sellers and Buyer shall agree to an allocation
 of the Purchase Price (“Purchase Price Allocation”). In the event the Parties cannot agree on a
 Purchase Price Allocation, then the Purchase Price Allocation shall be decided by the
                                                 10

 1006813688v11


21-00141-WLH11       Doc 830     Filed 06/21/21       Entered 06/21/21 17:28:37       Pg 208 of 379
 Bankruptcy Court pursuant to Section 13.25. The Purchase Price Allocation shall be used for
 purposes of establishing statements of consideration for any county or state transfer tax purposes
 in connection with recording of the Deeds conveying the Property from Debtors to Buyer. The
 Parties shall also use the Purchase Price Allocation for accounting and tax purposes in
 connection with preparing and filing any applicable tax returns. Neither Buyer nor any Seller
 shall take any position in connection with the preparation or filing of any such tax returns that is
 inconsistent with the Purchase Price Allocation unless required to do so by applicable law.
 Notwithstanding anything herein to the contrary, the Parties agree that the Purchase Price
 Allocation is separate from and unrelated to the Proceeds Allocation and that the Purchase Price
 Allocation shall not be binding upon Sellers or used as evidence or otherwise be taken into
 account in connection with the determinations to be made in connection with the Proceeds
 Allocation under the Cooperation Agreement. Section 6.2 shall survive the Closing Date.

                  6.3    Closing Date. The Closing shall be held on or before the date which is
 five (5) business days following the satisfaction or waiver of the last of Sellers’ and Buyer’s
 respective conditions precedent to Closing (as expressly set forth in this Agreement) (the
 “Closing Date”); provided that in no event shall the Closing occur (i) earlier than July 27, 2021
 or (ii) later than August 31, 2021 (the “Outside Date”); provided, however, in the event the
 conditions to Closing have not been satisfied or waived by the Outside Date, then any Party
 whose default hereunder is not the reason such condition has not been satisfied may terminate
 this Agreement upon written notice to the other(s) given prior to the satisfaction or waiver of
 such condition(s). Alternatively, the Parties may mutually agree in writing to an extended
 Closing Date. Until this Agreement is either terminated or the Parties have agreed in writing
 upon an extended Closing Date, the Parties shall diligently continue to work to satisfy all
 conditions to Closing and the transactions described in this Agreement shall close as soon as
 such conditions are satisfied or waived in writing.

               6.4    Easterdays Deliveries at Closing. On the Closing Date, Easterdays shall
 make the following deliveries in Escrow for delivery to Debtors or Buyer, as applicable:

                             6.4.1 Quitclaim Deeds (the “Easterday Deeds”), in the form
       attached hereto as Exhibit B, duly executed and acknowledged by Easterdays, pursuant to
       which Easterdays convey to Debtors jointly all of Easterdays’ rights, title and interest in
       and to the Easterday Land, Easterday Appurtenances, Easterday Mineral Rights, Easterday
       Improvements and Easterday Water Rights.

                               6.4.2 A Real Estate Excise Tax Affidavit (the “Easterday
       REETA”), duly executed by Easterdays, as grantor, and Debtors, as grantee. Easterdays
       and Debtors agree that the gross selling price to be inserted in the Easterday REETA is the
       market value assessment for the property maintained by the Benton County tax rolls at the
       Closing Date, or such other value as approved by the county assessor. The Parties agree
       that the Easterday REETA is separate from and unrelated to the Proceeds Allocation and
       that nothing set forth in the Easterday REETA shall be binding upon Sellers in connection
       with the determinations to be made in connection with the Proceeds Allocation under the
       Cooperation Agreement.

                                                  11

 1006813688v11


21-00141-WLH11        Doc 830     Filed 06/21/21       Entered 06/21/21 17:28:37       Pg 209 of 379
                              6.4.3 A Mobile Home Real Estate Excise Tax Affidavit (the
       “Easterday Mobile Home REETA”), duly executed by Easterdays, as grantor, and
       Debtors, as grantee. Easterdays and Debtors agree that the gross selling price to be inserted
       in the Easterday Mobile Home REETA is the market value assessment for the property
       maintained by the Benton County tax rolls at the Closing Date, or such other value as
       approved by the county assessor. The Parties agree that the Easterday Mobile Home
       REETA is separate from and unrelated to the Proceeds Allocation and that nothing set forth
       in the Easterday Mobile Home REETA shall be binding upon Sellers in connection with
       the determinations to be made in connection with the Proceeds Allocation under the
       Cooperation Agreement.

                              6.4.4 A Bill of Sale and Assignment (the “Easterday Bill of Sale”)
       from Easterdays to Debtors, in the form attached hereto as Exhibit C for any tangible and
       intangible personal property included in the Easterday Property, including without
       limitation the Property described in Sections 1.3, 1.4, and 1.7.

                            6.4.5 An Assignment and Assumption of Contracts and Leases (the
       “Easterday Contract/Lease Assignment”), in the form attached hereto as Exhibit D
       executed by Easterdays with respect to the Easterday Assigned and Assumed Leases and
       Contracts.

                             6.4.6 Washington State Department of Licensing Vehicle/Vessel
       Bill of Sale (“Easterday Vehicle Bill of Sale”), duly executed by Easterdays; provided,
       however, Easterdays shall not be required to provide the Easterday Vehicle Bill of Sale for
       the mobile and manufactured homes located on River Farm.

                             6.4.7 Washington Statement Department of Licensing Affidavit of
       Loss/Release of Interest (“Easterday Affidavit of Loss”), duly executed by Easterdays;
       provided, however, Easterdays shall not be required to provide the Easterday Affidavit of
       Loss for the mobile and manufactured homes located on River Farm.

                             6.4.8 A statement under Section 1445 of the Internal Revenue
       Code with respect to the Easterday Property (the “Easterday FIRPTA Statement”).

                            6.4.9 A preliminary closing statement approved by the Parties and
       duly executed by Easterdays.

                               6.4.10 Easterdays’ title affidavit (“Easterday Title Affidavit”),
       substantially in Title Company’s standard form, and such other documents customarily
       required by Title Company in order to issue the Title Policy (as defined in Section 7.2.11
       below).

                              6.4.11 Reliance letter or letters in ASTM-compliant form for
       purposes of satisfying “all appropriate inquiries” under the Comprehensive Environmental
       Response, Compensation and Liability Act of 1980 (42 U.S.C. Section 6901 et seq.), as
       amended (“CERCLA”), with respect to the Phase I Environmental Site Assessments listed

                                                 12

 1006813688v11


21-00141-WLH11       Doc 830      Filed 06/21/21      Entered 06/21/21 17:28:37       Pg 210 of 379
       on Schedule 6.4.11 (the “Phase I’s”), duly executed by the consultants who performed
       such assessments, entitling Debtors and Buyer to rely on such assessments

                           6.4.12 Permit Assignments for Water Rights permits S4-28998(A)P
       and G4-30584P, each on Washington State Department of Ecology standard form ECY
       040-1-61 (Rev 09-2015) duly executed by Easterdays (“Water Rights Permit
       Assignments”).

                            6.4.13 Assignments for Water Right Change Authorizations No.
       CS4-23978(A)C@2, No. CS4-23978(B)C, No. CS4-23874(A)C, CS3-00286C, CS3-
       22572C, each on Washington State Department of Ecology standard form ECY 040-1-61
       (Rev 09-2015) duly executed by Easterdays.


                6.5    Debtors’ Deliveries to Buyer at Closing. On the Closing Date, Debtors
 shall make the following deliveries into Escrow for delivery to Buyer:

                             6.5.1 Quitclaim Deeds (the “Deeds”), in the form attached hereto
       as Exhibit B, duly executed and acknowledged by Debtors, pursuant to which Debtors
       convey to Buyer Debtors’ rights, title and interest in and to the Land, Appurtenances,
       Mineral Rights, Improvements and Water Rights.

                              6.5.2   A duly executed counterpart of the Easterday REETA.

                              6.5.3   A Real Estate Excise Tax Affidavit (the “REETA”), duly
       executed by Debtors.

                            6.5.4 A duly-executed counterpart of the Current Use Application
       Farm and Agricultural Land Classification Parcels with Same Ownership (the “Current
       Use Application”).

                              6.5.5   A duly executed counterpart of the Easterday Mobile Home
       REETA.

                        6.5.6 A Mobile Home Real Estate Excise Tax Affidavit (the
       “Mobile Home REETA”), duly executed by Debtors.

                              6.5.7 A Bill of Sale and Assignment (the “Bill of Sale”) from
       Debtors, in the form attached hereto as Exhibit C for any all tangible and intangible
       personal property included in the Property, including without limitation the Property
       described in Sections 2.3, 2.4, and 2.7.

                            6.5.8 An Assignment and Assumption of Contracts and Leases (the
       “ Debtor Contract/Lease Assignment”), in the form attached hereto as Exhibit D
       executed by Debtors with respect to the Debtor Assigned and Assumed Leases and
       Contracts.

                                                 13

 1006813688v11


21-00141-WLH11       Doc 830      Filed 06/21/21      Entered 06/21/21 17:28:37     Pg 211 of 379
                             6.5.9   A duly executed counterpart of the Easterday Vehicle Bill of
       Sale.

                              6.5.10 Washington State Department of Licensing Vehicle/Vessel
       Bill of Sale (“Vehicle Bill of Sale”), duly executed by Debtors; provided, however,
       Debtors shall not be required to provide the Vehicle Bill of Sale for the mobile and
       manufactured homes located on Nine Canyon Farm or River Farm.

                             6.5.11 Washington Statement Department of Licensing Affidavit of
       Loss/Release of Interest (the “Affidavit of Loss”), duly executed by Debtors; provided,
       however, Debtors shall not be required to provide the Affidavit of Loss for the mobile and
       manufactured homes located on Nine Canyon Farm or River Farm.

                             6.5.12 A statement under Section 1445 of the Internal Revenue
       Code with respect to the Property (the “FIRPTA Statement”).

                            6.5.13 A preliminary closing statement approved by the Parties and
       duly executed by Debtors.

                               6.5.14 Debtors’ title affidavit (“Title Affidavit”), in the form
       attached as Exhibit G and such other documents customarily required by Title Company of
       debtors in bankruptcy whose affairs are being conducted by restructuring officers in order
       to issue the Title Policy (as defined in Section 7.2.11 below).

                              6.5.15 Reliance letter or letters in ASTM-compliant form for
       purposes of satisfying “all appropriate inquiries” under CERCLA, with respect to the Phase
       I’s, duly executed by the consultants who performed such assessments, entitling Buyer to
       rely on such assessments.

                              6.5.16 A short-term lease between Buyer, as landlord, and Debtors,
       as lessees of the Land (the “Temporary Lease Agreement”), in the form attached as
       Exhibit E incorporated herein, pursuant to which Debtors have the right to continue to farm
       the Land through the end of the current growing season and to harvest and dispose of,
       solely for Debtors’ account, those crops and other farm products described therein which
       are planted and growing on the Land as of the Closing.

                             6.5.17 A certified copy of the Sale Order from the Bankruptcy
       Court.

                           6.5.18 Permit Assignments for Water Rights permits S4-28998(A)P
       and G4-30584P, each on Washington State Department of Ecology standard form ECY
       040-1-61 (Rev 09-2015) duly executed by Debtors (“Water Rights Permit
       Assignments”).

                         6.5.19 Assignments for Water Right Change Authorizations No.
       CS4-23978(A)C@2, No. CS4-23978(B)C, No. CS4-23874(A)C, CS3-00286C, CS3-

                                                14

 1006813688v11


21-00141-WLH11       Doc 830     Filed 06/21/21      Entered 06/21/21 17:28:37       Pg 212 of 379
       22572C, each on Washington State Department of Ecology standard form ECY 040-1-61
       (Rev 09-2015) duly executed by Debtors.

                6.6    Buyer’s Deliveries to Sellers at Closing. On the Closing Date, Buyer shall
 make the following deliveries into Escrow for delivery to Debtors and Easterdays, as applicable,
 and take the following actions:

                               6.6.1 cause Escrow Holder to release and apply the Deposit
       (together with all interest accrued thereon) to the Purchase Price.

                             6.6.2 deliver the balance of the Purchase Price in Good Funds as
       required pursuant to Section 5.1.2(a) and cause to be paid and satisfied all such other
       amounts to be paid by Buyer at the Closing under the terms and provisions of this
       Agreement, including that up to $500,000.00 (in the aggregate) of such Good Funds shall
       be disbursed to Tonkon Torp LLP or Sussman Shank LLP (as directed by the Easterdays)
       for payment of Easterdays' professionals (including but not limited to attorneys,
       accountants, consultants and other Easterday professionals) for services provided to the
       Easterdays in connection with or related to this Agreement or the sale of the Property (as
       indicated by reasonable supporting documentation of such professional fees and expenses,
       including invoices).

                            6.6.3 deliver to Escrow Holder a preliminary closing settlement
       statement approved and duly executed by Buyer.

                             6.6.4   deliver a duly-executed counterpart of the REETA.

                             6.6.5   deliver a duly-executed counterpart of the Mobile Home
       REETA.

                             6.6.6   deliver a duly-executed counterpart of the Vehicle Bill of
       Sale.

                             6.6.7   deliver a duly-executed counterpart of the Current Use
       Application.

                            6.6.8 deliver a duly-executed counterpart of the Debtor
       Contract/Lease Assignment.

                             6.6.9   deliver a duly-executed counterpart of the Temporary Lease
       Agreement.

                             6.6.10 Water Rights Permit Assignments duly executed by Buyer.

                 6.7    Pre-Closing Covenants.

                             6.7.1   Intentionally Omitted.

                                                 15

 1006813688v11


21-00141-WLH11         Doc 830   Filed 06/21/21       Entered 06/21/21 17:28:37       Pg 213 of 379
                               6.7.2 HSR Act. Sellers and Buyer agree to cooperate with one
 another and provide each other with such information as may be required in order to determine
 whether the transactions described in this Agreement are subject to the notification requirements
 of the Hart-Scott-Rodino Antitrust Improvements Act of 1976, 15 U.S.C.A. § 18(a), as amended.
 If a filing with the Federal Trade Commission (“FTC”) and U.S. Department of Justice (“DOJ”)
 (collectively, the “Agencies”) is required under the HSR Act, Buyer and Sellers will use
 commercially reasonable efforts to file notification under the HSR Act within twenty (20) days
 after entry of the Sale Order, and Buyer shall pay all filing fees payable in connection therewith.
 Buyer and Sellers shall use their respective reasonable best efforts to respond to any request for
 additional information made by any agencies and to cause the waiting periods or other
 requirements under the HSR Act to terminate or expire at the earliest possible date and to resist
 in good faith, at each of their respective cost and expense (including the institution or defense of
 legal proceedings), any assertion that the transactions contemplated by this Agreement
 constitutes a violation of the antitrust laws, all to the end of expediting consummation of the
 transactions contemplated by this Agreement. Each of Buyer and Sellers shall consult with the
 other prior to any meetings, by telephone or in person, with the staff of the Agencies, and each of
 Buyers and Sellers shall have the right to have a representative present at any such meeting to the
 extent permitted by the Agencies.

                              6.7.3 WARN Act. Sellers shall comply in all material respects
 with the WARN Act, which, as used herein, means the federal Worker Adjustment and
 Retraining Notification Act of 1988, and similar state, local and foreign laws related to plant
 closings, relocations, mass layoffs and employment losses.

                            6.7.4 COBRA. Sellers shall comply in all material respects with
 COBRA, which, as used herein, means the federal Consolidated Omnibus Budget Reconciliation
 Act of 1985, as amended, and similar state, local and foreign laws related to group health
 coverage continuation.

                              6.7.5 Operation and Maintenance. Prior to Closing, Sellers shall
 use commercially reasonable efforts to maintain and operate the Property (including, without
 limitation, maintaining all appropriate insurance) in a manner consistent with the condition in
 which it is required to be delivered pursuant to Section 6.9 below.

                              6.7.6 Compliance. Sellers shall remain in material compliance
 with all orders entered by the Bankruptcy Court or by any other court of competent jurisdiction.

                                6.7.7 No Non-Ordinary Course Transactions. Prior to Closing,
 Easterdays shall not, except as permitted by the Cooperation Agreement, (i) enter into any non-
 ordinary course transaction, nor transfer assets or incur obligations outside of the ordinary
 course, (ii) transfer, or cause the transfer of, any assets, or incur or cause the incurrence of any
 obligations, with the intent to delay, hinder or defraud creditors, or otherwise for less than
 reasonably equivalent value, (iii) transfer, or cause the transfer of, any assets, or incur or cause
 the incurrence of any obligations or debts which they are unable to pay as such debts are matured
 or that leave the Easterdays or their insiders with unreasonably small capital; or (iv) transfer any
 assets to or for the benefit of, or incur any obligations on account of or for the benefit of, an
                                                  16

 1006813688v11


21-00141-WLH11       Doc 830      Filed 06/21/21       Entered 06/21/21 17:28:37       Pg 214 of 379
 insider of the Easterdays prior to the Closing Date; provided that, nothing herein shall prohibit
 the Easterdays from taking any actions in furtherance of performance under this Agreement and
 consummation of the transactions described in this Agreement, including executing any
 agreement, deed, document or other writing that conveys to Debtors all right, title and interest in
 and to the Easterday Property for the purpose of consummating the transactions in accordance
 with and pursuant to the requirements of this Agreement and the Sale Order.

                              6.7.8 No Transfers. Sellers shall not transfer or agree to transfer
 (other than the transactions contemplated by this Agreement, but expressly excluding any new
 leases or occupancy agreements) all or any portion of their right, title or interest in and to any of
 the Property to any third party.

                               6.7.9 Necessary Approvals. Prior to Closing, Debtors shall use
 commercially reasonable efforts to obtain the Bankruptcy Court Approvals listed in Section 11
 by the dates set forth in Section 11.

                 6.8     Transfer Taxes; Certain Prorations; Title Insurance; Etc. Any sales,
 excise, purchase, transfer, stamp, documentary stamp, recording, use or similar taxes under the
 laws of the State of Washington, or any subdivision of such state (collectively, “Taxes”), which
 may be payable by reason of the Easterday Property being conveyed to Debtors and Debtors’
 sale of the Property to Buyer and/or the recordation of the Easterday Deeds and Deeds under this
 Agreement shall be borne and timely paid by Buyer in such amounts (and by allocations among
 the Properties) as may be reasonably determined by Buyer (after reasonable consultation with
 Sellers) and in accordance with applicable law. Real estate and any personal property taxes and
 assessments and utilities shall be prorated between Sellers and Buyer as of the Closing Date,
 with Sellers bearing all amounts attributable to the period up to the Closing Date and Buyer
 bearing all amounts attributable to the period from and after the Closing Date; for clarity, the
 personal property taxes subject to proration shall be those taxes billable in the year in which the
 Closing Date occurs based on the levy of taxes in the prior year and not those taxes levied in the
 year in which the Closing Date occurs, which shall be the responsibility of Buyer. Some or all of
 the Property may be classified as farm and agricultural land under RCW 84.34 for real property
 tax purposes. Buyer will accept and continue said classifications of all portions of the Property
 classified as such and will be solely responsible for paying any penalties or additional taxes that
 result from removing any portion of the Property from said tax classification. Sellers shall not be
 responsible to bear or pay any portion of (i) any title insurance premiums, endorsements, or
 similar fees with respect to any title insurance Buyer may elect to obtain in connection with
 Buyer’s acquisition of the Property, (ii) any cure amounts payable pursuant to the Sale Order in
 connection with the assumption and assignment, or the sale, of Debtor Assigned and Assumed
 Contracts and Leases, (iii) any escrow fees and charges (except as provided in Section 5.1.2(a));
 or (iv) any recording fees and costs. Buyer shall defend and indemnify Seller for any and all
 costs, expenses, penalties, obligations, and liabilities suffered, sustained or incurred by Seller
 with respect to, arising from, by reason of, or in connection with any Taxes (as defined above),
 including in connection with an audit by the governmental authority having jurisdiction with
 respect to Taxes, which are due, or which will become due, by reason of the Easterday Property
 being conveyed to Debtors and Debtors’ sale of the Property to Buyer. This Section 6.8 shall
 survive Closing.
                                                   17

 1006813688v11


21-00141-WLH11        Doc 830      Filed 06/21/21       Entered 06/21/21 17:28:37        Pg 215 of 379
                 6.9    Possession.

                               6.9.1 Subject to Permitted Exceptions and the Temporary Lease
       Agreement, on the Closing Date, Easterdays shall deliver to Debtors, and Debtors shall
       deliver to Buyer, free and clear of all liens, claims, rights, leases, encumbrances and
       interests, exclusive possession and custody of the Property, in no worse condition than
       existed as of the Effective Date of this Agreement (ordinary wear and tear and the effects
       of other actions taken by Sellers consistent with the terms and provisions of this Agreement
       excepted), and with all Excluded Property removed, including, without limitation, all cattle,
       all crops in storage, and any equipment not included in the Property, except for any
       Excluded Property required by Debtors to complete its farming operations under the
       Temporary Lease Agreement, which shall be removed within the time period identified in
       the Temporary Lease Agreement. Sellers shall transfer and deliver to Buyer on the Closing
       Date such keys and other similar items as Buyer may reasonably require to obtain
       occupancy and control of the Property at Closing.

                               6.9.2 If the Closing has not occurred by July 31, 2021, and this
       Agreement has not terminated, Buyer may enter upon the Property for the limited purposes
       of planning and assessment with respect to Buyer’s farm plans to be implemented after
       Closing (“Permitted Use”); provided, however, that (i) Buyer gives Sellers at least 72 hour
       prior notice of entering onto the Property; (ii) Buyer maintains and provides Sellers
       certificates of insurance evidencing that Buyer has Commercial General Liability insuring
       Buyer’s interests against claims for personal injury, bodily injury, death and property
       damage occurring on, in or about the Property, with a “Combined Single Limit” (covering
       personal injury liability, bodily injury liability and property damage liability) of not less
       than $2,000,000 per occurrence and $2,000,000 aggregate, (iii) Buyer will use and cause
       Buyer’s agents, employees, consultants and contractors (“Buyer’s Agents”) to use best
       efforts to minimize any disruption or interference on the Property; and (iv) Buyer promptly
       pays for and repairs any damage to the Property caused by Buyer’s entry onto the Property
       pursuant to this Section. Buyer and Buyer’s Agents expressly assume all risks when
       entering or performing work on the Property. Buyer shall indemnify, defend, and hold
       harmless Seller and the Property from any and all claims, causes of action, damages
       (including, without limitation, all foreseeable and unforeseeable consequential damages,
       injunction and other relief), fines, judgments, penalties, costs, liabilities, losses or expenses
       (including, without limitation, engineers’ and consultants’ costs, attorneys’ fees and
       reasonable investigative and discovery costs) arising on account of or in connection with,
       or directly or indirectly related to: (w) the acts or omissions of Buyer and Buyer’s Agents;
       (x) Buyer’s use of the Property, or any work or activity allowed or suffered by Buyer to be
       done in, on or about the Property; (y) the violation of any laws by Buyer or Buyer’s
       Agents; and (z) the presence, use, generation, storage, or release of hazardous materials in,
       on, under, or above the Property or adjoining property caused by Buyer’s or Buyer’s
       Agents. Buyer’s repair and indemnification obligations with respect to this Section 6.9.2
       shall remain effective, notwithstanding the termination of this Agreement, as to claims
       arising or accruing prior to the termination of this Agreement; provided that Buyer is not
       indemnifying Sellers for any injury, loss of life, or damage which is caused by (1) the sole
       negligence or willful misconduct of any Seller or (2) any pre-existing condition (except to
                                                   18

 1006813688v11


21-00141-WLH11         Doc 830     Filed 06/21/21       Entered 06/21/21 17:28:37         Pg 216 of 379
       the extent such condition was exacerbated by Buyer). In the event of Buyer Default, then
       any improvements performed by Buyer to the Property shall become the property of
       Debtors.

         7.      Conditions Precedent to Closing.

                 7.1     Conditions to Sellers’ Obligations. Sellers’ obligation to make the
 deliveries required of Sellers on the Closing Date and to otherwise consummate the transactions
 described in this Agreement shall be subject to the satisfaction or waiver in writing by Sellers of
 each of the following conditions on or before the date set forth in such condition, or if no date is
 set forth, then by the Closing Date; provided, however, in no event shall approval or consent of a
 counterparty or other third party to the Assigned and Assumed Leases and Contracts, Easterday
 Water Agreements, Easterday Irrigation System Permits, Water Agreements or Irrigation System
 Permits be a condition to Closing:
                              7.1.1 All of the representations and warranties of Buyer contained
       herein shall continue to be true and correct at the Closing in all material respects.

                               7.1.2 Buyer shall have delivered, or shall be prepared to deliver to
       Debtors at the Closing, the Purchase Price and other amounts payable hereunder to Debtors
       in all cash, and the documents required of Buyer to be delivered at the Closing pursuant to
       Section 6.6 of this Agreement.

                               7.1.3 With respect to Debtors, Easterdays shall have delivered, or
       shall be prepared to deliver to Debtors at the Closing, all documents required of Easterdays
       to be delivered at the Closing pursuant to Section 6.4 of this Agreement.

                               7.1.4 With respect to Easterdays, Debtors shall have delivered, or
       shall be prepared to deliver to Easterdays at the Closing, all documents required of Debtors
       to be delivered at the Closing pursuant to Section 6.5 of this Agreement.

                               7.1.5 No action, suit or other proceedings shall have been filed or
       be pending before any court, tribunal or governmental authority seeking or threatening to
       restrain or prohibit the consummation of the transactions described in this Agreement, or
       seeking to obtain substantial damages in respect thereof, or involving a claim that
       consummation thereof would result in the violation of any law, decree or regulation of any
       governmental authority having appropriate jurisdiction.

                              7.1.6 The filings of Buyer and Sellers pursuant to the HSR Act, if
       any, shall have been made and the applicable waiting period and any extensions thereof
       shall have expired or been terminated.

                             7.1.7 Buyer shall have performed in all material respects the
       covenants on Buyer’s part to be performed which, by their terms, are required to be
       performed at or before the Closing; provided that, with respect to payment of cure
       amounts payable to the counterparties to the Assigned and Assumed Contracts and Leases
       being assumed or purchased by the Buyer pursuant to the Sale Order or otherwise, Buyer

                                                  19

 1006813688v11


21-00141-WLH11        Doc 830     Filed 06/21/21       Entered 06/21/21 17:28:37       Pg 217 of 379
       shall satisfy any cure amounts owed to counterparties at Closing or otherwise provide to
       the satisfaction of the Bankruptcy Court adequate assurance of its ability to pay such cure
       amounts at or before the Closing and shall promptly satisfy any cure amounts following the
       Closing.

                               7.1.8 With respect to Debtors, Easterdays shall have performed in
       all material respects the covenants on Easterdays’ part to be performed which, by its terms,
       are required to be performed at or before the Closing.

                               7.1.9 With respect to Easterdays, Debtors shall have performed in
       all material respects the covenants on Debtors’ part to be performed which, by its terms, are
       required to be performed at or before the Closing.

                             7.1.10 The Bankruptcy Court shall have entered the Sale Order in
       accordance with Section 11.3 below that is substantially in the form and content of Exhibit
       F, and otherwise reasonably acceptable to the Buyer and Sellers, and the Sale Order shall
       not have been reversed or stayed or modified in any material respect.

                  7.2    Conditions to Buyer’s Obligations. Buyer’s obligation to make the
 deliveries required of Buyer at the Closing, and to otherwise close the transactions described in
 this Agreement, shall be subject to the satisfaction or waiver by Buyer of each of the following
 conditions on or before the date set forth in such condition, or if no date is set forth, then by the
 Closing Date; provided, however, in no event shall approval or consent of a counterparty or other
 third party to the Assigned and Assumed Leases and Contracts, Easterday Water Agreements,
 Easterday Irrigation System Permits, Water Agreements or Irrigation System Permits be a
 condition to Closing:

                              7.2.1   Intentionally omitted.

                           7.2.2 The Bankruptcy Court shall have entered the Supplemental
       Bidding Procedures Order in form and content reasonably acceptable to Buyer and Sellers.

                              7.2.3 Debtors shall have obtained authority from the Bankruptcy
       Court pursuant to the Sale Order to acquire all rights, title and interest in and to the
       Easterday Property from the Easterdays, and shall immediately prior to Closing have
       acquired all of Easterdays’ rights, title and interest in and to the Easterday Property.

                             7.2.4 Sellers shall have performed in all material respects the
       covenants on Sellers’ part to be performed which, by their terms, are required to be
       performed before the Closing.

                              7.2.5 Sellers shall have executed and shall be prepared to deliver to
       each other and Buyer, respectively, the documents required of Sellers pursuant to Sections
       6.4 and 6.4.11 of this Agreement.

                              7.2.6 Sellers shall have delivered or shall be prepared to deliver to
       Buyer at the Closing, all other documents required of Sellers to be delivered at the Closing.
                                                  20

 1006813688v11


21-00141-WLH11        Doc 830     Filed 06/21/21       Entered 06/21/21 17:28:37        Pg 218 of 379
                               7.2.7 No action, suit or other proceedings shall have been filed or
       be pending before any court, tribunal or governmental authority seeking or threatening to
       restrain or prohibit the consummation of the transactions described in this Agreement, or
       seeking to obtain substantial damages in respect thereof, or involving a claim that
       consummation thereof would result in the violation of any law, decree or regulation of any
       governmental authority having appropriate jurisdiction.

                              7.2.8 The filings of Buyer and Seller pursuant to the HSR Act, if
       any, shall have been made and the applicable waiting period and any extensions thereof
       shall have expired or been terminated.

                            7.2.9 The Bankruptcy Court shall have entered the Sale Order in
       accordance with Section 11.3 below.

                              7.2.10 Debtors shall have provided Buyer and Title Company with a
       certified copy of the Sale Order.

                                7.2.11 Upon payment of the applicable premium by Buyer and
       satisfaction of all “Requirements” set forth in the Title Commitments No. 62242100670
       (dated April 20, 2021), No. 62242100669 (dated February 26, 2021), No. 62242100667
       (dated April 20, 2021), No. 62242100664 (dated April 20, 2021), No. 62242100666 (dated
       April 20, 2021), No. 62242100668 (dated February 26, 2021) each as uploaded to the
       virtual data room provided by Sellers prior to execution of this Agreement and as may be
       further updated by the Title Company (collectively, the “Title Commitments”), Title
       Company shall issue an ALTA 2006 form of owners title insurance policy insuring fee
       simple title, or a leasehold, as applicable, to the Land vested in Buyer (or its designee) in
       the amount of the Purchase Price in the form of approved Pro Forma Policies attached to
       the Escrow Instructions in Exhibit A and subject only to the Permitted Exceptions (the
       “Title Policy”). As used in this Agreement, “Permitted Exceptions” means any Assumed
       Liabilities, if any, and the title exceptions listed as “Special Exceptions” in Schedule B –
       Part II of each of the Title Commitments, including exceptions based on Title Company’s
       review of the ALTA/NSPS land title surveys of the Land posted to the virtual data room
       provided by Sellers, and any additional title exceptions (which do not result from the
       breach by any Seller of any obligation or covenant under this Agreement) added to the Title
       Commitments that do not materially affect value, ownership or operations on the Property,
       but excluding any judgements, monetary liens, or security interests (not caused by Buyer)
       and those exceptions identified as “Excluded Exceptions” listed on Schedule 7.2.11 to this
       Agreement.

                                7.2.12 Sellers shall have obtained from the U.S. Department of
       Justice and the Federal Commodities Futures Trading Commission a written and duly
       executed statement or statements in form and content satisfactory to the Title Company
       (sufficient to issue the Title Policy, as defined above) stating that each agency has received
       actual notice of the transactions contemplated by this Agreement and that such agency has
       no objection to such transactions, unless Title Company agrees to accept lesser assurances
       from the U.S. Department of Justice and the Federal Commodities Futures Trading
                                                  21

 1006813688v11


21-00141-WLH11        Doc 830     Filed 06/21/21       Entered 06/21/21 17:28:37        Pg 219 of 379
       Commission. Sellers shall promptly notify Buyer in writing of the status of any
       communications or statements from, and any material developments with, the U.S.
       Department of Justice and/or the Federal Commodities Futures Trading Commission with
       respect to the transactions contemplated by this Agreement.

                              7.2.13 All of the representations and warranties of Seller contained
       herein shall continue to be true and correct at the Closing in all material respects

                 7.3      Termination. If any of the above conditions is neither satisfied nor waived
 by the Party or Parties beneficiary to such condition on or before the date by which the condition
 is required to be satisfied, the Party beneficiary to such condition, whose default hereunder is not
 the reason such condition is unsatisfied, may terminate this Agreement by delivering to the other
 written notice of termination, and the Deposit shall be promptly refunded to Buyer except as
 otherwise expressly set forth in this Agreement. Any waiver of a condition shall be effective
 only if such waiver is stated in writing and signed by the waiving Party who is the beneficiary of
 the condition; provided, however, that the consent of a Party to the Closing notwithstanding that
 such condition was unsatisfied shall conclusively be deemed a waiver by such Party of any
 conditions to Closing not satisfied or waived as of the Closing Date.

         8.       Sellers’ Representations and Warranties. Sellers hereby make, each as to
 themselves only, the following representations and warranties to Buyer, both as of the Effective
 Date of this Agreement and as of the Closing. For the purposes of this Section 8, Sellers and
 Buyer understand and agree that certain of Sellers’ representations and warranties in Sections
 8.3, 8.4, 8.5, 8.6.2, 8.6.3, and 8.7 made below are based upon Sellers’ actual knowledge of the
 matters represented, without any duty of inquiry, do not include any knowledge imputed to
 Sellers by constructive notice, and are made solely for the purpose of assuring disclosure of
 matters known to Sellers that might constitute material defects or material liabilities related to
 the Property, and that none of the representation and warranties shall survive Closing.

 For purposes of this Agreement, (i) “Actual knowledge” of or as to Sellers means and refers
 only to the current, actual knowledge of the Easterdays, Lance Miller, Peter Richter or Scott
 Avila, without inquiry, and (ii) “Actual knowledge” of or as to Debtors means and refers only to
 the current, actual knowledge of Lance Miller, Peter Richter or Scott Avila, without inquiry.

                 8.1    Power of Sellers.

                             8.1.1 Easterdays. Easterdays have the power and authority to
 execute and deliver this Agreement.

                             8.1.2   Debtors.

                      (a)    Debtors have the power and authority to execute and deliver this
 Agreement pursuant to the Bidding Procedures Order.




                                                  22

 1006813688v11


21-00141-WLH11         Doc 830    Filed 06/21/21       Entered 06/21/21 17:28:37       Pg 220 of 379
                        (b)     Upon entry of the Sale Order, Debtors will have the power and
 authority to perform this Agreement and all writings relating hereto, and to consummate the
 transactions described in this Agreement.

                 8.2    Authorization of Sellers. This Agreement has been duly executed and
 delivered by the Sellers to the Buyer, and subject to the entry of a Sale Order in the Bankruptcy
 Court in accordance with Section 11.3 below, the consummation of the transactions described in
 this Agreement, and the performance of, fulfillment of and compliance with the terms and
 conditions hereof by Sellers and assuming due and valid authorization, execution and delivery of
 this Agreement by Buyer, this Agreement will constitute a valid and binding obligation of
 Sellers, enforceable against Sellers in accordance with its terms, and does not and will not: (i) to
 Sellers’ knowledge, violate any statute, law, rule or regulation, or any order, writ, injunction or
 decree of any court or governmental authority; or (ii) violate or conflict with or constitute a
 default under any agreement, instrument or writing of any nature to which Sellers are a Party or
 by which Sellers or their respective assets or properties may be bound.

                8.3     Real Property. To Sellers’ actual knowledge, with respect to Property
 owned or leased by the Sellers as of the Effective Date, (a) Sellers have valid leasehold interests
 under the leases included in the Assigned and Assumed Leases and Contracts, and are the sole
 lessees thereunder with respect to each such leasehold and have not assigned or transferred, or
 agreed to assign or transfer, any such leasehold to a third party (other than mortgages shown in
 the Title Commitments, which will be discharged at or prior to Closing); and (b) except as shown
 in the Title Commitments, are the sole owners of the Land other than those portions of the Land
 which are leased by Sellers.

                 8.4     Environmental Condition. Other than as expressly disclosed in any of the
 Phase I’s, Sellers have (a) no actual knowledge of the presence or release of any Hazardous
 Substances on or from the Property in material violation of Environmental Laws and (b) have
 received no notice from any governmental authority of any material violation of Environmental
 Laws with respect to the presence or release of Hazardous Substances on or from the Property.
 For purposes of this Agreement, “Hazardous Substances” means any hazardous, toxic or
 dangerous waste, substance or material, pollutant or contaminant, as defined for purposes of
 CERCLA, or the Resource Conservation and Recovery Act (42 U.S.C. Sections 6901 et seq.), as
 amended (“RCRA”), or other Environmental Laws, or any substance which contains gasoline,
 diesel fuel or other petroleum hydrocarbons, or polychlorinated biphenyls. As used herein,
 “Environmental Laws” means CERCLA, RCRA or other similar federal, state or local laws
 pertaining to protection of the environment or health and human safety.

                8.5      Compliance with Laws. To Sellers’ actual knowledge, the Property,
 including specifically, but without limitation, the feedlot, drainage lagoons and systems, and
 irrigation ponds, is in material compliance with applicable laws and related permits or
 governmental approvals.

                 8.6    Water Rights.



                                                  23

 1006813688v11


21-00141-WLH11         Doc 830    Filed 06/21/21       Entered 06/21/21 17:28:37       Pg 221 of 379
                             8.6.1 Sellers have not transferred or agreed (other than the
       transactions contemplated by this Agreement) to transfer the Water Rights to any third
       party.

                              8.6.2 Sellers have no actual knowledge of any existing, pending, or
       threatened actions or claims for cancellation, relinquishment, forfeiture, abandonment or
       enforcement actions regarding all or any portion of the Water Rights.

                              8.6.3 Sellers have no actual knowledge of any existing, pending, or
       threatened claims, suits, proceedings, investigations, or actions against any Seller which, if
       successful, would result in any legal or equitable monetary lien upon any of the Water
       Rights.

                  8.7   Assigned and Assumed Leases and Contracts. All of the Assigned and
 Assumed Leases and Contracts are in full force and effect and constitute the entire agreement
 between the applicable Sellers and the counterparties thereto. Except to the extent that the
 existence of the Cases may be a default under any Assigned and Assumed Leases and Contracts,
 or as set forth on Schedule 8.7 attached hereto and incorporated herein, neither the applicable
 Sellers nor the other party to any Assigned and Assumed Leases and Contracts is in material
 default of such Assigned and Assumed Leases and Contracts, nor, to Sellers’ actual knowledge,
 have any events or conditions occurred, which upon the giving of notice or passage of time or
 both, would constitute a material default by the applicable Sellers or the other party to any such
 Assigned and Assumed Leases and Contracts.

                 8.8     OFAC. Sellers (which, for the purposes of this Section 8.8, shall include
 their partners, members, principal stockholders and any other constituent entities) (i) have not
 been designated as a “specifically designated national and blocked person” on the most current
 list published by OFAC at its official website (http://www.treas.gov/ofac/t11sdn.pdf) or at any
 replacement website or other replacement official publication of such list; (ii) are currently in
 compliance with and will at all times during the term of this Agreement (including any extension
 thereof) remain in compliance with the regulations of OFAC and any statute, executive order
 (including the September 24, 2001 Executive Order Blocking Property and Prohibiting
 Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism), or other
 governmental action relating thereto; and (iii) will not transfer or permit the transfer of any
 controlling interest in any Seller to any person or entity who is, or any of whose beneficial
 owners are, listed on the list.

                8.9      Existing Leases and Contracts. To Debtors’ actual knowledge, the leases
 and contracts (i) listed on Schedules 1.6, 2.4 and 2.5, (ii) uploaded to the virtual data room as of
 June 16, 2021 and (iii) recorded in the official records of Benton County as of May 21, 2021
 comprise all of the leases and contracts that affect the Property.

        9.      Buyer’s Representations and Warranties. In addition to the representations and
 warranties contained elsewhere in this Agreement, Buyer hereby makes the following
 representations and warranties to Sellers:


                                                  24

 1006813688v11


21-00141-WLH11        Doc 830     Filed 06/21/21       Entered 06/21/21 17:28:37        Pg 222 of 379
               9.1   Power of Buyer. Buyer has all requisite power to execute, deliver and
 perform this Agreement and all writings relating hereto.

                 9.2    Authorization of Buyer. This Agreement has been duly executed and
 delivered by Buyer to the Sellers, and subject to the entry of a Sale Order in the Bankruptcy
 Court that has not been stayed, reversed or modified in any material respect, the consummation
 of the transactions described in this Agreement, and the performance of, fulfillment of and
 compliance with the terms and conditions hereof by Buyer and assuming due and valid
 authorization, execution and delivery of this Agreement by Sellers, this Agreement will
 constitute a valid and binding obligation of Buyer, enforceable against Buyer in accordance with
 its terms does not and will not: (i) violate any statute, law, rule or regulation, or any order, writ,
 injunction or decree of any court or governmental authority; or (ii) violate or conflict with or
 constitute a default under any agreement, instrument or writing of any nature to which Buyer is a
 Party or by which Buyer or their assets or properties may be bound.

                  9.3     OFAC. Buyer (which, for the purposes of this Section 9.3, shall include
 its partners, members, principal stockholders and any other constituent entities) (i) has not been
 designated as a “specifically designated national and blocked person” on the most current list
 published by OFAC at its official website (http://www.treas.gov/ofac/t11sdn.pdf) or at any
 replacement website or other replacement official publication of such list; (ii) is currently in
 compliance with and will at all times during the term of this Agreement (including any extension
 thereof) remain in compliance with the regulations of OFAC and any statute, executive order
 (including the September 24, 2001 Executive Order Blocking Property and Prohibiting
 Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism), or other
 governmental action relating thereto; and (iii) will not transfer or permit the transfer of any
 controlling interest in Buyer to any person or entity who is, or any of whose beneficial owners
 are, listed on the list.

       10.  AS-IS. BUYER IS A KNOWLEDGEABLE, SOPHISTICATED BUYER WHO
 IS FAMILIAR AND VERY EXPERIENCED WITH THE ACQUISITION, OWNERSHIP,
 OPERATION AND DEVELOPMENT OF COMMERCIAL REAL ESTATE, INCLUDING
 AGRICULTURAL PROPERTIES SIMILAR TO THE PROPERTY. BUYER SPECIFICALLY
 ACKNOWLEDGES AND AGREES THAT BUYER HAS PERFORMED AND CONDUCTED
 ALL SUCH INSPECTIONS AND INVESTIGATIONS OF THE PROPERTY AS BUYER
 DETERMINED WERE NECESSARY OR APPROPRIATE IN CONNECTION WITH ITS
 ACQUISITION OF THE PROPERTY AND THAT BUYER WAS SATISFIED WITH THE
 RESULTS OF SUCH INSPECTIONS AND INVESTIGATION. ACCORDINGLY, BUYER
 FURTHER ACKNOWLEDGES AND AGREES THAT SELLERS ARE SELLING AND
 BUYER IS PURCHASING THE PROPERTY ON AN “AS IS AND WITH ALL FAULTS”
 BASIS AND THAT, EXCEPT WITH RESPECT TO THE EXPRESS REPRESENTATIONS
 AND WARRANTIES SET FORTH IN SECTION 8, SUBJECT TO AND WITHOUT
 LIMITATION OF SECTION 13.16 (SURVIVAL), BUYER IS NOT RELYING ON ANY
 REPRESENTATIONS OR WARRANTIES OF ANY KIND WHATSOEVER, EXPRESS OR
 IMPLIED, FROM ANY SELLER OR ANY SELLER’S REPRESENTATIVES AS TO ANY
 MATTERS CONCERNING THE PROPERTY (OR ANY PORTION OR ELEMENT
 THEREOF), INCLUDING, WITHOUT LIMITATION: (i) the quality, nature, adequacy and
                                                   25

 1006813688v11


21-00141-WLH11        Doc 830      Filed 06/21/21       Entered 06/21/21 17:28:37        Pg 223 of 379
 physical condition of the Property, including, but not limited to, the structural elements,
 foundation, roof, appurtenances, access, landscaping, parking facilities and the electrical,
 mechanical, HVAC, plumbing, sewage, and utility systems, irrigation systems and equipment,
 and other facilities and appliances comprising part of the Improvements, (ii) the quality, nature,
 adequacy, and physical condition of soils, geology and any groundwater of, at, on, or under the
 Land, (iii) the existence, quality, nature, adequacy and physical condition of utilities serving the
 Land and/or Improvements, (iv) the development potential of the Land and the use, habitability,
 merchantability, or fitness, suitability, value or adequacy of the Property (or any portion or
 element thereof) for any particular purpose, (v) the zoning or other legal status of the Land and
 Improvements or any other public or private restrictions on the use of the Land and/or
 Improvements, (vi) the compliance of the Land, Improvements or other elements of the Property
 with any applicable codes, laws, regulations, statutes, ordinances, covenants, conditions and
 restrictions of any governmental or quasi-governmental entity or of any other person or entity,
 (vii) the presence of Hazardous Materials on, in, under, at or about the Land and/or the
 Improvements or any adjoining or neighboring property, (viii) the quality of any labor and
 materials used in any Improvements, (ix) the condition of the Land and/or Improvements (or any
 portion or element thereof), (x) the quality, nature, adequacy, or extent of the Water Rights, and
 (xi) the economics of the operation of the Land and Improvements.

         11.     Bankruptcy Court Approvals.

                 11.1    Intentionally Omitted.

                 11.2    Intentionally Omitted.

                 11.3 Sale Order. Buyer’s and Sellers’ obligations to consummate the
 transactions described in this Agreement shall be conditioned upon the Bankruptcy Court’s entry
 of an order approving this Agreement and the transactions contemplated herein substantially in
 form and content as attached hereto as Exhibit F and otherwise reasonably acceptable to Buyer
 and Sellers, and which order shall be effective immediately upon its entry (the “Sale Order”),
 and which Sale Order shall not have been stayed, reversed or modified in any material respect. If
 the Bankruptcy Court denies the entry of the Sale Order or approves the sale of the Property to
 one or more alternate third party purchasers at the Sale Hearing, then the transactions described
 in this Agreement shall automatically terminate and Buyer shall be entitled to the return of the
 Deposit within three (3) business days following the closing of an alternate transaction; provided
 that in the event that a third party (an “Upset Purchaser” and the underlying agreement between
 the Upset Purchaser and Sellers, the “Upset Agreement”) is approved by the Bankruptcy Court
 as the purchaser of the Property at the Sale Hearing, notwithstanding anything to the contrary
 contained in this Agreement, this Agreement shall not terminate, but rather shall become a
 “back-up bid” which shall remain open for acceptance by Sellers for a period of thirty (30) days
 following such hearing, but subject and subordinate in all respects to the rights of the Upset
 Purchaser under the Upset Agreement; further provided, however, this Agreement shall
 automatically terminate if the Sale Order is for any reason not entered by the Bankruptcy Court
 on or before July 31, 2021 or if the Closing does not occur by the Outside Date.


                                                  26

 1006813688v11


21-00141-WLH11          Doc 830   Filed 06/21/21       Entered 06/21/21 17:28:37       Pg 224 of 379
                 11.4 Debtor Assigned and Assumed Leases and Contracts. In accordance with
 the Bid Procedures Order, Buyer shall in all events be required to (i) provide such adequate
 assurance of future performance as the Bankruptcy Court may require in connection with its
 approval of Debtors’ assumption and assignment to Buyer, and Buyer’s assumption, of the
 Debtor Assigned and Assumed Leases and Contracts, and (ii) bear and pay at Closing or when
 otherwise required by the Sale Order all cure amounts payable in connection with Debtors’
 assumption and assignment to Buyer, and Buyer’s assumption, of any Debtor Assigned and
 Assumed Leases and Contracts. Buyer shall have up until fourteen (14) days prior to the Closing
 in which to notify Debtors which executory contracts and leases identified in Schedule 2.5 that
 Buyer wishes to, or elects not to, take assignment of and assume, or purchase, at Closing, or to
 notify Debtors which executory contracts and/or leases Buyer wishes to add to Schedule 2.5 as
 appropriate, and to take assignment of and assume or purchase at Closing. To the extent
 applicable, any contracts and leases that Buyer elects not to take an assignment of at Closing
 shall not be transferred from Easterdays to Debtors and, to the extent applicable, any contracts
 and leases that Buyer elects to take an assignment of at Closing shall be transferred from
 Easterdays to Debtors. Notwithstanding anything to the contrary in this Agreement, Buyer
 acknowledges and agrees that if Debtors are unable to assume and assign to Buyer any Debtor
 Assigned and Assumed Leases and Contracts by reason of Buyer’s failure to provide adequate
 assurance of future performance as a result of a default under section 365(b)(1) of the
 Bankruptcy Code, the applicable Debtor Assigned and Assumed Leases and Contracts shall be
 deemed to be Excluded Property for all purposes of this Agreement unless the objecting
 counterparty to the applicable contract or lease withdraws its objection or its objection is
 resolved in a manner not adverse to Debtors in connection with the Closing.

         12.     Post-Closing Covenants.

                  12.1 Plan Sponsor Contribution. Upon the occurrence of: (i) the Closing and
 (ii) the entry of an order of the Bankruptcy Court confirming the Joint Plan (the “Confirmation
 Order”), which Joint Plan and Confirmation Order shall be in form and content consistent with
 the Sale Order, and the Confirmation Order has not been stayed, reversed or modified in any
 material respect, Buyer shall deposit $1,000,000 (“Plan Sponsor Contribution”) in a deposit
 account at Debtors’ direction, which funds shall be segregated and used on account of and in
 satisfaction for the administrative expenses incurred by Debtors’ estates in connection with and
 relating to the preparation and confirmation of the Joint Plan and the substantial consummation
 of the Joint Plan and closing of the Cases. The Plan Sponsor Contribution is in addition to and
 unrelated to the Purchase Price.

                12.2 Consent to Assignment. To the extent any Assigned and Assumed Leases
 and Contracts may not be assigned to Buyer under applicable law without the consent of the
 other party, and either (a) the consent of the other party has not been obtained or (b) the
 Bankruptcy Court has not entered an order approving the assignment or sale of any applicable
 Assigned and Assumed Leases and Contracts, then this Agreement shall not constitute an
 agreement to assign the same if an attempted assignment would constitute a breach thereof or be
 unlawful, and Sellers and Buyer shall use commercially reasonable efforts to obtain any such
 required consent(s) promptly after Closing. In addition, if any required consents for the
 assignment of (1) any agreements, permits and/or easements with the United States Army or (2)
                                                27

 1006813688v11


21-00141-WLH11       Doc 830     Filed 06/21/21      Entered 06/21/21 17:28:37       Pg 225 of 379
 the Easterday Water Agreements, Easterday Irrigation System Permits, Water Agreements or
 Irrigation System Permits are not obtained prior to Closing, then Sellers and Buyer shall use
 commercially reasonable efforts to obtain any such required consent(s) promptly after Closing.
 If any such consent shall not be obtained by the Closing Date or if any attempted assignment
 would be ineffective or unlawful or would impair Buyer’s rights under the Property in question
 such that Buyer would not in effect acquire the benefit of all such rights, Sellers and Buyer shall
 use commercially reasonable efforts after the Closing, for a period of six (6) months, to obtain
 for Buyer the benefits thereunder and Sellers shall cooperate with Buyer in any other reasonable
 arrangement designed to provide such benefits to Buyer. Notwithstanding anything herein to the
 contrary, in no event shall Sellers have any obligation to incur material cost or expense, initiate
 litigation or other proceedings, or pay any fees or other consideration to the counterparty to
 obtain their consent. This Section 12.2 shall survive Closing.

                12.3 Water Matters. To the extent that Sellers have not obtained all available
 extensions for Water Rights permits G4-30584P and S3-28998P, Sellers shall cooperate with
 Buyer for six (6) months after Closing in order to obtain such extensions. In no event shall
 Sellers have any obligation to incur material cost or expense, initiate litigation or other
 proceedings, or pay any fees or other consideration in providing information and documentation
 in obtaining said extensions. This Section 12.3 shall survive Closing.

         13.     Miscellaneous.

                  13.1 Damage and Destruction; Condemnation. Sellers shall promptly notify
 Buyer of the occurrence of any material damage to or destruction of the Property that occurs
 prior to the Closing Date. In the event of any damage to or destruction of the Property prior to
 the Closing Date the cost of which to repair would total $10,000,000 (the “Threshold”) or less,
 as determined by a third party appraiser reasonably approved by Sellers and Buyer, then such
 damage or destruction shall have no effect whatsoever on the Purchase Price (except as provided
 below in this Section 13.1) or Buyer’s or, subject to the immediately succeeding sentence,
 Sellers’ obligation to close. In the event of any damage to or destruction of the Property prior to
 the Closing Date the cost of which to repair would equal or exceed the Threshold, as determined
 by a third party appraiser reasonably approved by Sellers and Buyer, then unless Sellers cause
 the same to be repaired and restored in all material respects prior to the Closing Date (in which
 case the Purchase Price shall be unaffected and the Parties shall proceed with the Closing as
 though such damage, destruction or proceedings had never occurred or been initiated), Buyer
 shall have the right and option to either (i) terminate the transaction contemplated herein, in
 which event Sellers shall promptly cause the Deposit to be returned to Buyer, or (ii) elect to
 receive, as its sole and exclusive remedy by reason of such damage or destruction, a Purchase
 Price reduction in the amount of the uninsured replacement value of such damage, as determined
 by a third party appraiser reasonably approved by Sellers and Buyer, and consummate the
 transactions as though the damage or destruction had never occurred or been initiated; provided,
 however, in no event shall Sellers be obligated to close if the amount of the reduction of the
 Purchase Price pursuant to this sentence would exceed $7,000,000.00. In all other events
 (including, without limitation, in the event of a damage to or destruction of the Property equal to
 or less than the Threshold that is not repaired in all material respects prior to Closing), or in the
 event that Buyer elects to consummate the purchase pursuant to clause (ii) above, (xx) all
                                                  28

 1006813688v11


21-00141-WLH11        Doc 830     Filed 06/21/21       Entered 06/21/21 17:28:37        Pg 226 of 379
 insurance or condemnation proceeds collected by or paid to Sellers prior to the Closing Date
 shall be credited against the Purchase Price on Buyer’s account or the Purchase Price shall be
 adjusted by an amount agreed between Buyer and Sellers and (yy) all entitlement to all other
 insurance or condemnation proceeds arising out of such damage or destruction or proceedings
 and not collected prior to the Closing Date shall be assigned to Buyer at the Closing.
 Notwithstanding anything to the contrary in this Agreement, the risk of loss or damage to the
 Property shall unconditionally shift to the Buyer on the Closing Date effective as of the Closing.
 For avoidance of doubt, Buyer and Sellers intend that the provisions of this Section 13.1 shall
 control over any right or remedy to which the Buyer may otherwise be entitled under this
 Agreement by reason of the occurrence of any event subject to this Section 13.1.
 Notwithstanding anything to the contrary in this Section 13.1, in the event of the occurrence of
 damage or casualty contemplated by this Section 13.1 as to which the parties cannot agree on the
 cost to repair and the third party appraiser designated pursuant to this Section 13.1 is not able to
 or does not provide its determination of the cost to repair prior to the Outside Date, the parties
 shall negotiate reasonably and in good faith to enter into an arrangement between them that
 would enable the Parties to proceed to Closing on or prior to the Outside Date or extend the
 Outside Date and while such appraiser’s determination is still pending.

                  13.2 Seller Default. If Sellers (or any one of them) default in any material
 respect under this Agreement or otherwise default in their obligation to close the transactions
 contemplated by this Agreement, and such default is not cured within three (3) business days
 (i.e., excluding Saturdays, Sundays, and national holidays) following receipt of written notice
 thereof from Buyer, then Buyer may elect as its exclusive remedy to either (a) terminate this
 Agreement and receive (i) the Deposit from Escrow Holder and (ii) reimbursement from Sellers
 of expenses in an amount not to exceed $1,000,000 (subject to Buyer’s submission, and the
 Bankruptcy Court’s approval, of the reasonableness of the expenses incurred by Buyer in
 connection with the transactions described in this Agreement (the “Expense Reimbursement”)),
 or (b) treat this Agreement as being in full force and effect and pursue the remedy of specific
 performance. The Expense Reimbursement shall be senior to any other administrative expense
 claim allowed against the Debtors and their respective estates. Any liability of Sellers (or any
 Seller) pursuant to this Agreement shall be joint and several.

                  13.3 Buyer Default. If Buyer fails without legal excuse to purchase the
 Property when required to do so hereunder, and such failure continues for more than three (3)
 business days (i.e., excluding Saturdays, Sundays, and national holidays), following receipt of
 written notice from Sellers, then Buyer shall be in default hereunder (“Buyer Default”) and this
 Agreement shall automatically terminate and the Deposit shall thereupon become nonrefundable
 and shall be disbursed by Escrow Holder to Sellers. The Deposit shall serve as liquidated
 damages to Sellers in the event of a Buyer Default, and Sellers shall be entitled to receive and
 retain the full amount of the Deposit as Sellers’ sole and exclusive right and remedy and in lieu
 of any other relief. Regarding the Deposit serving as liquidated damages and being Sellers’ sole
 and exclusive remedy for a Buyer Default, the Parties agree and acknowledge that (i) Sellers
 would suffer damages by reason of a failure of these transactions to close, (ii) the exact amount
 of such damages would be difficult to ascertain and to prove with certainty, (iii) the Deposit
 constitutes a fair and reasonable estimate of the actual damages Sellers would suffer, (iv) the
 Parties (and/or their representatives) have negotiated and attempted, in good faith, to estimate the
                                                  29

 1006813688v11


21-00141-WLH11       Doc 830      Filed 06/21/21       Entered 06/21/21 17:28:37       Pg 227 of 379
 amount of such damages and to compensate Seller therefore as set forth herein, and (v) any
 indemnification obligations of Buyer under Section 6.9.2 of this Agreement and Sellers’ rights
 and remedies with respect thereto shall survive the termination of this Agreement and are
 unaffected by the agreement that the Deposit shall serve as Sellers’ sole and exclusive remedy in
 the event of a Buyer Default. Except as provided above, Sellers hereby release and waive all
 other rights and remedies, including, without limitation, any right to specifically enforce
 performance of this Agreement or to recover any damages incurred as a result of a Buyer
 Default.

                13.4 Attorneys’ Fees. In the event that either Party hereto brings an action or
 other proceeding to enforce or interpret the terms and provisions of this Agreement, the
 prevailing Party in that action or proceeding (as determined by the applicable tribunal of
 competent jurisdiction in such action or proceeding) shall be entitled to have and recover from
 the non-prevailing Party all such fees, costs and expenses (including, without limitation, all court
 costs and reasonable attorneys’ fees) as the prevailing Party may suffer or incur in the pursuit or
 defense of such action or proceeding.

                  13.5 Notices. Unless otherwise provided herein, any notice, tender, or delivery
 to be given hereunder by any Party to the other may be effected by personal delivery in writing,
 by overnight delivery by a nationally recognized express courier service or by registered; or
 certified mail, postage prepaid, return receipt requested; or via electronic mail transmission. Any
 notice delivered in accordance with this paragraph shall be deemed given (a) in the case of any
 notice transmitted by e-mail, on the date on which the transmitting party receives
 acknowledgement of receipt in writing, including via electronic media, (b) in the case of any
 notice delivered by a recognized national overnight delivery service, on the day of delivery to the
 service, or (c) in the case of any notice mailed by certified U.S. mail, three (3) business days
 after deposit therein. Mailed notices shall be addressed as set forth below, but each Party may
 change its address by written notice in accordance with this Section 13.5.

 Debtors:                              Easterday Farms
                                       Easterday Ranches, Inc.
                                       5235 N Industrial Way
                                       Pasco, WA 99301
                                       Attn: Messrs. Peter Richter and Scott Avila,
                                              Co-Chief Restructuring Officers
                                       Email: savila@paladinmgmt.com
                                              prichter@paladinmgmt.com


 With a copy to:                       Pachulski Stang Ziehl & Jones LLP
                                       10100 Santa Monica Blvd., 13th Floor
                                       Los Angeles, CA 90067
                                       Attn: Richard Pachulski
                                              Jason Rosell
                                       Email: rpachulski@pszjlaw.com
                                              jrosell@pszjlaw.com
                                                  30

 1006813688v11


21-00141-WLH11       Doc 830      Filed 06/21/21       Entered 06/21/21 17:28:37       Pg 228 of 379
                                         AND
                                 Davis Wright Tremaine LLP
                                 920 Fifth Avenue, Suite 3300
                                 Seattle, WA 98104
                                 Attn: Bill Weigand
                                        Lauren Johnson
                                 Email: BillWeigand@dwt.com
                                         laurenjohnson@dwt.com


 Easterdays:                     Cody and Debby Easterday
                                 830 Bellflower Road
                                 Mesa, WA 99343
                                 Email: cody@easterdayfarms.com

                                        AND
                                 Karen Easterday
                                 631 Bellflower Road
                                 Mesa, WA 99343



 With a copy to:                 Sussman Shank LLP
                                 1000 SW Broadway, Suite 1400
                                 Portland, OR 97205
                                 Attn: Jeffrey Misley
                                 Email: jmisley@sussmanshank.com

                                 Tonkon Torp LLP
                                 888 SW 5th Avenue, Suite 1600
                                 Portland, OR 97204
                                 Attn: Timothy Conway
                                 Email: tim.conway@tonkon.com


 Buyer:                          c/o Oak River Farms
                                 8789 Penrose Lane, Suite 400
                                 Lenexa, Kansas 66219
                                 Email: legal@oakriverfarms.com

 With a copy to:                 Debevoise & Plimpton LLP
                                 919 Third Avenue
                                 New York, NY 10022
                                 Attn: Edward M. Rishty

                                          31

 1006813688v11


21-00141-WLH11     Doc 830   Filed 06/21/21    Entered 06/21/21 17:28:37   Pg 229 of 379
                                       Email: emrishty@debevoise.com

                 13.6 Entire Agreement; No Third Party Beneficiaries. This Agreement,
 Schedules, and the Exhibits hereto constitute the entire agreement and supersede all prior
 agreements and understandings, both written and oral, among the Parties with respect to the
 subject matter hereof and thereof and supersede and cancel all prior agreements, negotiations,
 correspondence, undertakings, understandings and communications of the Parties, oral and
 written, with respect to the subject matter hereof, and are not intended to confer upon any person
 or entity other than the Parties hereto and thereto and those Released Parties who are not
 signatories of this Agreement any rights or remedies hereunder. Any oral representations or
 modifications concerning this Agreement or any such other document shall be of no force and
 effect excepting a subsequent modification in writing, signed by the Party to be charged.

              13.7 Modification. This Agreement may be modified, amended or
 supplemented only by a written instrument duly executed by all the Parties hereto.

                13.8 Closing Date. All actions to be taken on the Closing pursuant to this
 Agreement shall be deemed to have occurred simultaneously, and no act, document or
 transaction shall be deemed to have been taken, delivered or effected until all such actions,
 documents and transactions have been taken, delivered or effected.

                 13.9 Reporting Requirements. The Parties hereto acknowledge that the
 transfers of the Easterday Property and the Property must be reported to the Internal Revenue
 Service as required by Section 6045(e) of the Internal Revenue Code of 1986, as amended (the
 Code), unless Section 6045(e) provides an exemption to such reporting requirement.
 Accordingly, on or before the Closing Date, Sellers, Buyer and the Escrow Holder shall enter
 into a written "designation agreement" as defined in and in accordance with Regulation Section
 1.6045-4 of the Code, which designation agreement shall designate the Escrow Holder as the
 "real estate reporting person" responsible for reporting the respective transfers to the Internal
 Revenue Service.

                 13.10 Cooperation Agreement. As a matter solely between Debtors and
 Easterdays, if there is any conflict whatsoever between any of the provisions in this Agreement
 and those in the Cooperation Agreement with respect to the rights of the Easterdays vis a vis the
 rights of the Debtors, the terms of the Cooperation Agreement will control. For example, any
 reference to the “Sellers” in this Agreement, as opposed to using the reference to “Debtors”, that
 might result in a conflict with the Cooperation Agreement, the Cooperation Agreement controls.

               13.11 Severability. Should any term, provision or paragraph of this Agreement
 be determined to be illegal or void or of no force and effect, the balance of the Agreement shall
 survive.

                13.12 Captions. All captions and headings contained in this Agreement are for
 convenience of reference only and shall not be construed to limit or extend the terms or
 conditions of this Agreement.


                                                 32

 1006813688v11


21-00141-WLH11       Doc 830      Filed 06/21/21      Entered 06/21/21 17:28:37       Pg 230 of 379
                 13.13 Further Assurances. Each Party hereto will execute, acknowledge and
 deliver any further assurance, documents and instruments reasonably requested by any other
 Party for the purpose of giving effect to the transactions contemplated herein or the intentions of
 the Parties with respect thereto; provided that nothing herein shall be deemed to require any
 Party to execute or deliver any such further assurance, document or instrument to the extent that
 the same could in any material way increase the burdens, obligations or liabilities otherwise
 imposed upon such Party by this Agreement. Without limiting the foregoing, Sellers shall
 cooperate with Buyer in executing and delivering such affidavits, certificates and other
 documents as may be reasonably required (taking into account the status of Debtors as chapter
 11 debtors whose affairs are being conducted by restructuring officers and the effect of the Sale
 Order) in connection with the issuance of the Title Policy or Policies to Buyer in accordance with
 this Agreement.

                13.14 Waiver. No waiver of any of the provisions of this Agreement shall be
 deemed, or shall constitute, a waiver of other provisions, whether or not similar, nor shall any
 waiver constitute a continuing waiver. No waiver shall be binding unless executed in writing by
 the Party making the waiver.

                 13.15 Brokerage Obligations. Except for Root Realty (the “Broker”), which
 Broker Debtors have engaged in connection with the transactions, Sellers and Buyer each
 represent and warrant to the other that, such Party has incurred no liability to any real estate
 broker or other broker or agent with respect to the payment of any commission regarding the
 consummation of the transactions. It is agreed that other than the fee or commission payable to
 Broker (which shall be paid by Debtors), if any claims for commissions, fees or other
 compensation, including, without limitation, brokerage fees, finder’s fees, or commissions are
 ever asserted against Buyer or the Sellers in connection with the transactions contemplated by
 this Agreement, all such claims shall be handled and paid by the Party whose actions form the
 basis of such claim and such Party shall indemnify, defend (with counsel reasonably satisfactory
 to the Party entitled to indemnification), protect and save and hold the other harmless from and
 against any and all such claims or demands asserted by any person, firm or corporation in
 connection with the transactions.

                13.16 Payment of Fees and Expenses. Except as provided in Section 13.4 above
 and Section 11.1, each Party shall be responsible for, and shall pay, all of its own fees and
 expenses, including those of its counsel, incurred in the negotiation, preparation and
 consummation of the Agreement and the transactions described in this Agreement.

                 13.17 Survival. The respective representations, warranties, covenants and
 agreements of Sellers and Buyer herein, or in any certificates or other documents delivered prior
 to or at the Closing, shall not survive Closing, unless otherwise provided in this Agreement.

                 13.18 Assignments. This Agreement shall not be assigned by any Party hereto
 without the prior written consent of the other Party hereto, which consent the Parties may grant
 or withhold in their sole and absolute discretion; provided, however, without in any way
 releasing or relieving Buyer of any obligation or liability under this Agreement, Buyer shall have
 the right to designate a third party to take title to all or any portion of the Property at the Closing
                                                   33

 1006813688v11


21-00141-WLH11        Doc 830      Filed 06/21/21       Entered 06/21/21 17:28:37         Pg 231 of 379
 (including, without limitation, all or any portion of the Cox Farm), provided that (i) such third
 party shall take title subject to any post-Closing obligations applicable to such portion of the
 Property pursuant to the terms of this Agreement (including, if applicable, the Temporary Lease
 Agreement) and (ii) such portion of the Property is a legally transferable separate parcel of land.

                 13.19 Binding Effect. Subject to the provisions of Section 13.18 above, this
 Agreement shall bind and inure to the benefit of the respective heirs, personal representatives,
 successors, and assigns of the Parties hereto. In addition, the provisions of Section 5.2 shall
 inure to the benefit of and be enforceable by each of the Released Parties, whether or not such
 Released Parties are signatories to this Agreement.

               13.20 Applicable Law. This Agreement shall be governed by and construed in
 accordance with the laws of the State of Washington.

                13.21 Good Faith. All Parties hereto agree to do all acts and execute all
 documents required to carry out the terms of this Agreement and to act in good faith with respect
 to the terms and conditions contained herein before and after Closing.

                13.22 Construction. In the interpretation and construction of this Agreement, the
 Parties acknowledge that the terms hereof reflect extensive negotiations between the Parties and
 that this Agreement shall not be deemed, for the purpose of construction and interpretation,
 drafted by either Party hereto.

                 13.23 Counterparts; Electronic Signatures. This Agreement may be signed in
 counterparts. The Parties further agree that this Agreement may be executed by the exchange of
 emailed signature pages provided that by doing so the Parties agree to undertake to provide
 original signatures as soon as reasonable following request from the other Parties. In agreeing to
 permit the use, from time to time where appropriate, of signatures transmitted by e-mail in order
 to expedite the transactions evidenced by this Agreement, the Parties hereby acknowledge,
 confirm and agree that (a) they intend to be bound by their respective signatures even though
 transmitted by e-mail, (b) they are aware that the other(s) will rely upon the signatures of the
 others which have been transmitted by e-mail, and (c) they waive any defense to the enforcement
 of the documents affecting the transactions based on the fact that a signature was transmitted by
 e-mail only.

                13.24 Time is of the Essence. Time is of the essence in this Agreement, and
 with respect to all of the terms, covenants and conditions hereof.

            13.25 Bankruptcy Court Jurisdiction. THE PARTIES AGREE THAT IF ANY
 DISPUTE ARISES OUT OF OR IN CONNECTION WITH THIS AGREEMENT, THE
 TRANSACTIONS CONTEMPLATED HEREIN, OR ANY OF THE DOCUMENTS
 EXECUTED HEREUNDER, THE BANKRUPTCY COURT SHALL HAVE EXCLUSIVE
 PERSONAL AND SUBJECT MATTER JURISDICTION AND SHALL BE THE EXCLUSIVE
 VENUE TO RESOLVE SUCH DISPUTES. THE BANKRUPTCY COURT SHALL HAVE
 ORIGINAL AND EXCLUSIVE JURISDICTION OVER SUCH MATTERS AND THE


                                                  34

 1006813688v11


21-00141-WLH11       Doc 830      Filed 06/21/21       Entered 06/21/21 17:28:37       Pg 232 of 379
 PARTIES AFFECTED THEREBY AND BUYER AND SELLERS EACH HEREBY
 CONSENT AND SUBMIT TO SUCH JURISDICTION.

                 13.26 Interpretation and Rules of Construction. In this Agreement, except to the
 extent that the context otherwise requires:

                              13.26.1 when a reference is made in this Agreement to an Article,
       Section, Exhibit or Schedule, such reference is to an Article or Section of, or an Exhibit or
       a Schedule to, this Agreement unless otherwise indicated;

                             13.26.2 the headings and captions used in this Agreement are for
       reference purposes only and do not affect in any way the meaning or interpretation of this
       Agreement;

                            13.26.3 whenever the words “include,” “includes” or “including” are
       used in this Agreement, they are deemed to be followed by the words “without limitation”;

                              13.26.4 the words “hereof,” “herein” and “hereunder” and works of
       similar import, when used in this Agreement, refer to this Agreement as a whole and not to
       any particular provision of this Agreement;

                              13.26.5 all terms defined in this Agreement have the defined
       meanings when used in any certificate or other document made or delivered pursuant
       hereto, unless otherwise defined therein;

                               13.26.6 the definitions contained in this Agreement are applicable to
       the singular as well as the plural forms of such terms;

                               13.26.7 any law defined or referred to herein or in any agreement or
       instrument that is referred to herein means such law or statute as from time to time
       amended, modified or supplemented, including by succession of comparable successor
       laws;

                              13.26.8 references to a person are also to its permitted successors
       and assigns; and

                              13.26.9 the use of “or” is not intended to be exclusive unless
       expressly indicated otherwise.

                 13.27 Confidentiality. Sellers shall not, except as required by law or
 governmental regulation applicable to Sellers, or as may otherwise be permitted or required
 pursuant to the Bidding Procedures (as defined in the Bidding Procedures and Sale Motion),
 disclose the identity of Buyer’s direct or indirect owners or principals to any third parties
 whomsoever other than the principals of the Title Company and such other persons whose
 assistance is required in carrying out the terms of this Agreement. Sellers shall not at any time
 issue a press release or otherwise communicate with media representatives regarding this sale
 and purchase or the identity of Buyer or any of Buyer’s direct or indirect owners or principals
                                                  35

 1006813688v11


21-00141-WLH11        Doc 830     Filed 06/21/21       Entered 06/21/21 17:28:37       Pg 233 of 379
 unless such release or communication has received the prior approval of Buyer. This
 Section 13.27 shall survive the Closing or termination of the Agreement.



                  [SIGNATURES, EXHIBITS AND SCHEDULES FOLLOW]




                                               36

 1006813688v11


21-00141-WLH11      Doc 830     Filed 06/21/21      Entered 06/21/21 17:28:37     Pg 234 of 379
+608/ 325 ,5 914671 .+'-$)" ( -" " !$( &" !#( *%!)*)( !+&-( $+),&( %,




                         In Witness Whereof, Buyer and Sellers have executed this Purchase and Sale
                   Agreement as of the Effective Date.



                   BUYER:

                   100C, LLC,
                   a Delaware limited liability company



                   By:       ________________________________
                             Name: Peter Headley
                             Title: Authorized Person


                   Date:_      June 17, 2021
                              _________________________________




                                                             [Signature pages follow]




                                             [Signature Page to Purchase and Sale Agreement]



            21-00141-WLH11               Doc 830        Filed 06/21/21     Entered 06/21/21 17:28:37   Pg 235 of 379
21-00141-WLH11   Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37   Pg 236 of 379
21-00141-WLH11   Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37   Pg 237 of 379
21-00141-WLH11   Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37   Pg 238 of 379
                        TABLE OF EXHIBITS AND SCHEDULES


 Exhibit A         --   Escrow Instructions
 Exhibit B         --   Deeds
 Exhibit C         --   Bills of Sale
 Exhibit D         --   Contract/Lease Assignments
 Exhibit E         --   Temporary Lease Agreement
 Exhibit F         --   Form of Sale Order
 Exhibit G         --   Title Affidavit


 Schedule 1.1      --   Easterday Land
 Schedule 1.4      --   Easterday Water Agreements/Irrigation System Permits
 Schedule 1.5      --   Easterday Water Certificates and Permits
 Schedule 1.6      --   Easterday Assigned and Assumed Leases and Contracts
 Schedule 2.1      --   Land
 Schedule 2.4      --   Water Agreements/Irrigation System Permits
 Schedule 2.5      --   Debtor Assigned and Assumed Leases and Contracts
 Schedule 2.6      --   Water Certificates and Permits
 Schedule 5.2      --   Assumed Liabilities
 Schedule 6.4.11   --   Phase I’s
 Schedule 7.2.11   --   Excluded Exceptions
 Schedule 8.7      --   Assumed and Assigned Contracts and Leases/Cure Amounts




                                           39

 1006813688v11


21-00141-WLH11     Doc 830   Filed 06/21/21     Entered 06/21/21 17:28:37   Pg 239 of 379
                                           Exhibit A
                                      Escrow Instructions

                                      Escrow Agreement

        This Escrow Agreement (this “Agreement”) is made as of June [__], 2021 (the
 “Effective Date”), by and among (i) Easterday Ranches, Inc., a Washington corporation
 (“Ranches”), Easterday Farms, a Washington general partnership (“Farms” and, together with
 Ranches, the “Debtors”), each a debtor and debtor in possession under Lead Case No. 21-
 00141011 (the “Cases”) (Jointly Administered) in the United States Bankruptcy Court for the
 Eastern District of Washington, Yakima Division (the “Bankruptcy Court”) and Cody
 Easterday and Debby Easterday, husband and wife, and Karen Easterday, in her individual
 capacity and as the representative of in In the Matter of Estate of Gale A. Easterday currently
 pending in the Franklin County Superior Court, case no. 21-450004-11 (the “Easterdays” and,
 together with the Debtors, the “Sellers”), (ii) 100C, LLC, a Delaware limited liability company
 (“Buyer” and together with Seller, each an “Escrow Party” and collectively, the “Escrow
 Parties”), and (iii) Chicago Title Insurance Company (“Escrow Agent”).
                                          RECITALS

        A.     Sellers and Buyer have entered into that certain Purchase and Sale Agreement
 dated June [__], 2021 (as it may have been amended, the “Purchase Agreement”), in
 connection with the sale and purchase of certain assets and real property of Sellers located in
 Benton County, Washington.
        B.     Pursuant to Section 5.1.2 of the Purchase Agreement, the Escrow Parties have
 requested Escrow Agent to receive a portion of the Purchase Price as a deposit to be held in
 escrow and applied in accordance with the terms and conditions of this Agreement.
         NOW THEREFORE, in consideration of the above recitals, the mutual promises set forth
 herein and other good and valuable consideration, the parties agree as follows:
                                        AGREEMENT
        1.     DEFINED TERMS. All capitalized terms used in this Agreement but not
 otherwise defined herein shall have the meanings set forth for such terms in the Purchase
 Agreement.

         2.     APPOINTMENT OF ESCROW AGENT. The Escrow Parties hereby designate
 and appoint Escrow Agent, as escrow agent for the purposes set forth in this Agreement and
 Escrow Agent hereby agrees to act as escrow agent hereunder, subject to and in accordance with
 the terms and conditions hereof.

         3.      DEPOSIT/PURPOSE.

              (a)    Pursuant to Section 5.1.2(a) of the Purchase Agreement, concurrently with
 the mutual execution and delivery of the Purchase Agreement, Buyer shall deposit into an
 Escrow with Escrow Agent an amount equal to [$________] (the “Deposit”) in immediately

                                               1

 1006813688v11


21-00141-WLH11      Doc 830     Filed 06/21/21     Entered 06/21/21 17:28:37      Pg 240 of 379
 available, good funds. In turn, the Escrow Agent shall immediately deposit the Deposit into a
 segregated, interest-bearing account.

                (b)    The Deposit shall become nonrefundable and shall be disbursed by
 Escrow Agent to Sellers only upon the termination of the transactions contemplated by the
 Purchase Agreement by reason of a Buyer Default Termination. Sellers shall not have the right
 to terminate the Purchase Agreement and receive a disbursement of the Deposit unless Buyer has
 failed to cure the applicable default within three (3) business days (i.e., excluding Saturdays,
 Sundays and national holidays) following receipt of written notice thereof from Sellers, in
 accordance with the terms of the Purchase Agreement.

                (c)     If the transactions contemplated by the Purchase Agreement terminate (A)
 by reason of Sellers’ material default under the Purchase Agreement (or as otherwise set forth in
 Section 13.2 of the Purchase Agreement), (B) by reason of the failure of a condition to Buyer’s
 obligations under the Purchase Agreement (the failure of which is not itself the result of a
 material default by Buyer under the Purchase Agreement), (C) pursuant to Section 6.3 or
 Section 7.3 of the Purchase Agreement in circumstances where such termination was not itself
 the result of a material default by Buyer hereunder, or (D) pursuant to Section 13.1 of the
 Purchase Agreement, the Escrow Holder shall return to Buyer the Deposit (together with all
 interest accrued thereon), but less an amount equal to 1/2 of the Escrow Holder’s escrow fees
 and charges. Sellers shall be responsible for paying the remaining 1/2 of the Escrow Agent’s
 escrow fees and charges.

          4.     DEPOSIT AND INVESTMENT OF ESCROW FUNDS. All checks, money
 orders or drafts will be processed for collection in the normal course of business. Escrow Agent
 may initially deposit the Deposit in its custodial clearing accounts or escrow accounts which may
 result in the funds being commingled with escrow funds of others for a short period of time;
 however, as soon as the Deposit has been credited as collected funds to Escrow Agent’s
 applicable account, then Escrow Agent shall immediately deposit the Deposit into one or more
 separate interest-bearing uninvested demand deposit accounts in the name of Escrow Agent, in
 its capacity as escrow agent for Sellers and Buyer hereunder, maintained with any reputable
 national trust company, bank, savings bank, or savings association, to be held in escrow for the
 benefit of the Escrow Parties until such funds are to be released as provided in this Agreement.
 The Deposit shall be subject to the provisions of applicable state statutes governing unclaimed
 property. The Escrow Parties will execute IRS Forms W-9 and other appropriate Internal
 Revenue Service documentation for the giving of taxpayer identification information relating to
 this account. The Escrow Parties acknowledge that each is aware of the Federal Deposit
 Insurance Corporation coverages applicable to deposits with a Depository Institution. Further,
 the Escrow Parties understand that Escrow Agent assumes no responsibility for, and no Escrow
 Party shall hold Escrow Agent liable for, any loss of the Deposit occurring at any Depository
 Institution at which the Deposit is deposited on account of a situation or event giving rise to a
 right to recover insured amounts under applicable Federal Deposit Insurance Corporation
 coverages.

        Escrow Agent shall not be responsible for any penalties, or loss of principal or interest, or
 any delays in the withdrawal of the funds which may be imposed by the Depository Institution as
                                                  2

 1006813688v11


21-00141-WLH11       Doc 830      Filed 06/21/21      Entered 06/21/21 17:28:37        Pg 241 of 379
 a result of the making or redeeming of the investment pursuant to the Escrow Parties’
 instructions.

        Escrow Agent hereby waives any and all rights to offset that it may have against the
 Deposit, including, without limitation, claims arising out of any claims, amounts, liabilities,
 costs, expenses, damages, or other losses that the Escrow Agent may be otherwise entitled to
 collect from any party hereto.

         5.      RELEASE AND DISBURSEMENT OF ESCROW FUND.

                (a)     Following receipt of written determination(s) signed by both Buyer and
 Sellers acknowledging that the transaction contemplated by the Purchase Agreement has been
 terminated by reason of a Buyer Default Termination, the Escrow Agent will disburse the
 Deposit to Sellers (together with all interest accrued thereon).

               (b)     Following receipt of written determination(s) signed by both Buyer and
 Sellers acknowledging that the transaction contemplated by the Purchase Agreement has been
 terminated by a reason described in Section 3(c) above, the Escrow Agent will disburse the
 Deposit to Buyer (together with all interest accrued thereon), but less an amount equal to 1/2 of
 the Escrow Agent’s escrow fees and charges. Sellers shall be responsible for paying the
 remaining 1/2 of the Escrow Agent’s escrow fees and charges.

                 (c)     On the Closing Date, Buyer shall deliver to the Escrow Agent, Good
 Funds in the amount of the balance of the Purchase Price and any other amounts payable by
 Buyer under the Purchase Agreement. Upon receipt by Escrow Agent of (i) the balance of the
 Purchase Price, (ii) all fully executed documents contemplated by the Purchase Agreement, and
 (iii) written authorization from Buyer and Sellers to close, the Escrow Agent shall release the
 Deposit to be credited and applied toward payment of the Purchase Price, and disburse the
 Purchase Price proceeds in accordance with this Escrow Agreement, the Purchase Agreement,
 the Sale Order, the Cooperation Agreement Order, and the approved closing settlement
 statements delivered at Closing pursuant to the Purchase Agreement.

        6.      INTERPLEADER. Escrow Agent is authorized to file an action for interpleader
 and to deposit the Deposit into any court of competent jurisdiction for a determination as to the
 proper disposition of any funds held under this Agreement. In the event that the funds are
 deposited in court, Escrow Agent shall be entitled to file a claim in the proceeding for its costs
 and counsel fees, if any.

         7.     PERFORMANCE OF DUTIES. In performing any of its duties under this
 Agreement, or upon the claimed failure to perform its duties hereunder, Escrow Agent shall not
 be liable to anyone for any damages, losses or expenses which may occur as a result of any
 action taken, suffered or omitted to be taken by it in good faith; provided, however, Escrow
 Agent shall be liable for damages, losses or expenses arising out of its negligence or willful
 misconduct. Accordingly, Escrow Agent shall not incur any liability with respect to: (i) any
 good faith, commercially reasonable act or omission upon advice of counsel given with respect
 to any questions relating to the duties and responsibilities of Escrow Agent hereunder, or (ii) any
                                                 3

 1006813688v11


21-00141-WLH11       Doc 830     Filed 06/21/21      Entered 06/21/21 17:28:37        Pg 242 of 379
 good faith, commercially reasonable act or omission in reliance upon any document, including
 any written notice or instructions provided by all Escrow Parties pursuant to this Agreement, not
 only as to its due execution and to the validity and effectiveness of its provisions but also as to
 the truth and accuracy of any information contained therein, which Escrow Agent shall in good
 faith believe to be genuine, to have been signed or presented by the proper person or persons and
 to conform with the provisions of this Agreement.

       8.      LIMITATIONS OF LIABILITY. Escrow Agent shall not be liable for any loss or
 damage resulting from the following:

                (a)     The financial status or insolvency of any Escrow Party, and/or any
 misrepresentation of fact made by any Escrow Party;

                 (b)    The default, error, act or failure to act by any Escrow Party;

                (c)    Any loss, loss of value or impairment of funds which have been deposited
 in escrow while those funds are in the course of collection or while those funds are on deposit in
 the Depository Institution if such loss or loss of value or impairment results from the failure,
 insolvency or suspension of such depository institution; and/or

                (d)     Escrow Agent’s compliance with any legal process, including but not
 limited to, subpoena, writs, orders, judgments and decrees of any court whether issued with or
 without jurisdiction and whether or not subsequently vacated, modified, set aside or reversed.

         9.    HOLD HARMLESS. The Escrow Parties, and each of them, shall indemnify
 Escrow Agent and hold Escrow Agent harmless from all damage, costs, claims and expenses
 arising from performance of its duties as Escrow Agent including reasonable attorneys’ fees,
 except for those damages, costs, claims and expenses resulting from the negligence or willful
 misconduct of Escrow Agent. The Escrow Parties shall each bear one half of any amounts paid
 to indemnify Escrow Agent pursuant to this Section.

         10.    TERMINATION. This Agreement shall terminate upon the first to occur of
 (a) the disbursement by Escrow Agent of all of the Deposit in accordance with this Agreement;
 (b) the joint written instructions of the Escrow Parties; or (c) the resignation of Escrow Agent
 upon reasonable notice to the Escrow Parties; provided, that termination under this clause (c)
 shall not be effective until the transfer and confirmed receipt of the Deposit to the Escrow
 Parties’ designated replacement escrow agent.

         11.     RELEASE OF PAYMENT. Payment of funds held in escrow by Escrow Agent,
 provided such payment is made in accordance with the terms, conditions and provisions of this
 Agreement, shall fully and completely discharge and exonerate Escrow Agent from any and all
 future liability or obligations of any nature or character at law or equity to the Escrow Parties
 with respect and only to the extent of the funds paid.

        12.     NOTICES. All notices under this Agreement shall be in writing and signed by a
 party or its counsel. Notices may be (i) delivered personally, (ii) delivered by a recognized
 national overnight delivery service, (iii) mailed by certified United States mail, postage prepaid
                                                  4

 1006813688v11


21-00141-WLH11         Doc 830    Filed 06/21/21      Entered 06/21/21 17:28:37          Pg 243 of 379
 and return receipt requested or (iv) sent by e-mail to the address below. Notices to any party
 shall be directed to the address set forth below, or to such other or additional address as any party
 may specify by notice to the other parties. Any notice delivered in accordance with this
 paragraph shall be deemed given (a) in the case of any notice transmitted by e-mail, on the date
 on which the transmitting party receives acknowledgement of receipt by the receiving party by
 telephone, computer or otherwise, (b) in the case of any notice delivered by a recognized
 national overnight delivery service, on the day of delivery to the service, or (c) in the case of any
 notice mailed by certified U.S. mail, three (3) business days after deposit therein.

                 DEBTOR:               Easterday Ranches, Inc.
                                       Easterday Farms
                                       5235 N Industrial Way
                                       Pasco, WA 99301
                                       Attn: Messrs. Peter Richter and Scott Avila,
                                             Co-Chief Restructuring Officers
                                       Email: savila@paladinmgmt.com
                                              prichter@paladinmgmt.com

                                       With a Copy to:

                                       Pachulski Stang Ziehl & Jones LLP
                                       10100 Santa Monica Blvd, 13th Floor
                                       Los Angeles, CA 90067
                                       Attn: Richard M. Pachulski, Esq.
                                              Jason Rosell, Esq.
                                       Email: rpachulski@pszjlaw.com
                                              jrosell@pszjlaw.com


                                       Davis Wright Tremaine LLP
                                       920 Fifth Avenue, Suite 3300
                                       Seattle, WA 98104
                                       Attn: Bill Weigand
                                              Lauren Johnson
                                       Email: BillWeigand@dwt.com
                                               laurenjohnson@dwt.com




                                                  5

 1006813688v11


21-00141-WLH11        Doc 830     Filed 06/21/21      Entered 06/21/21 17:28:37         Pg 244 of 379
                 EASTERDAYS:       Cody and Debby Easterday
                                   830 Bellflower Road
                                   Mesa, WA 99343
                                   Email: cody@easterdayfarms.com

                                   AND

                                   Karen Easterday
                                   631 Bellflower Road
                                   Mesa, WA 99343


                                   With a Copy to:

                                   Sussman Shank LLP
                                   1000 SW Broadway, Suite 1400
                                   Portland, OR 97205
                                   Attn: Jeffrey Misley
                                   Email: jmisley@sussmanshank.com

                                   Tonkon Torp LLP
                                   888 SW 5th Avenue, Suite 1600
                                   Portland, OR 97204
                                   Attn: Timothy Conway
                                   Email: tim.conway@tonkon.com


                 BUYER:            c/o Cottonwood Ag Management, LLC
                                   Attn: General Counsel
                                   2365 Carillon Point
                                   Kirkland, WA 98033
                                   Email: legal@bmgigroup.com

                                   With a copy to:

                                   Debevoise & Plimpton LLP
                                   919 Third Avenue
                                   New York, NY 10022
                                   Attn: Edward M. Rishty
                                   Email: emrishty@debevoise.com




                                             6

 1006813688v11


21-00141-WLH11       Doc 830   Filed 06/21/21    Entered 06/21/21 17:28:37   Pg 245 of 379
                 ESCROW AGENT:        Chicago Title Company of Washington
                                      9001 W. Tucannon, Suite 220
                                      Kennewick, WA 99336
                                      Attn: Nancy Hirai
                                      Email: Nancy.hirai@ctt.com


         13.     TAXES. The Escrow Parties agree that, for purposes of United States federal and
 other taxes based on income, Buyer shall be treated as the owner of the Deposit until such time
 as the Deposit has been disbursed to Sellers or Buyer, and that Buyer shall be entitled to receive
 and shall report the income, if any, that is earned on, or derived from, the Deposit as its income,
 in the taxable year or years in which such income is properly includible and pay any taxes
 attributable thereto. The Escrow Agent shall be entitled to deduct and withhold from any amount
 distributed or released from the Deposit all taxes which may be required to be deducted or
 withheld under any provision of applicable tax law. All such withheld amounts shall be treated as
 having been delivered to the party entitled to the amount distributed or released in respect of
 which such tax has been deducted or withheld.

      14.   Bankruptcy Court Jurisdiction. THE ESCROW PARTIES AGREE THAT IF
 ANY DISPUTE ARISES OUT OF OR IN CONNECTION WITH THIS AGREEMENT, THE
 BANKRUPTCY COURT SHALL HAVE EXCLUSIVE PERSONAL AND SUBJECT
 MATTER JURISDICTION AND SHALL BE THE EXCLUSIVE VENUE TO RESOLVE ANY
 AND ALL DISPUTES RELATING TO THIS AGREEMENT. THE BANKRUPTCY COURT
 SHALL HAVE ORIGINAL AND EXCLUSIVE JURISDICTION OVER SUCH MATTERS
 AND THE PARTIES AFFECTED THEREBY AND ESCROW AGENT, BUYER, AND
 SELLER EACH HEREBY CONSENT AND SUBMIT TO SUCH JURISDICTION

         15.     MISCELLANEOUS.

                 (a)    If any date on which the Escrow Agent is required to make an investment
 or a delivery pursuant to the provisions hereof is not a day on which the Escrow Agent is open
 for business (a day on which the Escrow Agent is open for business, a “Business Day”), then the
 Escrow Agent shall make such investment or delivery on the next succeeding Business Day.

                (b)    Except as provided in Section 3(c), Buyer shall pay all of the fees and
 charges of the Escrow Agent for the services to be rendered by the Escrow Agent pursuant to this
 Agreement. The escrow fee of $18,000.00 shall be deposited with Escrow Agent at the time of
 establishing the escrow under this Agreement and shall be disbursed at the time the Deposit is
 released and disbursed in accordance with this Agreement.

                 (c)    This Agreement shall be binding upon and inure to the benefit of the
 parties’ respective successors and assigns.

                 (d)    This Agreement shall be governed by and construed in accordance with
 the laws of the State of Washington.


                                                 7

 1006813688v11


21-00141-WLH11       Doc 830     Filed 06/21/21      Entered 06/21/21 17:28:37        Pg 246 of 379
                (e)     This Agreement may be executed in any number of counterparts, each of
 which shall be deemed to be an original, but all of which, when taken together, shall constitute
 but one and the same instrument. Delivery of an executed facsimile or email “pdf” hereof by a
 party shall constitute delivery of an executed counterpart original hereof by such party. This
 Agreement shall become effective and in full force only when duly and properly executed,
 authorized, and delivered by the parties hereto.

                (f)    Time shall be of the essence of this Agreement and each and every term
 and condition hereof.

                (g)     No modification or amendment to this Agreement shall be effective unless
 in writing and signed by the Escrow Parties and the Escrow Agent.

                (h)   As between Sellers and Buyer, in the event of any conflict between the
 terms of this Agreement and the Purchase Agreement, the Purchase Agreement shall control.


                                 SIGNATURES ON NEXT PAGE




                                                8

 1006813688v11


21-00141-WLH11       Doc 830    Filed 06/21/21      Entered 06/21/21 17:28:37      Pg 247 of 379
 IN WITNESS WHEREOF, the undersigned have caused this Escrow Agreement to be duly
 executed on the dates set forth below with the intent that it be effective as of the Effective Date
 first stated above.


 SELLERS:                                              BUYER:


 Easterday Ranches, Inc. a Washington                  100C, LLC, a Delaware limited liability
 corporation, Debtor and Debtor in Possession          company


 By:____________________________                       By:
 Name:__________________________                       Name:
 Title:___________________________                     Title:

                                                       ESCROW AGENT:
 Easterday Farms, a Washington general
 partnership, Debtor and Debtor in Possession          Chicago Title Insurance Company

                                                       By:
 By:____________________________
                                                       Name:
 Name:__________________________
                                                       Title:
 Title:___________________________


 _____________________________________
 Cody Easterday


 _____________________________________
 Debbie Easterday


 _____________________________________
 Karen Easterday, in her individual capacity


 ______________________________________
 Karen Easterday as personal representative of
 the Estate of Gale Easterday

                                                   9

 1006813688v11


21-00141-WLH11        Doc 830     Filed 06/21/21        Entered 06/21/21 17:28:37       Pg 248 of 379
                                        10

 1006813688v11


21-00141-WLH11   Doc 830   Filed 06/21/21    Entered 06/21/21 17:28:37   Pg 249 of 379
                                         Exhibit B
                                          Deeds

 AFTER RECORDING, RETURN TO:

 ________________________
 ________________________
 ________________________
 ________________________




 _____________________________________________________________________________________

                                 QUIT CLAIM DEED

 GRANTOR:                    __________________________________

 GRANTEE:                    __________________________________________

 ABBREV. LEGAL
 DESCRIPTION:                ___________________________________________

                              (Full legal description on Exhibit A)

 TAX ACCOUNT NUMBER(S):      ___________________________________________

 REFERENCE NUMBERS OF
 DOCUMENTS ASSIGNED OR
 RELEASED (IF
 APPLICABLE):                ___________________________________________




                                            - 11 -

 1006813688v11




21-00141-WLH11    Doc 830    Filed 06/21/21      Entered 06/21/21 17:28:37   Pg 250 of 379
                                       QUIT CLAIM DEED

         The Grantor, __________________, a _______________, for and in consideration of
 Ten Dollars ($10.00) conveys and quitclaims to ___________________, a _________________,
 all of Grantor’s interest in the real estate described on Exhibit A (the “Real Estate”) attached
 hereto and incorporated herein, situated in the County of Benton, State of Washington, together
 with all after-acquired title of the Grantor therein.

         The Grantor further conveys and quit claims to Grantee all of Grantor’s interest in and to
 all privileges, appurtenances and hereditaments related to the Real Estate, including but not
 limited to appurtenant water, water rights, and matters appertaining thereto. For purposes of this
 Deed, water rights include all appurtenant rights under certificates; adjudicated certificates; court
 decrees; appurtenant and perfected water rights documented by claims registered with the State
 of Washington under Claims Registration Act, Revised Code of Washington Chapter 90.14;
 appurtenant rights for water and conveyance of water associated with any federal or state water
 project, irrigation district water, association, or private company; and water rights under all
 permits for water right, which are either wholly or partially appurtenant to, or otherwise pursuant
 to which water is or may be delivered to or used on the Real Estate; or other appurtenant water
 right identifying information; including, without limitation, all of Grantor’s rights, title, and
 interests in each of the following: Certificate No. S4-23978C, change authorizations No. CS4-
 23978(A)C@2, No. CS4-23978(B)C, No. CS4-23874(A)C, CS3-00286C, CS3-22572C, Certificate No.
 S3-00285C, Certificate No. S3-00284C, Certificate No. S3-22075C, and Certificate No. G4-
 04819CWRIS (3399); Superseding Permit No. S4-28998(A)P and Superseding Permit No. G4-
 30584P; Certificate No. S3-00591C; and Yakima Adjudication Conditional Final Order
 Certificate No. S4-83818-J.



         DATED this ______ day of ________________________, 2021.

                         [SIGNATURE & ACKNOWLEDGMENT PAGE FOLLOW]




                                                 - 12 -

 1006813688v11




21-00141-WLH11        Doc 830     Filed 06/21/21      Entered 06/21/21 17:28:37         Pg 251 of 379
                  [SIGNATURE & ACKNOWLEDGEMENT PAGE TO QUIT CLAIM DEED]



                                              GRANTOR:

                                              _______________________________
                                              a ______________________________


                                              By:
                                              Name:
                                              Its:



 STATE OF WASHINGTON

 COUNTY OF _______________


         I certify that I know or have satisfactory evidence that _________________________ is
 the person who appeared before me, and said person acknowledged that (he/she) signed this
 instrument, on oath stated that (he/she) was authorized to execute the instrument and
 acknowledged it as the _______________ of __________________, a _________________, to
 be the free and voluntary act of such party for the uses and purposes mentioned in the instrument.




                                              NOTARY PUBLIC for the State of Washington
                                              My Commission Expires:




                                               - 13 -
 1006813688v11




21-00141-WLH11       Doc 830     Filed 06/21/21         Entered 06/21/21 17:28:37    Pg 252 of 379
                                   EXHIBIT A

                             LEGAL DESCRIPTION




                                       -1-
 1006813688v11


21-00141-WLH11   Doc 830   Filed 06/21/21    Entered 06/21/21 17:28:37   Pg 253 of 379
                                                                        STOEL REVISION 5-13-21



                                              Exhibit C
                                             Bills of Sale

                    BILL OF SALE AND ASSIGNMENT OF PROPERTY

                                            (Easterdays)

         THIS BILL OF SALE AND ASSIGNMENT OF PROPERTY (this “Assignment”) is
 made as of ____________, 2021 (“Effective Date”) by and between ________________
 (“Assignor”), and __________________ (“Assignee”). Assignor and Assignee are sometimes
 referred to individually as “Party” and collectively as the “Parties”.
                                             RECITALS
             A. This Assignment is given pursuant to that certain Purchase and Sale Agreement
 dated ____________, 2021 (the “Purchase Agreement”) to which Assignee and Assignor are
 party. Capitalized terms not otherwise defined in this Assignment have the meanings given in
 the Purchase Agreement.


             B. In connection with the conveyance of the Property to Assignee, Assignor has
agreed to convey to Assignee and Assignee has agreed to accept from Assignor certain tangible
and intangible personal property, including without limitation the Property described in Sections
1.3, 1.4, and 1.7 of the Purchase Agreement (the “Assigned Property”) .

                                      AGREEMENT
        FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of
 which are hereby acknowledged, the Parties agree as follows:

            1. Assignment of the Assigned Property: Effective as of the Closing, on the terms
 and subject to the conditions set forth in the Purchase Agreement, Assignor grants, sells,
 bargains, conveys, transfers and assigns unto Assignee all of Assignor’s right, title and interest in
 and to the Assigned Property as described in the Purchase Agreement, all solely to the extent that
 any such right, title, or interest is assignable to Assignee.

            2. Assumption of Assigned Property: Effective as of the Closing, on the terms and
 subject to the conditions set forth in the Purchase Agreement, Assignee hereby assumes and
 agrees to pay, discharge and perform in accordance with their terms, all of the Assigned
 Property.

             3. Binding Assignment. This Assignment shall be binding upon and inure to the
 benefit of the Parties and their respective permitted successors and assigns.

             4. Conflict. Notwithstanding anything to the contrary herein, Assignor is executing
 and delivering this Assignment in accordance with and subject to all of the terms and provisions
 of the Purchase Agreement (including, without limitation, the acknowledgement and disclaimer
 set forth in Section 10 of the Purchase Agreement). To the extent of any inconsistency between




 1006813688v11


21-00141-WLH11        Doc 830     Filed 06/21/21     Entered 06/21/21 17:28:37          Pg 254 of 379
 the terms and provisions of the Purchase Agreement and those of this Assignment, the terms and
 provisions of the Purchase Agreement shall govern and control.

             5. Sole Remedy. The sole and exclusive remedy of the Assignee and Assignor with
 respect to any breach of this Assignment shall be as set forth in the Purchase Agreement.


           6. Severability. Should any term, provision or paragraph of this Assignment be
 determined to be illegal or void or of no force and effect, the balance of the Assignment shall
 survive.

             7. Entire Agreement. This Assignment and the Purchase Agreement (and all exhibits
 and schedules hereto and thereto) collectively constitute and contain the entire agreement and
 understanding of the Parties with respect to the subject matter hereof and thereof and supersede
 all prior negotiations, correspondence, understandings, agreements and contracts, whether
 written or oral, among the Parties respecting the subject matter hereof and thereof.

           8. Governing Law. This Assignment shall be governed by and construed in
 accordance with the laws of the State of Washington.

        9. Bankruptcy Court Jurisdiction. THE PARTIES AGREE THAT IF ANY
DISPUTE ARISES OUT OF OR IN CONNECTION WITH THIS ASSIGNMENT, THE
BANKRUPTCY COURT SHALL HAVE EXCLUSIVE PERSONAL AND SUBJECT
MATTER JURISDICTION AND SHALL BE THE EXCLUSIVE VENUE TO RESOLVE ANY
AND ALL DISPUTES RELATING TO THIS ASSIGNMENT. THE BANKRUPTCY COURT
SHALL HAVE ORIGINAL AND EXCLUSIVE JURISDICTION OVER SUCH MATTERS
AND THE PARTIES AFFECTED THEREBY AND ASSIGNOR AND ASSIGNEE EACH
HEREBY CONSENT AND SUBMIT TO SUCH JURISDICTION.

             10. Counterparts; Electronic Signatures. This Assignment may be signed in
 counterparts. The Parties further agree that this Assignment may be executed by the exchange of
 emailed signature pages provided that by doing so the Parties agree to undertake to provide
 original signatures as soon as reasonable following request from the other Parties. In agreeing to
 permit the use, from time to time where appropriate, of signatures transmitted by e-mail in order
 to expedite the transactions evidenced by this Assignment, the Parties hereby acknowledge,
 confirm and agree that (a) they intend to be bound by their respective signatures even though
 transmitted by e-mail, (b) they are aware that the other(s) will rely upon the signatures of the
 others which have been transmitted by e-mail, and (c) they waive any defense to the enforcement
 of the documents affecting the transactions based on the fact that a signature was transmitted by
 e-mail only.

           11. Amendments. This Assignment may be amended, restated, supplemented or
 otherwise modified, only by written agreement duly executed by each Party.

                                     [Signature Page Follows]




 1006813688v11


21-00141-WLH11       Doc 830     Filed 06/21/21     Entered 06/21/21 17:28:37        Pg 255 of 379
        IN WITNESS WHEREOF, Assignor and Assignee have caused their duly authorized
 representatives to execute this Assignment as of the Effective Date.
 ASSIGNEE:

 EASTERDAY RANCHES, INC.,
 a Washington corporation and Debtor and Debtor in Possession

 By:    ________________________________
        Name: _________________________
        Title: __________________________
 Date:____________________________

 EASTERDAY FARMS, Washington general partnership
 and Debtor and Debtor in Possession

 By:    ________________________________
        Name: _________________________
        Title: __________________________
 Date: _________________________________

 ASSIGNOR:

 _____________________________________
 Cody Easterday

 Date:___________________________

 _____________________________________
 Debbie Easterday
 Date:_____________________________


 _____________________________________
 Karen Easterday, in her individual capacity
 Date: _________________________________

 ______________________________________
 _____________________________________
 Karen Easterday as personal representative of the
 Estate of Gale Easterday
 Date:_ ________________________________




 1006813688v11


21-00141-WLH11       Doc 830     Filed 06/21/21      Entered 06/21/21 17:28:37   Pg 256 of 379
                    BILL OF SALE AND ASSIGNMENT OF PROPERTY

                                              (Debtors)

         THIS BILL OF SALE AND ASSIGNMENT OF PROPERTY (this “Assignment”) is
 made as of ____________, 2021 (“Effective Date”) by and between ________________
 (“Assignor”), and __________________ (“Assignee”). Assignor and Assignee are sometimes
 referred to individually as “Party” and collectively as the “Parties”.
                                             RECITALS
             C. This Assignment is given pursuant to that certain Purchase and Sale Agreement
 dated ____________, 2021 (the “Purchase Agreement”) to which Assignee and Assignor are
 party. Capitalized terms not otherwise defined in this Assignment have the meanings given in
 the Purchase Agreement.


             D. In connection with the conveyance of the Property to Assignee, Assignor has
agreed to convey to Assignee and Assignee has agreed to accept from Assignor certain tangible
and intangible personal property, including without limitation the Property described in Sections
2.3, 2.4, and 2.7 of the Purchase Agreement (the “Assigned Property”) .

                                      AGREEMENT
        FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of
 which are hereby acknowledged, the Parties agree as follows:

            1. Assignment of the Assigned Property: Effective as of the Closing, on the terms
 and subject to the conditions set forth in the Purchase Agreement, Assignor grants, sells,
 bargains, conveys, transfers and assigns unto Assignee all of Assignor’s right, title and interest in
 and to the Assigned Property as described in the Purchase Agreement, all solely to the extent that
 any such right, title, or interest is assignable to Assignee.

            2. Assumption of Assigned Property: Effective as of the Closing, on the terms and
 subject to the conditions set forth in the Purchase Agreement, Assignee hereby assumes and
 agrees to pay, discharge and perform in accordance with their terms, all of the Assigned
 Property.

             3. Binding Assignment. This Assignment shall be binding upon and inure to the
 benefit of the Parties and their respective permitted successors and assigns.

             4. Conflict. Notwithstanding anything to the contrary herein, Assignor is executing
 and delivering this Assignment in accordance with and subject to all of the terms and provisions
 of the Purchase Agreement (including, without limitation, the acknowledgement and disclaimer
 set forth in Section 10 of the Purchase Agreement). To the extent of any inconsistency between
 the terms and provisions of the Purchase Agreement and those of this Assignment, the terms and
 provisions of the Purchase Agreement shall govern and control.

             5. Sole Remedy. The sole and exclusive remedy of the Assignee and Assignor with
 respect to any breach of this Assignment shall be as set forth in the Purchase Agreement.



 1006813688v11


21-00141-WLH11        Doc 830     Filed 06/21/21     Entered 06/21/21 17:28:37          Pg 257 of 379
           6. Severability. Should any term, provision or paragraph of this Assignment be
 determined to be illegal or void or of no force and effect, the balance of the Assignment shall
 survive.

             7. Entire Agreement. This Assignment and the Purchase Agreement (and all exhibits
 and schedules hereto and thereto) collectively constitute and contain the entire agreement and
 understanding of the Parties with respect to the subject matter hereof and thereof and supersede
 all prior negotiations, correspondence, understandings, agreements and contracts, whether
 written or oral, among the Parties respecting the subject matter hereof and thereof.

           8. Governing Law. This Assignment shall be governed by and construed in
 accordance with the laws of the State of Washington.

        9. Bankruptcy Court Jurisdiction. THE PARTIES AGREE THAT IF ANY
DISPUTE ARISES OUT OF OR IN CONNECTION WITH THIS ASSIGNMENT, THE
BANKRUPTCY COURT SHALL HAVE EXCLUSIVE PERSONAL AND SUBJECT
MATTER JURISDICTION AND SHALL BE THE EXCLUSIVE VENUE TO RESOLVE ANY
AND ALL DISPUTES RELATING TO THIS ASSIGNMENT. THE BANKRUPTCY COURT
SHALL HAVE ORIGINAL AND EXCLUSIVE JURISDICTION OVER SUCH MATTERS
AND THE PARTIES AFFECTED THEREBY AND ASSIGNOR AND ASSIGNEE EACH
HEREBY CONSENT AND SUBMIT TO SUCH JURISDICTION.

             10. Counterparts; Electronic Signatures. This Assignment may be signed in
 counterparts. The Parties further agree that this Assignment may be executed by the exchange of
 emailed signature pages provided that by doing so the Parties agree to undertake to provide
 original signatures as soon as reasonable following request from the other Parties. In agreeing to
 permit the use, from time to time where appropriate, of signatures transmitted by e-mail in order
 to expedite the transactions evidenced by this Assignment, the Parties hereby acknowledge,
 confirm and agree that (a) they intend to be bound by their respective signatures even though
 transmitted by e-mail, (b) they are aware that the other(s) will rely upon the signatures of the
 others which have been transmitted by e-mail, and (c) they waive any defense to the enforcement
 of the documents affecting the transactions based on the fact that a signature was transmitted by
 e-mail only.

           11. Amendments. This Assignment may be amended, restated, supplemented or
 otherwise modified, only by written agreement duly executed by each Party.

                                     [Signature Page Follows]




 1006813688v11


21-00141-WLH11       Doc 830     Filed 06/21/21     Entered 06/21/21 17:28:37        Pg 258 of 379
        IN WITNESS WHEREOF, Assignor and Assignee have caused their duly authorized
 representatives to execute this Assignment as of the Effective Date.

 ASSIGNEE:

 100C, LLC,
 a Delaware limited liability company

 By:     ________________________________
         Name:
         Title:

 Date:___________________________

 ASSIGNOR:

 EASTERDAY RANCHES, INC.,
 a Washington corporation and Debtor and Debtor in Possession

 By:    ________________________________
        Name: _________________________
        Title: __________________________
 Date:____________________________

 EASTERDAY FARMS, Washington general partnership
 and Debtor and Debtor in Possession

 By:    ________________________________
        Name: _________________________
        Title: __________________________
 Date: _________________________________


 By:     ________________________________
         Name: _________________________
         Title: __________________________




 1006813688v11


21-00141-WLH11     Doc 830    Filed 06/21/21   Entered 06/21/21 17:28:37   Pg 259 of 379
                                                                      STOEL REVISION 5-13-21



                                            Exhibit D
                                   Contract/Lease Assignments

             ASSIGNMENT AND ASSUMPTION OF CONTRACTS AND LEASES

                                           (Easterdays)

        THIS ASSIGNMENT AND ASSUMPTION OF CONTRACTS AND LEASES (this
 “Assignment”) is made as of ____________, 2021 (“Effective Date”) by and between
 ________________ (“Assignor”), and __________________ (“Assignee”). Assignor and
 Assignee are sometimes referred to individually as “Party” and collectively as the “Parties”.
                                           RECITALS
            E. This Assignment is given pursuant to that certain Purchase and Sale Agreement
 dated ____________, 2021 (the “Purchase Agreement”) to which Assignee and Assignor are
 party. Capitalized terms not otherwise defined in this Assignment have the meanings given in
 the Purchase Agreement.


            F. In connection with the conveyance of the Property to Assignee, Assignor has
agreed to convey to Assignee and Assignee has agreed to accept from Assignor certain Easterday
Assumed and Assigned Leases and Contracts (as defined in the Purchase Agreement).

                                      AGREEMENT
        FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of
 which are hereby acknowledged, the Parties agree as follows:

               1. Assignment of Assigned Leases and Contracts: Effective as of the Closing, on the
 terms and subject to the conditions set forth in the Purchase Agreement, Assignor, transfers and
 assigns unto Assignee all of Assignor’s right, title and interest in and to the Assigned Leases and
 Contracts as described in the Purchase Agreement, all solely to the extent that any such right,
 title, or interest is assignable to Assignee.

            2. Assumption of Assigned Leases and Contracts: Effective as of the Closing, on the
 terms and subject to the conditions set forth in the Purchase Agreement, Assignee hereby
 assumes all of Assignor’s rights, title, and interest in, to and under the Assigned Leases and
 Contracts and shall pay, discharge and perform all obligations, liabilities, and covenants arising
 under the Assigned Leases and Contracts in accordance with their terms.

           3. Indemnification. Assignee hereby agrees to indemnify, save, and hold harmless
 Assignor against any claims, liabilities or damages arising out of any actions or inactions of
 Assignee with respect to the Assigned Leases and Contracts from and after the Effective Date.

             4. Binding Assignment. This Assignment shall be binding upon and inure to the
 benefit of the Parties and their respective permitted successors and assigns.

            5. Conflict. Notwithstanding anything to the contrary herein, Assignor is executing
 and delivering this Assignment in accordance with and subject to all of the terms and provisions


 1006813688v11


21-00141-WLH11       Doc 830     Filed 06/21/21     Entered 06/21/21 17:28:37         Pg 260 of 379
 of the Purchase Agreement (including, without limitation, the acknowledgement and disclaimer
 set forth in Section 10 of the Purchase Agreement). To the extent of any inconsistency between
 the terms and provisions of the Purchase Agreement and those of this Assignment, the terms and
 provisions of the Purchase Agreement shall govern and control.

             6. Sole Remedy. The sole and exclusive remedy of the Assignee and Assignor with
 respect to any breach of this Assignment shall be as set forth in the Purchase Agreement.

           7. Severability. Should any term, provision or paragraph of this Assignment be
 determined to be illegal or void or of no force and effect, the balance of the Assignment shall
 survive.

             8. Entire Agreement. This Assignment and the Purchase Agreement (and all exhibits
 and schedules hereto and thereto) collectively constitute and contain the entire agreement and
 understanding of the Parties with respect to the subject matter hereof and thereof and supersede
 all prior negotiations, correspondence, understandings, agreements and contracts, whether
 written or oral, among the Parties respecting the subject matter hereof and thereof.

           9. Governing Law. This Assignment shall be governed by and construed in
 accordance with the laws of the State of Washington.

        10. Bankruptcy Court Jurisdiction. THE PARTIES AGREE THAT IF ANY
DISPUTE ARISES OUT OF OR IN CONNECTION WITH THIS ASSIGNMENT, THE
BANKRUPTCY COURT SHALL HAVE EXCLUSIVE PERSONAL AND SUBJECT
MATTER JURISDICTION AND SHALL BE THE EXCLUSIVE VENUE TO RESOLVE ANY
AND ALL DISPUTES RELATING TO THIS ASSIGNMENT. THE BANKRUPTCY COURT
SHALL HAVE ORIGINAL AND EXCLUSIVE JURISDICTION OVER SUCH MATTERS
AND THE PARTIES AFFECTED THEREBY AND ASSIGNOR AND ASSIGNEE EACH
HEREBY CONSENT AND SUBMIT TO SUCH JURISDICTION.

             11. Counterparts; Electronic Signatures. This Assignment may be signed in
 counterparts. The Parties further agree that this Assignment may be executed by the exchange of
 emailed signature pages provided that by doing so the Parties agree to undertake to provide
 original signatures as soon as reasonable following request from the other Parties. In agreeing to
 permit the use, from time to time where appropriate, of signatures transmitted by e-mail in order
 to expedite the transactions evidenced by this Assignment, the Parties hereby acknowledge,
 confirm and agree that (a) they intend to be bound by their respective signatures even though
 transmitted by e-mail, (b) they are aware that the other(s) will rely upon the signatures of the
 others which have been transmitted by e-mail, and (c) they waive any defense to the enforcement
 of the documents affecting the transactions based on the fact that a signature was transmitted by
 e-mail only.

           12. Amendments. This Assignment may be amended, restated, supplemented or
 otherwise modified, only by written agreement duly executed by each Party.

                                     [Signature Page Follows]




 1006813688v11


21-00141-WLH11       Doc 830     Filed 06/21/21     Entered 06/21/21 17:28:37        Pg 261 of 379
                                                                    STOEL REVISION 5-13-21


        IN WITNESS WHEREOF, Assignor and Assignee have caused their duly authorized
 representatives to execute this Assignment as of the Effective Date.

 ASSIGNEE:

 EASTERDAY RANCHES, INC.,
 a Washington corporation and Debtor and Debtor in Possession

 By:    ________________________________
        Name: _________________________
        Title: __________________________
 Date:____________________________

 EASTERDAY FARMS, Washington general partnership
 and Debtor and Debtor in Possession

 By:    ________________________________
        Name: _________________________
        Title: __________________________
 Date: _________________________________

 ASSIGNOR:

 _____________________________________
 Cody Easterday

 Date:___________________________

 _____________________________________
 Debbie Easterday
 Date:_____________________________


 _____________________________________
 Karen Easterday, in her individual capacity
 Date: _________________________________

 ______________________________________
 _____________________________________
 Karen Easterday as personal representative of the
 Estate of Gale Easterday
 Date:_ ________________________________




 1006813688v11


21-00141-WLH11       Doc 830     Filed 06/21/21      Entered 06/21/21 17:28:37   Pg 262 of 379
             ASSIGNMENT AND ASSUMPTION OF CONTRACTS AND LEASES

                                             (Debtors)

        THIS ASSIGNMENT AND ASSUMPTION OF CONTRACTS AND LEASES (this
 “Assignment”) is made as of ____________, 2021 (“Effective Date”) by and between
 ________________ (“Assignor”), and __________________ (“Assignee”). Assignor and
 Assignee are sometimes referred to individually as “Party” and collectively as the “Parties”.
                                           RECITALS
            G. This Assignment is given pursuant to that certain Purchase and Sale Agreement
 dated ____________, 2021 (the “Purchase Agreement”) to which Assignee and Assignor are
 party. Capitalized terms not otherwise defined in this Assignment have the meanings given in
 the Purchase Agreement.


            H. In connection with the conveyance of the Property to Assignee, Assignor has
agreed to convey to Assignee and Assignee has agreed to accept from Assignor certain Assumed
and Assigned Leases and Contracts (as defined in the Purchase Agreement).

                                      AGREEMENT
        FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of
 which are hereby acknowledged, the Parties agree as follows:

               1. Assignment of Assigned Leases and Contracts: Effective as of the Closing, on the
 terms and subject to the conditions set forth in the Purchase Agreement, Assignor, transfers and
 assigns unto Assignee all of Assignor’s right, title and interest in and to the Assigned Leases and
 Contracts as described in the Purchase Agreement, all solely to the extent that any such right,
 title, or interest is assignable to Assignee.

            2. Assumption of Assigned Leases and Contracts: Effective as of the Closing, on the
 terms and subject to the conditions set forth in the Purchase Agreement, Assignee hereby
 assumes all of Assignor’s rights, title, and interest in, to and under the Assigned Leases and
 Contracts and shall pay, discharge and perform all obligations, liabilities, and covenants arising
 under the Assigned Leases and Contracts in accordance with their terms.

           3. Indemnification. Assignee hereby agrees to indemnify, save, and hold harmless
 Assignor against any claims, liabilities or damages arising out of any actions or inactions of
 Assignee with respect to the Assigned Leases and Contracts from and after the Effective Date.

             4. Binding Assignment. This Assignment shall be binding upon and inure to the
 benefit of the Parties and their respective permitted successors and assigns.

             5. Conflict. Notwithstanding anything to the contrary herein, Assignor is executing
 and delivering this Assignment in accordance with and subject to all of the terms and provisions
 of the Purchase Agreement (including, without limitation, the acknowledgement and disclaimer
 set forth in Section 10 of the Purchase Agreement). To the extent of any inconsistency between
 the terms and provisions of the Purchase Agreement and those of this Assignment, the terms and
 provisions of the Purchase Agreement shall govern and control.


 1006813688v11


21-00141-WLH11       Doc 830     Filed 06/21/21     Entered 06/21/21 17:28:37         Pg 263 of 379
             6. Sole Remedy. The sole and exclusive remedy of the Assignee and Assignor with
 respect to any breach of this Assignment shall be as set forth in the Purchase Agreement.

           7. Severability. Should any term, provision or paragraph of this Assignment be
 determined to be illegal or void or of no force and effect, the balance of the Assignment shall
 survive.

             8. Entire Agreement. This Assignment and the Purchase Agreement (and all exhibits
 and schedules hereto and thereto) collectively constitute and contain the entire agreement and
 understanding of the Parties with respect to the subject matter hereof and thereof and supersede
 all prior negotiations, correspondence, understandings, agreements and contracts, whether
 written or oral, among the Parties respecting the subject matter hereof and thereof.

           9. Governing Law. This Assignment shall be governed by and construed in
 accordance with the laws of the State of Washington.

        10. Bankruptcy Court Jurisdiction. THE PARTIES AGREE THAT IF ANY
DISPUTE ARISES OUT OF OR IN CONNECTION WITH THIS ASSIGNMENT, THE
BANKRUPTCY COURT SHALL HAVE EXCLUSIVE PERSONAL AND SUBJECT
MATTER JURISDICTION AND SHALL BE THE EXCLUSIVE VENUE TO RESOLVE ANY
AND ALL DISPUTES RELATING TO THIS ASSIGNMENT. THE BANKRUPTCY COURT
SHALL HAVE ORIGINAL AND EXCLUSIVE JURISDICTION OVER SUCH MATTERS
AND THE PARTIES AFFECTED THEREBY AND ASSIGNOR AND ASSIGNEE EACH
HEREBY CONSENT AND SUBMIT TO SUCH JURISDICTION.

             11. Counterparts; Electronic Signatures. This Assignment may be signed in
 counterparts. The Parties further agree that this Assignment may be executed by the exchange of
 emailed signature pages provided that by doing so the Parties agree to undertake to provide
 original signatures as soon as reasonable following request from the other Parties. In agreeing to
 permit the use, from time to time where appropriate, of signatures transmitted by e-mail in order
 to expedite the transactions evidenced by this Assignment, the Parties hereby acknowledge,
 confirm and agree that (a) they intend to be bound by their respective signatures even though
 transmitted by e-mail, (b) they are aware that the other(s) will rely upon the signatures of the
 others which have been transmitted by e-mail, and (c) they waive any defense to the enforcement
 of the documents affecting the transactions based on the fact that a signature was transmitted by
 e-mail only.

           12. Amendments. This Assignment may be amended, restated, supplemented or
 otherwise modified, only by written agreement duly executed by each Party.

                                     [Signature Page Follows]




 1006813688v11


21-00141-WLH11       Doc 830     Filed 06/21/21     Entered 06/21/21 17:28:37        Pg 264 of 379
        IN WITNESS WHEREOF, Assignor and Assignee have caused their duly authorized
 representatives to execute this Assignment as of the Effective Date.

 ASSIGNEE:

 100C, LLC,
 a Delaware limited liability company

 By:     ________________________________
         Name:
         Title:

 Date:___________________________

 ASSIGNOR:

 EASTERDAY RANCHES, INC.,
 a Washington corporation and Debtor and Debtor in Possession

 By:    ________________________________
        Name: _________________________
        Title: __________________________
 Date:____________________________

 EASTERDAY FARMS, Washington general partnership
 and Debtor and Debtor in Possession

 By:    ________________________________
        Name: _________________________
        Title: __________________________
 Date: _________________________________


 By:     ________________________________
         Name: _________________________
         Title: __________________________
 Date:




 1006813688v11


21-00141-WLH11     Doc 830    Filed 06/21/21   Entered 06/21/21 17:28:37   Pg 265 of 379
                                                Exhibit E
                                        Temporary Lease Agreement

                                   TEMPORARY LEASE AGREEMENT

         THIS TEMPORARY LEASE AGREEMENT (this “Agreement”) is entered into this ____ day of
 _____________, 2021 (the “Effective Date”), by and between 100C, LLC, a Delaware limited liability
 company (“Lessor”), and EASTERDAY RANCHES, INC., a Washington corporation (“Ranches”) and
 EASTERDAY FARMS, a Washington general partnership (“Farms” and, together with Ranches, “Lessee”)
 each a debtor and debtor-in-possession, whose estates are being jointly administered in case number 21-00141
 pending in the United States Bankruptcy Court for the Eastern District of Washington (“Chapter 11 Cases”).
 Lessor and Lessee are sometimes referred to individually as “Party” and collectively as the “Parties.”

                                                RECITALS

         A.       Lessor, concurrent with execution of this Agreement, has acquired from Lessee certain real
 property located in Benton County, State of Washington (the “State”) described on the attached “Exhibit A”
 (“Lessor Property”) pursuant to that certain Purchase and Sale Agreement dated June [__], 2021 (the
 “Purchase Agreement”).

          B.     Farms desires time to harvest wheat crops and complete its related current-year operations on
 the Lessor Property and Lessee desires to market and sell certain Excluded Property (as defined in the
 Purchase Agreement) consisting of certain tangible personal property and equipment, and thus each desires to
 obtain a temporary, non-exclusive lease (the “Lease”) on, over, and across the Lessor Property. Lessor is
 willing to convey the Lease to Lessee over the Lessor Property for the foregoing purposes subject to and in
 conformance with the terms and conditions set forth in this Agreement.

                                   TERMS AND CONDITIONS

         NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are
 hereby acknowledged, the Parties agree as follows:

          1.      Grant of Lease; Costs. Lessor hereby conveys to Ranches and Farms, respectively as
 provided below, and their designated agents, tenants, employees, contractors and representatives (“Agents”),
 without warranty, a temporary, non-exclusive lease on, over, and across the Lessor Property for the purpose of
 (a) as to Farms, completing Lessee’s current-year wheat crop harvest operations on the Lessor Property (the
 “Farming Purpose”) and (b) as to Lessee, preparing to market and sell certain Excluded Property (as defined in
 the Purchase Agreement) and marketing and selling certain Excluded Property (as defined in the Purchase
 Agreement) consisting of certain tangible personal property and equipment (the “Equipment Sale Purpose”,
 together with the Farming Purpose, the “Lease Purposes”). Lessee shall be responsible for any and all costs of
 completing the Lease Purposes (e.g. without limitation, power charges). Lessee shall use and maintain the
 Lessor Property consistent with Lessee’s prior practice and in accordance with customary good practices of the
 farming industry where the Lessor Property is located, subject to the terms and conditions of this Agreement.

         2.       Access. Lessee and its Agents will enter upon the Lessor Property at their sole risk and hazard
 and shall have the right to use all appurtenances, ingress and egress to and from the Lessor Property over the
 routes and easements historically used by Lessee for the Farming Purpose. Lessee’s access to and use of the




 1006813688v11


21-00141-WLH11          Doc 830       Filed 06/21/21       Entered 06/21/21 17:28:37             Pg 266 of 379
 Lessor Property for purposes of the Equipment Sale Purpose shall be limited to designated areas on Lessor’s
 Property approved by Lessor, which approval shall not be unreasonably withheld, conditioned, or delayed.

         3.        Term. This Agreement and the Lease granted hereunder shall commence on the Effective
 Date and shall automatically terminate, as to the Farming Purpose, on the earlier of completion of harvest or
 September 30, 2021, and as to the Equipment Sale Purpose, on the earlier of completion of the sale and
 removal of all of the Excluded Property or October 31, 2021 (collectively, the “Term”).

          4.        Reservation by Lessor. Lessor hereby reserves the right to use the Lessor Property for any
 use not inconsistent with Lessee’s Lease Purposes of the Lessor Property; provided, however, that Lessor shall
 use best efforts to not interfere with Lessee’s Lease Purposes.

          5.       Condition of the Lessor Property. Lessee acknowledges that it has previously possessed
 and maintained and will continue to possess and maintain the Lessor Property through the Term of this
 Agreement and accepts the Lessor Property and all aspects thereof in “AS IS”, “WHERE IS” condition,
 without warranties, either express or implied, “with all faults”, including but not limited to both latent and
 patent defects, and the existence of hazardous materials, if any.

          6.       Alterations. Lessee shall not make any additions, alterations or improvements, or erect any
 structures, buildings, fences, or other improvements, permanent or temporary (collectively, “Alterations”) on
 or to the Lessor Property without obtaining the prior written consent of Lessor, which may be granted or
 withheld in Lessor’s sole and absolute discretion, except that Lessee may erect temporary, movable shelters or
 structures, and set up temporary signage or other similar temporary and movable items as reasonably
 appropriate in connection with completion of the Equipment Sale Purpose. Lessee shall expeditiously
 complete all work with respect to any approved Alterations in a good and workmanlike manner, and the work
 shall be expeditiously completed in compliance with all applicable Laws. On or before the expiration or earlier
 termination of the Lease, Lessee, at its sole cost and expense, shall remove all Alterations from the Lessor
 Property and restore the Lessor Property to the conditions that existed on the Effective Date, unless otherwise
 directed by Lessor. If Lessor directs that any Alterations remain on the Lessor Property, such Alterations shall
 be deemed part of the Lessor Property and shall (without any charge to Lessor) become the property of Lessor.

           7.       Damage. Lessee shall be responsible for any material damage done to the Lessor Property by
 Lessee or its Agents. To the extent Lessor Property is materially damaged by Lessee or its Agents, then Lessee
 shall, at its sole cost and expense, promptly repair any such damage and restore the Lessor Property to the
 same condition that existed before such damage. This provision shall survive termination of this Agreement.

          8.       Compliance with Laws. To the extent Lessee uses farm labor contractors for the Lessee’s
 Lease Purpose, then Lessee shall obtain and maintain any required Washington farm labor contractor license
 and, if applicable, shall require the same of any contractors engaged by Lessee. Without limitation, Lessee and
 Lessee’s Agents and contractors shall comply with any and all Laws during the Term. “Laws” means all
 laws, statutes, codes, acts, ordinances, orders, judgments, decrees, injunctions, rules, regulations, permits,
 Leases, authorizations, directions and requirements of and agreements with all governments, departments,
 commissions, boards, courts, authorities, agencies, officials and officers, including, without limitation, the
 Occupational Safety and Health Act, the Fair Labor Standards Act, the Federal Migrant and Seasonal
 Agricultural Worker Protection Act, the Americans’ with Disabilities Act, any wage and hour laws (and
 any analogous acts of the State), any and all rules and regulations of the United States Department of
 Agriculture and of the Department of Agriculture of the State, and/or any Environmental Laws, which
 now or at any time hereafter may be applicable to Lessor Property or any part thereof. Lessee shall
 promptly submit to Lessor copies of all documents, including reports, submissions, notices, orders,



 1006813688v11


21-00141-WLH11          Doc 830       Filed 06/21/21       Entered 06/21/21 17:28:37             Pg 267 of 379
 directives, findings and correspondence made by Lessee during the Term to any person or governmental
 authority, or given by any governmental authority or person to Lessee during the Term pursuant to any
 Laws.

         9.       Insurance. As a condition to the grant of the Lease, Lessee shall obtain and maintain during
 the Term the following insurance.

                    9.1.    Commercial General Liability Insurance. Lessee shall obtain and thereafter
 maintain during the Term, at its sole cost and expense, a policy of Commercial General Liability
 (including pollution legal liability for sudden and accidental spills or releases (“PLL Coverage”), subject
 to the last sentence of this Section 9.1) insuring Lessee’s interests against claims for personal injury,
 bodily injury, death and property damage occurring on, in or about the Lessor Property, with a
 “Combined Single Limit” (covering personal injury liability, bodily injury liability and property damage
 liability) of not less than $2,000,000 per occurance and $2,000,000 aggregate. Notwithstanding the foregoing
 in this Section 9.1, Lessee shall only be responsible for payment of $5,000.00 of any incremental increase in
 the premium cost of PLL Coverage over and above the basic commercial general liability coverage. If such
 incremental cost exceeds $5,000.00, Lessee shall inform Lessor, and Lessor may elect either to pay the excess
 over $5,000.00, find other more affordable coverage, or waive the requirement of PLL Coverage.

                 9.2.    Commercial Automobile Liability Insurance. Lessee shall obtain and thereafter
 maintain during the Term, at its sole cost and expense, a policy of Commercial Automobile Liability on
 any and all owned, leased, hired, or non-owned vehicles used by or for Lessee with a “Combined Single
 Limit” (covering personal injury liability, bodily injury liability, and property damage liability) of not less
 than $1,000,000 “Any Auto Basis.”

                  9.3.    Workers’ Compensation and Employer’s Liability Insurance. If Lessee is subject
 to Workers’ Compensation and Employer’s Liability under State Laws, Lessee agrees to maintain and
 keep in force during the Term: (a) Workers’ Compensation Insurance and (b) Employer’s Liability
 Insurance of not less than those required by Laws. Lessee agrees to indemnify and hold Lessor harmless
 from all liability and costs including attorney’s and court costs relating to any workers’ compensation
 claim.

                  9.4.    Waiver of Certain Rights. With respect to any loss or damage that may occur to
 the Lessor Property during the Term or Lessee’s crops thereon, arising from any peril customarily insured
 under an all risk insurance policy, regardless of the cause or origin including Workers’ Compensation
 matters, excluding willful acts of Lessor, Lessor’s Affiliates and Lessor’s Parties, Lessee hereby releases
 Lessor’s Parties from all claims with respect to such loss; and Lessee agrees that its insurance company
 shall have no right of subrogation against Lessor’s Parties on account of any such loss, and Lessee shall
 procure from its respective insurers under all such policies a waiver of all rights of subrogation against
 Lessor’s Parties which the insurers might otherwise have under such policies.

                  9.5.    Policy Requirements. Lessor shall be endorsed as an additional insured on the
 policy of Commercial General Liability Insurance required to be maintained by Lessee. The insurance
 policies and certificates required by this Section 9 shall require the insurance company to furnish the
 Lessor at least ten (10) days prior written notice of any cancellation or lapse, or the effective date of any
 reduction in the amounts or scope of coverage. The insurance which Lessee is required to carry under this
 Lease shall be with companies satisfactory to Lessor. All policies to be maintained by Lessee shall be
 primary policies and not contributing with or as excess coverage for any insurance carried by Lessor.



 1006813688v11


21-00141-WLH11          Doc 830      Filed 06/21/21        Entered 06/21/21 17:28:37            Pg 268 of 379
 Lessor and Lessee shall fully cooperate in making claims and furnishing information to the insurer or
 insurers, and obtaining settlements and payments from the insurer or insurers.

         10.      Indemnification and Release.

                     10.1. Indemnification. Except to the extent resulting from the negligence or willful
 misconduct of Lessor or Lessor’s Parties, Lessee shall defend, indemnify and save and hold harmless Lessor
 and the officers, directors, shareholders, employees, representatives, servants, agents, contractors, invitees,
 successors and assigns of Lessor (collectively, “Lessor’s Parties”) from and against any and all liabilities,
 obligations, losses, damages (but excluding any lost profits or consequential damages), including reasonable
 attorneys’ fees and court costs, incurred by Lessor, arising from: (a) third party claims for injury or death of
 any person or persons, or property damage, on the Lessor Property during the Term; and/or (b) the use or
 occupancy of the Lessor Property by Lessee or any Lessee’s Agents (defined below) or contractors during the
 Term. Except to the extent resulting from the negligence or willful misconduct of Lessee or Lessee’s Agents,
 Lessor shall defend, indemnify and save and hold harmless Lessee and the officers, directors, shareholders,
 employees, representatives, servants, and agents (collectively, “Lessee’s Agents”) from and against any and
 all liabilities, obligations, losses, damages (but excluding any lost profits or consequential damages), including
 reasonable attorneys’ fees and court costs, incurred by Lessee, arising from the use or occupancy of the Lessor
 Property by Lessor or Lessor’s Parties.

                   10.2. Release. Except to the extent resulting from the negligence or willful misconduct of
 Lessor, Lessor’s Parties, or Lessor’s contractors or invitees, Lessee hereby assumes all risk of damage or injury
 to any person or property in, on or about the Lessor Property from any cause whatsoever, and hereby releases,
 remises, acquits and discharges Lessor, and Lessor’s Parties from any such damage or injury on behalf of
 Lessee, and Lessee’s Agents. In addition Lessor, and Lessor’s Parties shall not be liable for any loss, injury,
 death, or damage (including any consequential damage) to persons, property, or Lessee’s business resulting
 from any theft, act of God, public enemy, injunction, riot, strike, insurrection, war, court order, requisition,
 order of governmental body or authority, fire, explosion, collapse of a structure, falling object, steam, water,
 rain, snow, ice, breakage, leakage, obstruction, or other defects in, on or about the Lessor Property excepting
 any injury, loss of life, or damage which is caused by the gross negligence or willful misconduct of Lessor and
 Lessor’s Agents. This Section shall survive termination of this Agreement.

          11.      Liens. Lessee shall not do any act or make any contract so as to encumber or affect in any
 manner the title or rights of Lessor in the Lessor Property. Lessee shall keep the Lessor Property free from and
 shall promptly discharge any liens arising out of any failure by Lessee to pay any taxes, charges or levies upon
 the Excluded Property or any of Lessee’s personal property or liens arising out of any work performed,
 materials furnished, or obligations incurred by or for Lessee, and in any event no later than five (5) business
 days after delivery of written demand by Lessor. Lessee indemnifies, holds harmless and agrees to defend
 Lessor from and against any and all liability, loss, damage, costs, attorneys’ fees and all other expenses on
 account of claims by any taxing authority or claims of lien of laborers or materialmen or others for work
 performed or materials or supplies furnished to or for Lessee or persons claiming under Lessee. If Lessee shall
 be in default in paying any charge for which a bond or other lien claim has been filed and shall not have given
 Lessor security to protect the Lessor Property and Lessor, then Lessor may, but shall not be obligated to, pay
 the claim. The total amount of the claim together with any costs and attorneys’ fees incurred by Lessor in
 connection therewith, shall be immediately due and owing from Lessee to Lessor.

         12.      Surrender. Lessee shall, upon the expiration of the Term or earlier termination of this
 Agreement, according to the termination dates set forth above with respect to the Farming Purpose and/or the
 Equipment Sale Purpose, peacefully surrender the Lessor Property to Lessor in substantially the same
 condition as it was received by Lessee, ordinary wear and tear, casualty, and cultivation of any crops excepted,


 1006813688v11


21-00141-WLH11          Doc 830       Filed 06/21/21        Entered 06/21/21 17:28:37              Pg 269 of 379
 and deliver to Lessor all keys associated with the Lessor Property. Without limitation, Lessee shall surrender
 the Lessor Property vacant and free and clear of any individual occupancies, including of manufactured homes
 conveyed to Lessor as part of the Property pursuant to the Purchase Agreement, and shall defend, indemnify
 and save and hold harmless Lessor and Lessor’s Parties from and against any and all liabilities, obligations,
 losses, damages (but excluding any lost profits or consequential damages), including reasonable attorneys’ fees
 and court costs, incurred by Lessor, arising from any such occupancies. Lessee acknowledges the fixed nature
 of the Term, and agrees that any crops and Lessee’s Property remaining on the Lessor Property after the
 expiration of ten (10) days after the expiration of the Term or the earlier termination of the Agreement shall, at
 the election of Lessor, become the property of Lessor and shall be deemed abandoned in accordance with
 applicable laws. Lessee hereby waives any and all rights in such crops and the right to compensation for any
 work or soil preparation performed by Lessee, including, without limitation, any rights arising under any laws
 and the doctrine of emblements with respect to any such crops. Lessor shall have the right to remove, store,
 sell and dispose of such crops and Lessee’s Property and retain any proceeds derived therefrom pursuant to any
 and all applicable laws.

          13.      Assignment. Lessee may not (a) assign or transfer this Agreement or any interest therein, in
 whole or in part, or (b) sublet or grant any other right to use all or any portion of the Lessor Property, in either
 case, without the prior express written consent of Lessor, and further provided that no assignment or sublease
 shall be permitted with respect to the Equipment Sale Purpose, and any proposed assignee or sublessee with
 respect to the Farming Purpose must, as a condition precedent to the effectiveness of any such assignment or
 sublease in addition to Lessor’s written consent, (i) agree in writing to be bound by all of the terms and
 conditions of this Agreement with respect to the Farming Purpose, (ii) be a reputable operator in the Columbia
 River basin region with respect to wheat farming operations of this size and scale with an established history of
 utilizing best farming practices as generally acknowledged in the Columbia River basin region, (iii) provide
 evidence satisfactory to Lessor of all of the insurance required to be maintained by Lessee under this
 Agreement, and (iv) under no circumstances shall Lessee be released or deemed released from its obligations
 under this Agreement, but rather shall be a joint and several obligor with any such assignee or sublessee.
 Notwithstanding anything herein to the contrary, Farms shall be permitted to enter into any farm labor
 contracts necessary for the Farming Purpose without obtaining Lessor’s prior consent, and Lessee shall be
 permitted to enter into any contracts or agreements necessary for the Equipment Sale Purpose without
 obtaining Lessor’s prior consent, providing, however, that, Lessee shall be entirely responsible for such
 contracts and contractors, and such contracts and contractors shall not violate or be violative any of the terms
 and conditions of this Agreement.

       14.   Bankruptcy Court Jurisdiction. LESSOR AND LESSEE AGREE THAT IF ANY
 DISPUTE ARISES OUT OF OR IN CONNECTION WITH THIS AGREEMENT, THE BANKRUPTCY
 COURT SHALL HAVE EXCLUSIVE PERSONAL AND SUBJECT MATTER JURISDICTION AND
 SHALL BE THE EXCLUSIVE VENUE TO RESOLVE ANY AND ALL DISPUTES RELATING TO THIS
 AGREEMENT.    THE BANKRUPTCY COURT SHALL HAVE ORIGINAL AND EXCLUSIVE
 JURISDICTION OVER SUCH MATTERS AND THE PARTIES AFFECTED THEREBY AND LESSOR
 AND LESSEE EACH HEREBY CONSENT AND SUBMIT TO SUCH JURISDICTION.

          15.      Taxes. Lessor shall pay all taxes, assessments, fees and other similar governmental charges
 levied against or with respect to the Lessor Property.

          16.    Independent Contractors; No Third Party Beneficiaries; No Shared Employees or
 Contractors. The Parties are independent contractors and not partners or joint venturers and neither is agent of
 or has the power or authority to bind the other. There are no designated or intended third party beneficiaries to
 this Agreement. The employees or contractors of Lessee are not employees or contractors of Lessor in any




 1006813688v11


21-00141-WLH11           Doc 830       Filed 06/21/21        Entered 06/21/21 17:28:37               Pg 270 of 379
 respect, shared or otherwise, and Lessee shall be solely responsible for all matters concerning its employees or
 contractors.

          17.       Attorney Fees. In the event that either Party hereto brings an action or other proceeding to
 enforce or interpret the terms and provisions of this Agreement, the prevailing Party in that action or
 proceeding (as determined by the applicable tribunal of competent jurisdiction in such action or proceeding)
 shall be entitled to have and recover from the non-prevailing Party all such fees, costs and expenses (including,
 without limitation, all court costs and reasonable attorneys’ fees) as the prevailing Party may suffer or incur in
 the pursuit or defense of such action or proceeding.

          18.     Miscellaneous. This Agreement was entered into upon Closing, as that term is defined in the
 Purchase Agreement, of the Purchase Agreement. In the event of any conflict between the terms of this
 Agreement and the Purchase Agreement, the Purchase Agreement shall control, except that, for clarity, nothing
 in this Agreement is intended to conflict with agreements of the Parties in the Purchase Agreement with
 respect conditions or occurrences existing prior to the Closing under the Purchase Agreement; and further, the
 express terms and conditions of this Agreement with respect to the period commencing with the Effective Date
 hereof and following are intended to be controlled by this Agreement. No supplement, modification or
 amendment of this Agreement shall be binding unless in writing and executed by the Parties hereto. This
 Agreement shall be construed in accordance with and governed by the laws of the State of Washington. No
 waiver of any of the provisions of this Agreement shall be deemed or shall constitute a waiver of any other
 provisions, whether or not similar, nor shall any waiver be a continuing waiver. No waiver shall be binding
 unless executed in writing by the Party making the waiver. The headings of this Agreement are for purposes of
 reference only and shall not limit or define the meaning of the provisions hereof. The Recitals set forth above
 are incorporated into this Agreement by reference. If any provision of this Agreement or the application
 thereof to any person, place, or circumstance, shall be held by the Bankruptcy Court to be invalid,
 unenforceable, or void, the remainder of this Agreement and such provisions as applied to other persons,
 places, and circumstances shall remain in full force and effect; provided, however, the invalid provision does
 not have a materially adverse effect on Lessor. This Agreement may be executed in one or more counterparts,
 each of which shall be deemed an original, but all of which together shall constitute but one and the same
 instrument. Neither this Agreement, nor any memorandum or other written evidence of same shall be recorded
 in any public records


                                        SIGNATURES ON NEXT PAGE




 1006813688v11


21-00141-WLH11          Doc 830       Filed 06/21/21        Entered 06/21/21 17:28:37              Pg 271 of 379
         IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective Date.



                 LESSOR:                        100C, LLC,
                                                a Delaware limited liability company


                                                By: _____________________________

                                                Name (Print): __________________________

                                                Its: __________________________________




                 LESSEE:                        EASTERDAY FARMS, a Washington general partnership


                                                By: _____________________________

                                                Name (Print): __________________________

                                                Its: __________________________________


                                                By: _____________________________

                                                Name (Print): __________________________

                                                Its: __________________________________


                                                EASTERDAY        RANCHES,        INC.,   a     Washington
                                                corporation


                                                By: _____________________________

                                                Name (Print): __________________________

                                                Its: __________________________________




 1006813688v11


21-00141-WLH11        Doc 830      Filed 06/21/21     Entered 06/21/21 17:28:37              Pg 272 of 379
                                      EXHIBIT A

                           (Description of the Lessor Property)




 1006813688v11


21-00141-WLH11   Doc 830   Filed 06/21/21      Entered 06/21/21 17:28:37   Pg 273 of 379
                                    Exhibit F
                                Form of Sale Order




 1006813688v11


21-00141-WLH11   Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37   Pg 274 of 379
 1
      The Sale Order shallbe in the following form,subjectto changesto reflectthe filing of
 2    additionalpleadingsandentryofadditionalordersrelatingtotheSalesincethedateonwhich
      thefollowingform wasprepared,andanysuchotherchangestothefollowi   ngform oforderas
 3    may be necessary to reflectthe Purchase and Sale Agreementor as may reasonably be
      requested by Buyer and approved by Sellers,with such approvalnotto be unreasonabl   y
 4    withheldordelayed.
 5

 6                                    UNITED STATES BANK R UPTCY CO UR T
                                      EASTER N D ISTR ICT O FW ASH INGTO N
 7
      In re                                                 Ch apt
                                                                 e r11
 8
      EASTER D AY R ANCH ES, INC., et al.                   Le ad Case No. 21-00141-W LH 11
 9                                                          JointlyAdm inistered
10                                               ors.1
                                            D e bt
                                                            [PROPOSED]ORDER (A)
                                                            AUTHORIZING THE DEBTORSTO
11                                                          ACQUIRE CERTAIN ASSETSOW NED
                                                            BY THE EASTERDAYS;(B)
12                                                          AUTHORIZING THE SALE OF
                                                            PROPERTY FREE AND CLEAR OF
13                                                          INTERESTS,INCLUDING LIENS,
                                                            CLAIM S,LIABILITIESAND
14                                                          ENCUM BRANCES;(C)GRANTING
                                                            THE BUYER THE PROTECTIONS
15                                                          AFFORDED TO A GOOD
                                                            FAITH PURCHASER;(D)APPROVING
16                                                          THE ASSUM PTION AND ASSIGNM ENT
                                                            OFEXECUTORY CONTRACTSAND
17                                                          UNEXPIRED LEASES;AND
                                                            (E)GRANTING RELATED RELIEF
18

19
                Upon t
                     h e m otion filed on M arch 26, 2021 [D ock e tNo. 486] (the “Sale
20
     M otion”) by above -captione d de bt
                                        ors and de bt
                                                    ors in posse ssion (col
                                                                          lect
                                                                             ive ly, the
21
     “D e btors”), assupplem e nted bythe D e btors’Supplemental Motion for Approval of (A)
22
     Designation of Stalking Horse Bidder and Related Bid Protections in Connection with
23
     Auction for Sale of Assets; and (B) Granting Related Relief (“Supplem e ntalBidding
24

25
      1
26
         Th e D e bt
                   orsalong with t h e ircase num be rsare asfoll  ows: East   e rdayR anch e s, Inc.,
         (21-00141)and East   e rdayFarm s, a W ash ingt on ge ne ralpart  ne rsh ip (21-00176).
27    FO R M O FSALE O R D ER –Page 1                   PA CH U LSK I STA NG      B U SH K O R NFE LD LLP
                                                                Z I E H L & JO NE S LLP                    LAW O FFICES
28                                                             10100 SantaMoni caBl vd., 13th Fl
                                                                                               r.      601 Uni onSt., Sui te5000
                                                                 LosAngel es, CA 9 0067-4003        Seattl
                                                                                                         e, W ashi
                                                                                                                 ngton9 8101-2373
                                                                   Telephone(310) 277-69 10            Telephone(206) 29 2-2110
                                                                   Facsimile(310) 201-0760             Facsimi le(206) 29 2-2104
      D O CS_ SF:105437.7 20375/001

21-00141-WLH11              Doc 830      Filed 06/21/21   Entered 06/21/21 17:28:37                 Pg 275 of 379
 1 Pr
    oce dures M ot
                 ion”) [D ock e tNo. 724] and Order Approving (A) Designation of
 2 Stalking Horse Bidder and Related Bid Protections in Connection with Auction for Sale

 3 of Assets; and (B) Granting Related Relief (“Suppl
                                                    e m e ntalBidding Proce duresO rde r”)
 4 [D ock e tNo. [●]] (col
                         lective ly, with t
                                          h e Sale M ot
                                                      ion and Purch ase and Sale Agree m e nt
 5 (de fine d h e r
                  e in), the “M ot
                                 ion”), fore ntry of an orde r(t
                                                               h is“O rde r”) aut
                                                                                h orizing the
 6 D e bt
        ors, t
             h e Easterdays (as de fine d h e rein), and t
                                                         h e Buye r(as de fine d h e rein) t
                                                                                           o
 7 consum m at
             e t
               h e Purchase and Sale Agreement dat
                                                 e d M ay19 , 2021 at
                                                                    tach e d h e ret
                                                                                   o as
 8 Exh ibit 1 (t
               oge t
                   h e r wit
                           h docum e nts refe rred, ne ce ssary or ancil
                                                                       lary the ret
                                                                                  o, the
                                            2
 9 “Pur
      ch ase and Sale Agree m e nt”). Th e rel
                                             ie freque sted include s, am ong othe rt
                                                                                    h ings:
10                i.     aut
                           h orization fort
                                          h e D e btorst
                                                       o acquire ce rtain asse t
                                                                               s(col
                                                                                   lective ly, the
11   “EasterdayPrope rty”), asde scribe d in Se ction 1 of the Purch ase and Sale Agree m e nt,
12   incl
        uding Easterday Land, Easterday Appurt
                                             e nance s, East
                                                           e rday M ine ral R igh ts,
13   Easterday Im prove m e nt
                             s, Easterday Irrigat
                                                ion System Pe rm its, Easterday W ater
14   Agree m e nts, Easterday W aterR igh t
                                          s, Easterday Intangible Prope rty, and Easterday
15   Assigne d and Assum e d Le ase sand Contracts, owne d byCodyEasterday(“CE”) and
16   D e bbyEast
               e rday(“D E”), ash usband and wife , and K aren East
                                                                  e rday(in h e rindividual
17   capacityand asthe pe rsonalreprese ntat
                                           ive in In the Matter of the Estate of Gale A.
18   Easterday current
                     ly pe nding in t
                                    h e Frank l
                                              in County Supe riorCourt, case no. 21-
19   450004-11) (“K E,”and t
                           oge t
                               h e rwith CE and D E, t
                                                     h e “Easterdays”and, t
                                                                          oge the rwit
                                                                                     h
20   the D e bt
              ors, t
                   h e “Se ll
                            e rs”);
21               ii.     approvalof and authorizat
                                                 ion t
                                                     o consum m ate t
                                                                    h e sale of t
                                                                                h e Easterday
22   Prope rty and ce rtain prope rty owne d and/orlease d by the D e bt
                                                                       ors, asde scribe d in
23   Se ct
         ion 2 of t
                  h e Purch ase and Sal
                                      e Agree m e nt, including Land, Appurtenance s,
24
     2
25      Unlessst   ated ot
                         h e rwise , al
                                      lcapitalize d term snotde fine d h e rein sh al   lh ave t  he
26
        sam e m e aning asse tforth in the Purch ase and Sale Agree m e nt.In the e ve ntofany
        inconsistencybe twe e n th isO rde rand th e M otion, the O rde rsh allgove rn.
27   FO R M O FSALE O R D ER –Page 2                   PA CH U LSK I STA NG   B U SH K O R NFE LD LLP
                                                            Z I E H L & JO NE S LLP                    LAW O FFICES
28                                                         10100 SantaMoni caBl vd., 13th Fl
                                                                                           r.      601 Uni onSt., Sui te5000
                                                             LosAngel es, CA 9 0067-4003        Seattl
                                                                                                     e, W ashi
                                                                                                             ngton9 8101-2373
                                                               Telephone(310) 277-69 10            Telephone(206) 29 2-2110
                                                               Facsimile(310) 201-0760             Facsimi le(206) 29 2-2104
     D O CS_ SF:105437.7 20375/001

21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37                 Pg 276 of 379
 1   M ine ralR igh t
                    s, Im prove m e nts, W aterAgree m e nts, Irrigat
                                                                    ion System Pe rm its, W ater
 2   R igh ts, Int
                 angible Prope rty, and the Assigne d and Assum e d Le ase sand Contract
                                                                                       s
 3   (collect
            ive ly, and as furt
                              h e rde scribe d in t
                                                  h e Purch ase and Sale Agree m e nt, t
                                                                                       he
 4   “Prope rty”) to Farm land R e se rve , Inc. (“FR I”) ort
                                                            o anyaffil
                                                                     iat
                                                                       eth e reofde signated in
 5   accordance with t
                     h e Purch ase and Sale Agree m e nt(t
                                                         h e “Buye r”), free and clearof al
                                                                                          l
 6   interests(assuch term isuse d in se ction 363(f) of the Bank ruptcyCode ), including
 7   wit
       h out lim itation, lie ns, claim s, e ncum brance s, lease s, options to purch ase ,
 8   agree m e nt
                sto se l
                       l, righ t
                               sof firstrefusalorfirstoffe r(orany righ tssim ilarto t
                                                                                     he
 9   foregoing), righ t
                      s of rede m ption, pledge s, and ch arge s (col
                                                                    le ct
                                                                        ive ly, the “Claim s,
10   R igh ts, and Encum brance s”);
11             iii.      grant
                             ing t
                                 h e Buye rthe prot
                                                  e ct
                                                     ionsafforde d t
                                                                   o a good faith purch ase r
12   pursuantto se ction 363(m )oft
                                  h e Bank ruptcyCode ;
13              iv.      approving t
                                   h e assum pt
                                              ion and assignm e ntbythe D e bt
                                                                             orst
                                                                                oth e Buye rof
14   the Assigne d and Assum e d Le ase s and Contract
                                                     s pursuantt
                                                               o se ct
                                                                     ion 365 of t
                                                                                he
15   Bank ruptcyCode ;and
16               v.      grant
                             ing ce rtain relat
                                              e d rel
                                                    ie f pursuantt
                                                                 o the Bank ruptcy Code and/or
17   appl
        icabl
            e law (wit
                     h the foregoing (i) t
                                         h rough (v) col
                                                       lective ly refe rred t
                                                                            o as t
                                                                                 he
18   “Sale”).
19 Itappe ar
           ing t
               h att
                   h e relie f reque sted isin t
                                               h e be stinterest
                                                               sof t
                                                                   h e D e bt
                                                                            ors’e states, t
                                                                                          h e ir
20 cr
    e dit
        orsand ot
                h e rpart
                        ie s-in-interest, aswe llasin t
                                                      h e be stint
                                                                 e restsof t
                                                                           h e Easterdays’
21 cr
    e dit
        ors; and this United States Bank ruptcy Court for t
                                                          h e Eastern D istrict of
22 W ash ingt
            on (t
                h is“Court”) h aving jurisdiction t
                                                  o conside rthe M otion and t
                                                                             h e relie f
23 r
   e que sted t
              h e rein pursuantto 28 U.S.C. § 1334; and ve nue be ing prope rbe fore t
                                                                                     h is
24 Cour
      tpursuantt
               o 28 U.S.C. §§ 1408 and 1409 ; and notice of t
                                                            h e M otion and
25 oppor
       tunityforobje ctionsorreque st
                                    sforh e aring h aving be e n fil
                                                                   e d;and not
                                                                             ice of t
                                                                                    he
26 Sal
     e , incl
            uding bypubl
                       ication, h aving be e n filed;and good and sufficie ntopport
                                                                                  unityt
                                                                                       o
27   FO R M O FSALE O R D ER –Page 3                        PA CH U LSK I STA NG                B U SH K O R NFE LD      LLP
                                                            Z I E H L & JO NE S LLP                    LAW O FFICES
28                                                         10100 SantaMoni caBl vd., 13th Fl
                                                                                           r.      601 Uni onSt., Sui te5000
                                                             LosAngel es, CA 9 0067-4003        Seattl
                                                                                                     e, W ashi
                                                                                                             ngton9 8101-2373
                                                               Telephone(310) 277-69 10            Telephone(206) 29 2-2110
                                                               Facsimile(310) 201-0760             Facsimi le(206) 29 2-2104
     D O CS_ SF:105437.7 20375/001

21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37                 Pg 277 of 379
 1 obje ctand t
              o be h e ard wit
                             h respe ctt
                                       o t
                                         h e Sale, t
                                                   h e M ot
                                                          ion and the rel
                                                                        ie f reque st
                                                                                    ed
 2 t
   h e rein h aving be e n afforde d allinterested pe rsons and e ntitie s; and base d on t
                                                                                          he
 3 st
    atem e ntsof counse land the e vide nce prese nted in supportof the relie f reque sted by
 4 t
   h e D e bt
            orsin the M ot
                         ion ata h e aring be fore t
                                                   h isCourtconducted on July14, 2021 (the
 5 “Sal
      e H e aring”); and itappe aring t
                                      h atno othe rnot
                                                     ice ne e d be give n; and itfurt
                                                                                    h er
 6 appe ar
         ing t
             h att
                 he l
                    e galand factualbase s se tfort
                                                  h in the M otion and support
                                                                             ing
 7 de cl
       arations, and att
                       h e Sale H e aring e stabl
                                                ish justcause fort
                                                                 h e rel
                                                                       ie f granted h e rein;
 8 and aft
         e rdue de l
                   ibe ration and sufficie ntcause appe aring the refor:
 9             THE COURT HEREBY FINDSAND CONCLUDESTHAT:3
10             A.        Th isCourth asjurisdict
                                               ion t
                                                   o h e arand de t
                                                                  e rm ine the M ot
                                                                                  ion pursuantt
                                                                                              o
11   28 U.S.C. §1334(a). Ve nue isprope rin t
                                            h isDistrictand in thisCourtpursuantto 28
12   U.S.C. §§1408 and 1409 . Th e M ot
                                      ion isa “core”proce e ding pursuantto 28 U.S.C.
13   §157(b)(1)and (b)(2).
14             B.        Th isO rde rconstit
                                           utesa finaland appe alable de cision wit
                                                                                  h in t
                                                                                       h e m e aning
15   of 28 U.S.C. § 129 1. Notwit
                                h standing Bank ruptcy R ul
                                                          e 6006(d), and to any e xtent
16   ne ce ssaryunde rBank ruptcyR ul
                                    e 9 014, t
                                             h isCourte xpresslyfindst
                                                                     h att
                                                                         h e re isno just
17   reason forthe de l
                      ayin the e ffe ct
                                      ive ne ssof t
                                                  h isO rde r, noranyjustreason to de layit
                                                                                          s
18   e ffe cton allh ol
                      de rsof righ t
                                   sin and t
                                           o, and againstthe Prope rt
                                                                    yand the Partie sto t
                                                                                        he
19   Purch ase and Sal
                     e Agree m e nt,and e xpressl
                                                ydirect
                                                      sth e e ntryofthisO rde rasse tforth
20   h e rein.
21             C.        Th e st
                               atutory predicatesforthe rel
                                                          ie f reque sted in the M otion are (i)
22   se ctions105(a), 363(b), 363(f), 363(k ), 363(m ), 365(a), 365(b), 365(e ), 365(f), and
23   541(a)(7)of t
                 h e Bank ruptcyCode , Bank ruptcyR ules2002(a)(2), 2002(c)(1), 6004(a),
24

25
     3
26      Findingsof factsh allbe const rue d asconclusionsof law and conclusionsof l    aw sh allbe construe d as
        findingsoffactto the ful
                               leste xtentofthe law. See Fe d. R . Bank r. P. 7052.
27   FO R M O FSALE O R D ER –Page 4                           PA CH U LSK I STA NG     B U SH K O R NFE LD LLP
                                                               Z I E H L & JO NE S LLP         LAW O FFICES
28                                                           10100 SantaMoni caBl vd., 13th Fl
                                                                                             r.      601 Uni onSt., Sui te5000
                                                               LosAngel es, CA 9 0067-4003        Seattl
                                                                                                       e, W ashi
                                                                                                               ngton9 8101-2373
                                                                 Telephone(310) 277-69 10            Telephone(206) 29 2-2110
                                                                 Facsimile(310) 201-0760             Facsimi le(206) 29 2-2104
     D O CS_ SF:105437.7 20375/001

21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37                   Pg 278 of 379
 1   6004(c), 6004(f), 6004(h ), 6006(a), 6006(c), 6006(f), 6006(g) and LocalR ules6004-1
 2   and 6006-1.
 3                                   NoticeoftheSale,Aucti
                                                         on,andCureAmounts
 4             D.        Actualwrit
                                  ten not
                                        ice of t
                                               h e Sale H e aring, the Auction, t
                                                                                h e M ot
                                                                                       ion, the
 5   Sale, the assum ption and assignm e ntof the Assigne d and Assum e d Contract
                                                                                 sand
 6   Le ase s, and allnot
                        ice sand de adline swit
                                              h respe ctt
                                                        oth e foregoing, and a reasonabl
                                                                                       e
 7   opport
          unityto obje ctorbe h e ard wit
                                        h respe ctto the foregoing and t
                                                                       h e relie freque sted
 8   the rein h asbe e n afforde d to allk nown interest
                                                       e d pe rsonsand e nt
                                                                          itie s(t
                                                                                 oge t
                                                                                     h e r, t
                                                                                            he
 9   “Partie s-in-Interest
                         ”), incl
                                uding, butnotlim ited to the foll
                                                                owing part
                                                                         ie s:
10                       a.          the United StatesTrustee ;
11                       b.          anypartyasse rting Cl
                                                         aim s, R igh t
                                                                      s, and Encum brance s;
12                       c.          alltaxing authorit
                                                      ie sh aving jurisdiction ove ranyof the Prope rty,
13                                   incl
                                        uding t
                                              h e Internal R e ve nue Se rvice and t
                                                                                   h e W ash ington
14                                   D e partm e ntofR e ve nue ;
15                       d.          allpe rsonsk nown orreasonablybe l
                                                                      ie ve d t
                                                                              o h ave asse rted lie nson
16                                   anyofthe Prope rty;
17                       e.          the counterpartie s t
                                                         o t
                                                           h e Assigne d and Assum e d Contract
                                                                                              s and
18                                   Le ase s;
19                       f.          allpe rsonsk nown orreasonably be lie ve d t
                                                                                o h ave e xpresse d an
20                                   interestin purch asing the Prope rty;
21                       g.          the O ffice oft
                                                   h e At
                                                        torne yGe ne ralin the Stat
                                                                                  e ofW ash ingt
                                                                                               on;
22                       h.          the O ffice oft
                                                   h e Se cretaryoft
                                                                   h e State ofW ash ington;
23                       i.          alle nvironm e ntalauthorit
                                                               ie sh aving jurisdict
                                                                                   ion ove rany of the
24                                   Prope rty, including t
                                                          h e Environm e ntalProtect
                                                                                   ion Age ncyand the
25                                   W ash ington D e partm e ntofEcol
                                                                     ogy;
26                       j.          the United StatesAt
                                                       torne yGe ne ral
                                                                      /D e part
                                                                              m e ntofJustice ;
27   FO R M O FSALE O R D ER –Page 5                                 PA CH U LSK I STA NG                B U SH K O R NFE LD      LLP
                                                                     Z I E H L & JO NE S LLP                    LAW O FFICES
28                                                                  10100 SantaMoni caBl vd., 13th Fl
                                                                                                    r.      601 Uni onSt., Sui te5000
                                                                      LosAngel es, CA 9 0067-4003        Seattl
                                                                                                              e, W ashi
                                                                                                                      ngton9 8101-2373
                                                                        Telephone(310) 277-69 10            Telephone(206) 29 2-2110
                                                                        Facsimile(310) 201-0760             Facsimi le(206) 29 2-2104
     D O CS_ SF:105437.7 20375/001

21-00141-WLH11             Doc 830        Filed 06/21/21    Entered 06/21/21 17:28:37                    Pg 279 of 379
 1                       k.          the Com m odityFut
                                                      uresTrading Com m ission;
 2                       l.          alloft
                                          h e D e bt
                                                   ors’k nown credit
                                                                   ors;
 3                       m.          alloft
                                          h e Easterdays’k nown creditors;
 4                       n.          all of the Se llers’ unk nown credit
                                                                        ors t
                                                                            h rough                             publ
                                                                                                                   ication
 5                                   (“Publ
                                          icat
                                             ion Notice ”);and
 6                       o.          allot
                                         h e rpartie st
                                                      h ath ave filed a not
                                                                          ice of appe arance and de m and
 7                                   forse rvice of pape rsin the se ch apter11 case sunde rBank ruptcy
 8                                   R ul
                                        e 9 010(b) and in any lim ited or ancil
                                                                              lary proce e ding in
 9                                   conne ct
                                            ion wit
                                                  h t
                                                    h e se ch apter11 case s.
10             E.        In accordance with the provisions of t
                                                              h e Bid Proce dures O rde r, t
                                                                                           he
11   Supplem e ntalBidding Proce duresO rde r, and t
                                                   h e Purch ase and Sal
                                                                       e Agree m e nt, t
                                                                                       he
12   Se ll
         e rsh ave se rve d notice of the foll
                                             owing upon t
                                                        h e count
                                                                e rpartie st
                                                                           o t
                                                                             h e Se ll
                                                                                     e rs’
13   e xe cutorycontract
                       sand une xpired lease s: (i) thatthe Se l
                                                               lersm ayse e k t
                                                                              o assum e and
14   assign ce rtain e xe cut
                            orycontract
                                      sand une xpired lease s(t
                                                              h e “Assigne d and Assum e d
15   Le ase s and Contract
                         s”) on t
                                h e Cl
                                     osing D ate; (ii) the t
                                                           itle of the Assigne d and
16   Assum e d Contractsand Le ase s, (iii)the nam e of the counterpart
                                                                      yto t
                                                                          h e Assigne d and
17   Assum e d Cont
                  ractsand Le ase s, (iv) t
                                          h e Se llers’good faith e st
                                                                     im atesof t
                                                                               h e cure
18   am ount
           s required in conne ct
                                ion wit
                                      h such Assigne d and Assum e d Contracts and
19   Le ase s, (v) the ide nt
                            ityof the Buye r, (vi) the de adline bywh ich anysuch Assigne d
20   and Assum e d Contractsand Le ase scount
                                            e rpartym ayfile an obje ct
                                                                      ion t
                                                                          oth e propose d
21   assum ption and assignm e ntand/orcure, and t
                                                 h e proce duresrel
                                                                  ating t
                                                                        h e ret
                                                                              o, and (vii)
22   thatsuch Assigne d and Assum e d Contract
                                             sand Le ase scount
                                                              e rparty’sfail
                                                                           ure to obje ct
23   tim e lyto the propose d assum ption orcure am ountwil
                                                          lbe de e m e d t
                                                                         o be conse ntt
                                                                                      o
24   such assum ption and cure am ount.Th e se rvice ofsuch not
                                                              ice wasgood, sufficie ntand
25   appropriate unde rthe circum stance sand no furt
                                                    h e rnot
                                                           ice ne e d be give n in respe ctof
26   the assum ption and assignm e ntof ore stablish m e ntof a cure am ountforthe Assigne d
27   FO R M O FSALE O R D ER –Page 6                             PA CH U LSK I STA NG                B U SH K O R NFE LD      LLP
                                                                 Z I E H L & JO NE S LLP                    LAW O FFICES
28                                                              10100 SantaMoni caBl vd., 13th Fl
                                                                                                r.      601 Uni onSt., Sui te5000
                                                                  LosAngel es, CA 9 0067-4003        Seattl
                                                                                                          e, W ashi
                                                                                                                  ngton9 8101-2373
                                                                    Telephone(310) 277-69 10            Telephone(206) 29 2-2110
                                                                    Facsimile(310) 201-0760             Facsimi le(206) 29 2-2104
     D O CS_ SF:105437.7 20375/001

21-00141-WLH11             Doc 830        Filed 06/21/21   Entered 06/21/21 17:28:37                 Pg 280 of 379
 1   and Assum e d Le ase sand Contract
                                      s. Each of the counterpartie sto t
                                                                       h e Assigne d and
 2   Assum e d Le ase sand Contract
                                  sh ash ad an opport
                                                    unityto obje ctto t
                                                                      h e assum ption and
 3   assignm e ntofitsappl
                         icable Assigne d and Assum e d Le ase sand Contract
                                                                           sand the cure
 4   am ount
           sse tfort
                   h in such not
                               ice .
 5             F.        Th e Se l
                                 lersh ave articul
                                                 ated good and sufficie ntreasonsforthisCourtt
                                                                                             o
 6   grantthe rel
                ie f reque st
                            e d in the M otion, including, withoutl
                                                                  im itation, t
                                                                              h e D e btors’
 7   acquisit
            ion of t
                   h e Easterday Prope rty pursuantt
                                                   o se ct
                                                         ion 363(b) of t
                                                                       h e Bank rupt
                                                                                   cy
 8   Code , the Sale oft
                       h e Prope rtypursuantt
                                            o se ction 363(b)oft
                                                               h e Bank ruptcyCode , and
 9   the assum ption and assignm e ntof t
                                        h e Assigne d and Assum e d Le ase and Contract
                                                                                      s
10   and de term inat
                    ion ofthe finalcure am ount
                                              s.
11             G.        Th e Sale Notice , Publ
                                               icat
                                                  ion Not
                                                        ice , and t
                                                                  h e Assum pt
                                                                             ion and
12   Assignm e nt/Cure Notice provide d allPart
                                              ie s-in-Interestwit
                                                                h tim e lyand prope rnot
                                                                                       ice
13   oft
       h e Sale, Auction, Sale H e aring, and anyde adline st
                                                            o obje ctto the Sale.
14             H.        Ase vide nce d bythe affidavitsofse rvice previouslyfiled with t
                                                                                        h isCourt,
15   prope r, t
              im e ly, ade quate, and sufficie ntnotice of t
                                                           h e M otion, Auct
                                                                           ion, Sale H e aring,
16   and Sale h asbe e n provide d in accordance wit
                                                   h se ct
                                                         ions105(a), 363 and 365 of t
                                                                                    he
17   Bank ruptcyCode , and Bank ruptcyR ul
                                         e s2002, 6004, 6006 and 9 014 to allPart
                                                                                ie s-in-
18   Int
       e rest. Th e D e bt
                         orsh ave al
                                   so com plie d wit
                                                   h allobligationst
                                                                   o provide notice of t
                                                                                       he
19   M otion, Auct
                 ion, Sal
                        e H e aring, and Sale required bythe Bid Proce duresO rde rand
20   Supplem e ntalBidding Proce dures O rde r, including notice by publicat
                                                                           ion of t
                                                                                  he
21   de signat
             ion ofthe Buye rasthe Stal
                                      k ing H orse Bidde rand the de adline t
                                                                            o obje ctt
                                                                                     othe
22   Sale oft
            h e Prope rtyto t
                            h e St
                                 alk ing H orse Bidde rorSucce ssfulPurch ase r. Th e not
                                                                                        ice s
23   de scribe d above we re good, sufficie nt, and appropriate unde rt
                                                                      h e circum stance s, and
24   no furt
           h e rorothe rnot
                          ice of t
                                 h e M otion, Auct
                                                 ion, Sal
                                                        e H e aring, Sale, orassum ption
25   and assignm e ntoft
                       h e Assigne d and Assum e d Contract
                                                          sand Le ase sisrequired.
26

27   FO R M O FSALE O R D ER –Page 7                        PA CH U LSK I STA NG                B U SH K O R NFE LD      LLP
                                                            Z I E H L & JO NE S LLP                    LAW O FFICES
28                                                         10100 SantaMoni caBl vd., 13th Fl
                                                                                           r.      601 Uni onSt., Sui te5000
                                                             LosAngel es, CA 9 0067-4003        Seattl
                                                                                                     e, W ashi
                                                                                                             ngton9 8101-2373
                                                               Telephone(310) 277-69 10            Telephone(206) 29 2-2110
                                                               Facsimile(310) 201-0760             Facsimi le(206) 29 2-2104
     D O CS_ SF:105437.7 20375/001

21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37                 Pg 281 of 379
 1             I.        D isclosuresof the Purch ase and Sale Agree m e nt, Auct
                                                                                ion, Sale, Sal
                                                                                             e
 2   H e aring, and the assum ption and assignm e ntof t
                                                       h e Assigne d and Assum e d Le ase s
 3   and Contract
                s we re good, com plete, and ade quate, and reasonable opport
                                                                            unity t
                                                                                  o
 4   obje ctort
              o be h e ard regarding t
                                     h e Sale wasafforde d to al
                                                               lPart
                                                                   ie s-in-Interest.
 5                                         GoodFai
                                                 thoftheBuyer
 6             J.        Th e Buye risnotan “inside r”orot
                                                         h e rwise an “affil
                                                                           iate”of any of t
                                                                                          he
 7   Se ll
         e rs, ast
                 h ose t
                       e rm sare de fine d in se ction 101(31)ofthe Bank ruptcyCode orunde r
 8   the Uniform Fraudul
                       e ntTransfe rAct, t
                                         h e Uniform FraudulentConve yance Act, t
                                                                                he
 9   Uniform Voidable Transaction Act, and any lawsof the United St
                                                                  ates, any state,
10   territ
          ory, posse ssion t
                           h e reof, ort
                                       h e D istrictofCol
                                                        um bia.
11             K.        Th e Buye rispurch asing the Prope rtyin good faith and isa good fait
                                                                                             h
12   buye rwit
             h in t
                  h e m e aning of se ct
                                       ion 363(m ) of the Bank rupt
                                                                  cyCode and unde rt
                                                                                   he
13   Uniform Fraudul
                   e ntTransfe r Act, t
                                      h e Uniform Fraudul
                                                        e ntConve yance Act, t
                                                                             he
14   Uniform Voidable Transaction Act, and any lawsof the United St
                                                                  ates, any state,
15   territ
          ory, posse ssion the reof, ort
                                       h e D istrictof Col
                                                         um bia, and ist
                                                                       h e refore e nt
                                                                                     itled t
                                                                                           o
16   the ful
           lprotection ofthose provisions, and ot
                                                h e rwise h asproce e de d in good faith in all
17   respe ctsin conne ction with the Sal
                                        e in t
                                             h at, inter alia: (i) t
                                                                   h e Se ll
                                                                           e rswe re free to de al
18   wit
       h anyothe rpartyinterested in acquiring t
                                               h e Prope rtyin accordance with t
                                                                               h e Bid
19   Proce dures;(ii) t
                      h e Buye rcom plie d wit
                                             h t
                                               h e provisionsof t
                                                                h e Bid Proce duresO rde r;
20   (iii) t
           h e Buye ragree d t
                             o subm itits bid, in the form of the Purch ase and Sale
21   Agree m e nt, to t
                      h e com pe titive Bid Proce duresse tfort
                                                              h in the Bid Proce duresO rde r;
22   (iv) al
           lpaym e ntsand ot
                           h e rconside ration t
                                               o be provide d by the Buye rand othe r
23   agree m e nt
                sorarrange m e nt
                                se nt
                                    e red int
                                            o by the Buye rin conne ction wit
                                                                            h the Sal
                                                                                    e
24   h ave be e n discl
                      ose d; (v) t
                                 h e Buye rh asnote ngage d in any act
                                                                     ion orinaction that
25   would cause orpe rm itt
                           h e Purch ase and Sale Agree m e ntort
                                                                h e Sale t
                                                                         o be avoide d or
26   would im pose anycostsordam age sunde rse ction 363(n) of the Bank ruptcyCode ;
27   FO R M O FSALE O R D ER –Page 8                        PA CH U LSK I STA NG                B U SH K O R NFE LD      LLP
                                                            Z I E H L & JO NE S LLP                    LAW O FFICES
28                                                         10100 SantaMoni caBl vd., 13th Fl
                                                                                           r.      601 Uni onSt., Sui te5000
                                                             LosAngel es, CA 9 0067-4003        Seattl
                                                                                                     e, W ashi
                                                                                                             ngton9 8101-2373
                                                               Telephone(310) 277-69 10            Telephone(206) 29 2-2110
                                                               Facsimile(310) 201-0760             Facsimi le(206) 29 2-2104
     D O CS_ SF:105437.7 20375/001

21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37                 Pg 282 of 379
 1   (vi) no com m on ide nt
                           ityof directorsorcontroll
                                                   ing stock h ol
                                                                de rse xist
                                                                          sbe twe e n t
                                                                                      he
 2   Buye rand t
               h e Se l
                      lers; (vii) t
                                  h e ne gotiat
                                              ion and e xe cut
                                                             ion of t
                                                                    h e Purch ase and Sal
                                                                                        e
 3   Agree m e ntwasatarm s’lengt
                                h and in good fait
                                                 h atalltim e s, and e ach Party was
 4   represe nt
              e d byse parate and com pe tentcounse land ot
                                                          h e rprofe ssionals;and (viii) t
                                                                                         he
 5   Purch ase and Sal
                     e Agree m e ntwasnote nt
                                            e red int
                                                    o forthe purpose of h inde ring,
 6   de l
        aying, orde frauding prese ntorfuture credit
                                                   orsof the Se ll
                                                                 e rs, and ne it
                                                                               h e rt
                                                                                    he
 7   Se ll
         e rsnort
                h e Buye rise nt
                               e ring into t
                                           h e Purch ase and Sale Agree m e nt, orproposing
 8   to consum m ate t
                     h e Sale, fraudul
                                     e ntly, fort
                                                h e purpose of stat
                                                                  utoryand com m on law
 9   fraudulentconve yance , fraudulenttransfe r, orvoidable transfe rclaim swh e the runde r
10   the Bank ruptcy Code orunde rt
                                  h e lawsof t
                                             h e United States, any state, territ
                                                                                ory,
11   posse ssion t
                 h e reof, orthe D ist
                                     rictof Col
                                              um bia, oranyothe rappl
                                                                    icabl
                                                                        e jurisdict
                                                                                  ion
12   wit
       h lawssubst
                 ant
                   ial
                     lysim ilart
                               oth e foregoing.
13             L.        In t
                            h e abse nce of a staype nding appe al, t
                                                                    h e Buye risaut
                                                                                  h orize d t
                                                                                            o rely
14   on t
        h isO rde rin cl
                       osing t
                             h e Sal
                                   e on t
                                        h e term sand conditionsse tfort
                                                                       h in t
                                                                            h e Purch ase
15   and Sale Agree m e ntand t
                              h isO rde r.
16                                         HighestandBestOffer
17             M.        W ith the ful
                                     lcoope ration of t
                                                      h e East
                                                             e rdays, the D e btorsconduct
                                                                                         e d an
18   e xt
        e nsive m ark e t
                        ing and sal
                                  e proce ss in accordance wit
                                                             h , and h ave othe rwise
19   com plie d in al
                    lm aterialrespe ct
                                     swith, the Bid Proce duresO rde r. Th e sale proce ssse t
20   forth in t
              h e Bid Proce duresO rde rafforde d a ful
                                                      l, fair, and reasonable opport
                                                                                   unityfor
21   any pe rson ore nt
                      ity to m ak e a h igh e rorot
                                                  h e rwise be t
                                                               teroffe rt
                                                                        o purch ase t
                                                                                    he
22   Prope rty.
23             N.        Base d upon t
                                     h e Bid Proce duresapprove d pursuantt
                                                                          o the Bid Proce dures
24   O rde r, t
              h e D e bt
                       ors de t
                              e rm ine d thatt
                                             h e bid e vide nce d by the Purch ase and Sale
25   Agree m e ntist
                   h e h igh e stand be stoffe rforthe Prope rty.
26

27   FO R M O FSALE O R D ER –Page 9                        PA CH U LSK I STA NG                B U SH K O R NFE LD      LLP
                                                            Z I E H L & JO NE S LLP                    LAW O FFICES
28                                                         10100 SantaMoni caBl vd., 13th Fl
                                                                                           r.      601 Uni onSt., Sui te5000
                                                             LosAngel es, CA 9 0067-4003        Seattl
                                                                                                     e, W ashi
                                                                                                             ngton9 8101-2373
                                                               Telephone(310) 277-69 10            Telephone(206) 29 2-2110
                                                               Facsimile(310) 201-0760             Facsimi le(206) 29 2-2104
     D O CS_ SF:105437.7 20375/001

21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37                 Pg 283 of 379
 1             O.        Th e Sale m e m orial
                                             ize d in t
                                                      h e Purch ase and Sal
                                                                          e Agree m e ntconstitutes
 2   the h igh e stand be stoffe rfort
                                     h e Prope rtyand willprovide a greaterrecove ryfort
                                                                                       he
 3   D e bt
          ors, the D e btors’e states, and t
                                           h e East
                                                  e rdays’creditorst
                                                                   h an woul
                                                                           d be provide d by
 4   anyothe ravailable al
                         ternat
                              ive . Th e D e bt
                                              ors’de term ination t
                                                                  h atthe Purch ase and Sal
                                                                                          e
 5   Agree m e ntconstitutest
                            h e h igh e stand be stoffe rconstitutesa valid and sound e xe rcise
 6   ofbusine ssjudgm e ntbythe respe ct
                                       ive Se l
                                              le rs.
 7             P.        Th e Prope rtywasade quat
                                                 e lym ark e ted bythe Se llersand t
                                                                                   h e iradvisors,
 8   and t
         h e conside rat
                       ion provide d bythe Buye runde rt
                                                       h e Purch ase and Sale Agree m e nt
 9   constit
           utes the h igh e stand be stoffe r for the Prope rty and wil
                                                                      lprovide great
                                                                                   er
10   recove rie sfort
                    h e Se llers’creditorsthan would be provide d by any othe ravailabl
                                                                                      e
11   alt
       e rnat
            ive .
12             Q.        Th e Purch ase and Sale Agree m e ntreprese nt
                                                                      sa fairand reasonabl
                                                                                         e offe r
13   to purch ase the Prope rtyunde rt
                                     h e circum stance sof t
                                                           h e Ch apter11 Case s. No ot
                                                                                      h er
14   pe rson ore ntityorgroup of e ntit
                                      ie sh asoffe red t
                                                       o purch ase t
                                                                   h e Prope rtyforgreat
                                                                                       er
15   e conom ic value t
                      oth e D e bt
                                 ors’e statesort
                                               oth e Easterdaysthan the Buye r.
16             R.        Approvalof the M ot
                                           ion and t
                                                   h e Purch ase and Sal
                                                                       e Agree m e ntand t
                                                                                         he
17   consum m ation of the Sale are in t
                                       h e be stinterest
                                                       sof t
                                                           h e D e bt
                                                                    ors, the ircredit
                                                                                    ors, the ir
18   e st
        ates, and the credit
                           orsofe ach oft
                                        h e Easterdaysand othe rpart
                                                                   ie s-in-interest.
19             S.        Th e D e bt
                                   orsh ave de m onstrated com pe ll
                                                                   ing circum stance sand a good,
20   sufficie ntand sound busine sspurpose and just
                                                  ification fort
                                                               h e Sale.
21                                         NoFraudulentTransfer
22             T.        Th e conside ration provide d bythe Buye rto the Se l
                                                                             lers, and rece ive d by
23   the Se l
            lers, isfairand ade quate and const
                                              itut
                                                 e sreasonablye quivalentvalue and fair
24   conside ration unde rt
                          h e Bank ruptcyCode and unde rt
                                                        h e lawsoft
                                                                  h e United Stat
                                                                                e s, any
25   state, t
            e rrit
                 ory, posse ssion, or t
                                      h e D istrictof Colum bia, orany othe r appl
                                                                                 icable
26   jurisdiction wit
                    h l
                      awssubstant
                                iallysim ilarto the foregoing.
27   FO R M O FSALE O R D ER –Page 10                       PA CH U LSK I STA NG                B U SH K O R NFE LD      LLP
                                                            Z I E H L & JO NE S LLP                    LAW O FFICES
28                                                         10100 SantaMoni caBl vd., 13th Fl
                                                                                           r.      601 Uni onSt., Sui te5000
                                                             LosAngel es, CA 9 0067-4003        Seattl
                                                                                                     e, W ashi
                                                                                                             ngton9 8101-2373
                                                               Telephone(310) 277-69 10            Telephone(206) 29 2-2110
                                                               Facsimile(310) 201-0760             Facsimi le(206) 29 2-2104
     D O CS_ SF:105437.7 20375/001

21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37                 Pg 284 of 379
 1             U.        Th e Buye risnota succe ssorto t
                                                        h e Se llersorthe irrespe ctive e st
                                                                                           atesby
 2   reason ofanythe oryoflaw ore quity, and the Buye rsh allnotassum e orin anywaybe
 3   responsibl
              e forany liabil
                            ity orobl
                                    igat
                                       ion of any of t
                                                     h e Se ll
                                                             e rsorthe irrespe ct
                                                                                ive
 4   e st
        atesbyreason t
                     h e reof. Th e Buye risnota m e re continuation ofthe D e bt
                                                                                orsort
                                                                                     h e ir
 5   e st
        atesorthe Easterdaysorthe irrespe ct
                                           ive e st
                                                  ates, asappl
                                                             icabl
                                                                 e , and the re isno
 6   cont
        inuitybe twe e n t
                         h e Buye rand anyof t
                                             h e Se l
                                                    lers. Th e Buye risnoth olding itse lf
 7   outt
        o t
          h e publ
                 ic asa continuation of t
                                        h e Se llers. Th e Sale doe snotam ountto a
 8   consol
          idat
             ion, m e rge r, orde fact
                                     o m e rge rofthe Buye rand anyofthe Se l
                                                                            lers.
 9                                             Val
                                                 idityofTransfer
10             V.        Th e Se l
                                 lers h ave fullcorporate powe rand authority to e xe cute and
11   de l
        ive rt
             h e Purch ase and Sale Agree m e ntand al
                                                     lothe rdocum e nts contem plat
                                                                                  ed
12   the reby and t
                  o pe rform the irobl
                                     igat
                                        ions t
                                             h e reunde r, and no furt
                                                                     h e rconse nts or
13   approvalsare required forthe Se l
                                     lerst
                                         o consum m ate the Sal
                                                              e , e xce ptasot
                                                                             h e rwise se t
14   forth in the Purch ase and Sale Agree m e nt.
15             W.        Th e transfe rof the Prope rtyand t
                                                           h e assum ption and assignm e ntof the
16   Assigne d and Assum e d Le ase sand Contract
                                                stot
                                                   h e Buye rwil
                                                               lbe asof the Closing
17   D ate a legal, valid, and e ffe ct
                                      ive transfe rof such Prope rty and t
                                                                         h e Assigne d and
18   Assum e d Le ase sand Cont
                              racts, and ve st
                                             sorwil
                                                  lve stt
                                                        h e Buye rwith al
                                                                        lrigh ts, t
                                                                                  itl
                                                                                    e,
19   and interestof t
                    h e Se ll
                            e rsto the Prope rt
                                              y free and clearof allClaim s, R igh tsand
20   Encum brance saccruing, arising orrel
                                         ating t
                                               h e reto anytim e priort
                                                                      o oron t
                                                                             h e Cl
                                                                                  osing
21   D ate, e xce ptasse tforth in t
                                   h e Purch ase and Sal
                                                       e Agree m e nt.
22                                   Secti
                                         on541(a)(7)oftheBankruptcyCode
23             X.        Th e Purch ase and Sale Agree m e ntand the EasterdayPrope rtyupon it
                                                                                             s
24   acquisit
            ion by the De bt
                           orsfrom the East
                                          e rdaysconst
                                                     itute prope rty of the D e bt
                                                                                 ors’
25   bank ruptcye stat
                     e spursuantt
                                o se ction 541(a)(7)ofthe Bank rupt
                                                                  cyCode . Th e D e bt
                                                                                     ors
26   are prope rlye xe rcising t
                               h e irbusine ssjudgm e ntin acquiring t
                                                                     h e EasterdayPrope rtyto
27   FO R M O FSALE O R D ER –Page 11                         PA CH U LSK I STA NG                B U SH K O R NFE LD      LLP
                                                              Z I E H L & JO NE S LLP                    LAW O FFICES
28                                                           10100 SantaMoni caBl vd., 13th Fl
                                                                                             r.      601 Uni onSt., Sui te5000
                                                               LosAngel es, CA 9 0067-4003        Seattl
                                                                                                       e, W ashi
                                                                                                               ngton9 8101-2373
                                                                 Telephone(310) 277-69 10            Telephone(206) 29 2-2110
                                                                 Facsimile(310) 201-0760             Facsimi le(206) 29 2-2104
     D O CS_ SF:105437.7 20375/001

21-00141-WLH11             Doc 830     Filed 06/21/21   Entered 06/21/21 17:28:37                 Pg 285 of 379
 1   m axim ize the val
                      ue of the Prope rty for t
                                              h e be ne fit of all Part
                                                                      ie s-in-Int
                                                                                e rest.
 2   Notwit
          h standing the D e bt
                              ors’acquisition of t
                                                 h e Easterday Prope rty and sale of t
                                                                                     he
 3   Prope rty(incl
                  uding t
                        h e EasterdayPrope rt
                                            y) to t
                                                  h e Buye r, the Easterdayssh al
                                                                                lret
                                                                                   ain
 4   the irrigh tt
                 oth e proce e dsfrom the sale of t
                                                  h e EasterdayPrope rtyasde t
                                                                             e rm ine d in
 5   accordance wit
                  h t
                    h e Coope rat
                                ion Agree m e nt.
 6                                   Secti
                                         on363(f)oftheBankruptcyCode
 7             Y.        Th e Purch ase Agree m e ntisconditione d upon t
                                                                        h e sale of the Prope rtyto
 8   the Buye r, and t
                     h e assum ption, assignm e ntand/orsal
                                                          e of the Assigne d and Assum e d
 9   Le ase s and Contracts t
                            o t
                              h e Buye r, free and clear of all Claim s, R igh t
                                                                               s and
10   Encum brance s.
11             Z.        Th e Se l
                                 lersm ayse llthe Prope rtyfree and clearof allClaim s, R igh tsand
12   Encum brance sbe cause , in e ach case , one orm ore of the standardsse tforth in se ct
                                                                                           ion
13   363(f)(1)–(5) of t
                      h e Bank ruptcy Code h asbe e n sat
                                                        isfie d. Th ose h olde rsof Cl
                                                                                     aim s,
14   R igh tsand Encum brance swh o did notobje ct,orwh o wit
                                                            h drew the irobje ctions, t
                                                                                      othe
15   Sale orthe M otion are de e m e d to h ave conse nted t
                                                           h e ret
                                                                 o pursuantt
                                                                           o se ct
                                                                                 ion 363(f)(2)
16   of the Bank ruptcy Code .               As to any othe r h ol
                                                                 de rs of Claim s, R igh ts and
17   Encum brance swh o filed obje ct
                                    ionst
                                        oth e M otion notot
                                                          h e rwise withdrawn atthe Sal
                                                                                      e
18   H e aring, such Claim s, R igh t
                                    sand Encum brance sfallwithin one orm ore of t
                                                                                 h e othe r
19   subse ctionsof se ct
                        ion 363(f) and are ade quately protected by h aving the irCl
                                                                                   aim s,
20   R igh ts and Encum brance s e it
                                    h e rpaid in fullorassum e d by the Buye rupon t
                                                                                   he
21   Closing D ate, oratt
                        ach to t
                               h e cash proce e dsof t
                                                     h e Sale ult
                                                                im atelyat
                                                                         tribut
                                                                              able to t
                                                                                      he
22   Prope rtyin wh ich such creditoral
                                      lege san interest, in t
                                                            h e sam e orde rof priority, with
23   the sam e validity, force and e ffe ctthatsuch creditorh ad priort
                                                                      o the Sale, subje ctt
                                                                                          o
24   anyand allclaim sand de fe nse st
                                     h e Se ll
                                             e rsm ayposse sswit
                                                               h respe ctt
                                                                         h e ret
                                                                               o.
25             AA. Th e Buye rsh allh ave no obl
                                               igat
                                                  ionswit
                                                        h respe ctto anyliabil
                                                                             itie sof t
                                                                                      he
26   Se ll
         e rse xce ptasspe cifical
                                 lyse tfort
                                          h in, and solelyt
                                                          o the e xtentprovide d pursuantt
                                                                                         o,
27   FO R M O FSALE O R D ER –Page 12                        PA CH U LSK I STA NG                B U SH K O R NFE LD      LLP
                                                             Z I E H L & JO NE S LLP                    LAW O FFICES
28                                                          10100 SantaMoni caBl vd., 13th Fl
                                                                                            r.      601 Uni onSt., Sui te5000
                                                              LosAngel es, CA 9 0067-4003        Seattl
                                                                                                      e, W ashi
                                                                                                              ngton9 8101-2373
                                                                Telephone(310) 277-69 10            Telephone(206) 29 2-2110
                                                                Facsimile(310) 201-0760             Facsimi le(206) 29 2-2104
     D O CS_ SF:105437.7 20375/001

21-00141-WLH11             Doc 830    Filed 06/21/21   Entered 06/21/21 17:28:37                 Pg 286 of 379
 1   the Purch ase and Sal
                         e Agree m e nt, and the Sale wil
                                                        lnotsubje ctt
                                                                    h e Buye roranyof
 2   the Buye r’s asse ts to any liabil
                                      ity for any Claim s, R igh t
                                                                 s, and Encum brance s
 3   wh at
         soe ve r(incl
                     uding, wit
                              h outlim itat
                                          ion, unde ranythe oryofe quit
                                                                      able law, ant
                                                                                  itrust
                                                                                       ,
 4   se t
        off, orsucce ssorortransfe ree liabil
                                            ity).
 5             BB. Th e Buye rwould note nterinto the Purch ase and Sale Agree m e ntand
 6   would notconsum m ate the Sale, thusadve rse lyaffe ct
                                                          ing t
                                                              h e D e bt
                                                                       ors, the ire states,
 7   credit
          ors, e m ploye e s, the Easterdaysand t
                                                h e ircreditors, and ot
                                                                      h e rpart
                                                                              ie sin interest,if
 8   the sale of t
                 h e Prope rty was not free and clear of all Claim s, R igh t
                                                                            s, and
 9   Encum brance sorif t
                        h e Buye rwould, orin t
                                              h e future could, be liable foranyClaim s,
10   R igh ts, and Encum brance s. Th e Buye rwould notconsum m ate t
                                                                    h e Sale unlesst
                                                                                   he
11   Purch ase and Sale Agree m e ntspe cificallyprovide s, and thisCourtspe cifical
                                                                                   lyorde rs,
12   thatnone of t
                 h e Buye r, it
                              sasse t
                                    s, and t
                                           h e Prope rtywillh ave anyliabilitywh atsoe ve r
13   wit
       h respe ctto, orbe required to satisfyin anym anne r, wh e t
                                                                  h e ratlaw orin e quity,
14   wh e t
          h e rbypaym e nt, se t
                               off orot
                                      h e rwise , directlyorindirectl
                                                                    y, anyClaim s, R igh t
                                                                                         s,
15   and Encum brance s, oranysucce ssorortransfe ree liabil
                                                           ityforanyofthe Se l
                                                                             lers.
16                                   AssignedandAssumedLeasesandContracts
17             CC. Th e assum ption and assignm e ntof the Assigne d and Assum e d Le ase s
18   and Contract
                spursuantto t
                            h e term sof thisO rde risintegralto the Purch ase and Sale
19   Agree m e ntand isin the be stinterestsof t
                                               h e Se l
                                                      lersand t
                                                              h e irpartie s-in-int
                                                                                  e rest, and
20   represe nt
              sth e reasonabl
                            e e xe rcise of sound and prude ntbusine ssjudgm e ntby the
21   Se ll
         e rs.
22             D D . Th e respe ctive am ount
                                            sse tforth on Exhibit2 att
                                                                     ach e d h e ret
                                                                                   o are the
23   sole am ount
                sne ce ssaryunde rse ctions365(b)(1)(A) and (B) and 365(f)(2)(A) of the
24   Bank ruptcy Code to cure allm one t
                                       ary de fault
                                                  sand pay al
                                                            lactualpe cuniary losse s
25   unde rthe Assigne d and Assum e d Contract
                                              sand Le ase s(t
                                                            h e “Cure Am ounts”).
26

27   FO R M O FSALE O R D ER –Page 13                          PA CH U LSK I STA NG                B U SH K O R NFE LD      LLP
                                                               Z I E H L & JO NE S LLP                    LAW O FFICES
28                                                            10100 SantaMoni caBl vd., 13th Fl
                                                                                              r.      601 Uni onSt., Sui te5000
                                                                LosAngel es, CA 9 0067-4003        Seattl
                                                                                                        e, W ashi
                                                                                                                ngton9 8101-2373
                                                                  Telephone(310) 277-69 10            Telephone(206) 29 2-2110
                                                                  Facsimile(310) 201-0760             Facsimi le(206) 29 2-2104
     D O CS_ SF:105437.7 20375/001

21-00141-WLH11             Doc 830      Filed 06/21/21   Entered 06/21/21 17:28:37                 Pg 287 of 379
 1             EE.       Ade quate assurance e xiststhatthe Cure Am ountsrequired to be paid
 2   unde rthe Purch ase and Sale Agree m e ntwil
                                                lbe paid and t
                                                             h e Buye rwillful
                                                                             lype rform
 3   allfut
          ure obligat
                    ionsunde rthe Assigne d and Assum e d Le ase sand Contract
                                                                             sassum e d
 4   and assigne d t
                   o the Buye runde rthe Purch ase and Sale Agree m e ntwit
                                                                          h in t
                                                                               h e m e aning
 5   of se ct
            ions365(b)(1)(C), 365(b)(3) (t
                                         oth e e xtentapplicable) and 365(f)(2)(B) of t
                                                                                      he
 6   Bank ruptcyCode .
 7                             CompellingCircumstancesforanImmediateSale
 8             FF.       To m axim ize the val
                                             ue of the Prope rty, itise sse nt
                                                                             ialt
                                                                                h atthe Sale occur
 9   wit
       h in t
            h e tim e const
                          raint
                              sse tforth in t
                                            h e Purch ase and Sale Agree m e nt. Tim e isof
10   the e sse nce in consum m ating the Sale.
11             GG. Give n al
                           loft
                              h e circum stance softhe se ch apter11 case sand t
                                                                               h e ade quacy
12   and fairvalue of the purch ase price unde rt
                                                h e Purch ase and Sal
                                                                    e Agree m e nt, t
                                                                                    he
13   propose d Sale t
                    oth e Buye ron t
                                   h e term sse tfort
                                                    h in the Purch ase and Sal
                                                                             e Agree m e nt
14   constit
           utesa reasonable and sound e xe rcise of t
                                                    h e Se l
                                                           lers’busine ssjudgm e ntand
15   sh oul
          d be approve d.
16             H H . Th e consum m ation of the Sale islegal, valid and prope rly aut
                                                                                    h orize d
17   unde rallappl
                 icabl
                     e provisionsof the Bank ruptcyCode , including, wit
                                                                       h outlim itation,
18   se ctions 105(a), 363(b), 363(f), 363(m ), 365(b) and 365(f) and al
                                                                       l applicabl
                                                                                 e
19   requirem e ntsofsuch se ctionsh ave be e n com plie d with in respe ctofthe transaction.
20   NOW , THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND
21   DECREED THAT:
22                                           GeneralProvi
                                                        sions
23             1.        Th e relie f reque stin the M ot
                                                        ion isgrant
                                                                  e d and approve d, and t
                                                                                         h e Sal
                                                                                               e
24   contem plated t
                   h e reby and by t
                                   h e Purch ase and Sale Agree m e ntisapprove d asse t
25   forth in thisO rde r.
26

27   FO R M O FSALE O R D ER –Page 14                       PA CH U LSK I STA NG                B U SH K O R NFE LD      LLP
                                                            Z I E H L & JO NE S LLP                    LAW O FFICES
28                                                         10100 SantaMoni caBl vd., 13th Fl
                                                                                           r.      601 Uni onSt., Sui te5000
                                                             LosAngel es, CA 9 0067-4003        Seattl
                                                                                                     e, W ashi
                                                                                                             ngton9 8101-2373
                                                               Telephone(310) 277-69 10            Telephone(206) 29 2-2110
                                                               Facsimile(310) 201-0760             Facsimi le(206) 29 2-2104
     D O CS_ SF:105437.7 20375/001

21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37                 Pg 288 of 379
 1             2.        Allobje ctionst
                                       oth e M otion ort
                                                       h e relie f reque sted t
                                                                              h e rein thath ave not
 2   be e n wit
              h drawn, waive d, orse tt
                                      led asannounce d t
                                                       oth isCourtorbystipulation fil
                                                                                    ed
 3   wit
       h t
         h isCourt,and allrese rvat
                                  ionsofrigh tsincl
                                                  ude d t
                                                        h e rein, are h e rebyove rruled on
 4   the m e rit
               s or t
                    h e interest
                               s of such obje ct
                                               ions h ave be e n ot
                                                                  h e rwise satisfie d or
 5   ade quatelyprovide d for.
 6                                   ApprovalofthePurchaseandSaleAgreement
 7             3.        Th e Purch ase and Sale Agree m e nt, and allt
                                                                      h e term s and condit
                                                                                          ions
 8   the reof, are h e rebyapprove d.
 9             4.        Pursuantto se ct
                                        ion 363(b) of t
                                                      h e Bank ruptcy Code , the D e bt
                                                                                      ors are
10   aut
       h orize d and e m powe red t
                                  o tak e anyand al
                                                  lact
                                                     ionsne ce ssaryorappropriate t
                                                                                  o (a)
11   acquire t
             h e EasterdayPrope rty, (b) consum m ate the Sale of the Prope rtyto the Buye r
12   pursuantt
             o and in accordance wit
                                   h the term sof t
                                                  h e Purch ase and Sale Agree m e nt, (c)
13   close the Sal
                 e ascontem plated bythe Purch ase and Sale Agree m e ntand thisO rde r,
14   and (d) e xe cute and de l
                              ive r, pe rform unde r, consum m ate, im plem e ntand cl
                                                                                     ose full
                                                                                            y
15   the Purch ase and Sale Agree m e nt, toge the r wit
                                                       h al
                                                          laddit
                                                               ionalinstrum e nts and
16   docum e ntst
                h atm aybe reasonablyne ce ssaryorappropriate t
                                                              o the pe rform ance of t
                                                                                     he
17   obligat
           ionsascont
                    e m plated by the Purch ase and Sale Agree m e ntand such ot
                                                                               h er
18   ancil
         larydocum e nts.
19             5.        Th isO rde rsh al
                                         lbe binding in al
                                                         lrespe ctsupon the Se ll
                                                                                e rs, al
                                                                                       lcreditors
20   of anySe ller, allh ol
                          de rsof e quityint
                                           e restsin anySe ller, al
                                                                  lh ol
                                                                      de rsof anyinterest
                                                                                        s,
21   lie ns, claim s, liabilit
                             ie sand e ncum brance s(wh e the rk nown orunk nown) againstany
22   Se ll
         e roron alloranyport
                            ion of t
                                   h e Prope rty, allcounterpartie sto the Assigne d and
23   Assum e d Le ase sand Contract
                                  s, t
                                     h e Buye rand al
                                                    lsucce ssorsand assignsoft
                                                                             h e Buye r,
24   and any trustee s, if any, subse que nt
                                           ly appointed in any of the D e btors’ch apter11
25   case sorupon a conve rsion t
                                o ch apter7 ofthe Bank ruptcyCode ofanyoft
                                                                         h e D e bt
                                                                                  ors’
26   case s. Th isO rde rand t
                             h e Purch ase and Sale Agree m e ntsh allinure to t
                                                                               h e be ne fitof
27   FO R M O FSALE O R D ER –Page 15                           PA CH U LSK I STA NG                B U SH K O R NFE LD      LLP
                                                                Z I E H L & JO NE S LLP                    LAW O FFICES
28                                                             10100 SantaMoni caBl vd., 13th Fl
                                                                                               r.      601 Uni onSt., Sui te5000
                                                                 LosAngel es, CA 9 0067-4003        Seattl
                                                                                                         e, W ashi
                                                                                                                 ngton9 8101-2373
                                                                   Telephone(310) 277-69 10            Telephone(206) 29 2-2110
                                                                   Facsimile(310) 201-0760             Facsimi le(206) 29 2-2104
     D O CS_ SF:105437.7 20375/001

21-00141-WLH11             Doc 830       Filed 06/21/21   Entered 06/21/21 17:28:37                 Pg 289 of 379
 1   the D e btors, t
                    h e ire st
                             ates, and the East
                                              e rdays’creditors, the ire st
                                                                          ates, asappl
                                                                                     icable, t
                                                                                             he
 2   Buye r, and any of t
                        h e succe ssorsand assignsof t
                                                     h e foregoing. In the e ve ntt
                                                                                  he
 3   D e bt
          ors’Case sare dism isse d, thisO rde rsh al
                                                    lrem ain e nforce able bythe Buye rin any
 4   courtof com pe tentjurisdict
                                ion notwit
                                         h st
                                            anding any orde rdism issing t
                                                                         h e D e btors’
 5   Case s.
 6                                          TransferoftheAssets
 7             6.        Pursuantto se ct
                                        ions105(a), 363(b), 363(f), 365(b), 365(f), and 541(a)(7)
 8   ofthe Bank ruptcyCode , t
                             h e Se l
                                    lersare aut
                                              h orize d t
                                                        o consum m ate t
                                                                       h e Sal
                                                                             e asse tfort
                                                                                        h
 9   in t
        h e Purch ase and Sale Agree m e ntand transfe rthe Prope rtyon the Closing D ate.
10   Such Prope rtysh al
                       lbe transfe rred t
                                        o the Buye r“asiswh e re is”wit
                                                                      h allfaul
                                                                              tssubje ct
11   to and in accordance with t
                               h e Purch ase and Sale Agree m e ntupon and asof t
                                                                                he
12   Closing D ate, and upon Buye r’spaym e ntin ful
                                                   lof t
                                                       h e Purch ase Price , such transfe r
13   sh al
         lconst
              itute a legal, valid, binding, and e ffe ct
                                                        ive transfe rof the Prope rtyfree and
14   clearof al
              lCl
                aim s, R igh t
                             s and Encum brance s. Pursuantt
                                                           o se ct
                                                                 ion 363(f) of t
                                                                               he
15   Bank ruptcyCode , t
                       h e transfe rof t
                                       itle t
                                            oth e Prope rty, including butnotl
                                                                             im ited to t
                                                                                        he
16   Assigne d and Assum e d Le ase sand Contract
                                                s, sh al
                                                       lbe free and clearof anyand al
                                                                                    l
17   Claim s, R igh t
                    s, and Encum brance s(incl
                                             uding, withoutl
                                                           im itat
                                                                 ion, anyand al
                                                                              lcl
                                                                                aim s
18   pursuantt
             o any succe ssor-in-interestorfraudulentt
                                                     ransfe rl
                                                             iability the ory). To the
19   e xt
        e ntsuch Claim s, R igh ts, and Encum brance sare notpaid in fullorassum e d by
20   Buye rupon t
                h e Cl
                     osing D at
                              e , allCl
                                      aim s, R igh ts, and Encum brance son the Prope rt
                                                                                       y
21   sh al
         lat
           tach solelyto the proce e dsof t
                                          h e Sale wit
                                                     h t
                                                       h e sam e validity, priority, force ,
22   and e ffe ctt
                 h att
                     h e ynow h ave asagainstt
                                             h e Prope rty, subje ctt
                                                                    o anyand al
                                                                              lclaim sand
23   de fe nse sthe Se l
                       lersand the ire stat
                                          e sm ayposse sswit
                                                           h respe ctthe ret
                                                                           o.
24             7.        Exce ptase xpressly pe rm itted orot
                                                            h e rwise spe cificallyprovide d in t
                                                                                                he
25   Purch ase and Sal
                     e Agree m e ntorthisO rde r, al
                                                   lpe rsonsore nt
                                                                 itie sh olding Claim s,
26   R igh ts, and Encum brance sin al
                                     loranyportion ofthe Prope rtyarising unde roroutof,
27   FO R M O FSALE O R D ER –Page 16                       PA CH U LSK I STA NG                B U SH K O R NFE LD      LLP
                                                            Z I E H L & JO NE S LLP                    LAW O FFICES
28                                                         10100 SantaMoni caBl vd., 13th Fl
                                                                                           r.      601 Uni onSt., Sui te5000
                                                             LosAngel es, CA 9 0067-4003        Seattl
                                                                                                     e, W ashi
                                                                                                             ngton9 8101-2373
                                                               Telephone(310) 277-69 10            Telephone(206) 29 2-2110
                                                               Facsimile(310) 201-0760             Facsimi le(206) 29 2-2104
     D O CS_ SF:105437.7 20375/001

21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37                 Pg 290 of 379
 1   in conne ct
               ion with, orin anywayrelat
                                        ing to t
                                               h e Se l
                                                      lers, the Prope rty, the ope rat
                                                                                     ion of
 2   the Se ll
             e rs’busine sspriorto t
                                   h e Cl
                                        osing D ate, t
                                                     h e consum m ation of t
                                                                           h e Sale and
 3   transfe r of t
                  h e Prope rty to the Buye r, h e reby are foreve r barred, e stoppe d and
 4   pe rm ane ntlye njoine d from asse rt
                                         ing againstt
                                                    h e Buye r, orit
                                                                   ssucce ssorsorassigns,
 5   and t
         h e Prope rty, such pe rsons’ore nt
                                           itie s’Claim s, R igh t
                                                                 s, and Encum brance sin and
 6   to t
        h e Prope rty and/oragainstt
                                   h e Buye r. O n t
                                                   h e Cl
                                                        osing D ate, e ach creditoris
 7   aut
       h orize d t
                 o e xe cute such docum e nt
                                           sand tak e allot
                                                          h e ractionsasm aybe ne ce ssary
 8   to release Claim s, R igh t
                               s, and Encum brance son t
                                                       h e Prope rty, if any, asprovide d
 9   h e rein, assuch Cl
                       aim s, R igh ts, and Encum brance sm ayh ave be e n recorde d orm ay
10   ot
      h e rwise e xist.Th e Sale authorize d h e rein sh allbe of fullforce and e ffe ct,regardless
11   ofanySe llers’lack ofgood standing in anyjurisdiction in wh ich such Se l
                                                                             lerisform e d
12   orauthorize d to t
                      ransactbusine ss. Upon consum m ation of t
                                                               h e Sal
                                                                     e se tfort
                                                                              h in t
                                                                                   he
13   Purch ase and Sale Agree m e nt, t
                                      h e Buye rsh allbe authorize d t
                                                                     o file t
                                                                            e rm inat
                                                                                    ion
14   statem e ntsorl
                   ie n term inat
                                ionsin any required jurisdict
                                                            ion t
                                                                o rem ove any record,
15   notice fil
              ing, orfinancing statem e ntrecorde d t
                                                    o at
                                                       tach , pe rfe ctorot
                                                                          h e rwise notice any
16   lie n ore ncum brance wit
                             h respe ctt
                                       oth e Prope rty(butnott
                                                             h e proce e dsthe reof) t
                                                                                     h atis
17   e xt
        inguish e d orothe rwise release d pursuantto thisO rde runde rse ction 363 and t
                                                                                        he
18   related provisionsoft
                         h e Bank rupt
                                     cyCode .
19             8.        Allpe rsonsand e ntit
                                             ie sare h e rebyforeve rproh ibited and e njoine d from
20   tak ing anyaction thatwoul
                              d adve rse lyaffe ctorinterfe re with t
                                                                    h e abilityofthe Se ll
                                                                                         e rs
21   to se l
           land transfe rt
                         h e Prope rty to the Buye rin accordance wit
                                                                    h t
                                                                      h e term sof t
                                                                                   he
22   Purch ase and Sale Agree m e ntand t
                                        h isO rde r.
23             9.        Allpe rsonsand e ntitie st
                                                  h atare in posse ssion of som e orallof t
                                                                                          he
24   Prope rtyon t
                 h e Cl
                      osing D ate are direct
                                           e d to surrende rposse ssion of such Prope rtyt
                                                                                         o
25   the Buye roritsassigne e atCl
                                 osing.
26

27   FO R M O FSALE O R D ER –Page 17                       PA CH U LSK I STA NG                B U SH K O R NFE LD      LLP
                                                            Z I E H L & JO NE S LLP                    LAW O FFICES
28                                                         10100 SantaMoni caBl vd., 13th Fl
                                                                                           r.      601 Uni onSt., Sui te5000
                                                             LosAngel es, CA 9 0067-4003        Seattl
                                                                                                     e, W ashi
                                                                                                             ngton9 8101-2373
                                                               Telephone(310) 277-69 10            Telephone(206) 29 2-2110
                                                               Facsimile(310) 201-0760             Facsimi le(206) 29 2-2104
     D O CS_ SF:105437.7 20375/001

21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37                 Pg 291 of 379
 1             10.       Th e provisionsof t
                                           h isO rde rauthorizing t
                                                                  h e Sale of t
                                                                              h e Prope rtybythe
 2   Se ll
         e rsfree and clearof Claim s, R igh t
                                             s, and Encum brance ssh al
                                                                      lbe se lf-e xe cut
                                                                                       ing,
 3   and none of t
                 h e Se l
                        lers, t
                              h e Buye r, oranyothe rpartysh al
                                                              lbe required t
                                                                           o e xe cute or
 4   fil
       e release s, term ination statem e nts, assignm e nt
                                                          s, cance llat
                                                                      ions, conse nts, orot
                                                                                          h er
 5   inst
        rum e nt
               sto e ffe ct
                          uat
                            e , consum m ate, and/orim plem e ntthe provisionsh e reof wit
                                                                                         h
 6   respe ctt
             o t
               h e Sale; provided, however, t
                                            h att
                                                h isparagraph sh al
                                                                  lnote xcuse such
 7   partie sfrom pe rform ing anyand allof the irrespe ct
                                                         ive obl
                                                               igat
                                                                  ionsunde rt
                                                                            h e Purch ase
 8   and Sale Agree m e nt.
 9             11.       W ithoutlim iting t
                                           h e foregoing, a ce rtifie d copy of t
                                                                                h isO rde rm ay be
10   fil
       e d wit
             h t
               h e appropriate clerk orclerk s and/orage ncie s orde partm e nts and/or
11   recorde d t
               o actt
                    o cance lanyofthe Cl
                                       aim s, R igh t
                                                    sand Encum brance son t
                                                                          h e Prope rt
                                                                                     y
12   ofrecord.
13             12.       If any pe rson ore nt
                                             ity thath asfiled stat
                                                                  e m e nt
                                                                         sorot
                                                                             h e rdocum e ntsor
14   agree m e nt
                se vide ncing int
                                e rest
                                     s, l
                                        ie ns, cl
                                                aim s, liabilitie sand e ncum brance son allora
15   port
        ion of t
               h e Prope rt
                          ysh al
                               lnoth ave de l
                                            ive red t
                                                    oth e D e btorspriorto t
                                                                           h e Closing, in
16   prope rform forfil
                      ing and e xe cuted by appropriat
                                                     e part
                                                          ie s, term inat
                                                                        ion stat
                                                                               e m e nts,
17   inst
        rum e nt
               sof satisfaction, release sof l
                                             ie nsand e ase m e nt
                                                                 s, and anyothe rdocum e nt
                                                                                          s
18   ne ce ssaryorde sirabl
                          e t
                            oth e Buye rforthe purpose of docum e nt
                                                                   ing t
                                                                       h e rel
                                                                             e ase of all
19   Claim s, R igh t
                    s, and Encum brance son t
                                            h e Prope rty, wh ich the Pe rson ore nt
                                                                                   ityh asor
20   m ayasse rtwit
                  h respe ctto al
                                loranyport
                                         ion of t
                                                h e Prope rty, the Se l
                                                                      lersare h e reby
21   aut
       h orize d, and the Buye rish e rebyauthorize d, t
                                                       o e xe cute and file such statem e nt
                                                                                           s,
22   inst
        rum e nt
               s, rel
                    e ase s, and othe rdocum e nt
                                                son be h alf of such pe rson ore nt
                                                                                  ity wit
                                                                                        h
23   respe ctt
             oth e Prope rt
                          y.
24             13.       Th isO rde risand sh allbe binding upon and gove rn the actsofallpe rsons
25   and e nt
            itie s, incl
                       uding, wit
                                h outlim itat
                                            ion, allfiling age nt
                                                                s, filing office rs, tit
                                                                                       le age nt
                                                                                               s,
26   titl
        e com panie s, recorde rs of m ortgage s, recorde rs of de e ds, regist
                                                                              rars of de e ds,
27   FO R M O FSALE O R D ER –Page 18                       PA CH U LSK I STA NG                B U SH K O R NFE LD      LLP
                                                            Z I E H L & JO NE S LLP                    LAW O FFICES
28                                                         10100 SantaMoni caBl vd., 13th Fl
                                                                                           r.      601 Uni onSt., Sui te5000
                                                             LosAngel es, CA 9 0067-4003        Seattl
                                                                                                     e, W ashi
                                                                                                             ngton9 8101-2373
                                                               Telephone(310) 277-69 10            Telephone(206) 29 2-2110
                                                               Facsimile(310) 201-0760             Facsimi le(206) 29 2-2104
     D O CS_ SF:105437.7 20375/001

21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37                 Pg 292 of 379
 1   adm inistrat
                ive age ncie s, gove rnm e ntalde partm e nts, se cret
                                                                     arie sof state, fe de raland
 2   localofficialsand al
                        lot
                          h e rpe rsonsore nt
                                            itie swh o m aybe required byope ration of
 3   law, t
          h e dut
                ie sof t
                       h e iroffice , orcontract, to acce pt, file, regist
                                                                         e rorothe rwise record
 4   orrelease anydocum e nt
                           sorinstrum e nts, orwh o m aybe required t
                                                                    o reportorinsure
 5   anytitl
           e orstat
                  e of t
                       itle in ort
                                 o anyagree m e ntorl
                                                    e ase ;and e ach of the foregoing
 6   pe rsonsand e ntitie sish e rebydirected to acce ptforfil
                                                             ing anyand alloft
                                                                             h e docum e nt
                                                                                          s
 7   and inst
            rum e nt
                   s ne ce ssary and appropriate t
                                                 o consum m ate the transact
                                                                           ions
 8   contem plated bythe Purch ase and Sale Agree m e nt.
 9             14.       Anyand al
                                 lgove rnm e nt
                                              alrecording office sand allothe rpartie s, pe rsons
10   ore nt
          itie sare aut
                      h orize d t
                                o acce ptt
                                         h isO rde rforrecordation on oraft
                                                                          e rt
                                                                             h e Cl
                                                                                  osing as
11   concl
         usive e vide nce of t
                             h e free and clear, and une ncum be red, transfe rof allrigh ts,
12   titl
        e , interestin, and owne rsh ip of and t
                                               o t
                                                 h e Prope rty conve ye d to t
                                                                             h e Buye rat
13   Closing.
14                                   AssignedandAssumedLeasesandContracts
15             15.       Th e D e bt
                                   orsare aut
                                            h orize d t
                                                      o assum e and assign e ach contractorl
                                                                                           e ase
16   thatbe com e san Assigne d and Assum e d Le ase and Contract
                                                                sto t
                                                                    h e Buye rfree and
17   clearof allinterest
                       s, lie ns, claim s, liabilitie sand e ncum brance sasde scribe d h e rein
18   and in t
            h e Purch ase and Sale Agree m e nt. Th e paym e ntof the appl
                                                                         icable Cure
19   Am ounts(if any) in accordance wit
                                      h t
                                        h e Purch ase and Sale Agree m e ntsh al
                                                                               l(a)e ffe ct
20   a cure of allde faul
                        tse xisting the reunde rasof the Closing D ate and (b) com pe nsat
                                                                                         e
21   foranyactualpe cuniarylosst
                               o such non-D e bt
                                               orpartyresul
                                                          ting from such de fault
                                                                                .
22   Th e Buye rsh al
                    lth e n h ave assum e d t
                                            h e Assigne d and Assum e d Le ase and Contract
23   and, pursuantt
                  o se ct
                        ion 365(f)oft
                                    h e Bank ruptcyCode , t
                                                          h e assignm e ntbythe D e btors
24   of such Assigne d and Assum e d Le ase and Contractsh allnotbe a de faul
                                                                            tthe reunde r.
25   After t
           h e Cl
                osing D ate, t
                             h e Se ll
                                     e rs sh allnoth ave any furthe r l
                                                                      iabilit
                                                                            ie s t
                                                                                 o t
                                                                                   he
26   counterpartie sto the Assigne d and Assum e d Le ase and Contract.
27   FO R M O FSALE O R D ER –Page 19                          PA CH U LSK I STA NG                B U SH K O R NFE LD      LLP
                                                               Z I E H L & JO NE S LLP                    LAW O FFICES
28                                                            10100 SantaMoni caBl vd., 13th Fl
                                                                                              r.      601 Uni onSt., Sui te5000
                                                                LosAngel es, CA 9 0067-4003        Seattl
                                                                                                        e, W ashi
                                                                                                                ngton9 8101-2373
                                                                  Telephone(310) 277-69 10            Telephone(206) 29 2-2110
                                                                  Facsimile(310) 201-0760             Facsimi le(206) 29 2-2104
     D O CS_ SF:105437.7 20375/001

21-00141-WLH11             Doc 830      Filed 06/21/21   Entered 06/21/21 17:28:37                 Pg 293 of 379
 1             16.       Anyprovisionsin any Assigne d and Assum e d Le ase and Contractt
                                                                                        h at
 2   proh ibitorcondition the assignm e ntof such Assigne d and Assum e d Le ase and
 3   Contractoral
                low t
                    h e count
                            e rpartyto such Assigne d and Assum e d Le ase and Cont
                                                                                  ract
 4   to term inate, recapt
                         ure, im pose any pe nalty, condit
                                                         ion a rene walore xt
                                                                            e nsion or
 5   m odifyanyterm orcondit
                           ion upon the assignm e ntof such Assigne d and Assum e d
 6   Le ase and Contract, constit
                                ute une nforce able ant
                                                      i-assignm e ntprovisionsthatare void
 7   and of no force and e ffe ct. Allot
                                       h e rrequirem e ntsand conditionsunde rse ct
                                                                                  ions363
 8   and 365 of the Bank ruptcyCode fort
                                       h e assum ption bythe D e bt
                                                                  orsand assignm e ntt
                                                                                     o
 9   the Buye rof any of the Assigne d and Assum e d Le ase sand Cont
                                                                    ractsh ave be e n
10   sat
       isfie d.        Upon t
                            h e Cl
                                 osing, in accordance wit
                                                        h se ctions 363 and 365 of the
11   Bank ruptcyCode , t
                       h e Buye rsh allbe ful
                                            lyand irrevocablyve st
                                                                 e d wit
                                                                       h al
                                                                          lrigh t
                                                                                s, tit
                                                                                     le,
12   and interestoft
                   h e Se l
                          lersunde rt
                                    h e Assigne d and Assum e d ContractorLe ase .
13             17.       Upon t
                              h e assum ption of anyof the Assigne d and Assum e d Le ase sand
14   Contract
            sand t
                 h e paym e ntof t
                                 h e rel
                                       e vantCure Am ount
                                                        s, if any, in accordance wit
                                                                                   h
15   the Purch ase and Sal
                         e Agree m e nt, t
                                         h e Buye rsh al
                                                       lbe de e m e d t
                                                                      o be subst
                                                                               ituted fort
                                                                                         he
16   Se ll
         e rsasa partyto t
                         h e appl
                                icable Assigne d and Assum e d Le ase sand Contracts, and
17   the Se l
            lerssh al
                    lbe relie ve d, pursuantt
                                            o se ction 365(k ) of the Bank rupt
                                                                              cyCode , of
18   anyfurt
           h e rl
                iabil
                    ityunde rt
                             h ose Assigne d and Assum e d Le ase sand Cont
                                                                          racts.
19             18.       Upon t
                              h e paym e ntof the appl
                                                     icable Cure Am ount, if any, the Assigne d
20   and Assum e d Le ase sand Contract
                                      swillrem ain in fullforce and e ffe ct,and no de faul
                                                                                          t
21   sh al
         le xistunde ranyof the Assigne d and Assum e d Le ase sand Contract
                                                                           snorsh al
                                                                                   l
22   the re e xistanye ve ntorcondition wh ich , wit
                                                   h t
                                                     h e passage of t
                                                                    im e orgiving of notice ,
23   orboth, would constitute such a de faul
                                           t.
24             19 .      Th e Buye rh asprovide d ade quate assurance of future pe rform ance unde r
25   the relevantAssigne d and Assum e d Le ase sand Contract
                                                            s wit
                                                                h in t
                                                                     h e m e aning of
26

27   FO R M O FSALE O R D ER –Page 20                       PA CH U LSK I STA NG                B U SH K O R NFE LD      LLP
                                                            Z I E H L & JO NE S LLP                    LAW O FFICES
28                                                         10100 SantaMoni caBl vd., 13th Fl
                                                                                           r.      601 Uni onSt., Sui te5000
                                                             LosAngel es, CA 9 0067-4003        Seattl
                                                                                                     e, W ashi
                                                                                                             ngton9 8101-2373
                                                               Telephone(310) 277-69 10            Telephone(206) 29 2-2110
                                                               Facsimile(310) 201-0760             Facsimi le(206) 29 2-2104
     D O CS_ SF:105437.7 20375/001

21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37                 Pg 294 of 379
 1   se ctions365(b)(1)(C), 365(b)(3) (t
                                       o t
                                         h e e xt
                                                e ntappl
                                                       icabl
                                                           e ) and 365(f)(2)(B) of t
                                                                                   he
 2   Bank ruptcyCode .
 3             20.       Th e re sh al
                                     lbe no rentacce lerat
                                                         ions, assignm e ntfe e s, increase sorany
 4   ot
      h e rfe e sch arge d t
                           o t
                             h e Buye rort
                                         h e Se ll
                                                 e rsasa resultof the assum ption and
 5   assignm e ntoft
                   h e Assigne d and Assum e d Le ase sorContract
                                                                s.
 6             21.       Pursuantt
                                 o se ct
                                       ions105(a), 363 and 365 of the Bank ruptcy Code , al
                                                                                          l
 7   counterpartie sto the Assigne d and Assum e d Le ase sand Contract
                                                                      sare foreve rbarred
 8   and pe rm ane ntlye njoine d from raising orasse rting againstt
                                                                   h e D e btorsorthe Buye r
 9   any assignm e ntfe e , de faul
                                  t, breach orclaim of pe cuniary loss, or condit
                                                                                ion t
                                                                                    o
10   assignm e nt, arising unde rorrelated t
                                           oth e appl
                                                    icable Assigne d and Assum e d Le ase s
11   and Cont
            ractse xisting asoft
                               h e Closing Date orarising byreason oft
                                                                     h e Cl
                                                                          osing.
12                                   PROTECTIONSOFTHE BUYER
13             22.       Effe ct
                               ive upon t
                                        h e Closing D ate, al
                                                            lpe rsons and e nt
                                                                             itie s are foreve r
14   proh ibited and pe rm ane nt
                                lye njoine d from com m e ncing orcont
                                                                     inuing in anym anne r
15   any action or ot
                    h e r proce e ding, wh e t
                                             h e r in law or e quity, in any judicial
                                                                                    ,
16   adm inistrat
                ive , arbitralorot
                                 h e rproce e ding againstthe Buye r, its succe ssors and
17   assigns, itsprope rty, ort
                              h e Prope rty, with respe ctt
                                                          o any (a) Claim s, R igh ts, and
18   Encum brance sarising unde r, outof, in conne ct
                                                    ion with orin anywayrelating to t
                                                                                    he
19   Se ll
         e rs, the Buye r, the Prope rty orthe ope rat
                                                     ion of t
                                                            h e busine sse s to wh ich t
                                                                                       he
20   Prope rtyrelatespriorto orin conne ct
                                         ion wit
                                               h orrelat
                                                       ing t
                                                           oth e Closing oft
                                                                           h e Sale, or
21   (b) succe ssorliabil
                        ity orliabil
                                   ity unde rany othe rthe ory atlaw orin e quity wit
                                                                                    h
22   respe ctto transfe ree liability, including, wit
                                                    h outlim itat
                                                                ion, wit
                                                                       h respe ctto t
                                                                                    he
23   foregoing (a) and (b), t
                            h e foll
                                   owing act
                                           ions: (i) com m e ncing orcontinuing in any
24   m anne ranyact
                  ion orothe rproce e ding againstt
                                                  h e Buye r, it
                                                               ssucce ssorsorassigns,
25   asse t
          sorprope rt
                    ie s;(ii) e nforcing, att
                                            ach ing, col
                                                       lect
                                                          ing orrecove ring in anym anne r
26   any judgm e nt, award, de cree ororde ragainstthe Buye r, itssucce ssorsorassigns,
27   FO R M O FSALE O R D ER –Page 21                       PA CH U LSK I STA NG                B U SH K O R NFE LD      LLP
                                                            Z I E H L & JO NE S LLP                    LAW O FFICES
28                                                         10100 SantaMoni caBl vd., 13th Fl
                                                                                           r.      601 Uni onSt., Sui te5000
                                                             LosAngel es, CA 9 0067-4003        Seattl
                                                                                                     e, W ashi
                                                                                                             ngton9 8101-2373
                                                               Telephone(310) 277-69 10            Telephone(206) 29 2-2110
                                                               Facsimile(310) 201-0760             Facsimi le(206) 29 2-2104
     D O CS_ SF:105437.7 20375/001

21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37                 Pg 295 of 379
 1   asse t
          sorprope rt
                    ie s; (iii) creating, pe rfe ct
                                                  ing, ore nforcing any Claim s, R igh t
                                                                                       s, and
 2   Encum brance sagainstthe Buye r, it
                                       ssucce ssorsorassigns, asse t
                                                                   sorprope rt
                                                                             ie s;(iv)
 3   asse rt
           ing any se t
                      off, righ torsubrogat
                                          ion, orrecoupm e ntof any k ind againstany
 4   obligat
           ion due t
                   h e Buye roritssucce ssorsorassigns;(v) com m e ncing orcont
                                                                              inuing
 5   anyaction, in anym anne rorplace , t
                                        h atdoe snotcom plyorisinconsistentwit
                                                                             h t
                                                                               he
 6   provisionsof t
                  h isO rde rorot
                                h e rorde rsof t
                                               h isCourt, orthe agree m e nt
                                                                           soract
                                                                                ions
 7   contem plated ortak e n in respe ctt
                                        h e reof; (vi) revok ing, term inating orfail
                                                                                    ing or
 8   refusing to issue orrene w anylice nse s, pe rm itsorauthorizationst
                                                                        o ope rate anyof t
                                                                                         he
 9   Prope rty or conductany of the busine sse s ope rat
                                                       e d wit
                                                             h the Prope rty or (vii)
10   com m e ncing anyaction, in anym anne rorplace , arising from , outof, orin conne ct
                                                                                        ion
11   wit
       h t
         h e ne got
                  iation and form ulat
                                     ion of t
                                            h e Purch ase and Sal
                                                                e Agree m e nt, and t
                                                                                    he
12   consum m ation oft
                      h e Sale, including anyactionsne ce ssaryin aid t
                                                                      h e reof.
13             23.       Exce ptfor the Assigne d and Assum e d Le ase s and Contracts, or as
14   ot
      h e rwise e xpresslyse tforth in t
                                       h isO rde rort
                                                    h e Purch ase and Sal
                                                                        e Agree m e nt, t
                                                                                        he
15   Buye rsh al
               lnoth ave anyl
                            iabilityorot
                                       h e robl
                                              igation of the Se ll
                                                                 e rsarising unde ror
16   related to anyof the Prope rty. W ithoutl
                                             im iting the ge ne ralityof the foregoing, and
17   e xce pt as othe rwise spe cifically provide d h e rein or in t
                                                                   h e Purch ase and Sal
                                                                                       e
18   Agree m e nt, the Buye rsh al
                                 lnotbe l
                                        iable foranyclaim sagainstthe Se ll
                                                                          e rsoranyof
19   the irprede ce ssorsoraffil
                               iates, and the Buye rsh al
                                                        lh ave no succe ssororvicarious
20   liabil
          itie s of any k ind orch aracter, including, butnotlim ited t
                                                                      o, any the ory of
21   ant
       itrust,e nvironm e ntal,succe ssorortransfe ree l
                                                       iabil
                                                           ity, laborl
                                                                     aw, de facto m e rge ror
22   substantialcontinuity, wh e the rk nown orunk nown asof t
                                                             h e Closing D ate, wh e t
                                                                                     h er
23   asse rt
           e d orunasse rted, fixe d orcontinge nt, liquidated orunliquidated wit
                                                                                h respe ctto
24   the Se l
            lers or any obligat
                              ions of the Se ll
                                              e rs arising prior to the Cl
                                                                         osing D ate,
25   incl
        uding, butnotlim ited t
                              o, liabil
                                      itie son accountof anytaxe sarising, accruing or
26   payable unde r, outof, in conne ct
                                      ion wit
                                            h , orin anywayrelating t
                                                                    oth e ope ration of
27   FO R M O FSALE O R D ER –Page 22                       PA CH U LSK I STA NG                B U SH K O R NFE LD      LLP
                                                            Z I E H L & JO NE S LLP                    LAW O FFICES
28                                                         10100 SantaMoni caBl vd., 13th Fl
                                                                                           r.      601 Uni onSt., Sui te5000
                                                             LosAngel es, CA 9 0067-4003        Seattl
                                                                                                     e, W ashi
                                                                                                             ngton9 8101-2373
                                                               Telephone(310) 277-69 10            Telephone(206) 29 2-2110
                                                               Facsimile(310) 201-0760             Facsimi le(206) 29 2-2104
     D O CS_ SF:105437.7 20375/001

21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37                 Pg 296 of 379
 1   anyof the Prope rtypriort
                             oth e Closing. Th e Buye rh asgive n, and t
                                                                       h e Se llersh ave
 2   rece ive d, subst
                     ant
                       ial, fairand reasonablye quival
                                                     e ntconside rat
                                                                   ion unde rthe Purch ase
 3   and Sale Agree m e ntfor t
                              h e be ne fitof the h olde rs of any Claim s, R igh t
                                                                                  s, and
 4   Encum brance s. Th e conside ration give n by the Buye rsh al
                                                                 lconst
                                                                      itut
                                                                         e valid and
 5   val
       uable conside rat
                       ion for t
                               h e release s of any pot
                                                      e ntialclaim s of succe ssor or
 6   transfe ree l
                 iabilityofthe Buye r, wh ich release ssh allbe de e m e d to h ave be e n give n in
 7   favorof t
             h e Buye rbyal
                          lh olde rsof Claim s, R igh ts, and Encum brance sagainstanyof
 8   the Se l
            lersorin anyofthe Prope rty.
 9             24.       Th e Sal
                                e cont
                                     e m plated by the Purch ase and Sale Agree m e nt is
10   unde rtak e n bythe Buye rwithoutcol
                                        lusion and in good fait
                                                              h , asthatterm isde fine d in
11   se ction 363(m ) of the Bank ruptcy Code and applicable l
                                                             aw, and accordingly, the
12   reve rsalorm odificat
                         ion on appe alofthe aut
                                               h orizat
                                                      ion provide d h e rein t
                                                                             o consum m ate
13   the Sale sh al
                  lnotaffe ctthe validity of the Sale (including the assum ption and
14   assignm e nt of the Assigne d and Assum e d Le ase s or Contract
                                                                    s), unless such
15   aut
       h orization and consum m ation oft
                                        h e Sal
                                              e are dulyst
                                                         aye d pe nding such appe al. Th e
16   Buye risa good fait
                       h buye rwit
                                 h in t
                                      h e m e aning of se ct
                                                           ion 363(m ) of the Bank ruptcy
17   Code and appl
                 icable law and assuch , ise ntit
                                                led t
                                                    o the ful
                                                            lprotect
                                                                   ionsof se ction
18   363(m )ofthe Bank ruptcyCode .
19             25.       Th e Sale cont
                                      e m plat
                                             e d in t
                                                    h e Purch ase and Sal
                                                                        e Agree m e ntm aynotbe
20   avoide d, and no dam age sm aybe asse sse d againstt
                                                        h e Buye runde rse ct
                                                                            ion 363(n) of
21   the Bank ruptcyCode orapplicable law.
22                                          Reservati
                                                    onofRights
23             26.       Notwit
                              h standing anything cont
                                                     aine d in t
                                                               h isO rde r, t
                                                                            h e Purch ase and Sal
                                                                                                e
24   Agree m e nt, oranyancil
                            laryagree m e ntst
                                             h e reto, ne it
                                                           h e rt
                                                                h e (a) form of tit
                                                                                  le in wh ich
25   the D e bt
              orstak e titl
                          e t
                            o the EasterdayPrope rtynor(b) the D e btore nt
                                                                          ityt
                                                                             h atacce pt
                                                                                       s
26   titl
        e to the East
                    e rday Land orassignm e ntof any of the Easterday Assigne d and
27   FO R M O FSALE O R D ER –Page 23                       PA CH U LSK I STA NG                B U SH K O R NFE LD      LLP
                                                            Z I E H L & JO NE S LLP                    LAW O FFICES
28                                                         10100 SantaMoni caBl vd., 13th Fl
                                                                                           r.      601 Uni onSt., Sui te5000
                                                             LosAngel es, CA 9 0067-4003        Seattl
                                                                                                     e, W ashi
                                                                                                             ngton9 8101-2373
                                                               Telephone(310) 277-69 10            Telephone(206) 29 2-2110
                                                               Facsimile(310) 201-0760             Facsimi le(206) 29 2-2104
     D O CS_ SF:105437.7 20375/001

21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37                 Pg 297 of 379
 1   Assum e d Le ase s and Contracts, sh al
                                           lprejudice , im pair, or ot
                                                                     h e rwise affe ctany
 2   Part
        ie s-In-Interests’righ t
                               s(incl
                                    uding the D e bt
                                                   ors’righ t
                                                            s)wit
                                                                h respe ctto the al
                                                                                  locat
                                                                                      ion
 3   of t
        he            Sal
                        e Proce e ds as contem plated           by the            Coope ration            Agree m e nt.
 4   Notwit
          h standing anything containe d in t
                                            h isO rde r, t
                                                         h e Purch ase and Sale Agree m e nt,
 5   orany ancil
               lary agree m e nts the reto, t
                                            h e Easterdays sh allret
                                                                   ain t
                                                                       h e irrigh tt
                                                                                   o t
                                                                                     he
 6   proce e dsfrom the sal
                          e ofthe EasterdayPrope rtyasde term ine d in accordance with t
                                                                                       he
 7   Coope rat
             ion Agree m e nt.
 8                                             OtherProvisions
 9             27.       Th isO rde rand t
                                         h e Purch ase and Sale Agree m e ntsh al
                                                                                lbe binding in al
                                                                                                l
10   respe ctsupon allcreditors(wh e the rk nown orunk nown), counterpartie s, and Part
                                                                                      ie s-
11   in-Interest, t
                  h e D e bt
                           ors and t
                                   h e ir affiliates, t
                                                      h e Buye r, the Easterdays and t
                                                                                     h e ir
12   affiliates, and anysubse que nttrustee sappointed in the Ch apt
                                                                   e r11 Case sorupon a
13   conve rsion t
                 o Ch apt
                        e r7 unde rt
                                   h e Bank ruptcy Code , and sh al
                                                                  lnotbe subje ctt
                                                                                 o
14   reje ct
           ion.
15             28.       Not
                           h ing containe d in anyplan of reorganizat
                                                                    ion orliquidation, ororde r
16   of anytype ork ind (incl
                            uding anyorde rdism issing t
                                                       h e D e bt
                                                                ors’bank ruptcycase s)
17   e nt
        e red in (a)the se ch apter11 case s, (b)anysubse que ntch apter7 case into wh ich any
18   such ch apter11 case m aybe conve rted, or(c) anyrelat
                                                          e d proce e ding subse que ntt
                                                                                       o
19   the e ntry of t
                   h isO rde r, sh al
                                    lconflictwit
                                               h orde rogate from t
                                                                  h e provisionsof t
                                                                                   he
20   Purch ase and Sale Agree m e ntort
                                      h e term soft
                                                  h isO rde r.
21             29 .      Pursuantt
                                 o Bank ruptcy R ules7062, 9 014, 6004(h ) and 6006(d), t
                                                                                        h is
22   O rde rsh allbe e ffe ct
                            ive im m e diat
                                          e ly upon e ntry and the Se l
                                                                      le rsand t
                                                                               h e Buye rare
23   aut
       h orize d t
                 o cl
                    ose the Sale im m e diatelyupon e ntryofthisO rde r. Th e Buye rsh allnot
24   be required t
                 o se e k orobtain relie f from the aut
                                                      om atic st
                                                               ayunde rse ct
                                                                           ion 362 of the
25   Bank ruptcy Code to e nforce any of it
                                          s rem e die s unde r t
                                                               h e Purch ase and Sal
                                                                                   e
26   Agree m e ntoranyot
                       h e rsale-related docum e nt.Th e autom atic st
                                                                     ayim pose d byse ct
                                                                                       ion
27   FO R M O FSALE O R D ER –Page 24                       PA CH U LSK I STA NG                B U SH K O R NFE LD      LLP
                                                            Z I E H L & JO NE S LLP                    LAW O FFICES
28                                                         10100 SantaMoni caBl vd., 13th Fl
                                                                                           r.      601 Uni onSt., Sui te5000
                                                             LosAngel es, CA 9 0067-4003        Seattl
                                                                                                     e, W ashi
                                                                                                             ngton9 8101-2373
                                                               Telephone(310) 277-69 10            Telephone(206) 29 2-2110
                                                               Facsimile(310) 201-0760             Facsimi le(206) 29 2-2104
     D O CS_ SF:105437.7 20375/001

21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37                 Pg 298 of 379
 1   362 of the Bank rupt
                        cyCode ism odifie d solelyto the e xtentne ce ssaryto im plem e nt
 2   the prece ding se ntence ; provided however, thatthis Courtsh al
                                                                    lretain e xcl
                                                                                usive
 3   jurisdiction ove rany and al
                                ldisput
                                      e s and m atters arising from orrelated t
                                                                              o t
                                                                                he
 4   Purch ase and Sale Agree m e nt, t
                                      h e Sale and t
                                                   h e im plem e ntation, interpretation, and
 5   e nforce m e ntoft
                      h isO rde r.
 6             30.       No bul
                              k salesoranysim ilarlaw ofanystate orjurisdiction appl
                                                                                   ie sin any
 7   wayto t
           h e Sale.
 8             31.       Exce pt for R oot R e al
                                                ty, the re are no ot
                                                                   h e r brok e rs invol
                                                                                       ve d in
 9   consum m ating t
                    h e Sale forthe Se ll
                                        e rsand no ot
                                                    h e rbrok e rs’com m issionsare due and
10   owe d bythe Se l
                    lers.
11             32.       Th e failure t
                                      o spe cifical
                                                  ly incl
                                                        ude any part
                                                                   icular provision of t
                                                                                       he
12   Purch ase and Sale Agree m e nt in this O rde r sh al
                                                         l not dim inish or im pair t
                                                                                    he
13   e ffe ctive ne ssof such provision, itbe ing t
                                                  h e intentof t
                                                               h isCourtthatt
                                                                            h e term sand
14   condit
          ionsof t
                 h e Purch ase and Sale Agree m e ntbe aut
                                                         h orize d and approve d in the ir
15   e nt
        irety.
16             33.       Th e Purch ase and Sale Agree m e nt and any relat
                                                                          e d agree m e nt
                                                                                         s,
17   docum e ntsorothe rinstrum e nts(ot
                                       h e rt
                                            h an t
                                                 h isO rde r) m aybe m odifie d, am e nde d or
18   supplem e nted bythe partie st
                                  h e ret
                                        o and in accordance with the term sthe reof, without
19   furthe rorde rof t
                      h is Court, provide d thatany such m odification, am e ndm e ntor
20   supplem e ntdoe snoth ave a m aterialadve rse e ffe cton the D e bt
                                                                       ors’e states, the Se l
                                                                                            lers
21   and anye state of anyof t
                             h e Se llers, if applicable, oranyPartie s-in-Interestto anyof
22   the foregoing.
23             34.       To the e xtentt
                                       h e re are any inconsistencie sbe twe e n the term sof this
24   O rde rand the Purch ase and Sale Agree m e nt(incl
                                                       uding any ancil
                                                                     lary docum e nts
25   e xe cuted in conne ction t
                               h e rewit
                                       h ), t
                                            h e term softhisO rde rsh al
                                                                       lgove rn.
26

27   FO R M O FSALE O R D ER –Page 25                       PA CH U LSK I STA NG                B U SH K O R NFE LD      LLP
                                                            Z I E H L & JO NE S LLP                    LAW O FFICES
28                                                         10100 SantaMoni caBl vd., 13th Fl
                                                                                           r.      601 Uni onSt., Sui te5000
                                                             LosAngel es, CA 9 0067-4003        Seattl
                                                                                                     e, W ashi
                                                                                                             ngton9 8101-2373
                                                               Telephone(310) 277-69 10            Telephone(206) 29 2-2110
                                                               Facsimile(310) 201-0760             Facsimi le(206) 29 2-2104
     D O CS_ SF:105437.7 20375/001

21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37                 Pg 299 of 379
 1             35.       Alltim e pe riodsse tfort
                                                 h in t
                                                      h isO rde rsh allbe calculat
                                                                                 e d in accordance
 2   wit
       h Bank ruptcyR ul
                       e 9 006(a).
 3             36.       To t
                            h e e xt
                                   e ntt
                                       h att
                                           h is O rde ris inconsistentwith any priororde ror
 4   pleading wit
                h respe ctto t
                             h e M otion in the se ch apter11 case s, t
                                                                      h e term sof thisO rde r
 5   sh al
         lgove rn.
 6             37.       Th is Courtsh al
                                        lret
                                           ain jurisdiction to, am ong ot
                                                                        h e rt
                                                                             h ings, int
                                                                                       e rpret
                                                                                             ,
 7   im plem e ntand e nforce the term sof t
                                           h e O rde rand t
                                                          h e Purch ase and Sale Agree m e nt,
 8   allam e ndm e ntst
                      h e reto and any waive rsand conse nt
                                                          sth e reunde rand e ach of t
                                                                                     he
 9   agree m e nt
                se xe cuted in conne ct
                                      ion t
                                          h e rewith to wh ich t
                                                               h e Se llersand/orD e bt
                                                                                      orsare a
10   party orwh ich h ad be e n assigne d by the Se l
                                                    lersand/orD e bt
                                                                   orst
                                                                      o the Buye r, to
11   protectt
            h e Buye rand it
                           sasse t
                                 s, incl
                                       uding the Prope rty, againstanyClaim s, R igh t
                                                                                     s,
12   and Encum brance sand t
                           o adjudicate, ifne ce ssary, anyand al
                                                                ldisputesrelating in any
13   wayto t
           h e Sale.
14

15                                          ///END O FO R D ER ///
16

17

18

19
20

21

22

23

24

25

26

27   FO R M O FSALE O R D ER –Page 26                       PA CH U LSK I STA NG                B U SH K O R NFE LD      LLP
                                                            Z I E H L & JO NE S LLP                    LAW O FFICES
28                                                         10100 SantaMoni caBl vd., 13th Fl
                                                                                           r.      601 Uni onSt., Sui te5000
                                                             LosAngel es, CA 9 0067-4003        Seattl
                                                                                                     e, W ashi
                                                                                                             ngton9 8101-2373
                                                               Telephone(310) 277-69 10            Telephone(206) 29 2-2110
                                                               Facsimile(310) 201-0760             Facsimi le(206) 29 2-2104
     D O CS_ SF:105437.7 20375/001

21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37                 Pg 300 of 379
 1   Prese nted by:
 2   /s/ Draft
     TH O M AS A. BUFO R D , III (W SBA 529 69 )
 3   BUSH K O R NFELD LLP
 4
     R ICH AR D M . PACH ULSK I (adm itted pro hac vice)
 5   JEFFR EY W . D ULBER G (adm itted pro hac vice)
     M AXIM B. LITVAK (adm itted pro hac vice)
 6
     PACH ULSK I STANG Z IEH L& JO NES LLP
 7   Attorneys for Debtors and Debtors in Possession
 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27   FO R M O FSALE O R D ER –Page 27                       PA CH U LSK I STA NG                B U SH K O R NFE LD      LLP
                                                            Z I E H L & JO NE S LLP                    LAW O FFICES
28                                                         10100 SantaMoni caBl vd., 13th Fl
                                                                                           r.      601 Uni onSt., Sui te5000
                                                             LosAngel es, CA 9 0067-4003        Seattl
                                                                                                     e, W ashi
                                                                                                             ngton9 8101-2373
                                                               Telephone(310) 277-69 10            Telephone(206) 29 2-2110
                                                               Facsimile(310) 201-0760             Facsimi le(206) 29 2-2104
     D O CS_ SF:105437.7 20375/001

21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37                 Pg 301 of 379
                                                Exhibit G
                                              Title Affidavit

                               AFFIDAVIT AND INDEMNITY BY OWNER
                                     EXTENDED COVERAGE POLICIES
 WHEREAS the undersigned Affiant (if more than one, herein collectively called the Affiant) is the owner
 of the land (the Land) described in that certain Commitment for Title Insurance issued by CHICAGO TITLE
 INSURANCE COMPANY (the Company) under No. _________________ (the Commitment), for an ALTA
 Owner’s and/or Loan Policy of title insurance (the Policy or Policies),
 AND WHEREAS, the Proposed Insured(s) under said Commitment is/are requesting the Company to
 issue its Policy or Policies with Extended Coverage, and to delete therefrom the General Exceptions
 relating to rights or claims of parties in possession, survey matters, unrecorded easements and statutory
 lien rights for labor or materials, or other matters determinable only by survey, inspection or inquiry,
 AND WHEREAS the Affiant acknowledges that the Company would refrain from issuing said Policy or
 Policies without showing said General Exceptions in the absence of the representations, agreements and
 undertakings contained herein.
 Nothing contained herein shall be construed so as to obligate the Company to issue said Policy or Policies
 without showing said General Exceptions. However, should the Company do so, it will do so in part in
 reliance upon the undertakings of the undersigned Affiant. The issuance of the Policy or Policies shall be
 the consideration for the undertakings contained herein.
 The Company reserves the right to require additional indemnification and/or a survey in connection with
 analyzing its risk in deleting said General Exceptions, and to take special exception for any adverse
 matters disclosed by this affidavit, a survey or an inspection of the Land.
                                              AFFIDAVIT
 The Affiant, being first duly sworn, deposes and says that:
 1. Said Land has been owned and occupied by the Affiant for _______ years and the Affiant’s
    enjoyment thereof has been peaceable and undisturbed. There are no other persons (including trusts,
    corporations, partnerships or limited liability companies) which assert an interest in the property,
    except (if none, state “None”):


 2. The Land at present is in use as: ___________________________________________________.
 3. There are no oral or written leases, tenancies or other occupancies, nor any rights of first refusal or
    options to purchase said land, except (attach list, if necessary, and attach copies of any written
    agreements or rent rolls, if any; if none, state “None”):


 4. There are no contracts for the making of repairs or for new construction on said Land or for the
    services of architects, engineers or surveyors, nor are there any unpaid bills or claims for labor or
    services performed or material furnished or delivered during the last twelve (12) months for
    alterations, repair work or new construction on said Land, including site preparation, soil tests, site
    surveys, demolition, etc., except (if none, state “None”):


 1006813688v11


21-00141-WLH11         Doc 830      Filed 06/21/21       Entered 06/21/21 17:28:37          Pg 302 of 379
 5. Neither the Affiant nor any principal of the Affiant has filed a petition for bankruptcy, which action is
    pending, nor is Affiant a party to any pending action, nor has Affiant been served with a summons
    and complaint nor received any notice of any action which is pending against Affiant, except (if none,
    state “None”):


 6. There are no unpaid or unsatisfied (1) mortgages, deeds of trust, contracts, security agreements,
    claims of lien, or judgments, (2) special assessments for sewer, water, road or other local
    improvement districts, or taxes, including taxes or special assessments which are not yet payable or
    which are not shown as existing liens by the public records, or (3) service, installation, connection,
    tap, capacity or construction charges for sewer, water, electricity, natural gas or other utilities, or
    garbage collection and disposal, which are not shown in the referenced commitment, except (if none,
    state “None”):


 7. There are no unpaid amounts of public funds advanced under the provisions of one or more various
    federal acts relating to heath care (including, but not limited to, the Hill-Burton Act (Title 42 USCA,
    §291, et seq.) or under any state statutes enacted pursuant thereto, which would constitute a lien
    against the Land.
                                                  INDEMNITY
 The Affiant hereby agrees (1) to indemnify, protect, defend and save harmless the Company from and
 against any and all loss, costs, damages, and attorney’s fees it may suffer, expend or incur under or by
 reason, or in consequence of or growing out of any such matters not identified in the above affidavit, and
 (2) to defend at the Affiant’s own costs and charges in behalf of and for the protection of the Company
 and of any parties insured or who may be insured against loss by it under said Policy or Policies (but
 without prejudice to the right of the Company to defend at the expense of the Affiant if it so elects) any
 every suit, action or proceeding in which any such matters may be asserted or attempted to be asserted,
 established or enforced with respect to said Land.
 IN WITNESS WHEREOF, the undersigned has/have executed this agreement this ______ day of
 ________________________, 20______.
                                                                   Affiant/Indemnitor Name [Please type or print]:

 ________________________________________________ Address:

 ________________________________________________
                                                                   Telephone:

     [Individual Acknowledgment. Attach appropriate form if corporation, partnership or limited liability company]

 STATE OF                           )
                                    ) SS.:
 COUNTY OF                          )

 On this day personally appeared before me ____________________ and ___________________, to me
 known to be the individual(s) described in and who executed the within and foregoing instrument and



 1006813688v11


21-00141-WLH11           Doc 830       Filed 06/21/21         Entered 06/21/21 17:28:37               Pg 303 of 379
 acknowledged to me that he/she/they signed the same as his/her/their free and voluntary act and deed for
 the purposes therein mentioned.

 Given under my hand and official seal this ________ day of ______________, 20_____.

 _____________________________________________________
 Notary Public in and for the State of          , residing at ___________
 My Commission expires: _______________________




 1006813688v11


21-00141-WLH11        Doc 830      Filed 06/21/21      Entered 06/21/21 17:28:37          Pg 304 of 379
                              AFFIDAVIT AND INDEMNITY BY OWNER
                                     EXTENDED COVERAGE POLICIES
 WHEREAS, I, [___________], am a Co-Chief Restructuring Officer (a “CRO”) of
 [___________________] Easterday Ranches, Inc., a Washington corporation (“Ranches”), Easterday
 Farms, a Washington general partnership (“Farms” and, collectively with Ranches, “Affiants”), each a
 debtor and debtor in possession in the United States Bankruptcy Court for the Eastern District of
 Washington, Yakima Division (the “Bankruptcy Court”), Ranches in Case No. 21-0041-WLH11 and
 Farms in Case No. 21-00176-WLH11) (such cases are collectively referred to herein as the “Cases”).


 WHEREAS,to CRO’s knowledge (which, for purposes of this Affidavit, means my actual, current
 knowledge, without inquiry) the undersigned Affiants are the owners of the land (the Land) described in
 those certain Commitments for Title Insurance issued by CHICAGO TITLE INSURANCE COMPANY (the
 Company) under Nos. _________________ (collectively, the “Commitment”), for an ALTA Owner’s
 Policy of title insurance (the “Policy” or “Policies”),
 AND WHEREAS, the Proposed Insured(s) under said Commitment is/are requesting the Company to
 issue its Policy or Policies with Extended Coverage, and to delete therefrom the General Exceptions
 relating to rights or claims of parties in possession, survey matters, unrecorded easements and statutory
 lien rights for labor or materials, or other matters determinable only by survey, inspection or inquiry,
 AND WHEREAS the undersigned Affiants acknowledge that the Company would refrain from issuing
 said Policy or Policies without showing said General Exceptions in the absence of the representations,
 agreements and undertakings contained herein.
 Nothing contained herein shall be construed so as to obligate the Company to issue said Policy or Policies
 without showing said General Exceptions. However, should the Company do so, it will do so in part in
 reliance upon the undertakings of the undersigned Affiant. The issuance of the Policy or Policies shall be
 the consideration for the undertakings contained herein.
 The Company reserves the right to require additional indemnification and/or a survey in connection with
 analyzing its risk in deleting said General Exceptions, and to take special exception for any adverse
 matters disclosed by this Affidavit, a survey or an inspection of the Land; provided, however, nothing in
 this Affidavit shall be deemed to obligate Affiants to provide any such additional indemnification or other
 assurances the Company may request.
                                              AFFIDAVIT
 The Affiant, being first duly sworn, deposes and says that, to CRO’s knowledge:
 1. Said Land has since CRO became Co-Chief Restructuring Officer on [_________], 2021(the period
    since such date, the “Relevant Period”) been owned and occupied by the Affiants and the Affiants’
    enjoyment thereof has been peaceable and undisturbed. There are no other persons (including trusts,
    corporations, partnerships or limited liability companies) which assert an interest in the property,
    except (if none, state “None”):


 2. During the Relevant Period, the Land has been and                      at   present   is   in   use   as:
    ___________________________________________________.




 1006813688v11


21-00141-WLH11         Doc 830      Filed 06/21/21      Entered 06/21/21 17:28:37              Pg 305 of 379
 3. During the Relevant Period, the CRO has not authorized or approved Affiants’ entering into any oral
    or written leases, tenancies or other occupancies, nor any rights of first refusal or options to purchase
    said land, except (attach list, if necessary, and attach copies of any written agreements or rent rolls, if
    any; if none, state “None”):


 4. During the Relevant Period, CRO has not authorized or approved Affiants’ execution of any contracts
    for the making of repairs or for new construction on said Land or for the services of architects,
    engineers or surveyors, nor, to CRO’s knowledge, are there any unpaid bills or claims for labor or
    services performed or material furnished or delivered during the last twelve (12) months for
    alterations, repair work or new construction on said Land, including site preparation, soil tests, site
    surveys, demolition, etc., except (if none, state “None”):




 5. Except as may be set forth in the in the schedules filed by Affiants in connection with the Cases (or
    either of them), there are no unpaid or unsatisfied (1) mortgages, deeds of trust, contracts, security
    agreements, claims of lien, or judgments, (2) special assessments for sewer, water, road or other local
    improvement districts, or taxes, including taxes or special assessments which are not yet payable or
    which are not shown as existing liens by the public records, or (3) service, installation, connection,
    tap, capacity or construction charges for sewer, water, electricity, natural gas or other utilities, or
    garbage collection and disposal, which are not shown in the referenced Commitment, except (if none,
    state “None”):


 6. There are no unpaid amounts of public funds advanced during the Relevant Period under the
    provisions of one or more various federal acts relating to heath care (including, but not limited to, the
    Hill-Burton Act (Title 42 USCA, §291, et seq.) or under any state statutes enacted pursuant thereto,
    which would constitute a lien against the Land, except (if none, state “None”):
                                               INDEMNITY
 The Affiant hereby agrees (1) to indemnify, protect, defend and save harmless the Company from and
 against any and all loss, costs, damages, and attorney’s fees it may suffer, expend or incur to the extent
 arising under or by reason, or in consequence of or growing out of any breach or violation of the
 statements made in the above affidavit, and (2) to defend at the Affiant’s own costs and charges on behalf
 of and for the protection of the Company and of any parties insured or who may be insured against loss by
 it under said Policy or Policies (but without prejudice to the right of the Company to defend at the
 expense of the Affiant if it so elects) any and every suit, action or proceeding in which any matters the
 existence of which constitute a breach or violation of the statements made by Affiant herein may be
 asserted or attempted to be asserted, established or enforced with respect to said Land.
 IN WITNESS WHEREOF, the undersigned has/have executed this agreement this ______ day of
 ________________________, 20______.
                                                               Affiant/Indemnitor Name [Please type or print]:

 ________________________________________________ Address:

 ________________________________________________
                                                               Telephone:


 1006813688v11


21-00141-WLH11         Doc 830       Filed 06/21/21       Entered 06/21/21 17:28:37              Pg 306 of 379
     [Individual Acknowledgment. Attach appropriate form if corporation, partnership or limited liability company]

 STATE OF                           )
                                    ) SS.:
 COUNTY OF                          )

 On this day personally appeared before me ____________________ and ___________________, to me
 known to be the individual(s) described in and who executed the within and foregoing instrument and
 acknowledged to me that he/she/they signed the same as his/her/their free and voluntary act and deed for
 the purposes therein mentioned.

 Given under my hand and official seal this ________ day of ______________, 20_____.

 _____________________________________________________
 Notary Public in and for the State of          , residing at ___________
 My Commission expires: _______________________




 1006813688v11


21-00141-WLH11           Doc 830       Filed 06/21/21         Entered 06/21/21 17:28:37               Pg 307 of 379
                                             Schedule 1.1
                                            Easterday Land


                                           COX FARM
                                       LEGAL DESCRIPTION


         Cody Allen Easterday and Debby Easterday, husband and wife; and The Heirs and
          Devisees of Gale A. Easterday; and Karen L. Easterday, as her separate estate.

 PARCEL A: (119602000001000 and 119602000002001)

 That portion of Section 19, Township 6 North, Range 30 East, W.M., Benton County,
 Washington, described as follows:

 Beginning at the Northwest corner of said Section 19;
 Thence South along the West line of said Section 19, a distance of 925.00 feet at the True Point
 of Beginning;
 Thence South 62°15'12" East a distance of 881.00 feet;
 Thence South parallel to the said West line a distance of 1,390.00 feet;
 Thence North 62°15'12" West a distance of 881.00 feet to a point on the West line of said
 Section 19;
 Thence North along said West line a distance of 1,390.00 feet to the True Point of Beginning.



         The Heirs and Devisees of Gale A. Easterday, deceased and Karen L. Easterday, as
          her separate estate, as to an undivided half interest; and Cody A. Easterday and
          Debby Easterday, husband and wife, as to an undivided half interest, as tenants in
          common.

 PARCEL L: (113690000000000)

 Section 13, Township 6 North, Range 29 East, W.M., Benton County, Washington, EXCEPT the
 East 30 feet thereof conveyed to Benton County for road purposes by Deeds recorded under
 Auditor's File Nos. 624663 and 624765.

 PARCEL M: (114690000000000)

 Section 14, Township 6 North, Range 29 East, W.M., Benton County, Washington

 PARCEL N: (112693000000000)

 The South half of the Southwest quarter and the Southeast quarter of Section 12, Township 6
 North, Range 29 East, W.M., Benton County, Washington, less portions described as follows:

                                               1
 4831-5589-2454v.18 0117168-000002
 1006813688v11


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37      Pg 308 of 379
 (Parcel 1) Measured along the West section line from the Southwest corner of the North half of
 the Southwest quarter South 298.00 feet;
 thence in an Easterly direction to a point 269.00 feet South of the Southeast corner of the North
 half of the Southwest quarter;
 thence North to the Southeast corner of the North half of the Southwest quarter;
 thence West to Point of Beginning.

 (Parcel 2) From the Northeast corner of the North half of the Southwest quarter South along the
 East line of said North half of the Southwest quarter to a point 269.00 feet South of the Southeast
 corner of the North half;
 thence East 27.00 feet;
 thence North in a straight line to a point 10.00 feet East of the Northeast corner of the North half
 of the Southwest quarter.

 (Parcel 3) From the Northeast corner of the North half of the Southwest quarter South 136.00
 feet; thence in an Easterly direction to a point 52.00 feet South of the Southeast corner of the
 North half of Section 12;
 thence North along said Section line to the Southeast corner of the North half of Section 12;
 thence West along the South line of the North half of Section 12 to Point of Beginning. (These 3
 parcels taken from judgment filed in Benton County Cause No. 18881);
 EXCEPT ALSO portion conveyed to Benton County for road purposes by Deed recorded Under
 Auditors File No. 624764

 PARCEL O: (111690000000000)

 Section 11, Township 6 North, Range 29 East, W.M., Benton County, Washington,

 EXCEPT portions conveyed to Benton County for road purposes by Deeds recorded under
 Auditor's File Nos. 466635, 624663, 624763, 633680 and 633861.



         Leasehold Parcel E: Irrigated Cash Lease commencing January 1, 2017, by the
          State of Washington, Department of Natural Resources (Lessor) and Cody
          Easterday, Debby Easterday, Gale Easterday, and Karen Easterday (Lessee).

 PARCEL E: (836690000000000)

 All of Section 36, Township 6 North, Range 29 East, W.M., Benton County, Washington.




                                               2
 4831-5589-2454v.18 0117168-000002
 1006813688v11


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37        Pg 309 of 379
                                          RIVER FARM
                                       LEGAL DESCRIPTION


         The Heirs and Devisees of Gale A. Easterday, deceased, and Karen L. Easterday, as
          her separate estate, as to an undivided half interest; and Cody A. Easterday and
          Debby Easterday, husband and wife, as to an undivided half interest.

 PARCEL 34: (122602000000000 and 127602000000000)

 Section 22, Township 6 North, Range 30 East, W.M., Benton County, Washington, and the
 North 1/2 of Section 27, Township 6 North, Range 30 East, W.M., Benton County, Washington,
 EXCEPT the Southeast quarter of the Northeast quarter of said Section 27; AND ALSO
 EXCEPT that portion of said Section 22 and Section 27 lying Easterly of the following described
 centerline:

 Commencing at the West quarter corner of said Section 27;
 thence North 88°25'05" East 830.79 feet along the South line of the North half thereof to the
 centerline of the existing river access road and the True Point of Beginning;
 thence along said centerline the following bearings and distances;
 thence North 13°32'32" East 413.89 feet;
 thence North 33°24'40" East 417.71 feet;
 thence North 24°32'16" East 125.14 feet;
 thence North 32°34'43" East 390.24 feet;
 thence North 42°10'26" East 267.96 feet;
 thence North 30°03'57" East 148.51 feet;
 thence North 12°20'25" East 264.13 feet;
 thence North 04°21'08" East 341.89 feet;
 thence North 16°48'23" West 63.54 feet;
 thence North 45°28'04" West 46.91 feet to the intersection of an existing farm road;
 thence along said centerline the following bearings and distances;
 thence North 03°09'03" East 177.44 feet;
 thence North 00°09'56" East 465.38 feet;
 thence North 05°41'43" East 103.99 feet;
 thence North 10°39'15" East 121.08 feet;
 thence North 15°25'36" East 111.98 feet;
 thence North 17°08'00" East 1725.87 feet;
 thence North 17°26'47" East 128.61 feet;
 thence North 16°34'51" East 129.88 feet;
 thence North 16°24'25" East 131.77 feet;
 thence North 16°08'19" East 115.56 feet;
 thence North 17°04'45" East 121.58 feet;
 thence North 18°06'12" East 137.21 feet;
 thence North 19°19'27" East 372.24 feet;
 thence North 19°55'22" East 278.61 feet;
 thence North 24°45'34" East 104.38 feet;
                                               1
 4831-5589-2454v.18 0117168-000002
 1006813688v11


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37      Pg 310 of 379
 thence North 28°19'28" East 117.96 feet;
 thence North 28°51'35" East 114.65 feet;
 thence North 36°43'00" East 131.30 feet;
 thence North 47°28'16" East 133.05 feet;
 thence North 41°49'59" East 130.92 feet;
 thence North 36°06'09" East 111.02 feet;
 thence North 31°58'37" East 151.23 feet;
 thence North 38°07'28" East 105.75 feet;
 thence North 44°54'02" East 109.65 feet;
 thence North 43°17'45" East 106.90 feet;
 thence North 41°00'56" East 119.24 feet;
 thence North 36°32'59" East 103.29 feet;
 thence North 29°26'26" East 106.12 feet;
 thence North 22°29'40" East 115.80 feet;
 thence North 21°31'04" East 103.79 feet;
 thence North 32°47'25" East 119.34 feet;
 thence North 54°53'36" East 109.28 feet;
 thence North 70°15'49" East 109.49 feet;
 thence North 78°46'19" East 112.28 feet;
 thence North 80°32'41" East 123.19 feet;
 thence North 80°55'28" East 111.19 feet;
 thence North 79°31'08" East 100.13 feet;
 thence North 73°27'59" East 133.21 feet;
 thence North 68°04'32" East 122.55 feet; to a point on the North line of said Section 22, lying
 South 88°53'05" West 623.99 feet from the Northeast corner thereof and the terminus of this
 centerline.

 PARCEL 35: (121600000000000, 128601000000000, 128602000001000 and
 120601000000000)

 All of Section 21; the East half of the East half of Section 20; the North half and the Southwest
 quarter and the Northwest quarter of the Southeast quarter of Section 28, EXCEPT a parcel of
 land situated in the Southwest quarter of the Southwest quarter of Section 28, described as
 follows:

 The Southwest corner of said Section 28, being the True Point of Beginning;
 thence North 01°05'50" West along the West line of said Section 28 a distance of 349.60 feet;
 thence South 85°15'42" East a distance of 1,337.74 feet; thence South 00°00' East a distance of
 221.87 feet to a point on the Southerly line of said Section 28;
 thence South 89°15'32" West along said South line a distance of 1,326.59 feet to the Southwest
 corner of said Section 28 and the True Point of Beginning, all in Township 6 North, Range 30
 East, W.M., Benton County, Washington.

 PARCEL 36: (115604000001000)


                                               2
 4831-5589-2454v.18 0117168-000002
 1006813688v11


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37       Pg 311 of 379
 That portion of the South half of Section 15, Township 6 North, Range 30 East, W.M., Benton
 County, Washington, described as follows:

 The Southeast corner of said Section 15 being the True Point of Beginning;
 thence South 88°53'07" West along the Southerly line of said Section 15, a distance of 4,159.72
 feet thence North 48°58'02" East a distance of 3,270.68 feet; thence South 89°58'08" East a
 distance of 1,653.99 feet to the Easterly line of said Section 15;
 thence South 01°02'51" East along said East line a distance of 2,065.70 feet to the Southeast
 corner of said Section 15 and the True Point of Beginning.

 PARCEL 37: (127603000002000)

 An undivided one-half interest in and to:

 A strip of land situate in Government Lot 4, Section 27, Township 6 North, Range 30 East,
 W.M., Benton County, Washington, being 60 feet in width 30 feet lying on each side of the
 following described centerline:

 Beginning at the West quarter corner of said Section 27; thence North 88°35'17" East along the
 North line of said Government Lot 4, 168.86 feet to the True Point of Beginning of said
 centerline and right of way; thence South 15°38'26" East 405.51 feet; thence South 51°50'44"
 East 629.30 feet;
 thence South 10°34'03" West 666.48 feet to the terminus of said centerline.

 PARCEL 38: (127603000003000)

 An undivided one-half interest in and to:

 A strip of land 200 feet in width situated in Government Lot 4, Section 27, township 6 North,
 Range 30 East, W.M., Benton County, Washington, with 100.00 feet of said width lying in each
 side of the following described centerline:

 Beginning at the West quarter corner of said Section 27; thence South 01°03'24" East along the
 West line of said Section 27 a distance of 1,616.27 feet;
 thence along a line perpendicular to said West line North 88°56'36" East a distance of 556.17
 feet to a point on the Northwesterly right of way line of the Spokane, Portland & Seattle Railway
 Company, said point being the True Point of Beginning and lying Northwesterly 100.00 feet
 when measured perpendicular to railroad centerline station 6456+45.3 and railroad mile 207.83;
 thence North 21°36'15" West perpendicular to said railroad right of way a distance of 150.00 feet
 to the terminus of said centerline.



 PARCEL 44: (107602000001001)



                                               3
 4831-5589-2454v.18 0117168-000002
 1006813688v11


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37     Pg 312 of 379
 Section 7, Township 6 North, Range 30 East, W.M., Benton County, Washington, EXCEPT the
 North half of the North half thereof; AND EXCEPT portions conveyed to Benton County for
 road purposes by Deeds recorded under Recording Nos. 624663 and 624762.

 And Also Except that portion of said Section described as follows:

 Beginning at the Southwest corner of said Section 7; thence North 00°13'16" East, 1019.91 feet
 along the West line of said Section 7; thence South 89°44'41" East, 30.00 feet to the East line of
 Nine Canyon Road and the True Point of Beginning.; thence South 89°44'41" East 988.81 feet;
 thence South 00°13'16" West, 979.91 feet to a point 40.00 feet Northerly of the South line of said
 Section 7; thence North 89°44'41" West, 988.81 feet parallel with and 40.00 feet Northerly of
 said South line to a point on the East line of said Nine Canyon road; thence North 00°13'16"
 East, 979.91 feet along said East line to the True Point of Beginning.

 AND ALSO EXCEPT that portion of said Section described as follows:

 Beginning at the West Quarter corner of said Section 7; thence North 00°13'16" East 850.00 feet
 along the West line of said Section 7; thence South 89°46'44" East 60.00 to the East line of Nine
 Canyon Road and to the True Point of Beginning;

 Thence Continuing South 89°46'44" East 950.00 feet; thence South 00°13'16" West 950.00 feet;
 thence North 89°46'44" West 950.37 feet to the East line of Nine Canyon Road, said point being
 on the arc of a 3530.00 feet Radius curve (radius point bears North 88°57'04" West); thence
 Northerly, 51.00 feet along said East line and along the arc of said curve through a central angle
 of 00°49'40"; thence North 00°13'16" East 899.01 feet along said East line to the True Point of
 Beginning.

 PARCEL 45: (108601000000000)

 Section 8, Township 6 North, Range 30 East, W.M., Benton County, Washington, EXCEPT the
 North half of the Northwest quarter thereof.

 PARCEL 50: (127603000001001)

 Those portions of the following described property lying Northerly of the Northerly right of way
 line of existing Burlington Northern Santa Fe Railroad ( formerly Spokane, Portland and Seattle
 Railway).

 Government Lot 4, Section 27, Township 6 North, Range 30 East of the Willamette Meridian,
 Benton County, Washington, Together with that portion of Government Lot 3 of said Section 27
 lying Westerly of the following described line:

 Beginning at the Northwest corner of said Section 27; thence South 1°03'20" East, 2639.97 feet
 along the West line of said Section 27 to the West quarter corner of said Section 27; thence
 North 89°12'10" East, 1783.01 feet along the North line of said Government Lots 4 and 3 to the
 True Point of Beginning; thence South 0°48'00" East, 1156.00 feet to the North line of the
 Burlington Northern Santa Fe Railroad right of way and the terminus of said line.
                                               4
 4831-5589-2454v.18 0117168-000002
 1006813688v11


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37       Pg 313 of 379
 PARCEL 51: (128604000002001)

 Those portions of the following described property lying Northerly of the Northerly right of way
 line of the existing Burlington Northern Santa Fe Railroad (formerly Spokane, Portland and
 Seattle Railway)

 Government Lot 1, and the East 780 feet of the Southwest quarter of the Southeast quarter of
 Section 28, Township 6 North, Range 30 East Willamette Meridian, Benton County,
 Washington,

 Except right of way for roads, and Except any portion thereof of the above described property
 lying below 347 feet above mean sea level, United States Coast and Geodetic Survey Datum.

 PARCEL 52: (128604000002002)

 The Southwest quarter of the Southeast quarter of Section 28, Township 6 North, Range 30 East
 Willamette Meridian, Benton County, Washington lying Northwesterly of the existing
 Burlington Northern Santa Fe Railroad (formerly Spokane, Portland and Seattle Railway) right
 of way.

 Except the East 780 feet thereof

 PARCEL 54: (133601000001000)

 Those portions of the following described property lying Northerly of the Northerly right of way
 line of the existing Burlington Northern Santa Fe Railroad ( formerly Spokane, Portland and
 Seattle Railway);

 The East 780 feet of Government Lot 1, Section 33, Township 6 North, Range 30 East
 Willamette Meridian, Benton County, Washington.

 Except right of way for roads, and Except any portion thereof of the above described property
 lying below 347 feet above mean sea level, United States Coast and Geodetic Survey Datum.



         The Heirs and Devisees of Gale A. Easterday, deceased, and Karen L. Easterday, as
          her separate estate, as to an undivided half interest; and Cody A. Easterday, as to
          his separate estate.

 PARCEL 39: (110603000000000 and 115602000000000)

 That portion of Sections 10 and 15, Township 6 North, Range 30 East, W.M., Benton County,
 lying North and West of the following described line:

 Beginning at the Southwest corner of said Section 15;
 thence North 1°27'28" West along the West line of said Section 15, 1,060.00 feet;

                                               5
 4831-5589-2454v.18 0117168-000002
 1006813688v11


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37      Pg 314 of 379
 thence North 88°33'31" East 1,304.20 feet;
 thence North 49°26'57" East 780.68 feet;
 thence North 1°26'29" West 1,920.00 feet;
 thence North 39°43'36" East 1,162.50 feet;
 thence North 60°39'13" East 2,060.55 feet to the North line of said Section 15, said point being
 South 89°03'16" West 847.82 feet from the Northeast corner of said Section 15;
 thence continuing North 60°39'13" East 522.64 feet;
 thence North 0°13'17" West 1,085.00 feet to a point on the North line of the South half of the
 South half of said Section 10, said point being South 89°06'19" West 400 feet from the Northeast
 corner of said South half of the South half and the terminus of said line.

 PARCEL 40: (103600000000000, 104603000000000, 109601000000000, 110601000000000,
 110602000000000)

 Section 3; South half of Section 4; North half of Section 9; North half of Section 10; North half
 of South half of Section 10; EXCEPT the South 200 feet of the East 200 feet of said Section 10;
 all in Township 6 North, Range 30 East, W.M., Benton County, Washington; EXCEPT Finley
 Road; AND EXCEPT Brown Road.

 PARCEL 41: (127603000002000)

 An undivided one-half interest in and to:

 A strip of land situated in Government Lot 4, Section 27, Township 6 North, Range 30 East,
 W.M., Benton County, Washington, being 60.00 feet in width with 30.00 feet lying on each side
 of the following described centerline:

 Beginning at the West quarter corner of said Section 27; thence North 88°35'17" East along the
 North line of said Government Lot 4, 168.86 feet to the True Point of Beginning of said
 centerline and right of way;
 thence South 15°38'26" East 405.51 feet;
 thence South 51°50'44" East 629.30 feet;
 thence South 10°34'03" West 666.48 feet to the terminus of said centerline.

 PARCEL 42: (127603000003000)

 An undivided one-half interest in and to:

 A strip of land 200 feet in width situated in Government Lot 4, Section 27, Township 6 North,
 Range 30 East, W.M., Benton County, Washington, with 100.00 feet of said width lying on each
 side of the following described centerline:

 Beginning at the West quarter corner of said Section 27; thence South 01°03'24" East along the
 West line of said Section 27 a distance of 1,616.27 feet;
 thence along a line perpendicular to said West line North 88°56'36" East a distance of 556.17
 feet to a point on the Northwesterly right of way line of the Spokane, Portland & Seattle Railway

                                               6
 4831-5589-2454v.18 0117168-000002
 1006813688v11


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37      Pg 315 of 379
 Company, said point being the True Point of Beginning and lying Northwesterly 100.00 feet
 when measured perpendicular to railroad centerline station 6456+45.3 and railroad mile 207.83;
 thence North 21°36'15" West perpendicular to said railroad right of way a distance of 150.00 feet
 to the terminus of said centerline.

 PARCEL 43: (109603000000000)

 The South half of Section 9, Township 6 North, Range 30 East, W.M., Benton County,
 Washington.



         Cody Easterday and Debby Easterday, husband and wife.

 PARCEL 56: (104601000000000)

 The North half of Section 4, Township 6 North, Range 30 E.W.M., Benton County, Washington



         The Heirs and Devisees of Gale A. Easterday, deceased, and Karen L. Easterday, as
          her separate estate, as to an undivided half interest; and Cody A. Easterday AND
          Debby Easterday, husband and wife, as to an undivided half interest.

 EASEMENT PARCEL 46:

 An Easement for subsurface irrigation line being the West 60 feet of the South 1,060 feet of the
 Southwest quarter of Section 15, Township 6 North, Range 30 East, W.M., being a portion of the
 Easement created by instrument recorded August 9, 1978, under Recording No. 766691.

 EASEMENT PARCEL 47:

 A roadway easement 30 feet in width the centerline of which is the Easterly boundary of Parcel
 A described in Statutory Warranty Deed recorded July 25, 1997, under Auditor's File No. 97-
 17672.

 EASEMENT PARCEL 48:

 Together with rights described in the following easements, agreements and permits as follows:

 Revocable Permit for pipeline right-of-way and for pump plant site granted by the Department of
 the Army Permits, recorded June 9, 1978, under Recording No. 761253, records of Benton
 County, Washington.

 Burlington Northern, Inc., Revocable Permit, recorded June 9, 1978, under Recording
 No. 761251, authorizing the construction, operation and maintenance of a 36 inch water pipeline
 at Survey Station 6455, plus 91.9-mile post 207 plus 4,435.2 feet, in Benton County, Washington

                                               7
 4831-5589-2454v.18 0117168-000002
 1006813688v11


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37     Pg 316 of 379
 EASEMENT PARCEL 49:

 An easement for ingress and egress purpose situated in Section 15, Township 6 North, Range 30,
 East, W.M., being 40 feet in width with 20 feet lying on either side of the following described
 centerline:

 Beginning at the Southeast corner of said Section 15;
 thence North 01°02'51" West along the East line of said Section 15, a distance of 2,681.27 feet to
 the true point of beginning;
 thence South 89°26'31" West a distance of 352.48 feet; thence South 01°21'21" East a distance
 of 612.02 feet to the terminus of said line.




                                               8
 4831-5589-2454v.18 0117168-000002
 1006813688v11


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37      Pg 317 of 379
                                     FARM MANAGER HOUSE
                                      LEGAL DESCRIPTION


         Cody Easterday and Debby Easterday, husband and wife

 That portion of Section 7. Township 6 North, Range 30 East, W.M., Benton County,
 Washington, described as follows:

 Beginning at the West Quarter corner of said Section 7; thence North 00°13'16" East 850.00 feet
 along the West line of said Section 7; thence South 89°46'44" East 60.00 feet to the East line of
 Nine Canyon Road and to the True Point of Beginning;

 thence continuing South 89°46'44" East 950.00 feet; thence South 00°13'16" West 950.00 feet;
 thence North 89°46'44" West 950.37 feet to the East line on Nine Canyon Road, said point being
 on the arc of a 3530.00 feet radius curve (Radius point bears North 88°57'04" West); thence
 Northerly, 51.00 feet along said East line and along the arc of said curve through a central angle
 of 00°49'40"; thence North 00°13'16" East 899.01 feet along said East line to the True Point of
 Beginning.




                                               9
 4831-5589-2454v.18 0117168-000002
 1006813688v11


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37       Pg 318 of 379
                                   Farm Manager House
                                     Legal Description


                                   GOOSE GAP FARM
                                  LEGAL DESCRIPTION


        The Heirs and Devisees of Gale A. Easterday, deceased, Karen L. Easterday,
         Cody A. Easterday, Debby Easterday dba Easterday Farms, a Partnership.

 PARCEL A: ( 101703000001000 )

 THAT PORTION OF THE SOUTHWEST QUARTER OF SECTION 1, TOWNSHIP 7
 NORTH, RANGE 30 EAST, W.M., BENTON COUNTY, WASHINGTON LYING
 SOUTHWESTERLY OF THE KENNEWICK IRRIGATION DISTRICT MAIN CANAL,
 EXCEPT THE WEST 30 FEET AND THE SOUTH 30 FEET FOR ROADS.

 PARCEL B: ( 111701000000000 )

 THE NORTHEAST QUARTER AND THE SOUTHEAST QUARTER OF SECTION 11,
 TOWNSHIP 7 NORTH, RANGE 30 EAST, W.M., BENTON COUNTY, WASHINGTON.

 PARCEL C: ( 1127020000000000 )

 THAT PORTION OF SECTION 12 TOWNSHIP 7 NORTH, RANGE 30 EAST, W.M.,
 BENTON COUNTY, WASHINGTON, LYING SOUTHERLY OF THE KENNEWICK
 IRRIGATION DISTRICT MAIN CANAL

 PARCEL E: (108713000000000)

 THAT PORTION OF SECTION 8, TOWNSHIP 7 NORTH, RANGE 31 EAST, W.M.,
 BENTON COUNTY, WASHINGTON, DESCRIBED AS FOLLOWS:

 BEGINNING AT THE SOUTHWEST CORNER OF SAID SECTION; THENCE EAST
 ALONG THE SOUTH LINE OF SAID SECTION TO THE WEST LINE OF THE
 NORTHERN PACIFIC IRRIGATION COMPANY'S CANAL RIGHT OF WAY (NOW
 COLUMBIA IRRIGATION DISTRICT); THENCE NORTHWESTERLY ALONG SAID
 CANAL, RIGHT OF WAY TO THE WEST LINE OF SECTION 8; THENCE SOUTH ALONG
 THE WEST LINE OF SAID SECTION 8 TO THE POINT OF BEGINNING.

 PARCEL F: (117712000002001)

 THAT PORTION OF THE WEST HALF OF THE NORTHWEST QUARTER OF SECTION
 17, TOWNSHIP 7 NORTH, RANGE 31 EAST, WILLAMETTE MERIDIAN, BENTON
 COUNTY, WASHINGTON LYING WESTERLY OF THE NORTHERN PACIFIC
 IRRIGATION COMPANY'S CANAL RIGHT OF WAY (NOW COLUMBIA IRRIGATION
 DISTRICT).


                                          1
 1006813688v11


21-00141-WLH11      Doc 830    Filed 06/21/21   Entered 06/21/21 17:28:37     Pg 319 of 379
                                 Farm Manager House
                                   Legal Description


 PARCEL G: ( 11871000000000 )

 ALL OF SECTION 18, TOWNSHIP 7 NORTH, RANGE 31 EAST, W.M., BENTON
 COUNTY, WASHINGTON

 PARCEL H: ( 113702000000000 )

 THE WEST HALF OF SECTION 13, TOWNSHIP 7 NORTH, RANGE 30 EAST, W.M.,
 BENTON COUNTY, WASHINGTON.

 PARCEL I: ( 114703000000000 )

 THAT PORTION OF SECTION 14, TOWNSHIP 7 NORTH, RANGE 30 EAST,W.M.,
 BENTON COUNTY, WASHINGTON, DESCRIBED AS FOLLOWS:

 THE SOUTH HALF AND THE SOUTH HALF OF THE NORTHEAST QUARTER. PARCEL
 J: ( 123700000000000 )

 ALL OF SECTION 23, TOWNSHIP 7 NORTH, RANGE 30 EAST, W.M., BENTON
 COUNTY, WASHINGTON

 PARCEL K: ( 124701000000000 )

 THAT PORTION OF SECTION 24, TOWNSHIP 7 NORTH, RANGE 30 EAST, W.M.,
 BENTON COUNTY, WASHINGTON, DESCRIBED AS FOLLOWS:

 THE NORTH HALF AND THE SOUTHWEST QUARTER

 LESS THAT PORTION CONVEYED TO BENTON COUNTY FOR ROAD BY QUIT CLAIM
 DEED RECORDED UNDER AUDITOR'S FILE NO. 136125

 PARCEL L: ( 11971000000000 )

 ALL OF SECTION 19, TOWNSHIP 7 NORTH, RANGE 31 EAST, W.M., BENTON
 COUNTY, WASHINGTON

 LESS THAT PORTION DEEDED TO BENTON COUNTY FOR ROAD BY QUIT CLAIM
 DEED RECORDED UNDER AUDITOR'S FILE NO. 269989.

 PARCEL M: (120713000001000)

 THAT PORTION OF SECTION 20, TOWNSHIP 7 NORTH, RANGE 31 EAST, W.M.,
 BENTON COUNTY, WASHINGTON, DESCRIBED AS FOLLOWS:



                                       2
 1006813688v11


21-00141-WLH11    Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37   Pg 320 of 379
                                 Farm Manager House
                                   Legal Description


 THE NORTHWEST QUARTER AND THE NORTH HALF OF THE SOUTHWEST
 QUARTER.

 EXCEPT THAT PORTION OF THE NORTH HALF OF THE NORTHWEST QUARTER
 LYING NORTHEASTERLY OF AYERS ROAD.

 PARCEL N: (120714000001000)

 THAT PORTION OF SECTION 20, TOWNSHIP 7 NORTH, RANGE 31 EAST, W.M.
 BENTON COUNTY, WASHINGTON, DESCRIBED AS FOLLOWS:

 THE WEST HALF OF THE EAST HALF, TOGETHER WITH THE SOUTHWEST
 QUARTER OF THE SOUTHEAST QUARTER OF THE NORTHEAST QUARTER,
 TOGETHER WITH THE WEST HALF OF THE THE EAST HALF OF THE SOUTHEAST
 QUARTER, TOGETHER WITH THE SOUTH HALF OF THE SOUTHWEST QUARTER,
 LESS THAT PORTION DEEDED TO BENTON COUNTY FOR ROAD UNDER AUDITOR'S
 FILE NO. 269989.

 EXCEPT THE NORTHWEST QUARTER OF THE NORTHEAST QUARTER.
 PARCEL O: ( 12570000000000 )

 ALL OF SECTION 25, TOWNSHIP 7 NORTH, RANGE 30 EAST, W.M., BENTON
 COUNTY, WASHINGTON, LESS THAT PORTION CONVEYED TO BENTON COUNTY
 FOR ROAD BY QUIT CLAIM DEED RECORDED UNDER AUDITOR'S FILE NO. 136209.

 PARCEL P: ( 126701000000000 )

 THAT PORTION OF SECTION 26, TOWNSHIP 7 NORTH, RANGE 30 EAST, W.M.,
 BENTON COUNTY, WASHINGTON, DESCRIBED AS FOLLOWS:

 THE NORTH HALF, THE NORTH HALF OF THE SOUTHWEST QUARTER, AND THE
 SOUTHWEST QUARTER OF THE SOUTHWEST QUARTER, AND THE NORTHWEST
 QUARTER OF THE SOUTHEAST QUARTER.




                                       3
 1006813688v11


21-00141-WLH11    Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37   Pg 321 of 379
                                        Schedule 1.4
                     Easterday Water Agreements/Irrigation System Permits


     1. Department of Army Permit dated August 27, 1976 (River Farm Pump Station).
     2. Permit from Burlington Northern Railroad (BNSF) dated February 16, 1978 (River Farm
        pipeline crossing).
     3. Department of the Army Easement for Pipeline Right of Way recorded April 25, 1994 as
        Recording No. 94-14256. (Nine Canyon Farms pumping plant and improvements –
        Section 6, Township 5 North, Range 30 East).
     4. Department of the Army Easement for Pipeline Right of Way recorded April 25, 1994 as
        Recording No. 94-14257. (Nine Canyon Farms pumping plant and improvements –
        Section 6, Township 5 North, Range 30 East).
     5. Revocable Permit granted by Burlington Northern, Inc., recorded June 9, 1978 under
        Recording No. 761251. (River Farm Parcel 48).
     6. Department of Army Easement dated February 10, 1972 (record No. 647551) (Cox Farm
        “Irrigro” pumping plant).
     7. Department of the Army permit NPW 71-026-72-5 (Cox Farm “Irrigro” pumping plant).
        (the preceding Items 1-7, the “Easterday Irrigation System Permits”)
     8. Primary Irrigation System Agreement between Crawford & Sons, Inc., and Barbarosa
         Farms dated June 5, 1978, including the Modification of Agreement, and Assignment of
         Agreement to Easterday, and any supplements, amendments or modifications thereof.
     9. Water and Irrigation System Sharing Agreement between Holtzinger Management and
         Prudential Insurance and any supplements, amendments or modifications thereof.
     10. Water and Irrigation System Sharing Agreement by and among Holtzinger Management,
         Kwong Chung and Christine Lai, and Craig and Sharon Campbell and any supplements,
         amendments or modifications thereof.
     11. Water and Irrigation System Sharing Agreement between Holtzinger Management and
         Holtzinger Fruit and any supplements, amendments or modifications thereof.
     12. Well Agreement between Holtzinger Management and Holtzinger Fruit and any
         supplements, amendments or modifications thereof.
     13. Irrigation System Sharing Agreement between Benton Ranch and Easterday Farms and
         any supplements, amendments or modifications thereof.
     14. Easterday Columbia River Primary Water Delivery Agreement between Easterday
         Ranches and Easterday Farms dated September 19, 2011, and First Amendment dated
         August 2012 and any supplements, amendments or modifications thereof.
     15. Irrigation Water Agreement between Holtzinger Management and Charlie Cox Farms and
         any supplements, amendments or modifications thereof.

 (the preceding Items 8 -15 , the “Easterday Water Agreements”).



                                           1
 1006813688v11


21-00141-WLH11      Doc 830    Filed 06/21/21    Entered 06/21/21 17:28:37      Pg 322 of 379
                                              Schedule 1.5
                                  Easterday Water Certificates and Permits


     1. Owned Water Rights

                 A. Washington Department of Ecology Water Right Certificates

                         i. Certificate No. S4-23978C

                       ii. Certificate No. S3-00285C

                       iii. Certificate No. S3-00284C

                       iv. Certificate No. S3-22075C

                        v. Certificate No. G4-04819CWRIS (3399)

                 B. Washington Department of Ecology Water Right Permits

                         i. Superseding Permit No. S4-28998(A)P

                       ii. Superseding Permit No. G4-30584P

                 C. Change Authorizations (Consolidated Water Rights)

                         i.   CS4-23978(A)C@2
                        ii.   CS4-23978(B)C
                       iii.   CS4-23874(A)C
                       iv.    CS3-00286C
                        v.    CS3-22572C

     2. Leased Water Rights

                 A. Washington Department of Ecology Water Right Certificates

                         i. Certificate No. S3-00591C, pursuant to Washington Department of
                            Natural Resources Lease 12-D57294, effective January 1, 2017.

                       ii. Yakima Adjudication Conditional Final Order Certificate No. S4-83818-J,
                           pursuant to The Barker Ranch, Ltd. and Shaw Vineyards, Inc. Water Right
                           Lease Agreement (Feb. 26, 2013), as amended; The Barker Ranch’s
                           Consent to Shaw Vineyards, Inc.’s Partial Assignment and Sublease to
                           Easterday Farms, Partnership of a Portion of the Water Rights Leased to


                                                 1
 1006813688v11


21-00141-WLH11            Doc 830     Filed 06/21/21    Entered 06/21/21 17:28:37    Pg 323 of 379
                  Shaw Vineyards, Inc. Under the Barker Ranch/ Shaw Vineyards, Inc.
                  Water Rights Lease Agreement of February 26, 2013 (April 29, 2013);
                  and Order Pendente Lite Re Temporary Change, Barker Ranch, Claim
                  Nos. 01858, 01859, Yakima County Superior Court No. 77-2-01484 5
                  (Dec. 12, 2013).




                                      2
 1006813688v11


21-00141-WLH11   Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37       Pg 324 of 379
                                        Schedule 1.6
                    Easterday Assigned and Assumed Leases and Contracts


     1. Irrigated Cash Lease No. 12-D57294 commencing January 1, 2017, by the State of
        Washington, Department of Natural Resources (Lessor) and Cody Easterday, Debby
        Easterday, Gale Easterday, and Karen Easterday (Lessee).
     2. Farm Lease commencing June 1, 2013, by Wake Family Properties, L.L.C., dba Brad
        Wake and Brian Wake dba B&B Farms (Lessor) and Cody A. Easterday, Debby
        Easterday, Gale A. Easterday, and Karen L. Easterday dba Easterday Farms (Lessee).
     3. Farm Lease dated November 12, 2014, by Brad Wake and Brian Wake (Lessor) and
        Cody A. Easterday, Debby Easterday, Gale A. Easterday, and Karen L. Easterday dba
        Easterday Farms (Lessee).




                                         1
 1006813688v11


21-00141-WLH11      Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37     Pg 325 of 379
                                             Schedule 2.1
                                                Land

                                           COX FARM
                                       LEGAL DESCRIPTION


 PARCEL A: (119602000001000 and 119602000002001)

 That portion of Section 19, Township 6 North, Range 30 East, W.M., Benton County,
 Washington, described as follows:

 Beginning at the Northwest corner of said Section 19;
 Thence South along the West line of said Section 19, a distance of 925.00 feet at the True Point
 of Beginning;
 Thence South 62°15'12" East a distance of 881.00 feet;
 Thence South parallel to the said West line a distance of 1,390.00 feet;
 Thence North 62°15'12" West a distance of 881.00 feet to a point on the West line of said
 Section 19;
 Thence North along said West line a distance of 1,390.00 feet to the True Point of Beginning.

 PARCEL B: (119602000003001)

 That portion of Section 19, Township 6 North, Range 30 East, W.M. Benton County,
 Washington, described as follows:

 The South half of Government Lot 2 EXCEPT for the West 779.70 feet of said South half of
 Government Lot 2; the West half of the Northeast quarter of Government Lot 2, EXCEPT for the
 West 119.7 feet of said West half of the Northeast quarter of Government Lot 2; the South half
 of the Southeast quarter of the Northeast quarter of Government Lot 2; the South half of the
 Southwest quarter of the Northwest quarter of the Southeast quarter of the Northwest quarter; the
 South half of the Southeast quarter of the Northwest quarter; the East half of the East half of the
 Southwest quarter; the South 30 feet of the Southwest quarter of the Southeast quarter of the
 Southwest quarter; the South 30 feet of the Southeast quarter of the Southwest quarter of the
 Southwest quarter; the South 30 feet of the East half of the Southwest quarter of the Southwest
 quarter of the Southwest quarter; the South-west quarter of the Southwest quarter of the
 Southwest quarter of the Southwest quarter; and the South half of the Northwest quarter of the
 Southwest quarter of the Southwest quarter of the Southwest quarter.

 TOGETHER WITH a parcel of land located in Government Lot 4 of Section 19, Township 6
 North, Range 30 East, W.M., Benton County, Washington, more particularly described as
 follows:
 Beginning at the Southwest corner of said Section 19;
 thence along the South line of said Section 19, South 89°31'53" East, 1173.99 feet;
 thence North 00°28'07" East 30.00 feet to the True Point of Beginning;

                                               1
 4831-5589-2454v.18 0117168-000002
 1006813688v11


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37       Pg 326 of 379
                                              Cox Farm
                                           Legal Description


 thence North 89°31'53" West and parallel to the South line of Section 19, 850.56 feet to the East
 line of the Southwest quarter of the Southwest quarter of Government Lot 4;
 thence North 01°02'49" West along the East line of said subdivision 305.43 feet to the Southeast
 corner of the South half of the Northwest quarter of the Southwest quarter of Government Lot 4;
 thence continuing North 01°02'49" West along the East line of said subdivision 22.27 feet to a
 point on a 923.06 feet radius curve whose center bears South 08°32'10" East;
 thence along said curve to the right an arc length of 962.59 feet through an included angle of
 59°44'57" around a long chord measuring 919.56 feet, bearing South 68°39"41" East to the True
 Point of Beginning (also known as Parcel 1, Survey No. 3346, recorded July 21, 2004, under
 Auditor's File No. 2004-025861).

 PARCEL C: (101591000000000)

 The North half and the North half of the Northwest quarter of the Southwest quarter of Section 1,
 Township 5, North, Range 29 East W.M., Benton County, Washington.

 PARCEL D: (125690000000000)

 All of Section 25, Township 6 North, Range 29 East, W.M., Benton County, Washington.

 PARCEL E: (836690000000000)

 All of Section 36, Township 6 North, Range 29 East, W.M., Benton County, Washington.

 PARCEL F: (101593000000000)

 The South half of the Northwest Quarter of the Southwest quarter and that portion of
 Government Lot 5, Section 1, Township 5 North, Range 29 East, W.M., Benton County,
 Washington, lying Northerly of the Spokane, Portland and Seattle Railway Company's right-of-
 way.

 PARCEL G: (102591000000000)

 All of that portion of Section 2, Township 5 North, Range 29 East, W.M., Benton County,
 Washington, lying Northerly of the Spokane, Portland and Seattle Railway Company's right-of-
 way. EXCEPT that portion thereof described as follows:

 Beginning at the Southwest corner of said Section 2;
 Thence North along the West line of said Section 2 a distance of 208.23 feet;
 Thence North 61°38'49" East a distance of 114.91 feet;
 Thence North 74°33'05" East a distance of 1700 feet;
 Thence South 62°02'17" East a distance of 646.58 feet;
 Thence South 84°36'38" East a distance of 260.42 feet to the True Point of Beginning;
 Thence North 05°23'22" East a distance of 31 feet;
                                               2
 4831-5589-2454v.18 0117168-000002
 1006813688v11


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37      Pg 327 of 379
                                              Cox Farm
                                           Legal Description


 Thence South 84°36'38" East a distance of 82 feet;
 Thence South 05°23'22" West a distance of 62 feet;
 Thence North 84°36'38" West a distance of 82 feet;
 Thence North 05°23'22" East a distance of 31 feet to the True Point of Beginning.

 PARCEL H: (111592000001000)

 All of that portion of Government Lots 1 and 2, Section 11, Township 5 North, Range 29 East,
 W.M., Benton County, Washington lying Northerly of the Spokane, Portland and Seattle
 Railway Company's right of way

 PARCEL I: (123691000000000)

 All of Section 23, Township 6 North, Range 29 East, W.M., Benton County, Washington,
 EXCEPT the Northwest quarter of the Northwest quarter thereof.

 PARCEL J: (135690000000000, 126690000000000, 124690000000000)

 All of Sections 24, 26, and 35, Township 6 North, Range 29 East, W.M., Benton County,
 Washington, EXCEPT the East 30.0 feet of the North 60.0 feet of the Northeast quarter of the
 Northeast quarter of Section 24, Township 6 North, Range 29 East, W.M., conveyed to Benton
 County for road purposes by Deed recorded under Auditor's File No. 622670.

 PARCEL K:

 TOGETHER WITH rights described in the following easements, agreements and permits as
 follows:

 A non-exclusive easement for ingress and egress to Sections 25 and 36, Township 6 North,
 Range 29 East, W.M., and Section 1, Township 5 North, Range 29 East, W.M., and to the
 existing river pumping station located at Spukshowski Bay, Lake Wallula on the Columbia River
 over and across the following described property lying within Township 6 North, Range 30 East,
 W.M: (1) The West 40 feet of the North 2,351.38 feet of Section 19; (2) the West 20 feet of the
 South 3,018.62 feet of Section 19; (3) the West 20 feet of Section 30; (4) the West 20 feet of
 Section 31, Except the South 565.24 feet thereof; and (5) a strip of land being 20.00 feet in width
 situated in the Southwest quarter of Section 31 with 10.00 feet lying on each side of the
 following described centerline:

 Beginning at the Southwest corner of said Southwest quarter of Section 31;
 thence North 01°12'54" West a distance of 565.24 feet to a point on curve and being the True
 Point of Beginning;
 thence 47.32 feet along a curve to the left having a radius 350.00 feet, a central angle of
 07°44'46", whose radius point bears North 48°16'45" East to a point of tangent;
 thence South 49°28'01" East a distance 75.94 feet;
                                               3
 4831-5589-2454v.18 0117168-000002
 1006813688v11


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37       Pg 328 of 379
                                              Cox Farm
                                           Legal Description


 thence South 37°09'22" East a distance of 116.08 feet to a point of curve;
 thence 106.47 feet along a curve to the left having a radius 272.00 feet, a central angle of
 22°25'39",
 whose radius point bears North 52°50'38" East to a point of tangent;
 thence South 59°35'01" East a distance of 169.74 feet to a point of curve
 thence 96.69 feet along a curve to the left having a radius 141.00 feet a central angle of
 39°17'26", whose
 radius point bears North 30°24'59" East to a point of tangent;
 thence North 81°07'33" East a distance of 360.19 feet;
 thence North 76°25'45" East a distance of 221.99 feet;
 thence North 73°19'59" East a distance of 213.13 feet;
 thence North 66°29'39" East a distance of 151.05 feet;
 thence North 70°25'28" East a distance of 118.26 feet to a point of curve;
 thence 476.40 feet along a curve to the right having a radius 302.00 feet, a central angle of
 90°22'57",
 whose radius point bears South 19°34'32" East to a point of tangent;
 thence South 19°11'35" East a distance of 145.90 feet to a point of curve;
 thence 140.82 feet along a curve to the left having a radius 667.00 feet, a central angle of
 12°05'48", whose radius point bears North 70°48'25" East to a point on the Northerly line of
 Government Lot 3, Section 6, Township 5 North, Range 30 East, W.M. (as reserved by Grantor,
 Charlie Cox Farms, Inc., in deed recorded June 21, 1993, under Auditor's File No. 93-20941)

 AND an undivided forty percent (40%) interest in the river pumping station platform located on
 the following described real property:

 A parcel of land lying in Government Lots 7 and 8, Section 6, Township 5 North, Range 30 East,
 W.M., described as follows:

 Beginning at a point lying North 75°30'03" East a distance of 2,662 feet from the quarter section
 corner lying on the West line of said Section 6;
 thence North 56°00' West 15 feet;
 thence North 34°00' East 120 feet;
 thence South 56°00' East 120 feet
 thence South 34°00' West 120 feet;
 thence North 56°00' West a distance of 105 feet to the Point of Beginning; EXCEPTING
 THEREFROM (1) all that portion lying above the 347.0 foot contour line near where the same
 crosses the Northwest boundary of subject parcel; (2) all that portion lying within the right-of-
 way of the Spokane, Portland and Seattle Railway Company (now Burlington Northern Railway
 Company).

 ALSO EXCEPT right to use pump stations 1 through 6 and the pumps now located in said pump
 stations 1 through 6, and all pipes, switching gear and other equipment used in connection
 therewith.
                                               4
 4831-5589-2454v.18 0117168-000002
 1006813688v11


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37      Pg 329 of 379
                                              Cox Farm
                                           Legal Description


 AND Department of the Army Easement for Right-of-Way (Pipeline) DACW68-2-73-64, dated
 February 10, 1972, in favor of Irrigro Limited Partnership for an irrigation pumping plant on the
 following described real property, recorded April 6, 1973, under Auditor's File No. 647551,
 records of Benton County, Washington, together with the related, unrecorded Department of the
 Army permit NPW 71-026-72-5, dated January 24, 1972, for the construction of pumping facility
 on said following described real property:

 A parcel of land lying in Government Lots 7 and 8, Section 6, Township 5 North, Range 30 East,
 W.M., described as follows:

 Beginning at a point lying North 75°30'03" East a distance of 2,662 feet from the quarter section
 corner lying on the West line of said Section 6;
 thence North 56°00' West 15 feet;
 thence North 34°00' East 120 feet;
 thence South 56°00' East 120 feet;
 thence South 34°00' West 120 feet;
 thence North 56°00' West a distance of 105 feet to the Point of Beginning;
 EXCEPTING THEREFROM (1) all that portion lying above the 347.0 foot contour line near
 where the same crosses the Northwest boundary of subject parcel; (2) all that portion lying
 within the right-of-way of the Spokane, Portland and Seattle Railway Company (now Burlington
 Northern Railway Company).

 AND an easement for irrigation pipeline described as follows: A strip of land located in
 Government Lot 7 and Government Lot 8, Section 6, Township 5 North, Range 30 East, W.M.,
 being 30.00 feet in width and having 15.00 feet on each side of the following described
 centerline:

 Beginning at the West quarter corner of said Section 6;
 thence North 01°13'54" West along the West line of said Section 6 a distance of 1,343.05 feet;
 thence North 89°00'00" East a distance of 2,400.41 feet to a point on the North line of
 Government Lot 7 and the True Point of Beginning;
 thence South 19°10'40" East a distance of 740.13 feet to terminus of this easement.

 Upon the terms and conditions of the following instruments: (1) Instrument dated December 22,
 1972, between Jack Hsieh, et ux, et al. and Irrigro Limited Partnership, and recorded January 18,
 1973, under Auditor's File Nos. 644246 and 644247; (2) Instrument dated August 18, 1972,
 between Sherwood and Roberts Tri-Cities, Inc. and Irrigro Limited Partnership, and recorded
 January 18, 1973, under Auditor's File No. 644248; and (3) Instrument dated December 21,
 1972, between Landsco Limited, a Washington Corporation (and Irrigro Limited Partnership),
 and recorded January 18, 1973, under Auditor's File No. 644249.




                                               5
 4831-5589-2454v.18 0117168-000002
 1006813688v11


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37      Pg 330 of 379
                                              Cox Farm
                                           Legal Description


 AND Easement for irrigation pipeline described as follows: A strip of land 50 feet wide located
 in Government Lot 3, Section 6, Township 5 North, Range 30 East, W.M., having 25 feet of said
 width on either side of the following described centerline:

 Beginning at the West quarter corner of said Section 6;
 thence North 59°43'03" East a distance of 2,745.85 feet to a point on the South line of said
 Government Lot 3, being the True Point of Beginning;
 thence North 19°10'40" West a distance of 1,413.59 feet to a point on the North line of said
 Government Lot 3 and terminus of this easement.

 Upon the terms and conditions of that certain Grant of Right-of-Way, Serial No. Or. 9596
 (Wash.), granted to Irrigro Limited Partnership by the Department of the Interior, Bureau of
 Land Management, Oregon State Office, by Decision dated August 9, 1972, and recorded
 August 31, 1972, under Auditor's File No. 639233.

 AND right-of-way over a strip of land located in Section 6, Township 5 North, Range 30 East,
 W.M., for irrigation pipeline, Serial No. Or. 9655 (Wash.) granted to State of Washington, by
 and through the Department of Natural Resources, by the Department of the Interior, Bureau of
 Land Management, Oregon State Office, by Decision dated September 29, 1972, and recorded
 October 11, 1972, under Auditor's File No. 640715, and amended by instrument recorded June 1,
 1977, under Auditor's File No. 729002.

 AND an easement for irrigation pipeline described as follows: A strip of land 50 feet wide
 located in Government Lot 2, Section 6, Township 5 North, Range 30 East, W.M., having 25 feet
 of said width on either side of the following described centerline:

 Beginning at the West quarter corner of said Section 6;
 thence North 01°13'54" West along the West line of said Section 6 a distance of 1,343.05 feet;
 thence North 89°00'00" East a distance of 3,001.29 feet to a point on the South line of said
 Government Lot 2 and the True Point of Beginning;
 thence North 04°26'05" East a distance of 262.92 feet;
 thence North 25°55'29" East a distance of 1,212.76 feet to a point on the North line of Section 6,
 said point being North 89°00'00 East of the Northwest corner of said Section 6, a distance of
 3,580.77 feet and terminus of this easement.

 Upon the terms and conditions of that certain Grant of Right-of-way Serial No. Or. 11338
 (Wash.), granted to Irrigro Limited Partnership by the Department of the Interior, Bureau of
 Land Management, Oregon State Office, by Decision dated March 6, 1974, and recorded
 December 13, 1974, under Auditor's File No. 673742.

 AND an easement for irrigation pipeline described as follows: A strip of land located in
 Government Lot 7 and Government Lot 8, Section 6, Township 5 North, Range 30 East, W.M.,
 being 30.00 feet in width and having 15.00 feet on each side of the following described
 centerline:
                                               6
 4831-5589-2454v.18 0117168-000002
 1006813688v11


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37       Pg 331 of 379
                                              Cox Farm
                                           Legal Description


 Beginning at the West quarter corner of said Section 6;
 thence North 01°13'54" West along the West line of said Section 6 a distance of 1,343.05 feet;
 thence North 89°00'00" East a distance of 3,001.29 feet to a point on the North line of
 Government Lot 8 and the True Point of Beginning;
 thence South 26°45'00" West a distance of 794.60 feet to terminus of this easement.

 Upon the terms and conditions of the following instruments: (1) Instrument dated December 22,
 1972, between Jack Hsieh, et ux, et al. and Irrigro Limited Partnership, and recorded January 18,
 1973, under Auditor's File Nos. 644246 and 644247; (2) Instrument dated August 18, 1972,
 between Sherwood and Roberts Tri-Cities, Inc. and Irrigro Limited Partnership, and recorded
 January 18, 1973, under Auditor's File No. 644248; and (3) Instrument dated December 21,
 1972, between Landsco Limited, a Washington Corporation (and Irrigro Limited Partnership),
 and recorded January 18, 1973, under Auditor's File No. 644249.

 PARCEL L: (113690000000000)

 Section 13, Township 6 North, Range 29 East, W.M., Benton County, Washington, EXCEPT the
 East 30 feet thereof conveyed to Benton County for road purposes by Deeds recorded under
 Auditor's File Nos. 624663 and 624765.

 PARCEL M: (114690000000000)

 Section 14, Township 6 North, Range 29 East, W.M., Benton County, Washington

 PARCEL N: (112693000000000)

 The South half of the Southwest quarter and the Southeast quarter of Section 12, Township 6
 North, Range 29 East, W.M., Benton County, Washington, less portions described as follows:

 (Parcel 1) Measured along the West section line from the Southwest corner of the North half of
 the Southwest quarter South 298.00 feet;
 thence in an Easterly direction to a point 269.00 feet South of the Southeast corner of the North
 half of the Southwest quarter;
 thence North to the Southeast corner of the North half of the Southwest quarter;
 thence West to Point of Beginning.

 (Parcel 2) From the Northeast corner of the North half of the Southwest quarter South along the
 East line of said North half of the Southwest quarter to a point 269.00 feet South of the Southeast
 corner of the North half;
 thence East 27.00 feet;
 thence North in a straight line to a point 10.00 feet East of the Northeast corner of the North half
 of the Southwest quarter.


                                               7
 4831-5589-2454v.18 0117168-000002
 1006813688v11


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37        Pg 332 of 379
                                              Cox Farm
                                           Legal Description


 (Parcel 3) From the Northeast corner of the North half of the Southwest quarter South 136.00
 feet; thence in an Easterly direction to a point 52.00 feet South of the Southeast corner of the
 North half of Section 12;
 thence North along said Section line to the Southeast corner of the North half of Section 12;
 thence West along the South line of the North half of Section 12 to Point of Beginning. (These 3
 parcels taken from judgment filed in Benton County Cause No. 18881);
 EXCEPT ALSO portion conveyed to Benton County for road purposes by Deed recorded Under
 Auditors File No. 624764

 PARCEL O: (111690000000000)

 Section 11, Township 6 North, Range 29 East, W.M., Benton County, Washington,

 EXCEPT portions conveyed to Benton County for road purposes by Deeds recorded under
 Auditor's File Nos. 466635, 624663, 624763, 633680 and 633861.

 PARCEL P: (130602000001000)

 A parcel of land located in Section 30, Township 6 North, Range 30 East, W.M., Benton County,
 Washington, lying Westerly of the following described line;

 Beginning at the Southwest corner of said Section 30;
 thence along the South line of said Section 30, North 89°35'15" East, 2,134.18 feet to the True
 Point of Beginning, said point being on the arc of a 1,294.09 feet radius curve (radius point bears
 South 69°19'15" West);
 thence along said curve to the left an arc length of 1,108.30 feet through an included angle of
 49°04'11" around a long chord measuring 1,074.73 feet, bearing North 45°12'51" West;
 thence North 12°32'01" East, 20.73 feet to a point on a 1,184.08 foot radius curve whose center
 bears North 20°07'47" East;
 thence along said curve to the left an arc length of 4,584.61 feet through an included angle of
 221°50'31" around a long chord measuring 2,212.04 feet, bearing North 00°47'28" West;
 thence North 65°01'13" West, 236.15 feet;
 thence North 17°27'50" West, 944.61 feet to a point on a 953.06 feet radius curve whose center
 bears North 32°01'02" West;
 thence along said curve to the left an arc length of 1,548.00 feet through an included angle of
 93°03'43" around a long chord measuring 1,383.37 feet, bearing North 11°27'06" East to a point
 on the North line of Section 30 and the terminus of the described line. Said terminus point bears
 South 89°31'53" East, 1,234.68 feet from the Northwest corner of said Section 30.

 PARCEL Q: (131602000001000)

 A parcel of land located in the West half of Section 31, Township 6 North, Range 30 East, W.M.,
 Benton County, Washington lying Westerly of the following described line:

                                               8
 4831-5589-2454v.18 0117168-000002
 1006813688v11


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37       Pg 333 of 379
                                              Cox Farm
                                           Legal Description


 Beginning at the Southwest corner of said Section 31;
 thence along the South line of said Section 31, North 88°59'38" East, 1,917.03 feet to the True
 Point of Beginning;
 thence North 20°29'35" West, 310.16 feet;
 thence North 16°19'09" West, 127.49 feet;
 thence North 05°31'51" West, 559.30 feet;
 thence North 00°19'28" East, 152.44 feet;
 thence North 06°36'17" East, 228.33 feet;
 thence North 10°31'48" West, 115.80 feet to a point on a 1,209.08 foot radius curve whose center
 bears North 74°14'04" West;
 thence along said curve to the left an arc length of 820.72 feet through an included angle of
 38°53'32" around a long chord measuring 805.06 feet and bearing North 03°40'50" West;
 thence North 01°14'16" West, 813.07 feet;
 thence North 14°03'09" East, 472.97 feet;
 thence North 10°01'13" East, 640.41 feet to a point on a 1,294.09 foot radius curve whose center
 bears North 55°47'34" West;
 thence along said curve to the left an arc length of 1,239.67 feet through an included angle of
 54°53'11" around a long chord measuring 1,192.81 feet and bearing North 06°45'50" East to a
 point on the North line of Section 31 and the terminus of the described line. Said terminus point
 bears North 89°35'15" East, 2,134.18 feet from the Northwest corner of said Section 31.




                                               9
 4831-5589-2454v.18 0117168-000002
 1006813688v11


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37     Pg 334 of 379
                                     FARM MANAGER HOUSE
                                      LEGAL DESCRIPTION


 That portion of Section 7. Township 6 North, Range 30 East, W.M., Benton County,
 Washington, described as follows:

 Beginning at the West Quarter corner of said Section 7; thence North 00°13'16" East 850.00 feet
 along the West line of said Section 7; thence South 89°46'44" East 60.00 feet to the East line of
 Nine Canyon Road and to the True Point of Beginning;

 thence continuing South 89°46'44" East 950.00 feet; thence South 00°13'16" West 950.00 feet;
 thence North 89°46'44" West 950.37 feet to the East line on Nine Canyon Road, said point being
 on the arc of a 3530.00 feet radius curve (Radius point bears North 88°57'04" West); thence
 Northerly, 51.00 feet along said East line and along the arc of said curve through a central angle
 of 00°49'40"; thence North 00°13'16" East 899.01 feet along said East line to the True Point of
 Beginning.




                                               10
 4831-5589-2454v.18 0117168-000002
 1006813688v11


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37       Pg 335 of 379
                                        GOOSE GAP FARM
                                       LEGAL DESCRIPTION


 PARCEL A: ( 101703000001000 )

 THAT PORTION OF THE SOUTHWEST QUARTER OF SECTION 1, TOWNSHIP 7
 NORTH, RANGE 30 EAST, W.M., BENTON COUNTY, WASHINGTON LYING
 SOUTHWESTERLY OF THE KENNEWICK IRRIGATION DISTRICT MAIN CANAL,
 EXCEPT THE WEST 30 FEET AND THE SOUTH 30 FEET FOR ROADS.

 PARCEL B: ( 111701000000000 )

 THE NORTHEAST QUARTER AND THE SOUTHEAST QUARTER OF SECTION 11,
 TOWNSHIP 7 NORTH, RANGE 30 EAST, W.M., BENTON COUNTY, WASHINGTON.

 PARCEL C: ( 1127020000000000 )

 THAT PORTION OF SECTION 12 TOWNSHIP 7 NORTH, RANGE 30 EAST, W.M.,
 BENTON COUNTY, WASHINGTON, LYING SOUTHERLY OF THE KENNEWICK
 IRRIGATION DISTRICT MAIN CANAL

 PARCEL D: (Leasehold interest in 113704000000000)

 The Southeast quarter of Section 13, Township 7 North, Range 30 E.W.M., records of Benton
 County, Washington.

 PARCEL E: (108713000000000)

 THAT PORTION OF SECTION 8, TOWNSHIP 7 NORTH, RANGE 31 EAST, W.M.,
 BENTON COUNTY, WASHINGTON, DESCRIBED AS FOLLOWS:

 BEGINNING AT THE SOUTHWEST CORNER OF SAID SECTION; THENCE EAST
 ALONG THE SOUTH LINE OF SAID SECTION TO THE WEST LINE OF THE
 NORTHERN PACIFIC IRRIGATION COMPANY'S CANAL RIGHT OF WAY (NOW
 COLUMBIA IRRIGATION DISTRICT); THENCE NORTHWESTERLY ALONG SAID
 CANAL, RIGHT OF WAY TO THE WEST LINE OF SECTION 8; THENCE SOUTH ALONG
 THE WEST LINE OF SAID SECTION 8 TO THE POINT OF BEGINNING.

 PARCEL F: (117712000002001)

 THAT PORTION OF THE WEST HALF OF THE NORTHWEST QUARTER OF SECTION
 17, TOWNSHIP 7 NORTH, RANGE 31 EAST, WILLAMETTE MERIDIAN, BENTON
 COUNTY, WASHINGTON LYING WESTERLY OF THE NORTHERN PACIFIC
 IRRIGATION COMPANY'S CANAL RIGHT OF WAY (NOW COLUMBIA IRRIGATION
 DISTRICT).


                                               11
 4831-5589-2454v.18 0117168-000002
 1006813688v11


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37   Pg 336 of 379
                                           Goose Gap Farm
                                           Legal Description


 PARCEL G: ( 11871000000000 )

 ALL OF SECTION 18, TOWNSHIP 7 NORTH, RANGE 31 EAST, W.M., BENTON
 COUNTY, WASHINGTON

 PARCEL H: ( 113702000000000 )

 THE WEST HALF OF SECTION 13, TOWNSHIP 7 NORTH, RANGE 30 EAST, W.M.,
 BENTON COUNTY, WASHINGTON.

 PARCEL I: ( 114703000000000 )

 THAT PORTION OF SECTION 14, TOWNSHIP 7 NORTH, RANGE 30 EAST,W.M.,
 BENTON COUNTY, WASHINGTON, DESCRIBED AS FOLLOWS:

 THE SOUTH HALF AND THE SOUTH HALF OF THE NORTHEAST QUARTER. PARCEL
 J: ( 123700000000000 )

 ALL OF SECTION 23, TOWNSHIP 7 NORTH, RANGE 30 EAST, W.M., BENTON
 COUNTY, WASHINGTON

 PARCEL K: ( 124701000000000 )

 THAT PORTION OF SECTION 24, TOWNSHIP 7 NORTH, RANGE 30 EAST, W.M.,
 BENTON COUNTY, WASHINGTON, DESCRIBED AS FOLLOWS:

 THE NORTH HALF AND THE SOUTHWEST QUARTER

 LESS THAT PORTION CONVEYED TO BENTON COUNTY FOR ROAD BY QUIT CLAIM
 DEED RECORDED UNDER AUDITOR'S FILE NO. 136125

 PARCEL L: ( 11971000000000 )

 ALL OF SECTION 19, TOWNSHIP 7 NORTH, RANGE 31 EAST, W.M., BENTON
 COUNTY, WASHINGTON

 LESS THAT PORTION DEEDED TO BENTON COUNTY FOR ROAD BY QUIT CLAIM
 DEED RECORDED UNDER AUDITOR'S FILE NO. 269989.

 PARCEL M: (120713000001000)

 THAT PORTION OF SECTION 20, TOWNSHIP 7 NORTH, RANGE 31 EAST, W.M.,
 BENTON COUNTY, WASHINGTON, DESCRIBED AS FOLLOWS:


                                               12
 4831-5589-2454v.18 0117168-000002
 1006813688v11


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37   Pg 337 of 379
                                           Goose Gap Farm
                                           Legal Description


 THE NORTHWEST QUARTER AND THE NORTH HALF OF THE SOUTHWEST
 QUARTER.

 EXCEPT THAT PORTION OF THE NORTH HALF OF THE NORTHWEST QUARTER
 LYING NORTHEASTERLY OF AYERS ROAD.

 PARCEL N: (120714000001000)

 THAT PORTION OF SECTION 20, TOWNSHIP 7 NORTH, RANGE 31 EAST, W.M.
 BENTON COUNTY, WASHINGTON, DESCRIBED AS FOLLOWS:

 THE WEST HALF OF THE EAST HALF, TOGETHER WITH THE SOUTHWEST
 QUARTER OF THE SOUTHEAST QUARTER OF THE NORTHEAST QUARTER,
 TOGETHER WITH THE WEST HALF OF THE THE EAST HALF OF THE SOUTHEAST
 QUARTER, TOGETHER WITH THE SOUTH HALF OF THE SOUTHWEST QUARTER,
 LESS THAT PORTION DEEDED TO BENTON COUNTY FOR ROAD UNDER AUDITOR'S
 FILE NO. 269989.

 EXCEPT THE NORTHWEST QUARTER OF THE NORTHEAST QUARTER.
 PARCEL O: ( 12570000000000 )

 ALL OF SECTION 25, TOWNSHIP 7 NORTH, RANGE 30 EAST, W.M., BENTON
 COUNTY, WASHINGTON, LESS THAT PORTION CONVEYED TO BENTON COUNTY
 FOR ROAD BY QUIT CLAIM DEED RECORDED UNDER AUDITOR'S FILE NO. 136209.

 PARCEL P: ( 126701000000000 )

 THAT PORTION OF SECTION 26, TOWNSHIP 7 NORTH, RANGE 30 EAST, W.M.,
 BENTON COUNTY, WASHINGTON, DESCRIBED AS FOLLOWS:

 THE NORTH HALF, THE NORTH HALF OF THE SOUTHWEST QUARTER, AND THE
 SOUTHWEST QUARTER OF THE SOUTHWEST QUARTER, AND THE NORTHWEST
 QUARTER OF THE SOUTHEAST QUARTER.

 PARCEL Q: (Leasehold interest in 114701000000000 and 11170200001000)

 REAL PROPERTY LOCATED IN THE WEST HALF OF SECTION 11 AND THE NORTH
 HALF OF SECTION 14, TOWNSHIP 7 NORTH, RANGE 30 EAST, WILLAMETTE
 MERIDIAN, BENTON COUNTY, WASHINGTON BEING MORE PARTICULARLY
 DESCRIBED AS FOLLOWS:

 BEGINNING AT THE NORTHEAST CORNER OF SAID SECTION 11; THENCE SOUTH
 00°57'36" WEST, 5278.69 FEET ALONG THE EAST LINE OF SAID SECTION TO THE
 SOUTHEAST CORNER OF SAID SECTION 11; THENCE SOUTH 89°40'57" WEST, 150.90
                                               13
 4831-5589-2454v.18 0117168-000002
 1006813688v11


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37   Pg 338 of 379
                                           Goose Gap Farm
                                           Legal Description


 FEET ALONG THE LINE COMMON TO SAID SECTIONS 11 AND 14 TO A POINT ON
 THE ARC OF NON-TANGENT CURVE (RADIUS POINT BEARS NORTH 59°23'10"
 WEST, 1354.85 FEET) AND TO THE TRUE POINT OF BEGINNING;

 THENCE SOUTHWESTERLY, WESTERLY AND NORTHWESTERLY, 2756.71 FEET
 ALONG THE ARC OF SAID CURVE THROUGH A CENTRAL ANGLE OF 116°34'45" TO
 A POINT ON A NON-TANGENT CURVE (RADIUS POINT BEARS SOUTH 77°40'55"
 WEST, 1357.58 FEET); THENCE SOUTHWESTERLY, WESTERLY, NORTHWESTERLY,
 NORTHERLY AND NORTHEASTERLY 6514.76 FEET ALONG THE ARC OF SAID CURE
 THROUGH A CENTRAL ANGLE OF 274°57'09" TO A POINT ON A NON-TANGENT
 CURVE (RADIUS POINT BEARS NORTH 09?25'03" EAST, 1190.74 FEET); THENCE
 NORTHWESTERLY, NORTHERLY, NORTHEASTERLY, EASTERLY AND
 SOUTHEASTERLY, 4699.87 FEET ALONG THE ARC OF SAID CURE THROUGH A
 CENTRAL ANGLE OF 226°08'54" TO A POINT ON A NON-TANGENT CURVE (RADIUS
 POINT BEARS NORTH 74°02'50" EAST, 1354.27 FEET); THENCE NORTHERLY, 1202.48
 FEET ALONG THE ARC OF SAID CURVE THROUGH A CENTRAL ANGLE OF 50°52'26"
 TO A PONT ON THE EAST LINE OF SAID WEST HALF OF SECTION 11; THENCE
 SOUTH 00°12'43" WEST, 4021.71 FEET ALONG SAID EAST LINE TO THE LINE
 COMMON TO SAID SECTIONS 11 AND 14; THENCE NORTH 89°40'57" EAST, 2451.43
 FEET ALONG SAID COMMON LINE TO THE TRUE POINT OF BEGINNING.




                                               14
 4831-5589-2454v.18 0117168-000002
 1006813688v11


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37   Pg 339 of 379
                                       NINE CANYON FARM
                                       LEGAL DESCRIPTION


 PARCEL 1: (117602000001000)

 All of Section 17, Township 6 North, Range 30, East, .W.M., Benton County, Washington;
 EXCEPT the East 1/2 of the East 1/2;
 ALSO EXCEPTING the following described parcel:

 Beginning at the Northwest corner of Section 18;
 thence South 89°44'56" East, along the North line thereof, 4477 feet to the true point of
 beginning;
 thence South 0°15'04" West, 1433.00 feet;
 thence South 89°35'56" East, 1356.00 feet;
 thence North 0°24'04" East, 1430.90 feet, more or less, to the North line of said Section 17;
 thence North 89°09'11" West, along said North line, 543.22 feet to the section corner common to
 said Sections 17 and 18;
 thence North 89°44'56" West along the North line of said Section 18, 816.55 feet to the true
 point of beginning.
 PARCEL 2: (117602000002000)

 That portion of the Northwest 1/4 of Section 17, Township 6 North, Range 30, East, W.M.,
 Benton County, Washington, lying within the described line as follows:

 Beginning at the Northwest corner of Section 18;
 thence South 89°44'56" East, along the North line thereof 4,477 feet to the true point of
 beginning;
 thence South 0°15'04" West 1,433.00 feet;
 thence South 89°35'56" East 1,356.00 feet;
 thence North 0°24'04" East 1430.90 feet, more or less, to the North line of said Section 17;
 thence North 89°09'11" West along said North line 543.22 feet to the Section corner common to
 said Sections 17 and 18;
 thence North 89°44'56" West along the North line of said Section 18, 816.55 feet to the true
 point of beginning.

 PARCEL 3: (118601000002000)

 The East 1/2 of Section 18, Township 6 North, Range 30, East, W.M., Benton County,
 Washington; EXCEPT the following described parcel:

 Beginning at the Northwest corner of said Section 18;
 thence South 89°44'56" East, along the North line thereof, 4477.00 feet to the true point of
 beginning; thence South 0°15'04" West, 1433.00 feet; thence South 89°35'56" East, 1356.00 feet;
 thence North 0°24'04" East, 1430.90 feet, more or less, to the North line of Section 17; thence
 North 89°09'11" West, along said North line, 543.22 feet to the section corner common to said

                                               15
 4831-5589-2454v.18 0117168-000002
 1006813688v11


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37    Pg 340 of 379
                                          Nine Canyon Farm
                                          Legal Description


 Sections 17 and 18; thence North 89°44'56" West, along the North line of said Section 18,
 816.55 feet to the true point of beginning.

 PARCEL 4: (118601000001000)

 Portion of the Northeast 1/4 of Section 18, Township 6 North, Range 30, East, W.M., Benton
 County, Washington, lying within the following described parcel:

 Beginning at the Northwest corner of said Section 18; thence South 89°44'56" East, along the
 North line thereof, 4477.00 feet to the true point of beginning; thence South 0°15'04" West,
 1433.00 feet; thence South 89°35'56" East, 1356.00 feet; thence North 0°24'04" East, 1430.00
 feet, more or less, to the North line of Section 17; thence North 89°09'11" West, along said North
 line, 543.22 feet to the section corner common to said Sections 17 and 18; thence North
 89°44'56" West, along the North line of said Section 18, 816.55 feet to the true point of
 beginning.

 PARCEL 5: (118602000001000)

 The West 1/2 of Section 18, Township 6 North, Range 30, East, W.M., Benton County,
 Washington; EXCEPT the West 460 feet of the South 1895.00 feet;

 ALSO EXCEPT the West 30 feet to County for road right of way.
 PARCEL 6: (118602000002000)

 The West 460.00 feet of the South 1895.00 feet of the Southwest 1/4 of Section 18, Township 6
 North, Range 30, East, W.M., Benton County, Washington;

 EXCEPT the West 30 feet to County for road right of way.

 PARCEL 7: (119601000001000)

 All of Section 19, Township 6 North, Range 30, East, W.M., Benton County, Washington;

 EXCEPT that portion described as follows:

 Beginning at the Northwest corner of said Section 19; thence South along the West line of said
 section a distance of 925 feet to the true point of beginning; thence South 62°15'12" East a
 distance of 881 feet; thence South parallel to said West line a distance of 1390 feet; thence North
 62°15'12" West a distance of 881 feet to a point on the West line of said Section 19; thence
 North along said West line a distance of 1390 feet to the true point of beginning;

 ALSO EXCEPT the West 30 feet of the North 60 feet for road right of way conveyed to Benton
 County by Quit Claim Deed recorded under Recording No. 623211;


                                               16
 4831-5589-2454v.18 0117168-000002
 1006813688v11


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37       Pg 341 of 379
                                          Nine Canyon Farm
                                          Legal Description


 ALSO EXCEPT that portion of said Section 19 defined as follows:
 The South 1/2 of Government Lot 2, EXCEPT for the West 779.70 feet of said South 1/2 of
 Government Lot 2; the West 1/2 of the Northeast 1/4 of Government Lot 2, EXCEPT for the
 West 119.7 feet of said West 1/2 of the Northeast 1/4 of Government Lot 2; the South 1/2 of the
 Southeast 1/4 of the Northeast 1/4 of Government Lot 2; the South 1/2 of the Southwest 1/4 of
 the Northwest 1/4 of the Southeast 1/4 of the Northwest 1/4; the South 1/2 of the Southeast 1/4
 of the Northwest 1/4; the East 1/2 of the East 1/2 of the Southwest 1/4; the South 30 feet of the
 Southwest 1/4 of the Southeast 1/4 of the Southwest 1/4; the South 30 feet of the Southeast 1/4
 of the Southwest 1/4 of the Southwest 1/4; the South 30 feet of the East 1/2 of the Southwest 1/4
 of the Southwest 1/4 of the Southwest 1/4; the Southwest 1/4 of the Southwest 1/4 of the
 Southwest 1/4 of the Southwest 1/4; And the South 1/2 of the Northwest 1/4 of the Southwest
 1/4 of the Southwest 1/4 of the Southwest 1/4;

 ALSO EXCEPT any portion lying in the Southwest 1/4 and less any portion lying in the
 Southwest 1/4 of the Southwest 1/4 of the Northwest 1/4.

 PARCEL 8: (119603000001001)

 The Southwest Quarter and the Southwest Quarter of the Southwest Quarter of the Northwest
 Quarter of Section 19, Township 6 North, Range 30 East, W.M. EXCEPT Parcels 1, 2, and 3
 described below:

 Parcel 1: Beginning at the Northwest corner of said Section 19; Thence South along the West
 line of said Section 19, a distance of 925.00 feet to the True Point of Beginning; Thence South
 62°15'12" East a distance of 881.00 feet; Thence South parallel to the said West line a distance
 of 1,390.00 feet; Thence North 62°15'12" West a distance of 881.00 feet to a point of the West
 line of said Section 19; Thence North along said West line a distance of 1,390.00 feet to the true
 point of Beginning.

 Parcel 2: A parcel of ground situated in Section 19, Township 6 North, Range 30 East, W.M.
 consisting of the South half of Government Lot 2, Except for the West 779.70 feet of said South
 half of Government Lot 2; The West half of the Northeast quarter of Government Lot 2, Except
 for the West 119.7 feet of said West half of the Northeast quarter of Government Lot 2; The
 South half of the Southeast quarter of the Northeast quarter of Government Lot 2; The South half
 of the Southwest quarter of the Northwest quarter of the Southeast quarter of the Northwest
 quarter; The South half of the Southeast quarter of the Northwest quarter; The East half of the
 East half of the Southwest quarter; the South 30 feet of the Southwest quarter of the Southeast
 quarter of the Southwest quarter; The South 30 feet of the Southeast quarter of the Southwest
 quarter of the Southwest quarter; The South 30 feet of the East half of the Southwest quarter of
 the Southwest quarter of the Southwest quarter; The Southwest quarter of the Southwest quarter
 of the Southwest quarter of the Southwest quarter; and the South half of the Northwest quarter of
 the Southwest quarter of the Southwest quarter of the Southwest quarter.


                                               17
 4831-5589-2454v.18 0117168-000002
 1006813688v11


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37       Pg 342 of 379
                                          Nine Canyon Farm
                                          Legal Description


 Parcel 3: A parcel of land located in Government Lot 4 of Section 19 Township 6 North, Range
 30 East Willamette Meridian, Benton County, Washington, more particularly described as
 follows: Beginning at the Southwest corner of said Section 19; thence along the South line of
 said Section 19, South 89°31'53" East, 1173.99 feet; thence North 00°28'07" East 30.00 feet to
 the True Point of Beginning; Thence North 89°31'53" West and parallel to the South line of
 Section 19, 850.56 feet to the East line of the Southwest quarter of the Southwest quarter of the
 Southwest quarter of Government Lot 4; Thence North 01°02'49" West along the East line of
 said subdivision 305.43 feet to the Southeast corner of the South half of the Northwest quarter of
 the Southwest quarter of the Southwest quarter of Government Lot 4; Thence continuing North
 01°02'49" West along the East line of said subdivision 22.27 feet to a point on a 923.06 feet
 radius curve whose center bears South 08°32'10" East; Thence along said curve to the right an
 arc length of 962.59 feet through an included angle of 59°44'57" around a long chord measuring
 919.56 feet, bearing South 68°39'41" East to the True Point of Beginning.

 PARCEL 9: (120602000001000)

 The West one half and the West one half of the East one half of Section 20, Township 6 North,
 Range 30, East, W.M., Benton County, Washington;

 EXCEPT that portion of the West 1/2 of the East 1/2 of said Section 20, described as follows:
 Beginning at the Southwest corner of said subdivision; thence North 89°34'18" East, along the
 South line thereof, 1328.83 feet to the Southeast corner of said subdivision; thence North
 00°07'23" East, along the East line thereof 1690.00 feet; thence South 58°11'02" West 461.95
 feet; thence South 32°50'05" West 1733.36 feet to the point of beginning.

 PARCEL 10: (129602000000000)

 That portion of the West 1/2 of Section 29, Township 6 North, Range 30, East, W.M., Benton
 County, Washington, defined as follows:

 Beginning at the Northwest corner of said Section 29; thence North 89°34'18" East along the
 North line thereof 2657.66 feet to the Northeast corner of the Northwest 1/4 of the said
 Section 29; thence South 0°41'57" West 2288.34 feet; thence South 55°04'01" West 1850.63
 feet; thence South 61°07'10" West 1164.11 feet to the point on the West line of said Section 29,
 bearing North 01°22'17" West 1400 feet from the Southwest corner of said Section 29; thence
 North 01°22'17" West along said West line 3891.36 feet to the point of beginning.

 PARCEL 11: (130601000001001)

 All of Section 30, Township 6 North, Range 30 East, W.M.; EXCEPT Parcels 1 and 2 described
 as follows:

 Parcel 1: Beginning at the Southeast corner of said Section 30; thence North 1°22'17" West
 1,400.00 feet; thence South 44°07'45" West 1,962.53 feet to a point on the South line of said
                                               18
 4831-5589-2454v.18 0117168-000002
 1006813688v11


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37       Pg 343 of 379
                                          Nine Canyon Farm
                                          Legal Description


 Section 30, South 89°37'47" West 1,400.00 feet from the Southeast corner thereof; thence North
 89°37'47" East 1,400.00 feet to the Point of Beginning.

 Parcel 2: A parcel of land located in Section 30 Township 6 North, Range 30 East Willamette
 Meridian, Benton County, Washington lying Westerly of the following described line: Beginning
 at the Southwest corner of said Section 30; thence along the South line of said Section 30, North
 89°35'15" East, 2134.18 feet to the True Point of Beginning, said point being on the arc of a
 1294.09 feet radius curve (radius point bears South 69°19'15" West); Thence along said curve to
 the left an arc length of 1108.30 feet through an included angle of 49°04'11" around a long chord
 measuring 1074.73 feet, bearing North 45°12'51" West; thence North 12°32'01" East, 20.73 feet
 to a point on a 1184.08 feet radius curve whose center bears North 20°07'47" East; thence along
 said curve to the left an arc length of 4584.61 feet through an included angle of 221°50'31"
 around a long chord measuring 2212.04 feet, bearing North 00°47'28" West; thence North
 65°01'13" West, 236.15 feet; thence North 17°27'50" West, 944.61 feet to a point on a 953.06
 feet radius curve whose center bears North 32°01'02" West; thence along said curve to the left an
 arc length of 1548.00 feet through an included angle of 93°03'43" around a long chord measuring
 1383.37 feet, bearing North 11°27'06" East to a point on the North line of Section 30 and the
 terminus of the described line. Said terminus point bears South 89°31'53" East, 1234.68 feet
 from the Northwest corner of said Section 30.

 PARCEL 12: (131601000001001)

 All of Section 31, Township 6 North, Range 30 East, W.M.; EXCEPT Parcels 1 and 2 described
 as follows:

 Parcel 1: That portion of said Section 31 lying Easterly of the following described line:
 Beginning at the Northeast corner of said Section 31; thence South 89°37'47" West along the
 North line thereof 1,400.00 feet to the True Point of Beginning; thence South 16°06'28" West
 1,666.28 feet; thence South 0°10'42" East 3,740.49 feet to the South line of said Section 31 and
 the terminus point of the line herein described.

 Parcel 2: A parcel of land located in the West half of Section 31 Township 6 North, Range 30
 East Willamette Meridian, Benton County, Washington lying Westerly of the following
 described line: Beginning at the Southwest corner of said Section 31; thence along the South line
 of said Section 31, North 88°59'38" East, 1917.03 feet to the True Point of Beginning; thence
 North 20°29'35" West, 310.16 feet; thence North 16°19'09" West, 127.49 feet; thence North
 05°31'51" West, 559.30 feet; thence North 00°19'28" East, 152.44 feet; thence North 06°36'17"
 East, 228.33 feet; thence North 10°31'48" West, 115.80 feet to a point on a 1209.08 feet radius
 curve whose center bears North 74°14'04" West; thence along said curve to the left an arc length
 of 820.72 feet through an included angle of 38°53'32" around a long chord measuring 805.06
 feet and bearing North 03°40'50" West; thence North 01°14'16" West, 813.07 feet; thence North
 14°03'09" East, 472.97 feet; thence North 10°01'13" East, 640.41 feet to a point on a 1294.09
 feet radius curve whose center bears North 55°47'34" West; thence along said curve to the left an

                                               19
 4831-5589-2454v.18 0117168-000002
 1006813688v11


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37      Pg 344 of 379
                                          Nine Canyon Farm
                                          Legal Description


 arc length of 1239.67 feet through an included angle of 54°53'11" around a long chord measuring
 1192.81 feet and Bearing North 06°45'50" East to a point on the North line of Section 31 and the
 terminus of the described line. Said terminus point bears North 89°35'15" East, 2134.18 feet
 from the Northwest corner of said Section 31.

 PARCEL 13: (133602000001002 and 133602000001003)

 Government Lots 1, 2, and 3, Section 33, Township 6 North, Range 30 East, W.M., records of
 Benton County, Washington, lying Northerly of the existing Northerly right of way line of the
 Spokane, Portland and Seattle Railway; EXCEPT therefrom any portion of said premises lying
 below elevation 347 above Mean Sea Level, United States Coast and Geodetic Survey Datum;
 and EXCEPT the East 780 feet of said Government Lot 1.

 AND the Northwest Quarter of the Northwest Quarter of Section 33, Township 6 North, Range
 30 East, W.M., Benton County, Washington, EXCEPT that portion thereof described as follows:

 Beginning at the Northwest corner of said Section 33; thence along the North line of said
 Section 33, South 88°31'46" East, 1137.40 feet to a point on a 1064.58 feet radius curve whose
 center bears South 89°27'20" East; thence along said curve to the right an arc length of 1715.72
 feet through an included angle of 92°20'25" around a long chord measuring 1535.97 feet, bearing
 South 46°42'52" West to a point on the West line of the Northwest quarter of the Northwest
 quarter of Section 33; thence along said West line North 01°00'05" West, 1082.47 feet to the
 Point of Beginning.

 PARCEL 14: (106501000000000)

 Government Lots 1, 5, 6, 7 and 8, of Section 6, Township 5 North, Range 30 East, W.M., Benton
 County, Washington, lying Northerly of the Spokane, Portland and Seattle Railway Company
 right of way; EXCEPT therefrom any portion of the above described tract of land lying below
 elevation 347 above mean sea level, U.S. Coast and Geodetic Survey Datum;

 AND EXCEPT that portion thereof conveyed to Public Utility District No. 1, Benton County,
 Washington by Instruments recorded January 18, 1973, under Auditor's File Numbers 644246,
 644247 and 644248.

 PARCEL 15:

 An easement for ingress and egress over and across a strip of land being 20 feet in width
 commencing at the point where that certain easement reserved in the Easement Agreement
 recorded under Auditor's File No. 93-23911, as modified by document recorded under Auditor's
 File No. 95-9435, as further modified by document recorded under Auditor's File No. 95-9437,
 intersects the West border of Section 29, Township 6 North, Range 30, E.W.M.; thence South
 along the West border of Section 29, to the Southwest corner of said Section; thence East along
 the South border of Section 29 to the East border of Section 29 and the terminus of the easement.
                                               20
 4831-5589-2454v.18 0117168-000002
 1006813688v11


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37     Pg 345 of 379
                                          Nine Canyon Farm
                                          Legal Description


 PARCEL 16:

 An easement for road purposes, being a strip of land located in Government Lot 3, Section 6,
 Township 5 North, Range 30, East, W.M., Benton County, Washington, being 20.00 feet in
 width and having 10.00 feet on each side of the following described centerline lying in said
 Government Lot 3:

 Beginning at the Northwest corner of said Section 6; thence North 89°00'01" East along the
 North line of said Section 6 a distance of 1988.61 feet to a point on a curve and being the true
 point of beginning; thence 139.21 feet along a curve to the left having a radius of 667.00 feet, a
 central angle of 11°57'31", whose radius point bears North 58°42'37" East to a point of tangent;
 thence South 43°14'54" East a distance of 32.37 feet to a point of curve; thence 123.91 feet along
 a curve to the right having a radius 314.00 feet, a central angle of 22°36'33", whose radius point
 bears South 46°45'06" West to a point of tangent; thence South 19°51'36" East a distance of
 289.99 feet; thence South 14°27'11" East a distance of 264.36 feet to a point of curve; thence
 148.26 feet along a curve to the left having a radius of 400.00 feet, a central angle of 21°14'14",
 whose radius point bears North 75°32'49" East to a point of tangent; thence South 35°41'25" East
 a distance of 73.27 feet to a point of curve; thence 92.09 feet along a curve to the right having a
 radius of 340.00 feet, a central angle of 15°31'05", whose radius point bears South 54°18'35"
 West to a point of tangent; thence South 20°30'09" East a distance of 52.45 feet to a point of
 curve; thence 127.51 feet along a curve to the right having a radius of 985.00 feet, a central angle
 of 7°25'02", whose radius point bears South 69°49'41" West to a point of reverse curve; thence
 127.97 feet along a curve to the left having a radius 535.00 feet, a central angle of 13°42'18",
 whose radius point bears North 77°14'42" East to a point on the South line of said Government
 Lot 3 and terminus of said centerline.

 PARCEL 17:

 A strip of land for a permanent right-of-way for the construction, operation, use and maintenance
 of a buried pipeline being 15.00 feet in width situated in Government Lot 2 of Section 6,
 Township 5 North, Range 30, East, W.M., Benton County, Washington with 7.5 feet lying on
 each side of the following described centerline:

 Beginning at the Northwest corner of said Section 6; thence North 89°00'00" East along the
 North line of said Section 6 a distance of 3638.29 feet to the true point of beginning; thence
 South 28°44'03" West a distance of 693.15 feet to a point on the Easterly margin of an existing
 pipeline easement and terminus of said centerline. The sidelines of said 15.00 foot strip of land to
 be lengthened and or shortened to terminate at the North line of said section and the Easterly
 margin of the easement described as Parcel B-1 below.

 PARCEL 18:

 An easement for irrigation pipeline over a strip of land located in Government Lot 7 and
 Government Lot 8, Section 6, Township 5 North, Range 30, East, W.M., Benton County,
                                               21
 4831-5589-2454v.18 0117168-000002
 1006813688v11


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37        Pg 346 of 379
                                          Nine Canyon Farm
                                          Legal Description


 Washington, being 30.00 feet in width and having 15.00 feet on each side of the following
 described centerline:

 Beginning at the West 1/4 corner of said Section 6; thence North 01°13'43" West along the West
 line of said Section 6 a distance of 1343.05 feet; thence North 89°00'00" East a distance of
 2400.41 feet to a point on the North line of Government Lot 7 and the true point of beginning;
 thence South 19°10'40" East a distance of 740.13 feet to terminus of this easement.

 PARCEL 19:

 An easement for irrigation pipeline over a strip of land 50 feet wide located in Government Lot
 3, Section 6, Township 5 North, Range 30, East, W.M., Benton County, Washington, having 25
 feet of said width on either side of the following described centerline:

 Beginning at the West 1/4 corner of said Section 6; thence North 59°43'03" East a distance of
 2745.85 feet to a point on the South line of said Government Lot 3, being the true point of
 beginning; thence North 19°10'40" West a distance of 1413.59 feet to a point on the North line of
 said Government Lot 3 and terminus of this easement.

 PARCEL 20:

 An easement for pumping plant over a parcel of land lying in Government Lots 7 and 8,
 Section 6, Township 5 North, Range 30, East, W.M., Benton County, Washington, described as
 follows:

 Beginning at a point lying North 75°30'03" East a distance of 2,662 feet from the 1/4 section
 corner lying on the West line of said Section 6; thence North 56°00' West 15 feet; thence North
 34°00' East 120 feet; thence South 56°00' East 120 feet; thence South 34°00' West 120 feet;
 thence North 56°00' West a distance of 105 feet to the point of beginning EXCEPTING
 THEREFROM (1) all that portion lying above the 347.0 foot contour line near where the same
 crosses the Northwest boundary of subject parcel; (2) all that portion lying within the right of
 way of Spokane, Portland and Seattle Railway Company (Now Burlington Northern Railway
 Company).

 PARCEL 21:

 A 40 foot wide easement for ingress and egress over and across the West 40 feet of Section 19,
 Township 6 North, Range 30, East, W.M., Benton County, Washington, lying within the
 following described parcel of land:

 Beginning at the Northwest corner of said Section 19; thence South along the West line thereof a
 distance of 925.00 feet to the true point of beginning; thence South 62°15'12" East a distance of
 881.00 feet; thence South parallel to the said West line a distance of 1,390.00 feet; thence North

                                               22
 4831-5589-2454v.18 0117168-000002
 1006813688v11


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37       Pg 347 of 379
                                          Nine Canyon Farm
                                          Legal Description


 62°15'12" West a distance of 881.00 feet to a point on the West line of said Section 19; thence
 North along said West line a distance of 1,390.00 feet to the true point of beginning.

 PARCEL 22:

 A 50 foot wide easement for ingress and egress over and across that portion of Section 19,
 Township 6 North, Range 30, East, W.M., Benton County, Washington, described as follows:

 Beginning at the Northwest corner of Section 19; thence South along the West line thereof a
 distance of 925.00 feet to the true point of beginning; thence South 62°15'12" East a distance of
 881.00 feet; thence South parallel to the said West line a distance of 1,390.00 feet; thence North
 62°15'12" West a distance of 881.00 feet to a point on the West line of said Section 19; thence
 North along said West line a distance of 1,390.00 feet to the true point of beginning where the
 same is crossed by a 50 foot wide strip of land, the centerline of which is described as follows:

 Beginning at the Northwest corner of Section 19, Township 6, North, Range 30, E.W.M., Benton
 County, Washington; thence South 1°10'52" East, along the West line thereof a distance of
 2,351.38 feet to the true point of beginning; thence South 65°06'00" East a distance of 1,554.75
 feet.

 PARCEL 23:

 A 50 foot wide easement for ingress and egress over a portion of Sections 19 and 30, Township 6
 North, Range 30 East, W.M., Benton County, Washington, the centerline of which is described
 as follows:

 Beginning at the Northwest corner of said Section 19; thence South 1°10'52" East, along the
 West line thereof a distance of 2,351.38 feet to the true point of beginning; thence South
 65°06'00" East, a distance of 1,554.75 feet; thence South 68°07'00" East, a distance of 356.56
 feet; thence along a curve in a clockwise direction having a delta angle of 51°53'30", an arc
 distance of 398.50 feet, a radius of 440.00 feet, and a chord of South 42°10'15" East, a distance
 of 385.02 feet; thence along a curve in a clockwise direction having a delta angle of 27°22'40",
 an arc distance of 477.84 feet, a radius of 1000.00 feet, and a chord of South 29°54'50" East, a
 distance of 473.30 feet; thence along a curve in a clockwise direction having a delta angle of
 62°44'10", an arc distance of 667.92 feet, a radius of 610.00 feet, and a chord of 12°14'05" East,
 a distance of 635.05 feet; thence South 19°08'00" West, a distance of 267.25 feet; thence along a
 curve in a counter clockwise direction having a delta angle of 28°32'00", an arc distance of
 298.80 feet, a radius of 600.00 feet, and a chord of South 4°52'00" West, a distance of 295.72
 feet; thence South 9°24'00" East, a distance of 276.54 feet; thence along a curve in a clockwise
 direction, having a delta angle of 42°20'00", an arc distance of 221.66 feet, a radius of 300.00
 feet, and a chord of South 11°46'00" West, a distance of 216.65 feet; thence South 32°56'00"
 West, a distance of 602.87 feet; thence along a curve in a counter clockwise direction having a
 delta angle of 45°39'00", an arc distance of 478.04 feet a radius of 600.00 feet, and a chord of
 South 10°06'20" West, a distance of 465.50 feet; thence South 12°43'00" East, a distance of
                                               23
 4831-5589-2454v.18 0117168-000002
 1006813688v11


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37       Pg 348 of 379
                                          Nine Canyon Farm
                                          Legal Description


 95.13 feet; thence along a curve in a counter clockwise direction having a delta angle of
 51°00'00" an arc distance of 311.54 feet, a radius of 350.00 feet, and a chord of South 38°13'00"
 East, a distance of 301.36 feet; thence South 63°43'00" East, a distance of 177.12 feet; thence
 South 70°46'00" East, a distance of 394.15 feet; thence South 62°06'00" East, a distance of
 309.36 feet; thence South 56°07'00" East, a distance of 467.56 feet; thence South 42°47'00" East,
 a distance of 691.39 feet; thence along a curve in a clockwise direction having a delta angle of
 22°14'00", an arc distance of 252.23 feet, a radius of 650.00 feet, and a chord of South 31°40'00"
 East, a distance of 250.65 feet; thence South 20°33'00" East, a distance of 199.11 feet; thence
 along a curve in a clockwise direction having a delta angle of 32°22'00", an arc distance of
 310.40 feet, a radius of 550.00 feet, and a chord of South 4°22'00" East, a distance of 306.58
 feet; thence South 11°49'00" West, a distance of 194.44 feet; thence South 2°53'00" East, a
 distance of 298.02 feet; thence along a curve in a counter clockwise direction having a delta
 angle of 40°45'00", an arc distance of 355.61 feet, a radius of 500.00 feet, and a chord of South
 23°15'30" East, a distance of 348.16 feet; thence South 43°38'00" East a distance of 153.02 feet;
 thence along a curve in a counter clockwise direction having a delta angle of 65°34'00", an arc
 distance of 343.31 feet, a radius of 300.00 feet, and a chord of South 76°25'00" East, a distance
 of 324.88 feet; thence North 70°48'00" East, a distance of 230.63 feet; thence along a curve in a
 counter clockwise direction having a delta angle of 35°53'00" an arc distance of 187.89 feet, a
 radius of 300.00 feet, and a chord of North 52°51'30" East, a distance of 184.83 feet; thence
 North 34°55'00" East, a distance of 172.28 feet; thence North 42°30'00" East, a distance of
 272.61 feet; thence along a curve in a clockwise direction having a delta angle of 157°55'00", an
 arc distance of 206.71 feet, a radius of 75.00 feet, and a chord of South 58°32'30" East a distance
 of 147.22 feet; thence South 20°25'00" West, a distance of 182.67 feet; thence South 7°58'00"
 West, a distance of 277.49 feet; thence along a curve in a clockwise direction having a delta
 angle of 45°58'00" and arc distance of 240.68 feet, a radius of 300.00 feet, and a chord of South
 30°57'00" West, a distance of 234.28 feet; thence South 53°56'00" West, a distance of 353.75
 feet; thence along a curve in a counter clockwise direction having a delta angle of 30°36'46", an
 arc distance of 170.97 feet, a radius of 320.00 feet, and a chord of South 38°37'37" West, a
 distance of 168.95 feet to the terminus point of the centerline herein described.

 PARCEL 24:

 A 20 foot wide easement for ingress and egress over and across the West 20 feet of the following
 two parcels: (1) the Southwest 1/4 of the Southwest 1/4 of the Southwest 1/4 of the Southwest
 1/4 of Section 19, Township 6 North, Range 30, East, W.M., Benton County, Washington and
 (2) the South 1/2 of the Northwest 1/4 of the Southwest 1/4 of the Southwest 1/4 of the
 Southwest 1/4 of said Section 19.

 PARCEL 25:

 An easement for an irrigation pipeline described as follows: A strip of land 50 feet wide located
 in Government Lot 2, of Section 6, Township 5 North, Range 30, East, W.M., Benton County,
 Washington, having 25 feet of said width on either side of the following described centerline:
                                               24
 4831-5589-2454v.18 0117168-000002
 1006813688v11


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37       Pg 349 of 379
                                          Nine Canyon Farm
                                          Legal Description


 Beginning at the West 1/4 corner of said Section 6; thence North 01°13'54" West along the West
 line of said Section 6, a distance of 1343.05 feet; thence North 89°00'00" East a distance of
 3001.29 feet to a point on the South line of said Government Lot 2 and the true point of
 beginning; thence North 04°26'05" East a distance of 262.92 feet; thence North 25°55'29" East a
 distance of 1212.76 feet to a point on the North line of Section 6, said point being North
 89°00'00" East of the Northwest corner of said Section 6 a distance of 3580.77 feet and terminus
 of this easement.

 PARCEL 26:

 An easement for ingress and egress reserved in paragraph 2 of that certain Easement Agreement
 recorded under Auditor's File No. 93-23911, as modified by document recorded under Auditor's
 File No. 95-9435, as further modified by document recorded under Auditor's File No. 95-9437

 PARCEL 27:

 Easements for ingress, egress, and utilities, over, under, and across the following described real
 property:

 STRIPS OF LAND located in Sections 19, 28, 30, 31 and 33 Township 6 North, Range 30 East
 Willamette Meridian and in Sections 24 and 25 Township 6 North, Range 29 East Willamette
 Meridian all in Benton County, Washington. Said strips of land being described as follows:

 Strips of land located in Sections 30 and 31, Township 6 North, Range 30 East Willamette
 Meridian, and in Sections 24 and 25 Township 6 North, Range 29 East Willamette Meridian,
 Benton County, Washington, said strips being 60.00 feet in width with 30.00 feet of said width
 lying on each side of the following described centerlines:

 Beginning at the Southeast corner of said Section 24; thence along the East line of said
 Section 24 North 01°11'49" West, 232.99 feet to the true point of beginning; thence South
 54°18'10" West, 28.25 feet; thence South 58°43'11" West, 72.29 feet; thence South 38°19'15"
 West, 51.82 feet; thence South 47°15'00" West, 170.38 feet to the beginning of 650.00 feet
 radius curve to the left,; thence along said curve an arc length of 283.23 feet, through an included
 angle of 24°57'57" to a point of compound curvature of a 900.00 feet radius to the left; thence
 along said curve an arc length of 540.37 feet, through an included angle of 34°24'05"; thence
 South 12°07'02" East, 60.58 feet, to the beginning of 900.00 feet radius curve to the left; thence
 along said curve an arc length of 421.59 feet through an included angle of 26°50'22"; thence
 South 38°57'24" East, 226.78 feet; thence South 32°22'23" East, 613.56 feet; thence South
 41°54'55" East, 450.34 feet to the beginning of 1000.00 feet radius curve to the right; thence
 along said curve an arc length of 382.26 feet through an included angle of 21°54'07"; thence
 South 20°00'48" East, 74.62 feet to the beginning of 1000.00 feet radius curve to the right;
 thence along said curve an arc length of 500.61 feet through an included angle of 28°40'59";
 thence South 08°40'11" West, 150.54 feet; thence South 12°52'27" West, 160.19 feet; thence
 South 16°58'30" West, 75.61 feet to a point hereinafter referred to as Point "A;" thence
                                               25
 4831-5589-2454v.18 0117168-000002
 1006813688v11


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37        Pg 350 of 379
                                          Nine Canyon Farm
                                          Legal Description


 continuing South 16°58'30" West, 123.39 feet; thence South 21°18'49" West, 246.24 feet; thence
 South 24°35'21" West, 159.72 feet; thence South 27°44'03" West, 326.43 feet; thence South
 30°40'00" West, 236.90 feet; thence South 34°28'08" West, 388.85 feet; thence South 28°20'26"
 West, 223.44 feet; thence South 23°58'48" West, 118.04 feet; thence South 18°09'34" West,
 97.99 feet; thence South 13°38'46" West, 81.28 feet; thence South 07°35'47" West, 66.97 feet to
 a point hereinafter referred to as Point "B;" thence continuing South 07°35'47" West, 53.81 feet
 to a point on the South line of Section 25 Township 6 North, Range 29 East Willamette Meridian
 and the terminus of the centerline. Said terminus point bears South 89°44'32" West, 316.71 feet
 from the Southeast corner of said Section 25. The side lines of the easement to be shortened or
 lengthened to meet the said South line of Section 25 and the said East line of Section 24.

 A strip of land located in Section 30 Township 6 North, Range 30 East Willamette Meridian,
 Benton County, Washington said strip being 60.00 feet in width with 30.00 feet of said width
 lying on each side of the following described centerline:
 Beginning at the aforementioned Point "A"; thence South 01°36'16" West, 66.84 feet to the
 beginning of a 750.00 feet radius curve; thence along said curve to the left an arc length of
 131.15 feet through an included angle of 10°01'07" to a point of compound curvature of a
 1066.00 feet radius curve; thence along said curve to the left an arc length of 772.09 feet through
 an included angle of 41°29'55" to a point of compound curvature of a 2000.00 feet radius curve;
 thence along said curve to the left an arc length of 200.65 feet through an included angle of
 5°44'53"; thence South 55°39'39" East, 158.20 feet to a point hereinafter referred to as Point "C";
 thence continuing South 55°39'39" East, 18.27 feet to the beginning of a 354.55 feet radius
 curve; thence along said curve to the left an arc length of 151.24 feet through an included angle
 of 24°26'25" to a point herein after referred to as Point "D"; thence continuing along said curve
 to the left an arc length of 106.37 feet through an included angle of 17°11'24"; thence North
 82°42'32" East, 64.59 feet to the beginning of a 2276.42 feet radius curve; thence along said
 curve to the left an arc length of 252.03 feet through an included angle of 6°20'36" to a point of
 compound curvature of a 1060.00 feet radius curve; thence along said curve to the left an arc
 length of 315.74 feet through an included angle of 17°03'59"; thence North 71°59'10" East, 46.48
 feet to the beginning of a 850.00 feet radius curve; thence along said curve to the left an arc
 length of 354.97 feet through an included angle of 23°55'39"; thence North 48°03'31" East, 38.08
 feet to the beginning of a 1348.84 feet radius curve; thence along said curve to the left an arc
 length of 474.19 feet through an included angle of 20°08'32" to the terminus of the centerline.

 A strip of land being 60.00 feet in width with 30.00 feet of said width lying on each side of the
 following described centerline:
 Beginning at the aforementioned Point "B"; thence North 41°00'03" East, 197.91 feet; thence
 North 30°30'20" East, 25.66 feet to the beginning of a 1200 feet radius curve; thence along said
 curve to the right an arc length of 1003.97 feet through an included angle of 47°56'10"; thence
 North 78°26'29" East, 149.57 feet to the beginning of a 1350.00 feet radius curve; thence along
 said curve to the right an arc length of 454.93 feet through an included angle of 19°18'28";
 thence South 82°15'03" East, 26.48 feet to the aforementioned Point "C" and the terminus of the
 described centerline.
                                               26
 4831-5589-2454v.18 0117168-000002
 1006813688v11


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37       Pg 351 of 379
                                          Nine Canyon Farm
                                          Legal Description


 A strip of land being 60.00 feet in width with 30.00 feet of said width lying on each side of the
 following described centerline:
 Beginning at the aforementioned Point "D"; thence South 59°57'03" East, 64.02 feet to the
 beginning of a 1500.00 feet radius curve; thence along said curve to the right an arc length of
 163.06 feet through an included angle of 6°13'42"; thence South 53°43'21" East, 156.61 feet to
 the beginning of a 700.00 feet radius curve; thence along said curve to the right an arc length of
 258.78 feet through an included angle of 21°10'52"; thence South 32°32'29" East, 90.93 feet to
 the beginning of 900.00 feet radius curve; thence along said curve to the right an arc length of
 334.11 feet through an included angle of 21°16'13"; thence South 11°16'16" East, 190.18 feet;
 thence South 03°39'07" East, 171.87 feet to the terminus of the centerline.

 A strip of land located in Section 31 Township 6 North, Range 30 East Willamette Meridian,
 Benton County, Washington said strip being 60.00 feet in width with 30.00 feet of said width
 lying on each side of the following described centerline:
 Beginning at the Northwest corner of said Section 31; thence along the West line of said
 Section 31 South 01°11'49" East, 1399.02 feet to a point on a 910.00 feet radius curve whose
 center bears South 53°18'41" West and the true point of beginning; thence along said curve to the
 right an arc length 1041.79 feet through an included angle of 65°35'37" around a long chord
 measuring 985.82 feet, bearing South 03°53'30" East; thence South 28°54'18" West, 92.42 feet to
 a point on the West line of Section 31 and the terminus of the described centerline. The side lines
 of the easement to be lengthened or shortened to meet the West line of Section 31.

 A strip of land located in Section 31 Township 6 North, Range 30 East Willamette Meridian,
 Benton County, Washington said strip being 60.00 feet in width with 30.00 feet of said width
 lying on each side of the following described centerline:
 Beginning at the Southwest corner of said Section 31; thence along the West line of said
 Section 31, North 01°11'49" West, 571.04 feet and the true point of beginning; thence South
 43°46'37" East, 151.96 feet; thence South 40°24'30" East, 170.36 feet; thence South 60°35'21"
 East, 181.61 feet to the beginning of a 200 feet radius curve to the left; thence along said curve
 an arc length of 133.78 feet through an included angle of 38°19'35"; thence North 81°05'04"
 East, 299.49 feet to the beginning of a 1000 feet radius curve to the left; thence along said curve
 an arc length of 105.80 feet through an included angle of 6°03'42"; thence North 75°01'22" East,
 231.49 feet to a point hereafter designated Point "E"; thence continuing North 75°01'22" East,
 8.72 feet to the beginning of a 1000 feet radius curve to the left; thence along said curve an arc
 length of 116.63 feet through an included angle of 6°40'56"; thence North 68°20'26" East;
 144.03 feet to the beginning of a 1000 feet radius curve to the right; thence along said curve an
 arc length of 130.49 feet through an included angle of 7°28'36"; thence North 75°49'02" East;
 76.50 feet to the beginning of a 200 feet radius curve to the right; thence along said curve an arc
 length of 118.61 feet through an included angle of 33°58'47"; thence South 70°12'11" East, 79.32
 feet; thence South 51°42'16" East, 19.24 feet to a point on the East line of Parcel 3 (defined
 below) and the terminus of the described centerline. The side lines of the easement to be
 lengthened or shortened to meet the West line of Section 31 and the East line of Parcel 3.

                                               27
 4831-5589-2454v.18 0117168-000002
 1006813688v11


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37        Pg 352 of 379
                                          Nine Canyon Farm
                                          Legal Description


 A strip of land located in Section 31 Township 6 North, Range 30 East Willamette Meridian,
 Benton County, Washington said strip being 60.00 feet in width with 30.00 feet of said width
 lying on each side of the following described centerline:
 Beginning at the afore designated Point "E"; thence North 16°33'34" East, 173.90 feet; thence
 North 41°26'26" East, 283.03 feet; thence North 49°23'21" East, 217.03 feet; thence North
 38°58'41" East, 197.62 feet; thence North 31°07'39" East, 153.43 feet to the East line of Parcel 3
 and the terminus of the described centerline. The sidelines of the easement to be lengthened or
 shortened to meet the East line of said Parcel 3.

 A strip of land located in Section 31 Township 6 North, Range 30 East Willamette Meridian,
 Benton County, Washington said strip being 60.00 feet in width with 30.00 feet of said width
 lying on each side of the following described centerline:
 Beginning at the Northwest corner of said Section 31; thence South 1°11'49" East, 1376.95 feet
 along the West line of said Section 31 to a point on the arc of a 1294.09 feet radius curve (radius
 point bears North 43°44'09" East) and the true point of beginning; thence Easterly 2178.82 feet
 along the arc of said curve through a central angle of 96°28'02"; thence leaving said curve South
 79°58'47" East, 30.00 feet to the terminus of said centerline.

 A strip of land located in Section 31 Township 6 North, Range 30 East Willamette Meridian,
 Benton County, Washington said strip being 60.00 feet in width with 30.00 feet of said width
 lying on each side of the following described centerline:
 Beginning at the Northwest corner of said Section 31; thence South 1°11'49" East, 2509.26 feet
 along the West line of said Section 31 to a point on the arc of a 1209.08 feet radius curve (radius
 point bears South 30°52'56" East) and the true point of beginning; thence Easterly 1988.12 feet
 along the arc of said curve through a central angle of 94°12'45"; thence leaving said curve North
 88°45'44" East, 30.00 feet to the terminus of said centerline.

 A strip of land located in the Northwest quarter of The Northwest quarter of Section 33,
 Township 6 North, Range 30 East Willamette Meridian and more particularly described as
 follows: The North sixty feet and the West sixty feet of the Northwest quarter of the Northwest
 quarter of Section 33.

 A strip of land located in the West half of the Southwest quarter of Government Lot 4 Section 19
 Township 6 North, Range 30 East Willamette Meridian, Benton County, Washington said strip
 being 60.00 feet in width with 30.00 feet of said width lying on each side of the following
 described centerline:
 Beginning at the Southwest corner of said Section 19; thence along the West line of said
 Section 19, North 01°11'49" West, 232.99 feet to the true point of beginning; thence North
 54°18'10" East, 35.48 feet to the beginning of a 600 feet radius curve; thence along said curve an
 arc length of 232.45 feet through an included angle of 22°11'49"; thence North 76°29'59" East,
 85.80 feet to the West line of the East half of the Southwest quarter of Government Lot 4 and the
 terminus of the centerline. The side lines of the easement to be lengthened or shortened to meet


                                               28
 4831-5589-2454v.18 0117168-000002
 1006813688v11


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37        Pg 353 of 379
                                          Nine Canyon Farm
                                          Legal Description


 the West line of Section 19 and the West line of the East half of the Southwest quarter of
 Government Lot 4.

 A strip of land located in Section 28 Township 6 North, Range 30 East Willamette Meridian,
 Benton County, Washington more particularly described as follows:
 Beginning at the Southwest corner of said Section 28; thence along the West line of said
 Section 28, North 01°02'15" West, 46.05 feet; thence North 84°06'41" East, 23.59 feet to the
 beginning of an 690.00 feet radius curve to the right; thence along said curve an arc length of
 144.27 feet, through an included angle of 11°58'47"; thence South 83°54'32" East, 651.41 feet, to
 a point on the South line of said Section 28; thence along said South line North 88°31'46" West,
 814.84 feet to the Southwest corner of said Section 28 and the point of beginning.

 As used herein, the term "Parcel 3" shall mean the following described real property:
 A parcel of land located in the West half of Section 31 Township 6 North, Range 30 East
 Willamette Meridian, Benton County, Washington lying Westerly of the following described
 line: Beginning at the Southwest corner of said Section 31; thence along the South line of said
 Section 31, North 88°59'38" East, 1917.03 feet to the True Point of Beginning; thence North
 20°29'35" West, 310.16 feet; thence North 16°19'09" West, 127.49 feet; thence North 05°31'51"
 West, 559.30 feet; thence North 00°19'28" East, 152.44 feet; thence North 06°36'17" East,
 228.33 feet; thence North 10°31'48" West, 115.80 feet to a point on a 1209.08 feet radius curve
 whose center bears North 74°14'04" West; thence along said curve to the left an arc length of
 820.72 feet through an included angle of 38°53'32" around a long chord measuring 805.06 feet
 and bearing North 03°40'50" West; thence North 01°14'16" West, 813.07 feet; thence North
 14°03'09" East, 472.97 feet; thence North 10°01'13" East, 640.41 feet to a point on a 1294.09
 feet radius curve whose center bears North 55°47'34" West; thence along said curve to the left an
 arc length of 1239.67 feet through an included angle of 54°53'11" around a long chord measuring
 1192.81 feet and Bearing North 06°45'50" East to a point on the North line of Section 31 and the
 terminus of the described line. Said terminus point bears North 89°35'15" East, 2134.18 feet
 from the Northwest corner of said Section 31.

 PARCEL 28:

 Easements for the location, maintenance, repair, and operation of buried irrigation pipelines
 described as follows:

 A strip of land located in Government Lot 4 of Section 19 Township 6 North, Range 30 East
 Willamette Meridian, Benton County, Washington, 100 feet in width with 50 feet of width lying
 on each side of the following described centerline:
 Beginning at the Southwest corner of said Section 19; thence along the South line of said
 Section 19, South 89°31'53" East, 573.68 feet to the true point of beginning; thence north
 17°27'50" west, 387.79 feet to the terminus of the centerline on a 923.06 feet radius curve whose
 center bears South 00°11'26" West. The sidelines of the easement to be lengthened or shortened
 to meet said curve and the South line of said Section 19.

                                               29
 4831-5589-2454v.18 0117168-000002
 1006813688v11


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37       Pg 354 of 379
                                          Nine Canyon Farm
                                          Legal Description


 A parcel of land located in the Northwest quarter of Section 30 Township 6 North, Range 30
 East Willamette Meridian, Benton County, Washington and more particularly described as
 follows:
 Beginning at the Northwest corner of said Section 30; thence along the North line of said
 Section 30, South 89°31'53" East, 521.13 feet to the True Point of Beginning; thence South
 17°27'50" East, 1430.61 feet; thence North 72°32'10" East, 10.00 feet to a point on a 953.06 feet
 radius curve, whose center bears North 32°01'02" West; thence along said curve an arc length of
 94.35 feet through an included angle of 05°40'19", around a long chord measuring 94.31 feet,
 bearing North 55°08'48" East; thence North 17°27'50" West, 1370.06 feet to a point on the North
 line of Section 30; thence North 89°31'53" West along the North line of Section 30, 105.11 feet
 to the True Point of Beginning.

 A parcel of land located in Section 30 Township 6 North, Range 30 East Willamette Meridian,
 Benton County, Washington and more particularly described as follows:
 Beginning at the Southwest corner of said Section 30; thence along the South line of said
 Section 30, North 89°35'15" East, 2259.71 feet; thence North 17°14'03" East, 924.27 feet; thence
 North 14°39'41" East, 118.56 feet to a point on a 1184.08 feet radius curve whose center bears
 North 41°12'50" West and the True Point of Beginning; thence along said curve to the left an arc
 length of 205.54 feet through an included angle of 9°56'44" around a long chord measuring
 205.29 feet, bearing North 43°48'47" East; thence North 14°39'41" East, 969.97 feet to a point on
 a 1184.08 feet radius curve whose center bears South 80°28'57" West; thence along said curve to
 the left an arc length of 286.46 feet through an included angle of 13°51'41" around a long chord
 measuring 285.76 feet, bearing North 16°26'54" West; thence North 63°35'00" West, 689.86
 feet; thence North 65°01'13" West, 864.02 feet to a point on a 1184.08 feet radius curve whose
 center bears south 15°23'08" east; thence along said curve to the left an arc length of 130.74 feet
 through an included angle of 6°19'35" around a long chord measuring 130.68 feet, bearing South
 71°27'04" West; thence South 24°58'47" West, 10.00 feet; thence South 65°01'13" East, 957.51
 feet; thence South 63°35'00" East, 758.08 feet; thence South 14°39'41" West, 1281.86 feet to the
 True Point of Beginning.

 A parcel of land located in the Southwest quarter of Section 31, Township 6 North, Range 30
 East, Willamette Meridian, Benton County, Washington, and more particularly described as
 follows:
 Beginning at the Southwest corner of said Section 31; thence along the South line of said
 Section 31, North 88°59'36" East, 1917.03 feet; thence North 20°29'35" West, 310.16 feet;
 thence North 16°19'09" West, 127.49 feet; Thence North 05°31'51" West, 559.30 feet; thence
 North 00°19'28" East, 152.44 feet; thence North 06°36'17" East, 228.33 feet; thence North
 10°31'48" West, 115.80 feet to a point on a 1209.08 feet radius curve whose center bears North
 74°14'04" West and the True Point of Beginning; thence along said curve to the left an arc length
 of 820.72 feet through an included angle of 38°53'32" around a long chord measuring 805.06
 feet and bearing North 03°40'50" West; thence South 01°14'16" East, 200.14 feet; thence South
 03°25'17" West, 149.43 feet; thence South 03°33'41" East, 228.02 feet; thence South 10°31'48"
 East, 230.43 feet to the True Point of Beginning.
                                               30
 4831-5589-2454v.18 0117168-000002
 1006813688v11


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37       Pg 355 of 379
                                          Nine Canyon Farm
                                          Legal Description


 A parcel of land located in the West half of Section 31 Township 6 North, Range 30 East
 Willamette Meridian, Benton County, Washington and more particularly described as follows:
 Beginning at the Southwest corner of said Section 31; thence along the South line of said
 Section 31, North 88°59'36" East, 1917.03 feet; thence North 20°29'35" West, 310.16 feet;
 thence North 16°19'09" West, 127.49 feet; thence North 05°31'51" West, 559.30 feet; thence
 North 00°19'28" East, 152.44 feet; thence North 06°36'17" East, 228.33 feet; thence North
 10°31'48" West, 115.80 feet to a point on a 1209.08 feet radius curve whose center bears North
 74°14'04" West; thence along said curve to the left an arc length of 820.72 feet through an
 included angle of 38°53'32" around a long chord measuring 805.06 feet and bearing North
 03°40'50" West; thence North 01°14'16" West, 813.07 feet; thence North 14°03'09" East, 472.97
 feet; thence North 10°01'13" East, 640.41 feet to a point on a 1294.09 feet radius curve whose
 center bears North 55°47'34" West and to the True Point of Beginning; thence along said curve
 to the left an arc length of 998.58 feet through an included angle of 44°12'44" around a long
 chord measuring 973.99 feet and bearing North 12°06'04" East; thence South 17°14'03" West,
 281.64 feet; thence South 10°01'13" West, 693.93 feet to the True Point of Beginning.

 PARCEL 29:

 An easement in, on, and across the following described real property for work area, which
 easement shall include, but not be limited to, the right to move, store (on a non-permanent basis),
 and remove, bins, vehicles, equipment, and supplies:

 A parcel of land located in Government Lot 4 of Section 30 Township 6 North, Range 30 East
 Willamette Meridian, Benton County, Washington and more particularly described as follows:
 Beginning at the Southwest corner of said Section 30; thence along the West line of said
 Section 30 North 01°11'49" West, 1030.39 feet; thence North 88°48'11" East, 947.56 feet to the
 True Point of Beginning; thence South 49°13'56" East, 287.00 feet; thence South 89°58'28"
 West, 263.00 feet; thence North 13°40'40" East, 193.00 feet to the True Point of Beginning.

 PARCEL 30:

 An easements over and across the following described real property for utility purposes:

 (a)A strip of land located in Section 30 Township 6 North, Range 30 East Willamette Meridian,
 Benton County, Washington, said strip being 50.00 feet in width with 20.00 feet of said width
 lying on the left and 30.00 feet of said width lying on the right side the following described
 centerline:
 Beginning at the Northwest corner of said Section 30; thence along the West line of said
 Section 30 South 01°11'49" East, 2388.82 feet; thence North 88°48'11" East, 676.58 feet to the
 True Point of Beginning; thence continuing North 88°48'11" East, 50.00 feet to the terminus of
 the described centerline.



                                               31
 4831-5589-2454v.18 0117168-000002
 1006813688v11


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37       Pg 356 of 379
                                          Nine Canyon Farm
                                          Legal Description


 (b)A strip of land located in Section 30 Township 6 North, Range 30 East Willamette Meridian,
 Benton County, Washington said strip being 20.00 feet in width with 10.00 feet of said width
 lying on each side of the following described centerline:
 Beginning at the Northwest corner of said Section 30; thence along the West line of said
 Section 30 South 01°11'49" East, 2388.82 feet; thence North 88°48'11" East, 676.58 feet; thence
 continuing North 88°48'11" East, 50.00 feet to the True Point of Beginning; thence continuing
 North 88°48'11" East, 729.53 feet; thence North 79°27'29" East, 432.46 feet; thence South
 73°32'42" East, 270.98 feet; thence North 27°29'02" East, 659.37 feet; thence South 65°19'47"
 East, 70.00 feet to the terminus of the described centerline.

 PARCEL 31:

 Easements for ingress, egress, and utilities, over, under, and across the following described real
 property: A strip of land located in Section 19, Township 6 North, Range 30 East Willamette
 Meridian in Benton County, Washington. Said strip of land being described as follows:
 A strip of land located in the West half of the Southwest quarter of Government Lot 4 Section 19
 Township 6 North, Range 30 East Willamette Meridian, Benton County, Washington said strip
 being 60.00 feet in width with 30.00 feet of said width lying on each side of the following
 described centerline:
 Beginning at the Southwest corner of said Section 19; thence along the West line of said
 Section 19, North 01°11'49" West, 232.99 feet to the true point of beginning; thence North
 54°18'10" East, 35.48 feet to the beginning of a 600 feet radius curve; thence along said curve an
 arc length of 232.45 feet through an included angle of 22°11'49"; thence North 76°29'59" East,
 85.80 feet to the West line of the East half of the Southwest quarter of Government Lot 4 and the
 terminus of the centerline. The side lines of the easement to be lengthened or shortened to meet
 the West line of Section 19 and the West line of the East half of the Southwest quarter of
 Government Lot 4.

 PARCEL 32:

 An easement for the location, maintenance, repair, and operation of a buried irrigation pipeline
 described as follows:
 A strip of land located in Government Lot 4 of Section 19 Township 6 North, Range 30 East
 Willamette Meridian, Benton County, Washington, 100 feet in width with 50 feet of width lying
 on each side of the following described centerline:
 Beginning at the Southwest corner of said Section 19; thence along the South line of said
 Section 19, South 89°31'53" East, 573.68 feet to the true point of beginning; thence north
 17°27'50" west, 387.79 feet to the terminus of the centerline on a 923.06 feet radius curve whose
 center bears South 00°11'26" West. The sidelines of the easement to be lengthened or shortened
 to meet said curve and the South line of said Section 19.




                                               32
 4831-5589-2454v.18 0117168-000002
 1006813688v11


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37      Pg 357 of 379
                                          Nine Canyon Farm
                                          Legal Description


 PARCEL 33:

 A 20-foot wide non-exclusive easement for ingress and egress over and across that portion of the
 West 20 feet of Sections 30 and 31, Township 6 North, Range 30 East, W.M., lying within the
 real property conveyed under that certain Statutory Warranty Deed recorded under Benton
 County Auditor's File No. 2005-011453.




                                               33
 4831-5589-2454v.18 0117168-000002
 1006813688v11


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37     Pg 358 of 379
                                          RIVER FARM
                                       LEGAL DESCRIPTION


 PARCEL 34: (122602000000000 and 127602000000000)

 Section 22, Township 6 North, Range 30 East, W.M., Benton County, Washington, and the
 North 1/2 of Section 27, Township 6 North, Range 30 East, W.M., Benton County, Washington,
 EXCEPT the Southeast quarter of the Northeast quarter of said Section 27; AND ALSO
 EXCEPT that portion of said Section 22 and Section 27 lying Easterly of the following described
 centerline:

 Commencing at the West quarter corner of said Section 27;
 thence North 88°25'05" East 830.79 feet along the South line of the North half thereof to the
 centerline of the existing river access road and the True Point of Beginning;
 thence along said centerline the following bearings and distances;
 thence North 13°32'32" East 413.89 feet;
 thence North 33°24'40" East 417.71 feet;
 thence North 24°32'16" East 125.14 feet;
 thence North 32°34'43" East 390.24 feet;
 thence North 42°10'26" East 267.96 feet;
 thence North 30°03'57" East 148.51 feet;
 thence North 12°20'25" East 264.13 feet;
 thence North 04°21'08" East 341.89 feet;
 thence North 16°48'23" West 63.54 feet;
 thence North 45°28'04" West 46.91 feet to the intersection of an existing farm road;
 thence along said centerline the following bearings and distances;
 thence North 03°09'03" East 177.44 feet;
 thence North 00°09'56" East 465.38 feet;
 thence North 05°41'43" East 103.99 feet;
 thence North 10°39'15" East 121.08 feet;
 thence North 15°25'36" East 111.98 feet;
 thence North 17°08'00" East 1725.87 feet;
 thence North 17°26'47" East 128.61 feet;
 thence North 16°34'51" East 129.88 feet;
 thence North 16°24'25" East 131.77 feet;
 thence North 16°08'19" East 115.56 feet;
 thence North 17°04'45" East 121.58 feet;
 thence North 18°06'12" East 137.21 feet;
 thence North 19°19'27" East 372.24 feet;
 thence North 19°55'22" East 278.61 feet;
 thence North 24°45'34" East 104.38 feet;
 thence North 28°19'28" East 117.96 feet;
 thence North 28°51'35" East 114.65 feet;
 thence North 36°43'00" East 131.30 feet;
 thence North 47°28'16" East 133.05 feet;
                                               34
 4831-5589-2454v.18 0117168-000002
 1006813688v11


21-00141-WLH11             Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37      Pg 359 of 379
                                           River Farm
                                         Legal Description


 thence North 41°49'59" East 130.92 feet;
 thence North 36°06'09" East 111.02 feet;
 thence North 31°58'37" East 151.23 feet;
 thence North 38°07'28" East 105.75 feet;
 thence North 44°54'02" East 109.65 feet;
 thence North 43°17'45" East 106.90 feet;
 thence North 41°00'56" East 119.24 feet;
 thence North 36°32'59" East 103.29 feet;
 thence North 29°26'26" East 106.12 feet;
 thence North 22°29'40" East 115.80 feet;
 thence North 21°31'04" East 103.79 feet;
 thence North 32°47'25" East 119.34 feet;
 thence North 54°53'36" East 109.28 feet;
 thence North 70°15'49" East 109.49 feet;
 thence North 78°46'19" East 112.28 feet;
 thence North 80°32'41" East 123.19 feet;
 thence North 80°55'28" East 111.19 feet;
 thence North 79°31'08" East 100.13 feet;
 thence North 73°27'59" East 133.21 feet;
 thence North 68°04'32" East 122.55 feet; to a point on the North line of said Section 22, lying
 South 88°53'05" West 623.99 feet from the Northeast corner thereof and the terminus of this
 centerline.

 PARCEL 35: (121600000000000, 128601000000000, 128602000001000 and
 120601000000000)

 All of Section 21; the East half of the East half of Section 20; the North half and the Southwest
 quarter and the Northwest quarter of the Southeast quarter of Section 28, EXCEPT a parcel of
 land situated in the Southwest quarter of the Southwest quarter of Section 28, described as
 follows:

 The Southwest corner of said Section 28, being the True Point of Beginning;
 thence North 01°05'50" West along the West line of said Section 28 a distance of 349.60 feet;
 thence South 85°15'42" East a distance of 1,337.74 feet; thence South 00°00' East a distance of
 221.87 feet to a point on the Southerly line of said Section 28;
 thence South 89°15'32" West along said South line a distance of 1,326.59 feet to the Southwest
 corner of said Section 28 and the True Point of Beginning, all in Township 6 North, Range 30
 East, W.M., Benton County, Washington.

 PARCEL 36: (115604000001000)

 That portion of the South half of Section 15, Township 6 North, Range 30 East, W.M., Benton
 County, Washington, described as follows:


                                             35
 1006813688v11


21-00141-WLH11       Doc 830      Filed 06/21/21     Entered 06/21/21 17:28:37        Pg 360 of 379
                                          River Farm
                                        Legal Description


 The Southeast corner of said Section 15 being the True Point of Beginning;
 thence South 88°53'07" West along the Southerly line of said Section 15, a distance of 4,159.72
 feet thence North 48°58'02" East a distance of 3,270.68 feet; thence South 89°58'08" East a
 distance of 1,653.99 feet to the Easterly line of said Section 15;
 thence South 01°02'51" East along said East line a distance of 2,065.70 feet to the Southeast
 corner of said Section 15 and the True Point of Beginning.

 PARCEL 37: (127603000002000)

 An undivided one-half interest in and to:

 A strip of land situate in Government Lot 4, Section 27, Township 6 North, Range 30 East,
 W.M., Benton County, Washington, being 60 feet in width 30 feet lying on each side of the
 following described centerline:

 Beginning at the West quarter corner of said Section 27; thence North 88°35'17" East along the
 North line of said Government Lot 4, 168.86 feet to the True Point of Beginning of said
 centerline and right of way; thence South 15°38'26" East 405.51 feet; thence South 51°50'44"
 East 629.30 feet;
 thence South 10°34'03" West 666.48 feet to the terminus of said centerline.

 PARCEL 38: (127603000003000)

 An undivided one-half interest in and to:

 A strip of land 200 feet in width situated in Government Lot 4, Section 27, township 6 North,
 Range 30 East, W.M., Benton County, Washington, with 100.00 feet of said width lying in each
 side of the following described centerline:

 Beginning at the West quarter corner of said Section 27; thence South 01°03'24" East along the
 West line of said Section 27 a distance of 1,616.27 feet;
 thence along a line perpendicular to said West line North 88°56'36" East a distance of 556.17
 feet to a point on the Northwesterly right of way line of the Spokane, Portland & Seattle Railway
 Company, said point being the True Point of Beginning and lying Northwesterly 100.00 feet
 when measured perpendicular to railroad centerline station 6456+45.3 and railroad mile 207.83;
 thence North 21°36'15" West perpendicular to said railroad right of way a distance of 150.00 feet
 to the terminus of said centerline.

 PARCEL 39: (110603000000000 and 115602000000000)

 That portion of Sections 10 and 15, Township 6 North, Range 30 East, W.M., Benton County,
 lying North and West of the following described line:

 Beginning at the Southwest corner of said Section 15;

                                             36
 1006813688v11


21-00141-WLH11       Doc 830     Filed 06/21/21    Entered 06/21/21 17:28:37        Pg 361 of 379
                                          River Farm
                                        Legal Description


 thence North 1°27'28" West along the West line of said Section 15, 1,060.00 feet;
 thence North 88°33'31" East 1,304.20 feet;
 thence North 49°26'57" East 780.68 feet;
 thence North 1°26'29" West 1,920.00 feet;
 thence North 39°43'36" East 1,162.50 feet;
 thence North 60°39'13" East 2,060.55 feet to the North line of said Section 15, said point being
 South 89°03'16" West 847.82 feet from the Northeast corner of said Section 15;
 thence continuing North 60°39'13" East 522.64 feet;
 thence North 0°13'17" West 1,085.00 feet to a point on the North line of the South half of the
 South half of said Section 10, said point being South 89°06'19" West 400 feet from the Northeast
 corner of said South half of the South half and the terminus of said line.

 PARCEL 40: (103600000000000, 104603000000000, 109601000000000, 110601000000000,
 110602000000000)

 Section 3; South half of Section 4; North half of Section 9; North half of Section 10; North half
 of South half of Section 10; EXCEPT the South 200 feet of the East 200 feet of said Section 10;
 all in Township 6 North, Range 30 East, W.M., Benton County, Washington; EXCEPT Finley
 Road; AND EXCEPT Brown Road.

 PARCEL 41: (127603000002000)

 An undivided one-half interest in and to:

 A strip of land situated in Government Lot 4, Section 27, Township 6 North, Range 30 East,
 W.M., Benton County, Washington, being 60.00 feet in width with 30.00 feet lying on each side
 of the following described centerline:

 Beginning at the West quarter corner of said Section 27; thence North 88°35'17" East along the
 North line of said Government Lot 4, 168.86 feet to the True Point of Beginning of said
 centerline and right of way;
 thence South 15°38'26" East 405.51 feet;
 thence South 51°50'44" East 629.30 feet;
 thence South 10°34'03" West 666.48 feet to the terminus of said centerline.

 PARCEL 42: (127603000003000)

 An undivided one-half interest in and to:

 A strip of land 200 feet in width situated in Government Lot 4, Section 27, Township 6 North,
 Range 30 East, W.M., Benton County, Washington, with 100.00 feet of said width lying on each
 side of the following described centerline:



                                             37
 1006813688v11


21-00141-WLH11       Doc 830     Filed 06/21/21     Entered 06/21/21 17:28:37        Pg 362 of 379
                                          River Farm
                                        Legal Description


 Beginning at the West quarter corner of said Section 27; thence South 01°03'24" East along the
 West line of said Section 27 a distance of 1,616.27 feet;
 thence along a line perpendicular to said West line North 88°56'36" East a distance of 556.17
 feet to a point on the Northwesterly right of way line of the Spokane, Portland & Seattle Railway
 Company, said point being the True Point of Beginning and lying Northwesterly 100.00 feet
 when measured perpendicular to railroad centerline station 6456+45.3 and railroad mile 207.83;
 thence North 21°36'15" West perpendicular to said railroad right of way a distance of 150.00 feet
 to the terminus of said centerline.

 PARCEL 43: (109603000000000)

 The South half of Section 9, Township 6 North, Range 30 East, W.M., Benton County,
 Washington.

 PARCEL 44: (107602000001001)

 Section 7, Township 6 North, Range 30 East, W.M., Benton County, Washington, EXCEPT the
 North half of the North half thereof; AND EXCEPT portions conveyed to Benton County for
 road purposes by Deeds recorded under Recording Nos. 624663 and 624762.

 And Also Except that portion of said Section described as follows:

 Beginning at the Southwest corner of said Section 7; thence North 00°13'16" East, 1019.91 feet
 along the West line of said Section 7; thence South 89°44'41" East, 30.00 feet to the East line of
 Nine Canyon Road and the True Point of Beginning.; thence South 89°44'41" East 988.81 feet;
 thence South 00°13'16" West, 979.91 feet to a point 40.00 feet Northerly of the South line of said
 Section 7; thence North 89°44'41" West, 988.81 feet parallel with and 40.00 feet Northerly of
 said South line to a point on the East line of said Nine Canyon road; thence North 00°13'16"
 East, 979.91 feet along said East line to the True Point of Beginning.

 AND ALSO EXCEPT that portion of said Section described as follows:

 Beginning at the West Quarter corner of said Section 7; thence North 00°13'16" East 850.00 feet
 along the West line of said Section 7; thence South 89°46'44" East 60.00 to the East line of Nine
 Canyon Road and to the True Point of Beginning;

 Thence Continuing South 89°46'44" East 950.00 feet; thence South 00°13'16" West 950.00 feet;
 thence North 89°46'44" West 950.37 feet to the East line of Nine Canyon Road, said point being
 on the arc of a 3530.00 feet Radius curve (radius point bears North 88°57'04" West); thence
 Northerly, 51.00 feet along said East line and along the arc of said curve through a central angle
 of 00°49'40"; thence North 00°13'16" East 899.01 feet along said East line to the True Point of
 Beginning.



                                             38
 1006813688v11


21-00141-WLH11       Doc 830     Filed 06/21/21     Entered 06/21/21 17:28:37         Pg 363 of 379
                                          River Farm
                                        Legal Description


 PARCEL 45: (108601000000000)

 Section 8, Township 6 North, Range 30 East, W.M., Benton County, Washington, EXCEPT the
 North half of the Northwest quarter thereof.

 PARCEL 46:

 An Easement for subsurface irrigation line being the West 60 feet of the South 1,060 feet of the
 Southwest quarter of Section 15, Township 6 North, Range 30 East, W.M., being a portion of the
 Easement created by instrument recorded August 9, 1978, under Recording No. 766691.

 PARCEL 47:

 A roadway easement 30 feet in width the centerline of which is the Easterly boundary of Parcel
 A described in Statutory Warranty Deed recorded July 25, 1997, under Auditor's File No. 97-
 17672.

 PARCEL 48:

 Together with rights described in the following easements, agreements and permits as follows:

 Revocable Permit for pipeline right-of-way and for pump plant site granted by the Department of
 the Army Permits, recorded June 9, 1978, under Recording No. 761253, records of Benton
 County, Washington.

 Burlington Northern, Inc., Revocable Permit, recorded June 9, 1978, under Recording
 No. 761251, authorizing the construction, operation and maintenance of a 36 inch water pipeline
 at Survey Station 6455, plus 91.9-mile post 207 plus 4,435.2 feet, in Benton County, Washington

 PARCEL 49:

 An easement for ingress and egress purpose situated in Section 15, Township 6 North, Range 30,
 East, W.M., being 40 feet in width with 20 feet lying on either side of the following described
 centerline:

 Beginning at the Southeast corner of said Section 15;
 thence North 01°02'51" West along the East line of said Section 15, a distance of 2,681.27 feet to
 the true point of beginning;
 thence South 89°26'31" West a distance of 352.48 feet; thence South 01°21'21" East a distance
 of 612.02 feet to the terminus of said line.




                                             39
 1006813688v11


21-00141-WLH11       Doc 830     Filed 06/21/21     Entered 06/21/21 17:28:37        Pg 364 of 379
                                            River Farm
                                          Legal Description


 PARCEL 50: (127603000001001)

 Those portions of the following described property lying Northerly of the Northerly right of way
 line of existing Burlington Northern Santa Fe Railroad ( formerly Spokane, Portland and Seattle
 Railway).

 Government Lot 4, Section 27, Township 6 North, Range 30 East of the Willamette Meridian,
 Benton County, Washington, Together with that portion of Government Lot 3 of said Section 27
 lying Westerly of the following described line:

 Beginning at the Northwest corner of said Section 27; thence South 1°03'20" East, 2639.97 feet
 along the West line of said Section 27 to the West quarter corner of said Section 27; thence
 North 89°12'10" East, 1783.01 feet along the North line of said Government Lots 4 and 3 to the
 True Point of Beginning; thence South 0°48'00" East, 1156.00 feet to the North line of the
 Burlington Northern Santa Fe Railroad right of way and the terminus of said line.

 PARCEL 51: (128604000002001)

 Those portions of the following described property lying Northerly of the Northerly right of way
 line of the existing Burlington Northern Santa Fe Railroad (formerly Spokane, Portland and
 Seattle Railway)

 Government Lot 1, and the East 780 feet of the Southwest quarter of the Southeast quarter of
 Section 28, Township 6 North, Range 30 East Willamette Meridian, Benton County,
 Washington,

 Except right of way for roads, and Except any portion thereof of the above described property
 lying below 347 feet above mean sea level, United States Coast and Geodetic Survey Datum.

 PARCEL 52: (128604000002002)

 The Southwest quarter of the Southeast quarter of Section 28, Township 6 North, Range 30 East
 Willamette Meridian, Benton County, Washington lying Northwesterly of the existing
 Burlington Northern Santa Fe Railroad (formerly Spokane, Portland and Seattle Railway) right
 of way.

 Except the East 780 feet thereof

 PARCEL 53: (128603000001000)

 That portion of the Southwest quarter of the Southwest quarter of Section 28, Township 6 North,
 Range 30, E.W.M., Benton County, Washington, described as follows:




                                              40
 1006813688v11


21-00141-WLH11       Doc 830        Filed 06/21/21   Entered 06/21/21 17:28:37      Pg 365 of 379
                                          River Farm
                                        Legal Description


 The Southwest corner of said Section 28 being the True Point of Beginning; thence North
 01°05'50" West along the West line of said Section 28, a distance of 349.60 feet; thence South
 85°15'42" East, a distance of 1337.74 feet; thence South 00°00' East a distance of 221.87 feet to
 a point on the Southerly line of said Section 28; thence South 89°15'32" West along said South
 line a distance of 1326.59 feet to the Southwest corner of said Section 28 and the True Point of
 Beginning.

 PARCEL 54: (133601000001000)

 Those portions of the following described property lying Northerly of the Northerly right of way
 line of the existing Burlington Northern Santa Fe Railroad ( formerly Spokane, Portland and
 Seattle Railway);

 The East 780 feet of Government Lot 1, Section 33, Township 6 North, Range 30 East
 Willamette Meridian, Benton County, Washington.

 Except right of way for roads, and Except any portion thereof of the above described property
 lying below 347 feet above mean sea level, United States Coast and Geodetic Survey Datum.

 PARCEL 55: (133602000002001)

 A parcel of land located in the Northwest quarter of the Northwest quarter of Section 33,
 Township 6 North, Range 30 East Willamette Meridian, Benton County, Washington more
 particularly described as follows:

 Beginning at the Northwest corner of said Section 33; thence Along the North line of said
 Section 33, South 88°31'46" East, 1137.40 feet to a point on a 1064.58 feet radius curve whose
 center bears South 89°27'20" East; thence along said curve to the right an arc length of 1715.72
 feet through an included angle of 92°20'25" around a long chard measuring 1535.97 feet, bearing
 South 46°42'52" West to a point on the West line of the Northwest quarter of the Northwest
 quarter of Section 33; thence along said West line North 01°00' 05" West, 1082.47 feet to the
 Point of Beginning.

 PARCEL 56: (104601000000000)

 The North half of Section 4, Township 6 North, Range 30 E.W.M., Benton County, Washington.




                                             41
 1006813688v11


21-00141-WLH11       Doc 830     Filed 06/21/21     Entered 06/21/21 17:28:37         Pg 366 of 379
                                   STORAGE COMPLEX
                                   LEGAL DESCRIPTION


 That portion of the Southwest quarter of Section 7, Township 6 North, Range 30 East, W.M.,
 Benton County, Washington, described as follows:

 Beginning at the Southwest corner of said Section 7;
 Thence North 00°13'16" East 1,019.91 feet along the West line of said Section 7;
 Thence South 89°44'41" East, 30.00 feet to the East line of Nine Canyon Road and the True
 Point of Beginning;
 Thence South 89°44'41" East, 988.81 feet;
 Thence South 00°13'16" West, 979.91 feet to a point 40.00 feet Northerly of the South line of
 said Section 7;
 Thence North 89°44'41" West, 988.81 feet parallel with and 40.00 feet Northerly of said South
 line to a point on the East line of said Nine Canyon Road;
 Thence North 00°13'16" East, 979.91 feet along said East line to the True Point of Beginning.




                                            1
 1006813688v11


21-00141-WLH11      Doc 830     Filed 06/21/21     Entered 06/21/21 17:28:37       Pg 367 of 379
                                      Schedule 2.4
                         Water Agreements/Irrigation System Permits

     1. Department of Army Permit dated August 27, 1976 (River Farm Pump Station).
     2. Permit from Burlington Northern Railroad (BNSF) dated February 16, 1978 (River Farm
         pipeline crossing).
     3. Department of the Army Easement for Pipeline Right of Way recorded April 25, 1994 as
         Recording No. 94-14256. (Nine Canyon Farms pumping plant and improvements –
         Section 6, Township 5 North, Rane 30 East).
     4. Department of the Army Easement for Pipeline Right of Way recorded April 25, 1994 as
         Recording No. 94-14257. (Nine Canyon Farms pumping plant and improvements –
         Section 6, Township 5 North, Rane 30 East).
     5. Revocable Permit granted by Burlington Northern, Inc., recorded June 9, 1978 under
         Recording No. 761251. (River Farm Parcel 48).
     6. Department of Army Easement dated February 10, 1972 (record No. 647551) (Cox Farm
         “Irrigro” pumping plant).
     7. Department of the Army permit NPW 71-026-72-5 (Cox Farm “Irrigro” pumping plant).
         (the preceding Items 1-7, the “Irrigation System Permits”)
     8. Primary Irrigation System Agreement between Crawford & Sons, Inc., and Barbarosa
         Farms dated June 5, 1978, including the Modification of Agreement, and Assignment of
         Agreement to Easterday, and any supplements, amendments or modifications thereof.
     9. Water and Irrigation System Sharing Agreement between Holtzinger Management and
         Prudential Insurance and any supplements, amendments or modifications thereof.
     10. Water and Irrigation System Sharing Agreement by and among Holtzinger Management,
         Kwong Chung and Christine Lai, and Craig and Sharon Campbell and any supplements,
         amendments or modifications thereof.
     11. Water and Irrigation System Sharing Agreement between Holtzinger Management and
         Holtzinger Fruit and any supplements, amendments or modifications thereof.
     12. Well Agreement between Holtzinger Management and Holtzinger Fruit and any
         supplements, amendments or modifications thereof.
     13. Irrigation System Sharing Agreement between Benton Ranch and Easterday Farms and
         any supplements, amendments or modifications thereof.
     14. Easterday Columbia River Primary Water Delivery Agreement between Easterday
         Ranches and Easterday Farms dated September 19, 2011, and First Amendment dated
         August 2012 and any supplements, amendments or modifications thereof.
     15. Irrigation Water Agreement between Holtzinger Management and Charlie Cox Farms and
         any supplements, amendments or modifications thereof.
     16. Indefinite Term Lease from BNSF to Easterday Farms dated January 1, 1997.
     17. Agreement for Private Crossing from BNSF to Easterday Farms dated June 21, 2017.
 (the preceding Items 8 -17, the “Water Agreements”).



                                          1
 1006813688v11


21-00141-WLH11      Doc 830    Filed 06/21/21    Entered 06/21/21 17:28:37      Pg 368 of 379
                                        Schedule 2.5
                      Debtor Assigned and Assumed Leases and Contracts


     1. Irrigated Cash Lease No. 12-D57294 commencing January 1, 2017, by the State of
        Washington, Department of Natural Resources (Lessor) and Cody Easterday, Debby
        Easterday, Gale Easterday, and Karen Easterday (Lessee).
     2. Sublease of Dryland Cash Lease No. 12-D53908 commencing October 1, 2017, by the
        State of Washington, Department of Natural Resources (Lessor) and Brian Wake and
        Brad Wake (Lessee).
     3. Farm Lease commencing June 1, 2013, by Wake Family Properties, L.L.C., dba Brad
        Wake and Brian Wake dba B&B Farms (Lessor) and Cody A. Easterday, Debby
        Easterday, Gale A. Easterday, and Karen L. Easterday dba Easterday Farms (Lessee).
     4. Farm Lease dated November 12, 2014, by Brad Wake and Brian Wake (Lessor) and
        Cody A. Easterday, Debby Easterday, Gale A. Easterday, and Karen L. Easterday dba
        Easterday Farms (Lessee).
     5. The Barker Ranch’s Consent to Shaw Vineyards, Inc.’s Partial Assignment and Sublease
        to Easterday Farms, Partnership of a Portion of the Water Rights Leased to Shaw
        Vineyards, Inc. Under The Barker Ranch/Shaw Vineyards, Inc. Water Rights Lease
        Agreement of February 26, 2013, dated April 29th, 2013 between Barker Ranch, Ltd
        (Lessor) and Shaw Vineyards, Inc. (Lessee 1) and Easterday Farms (Lessee 2).
     6. Yakima Adjudication Conditional Final Order Certificate No. S4-83818-J, pursuant to
        The Barker Ranch, Ltd. and Shaw Vineyards, Inc. Water Right Lease Agreement (Feb.
        26, 2013), as amended; The Barker Ranch’s Consent to Shaw Vineyards, Inc.’s Partial
        Assignment and Sublease to Easterday Farms, Partnership of a Portion of the Water
        Rights Leased to Shaw Vineyards, Inc. Under the Barker Ranch/ Shaw Vineyards, Inc.
        Water Rights Lease Agreement of February 26, 2013 (April 29, 2013); and Order
        Pendente Lite Re Temporary Change, Barker Ranch, Claim Nos. 01858, 01859, Yakima
        County Superior Court No. 77-2-01484 5 (Dec. 12, 2013).




                                          1
 1006813688v11


21-00141-WLH11      Doc 830    Filed 06/21/21   Entered 06/21/21 17:28:37      Pg 369 of 379
                                            Schedule 2.6
                                     Water Certificates and Permits


     3. Owned Water Rights

                 A. Washington Department of Ecology Water Right Certificates

                        i. Certificate No. S4-23978C

                       ii. Certificate No. S3-00285C

                       iii. Certificate No. S3-00284C

                       iv. Certificate No. S3-22075C

                       v. Certificate No. 3399

                 B. Washington Department of Ecology Water Right Permits

                        i. Superseding Permit No. S4-28998(A)P

                       ii. Superseding Permit No. G4-30584P

                 C. Change Authorizations (Consolidated Water Rights)
                        i. No. CS4-23978(A)C@2
                       ii. No. CS4-23978(B)C
                      iii. No. CS4-23874(A)C
                      iv. N0. CS3-00286C
                       v. No. CS3-22572C

     4. Leased Water Rights

                 A. Washington Department of Ecology Water Right Certificates

                        i. Certificate No. S3-00591C, pursuant to Washington Department of
                           Natural Resources Lease 12-D57294, effective January 1, 2017.

                       ii. Yakima Adjudication Conditional Final Order Certificate No. S4-83818-J,
                           pursuant to The Barker Ranch, Ltd. and Shaw Vineyards, Inc. Water Right
                           Lease Agreement (Feb. 26, 2013), as amended; The Barker Ranch’s
                           Consent to Shaw Vineyards, Inc.’s Partial Assignment and Sublease to
                           Easterday Farms, Partnership of a Portion of the Water Rights Leased to
                           Shaw Vineyards, Inc. Under the Barker Ranch/ Shaw Vineyards, Inc.


                                                 1
 1006813688v11


21-00141-WLH11           Doc 830    Filed 06/21/21      Entered 06/21/21 17:28:37    Pg 370 of 379
                  Water Rights Lease Agreement of February 26, 2013 (April 29, 2013);
                  and Order Pendente Lite Re Temporary Change, Barker Ranch, Claim
                  Nos. 01858, 01859, Yakima County Superior Court No. 77-2-01484 5
                  (Dec. 12, 2013).




                                      2
 1006813688v11


21-00141-WLH11   Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37       Pg 371 of 379
                                   Schedule 5.2

                                Assumed Liabilities



                                      NONE




                                     1
 1006813688v11


21-00141-WLH11   Doc 830   Filed 06/21/21   Entered 06/21/21 17:28:37   Pg 372 of 379
                                      Schedule 6.4.11
                                         Phase I’s


 Phase 1 Environmental Site Assessments performed by AECOM dated April 2021 with respect
 to Cox Farm, River Farm, Nine Canyon Farm, Goose Gap Farm, and the Storage Complex, as
 posted to Seller’s virtual data room prior to the Effective Date of this Agreement.




                                         1
 1006813688v11


21-00141-WLH11     Doc 830    Filed 06/21/21   Entered 06/21/21 17:28:37     Pg 373 of 379
                                         Schedule 7.2.11
                                       Excluded Exceptions

 General:

        The lien of any state or federal estate tax by reason of the death of Gale Easterday.
        Any unrecorded leaseholds, right of vendors and holders of security interests on personal
         property installed upon the Land and rights of tenants to remove trade fixtures at the
         expiration of the terms.
        Any matters arising out of or by virtue of that certain bankruptcy case:

         Name of Debtor: Easterday Ranches Inc., and Easterday Farms
         Date of Filing: February 1, 2021
         U. S. District Court: Eastern District
         State: Washington
         Case No.: 21-00141-WLH11
         Chapter: 11

        Pending probate proceedings in the estate of Name of decedent:
         Gale A. Easterday
         Date Filed: January 14, 2021
         County: Franklin
         Court: Superior
         Case No.: 21-4-50004-11
         Personal Representative(s): Karen Easterday

 Cox Farm:

        A mortgage, security agreement, assignment of rents and fixture filing to secure an
         indebtedness as shown below

         Amount: $27,000,000.00
         Dated: June 4, 2015
         Mortgagor: Easterday Ranches, Inc., a Washington corporation, Cody A. Easterday and
         Debby Easterday, husband and wife; and Gale A. Easterday and Karen L. Easterday,
         husband as wife, and Easterday Farms, a Washington general partnership
         Mortgagee: AXA Equitable Life Insurance Company, a New York corporation
         Loan No.: 60715200
         Recording Date: June 4, 2015
         Recording No: 2015-015800

        A financing statement as follows:

         Debtor: Easterday Ranches, Inc.

                                              1
 1006813688v11


21-00141-WLH11       Doc 830     Filed 06/21/21     Entered 06/21/21 17:28:37        Pg 374 of 379
         Secured Party: AXA Equitable Life Insurance Company
         Recording Date: June 4, 2015
         Recording No: 2015-015801

        A mortgage, security agreement, assignment of rents and fixture filing to secure an
         indebtedness as shown below Amount: $3,100,000.00

         Dated: June 16, 2020
         Mortgagor: Easterday Ranches, Inc., a Washington corporation, Cody A. Easterday and
         Debby Easterday, husband and wife; and Gale A. Easterday and Karen L. Easterday,
         husband as wife, and Easterday Farms, a Washington general partnership
         Mortgagee: AXA Equitable Life Insurance Company, a New York corporation
         Recording Date: June 16, 2020
         Recording No: 2020-20391

        As to Parcel J:
         Claim of Lien
         Claimant: Pegram Construction Inc.
         Against: Easterday Ranches Inc.
         Amount: $123,984.00
         Recorded: February 4, 2021
         Recording No: 2021-5522

        Claim of Lien by Copenhaver Construction, Inc. in the amount of $75,625.00 filed on
         April 9, 2021.

 River Farm:

        A Mortgage, Security Agreement, and Fixture Filing, with Assignment of Rents and
         Proceeds, Leases and Agreements to secure an indebtedness as shown below

         Amount: $50,000,000.00
         Dated: February 12, 2020
         Mortgagor: EASTERDAY RANCHES, INC., a Washington corporation, EASTERDAY
         FARMS, a Washington general partnership among Cody A Easterday, Debby Easterday,
         Gale A. Easterday, and Karen L. Easterday, GALE A. EASTERDAY and KAREN L.
         EASTERDAY, husband and wife, and CODY A. EASTERDAY and DEBBY
         EASTERDAY
         Mortgagee: The Prudential Insurance Company of America, a New Jersey Corporation
         Recording Date: February 18, 2020
         Recording No: 2020-005577

 Nine Canyon Farm:




                                              2
 1006813688v11


21-00141-WLH11       Doc 830     Filed 06/21/21     Entered 06/21/21 17:28:37        Pg 375 of 379
        A Mortgage, Security Agreement, and Fixture Filing, with Assignment of Rents and
         Proceeds, Leases and Agreements to secure an indebtedness as shown below

         Amount: $50,000,000.00
         Dated: February 12, 2020
         Mortgagor: EASTERDAY RANCHES, INC., a Washington corporation, EASTERDAY
         FARMS, a Washington general partnership among Cody A Easterday, Debby Easterday,
         Gale A. Easterday, and Karen L. Easterday, GALE A. EASTERDAY and KAREN L.
         EASTERDAY, husband and wife, and CODY A. EASTERDAY and DEBBY
         EASTERDAY
         Mortgagee: The Prudential Insurance Company of America, a New Jersey Corporation
         Recording Date: February 18, 2020
         Recording No: 2020-005577

        As to Parcel 6: Claim of Lien

         Claimant: AAA Concrete Inc., a Washington Corporation
         Against: Easterday Farms
         Amount: $51,329.00
         Recorded: December 29, 2020
         Recording No: 2020-53403

 Goose Gap Farm:

        A Mortgage, Security Agreement, and Fixture Filing, with Assignment of Rents and
         Proceeds, Leases and Agreements to secure an indebtedness as shown below
         Amount: $50,000,000.00
         Dated: February 12, 2020
         Mortgagor: EASTERDAY RANCHES, INC., a Washington corporation, EASTERDAY
         FARMS, a Washington general partnership among Cody A Easterday, Debby Easterday,
         Gale A. Easterday, and Karen L. Easterday, GALE A. EASTERDAY and KAREN L.
         EASTERDAY, husband and wife, and CODY A. EASTERDAY and DEBBY
         EASTERDAY
         Mortgagee: The Prudential Insurance Company of America, a New Jersey Corporation
         Recording Date: February 18, 2020
         Recording No: 2020-005577

 Storage Complex:

        A mortgage to secure an indebtedness as shown below

         Amount: $6,000,000.00
         Dated: April 7, 2011
         Mortgagor: Easterday Farms, a Washington general partnership
         Mortgagee: LTM Investments LLC, a Washington limited liability company

                                            3
 1006813688v11


21-00141-WLH11       Doc 830     Filed 06/21/21   Entered 06/21/21 17:28:37      Pg 376 of 379
         Recording Date: April 8, 2011
         Recording No.: 2011-10312
         First amendment to Mortgage recorded July 10, 2014 under Auditor’s File No. 2014-
         16432




                                            4
 1006813688v11


21-00141-WLH11       Doc 830    Filed 06/21/21    Entered 06/21/21 17:28:37      Pg 377 of 379
                                        Schedule 8.7
                   Assumed and Assigned Contracts and Leases / Cure Amounts

 Contract or Lease                                  Cure Amount
 1. Irrigated Cash Lease 12-D57294                  $
    commencing January 1, 2017, by the State
    of Washington, Department of Natural
    Resources (Lessor) and Cody Easterday,
    Debby Easterday, Gale Easterday, and
    Karen Easterday (Lessee).

 2.          Sublease of Dryland Cash Lease    $
      commencing October 1, 2017, by the State
      of Washington, Department of Natural
      Resources (Lessor) and Brian Wake and
      Brad Wake (Lessee).

 3.          Farm Lease commencing June 1,          $21,962.50 + 12% interest
      2013, by Wake Family Properties, L.L.C.,
      dba Brad Wake and Brian Wake dba B&B
      Farms (Lessor) and Cody A. Easterday,
      Debby Easterday, Gale A. Easterday, and
      Karen L. Easterday dba Easterday Farms
      (Lessee).

 4.           Farm Lease dated November 12,         $9,640.00 + 12%
      2014, by Brad Wake and Brian Wake
      (Lessor) and Cody A. Easterday, Debby
      Easterday, Gale A. Easterday, and Karen
      L. Easterday dba Easterday Farms
      (Lessee).

 5.          The Barker Ranch’s Consent to          $1,800.00 late fee
      Shaw Vineyards, Inc.’s Partial
      Assignment and Sublease to Easterday
      Farms, Partnership of a Portion of the
      Water Rights Leased to Shaw Vineyards,
      Inc. Under The Barker Ranch/Shaw
      Vineyards, Inc. Water Rights Lease
      Agreement of February 26, 2013, dated
      April 29th, 2013 between Barker Ranch,
      Ltd (Lessor) and Shaw Vineyards, Inc.
      (Lessee 1) and Easterday Farms (Lessee
      2).


                                                1
 1006813688v11


21-00141-WLH11        Doc 830    Filed 06/21/21       Entered 06/21/21 17:28:37   Pg 378 of 379
 Contract or Lease                               Cure Amount
 6.         Yakima Adjudication Conditional      $
    Final Order Certificate No. S4-83818-J,
    pursuant to The Barker Ranch, Ltd. and
    Shaw Vineyards, Inc. Water Right Lease
    Agreement (Feb. 26, 2013), as amended;
    The Barker Ranch’s Consent to Shaw
    Vineyards, Inc.’s Partial Assignment and
    Sublease to Easterday Farms, Partnership
    of a Portion of the Water Rights Leased to
    Shaw Vineyards, Inc. Under the Barker
    Ranch/ Shaw Vineyards, Inc. Water
    Rights Lease Agreement of February 26,
    2013 (April 29, 2013); and Order
    Pendente Lite Re Temporary Change,
    Barker Ranch, Claim Nos. 01858, 01859,
    Yakima County Superior Court No. 77-2-
    01484 5 (Dec. 12, 2013).




                                            2
 1006813688v11


21-00141-WLH11       Doc 830    Filed 06/21/21    Entered 06/21/21 17:28:37   Pg 379 of 379
